               Case 20-10343-LSS                 Doc 5485          Filed 07/02/21          Page 1 of 474




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                             Chapter 11

BOY SCOUTS OF AMERICA AND                                          Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                                   (Jointly Administered)
                            Debtors.


      AMENDED DISCLOSURE STATEMENT FOR THE FOURTH AMENDED
    CHAPTER 11 PLAN OF REORGANIZATION FOR BOY SCOUTS OF AMERICA
                        AND DELAWARE BSA, LLC


WHITE & CASE LLP                                                MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Jessica C. Lauria (admitted pro hac vice)                       Derek C. Abbott (No. 3376)
1221 Avenue of the Americas                                     Andrew R. Remming (No. 5120)
New York, New York 10020                                        Paige N. Topper (No. 6470)
Telephone: (212) 819-8200                                       1201 North Market Street, 16th Floor
Email: jessica.lauria@whitecase.com                             P.O. Box 1347
                                                                Wilmington, Delaware 19899-1347
– and –
                                                                Telephone: (302) 658-9200
WHITE & CASE LLP                                                Email: dabbott@morrisnichols.com
Michael C. Andolina (admitted pro hac vice)                             aremming@morrisnichols.com
Matthew E. Linder (admitted pro hac vice)                               ptopper@morrisnichols.com
Laura E. Baccash (admitted pro hac vice)
Blair M. Warner (admitted pro hac vice)
111 South Wacker Drive
Chicago, Illinois 60606
Telephone: (312) 881-5400
Email: mandolina@whitecase.com
       mlinder@whitecase.com
       laura.baccash@whitecase.com
       blair.warner@whitecase.com

Attorneys for the Debtors and Debtors in Possession

Dated: July 2, 2021
       Wilmington, Delaware



1   The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification number,
    are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325 West
    Walnut Hill Lane, Irving, Texas 75038.
        Case 20-10343-LSS    Doc 5485     Filed 07/02/21    Page 2 of 474




THIS DISCLOSURE STATEMENT HAS NOT BEEN APPROVED BY THE
BANKRUPTCY COURT. ACCEPTANCES OR REJECTIONS OF THE PLAN MAY
NOT BE SOLICITED UNTIL THE BANKRUPTCY COURT APPROVES THIS
DISCLOSURE STATEMENT. ACCORDINGLY, THIS IS NOT A SOLICITATION OF
A VOTE TO ACCEPT OR REJECT THE PLAN. THIS DISCLOSURE STATEMENT
MAY BE REVISED TO REFLECT DEVELOPMENTS THAT OCCUR AFTER THE
DATE HEREOF BUT PRIOR TO THE BANKRUPTCY COURT’S APPROVAL OF
THIS DISCLOSURE STATEMENT.



                  [Remainder of Page Intentionally Left Blank]
                Case 20-10343-LSS                     Doc 5485             Filed 07/02/21              Page 3 of 474




                                                   TABLE OF CONTENTS

                                                                                                                                       Page

ARTICLE I. IMPORTANT DATES .......................................................................................... 1
ARTICLE II. INTRODUCTION ................................................................................................ 5
A.       Background ..................................................................................................................... 5
B.       The BSA.......................................................................................................................... 7
C.       Voting and Confirmation ................................................................................................ 7
D.       Settlements and Resolutions ........................................................................................... 9
E.       Timeline ........................................................................................................................ 14
F.       The Channeling Injunction ........................................................................................... 16
G.       Summary and Description of Classes and Treatment ................................................... 17
H.       The Settlement Trust ..................................................................................................... 23
I.       Further Information Regarding Non-Abuse Litigation Claims .................................... 23
J.       Description of Certain Insurance Provisions of the Plan .............................................. 25
K.       Modification and Amendments..................................................................................... 25
ARTICLE III. ORGANIZATION OVERVIEW AND CORPORATE HISTORY ................. 26
A.       Organization Overview ................................................................................................. 26
B.       Corporate Structure ....................................................................................................... 34
C.       Revenue Sources and Assets ......................................................................................... 36
D.       Prepetition Capital Structure ......................................................................................... 39
E.       Local Councils and Chartered Organizations ............................................................... 43
F.       Insurance Coverage for Abuse Claims ......................................................................... 44
ARTICLE IV. EVENTS LEADING TO THE CHAPTER 11 CASES.................................... 53
A.       The BSA’s Prepetition Global Resolution Efforts and Prepetition Claims Against
         the BSA ......................................................................................................................... 53
B.       The Impact of Statutes-of-Limitation Changes on Claims against the BSA and
         Non-Debtor Stakeholders.............................................................................................. 54
ARTICLE V. THE CHAPTER 11 CASES .............................................................................. 55
A.       Commencement of the Cases and First Day Relief ...................................................... 55
B.       Procedural Motions ....................................................................................................... 56
C.       Critical Vendors and Shared Services........................................................................... 57
D.       Retention of Chapter 11 Professionals .......................................................................... 57
E.       Appointment of Fee Examiner ...................................................................................... 58
F.       Appointment of Statutory Committees, Ad Hoc Committee, and Future
         Claimants’ Representative ............................................................................................ 58
G.       Filing of Schedules of Assets and Liabilities and Statements of Financial Affairs ...... 60
H.       Exclusivity .................................................................................................................... 61
I.       Removal ........................................................................................................................ 61
J.       Preliminary Injunction .................................................................................................. 62
K.       Mediation ...................................................................................................................... 64
L.       Evaluation of Estate Assets ........................................................................................... 66


                                                                     i
                 Case 20-10343-LSS                      Doc 5485            Filed 07/02/21               Page 4 of 474




M.        Bar Dates and Body of Claims...................................................................................... 67
N.        Description of Abuse Claims and the Valuation of Abuse Claims............................... 72
O.        Assumption and Rejection of Unexpired Leases and Executory Contracts ................. 77
P.        Stay Relief Matters ....................................................................................................... 78
Q.        Other Litigation............................................................................................................. 79
R.        Material Settlements and Resolutions ........................................................................... 84
S.        TCC / FCR Joint Standing Motion ............................................................................... 94
T.        Other Relevant Filings & Hearings............................................................................... 94
ARTICLE VI. OVERVIEW OF THE PLAN ........................................................................... 96
A.        General .......................................................................................................................... 96
B.        Distributions.................................................................................................................. 96
C.        Treatment of Unclassified Claims ................................................................................ 96
D.        Classification of Claims and Interests Summary .......................................................... 99
E.        Treatment of Claims and Interests .............................................................................. 102
F.        Elimination of Vacant Classes .................................................................................... 110
G.        Cramdown ................................................................................................................... 110
H.        Means for Implementation of the Plan........................................................................ 110
I.        Vesting of Assets in the Reorganized BSA ................................................................ 126
J.        Retention of Certain Causes of Action ....................................................................... 127
K.        Compensation and Benefits Programs ........................................................................ 127
L.        Restoration Plan and Deferred Compensation Plan .................................................... 127
M.        Workers’ Compensation Programs ............................................................................. 128
N.        Treatment of Executory Contracts and Unexpired Leases ......................................... 128
O.        Provisions Governing Distributions............................................................................ 133
P.        Procedures for Resolving Contingent, Unliquidated, and Disputed Claims ............... 137
Q.        Discharges, Channeling Injunction, Releases, Exculpations and Injunctions;
          Survival of Indemnification and Exculpation Obligations ......................................... 140
R.        Reservation of Rights.................................................................................................. 151
S.        Disallowed Claims ...................................................................................................... 151
T.        No Successor Liability ................................................................................................ 151
U.        Indemnities .................................................................................................................. 151
V.        The Official Committees and the Future Claimants’ Representative ......................... 152
W.        Retention of Jurisdiction ............................................................................................. 153
X.        Miscellaneous Provisions............................................................................................ 157
ARTICLE VII. THE SETTLEMENT TRUST AND TRUST DISTRIBUTION
     PROCEDURES........................................................................................................... 161
A.        The Settlement Trust ................................................................................................... 161
B.        Trust Distribution Procedures ..................................................................................... 171
ARTICLE VIII. SOLICITATION PROCEDURES AND REQUIREMENTS ..................... 199
A.        Voting Summary and Deadline ................................................................................... 199
B.        Solicitation Procedures ............................................................................................... 201
C.        Classes Entitled to Vote on the Plan ........................................................................... 205
D.        Certain Factors to Be Considered Prior to Voting ...................................................... 208



                                                                      ii
                Case 20-10343-LSS                     Doc 5485            Filed 07/02/21              Page 5 of 474




ARTICLE IX. CONFIRMATION PROCEDURES ............................................................... 209
A.       Hearing on Plan Confirmation .................................................................................... 209
B.       Requirements for Confirmation of the Plan ................................................................ 210
C.       Acceptance by an Impaired Class ............................................................................... 210
D.       Best Interests of Creditors / Liquidation Analysis ...................................................... 211
E.       Feasibility.................................................................................................................... 215
F.       Conditions Precedent to Confirmation of the Plan ..................................................... 215
G.       Conditions Precedent to the Effective Date ................................................................ 217
H.       Waiver of Conditions Precedent ................................................................................. 219
I.       Substantial Consummation of the Plan ....................................................................... 219
J.       Vacatur of Confirmation Order; Non-Occurrence of Effective Date ......................... 219
ARTICLE X. RISK FACTORS.............................................................................................. 219
A.       Risks Relating to the Debtors’ Operations, Financial Condition and Certain
         Bankruptcy Law Considerations ................................................................................. 220
B.       Additional Factors....................................................................................................... 231
ARTICLE XI. CERTAIN UNITED STATES FEDERAL INCOME TAX
     CONSEQUENCES OF THE PLAN........................................................................... 232
A.       The Settlement Trust ................................................................................................... 233
B.       Holders of Claims ....................................................................................................... 234
C.       Holders that are Non-United States Persons ............................................................... 236
ARTICLE XII. CONCLUSION AND RECOMMENDATION ............................................ 236




                                                                   iii
        Case 20-10343-LSS          Doc 5485    Filed 07/02/21   Page 6 of 474




                                     Table of Exhibits

EXHIBIT A   Plan of Reorganization

EXHIBIT B   Restructuring Support Agreement

EXHIBIT C   Expected Local Council Contributions

EXHIBIT D   Liquidation Analysis

  EXHIBIT D-1     Individual Local Council Balance Sheets

  EXHIBIT D-2     Local Council Property Value Information

EXHIBIT E   Financial Projections Analysis

  EXHIBIT E-1    Retained Property List

EXHIBIT F   Abuse Claims List Composite
               Case 20-10343-LSS                Doc 5485          Filed 07/02/21           Page 7 of 474




                                ARTICLE I. IMPORTANT DATES23

                         Event4                                                              Date

Disclosure Statement Objection Deadline                          July 13, 2021 at 4:00 p.m. (Eastern Time)

Disclosure Statement Hearing                                     July 20, 2021

Voting Record Date                                               July 20, 2021

Deadline to Mail Solicitation Packages and [July 28], 2021
Related Notices

Rule 3018(a) Motion Deadline                                     [August 13], 2021

Deadline to File Plan Supplement                                 [August 20], 2021

Voting Resolution Event Deadline                                 [September 3], 2021 or as otherwise ordered by
                                                                 the Bankruptcy Court

Voting Deadline                                                  [September 3], 2021

Preliminary Voting Report Deadline                               [September 8], 2021

Plan Objection Deadline                                          [September 14], 2021

Final Voting Report Deadline                                     [September 17], 2021

Confirmation Brief/Reply Deadline                                [September 22], 2021

Confirmation Hearing                                             [September 27], 20215




2   Certain of these proposed dates are subject to the Bankruptcy Court’s availability.
3   The Debtors filed a motion to establish a timeline and protocol for discovery related to confirmation of the Plan. The dates
    requested in such motion, as may be amended, shall thereafter be incorporated herein.
4   Capitalized terms used in this summary of “Important Dates” and not otherwise defined herein or in the Plan shall have the
    meaning ascribed to them in the Solicitation Procedures Motion (as defined below).
5   The Confirmation Hearing is being proposed to be held on September 27, 2021 at 10:00 a.m. (Eastern Time) and shall be
    continued to the extent necessary on September 28, September 29, September 30, and October 1, 2021 at 10:00 a.m.
    (Eastern Time).


                                                             1
        Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 8 of 474




                              DISCLAIMER

     THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT IS
INCLUDED HEREIN FOR PURPOSES OF SOLICITING VOTES TO ACCEPT, AND
OBTAINING CONFIRMATION OF, THE PLAN AND MAY NOT BE RELIED UPON FOR
ANY OTHER PURPOSE.

     ALL CREDITORS ARE ENCOURAGED TO READ THIS DISCLOSURE
STATEMENT AND ITS ATTACHED EXHIBITS, INCLUDING THE PLAN, IN THEIR
ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN. PLAN SUMMARIES
AND STATEMENTS MADE IN THIS DISCLOSURE STATEMENT ARE QUALIFIED IN
THEIR ENTIRETY BY REFERENCE TO THE PLAN, THE EXHIBITS AND SCHEDULES
ATTACHED TO THE PLAN, AND DOCUMENTS INCLUDED IN THE PLAN
SUPPLEMENT, WHICH CONTROL OVER THE DISCLOSURE STATEMENT IN THE
EVENT OF ANY INCONSISTENCY OR INCOMPLETENESS. THE STATEMENTS
CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE ONLY AS OF THE DATE
OF THIS DISCLOSURE STATEMENT, AND THERE CAN BE NO ASSURANCE THAT
THE STATEMENTS CONTAINED HEREIN WILL BE CORRECT AT ANY TIME AFTER
THIS DATE. ALTHOUGH THE DEBTORS MAY SUBSEQUENTLY UPDATE THE
INFORMATION IN THIS DISCLOSURE STATEMENT, THE DEBTORS HAVE NO
AFFIRMATIVE DUTY TO DO SO, EXCEPT AS OTHERWISE PROVIDED IN THE PLAN,
BY ORDER OF THE BANKRUPTCY COURT OR IN ACCORDANCE WITH APPLICABLE
LAW.

     ANY STATEMENTS IN THIS DISCLOSURE STATEMENT CONCERNING THE
PROVISIONS OF ANY DOCUMENT ARE NOT NECESSARILY COMPLETE, AND IN
EACH INSTANCE REFERENCE IS MADE TO SUCH DOCUMENT FOR THE FULL TEXT
THEREOF.

     THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE
WITH SECTION 1125 OF THE BANKRUPTCY CODE AND RULE 3016 OF THE
BANKRUPTCY RULES AND NOT NECESSARILY IN ACCORDANCE WITH FEDERAL
OR STATE SECURITIES LAWS OR OTHER NON-BANKRUPTCY LAW.

     PERSONS OR ENTITIES TRADING IN OR OTHERWISE PURCHASING, SELLING,
OR TRANSFERRING CLAIMS AGAINST THE DEBTORS SHOULD EVALUATE THIS
DISCLOSURE STATEMENT AND THE PLAN IN LIGHT OF THE PURPOSE FOR WHICH
THEY WERE PREPARED.

     THIS DISCLOSURE STATEMENT AND ANY DOCUMENTS APPROVED AS A
PART OF THE SOLICITATION PACKAGE ARE THE ONLY DOCUMENTS TO BE USED
IN CONNECTION WITH THE SOLICITATION OF VOTES ON THE PLAN. NO
SOLICITATION OF VOTES MAY BE MADE UNTIL THE BANKRUPTCY COURT HAS
APPROVED THIS DISCLOSURE STATEMENT AND THE DEBTORS HAVE
DISTRIBUTED THIS DISCLOSURE STATEMENT IN ACCORDANCE WITH THE
SOLICITATION PROCEDURES.     NO PERSON HAS BEEN AUTHORIZED TO


                                   2
        Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 9 of 474




DISTRIBUTE ANY INFORMATION CONCERNING THE PLAN OTHER THAN THE
INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT AND ANY
ACCOMPANYING DOCUMENTS.

     THE DEBTORS’ MANAGEMENT, WITH THE ASSISTANCE OF THE DEBTORS’
FINANCIAL ADVISORS, PREPARED THE FINANCIAL PROJECTIONS APPENDED TO
THIS DISCLOSURE STATEMENT. ALTHOUGH THE DEBTORS HAVE PRESENTED
THESE PROJECTIONS WITH NUMERICAL SPECIFICITY, THEY HAVE NECESSARILY
BASED THE PROJECTIONS ON A VARIETY OF ESTIMATES AND ASSUMPTIONS
THAT, ALTHOUGH CONSIDERED REASONABLE BY SENIOR LEADERSHIP OF THE
DEBTORS AT THE TIME OF PREPARATION, MAY NOT BE REALIZED, AND ARE
INHERENTLY SUBJECT TO SIGNIFICANT OPERATIONAL, ECONOMIC, AND
FINANCIAL UNCERTAINTIES AND CONTINGENCIES, MANY OF WHICH WILL BE
BEYOND THE DEBTORS’ OR REORGANIZED BSA’S CONTROL. THE DEBTORS
CAUTION THAT THEY CANNOT MAKE ANY REPRESENTATIONS AS TO THE
ACCURACY OF THESE PROJECTIONS OR TO THE DEBTORS’ OR REORGANIZED
BSA’S ABILITY TO ACHIEVE THE PROJECTED RESULTS. SOME ASSUMPTIONS
INEVITABLY WILL NOT MATERIALIZE. FURTHER, EVENTS AND CIRCUMSTANCES
OCCURRING SUBSEQUENT TO THE DATE ON WHICH THESE PROJECTIONS WERE
PREPARED MAY DIFFER FROM ANY ASSUMED FACTS AND CIRCUMSTANCES.
ALTERNATIVELY, ANY EVENTS AND CIRCUMSTANCES THAT COME TO PASS MAY
WELL HAVE BEEN UNANTICIPATED, AND THUS MAY AFFECT FINANCIAL
RESULTS IN A MATERIALLY ADVERSE OR MATERIALLY BENEFICIAL MANNER.
THE PROJECTIONS, THEREFORE, MAY NOT BE RELIED UPON AS A GUARANTY OR
OTHER ASSURANCE OF THE ACTUAL RESULTS THAT WILL OCCUR.

     CERTAIN OF THE INFORMATION CONTAINED IN THIS DISCLOSURE
STATEMENT IS BY ITS NATURE FORWARD LOOKING AND CONTAINS ESTIMATES,
ASSUMPTIONS, AND PROJECTIONS THAT MAY BE MATERIALLY DIFFERENT FROM
ACTUAL FUTURE RESULTS. THE WORDS “BELIEVE,” “MAY,” “WILL,” “ESTIMATE,”
“CONTINUE,” “ANTICIPATE,” “INTEND,” “EXPECT,” AND SIMILAR EXPRESSIONS
IDENTIFY THESE FORWARD-LOOKING STATEMENTS. THESE FORWARD-LOOKING
STATEMENTS ARE SUBJECT TO A NUMBER OF RISKS, UNCERTAINTIES, AND
ASSUMPTIONS, INCLUDING THOSE DESCRIBED IN ARTICLE X, “RISK FACTORS.”
IN LIGHT OF THESE RISKS AND UNCERTAINTIES, THE FORWARD-LOOKING
EVENTS AND CIRCUMSTANCES DISCUSSED IN THIS DISCLOSURE STATEMENT
MAY NOT OCCUR, AND ACTUAL RESULTS COULD DIFFER MATERIALLY FROM
THOSE ANTICIPATED IN THE FORWARD-LOOKING STATEMENTS. THE DEBTORS
AND THE REORGANIZED BSA DO NOT UNDERTAKE ANY OBLIGATION TO
PUBLICLY UPDATE OR REVISE ANY FORWARD- LOOKING STATEMENTS,
WHETHER AS A RESULT OF NEW INFORMATION, FUTURE EVENTS, OR
OTHERWISE.

     EXCEPT WHERE SPECIFICALLY NOTED, THE FINANCIAL INFORMATION
CONTAINED IN THIS DISCLOSURE STATEMENT HAS NOT BEEN AUDITED BY A
CERTIFIED PUBLIC ACCOUNTANT AND HAS NOT BEEN PREPARED IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES. THE


                                   3
        Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 10 of 474




HISTORICAL INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT HAS
BEEN OBTAINED FROM SUCH REPORTS AND OTHER SOURCES OF INFORMATION
AS ARE AVAILABLE TO THE DEBTORS.

     AS TO CONTESTED MATTERS, ADVERSARY PROCEEDINGS, AND OTHER
ACTIONS OR THREATENED ACTIONS, THIS DISCLOSURE STATEMENT SHALL NOT
CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF ANY FACT OR LIABILITY,
STIPULATION OR WAIVER, BUT RATHER AS A STATEMENT MADE IN
FURTHERANCE OF A SETTLEMENT OF SUCH CONTESTED MATTERS, ADVERSARY
PROCEEDINGS, AND OTHER ACTIONS OR THREATENED ACTIONS.          THIS
DISCLOSURE STATEMENT WILL NOT BE ADMISSIBLE IN ANY NON-BANKRUPTCY
PROCEEDING, NOR SHALL THIS DISCLOSURE STATEMENT BE CONSTRUED TO BE
CONCLUSIVE ADVICE ON THE TAX OR OTHER LEGAL EFFECTS OF THE PLAN AS
TO HOLDERS OF CLAIMS AGAINST, OR INTERESTS IN, THE DEBTORS OR
REORGANIZED BSA. THE DEBTORS DO NOT REPRESENT OR WARRANT THAT THE
INFORMATION CONTAINED HEREIN OR ATTACHED HERETO IS WITHOUT ANY
MATERIAL INACCURACY OR OMISSION.




                                   4
               Case 20-10343-LSS                 Doc 5485          Filed 07/02/21          Page 11 of 474




                                   ARTICLE II. INTRODUCTION

A.        Background

       This Disclosure Statement is being furnished by the Debtors in connection with the
Fourth Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and Delaware
BSA, LLC (as such may be amended, altered, modified or supplemented from time to time, the
“Plan”),6 dated July 2, 2021, pursuant to section 1125 of the Bankruptcy Code, and in connection
with the solicitation of votes to accept or reject the Plan.

       The Plan described in this Disclosure Statement represents resolutions with, and is
supported by, every single official and major creditor constituency in these Chapter 11 Cases,
including the Future Claimants’ Representative, the Tort Claimants’ Committee, the Creditors’
Committee, the Coalition, and the Ad Hoc Committee7 (collectively, the “Supporting Parties”).8

       Since the outset of these cases, the Debtors have advocated for a global resolution of
Scouting-related sexual abuse claims that would comprehensively address liabilities of the
Debtors and the many non-debtor Local Councils and Chartered Organizations that administer
and carry out Scouting programming nationwide.9 Negotiations increased in intensity during
2021 and have occurred in the context of informal negotiations, countless hours of formal
telephonic and video mediation sessions, and formal in-person mediation with the support of
three Mediators appointed by the Bankruptcy Court.10 The Debtors reached a settlement with the
Creditors’ Committee and JPM in the beginning of March. Thereafter, negotiations continued
with the other mediation parties. At the most recent in-person mediation sessions, the Debtors
made substantial progress toward a consensual plan of reorganization that would garner the
support of the Supporting Plaintiff Representatives and which culminated in the Restructuring
Support Agreement. This Disclosure Statement describes the Plan that reflects those settlements.

       On July 1, 2021, the Debtors entered into a restructuring support agreement, attached
hereto as Exhibit B (together with all exhibits, including the term sheet attached thereto and as
may be amended or modified from time to time in accordance with the terms thereof, the
“Restructuring Support Agreement”),11 with the Future Claimants’ Representative, the Tort
6    Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Plan.
7    The Ad Hoc Committee of Local Councils is comprised of eight representative Local Councils (as defined in the Plan, the
     “Ad Hoc Committee”).
8    As described in the motion to approve the Restructuring Support Agreement filed on July 1, 2021 at Docket No. 5466 and in
     the First Mediators’ Report filed on March 21, 2021 at Docket No. 2292, respectively, the Debtors and the other Supporting
     Parties have reached agreements in principle on the terms described therein, which the Debtors have incorporated into the
     Plan. Although the settlements memorialized in the Restructuring Support Agreement and the JPM / Creditors’ Committee
     Term Sheet have been finalized, the settlements remain subject to definitive documentation in all respects. Each of the other
     Supporting Parties and JPM is continuing to review the Plan Documents, including the Plan and the Disclosure Statement,
     and each of their respective rights are reserved with respect to the Plan Documents, including the Disclosure Statement,
     including to ensure that the Plan, the Disclosure Statement and other Plan Documents appropriately implement the terms and
     conditions of the settlements in the Restructuring Support Agreement and the JPM / Creditors’ Committee Term Sheet.
9    See Article V.K herein for a further discussion on mediation throughout these Chapter 11 Cases, the Mediators, and the
     mediation parties.
10   In addition to numerous telephonic and video sessions formal in-person mediation sessions were held on (i) March 30–April
     1, 2021 in Miami; (ii) May 4-6, May 26–27, and June 7–10, 2021 in New York City; and (iii) June 2–3, 2021 in Chicago.
11   Capitalized terms in this Article II.A not otherwise defined herein shall have the meanings ascribed to them in the
     Restructuring Support Agreement.


                                                              5
           Case 20-10343-LSS         Doc 5485      Filed 07/02/21    Page 12 of 474




Claimants’ Committee, the Coalition, and the State Court Counsel (together, the “Supporting
Plaintiff Representatives”) as well as the Ad Hoc Committee (and together with the Debtors and
the Supporting Plaintiff Representatives, the “RSA Supporting Parties”). The Restructuring
Support Agreement provides for a plan of reorganization that will deliver global resolution in
these Chapter 11 Cases. Accordingly, representatives of approximately 60,000 holders of Abuse
Claims now support the Plan. The Restructuring Support Agreement builds on the settlements
previously reached with the Creditors’ Committee and JPM.

       The Plan, which implements the resolutions set forth in the Restructuring Support
Agreement and the JPM / Creditors’ Committee Settlement, allows the Debtors to achieve the
dual objectives that the Debtors set out to accomplish at the outset of these cases: (a) to timely
and equitably compensate survivors of Abuse in Scouting and (b) ensure that the BSA emerges
from bankruptcy with the ability to continue its vital charitable mission.

     THE DEBTORS AND THE SUPPORTING PARTIES (INCLUDING
UNSECURED CREDITORS COMMITTEE, TORT CLAIMANTS’ COMMITTEE,
FUTURE CLAIMANTS’ REPRESENTATIVE, COALITION, AND AD HOC
COMMITTEE) ALL SUPPORT CONFIRMATION OF THE PLAN AND URGE ALL
HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE PLAN TO VOTE TO ACCEPT
THE PLAN. THE DEBTORS AND THE SUPPORTING PARTIES ALL BELIEVE
THAT THE PLAN PROVIDES THE HIGHEST AND BEST RECOVERY FOR ALL
CREDITORS AND IS IN THE BEST INTERESTS OF THE DEBTORS’ ESTATES.

       The Plan provides the framework for global resolution of Abuse Claims against the
Debtors, Related Non-Debtor Entities, and Local Councils, as well as any Contributing
Chartered Organizations and Settling Insurance Companies that may make contributions to the
Settlement Trust for the benefit of survivors of Abuse (collectively, “Abuse Survivors”). The
Plan has been designed to maximize and expedite recoveries to Abuse Survivors. The Debtors
and the Supporting Parties strongly encourage all holders of Claims in the Voting Classes,
including Direct Abuse Claims, to vote in favor of the Plan.

       By order dated [●], 2021, the Bankruptcy Court approved this Disclosure Statement in
accordance with section 1125 of the Bankruptcy Code and found that it contained “adequate
information” sufficient to enable a hypothetical investor of the relevant Class to make an
informed judgment about the Plan, and authorized its use in connection with the solicitation of
votes with respect to the Plan. Approval of this Disclosure Statement does not, however,
constitute a determination by the Bankruptcy Court as to the accuracy or completeness of
the information contained herein nor an endorsement by the Bankruptcy Court as to the
fairness or merits of the Plan. No solicitation of votes may be made except pursuant to this
Disclosure Statement and section 1125 of the Bankruptcy Code.

        A copy of the Plan is attached hereto as Exhibit A. The rules of interpretation set forth
in Article I.B of the Plan govern the interpretation of this Disclosure Statement. Please note
that if any inconsistencies exist between this Disclosure Statement and the Plan, the Plan
shall govern in all respects.




                                               6
              Case 20-10343-LSS                Doc 5485         Filed 07/02/21   Page 13 of 474




B.       The BSA

        The BSA’s charitable mission is to prepare young men and women for life by instilling in
them the values of the Scout Oath and Law and encouraging them to be trustworthy, kind,
friendly and helpful. The BSA also trains young men and women in responsible citizenship,
character development, and self-reliance through participation in a wide range of outdoor
activities, educational programs, and, at older ages, career-oriented programs in partnership with
community organizations. Indeed, since its inception more than 110 years ago, more than 130
million young men and women have participated in the BSA’s youth programs, and at least 35
million adult volunteers have helped carry out the BSA’s mission.12 Today, the BSA remains
one of the largest youth organizations in the United States and one of the largest Scouting
organizations in the world, with approximately 762,000 registered youth participants and
approximately 320,000 adult volunteers. The BSA’s alumni are legion among our nation’s
business, political, and cultural leaders. Their legacy is the creation and support of Scouting
units in virtually every corner of America and at U.S. military bases worldwide.

         The BSA welcomes all young men and women, regardless of gender, race, ethnic
background, sexual orientation, disability, or gender identification, who are willing to accept
Scouting’s values and meet the other requirements of membership. A Scout subscribes to the
following oath: “On my honor I will do my best to do my duty to God and my country and to
obey the Scout Law; to help other people at all times; to keep myself physically strong, mentally
awake, and morally straight.”13 Scouts are expected to conduct themselves in accordance with
the Scout Law: to be “trustworthy, loyal, helpful, friendly, courteous, kind, obedient, cheerful,
thrifty, brave, clean, and reverent.”14

       The BSA cares deeply about all survivors of child abuse. The BSA understands that no
apology can repair the damage caused by abuse or take away the pain that survivors have
endured. The BSA is steadfast in its commitment to continually improve all of its policies to
prevent abuse.

C.       Voting and Confirmation

       Article VIII of this Disclosure Statement specifies the deadlines, procedures, and
instructions for voting to accept or reject the Plan, as well as the applicable standards for
tabulating ballots and master ballots, used in voting on the Plan (each, generally referred to
herein as a “Ballot”). The following is an overview of certain information related to voting
that is contained in Article VIII of this Disclosure Statement and elsewhere in this
Disclosure Statement.

       This Disclosure Statement is being transmitted in order to provide adequate information
to enable holders of Claims in Class 3A (2010 Credit Facility Claims), Class 3B (2019 RCF
Claims), Class 4A (2010 Bond Claims), Class 4B (2012 Bond Claims), Class 5 (Convenience
Claims), Class 6 (General Unsecured Claims), Class 7 (Non-Abuse Litigation Claims), Class 8

12   See BSA, About the BSA, https://www.scouting.org/about/.
13   Id.
14   Id.


                                                           7
           Case 20-10343-LSS         Doc 5485      Filed 07/02/21     Page 14 of 474




(Direct Abuse Claims), and Class 9 (Indirect Abuse Claims), which Claims in such Classes are
Impaired and entitled to vote on the Plan, to make an informed judgment in exercising their right
to vote to accept or reject the Plan.

        Each Class of Claims entitled to vote shall have accepted the Plan pursuant to the
requirements of section 1126(c) of the Bankruptcy Code if at least two-thirds (2/3) in amount
and more than one-half (1/2) in number of those voting in each such Class voted to accept the
Plan. Assuming the requisite acceptances are obtained, the Debtors intend to seek Confirmation
of the Plan at the Confirmation Hearing scheduled for [September 27], 2021, at 10:00 a.m.
(prevailing Eastern Time) before the Bankruptcy Court. The Confirmation Hearing may be
continued from time to time without further notice other than an adjournment announced in open
court or a notice of adjournment filed with the Bankruptcy Court and served on those parties who
have requested notice under Bankruptcy Rule 2002 and the Entities who have filed an objection
to the Plan, if any, without further notice to parties in interest. The Bankruptcy Court, in its
discretion and prior to the Confirmation Hearing, may put in place additional procedures
governing the Confirmation Hearing. Subject to section 1127 of the Bankruptcy Code, the Plan
may be modified, if necessary, prior to, during, or as a result of the Confirmation Hearing,
without further notice to parties in interest.

        Additionally, section 1128(b) of the Bankruptcy Code provides that any party in interest
may object to Confirmation. Any objection or response to Confirmation of the Plan must: (i) be
in writing; (ii) state the name and address of the objecting party and the nature and amount of the
Claim of such party; (iii) state with particularity the legal and factual basis and nature of any
objection to the Plan and include any evidentiary support therefor; and (iv) be filed with the
Bankruptcy Court, 824 North Market Street, Third Floor, Wilmington, Delaware 19801 together
with proof of service on or before [September 14], 2021 at 4:00 p.m. (Eastern Time) (the
“Plan Objection Deadline”), and served on the Debtors and certain other parties in interest in
accordance with the Solicitation Procedures Order (defined below) so that they are received on
or before the Plan Objection Deadline.

       The Debtors have engaged Omni Agent Solutions (the “Solicitation Agent” or “Notice
and Claims Agent”) to assist in the voting process.

        The Solicitation Agent will provide additional copies of all materials and will process and
tabulate the Ballots, as defined in the Debtors’ Motion for Order (I) Approving the Disclosure
Statement and the Form and Manner of Notice, (II) Approving Plan Solicitation and Voting
Procedures, (III) Approving Forms of Ballots, (IV) Approving Form, Manner, and Scope of
Confirmation Notices, (V) Establishing Certain Deadlines in Connection with Approval of the
Disclosure Statement and Confirmation of the Plan, and (VI) Granting Related Relief [D.I. 2295]
(the “Solicitation Procedures Motion”), filed on March 2, 2021, for Classes 3A, 3B, 4A, 4B, 5, 6,
7, 8, and 9, as applicable. You may obtain these documents from the Solicitation Agent free of
charge by: (a) calling the Debtors’ toll-free restructuring hotline at (866) 907-2721, (b) visiting
the Debtors’ restructuring website at https://omniagentsolutions.com/bsa, (c) writing to Boy
Scouts of America, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland
Hills, CA 91367, or (d) emailing BSAballots@omniagnt.com. You may also access from these
materials for a fee via PACER at http://www.deb.uscourts.gov/.



                                               8
           Case 20-10343-LSS         Doc 5485      Filed 07/02/21     Page 15 of 474




        As further described in the Solicitation Procedures (as defined in the Solicitation
Procedures Motion), to be counted, your Ballot indicating acceptance or rejection of the
Plan must be received by the Solicitation Agent no later than 4:00 p.m. (prevailing Eastern
Time) on [September 3], 2021 (the “Voting Deadline”), unless the Debtors, in their sole
discretion, extend the period during which votes will be accepted on the Plan, in which case the
term “Voting Deadline” shall mean the last date on, and time by which, such period is extended.
Any executed Ballot that does not indicate either an acceptance or rejection of the Plan or
indicates both an acceptance and rejection of the Plan will not be counted as an acceptance or
rejection and will not count toward the tabulations required pursuant to either section 1129 of the
Bankruptcy Code.

        Prior to deciding whether and how to vote on the Plan, each holder of a Claim entitled to
vote should consider carefully all of the information in this Disclosure Statement, including
Article X entitled “Risk Factors.” Each holder of a Claim entitled to vote on the Plan should
review this Disclosure Statement and the Plan and all Exhibits hereto and thereto before
submitting a Ballot. This Disclosure Statement contains a summary of certain provisions of
the Plan and certain other documents and financial information. The Debtors believe that
these summaries are fair and accurate as of the date hereof and provide adequate
information with respect to the documents summarized; however, such summaries are
qualified to the extent that they do not set forth the entire text of those documents and as
otherwise provided herein.

D.     Settlements and Resolutions

        To both maximize distributions to holders of Direct Abuse Claims and continue the
BSA’s long tradition of Scouting, the Debtors and Supporting Parties seek approval of a plan of
reorganization under chapter 11 of the Bankruptcy Code that provides a framework for global
resolution, which, if confirmed and consummated, will allow the Debtors, as Reorganized BSA,
to emerge from bankruptcy, having fulfilled their dual restructuring goals of (a) providing an
equitable, streamlined, and certain process by which Abuse Survivors may obtain compensation
for Abuse and (b) ensuring that the Reorganized BSA has the ability to continue its vital
charitable mission.

        As described above and in more detail below, the Plan incorporates the JPM / Creditors’
Committee Settlement, which, subject to its terms and the effectiveness of the Plan, resolves all
issues and objections that could be asserted by the Creditors’ Committee with respect to
confirmation of the Plan and prospective lien challenges, claims or causes of action that might be
brought by the Creditors’ Committee by or on behalf of the Debtors’ Estates. As described more
fully below and set forth in the Plan, the JPM / Creditors’ Committee Settlement contemplates
distributions to holders of Allowed Convenience Claims, Allowed General Unsecured Claims,
and Allowed Non-Abuse Litigation Claims. The JPM / Creditors’ Committee Settlement also
contemplates the Allowance of JPM’s Claims by amending and restating the Prepetition Debt
and Security Documents in the manner described in the Plan.

       The Plan also incorporates the terms and provisions of the Restructuring Support
Agreement. Because of this settlement, substantial contributions to the Settlement Trust by the
Debtors, Local Councils, Contributing Chartered Organizations, and Settling Insurance


                                               9
           Case 20-10343-LSS         Doc 5485       Filed 07/02/21    Page 16 of 474




Companies, if any, will be made in exchange for the treatment of the foregoing Entities as
Protected Parties under the Channeling Injunction. The Abuse Claims Settlement is intended to
provide for the fair and equitable resolution of Abuse Claims.

        The BSA’s charitable mission of Scouting is supported by certain Entities that are not
Debtors in these Chapter 11 Cases, including Local Councils and Chartered Organizations. As
described in this Disclosure Statement, the Local Councils serve geographic areas of varying size
across the United States and facilitate the delivery of the Scouting program at the local level.
Chartered Organizations are typically local organizations—such as faith-based institutions,
clubs, civic associations, educational institutions, businesses, and groups of citizens—that
sponsor local Scouting units. To continue the mission of Scouting through these non-Debtors,
the Plan provides for the settlement of Abuse Claims against the BSA, Local Councils,
Contributing Chartered Organizations and Settling Insurance Companies by “channeling” all
such Claims to the Settlement Trust, which shall have the exclusive responsibility for processing,
liquidating and paying Abuse Claims. To obtain the benefits of the Channeling Injunction, Local
Councils, Contributing Chartered Organizations, and Settling Insurance Companies will make
substantial financial and/or insurance contributions to the Settlement Trust.

        These contributions to the Settlement Trust, along with the BSA’s contributions, will be
used to fund significant recoveries for holders of compensable Direct Abuse Claims in
accordance with the terms of the Trust Distribution Procedures. The Trust Distribution
Procedures will establish the methodology for resolution of Abuse Claims, establish the process
by which Abuse Claims will be reviewed by the Settlement Trust, and will specify liquidated
values for compensable Claims based on the nature of the underlying Abuse.

       The assets contributed to the Settlement Trust will be administered by the Settlement
Trustee and used to resolve Abuse Claims in accordance with the Settlement Trust Documents,
including the Settlement Trust Agreement and the Trust Distribution Procedures. The Trust
Distribution Procedures will specify the methodology for processing, liquidating, and paying
Abuse Claims.

       Generally, the features of settlements as incorporated in the Plan are as follows:

      The BSA will contribute to the Settlement Trust, among other things, (a) Net Unrestricted
       Cash and Investments; (b) the BSA’s right, title, and interest in and to (i) the Artwork,
       (ii) the Oil and Gas Interests, and (iii) the Warehouse and Distribution Center (the value
       of which is subject to the Leaseback Requirement); (c) the net proceeds of the sale of
       Scouting University; (d) certain of the Debtors’ rights under applicable insurance; (e) the
       Settlement Trust Causes of Action; (f) the assignment of any and all Perpetrator
       Indemnification Claims held by the BSA; and (g) the BSA Settlement Trust Note;

      The BSA Settlement Trust Note to be issued on the Effective Date to the Settlement Trust
       by the Reorganized BSA in the principal amount of $80 million, which will bear interest
       at a rate of 5.5% per annum and be payable semi-annually. Principal payments under the
       BSA Settlement Trust Note shall be payable in annual installments due on February 15 of
       each year during the term of the BSA Settlement Trust Note, commencing on February



                                               10
               Case 20-10343-LSS                 Doc 5485         Filed 07/02/21           Page 17 of 474




          15 with certain minimum payment requirements.15 The BSA Settlement Trust Note may
          be prepaid at any time without penalty;

         Local Councils will make a substantial contribution to the Settlement Trust to resolve the
          Abuse Claims that may be asserted against them in exchange for being included as a
          Protected Party under the Plan and receiving the benefits of the Channeling Injunction,
          consisting of (a) $500 million, comprised of at least $300 million in Cash with the
          balance in property, exclusive of insurance rights, and (b) the DST Note, a $100 million
          interest-bearing variable-payment obligation note issued by a Delaware statutory trust on
          or as soon as practicable after the Effective Date. A list of each Local Council’s total
          expected contribution, including a specific break-down between the (i) cash contribution
          and (ii) property contribution, is attached hereto as Exhibit C.

         The assignment and transfer to the Settlement Trust of all of the insurance rights of all of
          the BSA, Local Councils and Contributing Chartered Organizations under insurance
          policies of the Debtors, Local Councils and Contributing Chartered Organizations,
          thereby providing the potential for substantial insurance recoveries to holders of Direct
          Abuse Claims;

         A mechanism by which Chartered Organizations can make substantial contributions to
          the Settlement Trust to resolve Abuse Claims that may be asserted against them related to
          Abuse that arose in connection with their sponsorship of one or more Scouting units in
          exchange for being included as a Protected Party under the Plan and receiving the
          benefits of the Channeling Injunction, thereby becoming “Contributing Chartered
          Organizations” under the Plan. The Debtors shall work in good faith with other parties
          involved in these Chapter 11 Cases to develop a protocol for addressing participation by
          Chartered Organizations in the benefits of the Channeling Injunction;

         A proposed settlement by and among the BSA, JPM (the BSA’s senior Secured lender),
          and the Creditors’ Committee, under which JPM has agreed that, in full and final
          satisfaction of its Allowed Claims and in exchange for the Creditors’ Committee’s
          agreement not to pursue certain alleged estate causes of action, it shall enter into the
          Restated Debt and Security Documents as of the Effective Date. The Restated Debt and
          Security Documents will contain terms that are substantially similar to the Prepetition
          Debt and Security Documents except that, among certain other modifications, the
          maturity dates under the Restated Debt and Security Documents shall be the date that is
          ten (10) years after the Effective Date and principal under the Restated Debt and Security
          Documents shall be payable in installments beginning on the date that is two (2) years
          after the Effective Date;

15   In accordance with the Plan, such annual principal payments shall be equal to the sum of the following calculation: (a) $4.5
     million; plus (b) $3.50 multiplied by the aggregate number of Youth Members as of December 31 of the preceding year up
     to the forecasted number of Youth Members for such year as set forth in the Debtors’ five-year business plan; plus (c) $50
     multiplied by the aggregate number of High Adventure Base Participants during the preceding calendar year; plus (d) $50
     multiplied by the aggregate number of Youth Members in excess of the forecast set forth in the Debtors’ five-year business
     plan; plus (e) $150 multiplied by the aggregate number of High Adventure Base Participants in excess of the forecasted
     number of High Adventure Base Participants for such year as set forth in the Debtors’ five-year business plan. The forecast
     for years after 2025 shall be deemed to be the forecast for calendar year 2025.


                                                             11
        Case 20-10343-LSS        Doc 5485      Filed 07/02/21    Page 18 of 474




   The proposed settlement referenced above provides for the BSA’s assumption of its
    prepetition Pension Plan and satisfaction of Allowed Convenience Claims, Allowed
    General Unsecured Claims, and Allowed Non-Abuse Litigation Claims, which are held
    by creditors who are core to the Debtors’ charitable mission or whose Allowed Claims
    were incurred in furtherance of the Debtors’ charitable mission;

   The above settlement also contemplates a term loan from the National Boy Scouts of
    America Foundation (as defined in the Plan, the “Foundation”), in the principal amount
    of $42.8 million, which will be used by Reorganized BSA for working capital and
    general corporate purposes. This Foundation Loan will permit the Debtors to contribute a
    substantial amount of consideration in Cash to the Settlement Trust on the Effective Date;
    and

   A mechanism by which Insurance Companies may enter into Insurance Settlement
    Agreements and provide sum-certain contributions to the Settlement Trust in exchange
    for being included as a Protected Party under the Plan and receiving the benefits of the
    Channeling Injunction, thereby becoming “Settling Insurance Companies” under the
    Plan.




                                          12
               Case 20-10343-LSS                 Doc 5485          Filed 07/02/21           Page 19 of 474




          The following chart illustrates the BSA Settlement Trust Contribution under the Plan:

      BSA Settlement Trust Contribution                               Source                   Estimated Amount

     Net Unrestricted Cash and                                         Cash                   $59.9 million to $92.3
     Investments1617                                                                                million
     Warehouse and Distribution Center1819                        Real Property                     $11.6 million
     Scouting University                                          Real Property                     $2.0 million
     Artwork                                                           Asset                        $59.0 million
     Oil and Gas Interests                                             Asset                        $7.6 million
     BSA Settlement Trust Note                                    Note Payable                      $80.0 million

     Total Estimated BSA Settlement Trust Non-Insurance                                    $220.0 to $252.4 million20
     Contribution


        With respect to Chartered Organizations and Settling Insurance Companies, the Debtors
and Supporting Parties are committed to working with both groups to increase participation and
contributions to the Settlement Trust, and will work in good faith with other parties involved in
these Chapter 11 Cases to develop a protocol for addressing participation by Chartered
Organizations in the benefits of the Channeling Injunction. When any Chartered Organization
agrees to a settlement, the Debtors will file a notice on the bankruptcy case docket for
distribution to any party that has requested notice pursuant to Bankruptcy Rule 2002 stating the
name of the Contributing Chartered Organization and the amount of its contribution. The
Debtors will also notify any party that has requested notice pursuant to Bankruptcy Rule 2002 of
any additional Settling Insurance Companies. The Debtors will also post a notice of any new

16   Reflects Unrestricted Cash and Investments on the Effective Date, after giving effect to the Foundation Loan of $42.8
     million, above $40 million as of December 31, 2021 or $25 million as of September 30, 2021 less the JPM Exit Fee,
     Allowed Administrative Expense Claims, Professional Fee Reserve, Creditor Representative Fee Cap, and Allowed priority,
     Secured, and Convenience Claims. The Debtors believe that pursuing potential avoidance actions under the Bankruptcy
     Code, including potential preference or fraudulent transfer actions, would not yield a net return.
17   Represents estimated trust contributions assuming Effective Dates of December 31, 2021 and September 30, 2021 per the
     financial projections in the Disclosure Statement. The actual Cash trust contribution is uncertain and subject various risks,
     including timing of emergence, amount of professional fees incurred, and performance of the organization through the
     Effective Date.
18   Estimated value based on a third-party broker opinion of value from November 2020 which is further supported by current
     negotiations with a potential purchaser, both of which contemplate a leaseback to BSA at current market rates with 3%
     annual increases.
19   Subject to Leaseback Requirement from the Settlement Trust.
20   If emergence were to occur in September, BSA estimates that the Net Unrestricted Cash and Investments under the Plan
     would be approximately $92 million resulting in a value of BSA Settlement Trust Contribution of approximately $252
     million; however, assuming a December 31, 2021 emergence, as reflected in the chart below, the amount of Net Unrestricted
     Cash and Investments drops to approximately $60 million and as a result the total BSA Settlement Trust Contribution is
     valued at approximately $220 million. The BSA Settlement Trust Contribution value could be higher or lower than $220
     million depending on (a) timing of emergence, (b) performance of BSA’s underlying business between now and emergence,
     (c) the level of professional fees incurred, and (d) the realizable value of the non-cash components of the BSA Settlement
     Trust Contribution.


                                                             13
              Case 20-10343-LSS           Doc 5485    Filed 07/02/21    Page 20 of 474




Contributing    Chartered    Organizations           and   Settling    Insurance   Companies     at
https://omniagentsolutions.com/bsa.

       The Debtors and Supporting Parties are affirmatively seeking to reach further mediated
settlements of disputed issues with Chartered Organizations and Insurance Companies, and other
matters, which may result in the amendment or modification of the Plan to propose additional
settlements pursuant to section 1123(b)(3)(A) of the Bankruptcy Code and Bankruptcy Rule
9019. The Debtors and Supporting Parties believe that resolution of these controversies in
advance of the Confirmation Hearing will facilitate the favorable resolution of these Chapter 11
Cases and maximize distributions to holders of Allowed Claims and Abuse Claims under the
Settlement Trust.

E.       Timeline

        As the Debtors have stated throughout these Chapter 11 Cases, emergence at the end of
summer of 2021 is critical. There are several reasons for this. The Debtors’ recruiting season
occurs at the end of the summertime as children return to school. The Debtors’ membership
dropped significantly in 2020 as a result of the COVID-19 pandemic. In order to rebuild
membership and ensure a successful 2021 recruiting season the Debtors must emerge from the
cloud of these Chapter 11 Cases. If the number of new members and returning members is
substantially reduced from current projections, the Debtors could lack the means to meet their
operational needs or otherwise emerge from bankruptcy. Timely emergence from Chapter 11 is
essential to the Debtors’ ability to improve their operations.

        Additionally, the Debtors’ cash flows from operating activities are seasonal. Typically,
September through March are the peak season of cash inflows for the Debtors, with April
through August being low points. The Debtors use a significant portion of cash flows from the
fall and winter to subsidize their operations during the low cash flow periods occurring in the
spring and summer. The Debtors have assumed that they would generate significant cash flow
after a summer 2021 emergence from bankruptcy and this cash flow would enable them to have
adequate liquidity during their low cash flow periods. Without strong fall cash flows, the
Debtors would not be able to meet their operational needs during the spring and summer. Thus,
strong cash flows during the fall and winter seasons are crucial to the Debtors’ survival.

       Finally, substantial professional fees will continue to accrue until a plan is confirmed and
becomes effective. At this time, the Debtors’ bankruptcy estate bears the burden for the fees of
the professionals and advisors to the Debtors, the Tort Claimants’ Committee, the Future
Claimants’ Representative, the Creditors’ Committee, and JPM. Upon the Bankruptcy Court’s
approval of the Restructuring Support Agreement, the Debtors will also pay the fees and
expenses of the Coalition, subject to certain limitations as set forth in the Restructuring Support
Agreement. Such fees are substantial and to date the Debtors have incurred more than $125
million21 in professional fees related to this restructuring. By the end of September 2021, the
Debtors estimate the professional fees in the Chapter 11 Cases will equal or exceed $155
million.22 Each successive month is expected to cost the estate approximately $10 million or

21   Amount excludes bar noticing fees.
22   Amount excludes bar noticing fees.


                                                 14
                Case 20-10343-LSS               Doc 5485           Filed 07/02/21        Page 21 of 474




more. The Debtors believe this is wholly inappropriate for a non-profit chapter 11 proceeding
and believe emergence from bankruptcy as soon as possible is essential to stop the accrual of
additional professional fees.

        Prior to the Restructuring Support Agreement, there had not been sufficient support for a
plan of reorganization from the survivor constituencies to facilitate a global resolution that would
accomplish the dual goals of this restructuring. However, the Debtors now have support for the
Plan from the Tort Claimants’ Committee, the Coalition, and the Future Claimants’ Committee,
which is expected to result in the holders of Direct Abuse Claims voting to accept the Plan.
Unfortunately, the Debtors do not yet have support for the Plan from their insurers. Without the
support of the insurers, confirmation of this Plan may not occur until late 2021, which will place
a further financial burden on the Debtors. The potential for protracted litigation with Insurance
Companies under the Plan is great and will cause increased costs and expenses to the Debtors,
including with respect to professional fees. In light of these circumstances and the delayed
emergence from the Chapter 11 Cases, the Debtors have worked with their advisors to take steps
to mitigate the financial impact.

        If emergence were to occur in September 2021, the BSA estimates that the Net
Unrestricted Cash and Investments under the Plan would be approximately $90 million resulting
in a value of BSA Settlement Trust Contribution of approximately $250 million; however,
assuming a December 31, 2021 emergence, as reflected in the chart below, the amount of Net
Unrestricted Cash and Investments drops to $60 million and, as a result, the total BSA
Settlement Trust Contribution is valued at approximately $220 million. The BSA Settlement
Trust Contribution value could be higher or lower than $220 million depending on (a) timing of
emergence, (b) performance of BSA’s underlying business between now and emergence, (c) the
level of professional fees incurred, and (d) the realizable value of the non-cash components of
the BSA Settlement Trust Contribution.

          The following chart reflects the value of the BSA Settlement Trust Contribution over
time:

            ($ in millions)           9/30/21    10/31/21      11/30/21     12/31/21      1/31/22      2/28/22       3/31/22

 Unrestricted Cash & Investments
 after Foundation Loan Proceeds       $171.3        $183.3         $182.7      $186.5       $203.3       $187.2        $201.5
 Less:
     Unrestricted Cash &
     Investments Retained by BSA23     (25.0)        (37.0)        (36.0)       (40.0)       (57.0)       (41.0)        (55.0)
     Professional Fees Paid from
     9/1/21 Forward24                  (36.3)        (47.1)        (58.8)       (68.8)       (80.0)       (90.7)       (102.0)
     Coalition Restructuring
     Expenses25                        (12.5)        (12.5)        (12.5)       (12.5)       (12.5)       (12.5)        (12.5)


23   Minimum retained Unrestricted Cash and Investments is $25 million if the Effective Date is on or before 9/30/21. Beginning
     on 10/1/21, the minimum retained Unrestricted Cash and Investments increases based on cumulative estimated monthly net
     cash flows. For example, if the BSA has an Effective Date of 10/31/21, the minimum retained cash increases from $25
     million to $37 million based on an estimated monthly cash flow of $12 million during the month of October.
24   Includes all professional fees paid form 9/1/21 forward, including the Professional Fee Reserve Amount and ordinary
     professional fee payments, if applicable.


                                                              15
               Case 20-10343-LSS                 Doc 5485           Filed 07/02/21         Page 22 of 474




     Other Deductions26
                                         (5.3)         (5.2)         (5.3)        (5.3)         (5.2)        (5.3)         (5.3)
 Net Unrestricted Cash &
 Investments (to Settlement Trust)      $92.3         $81.5          $70.1       $59.9         $48.6        $37.7         $26.7
 Value of Non-Cash Contributions
 to Settlement Trust27                  160.1         160.1          160.1       160.1         160.1        160.1         160.1
 Total Estimated Contributions to
 Settlement Trust                      $252.4       $241.6          $230.2      $220.0       $208.8        $197.8        $186.9




F.        The Channeling Injunction

        The Channeling Injunction to be issued as a part of the Plan will permanently and forever
stay, bar, and enjoin holders of Abuse Claims from taking any action for the purpose of directly
or indirectly or derivatively collecting, recovering, or receiving payment of, on, or with respect
to any Abuse Claim other than pursuant to the Settlement Trust Agreement and the Trust
Distribution Procedures. Each holder of an Abuse Claim will have no right whatsoever at any
time to assert its Abuse Claim against any Protected Party or any property or interest in property
of any Protected Party. For the avoidance of doubt, Abuse Claims include Indirect Abuse
Claims.

         The Protected Parties include: (a) the Debtors; (b) Reorganized BSA; (c) the Related
Non-Debtor Entities; (d) the Local Councils; (e) the Contributing Chartered Organizations;
(f) the Settling Insurance Companies; and (g) with respect to each of the Persons in the foregoing
clauses (a) through (f), such Persons’ Representatives; provided, however, that no Perpetrator is
or shall be a Protected Party. Notwithstanding the foregoing, a Contributing Chartered
Organization shall be a Protected Party only with respect to any Abuse Claim that is attributable
to, arises from, is based upon, relates to, or results from, Abuse that occurred prior to the Petition
Date: (a) in connection with the Contributing Chartered Organization’s sponsorship of one or
more Scouting units; or (b) that has been asserted in a proof of claim filed in the Chapter 11
Cases asserting a Direct Abuse Claim.

        The Debtors have compiled a list of all potential Protected Parties under the Plan,
including the identities of all Local Councils, Chartered Organizations, and Insurance
Companies. To the extent any such parties participate, they will be included in the definition of
Protected Parties and will benefit from the Channeling Injunction. This list of potential
Protected Parties will be made available at https://omniagentsolutions.com/bsa-SAballots and
https://omniagentsolutions.com/bsa-ballots. This list only includes potential Protected Parties
for disclosure purposes—it does not mean that any such party will in fact become a
Protected Party under the Plan.

25   Assumed to be $12.5 million for all Effective Dates.
26   Consists of amounts of cash (a) equal to the JPM Exit Fee, (b) sufficient to fund all unpaid Allowed Administrative Expense
     Claims, (c) equal to the Creditor Representative Fee Cap, (d) estimated to be required to satisfy Allowed Priority Tax
     Claims, Allowed Other Priority Claims, Allowed Secured Claims, and Allowed Convenience Claims, and (e) sufficient to
     fund all accrued but unpaid interest and reasonable fees and expenses of JPM as of the Effective Date.
27   Consists of Net Unrestricted Cash and Investments, the value of Scouting University, the Artwork, the Oil and Gas Interests,
     and the Warehouse and Distribution Center, subject to the Leaseback Requirement, and the $80 million BSA Settlement
     Trust Note.


                                                               16
            Case 20-10343-LSS         Doc 5485       Filed 07/02/21     Page 23 of 474




        The difference between the release in Article X.J.4 of the Plan and the Channeling
Injunction in Article X.J.3 of the Plan is that the release in Article X.J.4 of the Plan is consensual
while the Channeling Injunction is non-consensual. Specifically, the parties that vote to accept
or reject the Plan may opt out of the release provisions in Article X.J.4 of the Plan. Additionally,
holders of Unimpaired Claims are deemed to grant the releases in Article X.J.4 of the Plan unless
they object to the releases. In contrast, the Channeling Injunction, which benefits not only the
BSA, but also Local Councils, Contributing Chartered Organizations, and Settling Insurance
Companies, will apply regardless of consent to the Debtors and to Local Councils, Contributing
Chartered Organizations, and Settling Insurance Companies if the Bankruptcy Court finds, after
evaluating certain factors, that such non-debtor third parties made a substantial contribution of
assets to the Reorganized BSA and/or Settlement Trust. That determination will be made at
Confirmation.

        Additionally, the Channeling Injunction only applies to Abuse Claims, while the release
in Article X.J.4 of the Plan applies to all Claims. The Channeling Injunction does not mean that
an Abuse Claim is being extinguished. Rather, the Abuse Claims are being channeled to the
Settlement Trust, and will be reviewed and paid pursuant to the Trust Distribution Procedures.

        The Channeling Injunction is necessary to channel Abuse Claims to the Settlement Trust,
creating a swift and efficient means to liquidate valid Abuse Claims pursuant to the Trust
Distribution Procedures, while at the same time ensuring that the Reorganized BSA can continue
to carry out its charitable mission. The Channeling Injunction and related non-consensual third-
party releases as crafted are necessary to effect a meaningful and final resolution of Abuse
Claims that will benefit holders of such Claims.

G.     Summary and Description of Classes and Treatment

        Except for Administrative Expense Claims and Priority Tax Claims, which are not
required to be classified, all Claims and Interests are divided into Classes under the Plan. The
following chart summarizes the projected distributions to holders of Allowed Claims against and
Interests in each of the Debtors under the Plan and Abuse Claims that will be resolved by the
Settlement Trust in accordance with the Trust Distribution Procedures. This chart is only a
summary of such classification and treatment and reference should be made to the entire
Disclosure Statement and the Plan for a complete description of the classification and treatment
of Claims and Interests. The ability to receive distributions under the Plan depends upon the
ability of the Debtors to obtain Confirmation of the Plan and meet the conditions to Confirmation
and effectiveness of the Plan, as discussed in this Disclosure Statement, including, but not
limited to, holders of Direct Abuse Claims providing a sufficient number of votes to accept the
Plan.

        Moreover, although every reasonable effort was made to be accurate, the projections of
estimated recoveries are only an estimate. Any estimates of Claims or Interests in this
Disclosure Statement may vary from the final amounts allowed by the Bankruptcy Court. As a
result of the foregoing and other uncertainties which are inherent in the estimates, the estimated
recoveries in this Disclosure Statement may vary from the actual recoveries received. The
projected recoveries set forth below may change based upon changes in the amount of Allowed
Claims and Abuse Claims resolved by the Settlement Trust in accordance with the Trust


                                                17
                   Case 20-10343-LSS                Doc 5485          Filed 07/02/21           Page 24 of 474




Distribution Procedures, as well as other factors related to the Debtors’ operations and general
economic conditions. The Debtors reserve the right to modify the Plan consistent with section
1127 of the Bankruptcy Code and Bankruptcy Rule 3019.

       The summary of classification and treatment of Claims against and Interests in the
Debtors is as follows:

     Class Designation28 Treatment under the Plan                   Impairment and Estimated Amount29
                                                                     Entitlement to   and Approximate
                                                                          Vote      Percentage Recovery
     1           Other               Each holder of an Allowed Unimpaired            Estimated Allowed
                 Priority            Other Priority Claim shall                      Amount: Less than
                 Claims              receive: (i) payment in        Not Entitled to  $0.1 million
                                     Cash in an amount equal to Vote (Presumed to
                                     such Allowed Other             Accept)          Estimated Percentage
                                     Priority Claim; or                              Recovery: 100%
                                     (ii) satisfaction of such
                                     Allowed Other Priority
                                     Claim in any other manner
                                     that renders the Allowed
                                     Other Priority Claim
                                     Unimpaired, including
                                     Reinstatement.
     2           Other               Each holder of an Allowed Unimpaired            Estimated Amount:
                 Secured             Other Secured Claim shall                       $0
                 Claims              receive: (i) payment in        Not Entitled to
                                     Cash in an amount equal to Vote (Presumed to Estimated Percentage
                                     the Allowed amount of          Accept)          Recovery: 100%
                                     such Claim; (ii) satisfaction
                                     of such Other Secured
                                     Claim in any other manner
                                     that renders the Allowed
                                     Other Secured Claim
                                     Unimpaired, including
                                     Reinstatement; or
                                     (iii) return of the applicable
                                     collateral in satisfaction of
                                     the Allowed amount of
                                     such Other Secured Claim.

28       The Debtors reserve the right to eliminate any Class of Claims in the event they determine that there are no Claims in such
         Class.
29       Figures with respect to the Allowed amounts of the Claims set forth in this chart are based upon the Debtors’ best estimates
         of such Claims as of the date of this Disclosure Statement. These estimates are based on various assumptions. The actual
         amounts of Allowed Claims may differ significantly from these estimates should one or more underlying assumptions prove
         to be incorrect. Such differences may adversely affect the percentage of recovery to holders of Allowed Claims under the
         Plan. Moreover, the estimated recoveries set forth herein are necessarily based on certain assumptions, the realization of
         which are beyond the Debtors’ control.


                                                                 18
        Case 20-10343-LSS      Doc 5485      Filed 07/02/21   Page 25 of 474




Class Designation28 Treatment under the Plan     Impairment and Estimated Amount29
                                                  Entitlement to    and Approximate
                                                       Vote       Percentage Recovery
3A     2010 Credit Each holder of an Allowed Impaired              Estimated Amount:
       Facility    2010 Credit Facility Claim                      $80,762,060
       Claims      shall receive a Claim under Entitled to Vote
                   the Restated Credit Facility                    Estimated Percentage
                   Documents in an amount                          Recovery: 100%
                   equal to the amount of such
                   holder’s Allowed 2010
                   Credit Facility Claim.
3B     2019 RCF    Each holder of an Allowed Impaired              Estimated Amount:
       Claims      2019 RCF Claim shall                            $61,542,720
                   receive a Claim under the     Entitled to Vote
                   Restated Credit Facility                        Estimated Percentage
                   Documents in an amount                          Recovery: 100%
                   equal to the amount of such
                   holder’s Allowed 2019
                   RCF Claim.
4A     2010 Bond   Each holder of an Allowed Impaired              Estimated Amount:
       Claims      2010 Bond Claim shall                           $40,137,274
                   receive a Claim under the     Entitled to Vote
                   Restated 2010 Bond                              Estimated Percentage
                   Documents in an amount                          Recovery: 100%
                   equal to the amount of such
                   holder’s Allowed 2010
                   Bond Claim.
4B     2012 Bond   Each holder of an Allowed Impaired              Estimated Amount:
       Claims      2012 Bond Claim shall                           $145,662,101
                   receive a Claim under the     Entitled to Vote
                   Restated 2012 Bond                              Estimated Percentage
                   Documents in an amount                          Recovery: 100%
                   equal to the amount of such
                   holder’s Allowed 2012
                   Bond Claim.
5      Convenience Each holder of an Allowed Impaired              Estimated Amount:
       Claims      Convenience Claim shall                         $2.3 million – $2.9
                   receive Cash in an amount Entitled to Vote million
                   equal to 100% of such
                   holder’s Allowed                                Estimated Percentage
                   Convenience Claim.                              Recovery: 100%
6      General     Each holder of an Allowed Impaired              Estimated Amount:
       Unsecured   General Unsecured Claim                         $26.5 million – $33.5
       Claims      shall receive, subject to the Entitled to Vote million
                   holder’s ability to elect


                                        19
                   Case 20-10343-LSS                Doc 5485          Filed 07/02/21           Page 26 of 474




     Class Designation28 Treatment under the Plan                  Impairment and Estimated Amount29
                                                                    Entitlement to    and Approximate
                                                                         Vote       Percentage Recovery
                                     Convenience Claim                               Estimated Percentage
                                     treatment on account of the                     Recovery: 75 – 95%
                                     Allowed General
                                     Unsecured Claim, its Pro
                                     Rata Share of the Core
                                     Value Cash Pool up to the
                                     full amount of such
                                     Allowed General
                                     Unsecured Claim in the
                                     manner described in Article
                                     VII of the Plan.
     7           Non-Abuse           Each holder of an Allowed Impaired              Estimated Amount:
                 Litigation          Non-Abuse Litigation                            Undetermined30
                 Claims              Claim shall, subject to (i)   Entitled to Vote
                                     the holder’s ability to elect                   Estimated Percentage
                                     Convenience Claim                               Recovery: 100%
                                     treatment as provided in the
                                     following sentence and (ii)
                                     the terms and conditions of
                                     Article IV.D.3 of the Plan
                                     (as applicable), retain the
                                     right to recover up to the
                                     amount of such holder’s
                                     Allowed Non-Abuse
                                     Litigation Claim from (x)
                                     available insurance
                                     coverage or the proceeds of
                                     any Insurance Policy,
                                     including any Abuse
                                     Insurance Policy or Non-
                                     Abuse Insurance Policy, (y)
                                     applicable proceeds of any
                                     Insurance Settlement
                                     Agreements, and (z) co-
                                     liable non-debtors (if any)
                                     or their insurance coverage.
                                     Solely to the extent that the
                                     holder of an Allowed Non-
                                     Abuse Litigation Claim
                                     fails to recover in full from


30       This class is comprised of approximately fifty-five (55) wrongful death or personal injury claims as well as seven (7) other
         litigation claims. None of these claims have been liquidated.


                                                                 20
                   Case 20-10343-LSS                  Doc 5485          Filed 07/02/21            Page 27 of 474




     Class Designation28 Treatment under the Plan                             Impairment and Estimated Amount29
                                                                               Entitlement to  and Approximate
                                                                                    Vote      Percentage Recovery
                              the foregoing sources on
                              account of such Allowed
                              Claim after exhausting its
                              remedies in respect thereof,
                              such holder may elect to
                              have the unsatisfied portion
                              of its Allowed Claim
                              treated as an Allowed
                              Convenience Claim and
                              receive cash in an amount
                              equal to the lesser of (a) the
                              amount of the unsatisfied
                              portion of the Allowed
                              Non-Abuse Litigation
                              Claim and (b) $50,000.
     8           Direct Abuse Pursuant to the Channeling Impaired                                          Estimated Amount:
                 Claims31     Injunction set forth in                                                      $2.4 billion – $7.1
                              Article X.F of the Plan,       Entitled to Vote                              billion
                              each holder of a Direct
                              Abuse Claim shall have                                                       Estimated Percentage
                              such holder’s Direct Abuse                                                   Recovery: 10 –
                              Claim against the Protected                                                  32%32 plus insurance
                              Parties (or any of them)                                                     rights, expected to
                              permanently channeled to                                                     yield up to 100%
                              the Settlement Trust, and                                                    recovery33
                              such Direct Abuse Claim
                              shall thereafter be asserted                                                 Under the
                              exclusively against the                                                      Expedited
                              Settlement Trust and                                                         Distribution:34
                              processed, liquidated, and                                                   Estimated Amount:

31       Under the Plan, “Direct Abuse Claim” means an Abuse Claim that is not an Indirect Abuse Claim.
32       To the extent that the terms and provisions of the Hartford Insurance Settlement Agreement are included in the Plan, the
         estimated recovery percentage is expected to increase to approximately 19-58% plus other insurance rights.
33       The following calculation was used to determine the percentage recovery range under the Plan: ($220 million (BSA
         Settlement Contribution) plus $500 million (Local Counsel Contribution) plus $100 million (DST Note)) divided by $2.4
         billion - $7.1 billion (Estimated Abuse Claims Range). The recovery percentages are net of assumed cost to operate the
         Settlement Trust. Costs are estimated between 6 and 10% of total assets with costs expected to be at the high end of the
         range in a smaller trust and at or below the lower end of the range in a larger trust under the Plan.
34       Pursuant to Article III.B.10 of the Plan, under the Plan, each holder of a properly completed non-duplicative proof of claim
         asserting a Direct Abuse Claim who filed such Claim by the Bar Date or was permitted by a Final Order of the Bankruptcy
         Court to file a late claim may elect on his or her Ballot to receive an Expedited Distribution, in exchange for a full and final
         release in favor of the Debtors, the Related Non-Debtor Entities, the Local Councils, Contributing Chartered Organizations,
         and the Settling Insurance Companies. Under the Plan, “Expedited Distribution” means a one-time Cash payment from the
         Settlement Trust in the amount of $3,500.00, conditioned upon satisfaction of the criteria set forth in the Trust Distribution
         Procedures.


                                                                   21
                   Case 20-10343-LSS                Doc 5485          Filed 07/02/21          Page 28 of 474




     Class Designation28 Treatment under the Plan                 Impairment and Estimated Amount29
                                                                   Entitlement to    and Approximate
                                                                        Vote       Percentage Recovery
                                     paid in accordance with the                    $3,500.00
                                     terms, provisions, and
                                     procedures of the
                                     Settlement Trust
                                     Documents.
     9           Indirect            Pursuant to the Channeling Impaired            Estimated Amount:
                 Abuse               Injunction set forth in                        Unknown36
                 Claims35            Article X.F of the Plan,     Entitled to Vote
                                     each holder of an Indirect                     Estimated Percentage
                                     Abuse Claim shall have                         Recovery: Unknown
                                     such holder’s Indirect
                                     Abuse Claim against the                        Estimated Percentage
                                     Protected Parties (or any of                   Recovery:
                                     them) permanently                              Unknown plus
                                     channeled to the Settlement                    insurance rights,
                                     Trust, and such Indirect                       expected to have
                                     Abuse Claim shall                              limited recovery
                                     thereafter be asserted
                                     exclusively against the
                                     Settlement Trust and
                                     processed, liquidated, and
                                     paid in accordance with the
                                     terms, provisions, and
                                     procedures of the
                                     Settlement Trust
                                     Documents.
     10          Interests in        Interests in Delaware BSA Impaired             Estimated Amount:
                 Delaware            shall be deemed cancelled                      N/A
                 BSA                 without further action by or Not Entitled to
                                     order of the Bankruptcy      Vote              Estimated Percentage
                                     Court and shall be of no     (Deemed to        Recovery: 0%
                                     further force or effect,     Reject)

35       Under the Plan, “Indirect Abuse Claim” means a liquidated or unliquidated Abuse Claim for contribution, indemnity,
         reimbursement, or subrogation, whether contractual or implied by law (as those terms are defined by the applicable non-
         bankruptcy law of the relevant jurisdiction), and any other derivative Abuse Claim of any kind whatsoever, whether in the
         nature of or sounding in contract, tort, warranty or any other theory of law or equity whatsoever, including any
         indemnification, reimbursement, hold-harmless or other payment obligation provided for under any prepetition settlement,
         insurance policy, program agreement or contract.
36       The Debtors are unable to estimate the recovery amount for Indirect Abuse Claims under the Plan since they are
         unliquidated and contingent and subject to objection under section 502(e) of the Bankruptcy Code. However, to the extent
         the Indirect Abuse Claims become liquidated in the future, Indirect Abuse Claimants have the ability, pursuant to the Plan,
         to bring a claim for reconsideration under section 502(j) of the Bankruptcy Code and may be able to recover, on account of
         such claim, against the Settlement Trust assets. Pursuant to the Trust Distribution Procedures, recoveries on account of
         Indirect Abuse Claims that are liquidated and non-contingent are subordinated to recoveries on account of Direct Abuse
         Claims.


                                                                 22
           Case 20-10343-LSS         Doc 5485       Filed 07/02/21    Page 29 of 474




 Class Designation28 Treatment under the Plan           Impairment and Estimated Amount29
                                                         Entitlement to  and Approximate
                                                              Vote      Percentage Recovery
                         whether surrendered for
                         cancellation or otherwise.


H.     The Settlement Trust

        On the Effective Date of the Plan, the Settlement Trust will be established for the benefit
of holders of Abuse Claims. From and after the Effective Date, all Abuse Claims shall be
channeled to the Settlement Trust, which will be funded by the Settlement Trust Assets. As
further described in Article VII of this Disclosure Statement, the Settlement Trust will administer
the Settlement Trust Assets and process, liquidate, and pay Abuse Claims in accordance with the
applicable Trust Distribution Procedures.

       The purpose of the Settlement Trust is to assume liability for all Abuse Claims, to
administer the Settlement Trust Assets, and to direct the processing, liquidation, and payment of
all compensable Abuse Claims. The Settlement Trust will resolve Abuse Claims through the
Trust Distribution Procedures, which are summarized in Article VII.B of this Disclosure
Statement and attached to the Plan as Exhibit A. The Trust Distribution Procedures are designed
to permit the Settlement Trustee to provide substantially similar treatment to holders of legally
valid and factually supported, similar Abuse Claims and will be the sole and exclusive method
by which the holder of an Abuse Claim may seek allowance and resolution of his or her Abuse
Claim. The Debtors will demonstrate at the Confirmation Hearing that the Settlement
Trust will resolve Abuse Claims in accordance with the Settlement Trust Documents in
such a way that holders of Abuse Claims are treated fairly, equitably, and reasonably in
light of the finite assets available to satisfy such Claims, and otherwise comply in all
respects with the requirements of the Bankruptcy Code.

       The Trust Distribution Procedures are discussed further in Article VII.B herein.
Additionally, the Settlement Trust Agreement is attached to the Plan as Exhibit B.

I.     Further Information Regarding Non-Abuse Litigation Claims

        The Debtors’ insurance coverage for years 2013 and later may provide coverage for both
Abuse Claims and Non-Abuse Litigation Claims, but there is a negligible risk that the Debtors
will exhaust all of their insurance coverage for such years on account of Non-Abuse Litigation
Claims. The Debtors have identified approximately sixty-two (62) active out of seventy-two
(72) total Non-Abuse Litigation Claims, all of which appear to have arisen in 2013 or later (to
the extent the date of the alleged incident is known). The Debtors believe that at least eleven
(11) of the active Claims will be disallowed through the Claims reconciliation process. In
addition, one (1) claim has been withdrawn, six (6) have been satisfied, and three (3) have been
previously disallowed. The Debtors have approximately $200 million of available insurance
coverage in each year after 2013, in addition to primary insurance policies issued by Old
Republic Insurance Company that have $1 million in per-occurrence limits, but no applicable
aggregate limit. It is likely that a material number of the Non-Abuse Litigation Claims will not


                                               23
           Case 20-10343-LSS         Doc 5485       Filed 07/02/21    Page 30 of 474




exceed the $1 million per-occurrence limit of the primary policies issued by Old Republic
Insurance Company or Evanston Insurance Company. As such, the Debtors expect that there
will be ample insurance coverage for Non-Abuse Litigation Claims.

        The Debtors will use their best efforts to obtain Bankruptcy Court approval of as many
settlements of Non-Abuse Litigation Claims as possible prior to the Effective Date. The
Coalition, Tort Claimants’ Committee, and Future Claimants’ Representative agree not to oppose
any reasonable settlement of a Non-Abuse Litigation Claim that is proposed to be paid from a
Specified Insurance Policy that is a primary or umbrella policy. While the Settlement Trust (or,
prior to the Effective Date, the Debtors, with the consent of the RSA Parties) have the power to
settle or release the Specified Insurance Policies, prior to the exercise of that right, any Non-
Abuse Litigation Claim may recover for its claim from any available Specified Insurance Policy.

        Moreover, prior to the Effective Date the Creditors’ Committee will retain consent rights
with respect to any proposed settlement between the Debtors and its primary insurers Old
Republic (Specified Insurance Policies from 2013-19) and Evanston/Markel (Specified Insurance
Policies from 2019-20), unless that settlement does not release the applicable insurer for liability
arising from Non-Abuse Litigation Claims. With respect to any proposed settlement of a
Specified Insurance Policy that is an excess policy (above the Old Republic umbrella layer for
the period 2013-19, or above the Evanston/Markel umbrella layer for the period 2019-20), the
Creditors’ Committee will have consultation rights. The Debtors, Coalition, Tort Claimants’
Committee, and Future Claimants’ Representative agree that if they reach a pre-emergence
settlement with respect to such an excess policy they will weigh equally the interests of holders
of Direct Abuse Claims and the interests of holders of Non-Abuse Litigation Claims.


        Post Effective Date, if and when the Settlement Trust settles any Specified Insurance
Policies, the Settlement Trust shall have consent over any post-emergence settlement of Non-
Abuse Litigation Claims, such consent not to be unreasonably withheld. Each holder of a Non-
Abuse Litigation Claim shall remain entitled to recover up to $1 million of its claim under
primary Specified Insurance Policies. Any amounts exceeding $1 million shall be recoverable in
the first instance from any available, unsettled umbrella or excess Specified Insurance Policies.
Subject to a review of the details concerning the Non-Abuse Litigation Claims by the Coalition,
Tort Claimants’ Committee, and the Future Claimants’ Representative, to the extent that the
holder of a Non-Abuse Litigation Claim cannot recover the full amount of any judgment or
settlement of their claim consented to by the Settlement Trust (such consent not to be
unreasonably withheld) from any Specified Insurance Policy as a result of the Settlement Trust’s
release of the Specified Insurance Policy, any unpaid amounts (up to applicable policy limits)
shall be submitted to the Settlement Trust, which shall pay such amounts out of the proceeds of
Specified Insurance Policies. As a condition of such payment of a Non-Abuse Litigation Claim
by the Settlement Trust shall be a release of the Non-Abuse Litigation Claim against the Debtors,
Local Councils, and any other insureds under applicable Specific Insurance Policies.

        The Settlement Trustee will have a duty to treat Direct Abuse Claims and Non-Abuse
Litigation Claims that implicate the Specified Insurance Policies fairly and equally. In
negotiating any settlements involving Specified Insurance Policies, the Settlement Trust will



                                               24
           Case 20-10343-LSS         Doc 5485       Filed 07/02/21    Page 31 of 474




agree to bear in mind the interests of both abuse and non-abuse claimants in structuring any
settlement and use best efforts to maximize recoveries for both constituencies.

        With respect to any Non-Abuse Litigation Claim that has been asserted against any Local
Council, notice of which is provided to the Debtors, the Coalition, the Tort Claimants’
Committee, and the Future Claimants’ Representative prior to the Effective Date, the rights of
the Local Council to recover for such Non-Abuse Litigation Claim under the Specified Insurance
Policies shall be preserved; provided, however, that if the holder of a Non-Abuse Litigation
Claim provides a full and complete written release of any claims that such holder of a Non-
Abuse Litigation Claim may have against the Local Council related to the Non-Abuse Litigation
Claim, then the Local Council will be deemed to have waived any rights it may have against the
Specified Insurance Policy with respect to such Non-Abuse Litigation Claim.

J.     Description of Certain Insurance Provisions of the Plan

        Article X.M of the Plan sets forth certain provisions related to the treatment of Insurance
Policies under the Plan and specifically, in relation to the Settlement Trust. On May 19, 2021,
the Bankruptcy Court held a hearing to consider, among other things, the Exclusivity Motion
(defined below) and the related objections. During the arguments related thereto, there was
robust discussion related to the insurance neutrality provisions of the prior version of the Plan
and the reach of such insurance neutrality provisions in general. Although the Bankruptcy Court
indicated that it would require guidance from all parties at the appropriate time with respect to
insurance neutrality, the Bankruptcy Court provided preliminary direction with respect to what it
believed were the bounds of the Bankruptcy Court’s authority to modify the rights and
obligations of Insurance Companies under their Insurance Policies through a plan of
reorganization or related documents. In particular, the Bankruptcy Court observed that (i) it does
not view an insurance policy any differently than any other contract, in the sense that a plan of
reorganization should not modify the terms and provisions of the policy except as allowed under
the Bankruptcy Code, and (ii) to the extent a plan of reorganization is not insurance-neutral,
insurers have the right to participate and object to such plan and are then bound by the
Bankruptcy Court’s rulings with respect thereto.
        As a result of the robust discussion at the May 19, 2021 hearing and this guidance from
the Bankruptcy Court as well as the objections that were filed, the Debtors modified the
insurance provisions of the Plan. As set forth therein, or as otherwise provided in the Bankruptcy
Code, applicable law, the findings made by the Bankruptcy Court in the Confirmation Order or
the findings made by the District Court in the Affirmation Order, it shall not “modify, amend, or
supplement, or be interpreted as modifying, amending, or supplementing, the terms of any
Insurance Policy or rights and obligations under an Insurance Policy to the extent such rights and
obligations are otherwise available under applicable law.”
       A more fulsome description of the modified insurance provisions of the Plan can be
found in Article VII.A.27 of this Disclosure Statement.

K.     Modification and Amendments

       Mediation and settlement negotiations with various parties are on-going and will
continue after the date of this Disclosure Statement. Subject to the limitations contained in

                                               25
            Case 20-10343-LSS        Doc 5485      Filed 07/02/21    Page 32 of 474




the Plan, the Debtors reserve the right to modify the Plan as to material terms and seek
Confirmation consistent with the Bankruptcy Code and, as appropriate, not resolicit votes
on such modified Plan. Subject to certain restrictions and requirements set forth in section
1127 of the Bankruptcy Code and Bankruptcy Rule 3019 and those restrictions on
modifications set forth in the Plan, the Debtors expressly reserve their rights to alter,
amend, or modify materially the Plan with respect to the Debtors one or more times
including after Confirmation, and, to the extent necessary, may initiate proceedings in the
Bankruptcy Court to so alter, amend, or modify the Plan, or remedy any defect or
omission, or reconcile any inconsistencies in the Plan, the Disclosure Statement, or the
Confirmation Order, in such matters as may be necessary to carry out the purposes and
intent of the Plan.

       For the avoidance of doubt, such modification(s) may include a settlement pursuant
to Bankruptcy Rule 9019 to resolve any unresolved controversies, including but not limited
to those described in this Disclosure Statement. Any such modification or supplement shall
be considered a modification of the Plan and shall be made in accordance with Article
XII.B of the Plan.

       If the Bankruptcy Court finds, after a hearing on notice to the parties in interest in
the Chapter 11 Cases, that the proposed modification does not materially and adversely
change the treatment of the Claim or Interest of any holder thereof who has not accepted in
writing the proposed modification, the Bankruptcy Court may deem the Plan to be
accepted by all holders of Claims or Interests who have previously accepted the Plan.
Entry of a Confirmation Order shall mean that all modifications or amendments to the
Plan occurring after the solicitation thereof are approved pursuant to section 1127(a) of the
Bankruptcy Code and do not require additional disclosure or resolicitation under
Bankruptcy Rule 3019.

      For the avoidance of doubt, any and all rights of holders of Claims against the
Debtors or Interests in the Debtors are expressly reserved under Bankruptcy Rule 3019
and any other applicable provisions under the Bankruptcy Rules, Local Rules of the
Bankruptcy Court, or Bankruptcy Code.

 ARTICLE III. ORGANIZATION OVERVIEW AND CORPORATE HISTORY

A.     Organization Overview

       1.      The Boy Scouts of America

        The BSA was incorporated in the District of Columbia on February 8, 1910, and
subsequently chartered by Congress as a non-profit corporation under Title 36 of the United
States Code on June 15, 1916. 36 U.S.C. §§ 30901-08. The Congressional Report in Support of
the Act to Incorporate the Boy Scouts of America provides that the Scouting program “is
intended to supplement and enlarge established modern educational facilities in activities in the
great and healthful out of doors where may be the better developed physical strength and
endurance, self-reliance, and the powers of initiative and resourcefulness, all for the purpose of
establishing through the boys of today the very highest type of American citizenship.” H.R. Rep.


                                              26
              Case 20-10343-LSS               Doc 5485         Filed 07/02/21          Page 33 of 474




No. 64-130 at 245 (1916). Consistent with this charitable intention, the BSA’s congressional
charter states that the purpose of the organization is to “promote, through organization, and
cooperation with other agencies, the ability of boys to do things for themselves and others, to
train them in Scoutcraft, and to teach them patriotism, courage, self-reliance, and kindred virtues,
using the methods which are now in common use by Boy Scouts.” BSA Charter, § 3; see also
BSA Bylaws, § 2 (“In achieving this purpose, emphasis shall be placed upon its educational
program and the oaths, promises, and codes of the Scouting program for character development,
citizenship training, leadership, and mental and physical fitness.”). These mandates have been
the guiding light for the BSA’s work for over a century.

        As a non-profit corporation, the BSA is required to adopt and carry out a charitable,
religious, educational, or other philanthropic mission. It is the BSA’s mission “to prepare young
people to make ethical and moral choices over their lifetimes by instilling in them the values of
the Scout Oath and Law.”37 Unlike a profit-seeking corporation, the BSA’s senior leadership
owes fiduciary duties to the Scouting mission, not the generation of profits. The successful
delivery of this mission to youth in America is the BSA’s fiduciary obligation. To that end, all
Scouting policies, practices, and programming are specifically designed to train Scouts in
responsible citizenship, character development, and self-reliance, in a manner consistent with the
BSA’s mission. Thus, to be eligible for Scouting, individuals must subscribe to, and conduct
themselves in accordance with, the Scout Oath and the Scout Law:

        Scout Oath. “On my honor I will do my best to do my duty to God and my country and
         to obey the Scout Law; to help other people at all times; to keep myself physically strong,
         mentally awake, and morally straight.”38

        Scout Law. “A Scout is trustworthy, loyal, helpful, friendly, courteous, kind, obedient,
         cheerful, thrifty, brave, clean, and reverent.”39

At all levels of Scouting, these fundamental tenets of the BSA’s mission are taught to Scouts so
they can successfully develop into our nation’s next generation of great leaders.
        In support of its mission, the BSA has long facilitated the spread of Scouting in the
United States through units chartered by local partners and has also designed and implemented
an array of its own outdoor activities, educational and skill-building programs, and career
training. Since its inception, more than 130 million Scouts have participated in the BSA’s
programming, and more than 35 million adult leaders have helped carry out the BSA’s mission.
The BSA has grown to be one of the largest youth organizations in the country, as well as one of
the largest Scouting organizations in the world. In 2019, nearly three million Scouts and adult
leaders were involved in Scouting and helped deliver more than 13 million Scouting service
hours to communities across the country.

       Throughout its 110-year history, the BSA has continually looked for ways to offer
Scouting to more young men and women. In 1912, the BSA formed the Camp Fire Girls as a

37   BSA, Mission & Vision, https://www.scouting.org/legal/mission/.
38   BSA, What are the Scout Oath and Law?, https://www.scouting.org/discover/faq/question10/.
39   BSA, About the BSA, https://www.scouting.org/about/.


                                                          27
           Case 20-10343-LSS         Doc 5485      Filed 07/02/21    Page 34 of 474




sister organization. In the 1930s, the BSA introduced Cub Scouts as a program for younger
participants. Other past and current BSA programs include Air Scouts, Sea Scouts, Exploring,
Venturing, and STEM Scouts. In 2018, the BSA welcomed girls into Cub Scouts, and in 2019,
the BSA began chartering girl units to join Scouts BSA, the program previously known as Boy
Scouts. Since 2017, over 200,000 girls have participated in Scouting, including approximately
130,000 in Cub Scouts, 30,000 in Scouts BSA, and 65,000 in Venturing, Sea Scouts, and
Exploring. The BSA has also organized affiliated organizations and affinity groups—such as
Learning for Life, Order of the Arrow, and National Eagle Scout Association—to provide
additional educational, civic, and developmental programs for Scouts, as well as engagement
opportunities for Scouting alumni and supporters.

        The BSA also provides other services critical to continued Scouting opportunities for
America’s young men and women, including core program content, such as events and other
activities at high adventure facilities; the procurement and sale of uniforms and equipment;
information technology and digital resources; training of professional Scouters to serve in Local
Councils; communications and publications including magazines and online content for Scouts
and adult leaders; training development and delivery; national events; registration systems; and
other quality control services. In addition, every four years, the BSA hosts a National Jamboree,
where tens of thousands of Scouts from around the country gather to celebrate Scouting, learn
about teamwork and leadership, and develop lifelong friendships.

        The Headquarters of the BSA is in Irving, Texas. The BSA has approximately 1,155
employees, all of whom are located in the United States and its territories. The BSA’s
employees are located at its Headquarters; at the BSA’s national Warehouse and Distribution
Center in Charlotte, North Carolina; at approximately 158 official BSA Scout Shops located
throughout the country; and at the BSA’s four high adventure facilities located in Florida and the
U.S. Virgin Islands, New Mexico, West Virginia, and Minnesota and parts of Canada. The
BSA’s sources of funding include membership fees, high adventure facility fees, supply sales at
Scout Shops, on its website, and directly to Local Councils, donor contributions, legacies,
bequests, corporate sponsorships, and grants from foundations. In 2020, the BSA’s total gross
revenues were approximately $187 million. Of this total, approximately 28% was attributable to
supply sales, approximately 47% to membership fees, approximately 8% to high adventure
facility operations, approximately 2% to investments, approximately 4% to contributions,
approximately 1% to event fees, and approximately 10% to other.

        The BSA is governed by an executive board and an executive committee, which are
responsible for managing the organization’s affairs and electing officers. The executive board is
comprised of 72 total members and is led by the National Chair. The board is made up of 64
regular members and the executive committee, which is a twelve-member delegation of the
executive board that is also led by the National Chair. The executive committee includes, among
others, the National “Key 3,” who are responsible for guiding the BSA organization as a whole:
the National Chair (Daniel G. Ownby), National Commissioner (W. Scott Sorrells), and Chief
Executive Officer and President (Roger C. Mosby). The National Chair and National
Commissioner are volunteer positions. The executive committee has formed a bankruptcy task
force to direct the Debtors’ restructuring strategy in connection with these Chapter 11 Cases.




                                              28
            Case 20-10343-LSS         Doc 5485       Filed 07/02/21    Page 35 of 474




       2.      The Scouting Experience

        Delivery of the Scouting mission is the fiduciary obligation of the BSA. Local Councils
and Chartered Organizations, and the Scouting units that they sponsor, operationalize this
mission. Through these organizations, Scouts learn the values embodied in the Scout Oath and
Scout Law. From the beginner-level Cub Scouts to the most advanced offerings at high
adventure facilities, all Scouting programming is intended to instill in the next generation of
leaders the fundamental tenets of the BSA’s mission.

               a.      Cub Scouts

        The gateway to the Scouting program is Cub Scouts, where younger participants
(kindergarten through fifth grade) first build character, learn citizenship, and develop personal
skills and physical fitness. The den—a small group of six to eight children who are the same
grade and gender—is the cornerstone of Cub Scouting. In the den, Cub Scouts make friends,
develop new skills and interests, and learn respectfulness, sportsmanship, and citizenship.
Several dens in the same community form a pack. At pack meetings, Cub Scouts engage in a
wide range of fun and interactive activities, including games, arts and crafts, skits, and songs.
Packs also hold special events and activities, such as advancement banquets, field trips,
community service projects, and, most famously, the Pinewood Derby. Cub Scouts attend camp
outings and participate in other local outdoor activities, such as hiking, biking, swimming,
sledding, and a variety of team sports, all of which help instill in them a life-long respect for the
environment, a core principle of the Scouting mission. Many of these outdoor adventures are
held at Local Council-owned properties specifically developed and maintained for the purpose of
delivering the Scouting program. Cub Scout programming is family-oriented, and adult
volunteers, many of whom are parents of participating Cub Scouts, play an active role in den and
pack leadership.

               b.      Scouts BSA

         After Cub Scouts, youth participants progress to Scouts BSA. The Scouts BSA program
focuses on service to others, community engagement, leadership development, respect for the
environment, and personal and professional growth. In Scouts BSA, adult volunteers take a back
seat, and Scouts themselves assume important leadership roles at their own meetings and
activities. Scouts BSA units, known as “troops,” are single-gender and composed of several
smaller groups called “patrols.” At patrol and troop meetings, Scouts engage in knowledge- and
skill-based challenges, team building exercises, and community service projects, such as
cleaning parks and other public spaces, enhancing nature preserves, building trails in wildlands,
constructing playgrounds, creating libraries, collecting meals for food banks, visiting with the
sick or elderly, or responding to national emergencies.

        In Scouts BSA, every Scout is able to take on a leadership role in his or her patrol, which
provides one of the unique experiences in Scouting that inspires young people from all
backgrounds, experiences, and capabilities to see themselves as a leader and hone skills that will
last a lifetime. In addition, Scouts are encouraged to participate in a wider suite of outdoor
activities, including weekend camping trips, summer camps, and themed-camporees where they
are exposed to more advanced Scouting programming and skill-building in diverse areas, such as


                                                29
           Case 20-10343-LSS        Doc 5485      Filed 07/02/21   Page 36 of 474




first aid, rock climbing, forestry, conservation, and environmental awareness. At these events,
Scouts from different troops work together and form life-long bonds. Local Council camps and
other facilities are the hub for many of these outdoor adventures.

        Central tenets of Scouts BSA programming are rank advancement and merit badges.
Young men and women begin their journey in Scouts BSA at the rank of Scout. As they master
skills and learn important life lessons, they progress to the ranks of Tenderfoot, Second Class,
First Class, Star, and then Life. Along the way, Scouts earn merit badges that recognize hard
work and achievement in sports, arts, sciences, trades, personal finance, and future careers. At
this time, there are more than 135 merit badges, and any Scout, or any qualified Venturer or Sea
Scout may earn any of them at any time. In 2019, young men and women earned more than 1.7
million merit badges that represent skills that will help them succeed throughout their lives.

       Scouts who successfully complete this rigorous program, serve as a leader in their troop
for a designated period of time, and design and lead a significant service project, are awarded
Scouts BSA’s highest rank of Eagle. Less than 8% of Scouts achieve the Eagle Scout rank, and
past Scouts achieving this honor permeate our nation’s government, economy, and culture,
including President Gerald Ford, astronaut Neil Armstrong, civil rights leader Percy Sutton, and
entrepreneurs Sam Walton and Ross Perot, to name a few.

              c.      Advanced Scouting

        In addition to Scouting’s core Cub Scouts and Scouts BSA offerings, older Scouts
participate in other advanced programs. In Venturing, co-ed groups form their own Scout-led
“crews” that design and carry out specialized programming and activities. The opportunities
available through Venturing are endless: A Scout interested in the outdoors can join a Venturing
crew that backpacks in state or national parks and kayaks in local or remote rivers; a Scout
interested in the sciences can join one that builds robots or volunteers at planetariums and
museums; and a Scout interested in community service can join one that volunteers at soup
kitchens or rebuilds homes in the wake of natural disasters. Venturing crews instill in their
members the importance of adventure, leadership, personal growth, and service, all of which are
fundamental to the Scouting mission.

        Other advanced programs for older Scouts include Sea Scouts, where Scouts learn
boating skills and water safety, and also study maritime heritage. Sea Scouts participate in
boating and other water-based excursions, such as scuba diving off the Florida Keys and
kayaking in the Everglades. Another program, Exploring, is the BSA’s preeminent workforce
development program. Through Exploring, Scouts join career-specific clubs sponsored by local
businesses, government agencies, and community organizations. Scouts develop important
personal and professional skills through immersive, on-the-job training. And STEM Scouts
offers the Scouting experience with less emphasis on the outdoors. Participating young men and
women learn about and nurture a lifelong interest in science, technology, engineering, and math
through creative, hands-on activities, educational field trips, and interaction with STEM
professionals.




                                             30
              Case 20-10343-LSS               Doc 5485         Filed 07/02/21        Page 37 of 474




                   d.       High Adventure Facilities

         The apex of the Scouting program is found at the four iconic high adventure facilities
operated by the BSA. At these facilities, Scouts experience the truest embodiment of what
Congress envisioned when it chartered the organization more than a century ago—unparalleled
facilities hosting outdoor activities, educational programs, and leadership training. As Scouts
progress through Scouting, these high adventure facilities provide them with opportunities to
implement the knowledge and training that they gained through Cub Scouts and Scouts BSA at
locations and in programs that are not available anywhere else in the country. Not surprisingly,
there is strong demand for these high adventure facilities—more than 50,000 Scouts and
Scouters participate in the programs and events held there every year, and more than two million
have done so since their openings. Since 2010, scout high adventure base attendance has
increased from approximately 40,000 to approximately 50,000 per year despite declines in
overall membership. As their storied histories portend, these facilities and the programming they
allow play a critical role in the BSA’s delivery of the Scouting program to young Americans.

                            (i)       Northern Tier

        The BSA opened the Northern Tier high adventure facility (“Northern Tier”)—located on
the boundary waters between Minnesota and Canada—as its first high adventure facility in 1923.
For nearly a century, the BSA has maintained several wilderness canoe bases at Northern Tier
from which generations of Scouts have explored millions of acres of lakes, rivers, forests, and
wetlands of northern Minnesota, northwestern Ontario, and southeastern Manitoba. Scouts at
Northern Tier embark on canoe treks covering up to 150 miles and lasting as long as two weeks.
Along the way, Scouts camp at remote, unstaffed campgrounds, where they must learn and
implement Scouting’s philosophy of self-sufficiency. In the winter, Northern Tier transforms
into a cold-weather camping outpost, where Scouts can engage in winter activities such as cross-
country skiing, dog sledding, snow shoeing, and ice fishing. Over the years, the BSA has hosted
almost 250,000 Scouts and Scouters at Northern Tier.40

                            (ii)      Philmont Scout Ranch

        The BSA’s largest high adventure facility, Philmont Scout Ranch (“Philmont”), was
opened in 1938 on nearly 150,000 acres of rugged mountain wilderness in the Sangre de Cristo
range of the Rocky Mountains in northeastern New Mexico. At Philmont, Scouts have access to
a labyrinth of backpacking trails, as well as 35 staffed camps and 55 trail camps, spread across
mountainous terrain ranging in elevation from 6,500 to 12,500 feet. In addition, the BSA’s
programming at Philmont features the best of the Old West—horseback riding, burro packing,
gold panning, chuckwagon dinners, and interpretive history—along with physical challenges
such as rock climbing, mountain biking, and sport shooting. These experiences teach Scouts
about our nation’s frontier history and instill in them a lifelong sense of adventure and
confidence in challenging situations. In addition, Philmont hosts a series of leadership training
programs for adult leaders. Well over a million Scouts and Scouters have experienced the
unique and diverse offerings of Philmont.41

40   See generally BSA, About Northern Tier, https://www.ntier.org/about/.
41   See generally BSA, About Philmont, https://www.philmontscoutranch.org/about/.


                                                          31
               Case 20-10343-LSS                Doc 5485          Filed 07/02/21          Page 38 of 474




                             (iii)     Florida Sea Base

         Florida Sea Base (“Sea Base”) was commissioned by the BSA as its third high adventure
facility in 1980. At several facilities in south Florida and the U.S. Virgin Islands, Scouts swim,
snorkel, scuba dive, and fish. Scouts also participate in boating and sailing adventures
throughout the Caribbean, as well as primitive camping on several island-based settlements.
Through Sea Base’s programming, Scouts learn to trust one another and work as a team, and also
learn the importance of conservation and the preservation of our environment. Since opening its
doors, the BSA has provided aquatic adventures to nearly 300,000 Scouts and Scouters at Sea
Base.42

                             (iv)      Summit Bechtel Reserve

        Most recently, in 2013, the BSA opened the Summit Bechtel Reserve (“Summit”) in the
wilds of West Virginia. It is the preeminent summer camp, high adventure facility, and
leadership training center for the millions of Scouts and adult leaders involved in Scouting now
and for generations to come. At the Summit, Scouts explore the New River Gorge region
through white-water rafting, kayaking, canyoneering, and advanced orienteering. Scouts also
participate in more modern adventures, such as skateboarding, ATV riding, freestyle BMXing,
and zip-lining. This programming pushes Scouts past their comfort zones, where they can better
develop and master the leadership, character, citizenship, and fitness that are core to the BSA’s
mission. In addition to its regular programming, the BSA hosts a National Jamboree at the
Summit every four years. In 2019, the BSA hosted the largest World Jamboree ever, with over
45,000 attendees Scouts in attendance from 167 countries. It was the first such event held in the
United States in over 50 years. All told, approximately 200,000 Scouts and Scouters have
experienced the wonders of the Summit since it opened less than a decade ago.43

         3.        Delivery of the Scouting Programs

        Local Councils and Chartered Organizations work closely together to carry out the
mission of Scouting. Each of these entities plays a vital role in training Scouts in responsible
citizenship, character development, and self-reliance. Despite their common purpose, the BSA,
Local Councils, and Chartered Organizations are legally independent entities. Each Local
Council is a non-profit corporation under the laws of its respective state and exempt from federal
income tax under section 501(c)(3) of the Internal Revenue Code. Each Local Council also
maintains its own senior management and independent volunteer board of directors. The BSA
does not hold any equity interest in any Local Council, Chartered Organization, or Scouting unit,
and only the BSA and its wholly owned subsidiary, Delaware BSA, LLC, are Debtors in these
Chapter 11 Cases.44




42   See generally BSA, About Sea Base, https://www.bsaseabase.org/about/.
43   See generally BSA, The Summit Story, https://www.summitbsa.org/about-us/summit-story/.
44   In addition to Local Councils and Chartered Organizations, the BSA is also affiliated with several non-stock Entities, each
     of which is related to, but legally independent of, the BSA. Several of these affiliated, non-stock Entities are directly
     involved in delivering the Scouting program, while others, such as the Foundation, serve the BSA’s mission in other ways.


                                                             32
           Case 20-10343-LSS         Doc 5485       Filed 07/02/21    Page 39 of 474




               a.     Local Councils

      In furtherance of its mission, the BSA charters independently incorporated Local
Councils to facilitate the delivery of the Scouting program. Local Councils are not agents of the
BSA, and they have no authority to bind the organization.

        There are currently 251 Local Councils covering geographic areas of varying size,
population, and demographics. Although they are legally independent of the BSA, Local
Councils are required to organize, operate, and promote Scouting in a manner that is consistent
with the BSA’s mission and with the BSA’s Charter, bylaws, rules and regulations, policies, and
guidelines. Local Councils generally do not receive financial support from the BSA; instead,
they rely upon their own fundraising through donations, product sales, special events, and
corporate gifts. The BSA does, however, provide certain corporate and administrative support to
the Local Councils in exchange for shared services and other fees and reimbursements, as well as
for the assistance of Local Councils in delivering the Scouting mission. This support includes
human resources, access to training facilities, marketing services, and general liability Insurance
Coverage.

       The BSA is responsible for developing and disseminating the structure and content of the
Scouting program, owns and licenses intellectual property, and provides training and support
services, including corporate services such as human resources, marketing and legal functions,
and information technology. The BSA, in addition to holding the power to grant charters to
Local Councils, may also revoke a Local Council’s charter for failing to meet national standards.
Local Councils, for their part, play a key role in delivering the Scouting program. Local
Councils also serve the vital function of collecting member fees and remitting such funds to the
BSA. Each of these Local Councils is crucial to the BSA’s ability to carry out its mission.

         The most important functions served by Local Councils are their recruiting of Chartered
Organizations and their oversight of the operation of the Scouting units that those Chartered
Organizations create. Local Councils also provide other services essential to Scouting,
including: funding of local Scouting programs and initiatives; recruiting of Scouts and volunteer
leaders; providing Scout and volunteer training; offering opportunities for rank advancement;
locally enforcing the BSA’s policies, rules, and regulations; and registering members and
leaders. In addition, many Local Councils own and operate service centers, camps, and other
facilities that provide the local resources necessary for a successful Scouting program.

        Local Councils own and operate hundreds of unique camps and other properties that host
outdoor activities, educational programs, and leadership training for youth involved in BSA’s
Scouting programs. Certain Local Councils also own office buildings used for their program
staff and approximately 150 Scout Shops, which the BSA leases from these Local Councils to
sell retail merchandise and other products. Certain Local Councils also own various other
properties including vacant land and/or properties that are not in use.

       A corps of qualified and trained professional and volunteer Scouters is essential for Local
Councils to provide these services. To that end, each of the Local Councils hires a professional
Scout executive and other key staff from a pool of professionals—pre-commissioned by the
BSA—who have demonstrated the moral, educational, and emotional qualities necessary for


                                               33
            Case 20-10343-LSS        Doc 5485      Filed 07/02/21    Page 40 of 474




leadership. Those commissioned professionals and other staff members support the Local
Councils in connection with day-to-day operations, recruitment of new Chartered Organizations,
management of fundraising, maintenance of program facilities, and numerous other services.
Thousands of volunteers also donate their time and resources to support the Local Councils,
including through assistance with programming, such as unit leadership, unit activities, merit
badge colleges, youth and adult leader training and advancement opportunities, and fundraising
events.

               b.     Chartered Organizations

        There are currently more than 41,000 Chartered Organizations in the United States. They
are typically local organizations—such as faith-based institutions, clubs, civic associations,
educational institutions, businesses, and groups of citizens—that sponsor the more than 50,000
local Scouting units throughout the country. Some Chartered Organizations are actively
involved with the units that they sponsor and encourage Scouting as a means to further in their
own mission or serve their broader communities. In addition, Chartered Organizations support
the selection of adult leaders and other volunteers, and provide meeting space to the packs and
troops that they sponsor along with storage space, use of equipment, and other monetary and in-
kind support.

        Unfortunately, relationships with some of these Chartered Organizations have
deteriorated or been terminated. For example, as of December 31, 2019, The Church of Jesus
Christ of Latter-day Saints, a Utah corporation sole (“The Church of Jesus Christ”), concluded its
105-year relationship as a Chartered Organization with all Scouting programs around the world,
including the BSA—which is estimated to have resulted in approximately 525,000 fewer
participants in the BSA’s Scouting programs.

B.     Corporate Structure

       1.      Delaware BSA, LLC

        Debtor Delaware BSA, LLC (“Delaware BSA”), of which the BSA is the sole member, is
a non-profit limited liability company that was incorporated under the laws of Delaware on July
11, 2019. Delaware BSA is exempt from federal income tax under section 501(c)(3) of the
Internal Revenue Code. Delaware BSA has pledged substantially all of its assets to secure the
obligations of the BSA and Arrow under the 2019 RCF Agreement, the Prepetition Security
Agreement (2020), the 2010 Bond Agreement, and the 2012 Bond Agreement. Delaware BSA’s
principal asset is a depository account located in Delaware.

       2.      BSA Asset Management, LLC and BSA Commingled Endowment Fund, LP

        The BSA receives services from certain specialized non-Debtor Affiliates, which are
wholly-owned by, or subject to the control of, the BSA (each, a “Related Non-Debtor Entity”).
While the Local Councils facilitate the Debtors’ mission and are vital in reaching participants at
a local level, the Related Non-Debtor Entities provide specialized services under shared services
arrangements that are necessary to facilitate the BSA’s national reach, including, among other
things, investment and foundation management, management of national programs, lease
transactions, and conference and training support functions. BSA Asset Management, LLC

                                              34
              Case 20-10343-LSS              Doc 5485         Filed 07/02/21   Page 41 of 474




(“BSAAM”) is a Delaware limited liability company of which the BSA is the sole member. The
BSA receives investment management and advisory services from BSAAM, which oversees
management of the funds making up the various benefits programs and trusts of the BSA, along
with providing management and investment services for the BSA’s unrestricted endowment and
donations to the BSA. BSAAM manages the BSA’s and certain Local Councils’ investments
through the BSA Commingled Endowment Fund, LP (the “Endowment Fund”), which is a
Delaware limited partnership and investment vehicle open only to the BSA, the Local Councils,
and their affiliates for investing long-term funds. BSAAM is the general partner of the
Endowment Fund. The BSA and certain Local Councils are limited partners of the Endowment
Fund. Each limited partner receives units of partnership interest in proportion to, and in
exchange for, its financial contributions to the Endowment Fund. In addition to its role as
general partner of the Endowment Fund, BSAAM is the settlor of the BSA Endowment Master
Trust.

         3.       BSA Endowment Master Trust

        Related Non-Debtor Entity, BSA Endowment Master Trust (the “Master Trust”), is a
non-profit 501(c)(3) Delaware trust established under the laws of Delaware exclusively for the
purpose of investing funds contributed to the Endowment Fund by the BSA and participating
Local Councils. The Master Trust is a multiple pooled account trust arrangement established to
provide economies of scale and efficiency of administration to eligible Entities that elect to
invest their funds in the Master Trust. Global Trust Co. is the trustee of the Master Trust as of
the Petition Date. In addition, the Master Trust is also a limited partner of the Endowment Fund.

         4.       National Boy Scouts of America Foundation

        The Foundation, a Related Non-Debtor Entity, is a non-stock, non-profit corporation
organized under the laws of the District of Columbia and exempt from federal income taxes
under section 501(c)(3) of the Internal Revenue Code. The Foundation was formed in 1997 and
exists to help secure the future of Scouting, and partners with the Local Councils and donors by
providing support for major-gift fundraising efforts across the BSA organization.45 The balance
of major gifts net of associated liabilities at the end of 2020 totaled approximately $66 million.
The Foundation also manages the distribution of donor-advised funds such as scholarships, funds
for rebuilding camps and high adventure facilities including after the occurrence of natural
disasters, and funding for major Scouting events such as the National Jamboree.

         5.       Learning for Life

        Related Non-Debtor Entity Learning for Life is a non-stock, non-profit corporation
organized under the laws of the District of Columbia that is exempt from federal income taxes
under section 501(c)(3) of the Internal Revenue Code. The mission of Learning for Life is to
empower students to build exceptional character and leadership skills by guiding them through
an innovative, research-based curriculum that enhances the learning experience and teaches the
skills necessary to succeed both academically and throughout their lives. Learning for Life also
administers the Exploring club career education program for young men and women. The

45   See BSA National Foundation, About Us, www.bsafoundation.org/about-us/.


                                                         35
            Case 20-10343-LSS       Doc 5485      Filed 07/02/21   Page 42 of 474




Exploring program teaches important life and career skills to young people from all backgrounds
through immersive career experiences and mentorship provided by thousands of local, regional
and national businesses and organizations, which offer career-specific posts or clubs that help
youth pursue their special interests, grow, and develop.

       6.     Arrow WV, Inc.

        Arrow WV, Inc. (“Arrow”) is a non-stock, non-profit corporation organized under the
laws of West Virginia that is exempt from federal income tax under section 501(c)(3) of the
Internal Revenue Code. Arrow was formed in 2009 to facilitate the acquisition and development
of the Summit. Arrow owns the real property and improvements that comprise the Summit and
leases the Summit to BSA for nominal consideration. Construction of the Summit was
accomplished with the proceeds from the 2010 Bond and the 2012 Bond to the BSA from
Fayette County, West Virginia. The bonds were purchased by JPM. The BSA provided funding
for the construction of the facility, utilizing donations and pledges to the BSA and other BSA
financial support, and the BSA provides the necessary services required to operate Summit.

       7.     Atikaki Youth Ventures Inc. and Atikokan Youth Ventures Inc.

       Related Non-Debtor Entities Atikaki Youth Ventures Inc. (“Atikaki”) and Atikokan
Youth Ventures Inc. (“Atikokan”) are non-share capital corporations formed under the laws of
Canada, with registered addresses in Winnipeg, Manitoba. Atikaki and Atikokan provide certain
services to the BSA related to the operation of Northern Tier. Atikaki maintains the Bissett,
Manitoba base for the Northern Tier high adventure facility, which offers canoe trips into the
Atikaki Provincial Park and Woodland Caribou Provincial Park. Atikokan maintains the Don
Rogert Canoe Base for the Northern Tier high adventure facility in Atikokan, Ontario, Canada,
which offers canoe trips into the Quetico and Crown Lands.

       8.     Dissolution of Inactive Entities

       As of the Petition Date, two of the Debtors’ subsidiaries—NewWorld19, LLC (“New
World”) and Texas BSA, LLC (“Texas BSA”)—had no operations or material assets and
remained inactive after the filing. Because the BSA no longer had a need to maintain NewWorld
or Texas BSA as subsidiaries, on July 16, 2020, the Debtors filed a motion to dissolve
NewWorld and Texas BSA [D.I. 1022]. On August 3, 2020, the Bankruptcy Court entered an
order authorizing the dissolution of these entities [D.I. 1063].

C.     Revenue Sources and Assets

       1.     Revenues

        As a non-profit organization, the focus of the BSA’s operations is to carry out its
charitable mission. The BSA has historically funded the work to carry out the mission, in part,
through the generation of revenue from sources such as member fees and donations.
Specifically, the BSA relies on revenue generated from membership registration fees, high
adventure facility fees, supply sales at Scout shops, on its website, and directly to Local
Councils, donor contributions, legacies and bequests, corporate sponsorships, and grants from
foundations.

                                             36
            Case 20-10343-LSS         Doc 5485       Filed 07/02/21    Page 43 of 474




       In 2019, the BSA’s total gross revenues were approximately $394 million. Of this total,
approximately 30% was attributable to supply sales, approximately 16% to membership fees,
approximately 15% to high adventure facility operations, approximately 13% to investments,
approximately 8% to contributions, approximately 8% to event fees, and approximately 10% to
other. The BSA’s estimated total 2020 gross revenues were approximately $187 million.

        Although registration and renewal numbers are not yet finalized, the Debtors believe that
Cub Scouts and Scouts BSA, in aggregate, have already met the combined retention levels as set
forth in the financial projections of approximately 650,000 and will likely exceed those levels
after unit rechartering is complete. Cub Scouts, including the Scoutreach program, and Scouts
BSA represent approximately 93% of youth members, and therefore are an effective indicator of
overall membership levels.

       2.      Assets

      The BSA intends to contribute the following non-cash, non-insurance assets as part of the
BSA Settlement Trust Contribution:

           The BSA’s collection of Artwork listed on Schedule 1 to the Plan, which has an
            approximate appraised value of $59.0 million, and the rights to any insurance or
            proceeds thereof with respect to missing, damaged, or destroyed Artwork, if any. The
            BSA owns over 300 pieces of artwork that has been acquired or contributed from
            various sources.

           The Warehouse and Distribution Center, which is a parcel of real property owned by
            the BSA in Charlotte, North Carolina that is used as the BSA’s main hub for
            receiving and shipping all supplies, merchandise, and apparel for Scout Shops, online
            customers, wholesale distributors, and to Local Councils. The Warehouse and
            Distribution Center has an approximate value of $11.6 million.

           Oil and Gas Interests representing mineral or royalty interests owned by the BSA of
            approximately 1,027 properties located in Alabama, Arkansas, California, Florida,
            Georgia, Illinois, Louisiana, Michigan, Mississippi, Nebraska, New Mexico, North
            Dakota, Oklahoma, Oregon, Texas, South Dakota and Wyoming. The Oil and Gas
            Interests have an approximate value of $7.6 million.

           Scouting University, which is a nearly 10,000 square foot building located on
            approximately 1.72 acres of real property in Westlake, Texas with a value of
            approximately $1.8 million. Historically, Scouting University served as a
            multipurpose facility with traditional offices located adjacent to large training spaces.
            The Debtors ceased operations at the facility prior to the Petition Date. On June 16,
            2021, the Debtors received approval from the Bankruptcy Court to authorize the sale
            of Scouting University to a third-party purchaser for net proceeds of approximately
            $1.9 million [D.I. 5326].




                                                37
            Case 20-10343-LSS         Doc 5485       Filed 07/02/21    Page 44 of 474




       3.      Identified Property

          The Debtors believe that certain property listed on the BSA’s balance sheet (the
“Identified Property”) is legally protected under applicable laws governing charities and other
non-profit organizations and, therefore, not available to satisfy certain creditors’ Claims. The
Debtors have provided a schedule of the property the Debtors intend to retain after the Effective
Date that specifically delineates such property as Identified Property or property of the Estate
(the “Retained Property List”). The Retained Property List is appended to the Financial
Projections attached as Exhibit E-1 hereto and the Financial Projections are further described in
Article IX.E of this Disclosure Statement. The Debtors assert that the Identified Property is not
available to satisfy certain Claims against the Debtors for one or more of the following reasons:
(i) it is subject to donors’ restrictions on use and purpose; (ii) it is core to the BSA’s charitable
mission and Scouting program; (iii) it is held in an implied charitable trust; (iv) it is part of a
charitable trust that can only be used in fulfillment and furtherance of the BSA’s charitable
mission; (v) selling or liquidating the Identified Property would violate the D.C. Nonprofit
Corporation Act; (vi) selling or liquidating the Identified Property contradicts the Bankruptcy
Code’s treatment of charitable organizations; or (vii) it is otherwise not property of the estate
under applicable law.

        Specifically, it is the Debtors’ position that certain of the Identified Property was donated
with a restriction as to use or purpose rather than for general charitable purposes and is therefore,
pursuant to section 541 of the Bankruptcy Code, not property of a debtor’s estate. Moreover, to
the extent that a donor made a restricted donation, the Debtors are contractually obligated to
effectuate the donor’s intent, and selling or liquidating the Identified Property to satisfy Abuse
Claims would likely violate such intent. Even if certain Identified Property was found to be
unrestricted, both unrestricted and restricted donations made to a charity are impressed with a
charitable trust that cannot be diverted and used in contravention of the nonprofit’s charitable
mission. The same is true under the D.C. Nonprofit Corporation Act, which states that if any of
the Identified Property was donated for the nonprofit’s charitable mission, it cannot be diverted
away from its original purpose by sales, leases, repayment of debt, or other transfers of the
property.

        Additionally, certain of the Identified Property is core and indispensable to carrying out
the BSA’s mission. The Identified Property not only enables the BSA to administer
programming that trains today’s youth in the values of the Scout Oath and Law, but some of the
Identified Property, such as the BSA’s high adventure facilities, animates the purpose for which
Congress originally chartered the organization. Given that the Identified Property is core and
absolutely essential to the BSA’s functioning as the premier Scouting organization, it is the
Debtors’ position that it cannot be available to satisfy Abuse Claims.

        Most of the Identified Property also generates revenues necessary for the BSA to carry
out its mission and is essential to the Debtors’ ability to meet its business plan. And moreover,
the sale or liquidation of the Identified Property runs contrary to the Bankruptcy Code’s
treatment of non-profits and contrary to case law holding that a charity may retain assets
notwithstanding the lack of full payment of its creditors since the absolute priority rule does not
apply in a restructuring of a charitable organization. Finally, JPM holds valid and properly



                                                38
               Case 20-10343-LSS               Doc 5485          Filed 07/02/21          Page 45 of 474




perfected liens on certain of the Identified Property, and JPM has not agreed to release its liens
on its prepetition collateral. See ¶¶ D(viii) and D(xvii) of the Cash Collateral Order.

        The Tort Claimants’ Committee has argued that the Identified Property may be used to
satisfy Abuse Claims against the Debtors and, as described in more detail in Article V.Q.2
below, has filed an adversary complaint seeking a determination that the Identified Property is
not subject to legal restrictions and should be used to satisfy Abuse Claims (the “Restricted
Assets Adversary”). The Debtors dispute the Tort Claimants’ Committee’s causes of action
relating to the Identified Property.46 In connection with the Restructuring Support Agreement,
the Tort Claimants’ Committee has agreed to enter into a stipulation staying the Restricted
Assets Adversary pending the outcome of the confirmation hearing.

D.       Prepetition Capital Structure

         1.        The Prepetition Debt and Security Documents

        The following is an overview of the BSA’s capital structure and approximate outstanding
obligations (collectively, the “Prepetition Obligations”) arising under the Prepetition Debt and
Security Documents as of the Petition Date, which include the following:

              Description                              Amount47                Interest Rate             Maturity
2019 RCF Agreement
                                                                                                         March 21,
     - 2019 Revolver                                                   $0          L + 125
                                                                                                          2021
    - 2019 Letters of Credit                              $61,542,720                N/A                   N/A
2010 Credit Agreement
    - 2010 Revolver                                       $25,212,317              L + 125            March 2, 2020
    - 2010 Term Loan                                      $11,250,000              L + 100            March 2, 2022
    - 2010 Letters of Credit                              $44,299,743               N/A                   N/A
2012 Bond Agreement                                      $145,662,101              2.94%              March 9, 2022
                                                                                                      November 5,
2010 Bond Agreement                                       $40,137,274               3.22%
                                                                                                          2020
Total Secured Debt                                     $328,104,15548

        Under each of the above-referenced agreements, the BSA is the borrower and JPM is the
sole secured lender or holder, as the case may be. Collectively, the Debtors’ Prepetition
Obligations totaled approximately $328,104,155 as of the Petition Date. The Prepetition
Obligations are secured by the same collateral (collectively, the “Prepetition Collateral”), which
consists of (i) a first-priority lien and security interest in the accounts (including certain property

46   See Article V.Q.2 herein for further detail on the adversary proceeding relating to Identified Property.
47   Includes estimated amounts as of February 18, 2020. Since the Petition Date, $20,000,000 was drawn on the 2019 Letters of
     Credit (defined below), resulting in corresponding increases and decreases in the 2019 Revolver (defined below) and the
     2019 Letters of Credit, respectively.
48   These amounts include contingent, undrawn letters of credit under the 2019 RCF Agreement and the 2010 Credit Agreement
     totaling $105,842,463.


                                                            39
           Case 20-10343-LSS        Doc 5485      Filed 07/02/21   Page 46 of 474




arising out of or otherwise relating to such accounts, but excluding certain amounts payable the
source of which is certain donor-restricted funds), deposit accounts, securities accounts and
investment property (each as defined in Article 9 of the Uniform Commercial Code), and
proceeds and products of any or all of the foregoing, of the Debtors and Arrow, (ii) a security
interest and mortgage in and to (a) the BSA’s Headquarters in Texas and (b) certain of the BSA’s
high adventure facilities, including Sea Base in Florida, Philmont in New Mexico, and Northern
Tier in Minnesota, and (iii) a collateral assignment of the Arrow Intercompany Note and Arrow
Deed of Trust (which grants a security interest and mortgage in and to the Summit in West
Virginia).

        In accordance with the Cash Collateral Order, the Debtors have been authorized to pay
prepetition and postpetition interest with respect to the Prepetition Obligations.

              a.      2010 Credit Agreement

        On August 11, 2010, the BSA entered into the 2010 Credit Agreement with JPM,
pursuant to which JPM made loans and other extensions of credit to the BSA. Arrow is a
guarantor under the facility. The 2010 Credit Agreement has been amended seven times, most
recently in conjunction with the entry into the 2019 RCF Agreement on March 21, 2019.

        The 2010 Credit Agreement has two components, a $75,000,000 revolving credit
component (the “2010 Revolver”) and a $25,000,000 term loan component (the “2010 Term
Loan”). The 2010 Credit Agreement also allowed the BSA to request the issuance of letters of
credit by JPM (the “2010 Letters of Credit”). The 2010 Revolver matured on March 2, 2020,
while the 2010 Term Loan is scheduled to mature on March 2, 2022.

         As of the Petition Date, pursuant to the 2010 Credit Agreement, the Debtors were truly,
justly, and lawfully indebted and liable to JPM for $25,212,317 in respect of the 2010 Revolver,
$11,250,000 in respect of the 2010 Term Loan, and $44,299,743 in respect of undrawn 2010
Letters of Credit.

              b.      2010 Bond Agreement

        On November 5, 2010, the BSA and Arrow entered into the 2010 Bond Agreement,
pursuant to which the Bond Issuer issued the Series 2010A Bonds in an aggregate principal
amount of $50,000,000 and the Series 2010B Bonds in an aggregate principal amount of
$50,000,000 (collectively, the “Series 2010 Bonds”), the proceeds of which were loaned to the
BSA. The loans from the Bond Issuer to the BSA were evidenced by that certain Promissory
Note – 2010A and that certain Promissory Note – 2010B, each executed by the BSA and payable
to the order of the Bond Issuer, each in the original principal amount of $50,000,000, and each
pledged by the Bond Issuer to JPM to secure the repayment of the Series 2010 Bonds. On
November 5, 2015, the BSA repaid the Series 2010A Bonds in full.

        As of the Petition Date, pursuant to the 2010 Bond Agreement, the Debtors were truly,
justly, and lawfully indebted and liable to JPM for $40,137,274 in respect of the remaining
outstanding Series 2010 Bonds.



                                             40
           Case 20-10343-LSS         Doc 5485       Filed 07/02/21    Page 47 of 474




               c.     2012 Bond Agreement

        On March 9, 2012, the BSA and Arrow entered into the 2012 Bond Agreement, pursuant
to which the Bond Issuer issued the Series 2012 Bonds (the “Series 2012 Bonds”) in an
aggregate principal amount not to exceed $175,000,000, the proceeds of which were loaned to
the BSA. The loans from the Bond Issuer to the BSA were evidenced by that certain Promissory
Note – 2012, executed by the BSA and payable to the order of the Bond Issuer in the principal
amount of $175,000,000 and pledged by the Bond Issuer to JPM to secure the repayment of the
Series 2012 Bonds.

       As of the Petition Date, pursuant to the Series 2012 Bonds, the Debtors were truly, justly,
and lawfully indebted and liable to JPM for $145,662,101 in respect of the remaining
outstanding Series 2012 Bonds.

               d.     2019 RCF Agreement

        On March 21, 2019, the BSA entered into the 2019 RCF Agreement, with Arrow as a
guarantor, pursuant to which JPM agreed to make revolving loans and other extensions of credit
to the BSA. The 2019 RCF Agreement, which matures on March 21, 2021, is a secured facility
with a revolving component (the “2019 Revolver”) and a component under which the BSA can
request the issuance of letters of credit by JPM, together in a maximum amount not to exceed
$71,500,000 (the “2019 Letters of Credit”).

        As of the Petition Date, pursuant to the 2019 RCF Agreement, the Debtors were truly,
justly, and lawfully indebted and liable to JPM for $0 in respect of the 2019 Revolver and
$61,542,720 in respect of undrawn 2019 Letters of Credit.

               e.     Prepetition Security Agreement (2019)

        The BSA’s outstanding obligations under the 2010 Credit Agreement, the 2010 Bond
Agreement, the 2012 Bond Agreement and the 2019 RCF Agreement are secured pari passu by
the “Collateral”, as defined under the Prepetition Security Agreement (2019), pursuant to which
the BSA and Arrow granted collateral to JPM, which collateral as of such date included a first-
priority lien and security interest in their accounts (including certain property arising out of or
otherwise relating to such accounts, but excluding certain amounts payable the source of which
is certain donor-restricted funds), deposit accounts, securities accounts and investment property
(each as defined in Article 9 of the Uniform Commercial Code), and proceeds and products of
any or all of the foregoing.

               f.     Mortgages, Assignments, and Deeds of Trust

        In addition to the Prepetition Security Agreement (2019), the BSA’s outstanding
obligations under the 2010 Credit Agreement, the 2010 Bond Agreement, the 2012 Bond
Agreement and the 2019 RCF Agreement are secured pari passu by the Florida Sea Base
Mortgage, the Florida Sea Base Assignment, the Headquarters Deed of Trust, the Headquarters
Assignment, the Northern Tier Mortgage, the Northern Tier Assignment, the Philmont Mortgage,
and the Philmont Assignment.


                                               41
            Case 20-10343-LSS        Doc 5485       Filed 07/02/21    Page 48 of 474




               g.     Collateral Assignment of Arrow Intercompany Note and Arrow Deed
                      of Trust

       Also on March 21, 2019, the BSA executed the Arrow Collateral Assignment, pursuant to
which the BSA assigned to JPM, as collateral securing the BSA’s outstanding obligations under
the 2010 Credit Agreement, the 2010 Bond Agreement, the 2012 Bond Agreement and the 2019
RCF Agreement, its right, title and interest in and to the Arrow Intercompany Note and Arrow
Deed of Trust.

               h.     Prepetition Security Agreement (2020)

       On February 3, 2020, in connection with a capital contribution by the BSA to Delaware
BSA, the BSA, Delaware BSA, and JPM entered into the Prepetition Security Agreement (2020),
pursuant to which Delaware BSA pledged its accounts (including certain property arising out of
or otherwise relating to such accounts, but excluding certain amounts payable the source of
which is certain donor-restricted funds), deposit accounts, securities accounts and investment
property (each as defined in Article 9 of the Uniform Commercial Code), and all proceeds and
products of any or all of the foregoing, as security for the Prepetition Obligations.

       2.      Trade Payables, Retirement Benefits, and Other Liabilities

        The BSA incurs debt with numerous vendors in connection with its ordinary course
organizational operations. In addition, the BSA is obligated to pay employment related benefits
to current and former employees, including, but not limited to, retirement benefits in connection
with (a) the Restoration Plan, a non-qualified defined benefit retirement plan under section
457(f) of the Internal Revenue Code, which provides supplemental retirement benefits to certain
current and former employees of the Debtors or Local Councils and (b) the Pension Plan, a
single-employer, qualified, defined benefit Pension Plan that is subject to the Employee
Retirement Income Security Act of 1974, as amended, and the Internal Revenue Code, of which
BSA is the sponsor.

       3.      Pension Plans

       The BSA offers the same comprehensive health and welfare and retirement benefits
available to eligible employees of the BSA to eligible full-time employees of the Local Councils
and their dependents, as well as their eligible survivors and retirees. As further described in the
Wages Motion, the BSA has historically offered two retirement plans to full-time and seasonal
employees: (1) a defined benefit pension plan, which is a qualified retirement plan subject to
sections 401(a)(17) and 415 of the Internal Revenue Code (the “Pension Plan”) and (2) a 403(b)
defined contribution retirement plan, which is available to employees of exempt organizations
and similar to a 401(k) retirement plan (the “Match Savings Plan”).
        Prior to the Petition Date, the Debtors also offered a non-qualified defined benefit
retirement plan under section 457(f) of the Internal Revenue Code, which provides supplemental
retirement benefits to certain current and former employees of the Debtors or Local Councils (the
“Restoration Plan”). Pursuant to the Plan, the Restoration Plan will be terminated and therefore,
there is no ongoing expense associated with the Restoration Plan.



                                               42
              Case 20-10343-LSS                Doc 5485         Filed 07/02/21          Page 49 of 474




        The Pension Plan was originally established by the BSA in 1938 and certain of the full-
time employees with at least one year of service and retirees participate in the Pension Plan.49
On December 31, 2018, entry into the Pension Plan was frozen and no employees have been
permitted to become active participants under the Pension Plan after such date. On and after
January 1, 2019, the Pension Plan was amended to become a two-tiered plan. Pursuant to the
amendment, “grandfathered employees” with fifteen years of service and age plus service equal
to sixty years were permitted to continue to participate in the Pension Plan, while “non-
grandfathered employees” were automatically enrolled into the Match Savings Program. These
“grandfathered” employees participating in the Pension Plan are required to contribute 4.25% of
their salary to the Pension Plan, while the BSA makes discretionary contributions. The Pension
Plan is managed by the BSA and is administered by Morneau Shepell. All eligible employees
may also enroll in the Match Savings Plan, which enables the employees to make pre-tax
deductions up to limits set by the Internal Revenue Code. The Match Savings Plan is managed
by Fidelity Workplace Services.
        The Debtors have a limited matching program under the Match Savings Plan (the
“Employer Matching Obligation”). For “grandfathered” employees receiving benefits under the
Pension Plan, the BSA matches 50% of employee contributions up to 6% of pay. As of the
Petition Date, with respect to “non-grandfathered” employees under the Match Savings Plan, the
BSA made an automatic contribution of 1.75% of an employee’s pay regardless of whether an
employee made an employee contribution, and matched 100% of employee contributions up to
6% of pay. The Debtors paid approximately $6.5 million in 2019 on account of the Employer
Matching Obligation.
        In August 2020, the Debtors implemented a series of changes to the two retirement
programs to bolster the strength of the Pension Plan. The Pension Plan was amended to freeze
accruals for “grandfathered” participants. The 4.25% required employee contribution ceased as a
result of this change. Simultaneously, the Match Savings Plan was amended to decrease the
Employer Matching Obligation for “non-grandfathered” participants; with respect to “non-
grandfathered” employees under the Match Savings Plan, the BSA no longer automatically
contributes 1.75% of an employee’s contributions, but rather matches 50% of employee
contributions up to 6% of pay, replacing the 100% match of up to 6% of pay previously in place.

E.       Local Councils and Chartered Organizations

        As discussed above, several organizations work together to deliver the Scouting program,
including Local Councils that are independently incorporated and chartered by the BSA and
Chartered Organizations which partner with the Local Councils to form the packs, troops, and
other units at which the program is delivered. Historically, Claims against the BSA, Local
Councils, and Chartered Organizations, including approximately 275 civil actions asserting
personal injury Claims against the BSA and certain Local Councils and Chartered Organizations
as of the Petition Date (collectively, the “Pending Abuse Actions”), generally were litigated and
administered solely by the BSA. The unique relationship between the BSA and these Entities, as
discussed above, had led the BSA to take a leading role in administering such litigation. In
practice, the BSA coordinated with Local Councils and Chartered Organizations to efficiently

49   Employees hired on or before May 31, 2004 working 21 or more hours per week are also eligible.


                                                           43
           Case 20-10343-LSS          Doc 5485       Filed 07/02/21    Page 50 of 474




respond to and manage such cases, while minimizing the risk of inconsistent treatment of actions
and survivors of Abuse.

        Although applicable Local Councils are named defendants in the Pending Abuse Actions
as well, the consistent resolution of the Pending Abuse Actions required the BSA to pay careful
attention to a wide variety of litigation matters, including, for example, responses to broad
discovery requests, the overwhelming majority of which were directed at the BSA as opposed to
Local Council or Chartered Organization defendants. Through this approach, the BSA had,
among other things, facilitated the retention of joint defense counsel, responded to the vast
majority of discovery requests, coordinated with insurance carriers, and authorized and funded
the payment of any settlement amounts related to the Pending Abuse Actions or similar,
previously resolved, Claims. Given the complexity of the issues involving the Pending Abuse
Actions, and the BSA’s central role in litigating them, prior to filing these Chapter 11 Cases, the
organization had retained national coordinating counsel to oversee the handling of Claims
against it and the Local Councils and Chartered Organizations.

F.     Insurance Coverage for Abuse Claims

         The BSA has historically procured commercial, general-liability insurance (“CGL”)
policies from multiple insurers to protect itself from a myriad of risks, including Claims of
Abuse or sexual misconduct. These Insurance Policies date back to the 1930s and over time
came to include both primary and excess Insurance Coverage that provides substantial limits of
liability in many years, including certain primary policies that are not subject to aggregate limits.
While the amount of coverage remains substantial in many years, the insolvency of certain
Insurance Companies and the resolution of Abuse and other Claims have either eroded, or
exhausted the liability limits for certain Insurance Policies. In some instances, the availability of
certain Insurance Policies remains contingent upon the resolution of active pending litigation
between the BSA and some of the Insurance Companies. Nonetheless, with respect to most (if
not all) policy years, at least some level of Insurance Coverage under the CGL policies is
available for bodily injury Claims, including Claims arising out of Abuse.

        At this time, the BSA is not able to calculate the total amount of Insurance Coverage that
is available to fund Abuse Claims because of the structure of the BSA’s insurance program. As
discussed in more detail below, many of the BSA’s Insurance Policies are per-occurrence
policies, meaning that those Insurance Policies will pay up to their limits of liability for each
Abuse Claim (assuming that the Abuse Claim is valued at such an amount). Thus, the BSA
needs several data points in order to analyze the total Insurance Coverage available for Abuse
Claims, including the value of each individual Abuse Claim, the Insurance Policies that will
respond to each Abuse Claim, whether those Policies are not insolvent, exhausted or settled, and
how the Abuse Claims will be distributed among the BSA’s various Insurance Policies. As such,
the Debtors cannot calculate the total amount of insurance coverage under these Insurance
Policies absent liquidation of the Abuse Claims and allocation of those claims to the Insurance
Policies.

       The Debtors’ insurance coverage for years 2013 and later may be applicable to Abuse
Claims and Non-Abuse Litigation Claims, but there is a negligible risk that the Debtors will
exhaust all of their insurance coverage for such years on account of Non-Abuse Litigation


                                                44
               Case 20-10343-LSS                  Doc 5485          Filed 07/02/21           Page 51 of 474




Claims. The Debtors have identified approximately sixty-two (62) active out of seventy-two
(72) total Non-Abuse Litigation Claims, all of which appear to have arisen in 2013 or later (to
the extent the date of the alleged incident is known). The Debtors believe that at least eleven
(11) of the active Claims will be disallowed through the Claims reconciliation process. In
addition, one (1) claim has been withdrawn, six (6) have been satisfied, and three (3) have been
disallowed as the date hereof. The Debtors have approximately $200 million of available
insurance coverage in each such year. Moreover, it is possible that a material number of these
claims will not exceed the $1 million per-occurrence limit of the primary policies issued by Old
Republic (as defined below) for the years 2019-19 or Evanston Insurance Company for 2019-20.
The Old Republic primary policies have no aggregate limit; accordingly, it is the Debtors’
position that they cannot be exhausted. As such, the Debtors do not believe that they will use all
of the post-2013 insurance coverage for Non-Abuse Litigation Claims.

        Moreover, while the BSA has substantial Insurance Coverage, especially post-1986,
some of the excess policies are implicated only where hundreds of millions of dollars of liability
is incurred in a single policy year, such that, many of the excess policies may not contribute to
Abuse Claims. Additionally, many of these high limits of coverage are in the late 1990s and
2000s, years in which there are significantly fewer Abuse Claims. Lastly, the Insurance Policies
may be further limited given deductible obligations, exhaustion, insolvency and settled coverage.
As such, the BSA is not able to provide a specific amount of coverage available under its
Insurance Policies; however, the BSA has provided a detailed description of the Insurance
Policies and the coverage afforded.

      To the extent that non-Debtor third parties have rights under the Insurance Policies, those
non-Debtors can assert their rights against the Settlement Trust as Indirect Abuse Claims.

          1.        Overview of the BSA’s Insurance Program

         The type of coverage provided for by the BSA’s insurance program has varied over the
last six decades. Between at least 1935 and 1982, the BSA acquired Insurance Policies where
each Claim of bodily injury allowed the BSA to access the per-person or per-occurrence limit of
liability under the applicable Insurance Policies.50 These are more commonly referred to as “per-
occurrence” policies. The per-occurrence policies generally only had aggregate limits that
pertained to products-completed operations claims. The Insurance Policies between 1962 and
1982 had a per-occurrence limit of $500,000. Beginning in 1969, the BSA also began to procure
excess Insurance Policies that provided $2 million per-occurrence in coverage on top of the
$500,000 per-occurrence primary policies.

        Although the BSA does not have copies of the Insurance Policies between 1935 and
1962, the BSA has strong secondary evidence that Insurance Policies were issued. The BSA
believes that, if forced to do so, the BSA could prove the existence of these Insurance Policies
and the insurers’ obligations. However, the insurers, mainly Century (as defined below)—the
issuer of these Insurance Policies, have disputed the existence of these Insurance Policies.
Starting in 1962, there is no dispute regarding the existence of coverage with the BSA’s insurers.


50   For purposes of simplicity, this analysis is limited to the BSA’s primary Insurance Policies.


                                                              45
              Case 20-10343-LSS                Doc 5485         Filed 07/02/21          Page 52 of 474




        Insurance Company of North America, now known as Century Indemnity Company
(“Century”),51 issued primary and umbrella policies to the BSA from approximately 1935 to
1971. The Hartford Accident and Indemnity Company issued primary and some umbrella
policies to the BSA from 1971 to 1978. The Debtors believe that the Hartford Policies issued to
BSA in 1976 and 1977 have some ambiguity as to whether Chartered Organizations are
additional insureds. The Church of Jesus Christ maintains the position that it possesses rights
under the 1976 and 1977 Hartford Policies, and that such rights cannot be settled or otherwise
compromised without its consent. A complete list of Chartered Organizations is available at
https://omniagentsolutions.com/bsa-SAballots and https://omniagentsolutions.com/bsa-ballots.
Beginning in 1978, Century issued primary policies to the BSA until 1983.

        The Insurance Policies between 1962 and 1982 had a per-occurrence limit of $500,000.
Beginning in 1969, the BSA also began to procure excess Insurance Policies that provided $2
million in per-occurrence coverage on top of the $500,000 per-occurrence primary policies.
Beginning in 1972, the BSA began to procure additional excess insurance policies from various
insurers, including Argonaut, AIG, Hartford Accident and Indemnity Company, and others.
Because Century and Hartford Accident and Indemnity Company provided the BSA with
primary coverage with Insurance Policies containing no aggregate limits for several decades,
Century and Hartford Accident and Indemnity Company have substantial insurance coverage
exposure relating to the Abuse Claims, and, as discussed above, Century has substantially more
exposure for Abuse Claims given the periods it issued Insurance Coverage to the BSA.

         Beginning in 1983, the BSA shifted its insurance program to Insurance Policies that
contained overall aggregate limits of liability. Unlike the per-occurrence policies, each payment
towards the settlement of a Claim erodes the Insurance Policy’s aggregate limit until it is
exhausted and no longer responds to Claims. The BSA purchased these types of Insurance
Policies from 1983 to the end of 1985. As a counterbalance to the imposition of aggregate limits,
the BSA’s towers of insurance in 1983 through 1985 included significantly higher limits of
liability and excess layers of coverage. For example, in 1983, the BSA procured excess
Insurance Policies with $50 million in aggregate limits. The excess and umbrella policies were
issued by various insurers. However, even given the high aggregate limits, a majority of the
Insurance Policies during this time period have been exhausted by pre-Petition settlements and
defense costs.

       The BSA again altered its insurance program beginning in 1986, and continuing through
2018, procuring a primary Insurance Policy and a first-layer excess Insurance Policy where the
deductible matches the Insurance Policy’s limit of liability. More specifically, between 1986 and
2002, the BSA has primary Insurance Policies with $1 million in limits of liability per year and
umbrella Insurance Policies with $1 million in limits of liability per year. Between 2002 and
2008, the BSA has primary Insurance Policies with $1 million in limits of liability per year, but
with increased umbrella obligations. And between 2008 and 2018, the BSA maintained primary
Insurance Policies with $1 million in limits of liability per year, and umbrella Insurance Policies
with $9 million in limits of liability per year. Because of the high deductibles in the 1990 to
51   Century is acting in these Chapter 11 Cases as successor to CCI Insurance Company, Insurance Company of North America.
     Indemnity Insurance Company of North America, Ace Insurance Group Westchester Fire Insurance Company, Westchester
     Fire Insurance Company, and Westchester Surplus Lines Insurance Company. All of these Entities are generally referred to
     as “Century” herein.


                                                           46
               Case 20-10343-LSS                Doc 5485         Filed 07/02/21          Page 53 of 474




2018 Insurance Policies, the BSA has not accessed many of the excess Insurance Policies in
those years. There are, however, a few excess Insurance Policies that have been eroded or
exhausted by pre-Petition settlements and defense costs. Nevertheless, the BSA still has
substantial excess Insurance Coverage during this time period.

        The Debtors contend that their primary insurance policies at least between 1986 and 2008
have a $1 million per-occurrence deductible. The BSA’s obligation to pay the deductibles for
the Insurance Policies between 1986 and 2008 versus the Insurance Company’s obligation to pay
such deductibles is subject to the terms of such Insurance Policies. However, it is the BSA’s and
other parties’, including The Church of Jesus Christ’s, position that when the BSA cannot or
does not pay the deductible, the primary Insurance Policies issued between 1986 and 2008
require the Insurance Company to pay. Certain insurers believe that this is a different position
than reflected by how the BSA and certain of its primary insurers operated and performed for
many years.

        A dispute exists as to whether the obligation on the primary insurer to pay the deductible
on behalf of the BSA is subject to an aggregate limit of liability. The primary insurers have
asserted that a $1 million aggregate applies to this obligation. Other insurers have asserted that
the primary insurers’ obligation to pay the deductible is not subject to any aggregate, and that the
aggregate limit of liability only applies to those damages in excess of the deductible. Several
other insurers have not taken this position. In the event that the aggregate limit of liability does
apply to the payment of the deductibles under the primary Insurance Policies, a related dispute
exists as to whether the BSA and other insured parties can directly access the excess insurance
policies issued between 1986 and 2008 or whether the BSA or other insured parties must
continue to pay that deductible on an ongoing basis for each claim.52

        Certain excess insurers contend that the excess policies between 1986 and 2007 sit above
self-insured retentions of $1 million per occurrence, as compared to a deductible. These excess
insurers have asserted that, as a condition of accessing the coverage provided by the excess
policies, BSA must, in addition to exhausting the primary coverage, pay the full retained limit of
$1 million for each occurrence. The excess insurers further assert that they have no obligation to
pay or incur the retained limit amounts on the Debtors’ behalf and then seek reimbursement of
such amounts from the Debtors. As noted above, the Debtors assert that the primary policies
between 1986 and 2007 are subject to a deductible, not a self-insured retention and, therefore, the
Debtors contend that there is no self-insured retention that requires satisfaction before accessing
the excess policies.

        In 2019, the BSA again changed its insurance program to avoid the deductibles noted
above, which it has kept current and expects to continue in 2021. Throughout the years of
Scouting operations, the BSA has eroded certain of the Insurance Policies referenced above. The
BSA has also entered into settlement agreements pertaining to certain policies that may limit the
extent of coverage available.


52   Between 2008 and 2018, there is no dispute that the primary Insurance Policies between 2008 and 2018 are not subject to an
     aggregate limit of liability.




                                                            47
            Case 20-10343-LSS       Doc 5485       Filed 07/02/21   Page 54 of 474




       2.     The BSA’s Insurance Coverage for the Local Councils

       As noted, the BSA operates Scouting through the Local Councils and the Chartered
Organizations. Prior to 1971, each Local Council was required to procure Insurance Policies that
would provide coverage, for among other things, the types of Abuse Claims alleged herein.

        Over the course of the Chapter 11 Cases, the Debtors and the Local Councils have gone
through extensive insurance archeology efforts and discovery to obtain evidence of policies
issued to the Local Councils prior to 1978. To date, the BSA and Local Councils have been able
to locate either copies of a number of the Insurance Policies it believes were issued to Local
Councils or secondary evidence of their existence; however, some of the secondary evidence
does not provide specific terms of the Insurance Policies, such as limits or the policy period.
Discovery is ongoing in that regard.

        From these insurance archeology efforts, the BSA and Local Councils have also learned
that several Insurance Companies issued specific Insurance Policies to the Local Councils. For
example, from 1965 to 1971, Century created an insurance program for the Local Councils.
Likewise, from 1975 to 1976, the Debtors believe that the New Hampshire Insurance Company
(“New Hampshire”) also created an insurance program through a broker, R.F. Lyons, that issued
a significant number of New Hampshire Insurance Policies to Local Councils. The Debtors
believe that New Hampshire also issued a substantial amount of Insurance Policies to Local
Council as early as the 1940s.

       Starting in 1971, the BSA began adding certain Local Councils as additional insureds
under its CGL policies. Then, in 1978, the BSA formalized this practice through the
implementation of a General Liability Insurance Program (“GLIP”), whereby the BSA agreed to
procure general liability insurance for all Local Councils by including them in the definition of
“Named Insured” in all of the BSA CGL Insurance Policies. Similarly, starting in 1978, the
BSA began to provide Insurance Coverage under its CGL policies to certain Chartered
Organizations.

        Schedule 3 to the Plan sets forth the various Insurance Policies that the BSA alleges
afford the Local Councils Insurance Coverage on account of Abuse Claims. Columbia Casualty
Company; The Continental Insurance Company as successor in interest to certain policies issued
by Harbor Insurance Company; The Continental Insurance Company successor by merger to
Niagara Fire Insurance Company; and The Continental Insurance Company (collectively,
“Continental Insurance Company”) disagree with Schedule 3’s allegation that certain policies
issued by Continental Insurance Company or related entities afford the Local Councils any
Insurance Coverage with respect to Abuse Claims, and Continental Insurance Company intends
to vigorously defend this position.

        National Union Fire Insurance Company of Pittsburgh, Pa. (“National Union”),
Lexington Insurance Company, Landmark Insurance Company, The Insurance Company of the
State of Pennsylvania and their affiliated entities (collectively with New Hampshire referred to
herein, the “AIG Companies”) also disagree with certain information contained in Schedule 3 to
the Plan and the Debtors’ representations that certain policies allegedly issued by an AIG
Company or related entity afford the Local Councils any Insurance Coverage with respect to


                                              48
            Case 20-10343-LSS        Doc 5485       Filed 07/02/21    Page 55 of 474




Abuse Claims. Specifically, while Schedule 3 to the Plan identifies approximately 300 Local
Council Insurance Policies that were allegedly issued by New Hampshire and 800 Local Council
Insurance Policies that were allegedly issued by National Union, the AIG Companies have not
been able to locate full and complete copies of the vast majority of these alleged policies (the
“Alleged Lost AIG Policies”). The AIG Companies dispute whether there is conclusive
evidence of the existence, terms, and coverage of the Alleged Lost AIG Policies. The AIG
Companies dispute the existence of the Alleged Lost AIG Policies and dispute that they are
bound by the terms of any Alleged Lost AIG Policy. The AIG Companies intend to vigorously
defend this position, and the outcome of this coverage dispute—including any finding that the
Alleged Lost AIG Policies cannot be enforced, in whole or in part—may potentially reduce
coverage available under the Insurance Policies below what is currently contemplated.

        Jefferson Insurance Company of New York (“Jefferson”) also disputes the references to
insurance policies it allegedly issued to certain Local Councils as stated on Schedule 3 to the
Plan. To date, Jefferson has not located any of those alleged insurance policies. Jefferson
reserves its right to dispute issuance of each alleged insurance policy attributed to it on Schedule
3 to the Plan, as well as each of those policies’ respective limits, periods, terms, conditions and
exclusions. In addition, if any of the scheduled Jefferson policies are later proven, Jefferson
reserves its right to dispute whether coverage exists for Abuse Claims under each such policy.

       3.      Chartered Organizations’ Rights Under the BSA Insurance Policies

        It is the BSA’s position that, starting in or around 1978, the BSA included Chartered
Organizations as insureds on its Insurance Policies. Specifically, it is the BSA’s position that the
BSA added sponsors and Chartered Organizations as insureds. The Debtors believe that the for
the 1976 and 1977 primary policies, there is some ambiguity as to whether Chartered
Organizations are additional insureds. Certain Chartered Organizations, including The Church
of Jesus Christ, firmly reject the BSA’s position. The Church of Jesus Christ maintains the
position that it has rights as a non-debtor insured under the BSA’s pre-1976 Insurance Policies,
and that such rights cannot be settled or otherwise compromised without its consent. Further, the
Chartered Organizations, including The Church of Jesus Christ, believe that the Chartered
Organizations also have rights to the BSA’s post-1976 Insurance Policies.

       To the extent that the Chartered Organizations have rights to the BSA’s post-1976
Insurance Policies, those rights are subject to the terms of the Insurance Policies that may have
deductible obligations (as noted above), aggregate limits, exhausted limits, settlements,
exclusions, etc.

        For example, it is the position of certain insurers that the BSA’s 1978 Insurance Policy
includes a deductible endorsement that requires a $250,000 deductible be met for each
occurrence; therefore, it is the position of certain insurers that Chartered Organizations access to
the 1978 to 1980 Insurance Policies is limited by the required deductible obligation. The
Chartered Organizations’ access to the BSA’s 1980 to 1982 Insurance Policies may likewise be
limited given that many of these policies are either insolvent, exhausted or released through
settlement. Further, the BSA’s 1983 to 1985 Insurance Policies are also subject to aggregate
limits, many of which have been substantially eroded based on pre-petition settlements and
payments.


                                               49
            Case 20-10343-LSS        Doc 5485       Filed 07/02/21    Page 56 of 474




       Additionally, in 1984, the Insurance Policies included an endorsement that expressly
provided that the Insurance Policies would be primary insurance for Chartered Organizations.
However, prior to 1984, there was no such endorsement or language in the BSA policies.
Therefore, the Debtors believe that for all pre-1984 claims, Chartered Organizations would not
have primary access to the BSA’s Insurance Policies. Certain of the Chartered Organizations
disagree with this position. It is the Debtors’ position that Chartered Organizations would
likewise be responsible for the high deductibles on all post-1986 Insurance Policies, certain of
the Chartered Organizations disagree with this position and believe that they would not be
responsible for the payment of deductibles as a condition of obtaining Insurance Coverage.

       4.      The First Encounter Agreement and Subsequent Endorsement in the BSA
               Policies

        As noted above, Century provided the BSA with primary Insurance Coverage for several
decades. In 1996, the BSA and Century engaged in an effort to minimize disputes regarding
Insurance Coverage, specifically in regard to Abuse Claims. As a result of those discussions, on
or about May 24, 1996, the BSA and certain Century Entities executed the “Settlement
Agreement Regarding Sexual Molestation Claims.” This settlement is often referred to as the
“First Encounter Agreement” (“FEA”). For the avoidance of doubt, the FEA only applies to
Abuse Claims based on the definitions set forth therein.

        Pursuant to the FEA, the BSA and Century agreed that “the date of ‘occurrence’
pertaining to any Sexual Molestation Claim shall be the date when the first act of Sexual
Molestation took place, even if additional acts of Sexual Molestation or additional Personal
Injuries arising therefrom also occurred in subsequent policy periods; and all damages arising out
of such additional acts of Sexual Molestation or additional Personal Injuries shall be deemed to
have incurred during the policy year when the first act of Sexual Molestation took place.” The
BSA and Century were the only parties to the FEA, and accordingly, certain of the Chartered
Organizations have argued that the agreement as the date of “occurrence” between the BSA and
Century in the FEA does not apply to insurance rights of Chartered Organizations. However,
several of the BSA’s other Insurance Companies ascribe to this agreement and provide coverage
according to the first alleged year the Abuse occurred. Certain parties contend that the FEA is
only applicable to Century; however, the Debtors disagree as the BSA and certain of the BSA’s
Insurance Companies have adjusted Abuse Claims consistent with the FEA since 1996.

        Beginning around 2008, the BSA’s primary and excess Insurance Policies include the
“Date of Exposure for Molestation Claims” endorsement. Similar to the FEA, the endorsement
provides that any alleged sexual molestation occurrence involving the same claimant would be
treated as a single occurrence with the date of the first alleged act of Abuse being designated the
“date of loss.”

       5.      Prepetition Insurance Coverage Actions

        Prior to the Petition Date, the BSA’s Insurance Companies generally defended and
indemnified the BSA against Abuse Claims. In certain years in which the BSA’s Insurance
Policies were exhausted, insolvent or settled, the BSA would fund the settlement of Abuse
Claims. While the Insurance Companies reserved the right to do so with respect to many Abuse


                                               50
               Case 20-10343-LSS                Doc 5485          Filed 07/02/21          Page 57 of 474




Claims, in the last four years the BSA’s Insurance Companies have only denied coverage in
connection with a very limited number of underlying lawsuits.

        The denials related to these lawsuits prompted the following Insurance Coverage
Actions: (a) Boy Scouts of America, et al. v. Insurance Company of North America et al., Case
No. DC-18-11896, pending in the 192nd Judicial District Court of Dallas County, Texas; (b) Boy
Scouts of America, et al. v. Hartford Accident and Indemnity Co., et al., Case No. DC-18-07313,
pending in the 95th Judicial District Court of Dallas County, Texas; (c) National Surety Corp. v.
Boy Scouts of America, et al., Case No. 2017-CH-14975, pending in the Circuit Court of Cook
County, Illinois, Chancery Division. Hartford Accident and Indemnity Company also initiated
an adversary proceeding in these Chapter 11 Cases styled Hartford Accident and Indemnity Co.
and First State Ins. Co. v. Boy Scouts of America, et al., Adv. Pro. No. 20-50601 (LSS). The
majority of the Insurance Coverage Actions are currently stayed by operation of the automatic
stay; however, the parties to the Hartford Accident and Indemnity Company actions have agreed
to stay the entirety of the adversary proceeding and the corollary state court action.

        The Insurance Coverage Actions involved several of the BSA’s Insurance Companies,
including Century, Hartford Accident and Indemnity Company, National Surety Corporation
(“National Surety”) and Allianz Insurance (“Allianz”). The Insurance Companies in the
Insurance Coverage Actions asserted that the BSA and Local Councils were not entitled to
coverage for specific sexual abuse claims based on various coverage defenses, including, but not
limited to, the number of “occurrences” that were triggered by the Abuse Claims, the expected
and intended language in the Insurance Policies precluded Insurance Coverage, and that the BSA
had failed to cooperate with its Insurance Companies. The Debtors believe that such defenses or
limitations to the scope of Insurance Coverage are without merit.

       National Surety and Allianz believe that their coverage defenses have merit and that
coverage for sexual abuse claims against BSA will be barred by various terms, conditions,
exclusions and attachment points found in the policies and at law. In addition, National Surety
and Allianz have contested the jurisdiction of the Texas court in the Coverage Action filed by the
BSA described in (a), above. Pre-petition, the Fifth District Dallas Court of Appeals granted
National Surety and Allianz’s emergency motion for a stay of trial court proceedings and ordered
merits briefing on National Surety and Allianz’s Petition for Writ of Mandamus. In re National
Surety Corp. et al., No. 05-19-01119-CV (Tex. App. – Dallas 2019). The Petition for Writ of
Mandamus was fully briefed but not decided prior to the BSA’s bankruptcy filing.

        In the spirit of reaching consensus with the Insurance Companies, the BSA is currently
participating in mediation with its Insurance Companies to resolve certain disputes regarding the
Debtors’ rights to Insurance Coverage under the Insurance Policies.53

       Under the Plan, the Insurance Coverage Actions (along with Insurance Actions) will be
contributed to the Settlement Trust. It is difficult to quantify the value of the Insurance Coverage
Actions and Insurance Actions as the resolution of these Actions is dependent on the

53   Pursuant to the Bankruptcy Court’s Order (I) Appointing Mediators, (II) Referring Certain Matters to Mediation, and
     (III) Granting Related Relief [D.I. 812] entered on June 9, 2020, the mediations are currently before the Bankruptcy Court-
     appointed Mediators, the Honorable Kevin Carey (Ret.), Paul Finn, and Timothy Gallagher for the purpose of mediating the
     comprehensive resolution of issues and Claims in the Chapter 11 Cases through a chapter 11 plan.


                                                             51
            Case 20-10343-LSS        Doc 5485      Filed 07/02/21    Page 58 of 474




interpretation of certain terms, provisions, and exclusions in the Insurance Policies. However, if
the BSA and the Settlement Trust are successful in defeating the coverage defenses that have
been, or may be asserted in the Insurance Coverage Actions and Insurance Actions (which the
BSA believes is probable), the proceeds of these Actions could represent a substantial
contribution to the Settlement Trust.

       6.       Post-Petition Insurance Coverage Defenses Asserted by Insurance Companies

       The BSA tendered the Abuse Claims that were the subject of the Proofs of Claim to the
BSA’s Insurance Companies under the Insurance Policies. The BSA’s Insurance Companies
have reserved rights relating to the Abuse Claims under the Insurance Policies on various
grounds, including but not limited to:

               The BSA may have failed to cooperate in the defense and investigation of the
                Abuse Claims;

               The BSA may not settle the Abuse Claims in violation of the Voluntary Payment
                provision under the Insurance Policies;

               The BSA included an estimated amount of the Abuse Claims in this Disclosure
                Statement;

               That the BSA has not exhausted underlying coverage and/or applicable self-
                insured retentions;

               Many of the Abuse Claims are not compensable under the Insurance Policies
                because of statute of limitations issues and/or because they were untimely filed;

               The BSA, Local Councils, and Chartered Organizations expected and intended the
                injuries subject to the Abuse Claims;

               The anti-assignment provisions in the Insurance Policies preclude the BSA, Local
                Councils and Chartered Organizations from assigning their Insurance Policies to
                the Trust; and

               Certain of the proposed terms of the Plan and Trust Distribution Procedures
                violate the terms and conditions of the Insurance Policies.

The BSA strongly contests the merits of these coverage defenses. Further, the Debtors believe
there is no merit to any contention by the BSA’s Insurance Companies that the BSA cannot
assign the proceeds of the Insurance Policies to the Trust as this is well settled under Third
Circuit law. As noted above, the BSA is actively working with the Insurance Companies to
resolve these disputes.

       7.       Insurer Letters of Credit

      In connection with its insurance program, BSA posted certain letters of credit issued by
JPM to secure obligations arising under certain of BSA’s Insurance Policies (such letters of

                                              52
               Case 20-10343-LSS                 Doc 5485          Filed 07/02/21           Page 59 of 474




credit, the “Insurer LCs”). Neither any provision in the Plan nor the occurrence of the Effective
Date shall alter, amend, or otherwise impair the rights and obligations of BSA, JPM, or any
applicable Insurance Company holding one or more Insurer LCs. Without limiting the
foregoing, nothing in the Plan or any Confirmation Order shall preclude any beneficiary of an
Insurer LC from setting off, recouping, or drawing on any Insurer LC issued, or other security
provided, for the benefit of the applicable Insurance Company in accordance with the applicable
documents governing such Insurer LC or other security, or applying amounts therefrom to any
Claim secured by an Insurer LC or other security.

          ARTICLE IV. EVENTS LEADING TO THE CHAPTER 11 CASES

        The safety of children in its programs is the most important priority of the BSA. The
BSA today enforces a robust set of multilayered policies and procedures to protect the young
men and women involved in Scouting. These measures are informed by respected experts in the
fields of child safety, law enforcement, and child psychology. The BSA is committed to the
protection of its Scouts, and that commitment is integral to the BSA’s identity and mission as it
seeks to continue instilling values of leadership, service, and patriotism in millions of children
who participate in Scouting programs across the country.

A.        The BSA’s Prepetition Global Resolution Efforts and Prepetition Claims Against the
          BSA

        As widely reported, as of the Petition Date, the BSA was a defendant in numerous
lawsuits related to historical Abuse in its programs. Indeed, many Abuse survivors had taken
legal action against the BSA and Local Councils in the civil tort system. As explained further
below, recent changes in state statutes of limitations led to a sharp increase in the number of
Claims asserted against the BSA and placed tremendous financial pressure on the organization.
In addition to Pending Abuse Actions in state and federal courts across the United States,
attorneys for Abuse survivors had provided information regarding approximately 1,400
additional Claims not yet filed, for a total of approximately 1,700 known asserted Abuse Claims.

        In light of the increasing number of Claims asserted against the BSA, the BSA made the
decision that it could not continue to address Abuse litigation in the tort system on a case-by-case
basis. The BSA spent more than $150 million on settlements and legal and related professional
costs from 2017 to 2019 alone. In addition to the unsustainable financial cost of continuing to
engage in piecemeal litigation across the country, continuing this process would have resulted in
the risk of inconsistent judicial outcomes and inequitable treatment of survivors. For these
reasons, beginning in late 2018, the BSA, with assistance of legal and financial advisors, began
to explore strategic options for achieving an equitable global resolution of Abuse Claims.

        In connection with these strategic efforts, the BSA recognized that it would ultimately
need to structure a settlement around a plan of reorganization that provides for channeling
injunctions with respect to both current and potential Future Abuse Claims.54 Accordingly, the


54   Unlike a future Claim in other mass tort contexts, there is no latency period for Abuse. In the Abuse context, a future Claim
     is properly understood as a Claim related to Abuse that has already occurred but which is held by an individual who (a) has
     not attained 18 years of age, or (b) was not aware of such Abuse Claim as a result of “repressed memory,” such that he or


                                                             53
               Case 20-10343-LSS               Doc 5485          Filed 07/02/21          Page 60 of 474




BSA determined, in consultation with its advisors, that it was necessary and appropriate to
engage an independent third-party Representative for holders of Future Abuse Claims. After
considering possible candidates for the role, the BSA selected James L. Patton, Jr. in early 2019
to serve as future claimants’ representative (the “Future Claimants’ Representative”).55 Future
Abuse Claims include any Direct Abuse Claim against any Protected Party that is attributable to,
arises from, is based upon, relates to, or results from, in whole or in part, directly, indirectly, or
derivatively, alleged Abuse that occurred prior to the Petition Date but which, as of the date
immediately preceding the Petition Date, was held by a Person who, as of such date, (a) had not
attained eighteen (18) years of age, or (b) was not aware of such Direct Abuse Claim as a result
of “repressed memory,” to the extent the concept of repressed memory is recognized by the
highest appellate court of the state or territory where the claim arose; provided, however, that
with respect to any Contributing Chartered Organization, the term “Future Abuse Claim” shall be
limited to any Direct Abuse Claim that satisfies either (a) or (b) and is attributable to, arises
from, is based upon, relates to, or results from, Abuse that occurred prior to the Petition Date in
connection with the Contributing Chartered Organization’s sponsorship of one or more Scouting
units. For the avoidance of doubt, Direct Abuse Claims include Future Abuse Claims and their
treatment under the Plan is the same.

       In addition, the BSA engaged in discussions with several groups, including an ad hoc
group of attorneys representing numerous holders of Abuse Claims advised by James Stang of
Pachulski Stang Ziehl & Jones LLP, and certain of its insurers.

         One of the strategic options that the BSA explored throughout 2019 included efforts to
reach a settlement with a substantial number of Abuse survivors that could be implemented
through a prearranged chapter 11 proceeding. Those efforts involved several meetings with
attorneys representing many Abuse survivors, including a two-day mediation in early November
2019. The mediation was attended by a Future Claims Representative and some of the BSA’s
Insurance Companies. Unfortunately, the mediation was unsuccessful. It became apparent that
attorneys for Abuse survivors believed that certain Local Councils with significant Abuse
liabilities had significant assets that could be used to compensate survivors. Further, it became
clear that attorneys for Abuse survivors would only accept information about the nature and
extent of the BSA’s available assets if provided through a court-supervised process.
Accordingly, the BSA recognized in late 2019 that there were no meaningful prospects for a
prearranged global resolution. Under those conditions, the Debtors commenced these Chapter 11
Cases to achieve dual objectives: (a) timely and equitably compensate survivors of Abuse in
Scouting and (b) ensuring that the BSA emerges from bankruptcy with the ability to continue its
vital charitable mission.

B.       The Impact of Statutes-of-Limitation Changes on Claims against the BSA and Non-
         Debtor Stakeholders

       The number of Abuse Claims against the BSA has increased dramatically over the past
twenty years due to changes to state statutes of limitations governing Causes of Action alleging

     she is not aware that he or she holds an Abuse Claim, to the extent the concept of repressed memory is recognized by the
     highest appellate court of the State or territory where the Claim arose.
55   As noted in Article V herein, the Bankruptcy Court appointed Mr. Patton as the Future Claimants’ Representative on April,
     24, 2020, nunc pro tunc to the Petition Date.


                                                            54
              Case 20-10343-LSS              Doc 5485         Filed 07/02/21         Page 61 of 474




child Abuse. Since 2002, twenty-one (21) states have enacted legislation allowing individuals to
bring Claims that would otherwise have been barred by the applicable limitations period. Most
of these jurisdictions (including California, Delaware, Georgia, Hawaii, Minnesota, New Jersey,
and North Carolina) have implemented revival windows that temporarily eliminate the civil
statutes of limitations for survivors of Abuse whose Claims have already expired. These revival
windows have allowed older survivors of child Abuse to bring lawsuits decades after the Abuse
occurred, including against private organizations, such as the BSA and Local Councils. Other
jurisdictions (including Vermont) have fully eliminated limitations periods going forward and
revived expired Abuse Claims. Additionally, more states are considering opening statute of
limitation windows, extending statutes of limitations, or even removing statutes of limitations for
survivors of child sexual Abuse.

        The trend of retroactive revisions to limitations periods for Abuse Claims accelerated in
2019, when more than a dozen states (including Arizona, California, District of Columbia,
Montana, New Jersey, New York, and North Carolina) revised their limitations periods to allow
survivors of Abuse to bring Claims that would otherwise have been time-barred. Shortly before
the Petition Date, a group of plaintiffs filed suit in the U.S. District Court for the District of
Columbia alleging that the District’s recent revival-window legislation permits plaintiffs to bring
previously time-barred Claims, regardless of where the Abuse occurred or where the plaintiff
resides.56 In addition, prior to the Petition Date, plaintiffs began pursuing a theory that the
recently opened New Jersey statute of limitations allowed the filing of any Claim that arose prior
to 1979, regardless of where the Abuse occurred, since the BSA was headquartered in New
Jersey prior to that date, before its Headquarters moved to Irving, Texas.

        These changes in statutes of limitations have dramatically altered the legal landscape for
Abuse Claims. Specifically, the number of suits alleging Claims from earlier years that would
otherwise have been barred by the applicable limitations period has surged, which is reflected in
the filing of tens of thousands of Abuse Claims in these Chapter 11 Cases. These suits have
forced the BSA to look backward—past the decades of progress and leadership in youth
protection—to the mid- to late-twentieth century, when the vast majority of the Abuse in
Scouting occurred. Claims alleging Abuse within the last thirty years make up a small fraction
of total known Abuse Claims.57 The vast majority of the Claims the BSA is now facing alleged
Abuse from the 1960s to the 1980s. Fairly compensating survivors that were abused during this
period placed tremendous financial pressure on the BSA and its local partners.

                           ARTICLE V. THE CHAPTER 11 CASES

A.       Commencement of the Cases and First Day Relief

        On the Petition Date, the Debtors commenced the Chapter 11 Cases by filing voluntary
petitions for relief under chapter 11 of the Bankruptcy Code. As of the date hereof, the Debtors
have continued, and will continue until the Effective Date, to operate their organization as
Debtors-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

56   See Does 1-8 v. Boy Scouts of America, Case No. 20–00017 (D.D.C.).
57   Of the approximately 95,200 pending or asserted Abuse Claims against the BSA, approximately 65,000 claims have
     ascertainable dates. Of the approximately 65,000 dated Claims, approximately 80% involve Claims alleging Abuse that
     occurred before 1988.


                                                         55
              Case 20-10343-LSS                Doc 5485         Filed 07/02/21          Page 62 of 474




        Also on the Petition Date, the Debtors filed a number of motions seeking typical “first
day” relief in chapter 11 cases authorizing the Debtors to maintain their operations in the
ordinary course (collectively, the “First Day Motions”). This relief was designed to ensure a
seamless transition into the chapter 11 process and allow the Debtors to maintain their operations
in the ordinary course so as to function smoothly while their cases progressed. The Bankruptcy
Court granted substantially all of the relief requested in the First Day Motions and entered
various interim and final orders authorizing the Debtors to, among other things:

        Continue paying employee wages and benefits [D.I. 295];58

        Continue the use of the Debtors’ cash management system, bank accounts, and business
         forms [D.I. 381];

        Continue the use of certain cash collateral and the granting of adequate protection with
         respect to the use of such cash collateral [D.I. 433];

        Continue customer, scout and donor programs, and honor related prepetition obligations
         [D.I. 279];

        Pay certain prepetition taxes and assessments [D.I. 366];

        Pay certain prepetition obligations for essential vendors, foreign vendors, shippers,
         warehousemen, and other Lien claimants [D.I. 275];

        Pay certain prepetition obligations under shared services arrangements with the Local
         Councils and Related Non-Debtor Entities and authorize the Debtors to continue
         performing or paying under shared services arrangements with the Local Councils and
         Related Non-Debtor Entities [D.I. 369]; and

        Establish procedures for utility providers to request adequate assurance of payment and to
         prohibit utility companies from altering or discontinuing service [D.I. 273].

B.       Procedural Motions

       The Debtors filed various motions on the Petition Date regarding procedural issues
common to chapter 11 cases of similar size and complexity. The Bankruptcy Court granted
substantially all of the relief requested in such motions and entered various orders authorizing the
Debtors to, among other things:

        Establish procedures for interim compensation and reimbursement of expenses of chapter
         11 professionals [D.I. 341]; and

        Retain and compensate certain professionals utilized by the Debtors in the ordinary
         course of their non-profit operations [D.I. 354].

58   The Bankruptcy Court’s order granted the Debtors’ motion for authorization to pay prepetition wages, salaries, employee
     benefits, and other compensation and maintain employee benefits programs and pay related administrative obligations (the
     “Wages Motion”).


                                                           56
               Case 20-10343-LSS                Doc 5485         Filed 07/02/21          Page 63 of 474




C.       Critical Vendors and Shared Services

        As described above, the Debtors filed various First Day Motions, two of which were
motions to pay prepetition Claims of critical vendors [D.I. 7] (the “Critical Vendor Motion”) and
prepetition obligations under shared services arrangements [D.I. 15] (the “Shared Services
Motion”). Pursuant to the Critical Vendor Motion, the Debtors obtained authorization to pay, in
the ordinary course of the Debtors’ non-profit operations, prepetition Claims of essential
vendors, foreign vendors, 503(b)(9) vendors, and other Lien claimants. Pursuant to the Shared
Services Motion, the Debtors obtained authorization to pay prepetition obligations under shared
organizational services agreements related to the Local Councils and Related Non-Debtor
Entities and to continue performing under such arrangements. As explained in detail in the
Shared Services Motion, the BSA provides benefits programs, liability insurance, and
administrative services to Local Councils, such as accounting, human resources, information
technology, member recruitment, fundraising, marketing, leadership training, and other related
support (the “Shared Services Arrangements”). Without these Shared Services Arrangements,
the Debtors would be incapable of providing Scouting programs nationwide and Local Councils
would be unable to operate their organization.

D.       Retention of Chapter 11 Professionals

        On March 17, 2020, the Debtors filed applications to retain (i) Sidley Austin LLP
(“Sidley Austin”), as the Debtors’ bankruptcy counsel; (ii) Morris, Nichols, Arsht & Tunnell
LLP, as the Debtors’ bankruptcy co-counsel; (iii) Alvarez & Marsal North America, LLC, as
financial advisor; (iv) Bates White, LLC, as Abuse Claims consultant (“Bates White”);
(v) KCIC, LLC, as insurance and valuation consultant; (vi) Omni Agent Solutions, as
administrative agent; (vii) Haynes and Boone, LLP, as special insurance counsel; and
(viii) Ogletree, Deakins, Nash, Smoak & Stewart, P.C., as special litigation counsel [D.I. 204,
205, 206, 207, 208, 209, 210, and 220]. In April 2020, the Bankruptcy Court entered orders
authorizing the retention of all the Debtors’ listed Estate Professionals, except for Sidley Austin
[D.I. 339, 340, 353, 355, 364, 372, and 463]. On May 29, 2020, the Bankruptcy Court issued a
bench ruling overruling the objection to the Debtors’ application to retain Sidley Austin as
bankruptcy counsel filed by Century [D.I. 755]. On June 2, 2020, the Bankruptcy Court entered
an order granting Sidley Austin’s retention [D.I. 758].59

        Thereafter, the Debtors filed additional applications to retain (i) PricewaterhouseCoopers
LLP, as independent auditor and tax compliance services provider to the Debtors; (ii) Appraisers
of the Keys, Inc.; JFW Ranch Consulting, LLC; Hotel & Leisure Advisors; F.I. Salter, Inc.;
Dawn M. Powell Appraisals Inc.; and BW Ferguson & Associates Ltd., as appraisers with
respect to the Debtors’ four high adventure facilities, discussed in greater detail herein;
(iii) Quinn Emanuel Urquhart & Sullivan, LLP as special litigation counsel; and (iv) JLL
Valuation & Advisory Services, LLC (“JLL”) as appraiser with respect to certain Local Council

59   On June 11, 2020, Century filed a Notice of Appeal [D.I. 837] of the Bankruptcy Court’s order authorizing the Debtors’
     retention of Sidley Austin. On May 7, 2021, the U.S. District Court for the District of Delaware issued a final order
     affirming the Bankruptcy Court’s decision to authorize the retention of Sidley Austin [D.I. 3292] (Civil Action No. 20-cv-
     798, BAP No. 20-14). On May 26, 2021 Century filed a notice of appeal to the U.S. Court of Appeals for the Third Circuit
     of the District Court’s order affirming the Bankruptcy Court’s approval of Sidley Austin’s retention [D.I. 36] (Appellate
     Case No. 21-2035). The appeal is pending.


                                                            57
              Case 20-10343-LSS               Doc 5485         Filed 07/02/21         Page 64 of 474




real properties [D.I. 796, 868, 1125, and 1762]. The Bankruptcy Court entered orders approving
the Debtors’ retention applications on June 24, 2020, July 8, 2020, September 18, 2020, and
December 14, 2020, respectively [D.I. 889, 984, 1343, and 1841].

         On October 22, 2020, the Debtors filed an application requesting authorization to retain
White & Case LLP (“White & Case”) as bankruptcy counsel because core members of their
restructuring team had transitioned their practices to White & Case from Sidley Austin [D.I.
1571]. The Debtors’ restructuring team who transitioned have led the Debtors’ restructuring
efforts for the past two years and are familiar with the numerous stakeholders that are actively
participating in these Chapter 11 Cases. The Bankruptcy Court entered an order authorizing the
retention of White & Case on November 8, 2020 [D.I. 1698], over the objection of Century [D.I.
1637].60

E.       Appointment of Fee Examiner

      Given the size and complexity of the Chapter 11 Cases, on September 18, 2020, the
Bankruptcy Court entered an order appointing Justin H. Rucki of Rucki Fee Review, LLC as Fee
Examiner [D.I. 1342].

F.       Appointment of Statutory Committees, Ad Hoc Committee, and Future Claimants’
         Representative

         1.        Ad Hoc Committee of Local Councils

       Prior to the Petition Date, the BSA assisted in the formation of the Ad Hoc Committee
comprised of eight Local Councils61 of various sizes from regions across the country. The
primary purpose of the Ad Hoc Committee is to allow Local Councils to participate in
negotiations regarding a global resolution of Abuse Claims and other issues important to them,
including the treatment of their shared insurance with the BSA. The Ad Hoc Committee has also
been instrumental in coordinating the BSA’s ongoing efforts to collect and organize Local
Council asset information. The individual members of the Ad Hoc Committee are all volunteers.
The volunteer chair is Richard G. Mason of the Wachtell, Lipton, Rosen & Katz law firm. Mr.
Mason is the volunteer president of the Greater New York Council.

         2.        Unsecured Creditors Committee

       On March 5, 2020, the United States Trustee appointed the Committee of Unsecured
Trade Creditors (the “Creditors’ Committee”), which consists of five members [D.I. 141]. The
Creditors’ Committee represents the interests of all non-Abuse-related unsecured creditors,
including former employees, litigation claimants, and other non-Abuse unsecured creditors. The
members of the Creditors’ Committee are (1) Pension Benefit Guaranty Corporation, represented

60   On December 2, 2020, Century filed a Notice of Appeal [D.I. 1771] of the Bankruptcy Court’s order authorizing the
     Debtors’ retention of White & Case. The appeal was before the U.S. District Court for the District of Delaware (Civil
     Action No. 20-cv-1643, BAP No. 20-58) (the “W&C Retention Appeal”). On February 26, 2021, Century filed its
     Stipulation of Dismissal of Bankruptcy Appeal stipulating to the dismissal of the W&C Retention Appeal.
61   The members are: (1) Andrew Jackson Council; (2) Atlanta Area Council; (3) Crossroads of America Council; (4) Denver
     Area Council; (5) Grand Canyon Council; (6) Greater New York Councils; (7) Mid-America Council; and (8) Minsi Trails
     Council.


                                                          58
              Case 20-10343-LSS               Doc 5485         Filed 07/02/21          Page 65 of 474




by Tom Taylor; (2) Girl Scouts of the United States of America, represented by Jennifer Rochon;
(3) Roger A. Ohmstede; (4) Pearson Education, Inc., represented by Karen Abraham; and (5)
Lion Brothers Inc., represented by Susan Ganz.

         3.        Tort Claimants’ Committee

       On March 5, 2020, the United States Trustee also appointed the Tort Claimants’
Committee (together with the Creditors’ Committee, the “Committees”), which consists of nine
individual members who hold Abuse Claims against the Debtors [D.I. 142].

        To date, the Debtors have cooperated with the Committees, creditors, and other
stakeholders on complex diligence and informal discovery issues, including participation in
meet-and-confer calls, question-and-answer sessions, and the review and production of a
significant volume of responsive documents and other information.

         4.        Future Claimants’ Representative

        On March 18, 2020, the Debtors filed the Debtors’ Motion for Entry of an Order
Appointing James L. Patton, Jr., as Legal Representative for Future Claimants, Nunc Pro Tunc
to the Petition Date [D.I. 223]. On April, 24, 2020, the Bankruptcy Court appointed Mr. Patton
as the legal representative of Future Claimants [D.I. 486] (the “Future Claimants’
Representative”), nunc pro tunc to the Petition Date.

       On May 5, 2021, the Future Claimants’ Representative filed his Fourth Supplemental
Declaration of James L. Patton, Jr. [D.I. 3146]. The declaration provided that as the Future
Claimants’ Representative, Patton has continued to monitor any potential conflicts and remains
independent, disinterested, and without interests materially adverse to the Future Claimants.
Likewise, on May 5, 2021, Young Conaway Stargatt & Taylor, LLP filed its Third Supplemental
Declaration of Edwin J. Harron [D.I. 3147]. This declaration provides that as the legal
representative to the Future Claimants’ Representative, Edwin J. Harron has continued to
monitor any potential conflicts and remains independent, disinterested, and without interests
materially adverse to the Future Claimants.

         5.        Coalition of Abused Scouts for Justice

        On July 24, 2020, the Coalition of Abused Scouts for Justice (the “Coalition”), an ad hoc
group representing the interests of Abuse survivors, filed its Notice of Appearance and Request
for Service of Notices and Documents [D.I. 1040]. The Coalition was formed in connection with
several law firms (“State Court Counsel”)62 representing holders of Abuse Claims. The
Coalition is made up of approximately 11,875 Abuse survivors having signed an “Affirmative
62   These firms are: (i) Slater Slater Schulman LLP, (ii) ASK LLP, (iii) Andrews & Thornton, (iv) Levin Papantonio Thomas
     Mitchell Rafferty & Procter P.A., (v) Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C., (vi) Junell & Associates
     PLLC, (vii) Reich & Binstock LLP, (viii) Marc J. Bern & Partners LLP, (ix) Krause & Kinsman Law Firm, (x) Bailey
     Cowan Heckaman PLLC, (xi) Babin Law, LLC, (xii) Jason J. Joy & Associates, PLLC, (xiii) Motley Rice LLC, (xiv)
     Weller Green Toups & Terrell LLP, (xv) Colter Legal PLLC, (xvi) Christina Pendleton & Associates PLLC, (xvii) Forman
     Law Offices, P.A., (xviii) Danziger & De Llano LLP, (xix) Swenson & Shelley PLLC, (xx) Cohen Hirsch LP (formerly
     Brooke F. Cohen Law, Hirsch Law Firm), (xxi) Damon J. Baldone PLC, (xxii) Cutter Law PC, (xxiii) The Robert Pahlke
     Law Group, (xxiv) Napoli Shkolnik PLLC, (xxv) Porter & Malouf, P.A, (xxvi) The Moody Law Firm, and (xxvii) Linville
     Johnson & Pahlke Law Group. See Docket No. 1997.


                                                          59
            Case 20-10343-LSS        Doc 5485       Filed 07/02/21    Page 66 of 474




Consent” which consents to becoming a member of the Coalition and authorizes their respective
State Court Counsel to instruct the Coalition’s professionals in connection with these Chapter 11
Cases. Additionally, the Coalition has asserted that the State Court Counsels represent
approximately 65,000 Abuse survivors collectively and many of such additional Persons are
expected to sign “Affirmative Consents.”

        On January 29, 2021, the Coalition filed a Third Amended Verified Statement of Coalition
of Abused Scouts of Justice Pursuant to Bankruptcy Rule 2019 [D.I. 1996 and 1997], and
provides information regarding its members (with certain personal information redacted), and
supplemented this third amended verified statement on May 18, 2021 [D.I. 4657, 4658]. The
Coalition is represented by Monzack Mersky and Browder, P.A., and Brown Rudnick LLP.

       6.      United Methodist Ad Hoc Committee

        In late 2020, 49 United Methodist Annual Conferences supported the formation of an ad
hoc group (the “United Methodist Ad Hoc Committee”) to advance the interests generally of
United Methodist local churches and other United Methodist organizations that serve or have
served as Chartered Organizations to the BSA. The United Methodist Ad Hoc Committee,
comprising of twelve members, has retained Bradley and Potter Anderson & Corroon LLP to
represent it in these Chapter 11 Cases. The United Methodist Ad Hoc Committee also
participates in the mediation regarding issues in connection with a global resolution of Abuse
Claims. On January 6, 2021, the United Methodist Ad Hoc Committee filed a verified statement
pursuant to Bankruptcy Rule 2019, detailing certain information relating to its members. [D.I.
1901].

       7.      Roman Catholic Ad Hoc Committee

       The Catholic Mutual Relief Society of America (“Catholic Mutual”) filed a notice of
appearance in these Chapter 11 Cases on February 25, 2021. [D.I. 2269]. Catholic Mutual is a
non-profit corporation that operates as a self-protection fund of the Roman Catholic Church in
the United States and Canada, with 112 of the 195 United States Catholic archdioceses and
dioceses being members. On June 25, 2021, representatives of Catholic Mutual and certain of its
member dioceses and archdioceses filed the Verified Statement of the Roman Catholic Ad Hoc
Committee Pursuant to Bankruptcy Rule 2019 [D.I. 5421], disclosing that they had formed the
Roman Catholic Ad Hoc Committee to protect and advance their common interests in these
Chapter 11 Cases. The Roman Catholic Ad Hoc Committee has retained Schiff Hardin and
Potter Anderson to represent it.

G.     Filing of Schedules of Assets and Liabilities and Statements of Financial Affairs

       On February 19, 2020, the Bankruptcy Court entered an order extending the deadline by
which the Debtors must file their Schedules and Statements of Financial Affairs with the
Bankruptcy Court [D.I. 67]. In accordance with that order and pursuant to Bankruptcy Rule
1007 and Local Rule 1007-19(b), the Debtors filed their Schedules and Statements on April 8,
2020 [D.I. 375, 376, 377, and 378]. The Schedules provide summaries of the assets held by each
of the Debtors as of the Petition Date, as well as a listing of the Debtors’ liabilities, including



                                               60
           Case 20-10343-LSS         Doc 5485       Filed 07/02/21    Page 67 of 474




Secured, unsecured priority, and unsecured non-priority Claims pending against each of the
Debtors during the period prior to the Petition Date.

H.     Exclusivity

       On June 16, 2020, the Debtors sought an extension of the periods during which they may
exclusively propose and solicit acceptances of a chapter 11 plan beyond the initial 120-day and
180-day periods (together, the “Exclusive Periods”) for plan proposal and solicitation set forth in
section 1121 of the Bankruptcy Code. The Tort Claimants’ Committee and the Creditors’
Committee each filed statements in response [D.I. 915, 947]. On July 9, 2020, the Bankruptcy
Court entered an order granting the relief requested in the Debtors’ motion [D.I. 996], extending
the exclusive period for the Debtors to file and solicit votes on a chapter 11 plan by 120 days and
180 days, respectively. On October 14, 2020, the Debtors sought and obtained an unopposed
second extension of the periods during which they may exclusively propose and solicit
acceptances of a chapter 11 plan [D.I. 1519, 1606].

        On March 18, 2021, the Debtors filed a third motion to extend the period during which
they may exclusively propose a plan of reorganization and the solicitation period for acceptances
of such plan [D.I. 2411] (the “Third Exclusivity Motion”). This motion sought to extend the
Debtors’ exclusive periods to (a) file a chapter 11 plan to August 18, 2021 and (b) solicit votes
thereon to October 18, 2021. On April 1, 2021, the Tort Claimants’ Committee filed an
objection to the Third Exclusivity Motion, arguing that the exclusivity should be terminated to
permit the Tort Claimants’ Committee to propose its own plan that permits reorganization and
relies on insurance to compensate survivors, among other things [D.I. 2506]. The Tort
Claimants’ Committee also asserted that the Plan is patently unconfirmable, the Local Council
and Chartered Organization contributions are inadequate, and there is insufficient support from
survivors of Abuse.

        On April 22, 2021, the Coalition and the Future Claimants’ Representative filed a joint
objection to the Third Exclusivity Motion, asserting that they should be permitted to propose a
plan with the Tort Claimants’ Committee [D.I. 2672]. The Coalition and Future Claimants’
Representative also argued that the Plan does not equitably compensate survivors and objected to
the Hartford Settlement Contribution. The Bankruptcy Court heard argument on the Third
Exclusivity Motion at the hearing held on May 19, 2021, after which it was taken under
advisement and remains pending.

      Pursuant to the Restructuring Support Agreement, the Supporting Plaintiff
Representatives have agreed to support extension of the Debtors’ Third Exclusivity Motion to
the maximum extent permitted under section 1121(d)(2) of the Bankruptcy Code, and upon the
Bankruptcy Court’s entry of the RSA Approval Order (as defined in the Restructuring Support
Agreement), the Coalition, the Tort Claimants’ Committee, and the Future Claimants’
Representative have agreed to withdraw their objections to the Third Exclusivity Motion.

I.     Removal

      Concurrently with the commencement of the Chapter 11 Cases, the Debtors began taking
measures to consolidate and stay all pending Abuse litigation against the BSA, Local Councils,


                                               61
           Case 20-10343-LSS         Doc 5485      Filed 07/02/21    Page 68 of 474




and Chartered Organizations. In particular, the BSA removed to federal district court (or
bankruptcy court, depending upon the applicable local rules) all Abuse Claims pending in state
courts throughout the country against the BSA and/or the Local Councils and Chartered
Organizations.

        Because there are a number of actions that name the BSA as a defendant and that allege
Claims substantially similar to those asserted in the Pending Abuse Actions (collectively, the
“Further Abuse Actions”) and dozens of additional non-Abuse actions that remain pending
against the BSA in various state courts, on May 15, 2020, the Debtors filed the Debtors’ Motion
for Entry of an Order Under 28 U.S.C. § 1452 and Fed. R. Bankr. P. 9006(b) and 9027,
Extending the Period Within which the Debtors May Remove Civil Actions and Granting Related
Relief [D.I. 653] requesting that the deadline to remove such actions be extended to the later of:
(a) September 15, 2020; and (b) the date that is forty-five (45) days after the occurrence of the
Termination Date (as defined below). The Bankruptcy Court granted the motion on June 3, 2020
[D.I. 769].

        Subsequently, there have been multiple extensions of the removal period without
objection [D.I. 1316, 1393, 1876, 2720]. The removal period is currently extended to September
10, 2021.

J.     Preliminary Injunction

       On the Petition Date, the Debtors initiated an adversary proceeding by filing the Verified
Complaint for Injunctive Relief, Adv. Pro. No. 20-50527 (LSS) [A.D.I. 1 (sealed); A.D.I. 5
(redacted)] (the “Complaint”). In connection with the Complaint, the Debtors filed The BSA’s
Motion for a Preliminary Injunction Pursuant to Sections 105(a) and 362 of the Bankruptcy
Code [A.D.I. 6] (the “Preliminary Injunction Motion”).

        In the Preliminary Injunction Motion and related pleadings, the Debtors sought to extend
the automatic stay to enjoin the prosecution of the Pending Abuse Actions. The Pending Abuse
Actions comprise Claims filed in state and federal courts against the BSA, Non-Debtor Related
Entity Learning for Life, Local Councils that are separate non-profit Entities independently
incorporated under the applicable laws of their respective states, and non-Debtor Chartered
Organizations, consisting of community and religious organizations, businesses and groups of
individuals that organize Scouting units. Each of the Pending Abuse Actions alleges Abuse
arising out of the survivor’s involvement or connection with the BSA.

        As the result of an agreement reached between and among the Debtors and the
Committees, on March 30, 2020, the Bankruptcy Court entered the Consent Order Pursuant To
11 U.S.C. §§ 105(a) and 362 Granting the BSA’s Motion for a Preliminary Injunction [A.D.I.
54] (the “Consent Order”).

        The Consent Order, among other things, stayed certain Pending Abuse Actions and
Further Abuse Actions with respect to the Debtors and other BSA Related Parties (as defined in
the Consent Order) up to and including May 19, 2020 (the “Termination Date”). The time period
from the Petition Date to and including the Termination Date, as extended from time to time, is
referred to as the “Standstill Period.” As part of the agreement with the Committees, the Debtors


                                              62
           Case 20-10343-LSS       Doc 5485       Filed 07/02/21   Page 69 of 474




agreed to provide financial and other information that the Committees had identified as being
relevant. To that end, the Debtors provided the Committees’ advisors with access to a secure
data room containing organizational documents, financial statements, shared services
agreements, documents reflecting asset and liability information, Insurance Policies, and other
relevant documents.

       In accordance with the Consent Order, the Debtors have filed amended version of
Schedule 1 to the Consent Order that include additional Further Abuse Actions subject to the
Consent Order (each, an “Amended Schedule”). The Debtors have filed Amended Schedules on
each of April 30, 2020, July 2, 2020, August 7, 2020, September 11, 2020, October 13, 2020,
November 23, 2020, December 23, 2020, February 8, 2021, April 14, 2021, and June 7, 2021.

        Likewise, the Debtors filed amended versions of Schedule 2 to the Consent Order
identifying the then-current BSA Related Parties on August 7, 2020, September 25, 2020,
December 31, 2020, February 8, 2021, and April 19, 2021.

        On May 18, 2020, the Bankruptcy Court entered the Stipulation and Agreed Order By
and Among the Boy Scouts of America, the Official Committee of Survivors of Abuse, and the
Official Committee of Unsecured Creditors Extending the Termination Date of the Standstill
Period Under the Consent Order Granting the BSA’s Motion for a Preliminary Injunction
Pursuant to U.S.C. §§ 105(a) and 362 [A.D.I. 72], which extended the Termination Date and
Standstill Period up to and including June 8, 2020.

        On June 9, 2020, the Bankruptcy Court entered the Second Stipulation and Agreed Order
By and Among the Boy Scouts of America, the Official Committee of Survivors of Abuse, and the
Official Committee of Unsecured Creditors Modifying the Consent Order Granting the BSA’s
Motion for a Preliminary Injunction Pursuant to 11 U.S.C. §§ 105(A) and 362 and Further
Extending the Termination Date of the Standstill Period [A.D.I. 77], which, among other things,
further extended the Termination Date through and including November 16, 2020.

       On November 18, 2020, the Termination Date and Standstill Period were once again
extended with entry of the Order Approving Third Stipulation by and Among the Boy Scouts of
America, the Official Committee of Survivors of Abuse, and the Official Committee of Unsecured
Creditors Modifying the Consent Order Granting the BSA’s Motion for a Preliminary Injunction
Pursuant to 11 U.S.C. §§ 105(a) and 362 and Further Extending the Termination Date of the
Standstill Period [A.D.I. 116] (the “Order Approving Third Stipulation”). As a result, the
Termination Date was extended through and including March 19, 2021.

       On November 4, 2020, three plaintiffs (“Movants”) in certain state court actions
regarding Abuse Claims filed a motion to modify the preliminary injunction to permit the
Movants to proceed against certain non-debtor defendants [A.D.I. 109] (the “Motion to
Modify”). Despite not objecting initially to the entry of the Consent Order, which stayed the
Movants’ respective state court actions, the Movants argued that their Claims as against select
non-Debtor defendants could be litigated separately without affecting the BSA. On January 11,
2021, the Movants withdrew the Motion to Modify without prejudice [A.D.I. 138].




                                             63
           Case 20-10343-LSS         Doc 5485       Filed 07/02/21    Page 70 of 474




        On February 22 and 23, 2021, the Debtors filed their Motion to Extend Preliminary
Injunction Pursuant to 11 U.S.C. §§ 105(a) and 362 [A.D.I. 144] (the “Injunction Extension
Motion”) and opening brief in support of the Injunction Extension Motion [A.D.I. 145],
requesting an extension of the Termination Date to July 19, 2021.

        On March 17, 2021, the Bankruptcy Court entered the Order Approving Fourth
Stipulation by and among the Boy Scouts of America, the Official Committee of Survivors of
Abuse, and The Official Committee Of Unsecured Creditors Modifying The Consent Order
Granting The BSA’s Motion For A Preliminary Injunction Pursuant To 11 U.S.C. §§ 105(A) And
362 And Further Extending The Termination Date Of The Standstill Period [A.D.I. 162] (the
“Order Approving Fourth Stipulation”). As a result, the Termination Date has now been
consensually extended to July 19, 2021.

        The Fourth Stipulation incorporates a disclosure and reporting protocol by which the
Local Councils will send to the BSA rosters located through a reasonable good faith search of all
rosters in the Local Councils’ possession, custody, or control that identify Abuse Survivors on a
Local Council’s claims list. Under the roster protocol, the BSA has also conducted a reasonable
good faith search of electronic registration information in its possession, custody, or control with
respect to Abuse Survivors who filed Sexual Abuse Survivor Proofs of Claim alleging Abuse
that occurred after 1999.

        On June 24, 2021, the Debtors, the Tort Claimants’ Committee, and the Creditors’
Committee entered into a fifth stipulation seeking to further extend the Termination Date up to
and including the earlier of (a) October 28, 2021, and (b) the date of the first omnibus hearing
after the Bankruptcy Court issues its decision confirming or denying confirmation of the Plan,
approval of which is pending before the Bankruptcy Court [A.D.I. 179]. Pursuant to the terms of
the Restructuring Support Agreement, the Tort Claimants’ Committee, the Coalition, and the
Future Claimants’ Representative have agreed to support extension of the preliminary injunction.

K.     Mediation

        On the Petition Date, the Debtors filed the Debtors’ Motion for Entry of an Order
(I) Appointing a Judicial Mediator, (II) Referring Certain Matters to Mandatory Mediation, and
(III) Granting Related Relief [D.I. 17] (the “Mediation Motion”) requesting that the Bankruptcy
Court enter an order appointing a sitting bankruptcy judge (if the relevant parties were unable to
agree on a mediator before hearing the Mediation Motion) to mediate any and all issues related
to the comprehensive resolution of Claims relating to historical acts of Abuse in the BSA’s
Scouting programs through a chapter 11 plan of reorganization, and referring such matters to
mandatory mediation. In response to a number of limited objections to the Mediation Motion
filed by various parties [D.I. 161, 164, 166, 316, 388, 617, 646, 647, 648, 650, 652, 658, 664,
710, 711, 712, 713, 756, 757, 759, 761, 762, 771, 772 and 773], the Debtors filed the Debtors’
Reply in Support of Their Motion for Entry of an Order (I) Appointing Mediators, (II) Referring
Certain Matters to Mediation, and (III) Granting Related Relief [D.I. 782].

        On June 9, 2020, the Bankruptcy Court entered an order appointing Judge Kevin Carey
(Ret.), Mr. Paul Finn, and Mr. Timothy V.P. Gallagher as Mediators, and referring certain
matters to mediation [D.I. 812] (the “Mediation Order”). The Debtors subsequently successfully


                                               64
           Case 20-10343-LSS         Doc 5485       Filed 07/02/21    Page 71 of 474




defended the Mediation Order against a motion for reconsideration filed by Century, which the
Bankruptcy Court denied on July 14, 2020—thereby enabling the Mediators to move forward
with the substantial task of mediating these large and complex cases. The original mediation
parties consisted of (a) the Debtors; (b) the Ad Hoc Committee; (c) the Future Claimants’
Representative; (d) the Tort Claimants’ Committee, including its members, Professionals, and
the individual members’ professionals; (e) the Creditors’ Committee, including each parties’
members, professionals, and the individual members’ professionals; and (f) the following
insurers: The Chubb Group of Insurance Companies, The Hartford Companies, Allianz Global
Risks US Insurance Company, National Surety Corporation, Liberty Mutual Insurance
Company, and American International Group, Inc. Entities.

        On August 26, 2020, the Coalition moved to participate in the mediation [D.I. 1161],
arguing that the Coalition was a necessary and beneficial party to the Mediation Order and
should be permitted to participate in, and will add value to, efforts to reach a global resolution.
On September 2, 2020, various parties filed objections to the Coalition’s motion, including
Hartford Accident and Indemnity Company and certain other insurers [D.I. 1222], Allianz
Global Risks U.S. Insurance Company and National Surety Corporation [D.I. 1224], the Tort
Claimants’ Committee [D.I. 1229], and Century [D.I. 1230]. Century argued that “the
Coalition’s participation in the mediation and access to highly confidential information obtained
through participation, raises . . . serious concerns,” and that the Coalition should be required to
file a Rule 2019 disclosure to identify conflicts that may be created by the Coalition’s
representation by Blank Rome LLP. The Tort Claimants’ Committee argued, among other
things, that the Coalition’s motion should not be granted because “it is nothing more than a
marketing term that was concocted by six law firms who were unhappy they could not control
the Tort Claimants’ Committee to implement their agenda in the case.” [D.I. 1231 at 1]. On
October 23, 2020, the Bankruptcy Court overruled these objections and entered an order
allowing the Coalition to participate in the mediation and designating the Coalition as a
mediation party [D.I. 1573].

        The Debtors have subsequently engaged in extensive discussions and negotiations with
the mediation parties regarding complex legal and factual issues that must be addressed in
connection with a global resolution of Abuse Claims. Numerous additional parties have joined
the mediation subsequent to the Coalition’s designation as a mediation party. Such parties
include JPM; the Corporation of the President of The Church of Jesus Christ; the United
Methodist Ad Hoc Committee; Agricultural Insurance Company; Aspen Insurance Holdings,
Limited; AXA XL Insurance; CNA Insurance Companies; General Star Indemnity Company;
Markel Insurance Company; Arrowood Indemnity Company; Old Republic Insurance Company;
Travelers Indemnity Company; Colony Insurance Company; Argonaut Insurance Company; and
Clarendon America Insurance Company. As of the filing of this Disclosure Statement, intensive
formal mediation is continuing in an effort to resolve outstanding controversies, including issues
relating to the terms of the Plan.

        On March 1, 2021, the Debtors filed the First Mediator’s Report [D.I. 2292], which
detailed that mediation had resulted in the Debtors, JPM, and the Official Committee of
Unsecured Creditors agreeing to a settlement term sheet. The JPM / Creditors’ Committee Term
Sheet is attached to the First Mediators’ Report as Exhibit A.



                                               65
           Case 20-10343-LSS         Doc 5485       Filed 07/02/21    Page 72 of 474




       The Tort Claimants’ Committee filed the Tort Claimants’ Committee’s Response to First
Mediators’ Report on March 2, 2021 [D.I. 2297], through which the Tort Claimants’ Committee
reserved all rights under the Final Cash Collateral Order [D.I. 433] and noted that it did not
consent to or agree with the JPM / Creditors’ Committee Term Sheet attached to the First
Mediator’s Report or any memorialization of such in the Debtors’ plan.

       On March 2, 2021, the Future Claimants’ Representative filed a joinder in support of the
Tort Claimants’ Committee’s Response to First Mediators’ Report [D.I. 2305].
       On March 4, 2021, the Coalition filed the Joinder and Statement of Support of the
Coalition of Abused Scouts for Justice Regarding Objections to First Mediators’ Report [D.I.
2319], which also stated its support of (1) the Tort Claimants’ Committee’s response to the First
Mediators’ Report [D.I. 2297] and (2) the Future Claimants’ Representative’s joinder to the Tort
Claimants’ Committee’s response to the First Mediators’ Report [D.I. 2305].

       On March 23, 2021, the Tort Claimants’ Committee filed the Motion of the Official Tort
Claimants’ Committee for Order Requiring that Mediation Be Conducted Exclusively by Zoom
[D.I. 2427] (the “Zoom Mediation Motion”) on shortened notice [D.I. 2428]. Through the
motion, the Tort Claimants’ Committee requested that the mediation session, which had been
scheduled for March 30–April 1, 2021 in Miami, Florida, be conducted exclusively via Zoom,
and that the Bankruptcy Court schedule a telephonic hearing on the motion as soon as possible.
That same day, the Debtors filed their response to the Tort Claimants’ Committee’s motions
[D.I. 2434], requesting that the Bankruptcy Court deny the Tort Claimants’ Committee’s
requested relief without the need for a hearing. The same day, the Bankruptcy Court entered an
order [D.I. 2441] denying the relief requested in the Zoom Mediation Motion without a hearing.

        On April 16, 2021, the Debtors filed the Second Mediators’ Report [D.I. 2624]
explaining that the continued mediation resulted in the Debtors reaching a settlement agreement
with Hartford. The Settlement Agreement and Release, which is subject to Bankruptcy Court
approval, is attached to the Second Mediators’ Report as Exhibit A. The Second Mediators’
Report states that the Mediators remain confident that the Mediation will continue to foster
constructive discussion between and among the Debtors and other Mediation Parties.

       On June 3, 2021, the Debtors filed the Third Mediators’ Report [D.I. 5219], in which the
Mediators explained that while the continued mediation sessions have not yet resulted in a
formal settlement and key issues remained open, progress towards a settlement was being made.

        On June 9, 2021, the Mediators filed the Fourth Mediators’ Report, explaining that
certain mediation parties agreed to treat the June 11, 2021 court hearing as a status conference in
light of ongoing settlement discussions [D.I. 5284]. On June 10, 2021, the Mediators filed the
Fifth Mediators’ Report, stating that certain mediation parties recommend cancelling the status
conference scheduled for June 11, 2021 to permit settlement discussions to continue without
interruption [D.I. 5287].

L.     Evaluation of Estate Assets

      On June 18, 2020, the Debtors filed the Debtors’ Omnibus Application for Entry of an
Order Authorizing the Retention and Employment of Appraisers for the Debtors and Debtors in

                                               66
           Case 20-10343-LSS         Doc 5485      Filed 07/02/21    Page 73 of 474




Possession, Nunc Pro Tunc to June 18, 2020 [D.I. 868], seeking to retain five different
appraisers—Appraisers of the Keys, Inc.; Hotel & Leisure Advisors; F.I. Salter, Inc.; Dawn M.
Powell Appraisals Inc.; and BW Ferguson & Associates Ltd. (collectively, the “Appraisers”)—to
provide appraisal services for the high adventure facilities located in Florida, Minnesota, and
parts of Canada, New Mexico, and West Virginia. Due to the differences in geographic location,
property type, acreage, and land use of each high adventure facility, the Debtors retained
Appraisers for each of the following: Sea Base; Philmont and Summit; the portion of Northern
Tier located in Minnesota; the portion of Northern Tier located in Ontario, Canada; and the
remainder of Northern Tier located in Manitoba, Canada (collectively, the “Subject Properties”).
The Bankruptcy Court entered an order authorizing the retention and employment of the
Appraisers on July 8, 2020 [D.I. 984].

         Pursuant to their engagement letters, the Appraisers provided the following during their
appraisal process: (a) a highest and best use analysis, consideration, and determination of which
is a standard and requisite component of property valuation; (b) physical viewing, inspection,
and measurement of structures on the Subject Properties, observation of the condition of
improvements, characterization of land use, and consideration of other conditions of the
properties that may impact market values; (c) consideration of the number, type, sizes, uses, and
conditions of structures on the Subject Properties; (d) research and consideration of rights
restrictions and zoning restrictions on the Subject Properties; and (e) consideration of other
requirements and restrictions specific to certain of the Subject Properties, including growth
ordinance requirements, marinas draft depth and access channels, property composition,
comparable sales data, water rights, property damage, and mineral rights.

        As noted above, on November 30, 2020, in connection with the Debtors’ ongoing efforts
to evaluate Estate and non-Estate assets to fund the Settlement Trust and the Plan, the Debtors
filed an application to retain JLL [D.I. 1762], which the Bankruptcy Court approved on
December 14, 2020 [D.I. 1841]. The Debtors have retained JLL to provide broker opinions of
market value, in consultation with certain of their stakeholders, of certain Local Council
properties, which are ongoing as of the date hereof. Because many Local Councils lack
significant unrestricted liquid assets, any contribution from Local Councils in the aggregate may
need to include real property and improvements as a component, and any Local Councils that
desire to participate in any potential negotiated resolution may wish to value potential real
property that they seek to contribute. The Debtors are continuing to work with JLL to appraise
approximately 300 of the approximately 1,000 Local Council real properties.

       Concurrently with the filing of the Debtors’ application to retain JLL, the Tort Claimants’
Committee filed an application to retain CBRE, Inc. to provide desktop appraisals of additional
of the Local Council real properties described above [D.I. 1785]. The Bankruptcy Court
approved the application on December 15, 2020 [D.I. 1846]. The Debtors and the Tort
Claimants’ Committee have agreed to coordinate with respect to the appraisal of the Local
Council properties to avoid unnecessary duplication of services.

M.     Bar Dates and Body of Claims

       On the Petition Date, the Debtors filed the Debtors’ Motion, Pursuant to 11 U.S.C.
§ 502(b)(9), Bankruptcy Rules 2002 and 3003(c)(3), and Local Rules 2002-1(e), 3001-1, and


                                              67
               Case 20-10343-LSS               Doc 5485          Filed 07/02/21          Page 74 of 474




3003-1, for Authority to (I) Establish Deadlines for Filing Proofs of Claim, (II) Establish the
Form and Manner of Notice Thereof, (III) Approve Procedures for Providing Notice of Bar Date
and Other Important Information to Abuse Victims, and (IV) Approve Confidentiality Procedures
for Abuse Victims [D.I. 18]. On May 4, 2020, the Debtors filed the declaration of Shannon R.
Wheatman, Ph.D, in support of the Bar Date Order [D.I. 556] and the Supplement to Debtors’
Bar Date Motion [D.I. 557], which described the Supplemental Notice Plan, to provide extensive
supplemental noticing to known and unknown survivors of Abuse.

        After extensive negotiations regarding the Bar Date Order and the noticing program with
parties in interest, on May 26, 2020, the Bankruptcy Court entered an order approving the Bar
Date Motion over the remaining objections of certain parties in interest [D.I. 695] (the “Bar Date
Order”). The Supplemental Notice Plan approved by the Bankruptcy Court was a carefully
tailored and highly negotiated multi-million dollar Bar Date noticing program, comprised of an
advertising campaign that utilized television, radio, magazines, newspapers, and online media.
As described in detail in the declarations of Dr. Wheatman, the Debtors’ primary target audience
for the Supplemental Notice Plan was men 50 years of age or older. As described in the
declaration from Dr. Wheatman regarding the implementation of the Supplemental Notice Plan
[D.I. 1758], the Debtors delivered notice of the Bar Dates to the Debtors’ primary target
audience of men 50 years of age or older with a reach (the estimated percentage of a target
audience reached through a combination of media vehicles) of 95.8%, and a frequency (the
estimated average number of opportunities an audience member has to see a notice).63

         1.        Establishment of Bar Dates

        By the Bar Date Order, the Debtors established (a) November 16, 2020 as the last date by
which claimants could assert any prepetition Claims against the Debtors (the “General Bar
Date”), other than holders of Abuse Claims, (b) November 16, 2020 as the last date by which any
holder of an Abuse Claim could assert any Claim arising from Abuse occurring prior to the
Petition Date, and (c) August 17, 2020 as the deadline for Governmental Units to assert any
prepetition Claims against the Debtors.

         2.        Non-Abuse Liabilities of the Debtors

       The Non-Abuse Claims and Non-Abuse Litigation Claims filed against the Debtors
include, but are not limited to, various employee and benefits related Claims; indemnification
Claims; non-Abuse personal injury and litigation Claims; and contract claims. In addition,
numerous Non-Abuse Claims and Non-Abuse Litigation Claims were included in the Debtors’
Schedules. The scheduled Claims fall into categories including, but not limited to, employment,
personal injury, environmental Claims, service and utility claims, trade payments, unclaimed
property, surety bonds, deferred compensation, Restoration Plan, and workers’ compensation.

        Further, the Debtors believe that they were generally current on their known prepetition
trade payables as of the Petition Date.



63   As discussed further below, Century filed a Notice of Appeal [D.I. 803] of the Bar Date Order on June 9, 2020. The appeal
     was dismissed on March 29, 2021.


                                                            68
            Case 20-10343-LSS        Doc 5485       Filed 07/02/21    Page 75 of 474




       Particular parties may attempt to file additional Claims notwithstanding the passage of
the Bar Dates and seek allowance of such Claims by the Bankruptcy Court. Additionally,
claimants may amend certain existing Claims to seek increased amounts.

       3.      Supplemental Bar Date Order

        On August 25, 2020, the Debtors filed the Debtors’ Motion Pursuant to Section 105(a) of
the Bankruptcy Code and ¶ 27 of the Bar Date Order for Entry of an Order (I) Supplementing
the Bar Date Order and (II) Granting Related Relief [D.I. 1145] (the “Supplemental Bar Date
Motion”), requesting that the Bankruptcy Court supplement the Bar Date Order to prevent
potential Abuse survivors from being misled or confused regarding the Bar Date and Claims
process. In the Supplemental Bar Date Motion and in supplemental briefing [D.I. 1260], the
Debtors alleged that certain law firms had engaged in their own false and misleading advertising
to solicit Claims from Abuse survivors, and that certain advertising contained false and
misleading statements and was inconsistent with the content approved by the Bankruptcy Court
in the Bar Date Order.

         The Coalition objected to the Supplemental Bar Date Motion [D.I. 1190, 1264], arguing
that the Debtors’ proposed supplement sought an overly-broad, content-based prior restraint of
speech. After negotiations between the Debtors and the Coalition following a hearing on the
Supplemental Bar Date Motion, on September 16, 2020, the Bankruptcy Court entered an order:
(i) ruling that certain specific statements in plaintiffs’ law firm advertising regarding the
Debtors’ Chapter 11 Cases was false and misleading; (ii) directing that the false and misleading
statements be removed; (iii) directing that certain clarifying information be added to such law
firms’ advertising to prevent confusion and prejudice of sexual abuse survivors; and
(iv) approving procedures for the Debtors to seek expedited relief with respect to additional false
and misleading law firm advertising [D.I. 1331].

       4.      Claims Reconciliation and Objections

      At the time of the Bar Date, approximately 15,000 Claims (other than Direct Abuse
Claims) were timely filed on the general Claims Register.

        The Debtors continue to review and analyze the proofs of Claim filed to date, and
reconcile these Proofs of Claim with the Debtors’ scheduled Claims. On February 3, 2021, the
Debtors filed their First Omnibus (Non-Substantive) Objection to Certain (I) Exact Duplicate
Claims, (II) Amended and Superseded Claims, and (III) Incorrect Debtor Claims (Non-Abuse
Claims) [D.I. 2019], which was sustained on March 5, 2021 [D.I. 2323]; Second Omnibus
(Substantive) Objection to Certain (I) Cross-Debtor Duplicate Claims, (II) Substantive Duplicate
Claims, (III) No Liability Claims, (IV) Misclassified Claims, and (V) Reduce and Allow Claims
(Non-Abuse Claims) [D.I. 2020]; and First Notice of Satisfaction of Claims and/or Scheduled
Amounts (Non-Abuse Claims) [D.I. 2021]. The Debtors will continue to file objections and may
seek stipulations with respect to certain of these Claims.

      On March 5, 2021, the Bankruptcy Court entered the Order Sustaining Debtors’ First
Omnibus (Non-Substantive) Objection to Certain (I) Exact Duplicate Claims and (II) Amended
and Superseded Claims and (III) Incorrect Debtor Claims (Non-Abuse Claims) [D.I. 2323],


                                               69
            Case 20-10343-LSS          Doc 5485      Filed 07/02/21    Page 76 of 474




disallowing and expunging certain exact duplicate claims, and amended and superseded Proofs
of Claim. This order also reassigned certain Claims incorrectly filed against one Debtor to the
correct Debtor against whom the claims should have been asserted.

       On April 26, 2021, the Bankruptcy Court entered the Order Sustaining the Debtors’
Second Omnibus (Substantive) Objection to Certain (I) No Liability Claims, (II) Misclassified
Claims, and (III) Reduce and Allow Claims (Non-Abuse Claims) [D.I. 2686], disallowing and
expunging certain no liability claims. The order also reclassified certain misclassified claims,
which remain subject to the Debtors’ further objections on any substantive or non-substantive
grounds and further order of the court, and it reduced certain allowed claims.

       5.       Estimation of Claims

        On March 16, 2021, the Future Claimants’ Representative, the Tort Claimants’
Committee, and the Coalition filed a motion requesting binding estimation proceedings [D.I.
2391] (the “Estimation Motion”). These parties request an estimation of aggregate liability for
Abuse Claims, using a valuation scale for different types of Abuse, on a year-by-year basis, and
identifying applicable Local Councils and Chartered Organizations. These moving parties argue
that this estimation would resolve the disputes with respect to the amount that should be
contributed to the Settlement Trust in order to fairly compensate Abuse Survivors. Id. at 6.

        On March 17, 2021, the Future Claimants’ Representative, the Tort Claimants’
Committee, and the Coalition filed a motion requesting that the District Court for the District of
Delaware withdraw the reference to the Bankruptcy Court [D.I. 2399] to hear the Estimation
Motion (Civil Action No. 21-cv-00392) (“Withdrawal of Reference Proceedings”), which motion
was subsequently docketed with the District Court. The Future Claimants’ Representative, Tort
Claimants’ Committee, and the Coalition requested that the reference be withdrawn so that the
District Court could conduct estimation proceedings, instead of the Bankruptcy Court.

       On April 15, 2021, certain parties filed objections to the Estimation Motion, which
include:

               Objection of The Church of Jesus Christ of Latter-Day Saints [D.I. 2610],
                claiming that estimation of non-debtor claims is not permitted under the
                Bankruptcy Code and asserting that estimation would lead to a lengthy and
                unworkable discovery process as it relates to the non-debtors. The United
                Methodist Ad Hoc Committee joined this objection [D.I. 2681].

               Opposition of Certain Insurers [D.I. 2611], arguing that there is no basis under
                the Bankruptcy Code to conduct an estimation proceeding to determine a debtor’s
                aggregate liability for all mass-tort claims; the Estimation Motion was filed with
                the intent to prejudice insurers in state-court coverage litigation; and the proposed
                estimation procedures are improper. The following insurance companies were
                parties to this objection: First State Insurance Company; Hartford Accident and
                Indemnity Company; Twin City Fire Insurance Company; Liberty Mutual
                Insurance Company; Travelers Casualty and Surety Company; St. Paul Surplus
                Lines Insurance Company; Gulf Insurance Company; General Star Indemnity


                                                70
               Case 20-10343-LSS               Doc 5485          Filed 07/02/21          Page 77 of 474




                   Company; American Zurich Insurance Company; American Guarantee and
                   Liability Insurance Company; Steadfast Insurance Company; AIG Companies;
                   Arrowood Indemnity Company; Allianz Global Risks US Insurance Company;
                   National Surety Corporation; Interstate Fire & Casualty Company; Agricultural
                   Insurance Company; Agricultural Excess and Surplus Insurance Company; Great
                   American E&S Insurance Company; Clarendon America Insurance Company;
                   The Continental Insurance Company; and Columbia Casualty Company.

                Debtors’ Objection [D.I. 2612], objecting to the moving parties’ proposed
                 procedures. Specifically, the Debtors contend that the procedures provided in the
                 Estimation Motion are unduly burdensome and neither necessary nor appropriate.
                 The Debtors’ have proposed a non-binding estimation under the Plan, see Plan
                 Article V.T, and that certain additional discovery and related procedures be set
                 though the Debtors’ Motion For Entry of Order (I) Scheduling Certain Dates and
                 Deadlines In Connection With Confirmation of the Debtors’ Plan of
                 Reorganization, (II) Establishing Certain Protocols, and (III) Granting Related
                 Relief [D.I. 2618]. Such motion was filed the same day as the Debtors’
                 Objection.

                Old Republic Insurance Company’s Objection [D.I. 2613], joining the legal
                 arguments raised in the Opposition of Certain Insurers [D.I. 2611].

                Century’s Opposition [D.I. 2614], objecting to the Estimation Motion because
                 estimation of the aggregate liability of the debtor and non-debtors is devoid of
                 any precedent; there is no basis for estimation of the Abuse Claims under the
                 Bankruptcy Code; the Estimation Motion is an improper attempt to prejudice
                 insurers in state-court coverage litigation; and the procedures proposed in the
                 Estimation Motion are improper.

        On April 15, 2021, certain insurers64 also filed an Opposition to Motion of the Coalition,
TCC and FCR for Withdrawal of the Reference of Proceedings Involving the Estimation of
Personal Injury Claims [Withdrawal of Reference Proceedings, D.I. 14]. The insurers argue that
if estimation were to take place it should remain with the Bankruptcy Court because it is a core
proceeding, the estimation does not involve the trial of any personal injury claims such that the
Bankruptcy Court cannot estimate, and the Bankruptcy Court is the best forum suited to decide
the Estimation Motion. On April 15, 2021, the Debtors also filed an answering brief in
opposition to the motion to withdraw the reference [Withdrawal of Reference Proceedings, D.I.
15]. The Debtors argue that the estimation contemplated in the Estimation Motion is a core
proceeding that should remain with the Bankruptcy Court. In addition, the Debtors maintain that
64   The insurers that filed the opposition are (1) First State Insurance Company, Hartford Accident and Indemnity Company and
     Twin City Fire Insurance Company, (2) Liberty Mutual Insurance Company, (3) Travelers Casualty and Surety Company,
     Inc. (f/k/a Aetna Casualty & Surety Company), St. Paul Surplus Lines Insurance Company and Gulf Insurance Company,
     (4) General Star Indemnity Company, (5) American Zurich Insurance Company, American Guarantee and Liability
     Insurance Company, and Steadfast Insurance Company, (6) AIG Companies, (7) Arrowood Indemnity Company, formerly
     known as Royal Indemnity Company, (8) Allianz Global Risks US Insurance Company, (9) National Surety Corporation
     and Interstate Fire & Casualty Company, (10) Agricultural Insurance Company, Agricultural Excess and Surplus Insurance
     Company, and Great American E&S Insurance Company, (11) Clarendon America Insurance Company, and (12) The
     Continental Insurance Company and Columbia Casualty Company.


                                                            71
           Case 20-10343-LSS         Doc 5485       Filed 07/02/21    Page 78 of 474




the Bankruptcy Court is the proper forum for estimation because it will promote uniformity,
discourage forum shopping, avoid undue delay, conserve the parties’ resources, and expedite the
bankruptcy process. The Debtors argue that withdrawal of the reference is not mandatory and
that all of the factors weigh in favor of keeping proceedings centralized before the Bankruptcy
Court.
        On April 16, 2021, Century filed an Opposition to Motion of the Coalition, TCC and FCR
to Withdraw the Reference of Proceedings Involving the Estimation of Personal Injury Claims
[Withdrawal of Reference Proceedings, D.I. 17], arguing that Estimation Motion would cause
undue delay, there is no basis for estimation especially regarding claims against non-debtors, and
the Estimation Motion was not for the liquidation or estimation of particular injury claims for the
purpose of distribution.
        On April 22, 2021, the Future Claimants’ Representative, the Official Committee of Tort
Claimants, and the Coalition filed a reply brief in support of their motion to withdraw the
reference [Withdrawal of Reference Proceedings, D.I. 29]. The movants maintain that the
District Court should conduct proceedings because they are non-core, other relevant factors
weigh in favor of withdrawal, and withdrawal of reference is required by the Bankruptcy Code
under the circumstances.
       On April 27, 2021, the Future Claimants’ Representative, the Tort Claimants’
Committee, and the Coalition filed a Request for Oral Argument [Withdrawal of Reference
Proceedings, D.I. 30]. To date, no District Court hearing has been scheduled.

        On May 14, 2021, the Tort Claimants’ Committee, the Coalition, and the Future
Claimants’ Representative filed an omnibus reply to Estimation Motion objections filed by the
(i) Debtors, (ii) Century Indemnity Company, (iii) certain insurers, (iv) The Church of Jesus
Christ, joined by (v) the United Methodist Ad Hoc Committee, and (vi) Old Republic Insurance
Company [D.I. 4089]. They argued the Bankruptcy Court should grant the Estimation Motion
with leave for the parties to advise the District Court of the disposition of the Estimation Motion
in connection with the District Court’s determination of the pending motion to withdraw
reference. The Estimation Motion was taken under advisement by the Bankruptcy Court at the
May 19, 2021 hearing.

        Pursuant to the terms of Restructuring Support Agreement, the Supporting Plaintiff
Representatives have agreed to seek a stay of the Estimation Motion and the motion to withdraw
the reference with respect to the Estimation Motion that is pending under Case No. 21-cv-00392
in the District Court (together, the “Estimation Matters”) pending the confirmation of the Plan, it
being expressly understood that the Estimation Matters will become moot if the Plan is
confirmed.

N.     Description of Abuse Claims and the Valuation of Abuse Claims

       During its claim reconciliation process, Bates White established that there are
approximately 82,500 unique, timely Proofs of Claims seeking personal injury damages on
account of Abuse. Bates White estimates the value of the Abuse Claims is between $2.4 billion




                                               72
               Case 20-10343-LSS               Doc 5485          Filed 07/02/21          Page 79 of 474




and $7.1 billion.65 To establish this value range, Bates White analyzed BSA’s historically
resolved Abuse Claims, with a focus on four factors that have affected the Claims’ settlement
value: (i) the possible monetary damages the Abuse Survivor could obtain in the tort system, (ii)
the connection to Scouting during the alleged acts, (iii) certain legal considerations regarding the
viability of the Claim, and (iv) the credibility of the Claim.

        The actual valuation of the Abuse Claims could fall outside the estimated valuation range
of $2.4 to $7.1 billion if the actual facts regarding the Claims materially differ from the
information submitted in connection with the Proofs of Claim or the historical data used to
derive potential values related to Abuse Claims proves unreliable. For example, if more than
half of the Abuse Claims that have been identified as presumptively time-barred are, in fact, not
time barred, or if a significantly greater number of the Survivors asserting Abuse Claims
identifies their abusers as serial abusers within Scouting, the valuation could exceed $7.1 billion.
In contrast, if more than half of the Abuse Claims that currently identify an abuser by name are
deemed insufficient or otherwise subject to disallowance, or if the BSA’s responsibility for the
abuse is found to be less significant than was assumed in the valuation model, the valuation of
Abuse Claims could be less than $2.4 billion.

       The estimated valuation range of $2.4 billion to $7.1 billion is based upon current
information included in the Proofs of Claim submitted to date, BSA’s historically resolved
Abuse Claims, and publicly available information related to potentially comparable settlements.
The estimated valuation range is broad due to a number of factors.

        To arrive at the valuation range, Bates White considered multiple scenarios arising from
four categories of attributes that would affect the value of the Abuse Claims: (i) those that affect
the amount of damages, (ii) those that affect the degree of accountability of the BSA based on
any alleged connection with Scouting, (iii) those that affect legal considerations regarding the
viability of the claim, and (iv) those that affect the allowance and credibility of the Abuse Claim.
While there is some variation in how Bates White tested various scenarios, all of the scenarios
are based on a frequency and severity valuation model where the number of current Abuse
Claims (frequency) alleging a particular Abuse (severity) is measured against the attributes
described above, which, when combined with historical data regarding resolution of Abuse
Claims, allows Bates White to project the value of the Claims.

        To evaluate the possible value of damages related to an Abuse Claim, Bates White
assigned a score based on the most severe Abuse alleged across all of the relevant submissions
for each Survivor using the categories specified on the Proof of Claim form. For example, in
certain scenarios, Claims were divided pursuant to the following categories, in descending order
of severity: (i) those alleging sex acts involving penetration, oral sex, or masturbation; (ii) those
alleging physical acts of groping and touching with clothing on or off; and (iii) those with
unknown or missing allegations. According to historical settlement amounts and other publicly
available data, tort claimants generally obtain higher damage recoveries based on the severity of
Abuse alleged. Additional damages were considered, and corresponding scores were assigned,


65   The number of unique, timely Proofs of Claim that Bates White evaluated is less than the total number of timely Proofs of
     Claim submitted in the Chapter 11 Cases because some Survivors filed multiple Proofs of Claim.


                                                            73
           Case 20-10343-LSS          Doc 5485       Filed 07/02/21    Page 80 of 474




in at least some scenarios based upon a Survivor’s age at the time of the first alleged act of
Abuse and, where applicable, the number of instances of Abuse alleged in the Proof of Claim.

        To evaluate the BSA’s possible degree of liability, Bates White considered the alleged
connection to Scouting, and corresponding scores were assigned based on whether (i) the
Survivor had an affiliation with Scouting; (ii) the Survivor indicated having had another
relationship with the abuser outside of Scouting (e.g., through church or school contact); (iii) the
alleged abuser was an adult or minor; and (iv) the abuser is alleged to have abused others
involved in Scouting.

       To evaluate the degree of legal liability, Bates White focused on whether the claim would
be presumptively time-barred based on applicable law in the jurisdiction or jurisdictions in which
each Survivor alleges abuse.

        To evaluate the level of credible support for the Abuse Claims, Bates White examined
factors such as (i) the amount of information the Survivor provided relating to the nature of the
Abuse, (ii) whether the Survivor indicated that anyone else knew of the Abuse; (iii) whether the
Survivor named at least one abuser; and (iv) whether the Survivor indicated that the Abuse was
reported to Scouting, law enforcement, or any other party. While trying to be as comprehensive
as possible, the foregoing list of attributes is not perfect and certain Survivors may not be able to
identify their abusers. Moreover, a lack of prior reporting does not necessarily correspond to a
lack of Abuse. Accordingly, Bates White also considered simplified scenarios where such
attributes were modeled through a rejection rate (i.e., an assumption that a portion of the Claims
would be disallowed, withdrawn, or found not to meet the criteria set out to receive
compensation under the Trust Distribution Procedures related to the Settlement Trust or in the
tort system).

        All of Bates White valuation scenarios are based on the data currently provided in the
Proofs of Claim. To eliminate duplicative or defective Proofs of Claims, Bates White first
considered Abuse Claims that were submitted prior to the Bar Date (or properly amended
thereafter) and claimant personal identification. Specifically, for individuals who made at least
one timely submission, Bates White incorporated information from post-bar date amendments
and supplemental submissions into one Claim. Duplicate submissions from individuals
identified on the basis of certain key personal identifying information on the Proof of Claim,
including name, last four digits of Social Security Number, and birthday, were also consolidated
into one, comprehensive Claim.

       While there are approximately 82,500 unique, timely Abuse Claims, Bates White viewed
the majority of these claims as presumptively barred and many more as failing to provide key
information that Bates White concluded would be necessary to establish payment within the tort
system or potentially under the Trust Distribution Procedures and Settlement Trust Agreement.
Within this set, Bates White focused its valuation on the approximately 14,000 claims that are
not presumptively barred and identify, by name, either in full or in part, an alleged abuser. These
claims are the most similar to those that were resolved by the BSA, often in conjunction with its
Insurance Companies, prior to these Chapter 11 Cases. There are multiple reasons, however,
why the eventual number of compensable Abuse Claims could differ from this current core
Claim count.


                                                74
            Case 20-10343-LSS         Doc 5485       Filed 07/02/21     Page 81 of 474




        To determine which Claims might be presumptively time barred, Bates White analyzed
the location where the Claimant alleges the Abuse occurred and the relevant law in the
applicable state or territory. Bates White also considered the age of majority for which a Claim
is allowed in each state as compared to the Claimant’s age as of the Bar Date and whether the
last date of Abuse alleged is within the time window in which a Claim is allowed in each state.
For purposes of determining the applicable criteria under each state or territory, Bates White
relied upon information provided by Debtors’ defense counsel. For example, under the Bates
White evaluation, a Claim alleging Abuse that took place in New Jersey, which is currently
subject to a reviver statute under which claims are not time barred, would be considered not
presumptively barred. In contrast, a Claim alleging Abuse that took place in Pennsylvania would
not be presumptively barred for a Survivor who is 55 years old or younger, but would be
presumptively barred for a Survivor who is older than 55 years.

        The number of Abuse Claims that might not be considered presumptively barred could
grow for multiple reasons. The recorded abuse location or locations currently available in the
analytical data and used for purposes of the presumptively barred evaluation are not complete
and may be supplemented—which could lead to further Abuse Claims being removed from the
presumptively barred category. In addition, virtually all states recognize that abuse claims can
be filed after the statutory limitations period has run under select circumstances, which vary from
state to state. Over the last several years, multiple states have implemented revival windows
under which previously barred Claims were allowed to be pursued.

        The valuation range could change based on which Abuse Claims are allowed and
compensated in accordance with the trust distribution procedures. Bates White expects that
some portion of submitted Abuse Claims will (i) be disallowed for containing insufficient or
deficient information, (ii) not meet the criteria set out to receive compensation pursuant to the
Trust Distribution Procedures, or (iii) be withdrawn. Further, the BSA’s insurers have
questioned the validity of certain of the Abuse Claims based on the manner in which large
groups of the Abuse Claims were recruited. While Bates White attempted to account for these
issues via the implementation of various assumed claim rejection rates, the actual rejection rate is
not certain.

       The Bates White analysis of the value of the claims asserted against the BSA draws on
the BSA’s historical data related to resolutions of Abuse liability. With the shift in Survivor
behavior in the past two years—for example, the scale of the post-petition claims relative to
those BSA received pre-petition—there is significant uncertainty regarding how historical
settlements align with the currently filed Abuse Claims. In a context such as this, where
Survivor behavior has shifted, the Claims that were historically resolved may not be
representative of the Abuse Claims comprising the current population.

        Across mass torts, there is significant selection bias regarding which cases are filed
relatively early in the lifespan of the tort, when costs to plaintiffs are generally higher, and which
cases are pursued as the tort is more developed, when costs to plaintiffs are lower. The
significant increase in claims filed against the BSA represents a structural break in this process.
Relative to the current pool of Abuse Claims, the BSA’s historical data related to Abuse liability
resolutions was stronger on observable, and likely also unobservable, characteristics. With this
being the case, there is substantial uncertainty regarding how Claim values for the current pool of


                                                75
           Case 20-10343-LSS         Doc 5485       Filed 07/02/21    Page 82 of 474




Abuse Claims, even those with similar characteristics, such as the particular type of abuse
allegation, may differ from historical data. For example, an ongoing analysis has shown that the
majority of the BSA’s roughly 260 historical sexual abuse case resolutions over the last four
years relate to Claims that named abusers who appear multiple times in that data set. Further, the
data shows—as one would expect given that it relates to the BSA’s potential accountability—
that on average, Claims alleging Abuse against individuals who abused multiple people in
connection with Scouting were paid more than similarly situated claims for which the alleged
abuser is only identified by one individual. Within the Proof of Claim data, however, a
supermajority of the Claims name abusers who appear unique. While we have some ability to
control for this valuation factor, there are other factors that may also impact the value of the
Abuse Claims—particularly with regards to issues of credibility and accountability—which may
differ across the pools.

       The chart below provides a breakdown of the Abuse Claims. Of the approximately
82,500 unique and timely Abuse Claims, approximately 77,000 are not missing key fields. Of
these claims, approximately 23,000 are not presumptively barred by statute of limitations and
approximately 59,500 are presumptively barred by statute of limitations. Of those not
presumptively barred, approximately 14,000 named an abuser, either in full or in part.

               Abuser Name Category                               Count

        Name Provided                                             8,906

        Partial Name Provided                                     5,134

        Physical Description Only                                 2,977

        Unknown                                                   6,269



        Additionally, attached hereto as Exhibit F are charts listing the Abuse Claims (i) by
allegation type, (ii) counts by Local Council, (iii) counts by Local Council and allegation type,
and (iv) counts by Chartered Organizations. Some parties have asserted that Bates White’s
estimated valuation range should include valuations of Abuse Claims with respect to each
individual Local Council and Chartered Organization. However, performing such an exercise
would not likely to establish reliable estimates due to the data currently available. The aggregate
range of $2.4 billion to $7.1 billion is based upon current information included in the Abuse
Claim Proofs of Claim submitted to date, BSA’s historically resolved Abuse Claims, and
publicly available information related to potentially comparable settlements. Critically, those
historical BSA resolutions involved payments for releases covering all BSA-related parties. So
while that data provides an empirical foundation for an aggregate projection of a value of the
current Abuse Claims against all BSA-related parties, it does not, on its own, provide an
empirical basis upon which to partition that aggregate value among different related parties, such
as Local Councils. While it is possible to separately identify, at least in some instances, which
Local Council(s) and Chartered Organization(s) may be involved with a given claim, the ability
to provide a reasonable aggregate valuation range for all 82,500 Abuse Claims combined does


                                               76
           Case 20-10343-LSS         Doc 5485       Filed 07/02/21    Page 83 of 474




not translate into a reasonable valuation for each distinct claim or with respect to each individual
Local Council or Chartered Organization. Given the number of entities involved, oftentimes
with a combination of Local Councils and Chartered Organizations, many of the potential
valuation groupings involve only a single claim or a handful of claims. Moreover, even in the
case of Local Council and Chartered Organization combinations involving sufficient numbers of
claims, additional information would be needed to separately identify which portion of the
aggregate estimate should be attributed to the BSA and which to the other related organizations.

        In addition to Direct Abuse Claims, approximately 14,000 contingent and unliquidated
indemnification and contribution Claims have been filed against the Debtors, most of which
would be included the Class of Indirect Abuse Claims. The majority were filed by Chartered
Organizations.     Among others, The Church of Jesus Christ has asserted claims for
indemnification and contribution from the BSA relating to the defense and resolution of Abuse
Claims that have been and may be asserted against The Church of Jesus Christ in the tort system.
The Church of Jesus Christ asserts that certain of these claims are liquidated and non-contingent
and are in a substantial amount. While certain of these claims are presently unliquidated or
contingent, The Church of Jesus Christ will retain the right to assert Indirect Abuse Claims
against the Settlement Trust for indemnification and contribution as such claims become
liquidated in accordance with the Plan and Trust Distribution Procedures.

O.     Assumption and Rejection of Unexpired Leases and Executory Contracts

        Since the commencement of these Chapter 11 Cases, the Debtors have strategically
reviewed their contractual obligations and sought to weed out contractual agreements that do not
provide a significant value to the Debtors’ Estates going forward. Consistent with this goal, on
March 31, 2020, the Debtors filed a motion seeking entry of an order authorizing the Debtors to
reject that certain Personal Services Agreement by and between Pearson Education, Inc.
(“Pearson”) and the BSA whereby Pearson agreed to provide various services to the BSA,
including providing publishing and communications channels, marking communications,
program materials, and saleable literature [D.I. 318]. That same day, the Debtors filed an
omnibus motion seeking authority to reject three additional Executory Contracts, including a
sublease for office space in New York, New York and a letter agreement for hotel
accommodations in connection with a regional conference the BSA had planned but was
ultimately canceled [D.I. 319]. The Bankruptcy Court entered orders approving both motions on
April 15 and 17, 2020, respectively [D.I. 440, 449].

       On June 16, 2020, the Debtors filed a motion seeking an order extending the 120-day
period for the Debtors to assume or reject Unexpired Leases of nonresidential real property by
ninety (90) days, to September 15, 2020 [D.I. 857]. On July 6, 2020, the Bankruptcy Court
entered an order granting the motion [D.I. 954].

        In June of 2020, the Debtors motions seeking entry of orders (a) rejecting the lease of
nonresidential real property with Dheera Limited Company, LLC effective as of June 30, 2020
[D.I. 865], and (b) rejecting an Executory Contract with Oracle America, Inc. effective as of June
30, 2020 [D.I. 906]. The Bankruptcy Court entered orders approving both of these motions [D.I.
981, 982].



                                               77
            Case 20-10343-LSS       Doc 5485       Filed 07/02/21   Page 84 of 474




        On August 26, 2020, the Debtors filed their first omnibus motion seeking entry of an
order approving assumption of various Unexpired Leases of nonresidential real property and
fixing the cure amount with respect thereto [D.I. 1168]. Several days later, the Debtors entered
into stipulations with lease counterparties extending the deadline to assume or reject until June
30, 2021 and filed those stipulations with the Bankruptcy Court [D.I. 1298]. On September 11,
2020, the Bankruptcy Court entered two orders approving the Debtors’ omnibus motion to
assume Unexpired Leases and extending the deadline to assume or reject to June 30, 2021 [D.I.
1310, 1311].

P.     Stay Relief Matters

       1.     Old Republic

       On May 21, 2020, Old Republic Insurance Company filed Old Republic Insurance
Company’s Motion Pursuant to Sections 105(a) and 363 of the Bankruptcy Code and Bankruptcy
Rule 4001 for an Order Modifying the Automatic Stay to Permit Payments of Claims Against
Non-Debtor Insureds and Related Defense Costs Under Insurance Policies [D.I. 678] requesting
entry of an order modifying the automatic stay, to the extent it applies, to allow Old Republic
and ESIS to pay losses and expenses which are incurred in conjunction with the investigation,
defense, adjustment or settlement of certain non-stayed Claims or suits on behalf Non-Debtor
Insureds under certain Old Republic Insurance Policies.

        On July 7, 2020, the Bankruptcy Court entered the Order Granting Old Republic
Insurance Company’s Motion Pursuant to Section 362 of the Bankruptcy Code and Bankruptcy
Rule 4001 for an Order Modifying the Automatic Stay to Permit Payments of Claims Against
Non-Debtor Insured Parties and Related Defense Costs Under Insurance Policies [D.I. 985],
which modified the automatic stay, to the extent it applies, to allow Old Republic Insurance
Company and its Affiliates (collectively, “Old Republic”) and ESIS, Inc. (“ESIS”) to administer,
handle, provide for the payment of defense costs and to pay any judgments or settlements in
connection with Claims or Causes of Action, not subject to the automatic stay against non-
Debtor Entities that are covered by an Old Republic Primary Policy and by an Old Republic
Excess Policy. With respect to settlements or judgments against non-Debtor Entities covered by
an Old Republic Excess Policy, the automatic stay was modified to allow Old Republic and ESIS
to pay any judgments or settlements on behalf of the insured non-Debtor Entities in connection
with any Claims and Causes of Action against non-Debtor Entities pursuant to a notice protocol
set forth therein.
       2.     Evanston

       On May 22, 2020, Evanston Insurance Company filed the Evanston Insurance
Company’s Motion for Entry of an Order Pursuant to Section 362 of the Bankruptcy Code and
Bankruptcy Rule 4001, Modifying the Automatic Stay to Permit Payments of Claims Against
Non-Debtor Insured Parties and Related Defense Costs Under Insurance Policies [D.I. 686]
requesting entry of an order modifying the automatic stay, to the extent it applies, to allow
Evanston to pay losses and expenses which are incurred in conjunction with the investigation,
defense, adjustment, or settlement of certain non-stayed Claims or suits on behalf Non-Debtor
Insureds under certain Evanston Insurance Policies.


                                              78
            Case 20-10343-LSS        Doc 5485      Filed 07/02/21    Page 85 of 474




        On July 8, 2020, the Bankruptcy Court entered the Order Granting Evanston Insurance
Company’s Motion Pursuant to Section 362 of the Bankruptcy Code and Bankruptcy Rule 4001
for an Order Modifying the Automatic Stay to Permit Payments of Claims Against Non-Debtor
Insured Parties and Related Defense Costs under Insurance Policies [D.I. 987], which modified
the automatic stay to allow Evanston to pay any judgments or settlements in connection with any
Non-Stayed Claims against Non-Debtor Insureds pursuant to a notice protocol set forth therein.
Q.     Other Litigation

       1.      Trademark Action

        On November 6, 2018, Girl Scouts of the United States of America (“GSUSA”) filed a
complaint in the United States District Court for the Southern District of New York, Case No.
18-cv-10287, against the BSA, alleging trademark infringement, dilution and tortious
interference in connection with the BSA welcoming female members in into its youth programs
(the “Trademark Action”). On February 18, 2020, the Debtors filed these Chapter 11 Cases,
thereby staying the Trademark Action. On March 10, 2020, GSUSA filed a motion for relief
from stay to resume prosecution of the Trademark Action [D.I. 155], and on April 24, 2020, the
Bankruptcy Court entered an order granting limited relief from the stay [D.I. 485]. Pursuant to
the order, the stay relief period ended on July 22, 2020 with respect to the Trademark Action.
The BSA and GSUSA were unable to reach a resolution, and on July 23, 2020, the automatic
stay was lifted to permit the Trademark Action to proceed. On September 18, 2020 the
Bankruptcy Court entered an order authorizing the retention and employment of Quinn Emanuel
Urquhart & Sullivan, LLP as special litigation counsel to the Debtors pursuant to section 327(e)
of the Bankruptcy Code, nunc pro tunc to August 1, 2020, to represent the Debtors in the
Trademark Action [D.I. 1343].

       The Trademark Action remains ongoing, and the Debtors believe that they have sufficient
insurance to cover any and all remaining defense costs and liability that may arise in connection
therewith. Specifically, the Debtors have three policies that remain available: (1) a primary
Directors and Officers Liability insurance policy issued by RSUI; (2) an umbrella Directors and
Officer Liability policy issued by Markel; and (3) a cyber-insurance policy issued by Beazley.
The RSUI policy has aggregate limits of liability of $10 million, of which approximately $5
million in limits are remaining. The Markel policy has aggregate limits of liability of $10
million, which is fully available. And the Beazley policy has aggregate limits of liability of $15
million, of which approximately $10 million in limits are remaining. RSUI and Beazley are
presently providing the BSA coverage for its defense counsel.

       2.      Adversary Proceedings and Appeals

       On May 15, 2020, Hartford Accident and Indemnity Company and First State Insurance
Company (“Hartford and State”) filed an adversary complaint against the Debtors, certain Local
Councils, and other insurers seeking declaratory judgment and contribution relating to Claims for
Insurance Coverage for all underlying Abuse Claims against BSA and certain of its Local
Councils (Adv. Pro. No. 20-50601). On August 14, 2020, the Debtors and the named Local
Councils filed a motion to dismiss Hartford and State’s adversary proceeding [D.I. 22]. The



                                              79
               Case 20-10343-LSS                Doc 5485         Filed 07/02/21          Page 86 of 474




Debtors subsequently successfully negotiated a stay of the entirety of the Hartford and State
adversary proceeding.

       On June 9, 2020, Century filed an appeal (Civil Action No. 20-cv-00774) (the “Century
Bar Date Appeal”) of the Bar Date Order, alleging that the Proof of Claim form for Abuse
claimants approved in the Bar Date Order was not properly before the Bankruptcy Court and was
not designed to elicit sufficient information to establish the prima facie validity of Claims. On
June 22, 2020, the Debtors filed a motion to dismiss the Century Bar Date Appeal [Century Bar
Date Appeal, D.I. 4], and additionally prepared and filed extensive briefing in support of the
motion to dismiss. On March 29, 2021, the District Court entered an order dismissing Century’s
appeal and closing the case [D.I. 2466]. The District Court concurrently issued a Memorandum
Opinion [D.I. 2466-1], finding that the Bar Date Order is interlocutory and does not otherwise
warrant immediate review under 28 U.S.C. § 1292(b).

        On January 8, 2021, the Tort Claimants’ Committee filed the Restricted Assets Adversary
(Adv. Pro. No. 21-50032), seeking a determination that approximately $667 million of the
Debtors’ total approximately $1 billion in assets are not restricted and, as such, that they should
be available to satisfy creditors’ Claims [D.I. 1913].66 The Tort Claimants’ Committee alleged
that the Debtors failed to show that there are any specific donation-related restrictions or others
on the assets that would make the assets unavailable to satisfy creditor Claims. Further, the Tort
Claimants’ Committee asserted that the Debtors failed to trace the restricted assets that were
commingled with unrestricted assets and to demonstrate that those assets were not used, spent, or
transferred. In connection with the Restructuring Support Agreement, the Tort Claimants’
Committee has agreed to enter into a stipulation staying the Restricted Assets Adversary pending
the outcome of the confirmation hearing.

        On April 14, 2021, the Bankruptcy Court issued an Order Approving Stipulation for
Further Extension of Time [TCC Case, D.I. 13], extending the day in which the Debtors must
answer, or otherwise respond to the complaint.67 On April 23, 2021, JPM filed a Motion to
Intervene [TCC Case, D.I. 15], arguing that its rights may be affected by the adversary
proceeding because some, if not all, of the disputed property is its prepetition collateral. On
April 26, 2021, the Debtors filed its Answer to the Tort Claimants’ Committee’s Complaint for
Declaratory Judgment [TCC Case, D.I. 16], explaining that the complaint fails to state a cause of
action on which relief can be granted. The answer also explains that the identified property is
not property of the estate, and is not available for distribution to general unsecured creditors. On
April 27, 2021, JPM filed a Corporate Ownership Statement Pursuant to Federal Rule of
Bankruptcy Procedure 7007.1 [TCC Case, D.I. 17]. On May 14, 2021, JPM filed a certification
of counsel regarding the motion to intervene, stating that JPM has prepared a revised proposed
order in response to informal comments received from the Tort Claimants’ Committee; JPM also
requested the Bankruptcy Court enter the revised proposed order granting the motion to
intervene without further notice or hearing [TCC Case, D.I. 22].


66   The Debtors are contributing substantial assets to the BSA Settlement Trust Contribution, above those which were
     previously proposed at the time this action was filed, in order to resolve any and all disputes regarding the Debtors’
     designation of assets as “restricted” or “core,” including the claims asserted in this action.
67   The U.S. Bankruptcy Court for the District of Delaware retained jurisdiction over this adversary proceeding (Adv. Pro. No.
     21-50032).


                                                            80
            Case 20-10343-LSS        Doc 5485      Filed 07/02/21    Page 87 of 474




       3.      2004 Exam Motions

       On September 29, 2020, the Tort Claimants’ Committee filed the Motion of the Official
Tort Claimants’ Committee Pursuant to Bankruptcy Rule 2004 and Local Rule 2004-1 for an
Order Authorizing the Issuance of Subpoenas for Discovery from Debtors and Certain Local
Councils [D.I. 1379] (the “TCC 2004 Motion”), requesting entry of an order authorizing the Tort
Claimants’ Committee to issue subpoenas to and directing discovery from the Debtors, Ad Hoc
Committee Members, and the local council listed on Exhibit B thereto. The Debtors, the Ad Hoc
Committee, and various Local Councils objected to the TCC 2004 Motion, and the Tort
Claimants’ Committee ultimately withdrew the TCC 2004 Motion on November 25, 2020 [D.I.
1735].

        On January 22, 2021, Hartford Accident and Indemnity Company, First State Insurance
Company and Twin City Fire Insurance Company (collectively, “Hartford et al.”), and Century
filed Hartford and Century’s Motion for an Order (I) Authorizing Certain Rule 2004 Discovery
and (II) Granting Leave from Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus
Objections [D.I. 1972] (the “Hartford and Century’s Rule 2004 Motion”), which requested entry
of an order (i) authorizing Hartford et al. and Century to serve subpoenas, written discovery,
including interrogatories and document requests, and deposition notices pursuant to Rule 2004
on a sampling of Persons who have filed Abuse Claims in these Chapter 11 Cases and (ii)
providing relief from the requirements of Local Rule 3007-1(f) to permit (but not require) parties
in interest in these Chapter 11 Cases to file omnibus Claim objections raising common legal
issues to multiple Claims and that may, most efficiently, be subject to resolution if heard
together.

       On January 22, 2021, Hartford et al. and Century also filed Hartford and Century’s
Motion for Entry of an Order Authorizing Filing Under Seal of Certain Documents Relating to
Hartford and Century’s Motion for an Order (I) Authorizing Certain Rule 2004 Discovery and
(II) Granting Leave from Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus
Objections [D.I. 1973] (“Motion to Seal”), which requested entry of an order (i) authorizing
Hartford et al. and Century to file under seal certain portions of Hartford and Century’s Rule
2004 Motion and certain supporting documents (the “Supporting Documents”); (ii) directing that
information contained in the redacted portions of Hartford and Century’s Rule 2004 Motion and
the Supporting Documents (collectively, the “Confidential Information”) shall remain under seal
and confidential pursuant the Bar Date Order [D.I. 695] (entered by the Bankruptcy Court on
May 26, 2020) and shall not be made available to anyone, except to the Bankruptcy Court, the
Office of the United States Trustee for the District of Delaware, and the Permitted Parties (as
defined in the Bar Date Order); and (iii) granting related relief.

       On January 25, 2021, Agricultural Insurance Company filed a joiner in support of
Hartford and Century’s Rule 2004 Motion [D.I. 1979]. On February 2, 2021, Hartford et al. and
Century filed a revised proposed redacted version of their Rule 2004 Motion, which resolved the
U.S. Trustee’s informal comments to Hartford and Century’s Motion to Seal [D.I. 2007]. On
February 2, 2021, Travelers Casualty and Surety Company, Inc., St. Paul Surplus Lines




                                              81
               Case 20-10343-LSS                 Doc 5485          Filed 07/02/21           Page 88 of 474




Insurance Company, and Gulf Insurance Company filed a joinder in support of Hartford and
Century’s Rule 2004 Motion [D.I. 2008] with several other parties subsequently filing joinders.68

        On February 5, 2021, the Coalition filed an objection to Hartford and Century’s Rule
2004 Motion, asserting: (I) there is no evidence that the law firms violated Rule 9011 or
committed fraud, (II) claim discovery is premature, (III) the insurers lack standing to seek Rule
2004 discovery, (IV) the insurers failed to establish good cause for the proposed discovery, (V)
signing a Proof of Claim does not constitute a privilege waiver or make an attorney a fact
witness, and (VI) the insurers’ request for discovery is designed to prevent a reorganization [D.I.
2043].69 That same day, Claimant 40573 similarly filed an objection to Hartford and Century’s
Rule 2004 Motion, stating that Claimant 40573 has a legitimate, timely submitted Claim and that
the proposed discovery instruments are redundant of the Claim form [D.I. 2066]. Claimants
known by Claim numbers 18867, 43995, and 50263, also filed an objection to Hartford and
Century’s Rule 2004 Motion stating, among other things, that while Rule 2004 discovery may be
justified in instances where claimants provided inadequate information, these three claimants
already provided, under penalty of perjury, the same information sought in the insurers’
proposed discovery [D.I. 2085].

        On February 5, 2021, claimants 3675, 18787, 28206, 32230, 38281, 48081, 48446,
60443, and 63751, by and through their undersigned counsel (the “PCVA Claimants”), filed an
objection to Hartford and Century’s Rule 2004 Motion on the ground that (1) the insurers failed
to meet and confer before filing their motion, (2) they fail to establish good cause for their
requested Rule 2004 examinations, and (3) during a meet and confer that took place after they
filed their motion, the insurers agreed to narrow the scope of their requested Rule 2004
examinations [D.I. 2088]. Subsequently, claimant 5502 [D.I. 2099] and claimant 54540 [D.I.
2107] filed joinders to the PCVA Claimants’ objection. On February 16, 2021, the PCVA
Claimants withdrew their objection to Hartford and Century’s Rule 2004 Motion after the
movants agreed to withdraw their motion as to the PCVA Claimants [D.I. 2212].

        On February 5, 2021, claimants represented by the law firm of Crew Janci LLP objected
to Hartford and Century’s Rule 2004 Motion on the grounds that (1) the movants failed to meet
and confer before filing the motion; (2) the requested discovery is overly broad by design; (3) the
requested discovery is unduly burdensome and seeks information that is largely duplicative of
that already provided; and (4) the requested discovery is inappropriate because of underlying
pending litigation [D.I. 2092]. On February 16, 2021, the claimants represented by Crew Janci
LLP withdrew their objection [D.I. 2205].

68   The following parties also filed joinders in support of Hartford and Century’s Rule 2004 Motion: (a) Allianz Global Risks
     U.S. Insurance Company, National Surety Corporation, and Interstate Fire & Casualty Company [D.I. 2026]; (b) Columbia
     Casualty Company, The Continental Insurance Company as successor in interest to certain policies issued by Harbor
     Insurance Company, The Continental Insurance Company successor by merger to Niagara Fire Insurance Company, and The
     Continental Insurance Company [D.I. 2065]; (c) National Union Fire Insurance Company of Pittsburgh, Pa., Lexington
     Insurance Company, Landmark Insurance Company, The Insurance Company of the State of Pennsylvania, and their
     affiliated entities (collectively, “AIG”) [D.I. 2070]; (d) General Star Indemnity Company [D.I. 2136]; and (e) Liberty
     Mutual Insurance Company, together with its affiliates and subsidiaries [D.I. 2168].
69   On February 5, 2021, there were numerous joinders to the Coalition’s objection filed by various law firms and claimants
     [D.I. 2054, D.I. 2060, D.I. 2062, D.I. 2069, D.I. 2074, D.I. 2077, D.I. 2078, D.I. 2079, D.I. 2080, D.I. 2081, D.I. 2082, D.I.
     2084, D.I. 2087, D.I. 2089, D.I. 2090, D.I. 2091, D.I. 2093, D.I. 2094, D.I. 2098, D.I. 2101, D.I. 2102, D.I. 2108, and D.I.
     2117].


                                                              82
           Case 20-10343-LSS          Doc 5485       Filed 07/02/21    Page 89 of 474




        Also on February 5, 2021, Andrews & Thornton, Attorneys at Law (“A&T”) and ASK
LLP (“ASK”) filed a motion seeking entry of an order (i) authorizing A&T and ASK to file
under seal certain portions of their objection to Hartford and Century’s Rule 2004 Motion; (ii)
directing that information contained in the redacted portions of the objection remain under seal
and confidential pursuant to the terms of the Bar Date Order; and (iii) granting related relief [D.I.
2083].

        On February 11, 2021, Century filed a sealed declaration of Erich J. Speckin, who was
retained by Century to examine the handwriting and signatures on the Proofs of Claim submitted
by claimants in these Chapter 11 Cases [D.I. 2175]. Mr. Speckin indicated, among other things,
that for some claimants, the claimant signature in the Proof of Claims does not match the
claimant’s signature found in public records. Id. at 5. On February 11, 2021, Hartford et al. and
Century also filed Insurers’ Reply Brief in Support of Motion for an Order Authorizing Rule
2004 Discovery of Certain Proofs of Claim [D.I. 2180]. Among other things, the reply stated
that insurers have standing to seek discovery under Rule 2004, and discovery is necessary for
Confirmation. That same day, the Coalition filed a supplement to its objection to Hartford and
Century’s Rule 2004 Motion, asserting that the insurers refuse to disclose the Claims information
they already possess and the insurers do not have a statistical model that would permit them to
draw inferences on the entire pool of Abuse Claims [D.I. 2184].

        On February 15, 2021, the Coalition filed a motion to authorize the Coalition to file a Sur
Reply for the limited purpose of addressing the new legal argument and factual representations
and omissions raised in the Insurers’ Reply Brief in Support of Motion for an Order Authorizing
Rule 2004 Discovery of Certain Proofs of Claim [D.I. 2196]. The D. Miller & Associates PLLC
[D.I. 2197], Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C. [D.I. 2201], and Timothy
D. Kosnoff, Esquire [D.I. 2207], filed joinders to the Coalition’s motion to file a Sur Reply to the
insurers’ reply brief.

        On February 16, 2021, Timothy D. Kosnoff, Esquire filed a motion to strike Insurers’
Reply Brief in Support of Motion for an Order Authorizing Rule 2004 Discovery of Certain
Proofs of Claim, stating the reply brief contains arguments and factual material that should have
been included in their original motion [D.I. 2204]. On the same day, Century et al. and Hartford
filed an opposition to Timothy Kosnoff’s (i) motion to strike insurer’s reply brief and (ii) Sur-
Reply in support of objection to insurers’ motion to authorize Rule 2004 discovery of certain
Proofs of Claim [D.I. 2230]. Century et al. and Hartford’s opposition asserts that Mr. Kosnoff’s
brief does not offer facts to challenge Mr. Erich J. Speckin’s conclusions regarding Proofs of
Claim and Mr. Speckin is a competent and skilled forensics practitioner, who is a qualified
witness [D.I. 2230].

        On February 16, 2021, Century et al filed a declaration of Larry F. Stewart, an expert
retained by Century et al, in support of the motion for discovery under Rule 2004, which stated
that Mr. Stewart has observed numerous irregularities in thousands of Proofs of Claim regarding
their creation and has found thousands of examples of incorrect forms that require additional
scrutiny, before deeming them authentic [D.I. 2232].

      On February 19, 2021, the Bankruptcy Court entered an order authorizing Century et al
and Hartford’s motion to file under seal certain documents relating to the motion for an order (I)


                                                83
               Case 20-10343-LSS               Doc 5485          Filed 07/02/21          Page 90 of 474




authorizing certain Rule 2004 discovery and (II) granting leave from local Rule 3007-1(f) to
permit the filing of substantive omnibus objections [D.I. 2247].

        On March 4, 2021, Century et al. and Hartford filed a statement regarding the Amended
Plan and pending Rule 2004 motions [D.I. 2316], stating that the discovery the insurers seek will
shed light on the increase in pending Abuse Claims and, by allowing all parties to uncover the
facts, pave the way toward building consensus. On March 8, 2021, Allianz Global Risks U.S.
Insurance Company, National Surety Corporation, and Interstate Fire & Casualty Company filed
a joinder to Century and Hartford’s Statement Regarding the Recently-Filed Plan of
Reorganization and Pending Rule 2004 Motions [D.I. 2331].

       On March, 17, 2021, the Bankruptcy Court took under advisement the insurers’ sealed
motion for an order authorizing Rule 2004 discovery of certain Proofs of Claims, and Century et
al and Hartford’s sealed motion for an order (I) authorizing certain Rule 2004 discovery and (II)
granting leave from local Rule 3007-1(f) to permit the filing of substantive omnibus objections.
See Mar. 17, 2021 Hr’g Tr. 51:9–52:13.

         4. Personal Injury Settlement Motions

       The Debtors filed motions for entry of orders approving various settlements in connection
with personal injury and wrongful death actions (the “Personal Injury Settlements”)70 and lifting
the automatic stay, to the extent necessary, to permit payments of the settlement amount by
applicable insurance. The Bankruptcy Court entered orders approving the settlement
agreements, and modifying the automatic stay of 11 U.S.C. § 362(a) for the parties to
consummate the settlement agreements.

R.       Material Settlements and Resolutions

         1.        JPM / Creditors’ Committee Settlement

        As of the filing of this Disclosure Statement, the Plan (as further described in Article VI
of this Disclosure Statement and Article V.S of the Plan), effectuates a settlement among (i) the
Debtors, (ii) the Creditors’ Committee, and (iii) JPM (the “JPM / Creditors’ Committee
Settlement”). The JPM / Creditors’ Committee Settlement represents a good-faith agreement
negotiated at arm’s length that provides significant value to the holders of Convenience Claims,
General Unsecured Claims, and Non-Abuse Litigation Claims and provides the Debtors with
more favorable terms under the amended and restated debt facilities provided by JPM on and
after the Effective Date under the Restated Debt and Security Documents.

        Specifically, the JPM / Creditors’ Committee Settlement provides, among other things,
the following terms with respect to general unsecured creditors (other than Abuse Claims):

        General Unsecured Claims (other than Abuse Claims), which are held by creditors who
         are core to the Debtors’ mission or creditors whose Claims, if Allowed, were incurred in

70   These include, but are not limited to, approving Qian Settlement Agreement [D.I. 1123], Wilson Settlement Agreement [D.I.
     1596], Worley Settlement Agreement [D.I. 1598], Gordon Settlement Agreement [D.I. 1880], Henderson Settlement
     Agreement [D.I. 1881], and Neyrey Settlement Agreement [D.I. 1986].


                                                            84
       Case 20-10343-LSS         Doc 5485      Filed 07/02/21   Page 91 of 474




    furtherance of the Debtors’ mission, shall be classified into three Classes: (i) General
    Unsecured Claims; (ii) Convenience Claims; and (iii) Non-Abuse Litigation Claims;
    Cash under the Plan to satisfy Allowed General Unsecured Claims and Convenience
    Claims will be made from Cash relating to the BSA’s core assets.

   Holders of Allowed General Unsecured Claims (including holders of Claims under the
    Restoration Plan, the Deferred Compensation Plan, holders of trade Claims, and holders
    of Rejection Damages Claims) will receive, on account of such Claims, their Pro Rata
    Share of the Core Value Cash Pool, which shall be funded by reorganized BSA in four
    semi-annual installments of $6,250,000, beginning 180 days after the Effective Date and
    concluding two years after the Effective Date. Any Cash remaining in the Core Value
    Cash Pool after all Allowed General Unsecured Claims have been satisfied in full, shall
    be first used to fund any shortfall in payments from the BSA’s available insurance and
    co-liable non-Debtors on account of any Non-Abuse Litigation Claims, and then be
    transferred to and vest in Reorganized BSA.

   Holders of General Unsecured Claims or Non-Abuse Litigation Claims (subject to Article
    IV.B.4 of the Plan, as applicable, including first seeking to recover from insurance, and
    having exhausted all remedies with respect to such applicable insurance policy) that have
    an Allowed Claim of $50,000 or less and shall become Convenience Class Claims, which
    are paid by Reorganized BSA in full, using Cash on hand, on the Effective Date of the
    Amended Plan or, if such Claim becomes allowed after the Effective Date, as soon as
    reasonably practicable after Allowance. Any holder of a General Unsecured Claim or
    Non-Abuse Litigation Claim that is Allowed in an amount greater than $50,000 may elect
    to have its claim treated as a Convenience Claim and receive payment of $50,000 in Cash
    in full and final satisfaction of such Claim.

   Holders Non-Abuse Litigation Claims will, upon the liquidation of such Non-Abuse
    Litigation Claim following the Effective Date, be satisfied from the BSA’s available
    insurance and from any non-Debtor party or parties that may be determined to be co-
    liable with the Debtors on account of such Non-Abuse Litigation Claim and as provided
    for in Article IV.D.3 of the Plan, as applicable. No holder of an allowed Non-Abuse
    Litigation Claim shall be entitled to recover from the Core Value Cash Pool on account
    of such Claim, unless and until all allowed General Unsecured Claims have been paid in
    full. Solely, in the event any Non-Abuse Litigation Claim is not covered by applicable
    BSA Insurance Policies or there is a shortfall in BSA’s applicable insurance for such
    Non-Abuse Litigation Claim, following the exhaustion of remedies with respect to
    applicable insurance and any co-liable non-Debtor, in the case of the holder of an
    Allowed Non-Abuse Claim that is a Claim for personal injury or wrongful death, the
    terms and conditions of Article IV.D.3 of the Plan (as applicable), the holder of an
    Allowed Non-Abuse Litigation Claim may elect to have such Claim treated as a
    Convenience Claim and receive Cash in an amount equal to the lesser of (a) the amount
    of its Allowed Non-Abuse Litigation Claim and (b) $50,000.

   A Creditor Representative, to be selected by the UCC with the consent of the Debtors
    shall be appointed to assist with the reconciliation of General Unsecured Claims.



                                          85
               Case 20-10343-LSS                Doc 5485         Filed 07/02/21           Page 92 of 474




        The Pension Plan shall continue to be maintained, sponsored, and assumed.

       The JPM / Creditors’ Committee Settlement also provides, among other things, the
following terms with respect to JPM:

        JPM will enter into amended and Restated Debt and Security Documents on the Effective
         Date in principal amounts equal to the amounts of unpaid principal and accrued interest
         and fees as of the Effective Date and containing substantially the same terms as the
         Prepetition Debt and Security Documents, except that:

              o The maturity date on the principal under the amended and restated 2010 Bond
                Documents and the 2012 Bond Documents was extended to ten (10) years after
                the Effective Date and the Debtors were given a two (2) year payment holiday
                such that monthly principal installments for the first two (2) years are deferred
                until maturity;

              o The maturity date on the principal under the amended and restated 2010 Credit
                Facility Documents and the 2019 RCF Documents (which revolver shall be frozen
                and termed out under the amended and Restated Debt and Security Documents)
                was extended to ten (10) years after the Effective Date and the Debtors were
                given a two (2) year payment holiday such that monthly principal installments for
                the first two (2) years are deferred until maturity;

              o Pursuant to the amended and Restated Debt and Security Documents, the
                principal amounts payable will be reduced, on a pro rata basis amongst the
                facilities, by an amount equal to the Unrestricted Cash and Investments, if any,
                that have been remitted to JPM under the Excess Cash Sweep (as described
                below); and

              o Beginning on December 31 two (2) years after the Effective Date and continuing
                each successive calendar year the calendar year that is immediately prior to the
                calendar year of the Maturity Date, Reorganized BSA shall remit to JPM twenty-
                five percent (25%) of its Unrestricted Cash and Investments in excess of
                $75,000,000, if any, as of such date with the payment due within 45 days (the
                “Excess Cash Sweep”), and JPM shall apply any such amounts on a Pro Rata
                basis to the unpaid principal balances under the amended and Restated Debt and
                Security Documents. However, no payments shall be made on account of the
                Excess Cash Sweep until the last Distribution is made on account of General
                Unsecured Claims two years after the Effective Date.71

        JPM was also granted Allowed Claims in the following amounts, plus any accrued but
         unpaid interest and reasonable fees and expenses as of the Effective Date to the extent not
         paid pursuant to the Cash Collateral Order:



71   Pursuant to the Debtors’ Financial Projections, no payments are expected through 2025.


                                                            86
            Case 20-10343-LSS        Doc 5485      Filed 07/02/21    Page 93 of 474




            o on account of the 2010 Credit Facility Claims, an aggregate amount not to exceed
              $80,762,060 (including $44,299,743 of undrawn amounts under letters of credit
              issued under the 2010 Credit Facility Documents);

            o on account of the 2019 RCF Claims, an aggregate amount not to exceed
              $61,542,720 (including $51,542,720 of undrawn amounts under letters of credit
              issued under the 2019 RCF Documents);

            o on account of the 2010 Bond Claims, an aggregate amount of $40,137,274; and

            o on account of the 2012 Bond Clams, an aggregate amount of $145,662,101.

       In exchange for the agreements in the JPM / Creditors’ Committee Settlement, the
following term are also provided:

      Certain releases, including with respect to JPM as well as Debtor releases of all
       preference and other avoidance action Claims against holders of General Unsecured
       Claims and Convenience Claims.

      The Committee’s agreement to not seek standing, or otherwise pursue any prepetition
       avoidance-related Claim that could be asserted against JPM or others, or to challenge the
       allowance of certain of the Claims of JPM.

       2.      Restructuring Support Agreement

       The Debtors and RSA Supporting Parties entered into the Restructuring Support
Agreement pursuant to which the parties thereto have agreed to take certain actions to support
the prosecution and consummation of the Plan on the terms and conditions set forth in the
Restructuring Support Agreement.

       Under the Restructuring Support Agreement, the RSA Supporting Parties have agreed to
seek entry of a Confirmation Order that contains, among other things: (i) the formation of the
Settlement Trust, (ii) approval of the Insurance Assignment, and (iii) establishment of the
proposed Trust Distribution Procedures.

        The Ad Hoc Committee, one of the RSA Supporting Parties, and its members have
agreed to use reasonable efforts to persuade Local Councils chartered by the Debtors to commit
to contribute to the Settlement Trust, the aggregate amount set forth in the Restructuring Support
Agreement.

       The Coalition, Tort Claimants’ Committee, Future Claimants’ Representative, and State
Court Counsel have agreed to, among other things:

      cooperate in good faith in connection the negotiation, drafting, execution, delivery and
       filing of the Plan and related documents;

      support and cooperate with the Debtors to obtain confirmation of the Plan and any other
       approvals necessary for the confirmation or effectiveness of the Plan;


                                              87
             Case 20-10343-LSS       Doc 5485       Filed 07/02/21    Page 94 of 474




      obtain a stay of the Restricted Assets Adversary, discussed in greater detail below,
       concerning the restricted assets of the Debtors;

      obtain a stay of the Estimation Motion and the Withdrawal of Reference Proceedings
       (both defined below);

      withdraw any objections to the extension of the Debtors’ exclusive plan filing and
       solicitation periods and support the extension thereof; and

      support the extension of the Standstill Period (defined below) up to and including the
       Effective Date of the Plan.

          The State Court Counsel agreed to use reasonable efforts to support and cooperate with
the Debtors and other Parties to obtain confirmation of the Plan and advise and recommend to
their respective clients (who hold Direct Abuse Claims) to vote to accept the Plan.

          In summary, and as set forth in full on Exhibit B to this Disclosure Statement, pursuant
to the term sheet attached to the Restructuring Support Agreement:

       (a)     the BSA agreed to contribute all Unrestricted Cash and Investments, which are
               forecast to total approximately $90 million subject to variance based on the
               Effective Date, to the Settlement Trust;
       (b)     the BSA agreed to contribute the BSA Settlement Trust Note to the Settlement
               Trust, which will provide a second-lien security interest in the principal amount of
               $80 million;
       (c)     the BSA agreed to contribute the Artwork, with a mutually agreed value of $59
               million, to the Settlement Trust;
       (d)     the BSA agreed to contribute an estimated $11.6 million from sale-leaseback of
               the Warehouse and Distribution Center to the Settlement Trust;
       (e)     the BSA agreed to contribute the Oil and Gas Interests, at a mutually agreed value
               of $7.6 million, to the Settlement Trust;
       (f)     the BSA agreed to contribute the $1.962 million of net proceeds from the sale of
               Scouting University to the Settlement Trust;
       (g)     the Local Councils agreed to contribute at least $600 million to the Settlement
               Trust, comprised of $300 million of cash, $200 million of property, and a $100
               million interest-bearing variable-payment obligation note formed through a
               special purpose vehicle;
       (h)     the Plaintiff Representatives agreed to seek the compromise and settlement of all
               disputes concerning the Debtors’ restricted and/or core assets, including the Tort
               Claimants’ Committee’s Restricted Assets Adversary, agreed to seek a stay of the
               Estimation Matters, and agreed to withdraw any objections and agree to support
               the Debtors’ pending request to extend their exclusivity period; and


                                               88
               Case 20-10343-LSS                Doc 5485          Filed 07/02/21           Page 95 of 474




         (i)       the BSA agreed to make certain other non-monetary commitments related to its
                   Youth Protection programs and discovery support.
        The Property Contribution shall be structured as follows. The relevant Local Councils
shall agree to (a) retain title to the property (and pay insurance, property taxes, other associated
ownership costs and any yet unremoved debt), subject to, at the election, cost, and expense of the
Settlement Trust, a mortgage in favor of the Settlement Trust, (b) post the property for sale
within thirty days following the Effective Date, (c) present any written sale offer to the
Settlement Trust for approval, (d) present to the Settlement Trust for its review and approval all
final proposed terms of any sale and purchase offers (including price, timing and other terms)
(“Proposed Final Terms”); provided that if any Proposed Final Terms would impose additional
costs on the Local Council and the Settlement Trust accepts such Proposed Final Terms, at the
Local Council’s option any such additional costs shall be deducted from the proceeds or paid by
the Settlement Trust, and not by the Local Council,72 (e) remit the proceeds of the sale to the
Settlement Trust at closing net of posting/listing/marketing fees, escrow fees, sales commissions,
and other typical costs of sale.73

        The Settlement Trust may review the marketing and sales efforts undertaken by the Local
Council and request that the Local Council make changes to such marketing and sales efforts as
are appropriate and lawful; provided that any costs associated with such changes will be paid, at
the option of the Local Council, by the Settlement Trust or out of the proceeds of any sale. If the
Settlement Trust is unsatisfied with the sales and marketing effort, the Settlement Trust shall
have the right to require the Local Council to promptly transfer the property to the Settlement
Trust by quitclaim deed. If there is a shortfall or surplus of net proceeds as compared to
Appraised Value, the Settlement Trust shall bear the risk of the shortfall and keep the surplus. If
the property is not sold on or before the third anniversary of the Effective Date, the Local
Council and the Settlement Trust each shall have the right to require the prompt transfer of the
property to the Settlement Trust by quitclaim deed. If the Local Council receives a cash offer for
the property the value of which is at least equal to its Appraised Value, the Settlement Trust shall
accept the offer if no superior offer is made within thirty days (or, if a lesser time is specified in
an offer received, then such lesser time) or accept a quitclaim deed for the property. The Debtors
have also included appropriate provisions in the Plan to eliminate any transfer tax liabilities of
the Settlement Trust per section 1146(a) of the Bankruptcy Code.

       On the Effective Date, at the request of the Ad Hoc Committee, solely to facilitate
payments from the LC Reserve Account, the DST shall be established as of the Effective Date
pursuant to the terms of the Amended Plan, and the DST shall issue the DST Note in favor of the
Settlement Trust in the principal amount of $100 million. Local Councils shall make monthly
contributions into an account (and any replacement thereof) owned by the DST (the “LC Reserve
Account”) in an amount equal to the Required Percentage of the Local Councils’ respective
payrolls. Until the DST Note is extinguished, the LC Reserve Account shall be used only to

72
     By way of non-exclusive example, if the Proposed Final Terms requires the Local Council to retrofit a water system and the
     Settlement Trust accepts the Proposed Final Terms, the costs of the retrofit will, at the Local Council’s option be paid (or
     reimbursed) out of the sale proceeds or paid by the Settlement Trust.
73   For the avoidance of doubt, the proceeds of the sale shall be first applied to any debt or liens remaining on the property,
     which debt shall have already been reflected in the Appraised Value of the property as described below.



                                                             89
               Case 20-10343-LSS                 Doc 5485          Filed 07/02/21           Page 96 of 474




fund contributions to the Pension Plan in accordance with the next sentence and, to the extent of
any excess, to pay any Payment Amounts due under the DST Note. If at any time (including the
end of any Plan Year) (a) the present value of the accumulated benefits for the Pension Plan, as
determined in accordance with the requirements set forth in the definition of “Excess Balance”
below for the most recently ended Plan Year, exceeds (b) the market value of the assets of the
Pension Plan (clause (a) minus clause (b) being the “Shortfall Amount”), funds in the LC
Reserve Account will be deposited into the Pension Plan up to the lesser of the Local Councils’
collective pro rata share of the Shortfall Amount or the balance in the LC Reserve Account.

        The DST Note shall be: (i) interest bearing at a rate of 1.5% per annum and without
recourse except as to the LC Reserve Account; (ii) secured by a lien on the LC Reserve Account;
(iii) payable on each Payment Date in an amount equal to the applicable Payment Amount; and
(iv) prepayable in whole or in part at any time without premium or penalty. The unpaid balance
of the DST Note (if any) remaining on the Payment Date that is the fifteenth anniversary of the
First Payment Date (the “DST Note Maturity Date”) shall be automatically extinguished and
shall be considered forgiven and satisfied after giving effect to any required payment on such
date. Other than the lien on the LC Reserve Account, the Settlement Trust shall have no other
recourse for payment under the DST Note.

          3.        Hartford Insurance Settlement Agreement

        On April 15, 2021, the Debtors entered into a settlement with their Insurance Companies
Hartford Accident and Indemnity Company, First State Insurance Company, Twin City Fire
Insurance Company, Navigators Specialty Insurance Company and certain related parties
(collectively, “Hartford”). The settlement agreement (the “Hartford Insurance Settlement
Agreement”) is attached as Exhibit I to the Plan.74 The summary of the Hartford Insurance
Settlement Agreement set forth here is qualified entirely by the text of the agreement, which
shall control in the event of any inconsistencies.

        Subject to a determination of the Bankruptcy Court, if the Plan includes the Hartford
Insurance Settlement Agreement, it provides for Hartford to make a contribution of up to $650
million to the Settlement Trust for the payment of Abuse Claims (the “Hartford Settlement
Contribution”). In return, the settlement provides, in pertinent part, for the sale of the Hartford
Policies to Hartford free and clear of the interests of all third parties, including any additional
insureds under the Hartford Policies, which interests will be channeled to the Settlement Trust;
74   As described in the motion for entry of the RSA Approval Order [D.I. 5466] (the “RSA Motion”), after the announcement of
     the Hartford Insurance Settlement Agreement on April 16, 2021, the Tort Claimants’ Committee, the Coalition, and the
     Future Claimants’ Representative expressed vehement opposition to the settlement in numerous filings, statements and
     appearances before the Bankruptcy Court. Although the Debtors were hopeful that continued mediation sessions might
     result in a resolution of the issues between Hartford, on the one hand, and the Tort Claimants’ Committee, the Coalition, and
     the Future Claimants’ Representative, on the other hand, after four weeks of additional mediation, the parties remain at an
     impasse. Indeed, on June 9, 2021, the Debtors received a letter from the Tort Claimants’ Committee, the Coalition, and the
     Future Claimants’ Representative stating that the holders of Direct Abuse Claims who they represent will not, under any
     circumstances, support any plan of reorganization that includes the terms and provisions of the Hartford Insurance
     Settlement Agreement. They further represented that the holders of Direct Abuse Claims who they represent would vote to
     reject any plan of reorganization that includes the terms and provisions of the Hartford Insurance Settlement Agreement. On
     July 1, 2021, the Debtors filed the RSA Motion, which requests, among other relief, the Bankruptcy Court’s determination
     that the Debtors have no obligation to seek approval of, and have no obligations under, the Hartford Insurance Settlement
     Agreement. If the Bankruptcy Court makes the foregoing determination, the Debtors shall amend the Plan to remove all
     provisions pertaining to the approval of the Hartford Insurance Settlement Agreement.


                                                             90
           Case 20-10343-LSS         Doc 5485       Filed 07/02/21    Page 97 of 474




the release of claims against Hartford by the Debtors and Local Councils; and the channeling of
all present and future claims against Hartford relating to its provision of insurance coverage for
Abuse Claims to the Settlement Trust.

         The Debtors believed that the Hartford Insurance Settlement Agreement was fair and
reasonable and was in the best interests of their estates at the time they entered into the
agreement. Hartford issued primary and certain umbrella policies to the BSA for the period from
September 21, 1971 to January 1, 1978. Prior to the Petition Date, the BSA and Hartford were
engaged in litigation over the scope of coverage provided under the Hartford Policies. In that
litigation, Hartford raised a number of defenses that, if successful, would substantially reduce or
even eliminate coverage for the Abuse Claims, including that the BSA has breached conditions
to coverage; that the Abuse Claims arise out of a single occurrence under applicable law, which
Hartford believes is New Jersey law under its primary policies; and that the BSA and the Local
Councils expected or intended the injuries for which they seek coverage.

        Hartford has also contended, outside of litigation, that the BSA’s access to certain of its
policies is significantly limited, including that the BSA released and extinguished its primary
policies for January 1, 1976 to January 1, 1978 through a prepetition settlement; that it has no
coverage obligations for Abuse Claims that are barred by the applicable statute of limitations;
and that at least one of the Hartford primary policies has an applicable aggregate limit for Abuse
Claims.

       While the Debtors dispute many, if not all, of those contentions, continuing to litigate
against Hartford would not only drain the Debtors’ limited resources but could also create a
substantial risk that Hartford would ultimately pay significantly less toward Abuse Claims than it
would under the Hartford Insurance Settlement Agreement—and some risk that Hartford would
pay nothing.

       The resolution of the coverage dispute reflected in the Hartford Insurance Settlement
Agreement was the product of extensive, arm’s-length negotiations conducted over a lengthy
period between the Debtors and Hartford, with the active assistance of the Mediators. It
represents a good-faith settlement and compromise of complex disputes and, if approved, would
avoid the costs, risks, uncertainty, and delay associated with protracted litigation, while
providing payment on account of Abuse Claims. However, as described below, if a plan
incorporating the Hartford Insurance Settlement Agreement cannot be confirmed as described
below, then the pursuit of this settlement appears futile.

       After the announcement of the Hartford Insurance Settlement Agreement on April 16,
2021, the Tort Claimants’ Committee, Coalition and Future Claimants’ Representative expressed
vehement opposition to the settlement in numerous filings, statements and appearances before
the Bankruptcy Court. Although the Debtors were hopeful that continued mediation sessions
might result in a resolution of the issues between Hartford, on the one hand, and the Tort
Claimants’ Committee, Coalition and Future Claimants’ Representative, on the other, after four
weeks of additional mediation, the parties remain at an impasse. On June 9, 2021, the Debtors
and Ad Hoc Committee received a letter from the Plaintiff Representatives informing the
Debtors that the holders of abuse claims whom they represent would not support—and would
affirmatively vote to reject—any plan of reorganization that includes the terms of the Hartford


                                               91
           Case 20-10343-LSS         Doc 5485       Filed 07/02/21    Page 98 of 474




Insurance Settlement Agreement (described below in Article V.R.3), under any circumstances.
        In light of the opposition of all of the parties representing holders of Direct Abuse Claims
to the Hartford Insurance Settlement Agreement, it appears the Plan cannot be confirmed to the
extent it includes the Hartford Insurance Settlement Agreement unless modifications are made to
the Hartford Insurance Settlement Agreement that are agreeable to the holders of Direct Abuse
Claims. In light of the changed circumstances that the Debtors face as a result of the abuse
survivors’ rejection of the Hartford Insurance Settlement Agreement, and the inability of the
Debtors to pursue the Plan—which would maximize recoveries for creditors—while retaining
the Hartford Insurance Settlement Agreement, the Debtors have filed a motion seeking entry of
an order authorizing them to enter into the Restructuring Support Agreement, and also relieving
them of any obligation to seek approval of the Hartford Insurance Settlement Agreement, as
required by the Restructuring Support Agreement.

       If the Hartford Insurance Settlement Agreement is included in the Plan, the key
provisions of the Hartford Insurance Settlement Agreement are summarized below:

               a.      The Hartford Settlement Contribution

        The Hartford Insurance Settlement Agreement provides for a contribution of $650
million to the Settlement Trust, contingent on (a) the Bankruptcy Court’s entry of an order
confirming the Plan and approving the Hartford Insurance Settlement Agreement, including the
Debtors’ sale of the Hartford Policies to Hartford, free and clear of all interests of any third
party, and the Debtors’ release of Hartford from the Hartford Released Claims (as defined in the
Agreement); (b) Hartford’s receipt of a fully executed release, substantially similar to the release
to be provided by the BSA to Hartford, on behalf of each Local Council; (c) the provision in the
Confirmation Order for a release and channeling injunction for the benefit of the Local Councils
with respect to Abuse Claims; (d) the Debtors’ provision of notice to Hartford that the Plan
Effective Date has occurred; and (e) the Confirmation Order having become a Final Order
(unless Hartford in its sole discretion waives such condition). If these preconditions are met, and
subject to all of the terms and conditions of the Hartford Insurance Settlement Agreement,
Hartford will pay the Debtors or, at the Debtors’ written direction, the Settlement Trust, the
Settlement Amount of $650 million, in cash, which (subject to the provisions discussed in the
next paragraph of this Disclosure Statement and to the rights of any third parties under the
Hartford Policies, which rights shall attach to the settlement proceeds) shall be used solely to pay
or defend Abuse Claims.

        The Settlement Amount is subject to reduction (or, if already paid by Hartford, to its right
to a refund) if the Debtors, their Estates or the Settlement Trust enter into an agreement resolving
the Debtors’ or Local Councils’ claims against Century and its affiliates for coverage of Abuse
Claims and that agreement provides for payment by Century of less than $1.3 billion (two times
the Settlement Amount). In that event, the Settlement Amount shall be reduced by (or Hartford
shall be entitled to a refund, payable by the Settlement Trust, equal to) fifty percent of the
difference between $1.3 billion and the amount paid by Century. After analyzing the Abuse
Claims and the insurance coverage potentially available to pay them, the Debtors have concluded
that Century’s relative share of coverage obligations for Abuse Claims is more than two times
Hartford’s share. Accordingly, the Debtors believe that the payment-reduction provision of the


                                               92
               Case 20-10343-LSS                Doc 5485          Filed 07/02/21   Page 99 of 474




Hartford Insurance Settlement Agreement is fair and reasonable, and was necessary to obtain the
Hartford Settlement Contribution.75

       Certain parties contend that the Hartford Insurance Settlement Agreement impairs other
of the BSA’s Insurance Companies’ contribution rights; however, the BSA disagrees. The vast
majority of the years Hartford provided the BSA Insurance Coverage, the BSA’s Insurance
Companies will not have contribution claims against Hartford as Hartford provided both the
primary and excess Insurance Policies that would be implicated by the Abuse Claims.

                   b.        Mutual Release of Claims by Hartford, the Debtors and the Local
                             Councils

        If the Plan includes the Hartford Insurance Settlement Agreement, upon the later of the
Effective Date of the Hartford Insurance Settlement Agreement and Hartford’s payment of the
Settlement Amount, (a) the Debtors, their Estates, and the Settlement Trust will release Hartford
from the Hartford Released Claims (as such term is defined in, and as provided in Section IV.A.
of, the Hartford Insurance Settlement Agreement), and (b) Hartford will release the Debtors,
their Estates, and the Settlement Trust from the BSA Released Claims (as such term is defined
in, and as provided in, Section IV.B of the Hartford Insurance Settlement Agreement) and will
withdraw all requests or demands for payment by the Debtors or their Estates of any BSA
Released Claims, including any proofs of claim that Hartford asserted in the Debtors’ Chapter 11
Cases. In addition, Hartford will receive a fully executed Local Council Release (as such term is
defined in the Hartford Insurance Settlement Agreement) on behalf of each Local Council, in
form and substance acceptable to Hartford, under which (a) each Local Council will release
Hartford from all claims by any Local Council under the Local Council Policies and the Hartford
Policies, and (b) Hartford will release the Local Councils from all claims by Hartford in
connection with the Hartford Policies and the Local Council Policies.

                   c.        Channeling Injunction and Releases in Favor of Hartford as a Settling
                             Insurance Company and Protected Party under the Plan

        If the Plan incorporates the Hartford Insurance Settlement Agreement, Hartford will be a
Settling Insurance Company and a Protected Party under the Plan and will be provided all
benefits and protections afforded to Settling Insurance Companies and Protected Parties,
including (a) the Channeling Injunction set forth in Article X.F of the Plan, which will
permanently enjoin any person or entity from asserting any Abuse Claim against Hartford and
will channel all such present and future Abuse Claims against Hartford to the Settlement Trust,
and (b) the Releases and related Injunctions set forth in Articles X.J and Article X.L of the Plan,
which will (i) provide releases of certain claims against Hartford by the Debtors and their Estates
and by holders of Abuse Claims, and (ii) permanently enjoin all holders of claims released under
Article X.J of the Plan from asserting such released claims against Hartford. The Channeling
Injunction and the Releases and related Injunctions set forth in Articles X.F, X.J, and X.L of the
Plan are further described in Article VI.Q of this Disclosure Statement.



75   Century disagrees with the above and opposes the Debtors’ policy analysis.


                                                            93
            Case 20-10343-LSS        Doc 5485       Filed 07/02/21   Page 100 of 474




                d.     Reservation of Rights

        If the Plan is not confirmed or if any other condition precedent to Hartford’s obligations
under the Hartford Insurance Settlement Agreement is not met or waived, Hartford shall have the
right to object to the Plan and to take any other actions in the Debtors’ Chapter 11 Cases that it
may deem necessary to protect its rights and interests. Furthermore, in the event of any judicial
disapproval of the Hartford Insurance Settlement Agreement, including any vacatur or reversal
of the Confirmation Order (or Approval Order, if applicable) on appeal, Hartford and the Debtors
shall have the right to declare the Agreement null and void, in which case, among other things,
Hartford shall have no obligation to pay the Settlement Amount (and, if already paid, such
payment shall be returned to Hartford), and Hartford and the Debtors shall have all rights,
defenses, and obligations with respect to insurance coverage that they would have had absent the
Hartford Insurance Settlement Agreement.

S.       TCC / FCR Joint Standing Motion

        On March 12, 2021, the Tort Claimants’ Committee and Future Claimants Representative
filed a joint motion (the “TCC / FCR Joint Standing Motion”), which requested standing for the
Tort Claimants’ Committee and Future Claimants’ Representative to prosecute the following
claims on behalf of the Debtors’ bankruptcy estate: (1) declaratory judgment that the
Intercompany Note be characterized as an equity or capital contribution made by BSA to Arrow
or, in the alternative, an order avoiding certain transfers made under the Intercompany Note by
BSA to Arrow; (2) declaratory judgment that certain property of the Debtors is not subject to the
liens or security interests granted to the prepetition lender, JPM; (3) avoidance of certain
unperfected liens and security interests asserted by JPM against certain property of the Debtors;
and (4) an order reversing certain components of the Debtors’ Final Cash Collateral Order [D.I.
2364].

        On April 29, 2021, JPM and the Debtors filed an objection to the TCC / FCR Joint
Standing Motion [D.I. 2732, 2733], which the Creditors’ Committee joined on a limited basis
[D.I. 2737]. On May 27, 2021, the Bankruptcy Court entered an order adjourning the TCC /
FRC Joint Standing Motion to consideration after the conclusion of the Confirmation Hearing
[D.I. 5073].

T.       Other Relevant Filings & Hearings

        On March 4, 2021, Century and Hartford filed Century and Hartford’s Statement
         Regarding the Recently-Filed Plan of Reorganization and Pending Rule 2004 Motions
         [D.I. 2316], stating that the Amended Plan has not garnered sufficient support.

        On March 8, 2021, Allianz Insurers’ filed a joinder in support of Century and Hartford’s
         statement regarding the Amended Plan and pending Rule 2004 Motions [D.I. 2331].

        On March 16, 2021, the Tort Claimants’ Committee filed the Official Tort Claimants’
         Committee’s Case Status Report [D.I. 2388], outlining issues that it informally objected
         to with respect to the Debtors’ proposed Amended Plan. Through the status report, the
         Tort Claimants’ Committee also asserted that various issues should be further addressed


                                               94
             Case 20-10343-LSS               Doc 5485          Filed 07/02/21         Page 101 of 474




         including, among other things, claims of the estate; restricted assets; Local Councils; and
         Chartered Organizations.

        On April 9, 2021, the Tort Claimants’ Committee filed its second case status report,
         detailing, among other things, pending contested matters and unresolved issues [D.I.
         2566]. The Tort Claimants’ Committee stated that judicial resolution of issues might be
         necessary to reach a consensual plan and reiterated its assertion that the Tort Claimants’
         Committee should be permitted the opportunity to propose its own plan of reorganization
         in addition to the Debtors’ Plan. Id. at 7.

        On April 9, 2021, Century filed a motion to adjourn the Disclosure Statement hearing
         scheduled for April 29, 2021, to a later date after the Debtors file the Settlement Trust
         Agreement and Trust Distribution Procedures [D.I. 2568] (the “Century Motion to
         Adjourn”).76

        On April 12, 2021, the Bankruptcy Court held a status conference regarding, among other
         things, the status of Mediation, the Plan and Disclosure Statement, and the Century
         Motion to Adjourn. At that time the Bankruptcy Court continued the hearing to approve
         the Disclosure Statement to May 19, 2021.

        On April 23, 2021, the Coalition, the Future Claimants’ Representative, and the Tort
         Claimants’ Committee filed two notices of discovery on Century and Hartford [D.I. 2682,
         2683] (the “Century Discovery Request” and “Hartford Discovery Request,”
         respectively).

        On April 28, 2021, the Debtors filed the Motion for Entry of an Order (I) Approving Lehr
         Settlement Agreement and (II) Modifying the Automatic Stay, to the Extent Necessary, to
         Permit Payment of Settlement Amount by Applicable Insurance [D.I. 2719] (“Lehr
         Settlement Agreement”), to which the Tort Claimants’ Committee [D.I. 3781], Future
         Claimants’ Representative, and Coalition [D.I. 3851, 3854] filed objections. Subject to
         the terms of the Restructuring Support Agreement, the Coalition, Tort Claimants’
         Committee, and the Future Claimants’ Representative have agreed not to oppose any
         reasonable settlement of a Non-Abuse Litigation Claim that is proposed to be paid from a
         Specified Insurance Policy that is a primary or umbrella policy, including but not limited
         to the Lehr Settlement Agreement.

        On May 5, 2021, Century filed a Motion to Amend the Court’s Order (I) Approving
         Procedures for (A) Interim Compensation and Reimbursement of Retained Professionals
         and (B) Expense Reimbursement for Official Committee Members and (II) Granting
         Related Relief [D.I. 3161], to which the Debtors and the Tort Claimants’ Committee have
         filed responses proposing certain modifications to the relief requested by Century.




76   Clarendon American Insurance Company (“Clarendon”) and Travelers Casualty and Surety Company joined Century’s
     motion to adjourn. Id. at 1 n.2. Clarendon formally filed a joinder to Century’s motion on April 12, 2021 [D.I. 2572].


                                                          95
              Case 20-10343-LSS      Doc 5485        Filed 07/02/21   Page 102 of 474




                         ARTICLE VI. OVERVIEW OF THE PLAN

A.       General

        This Article of the Disclosure Statement summarizes certain relevant provisions of the
Plan. The confirmation of a plan of reorganization is the principal objective of a chapter 11 case.
A plan of reorganization sets forth the means for treating claims against, and equity interests in, a
debtor. Confirmation of a plan of reorganization by a bankruptcy court makes it binding on the
debtor, any person or Entity acquiring property under the plan, and any creditor of, or equity
interest holder in, the debtor, whether or not such creditor or equity interest holder has accepted
the plan or received or retains any property under the plan. Subject to certain limited exceptions
and other than as provided in a plan itself or in a confirmation order, a confirmation order
discharges the debtor from any debt that arose prior to the date of confirmation of the plan of
reorganization.

       Pursuant to Article V of the Plan, on or after the Confirmation Date, the Debtors shall be
empowered and authorized to take or cause to be taken, prior to the Effective Date, all actions
consistent with the Plan as may be necessary or appropriate to enable them to implement the
provisions of the Plan before, on, or after the Effective Date, including the creation of the
Settlement Trust and the preparations for the transfer of the Settlement Trust Assets to the
Settlement Trust.

    YOU SHOULD READ THE PLAN IN ITS ENTIRETY BEFORE VOTING TO
ACCEPT OR REJECT THE PLAN.

B.       Distributions

        One of the key concepts under the Bankruptcy Code is that only Claims and interests that
are “allowed” may receive distributions under a chapter 11 plan. This term is used throughout
the Plan and the descriptions below. In general, an Allowed Claim means that the Debtors agree,
or if there is a dispute, the Bankruptcy Court determines, that the Claim (other than an Abuse
Claim), and the amount thereof, is in fact a valid obligation of the Debtors. Similarly, with
respect to Abuse Claims, such Claims will be channeled to, as well as allowed and resolved by,
the Settlement Trust in accordance with the Trust Distribution Procedures. A detailed discussion
of the treatment and anticipated means of satisfaction for each Class of Allowed Claims and the
Class of Abuse Claims that are channeled to the Settlement Trust and allowed pursuant to terms
of the Trust Distribution Procedures is set forth in Article VII of this Disclosure Statement.

C.       Treatment of Unclassified Claims

         The treatment of unclassified Claims are as follows:

     Class     Designation         Treatment under the Plan                Impairment and
                                                                          Entitlement to Vote
 N/A         Administrative Each holder of an Allowed                  Unimpaired
             Expense Claims Administrative Expense Claim shall
                            receive payment of Cash in an amount       Not Entitled to Vote


                                                96
             Case 20-10343-LSS       Doc 5485        Filed 07/02/21    Page 103 of 474




  Class       Designation          Treatment under the Plan                 Impairment and
                                                                          Entitlement to Vote
                             equal to the unpaid portion of such       (Presumed to Accept)
                             Allowed Administrative Expense Claim.
 N/A        Professional Fee Each holder of an Allowed Professional    Unimpaired
            Claims           Fee Claim shall receive payment in Cash
                             from funds held in the Professional Fee   Not Entitled to Vote
                             Reserve.                                  (Presumed to Accept)
 N/A        Priority Tax     Each holder of an Allowed Priority Tax    Unimpaired
            Claims           Claim shall receive Cash in an amount
                             equal to such Allowed Priority Tax        Not Entitled to Vote
                             Claim.                                    (Presumed to Accept)

       1.        Administrative Expense Claims Generally

        Except to the extent that a holder of an Allowed Administrative Expense Claim agrees to
less favorable treatment with respect to such Allowed Administrative Expense Claim, each
holder of an Allowed Administrative Expense Claim (other than Professional Fee Claims, which
are governed by Article II.A.2 of the Plan) shall receive, on account of and in full and complete
settlement, release and discharge of, and in exchange for, such Claim, payment of Cash in an
amount equal to the unpaid portion of such Allowed Administrative Expense Claim, or such
amounts and on other such terms as may be agreed to by the holders of such Claims, on or as
soon as reasonably practicable after the later of: (a) the Effective Date; (b) the first Business Day
after the date that is thirty (30) calendar days after the date such Administrative Expense Claim
becomes an Allowed Administrative Expense Claim; (c) such other date(s) as such holder and
the Debtors or Reorganized BSA shall have agreed; or (d) such other date ordered by the
Bankruptcy Court; provided, however, that Allowed Administrative Expense Claims that arise in
the ordinary course of the Debtors’ non-profit operations during the Chapter 11 Cases may be
paid by the Debtors or Reorganized BSA in the ordinary course of operations and in accordance
with the terms and conditions of the particular agreements governing such obligations, course of
dealing, course of operations, or customary practice. Notwithstanding anything to the contrary in
the Plan or in the Cash Collateral Order, no Claim on account of any diminution in the value of
the Prepetition Secured Parties’ interests in the Prepetition Collateral (including Cash Collateral)
(as each such capitalized term is defined in the Cash Collateral Order) from and after the Petition
Date shall be Allowed unless such Claim is Allowed by a Final Order of the Bankruptcy Court.

     HOLDERS OF ADMINISTRATIVE EXPENSE CLAIMS THAT ARE REQUIRED
TO, BUT DO NOT, FILE AND SERVE A REQUEST FOR PAYMENT OF SUCH
ADMINISTRATIVE EXPENSE CLAIMS BY THE ADMINISTRATIVE CLAIMS BAR
DATE SHALL BE FOREVER BARRED, ESTOPPED, AND ENJOINED FROM
ASSERTING SUCH ADMINISTRATIVE EXPENSE CLAIMS AGAINST THE
DEBTORS OR THEIR PROPERTY, AND SUCH ADMINISTRATIVE EXPENSE
CLAIMS SHALL BE DEEMED DISCHARGED AS OF THE EFFECTIVE DATE.




                                                97
        Case 20-10343-LSS        Doc 5485        Filed 07/02/21   Page 104 of 474




   2.      Professional Fee Claims

(a) Final Fee Applications. All Professionals or other Persons requesting the final
    Allowance and payment of compensation and/or reimbursement of expenses pursuant to
    sections 328, 330, 331 and/or 503(b) for services rendered during the period from the
    Petition Date to and including the Effective Date shall file and serve final applications for
    Allowance and payment of Professional Fee Claims on counsel to the Debtors and the
    United States Trustee no later than the first Business Day that is forty-five (45) days after
    the Effective Date. Objections to any Professional Fee Claim must be filed and served on
    Reorganized BSA and the applicable Professional within twenty-one (21) calendar days
    after the filing of the final fee application that relates to the Professional Fee Claim
    (unless otherwise agreed by the Debtors or Reorganized BSA, as applicable, and the
    Professional requesting Allowance and payment of a Professional Fee Claim). The Fee
    Examiner shall continue to act in its appointed capacity unless and until all Professional
    Fee Claims have been approved by order of the Bankruptcy Court, and Reorganized BSA
    shall be responsible to pay the fees and expenses incurred by the Fee Examiner in
    rendering services after the Effective Date.

(b) Professional Fee Reserve. On the Effective Date, the Debtors shall establish and fund the
    Professional Fee Reserve with Cash in an amount equal to the Professional Fee Reserve
    Amount. Funds held in the Professional Fee Reserve shall not be considered property of
    the Debtors’ Estates, Reorganized BSA, the Settlement Trust, or the Core Value Cash
    Pool. Professional Fees owing on account of Allowed Professional Fee Claims shall be
    paid in Cash from funds held in the Professional Fee Reserve as soon as reasonably
    practicable after such Professional Fee Claims are Allowed by a Final Order of the
    Bankruptcy Court or authorized to be paid under the Compensation Procedures Order;
    provided, however, that Reorganized BSA’s obligations with respect to Allowed
    Professional Fee Claims shall not be limited by or deemed limited to the balance of funds
    held in the Professional Fee Reserve. To the extent the funds held in the Professional Fee
    Reserve are insufficient to satisfy the Allowed Professional Fee Claims in full, each
    holder of an Allowed Professional Fee Claim shall have an Allowed Administrative
    Expense Claim for any deficiency, which shall be satisfied in accordance with Article
    II.A.2 of the Plan. No Liens, Claims, interests, charges, or other Encumbrances or
    liabilities of any kind shall encumber the Professional Fee Reserve in any way. When all
    Allowed Professional Fee Claims have been paid in full, amounts remaining in the
    Professional Fee Reserve, if any, shall revert to Reorganized BSA.

(c) Professional Fee Reserve Amount. To receive payment for Accrued Professional Fees
    incurred up to and including the Effective Date, Professionals shall estimate their
    Accrued Professional Fees as of the Effective Date and deliver such estimate to the
    Debtors at least five (5) Business Days prior to the anticipated Effective Date. If a
    Professional does not provide such estimate, the Debtors may estimate the unbilled fees
    and expenses of such Professional. The total amount so estimated will constitute the
    Professional Fee Reserve Amount, provided that such estimate will not be considered an
    admission or limitation with respect to the fees and expenses of such Professional.




                                            98
             Case 20-10343-LSS        Doc 5485       Filed 07/02/21   Page 105 of 474




     (d) Post-Effective Date Fees and Expenses. From and after the Effective Date, any
         requirement that Professionals comply with sections 327 through 331 or 1103 of the
         Bankruptcy Code in seeking retention or compensation for services rendered after such
         date shall terminate, and Professionals may be employed and paid in the ordinary course
         of operations without any further notice to or action, order, or approval of the Bankruptcy
         Court. The reasonable and documented fees and expenses incurred by the Professionals
         to the Creditors’ Committee after the Effective Date until the complete dissolution of the
         Creditors’ Committee for all purposes in accordance with Article X.R of the Plan will be
         paid by Reorganized BSA in the ordinary course of business (and not later than thirty
         (30) days after submission of invoices).

     (e) Coalition Restructuring Expenses.       For the avoidance of doubt, the Coalition
         Restructuring Expenses shall be paid in accordance with Article V.T of the Plan, and the
         terms of Article II.A.2 of the Plan shall not apply to the Coalition Restructuring
         Expenses.

        3.      Priority Tax Claims

        Except to the extent that a holder of an Allowed Priority Tax Claim agrees to less
favorable treatment, each holder of an Allowed Priority Tax Claim shall receive on account of
and in full and complete settlement, release and discharge of, and in exchange for, such Allowed
Priority Tax Claim, at the sole option of the Debtors or Reorganized BSA, as applicable:
(1) Cash in an amount equal to such Allowed Priority Tax Claim on or as soon as reasonably
practicable after the later of (a) the Effective Date, to the extent such Claim is an Allowed
Priority Tax Claim on the Effective Date; (b) the first Business Day after the date that is thirty
(30) calendar days after the date such Priority Tax Claim becomes an Allowed Priority Tax
Claim; and (c) the date such Allowed Priority Tax Claim is due and payable in the ordinary
course as such obligation becomes due; provided, however, that the Debtors reserve the right to
prepay all or a portion of any such amounts at any time under this option without penalty or
premium; or (2) regular installment payments in Cash of a total value, as of the Effective Date of
the Plan, equal to the Allowed amount of such Claim over a period ending not later than five
years after the Petition Date.

D.      Classification of Claims and Interests Summary

        The Plan is being proposed as a joint plan of reorganization of the Debtors for
administrative purposes only and constitutes a separate chapter 11 plan of reorganization for
each Debtor. The Plan is not premised upon the substantive consolidation of the Debtors with
respect to the Classes of Claims or Interests set forth in the Plan.

       The Plan establishes a comprehensive classification of Claims and Interests. The table
below summarizes the classification, treatment, voting rights, and Claims and Interests, by Class,
under the Plan.




                                                99
                  Case 20-10343-LSS                Doc 5485           Filed 07/02/21         Page 106 of 474




     Class Designation77                          Treatment under the Plan                             Impairment and
                                                                                                      Entitlement to Vote
     1            Other       Each holder of an Allowed Other Priority                                Unimpaired
                  Priority    Claim shall receive: (i) payment in Cash in an
                  Claims      amount equal to such Allowed Other Priority                              Not Entitled to Vote
                              Claim; or (ii) satisfaction of such Allowed                              (Presumed to
                              Other Priority Claim in any other manner that                            Accept)
                              renders the Allowed Other Priority Claim
                              Unimpaired, including Reinstatement.
     2            Other       Each holder of an Allowed Other Secured                                  Unimpaired
                  Secured     Claim shall receive: (i) payment in Cash in an
                  Claims      amount equal to the Allowed amount of such                               Not Entitled to Vote
                              Claim; (ii) satisfaction of such Other Secured                           (Presumed to
                              Claim in any other manner that renders the                               Accept)
                              Allowed Other Secured Claim Unimpaired,
                              including Reinstatement; or (iii) return of the
                              applicable collateral in satisfaction of the
                              Allowed amount of such Other Secured Claim.
     3A           2010 Credit Each holder of an Allowed 2010 Credit Facility                           Impaired
                  Facility    Claim shall receive a Claim under the Restated
                  Claims      Credit Facility Documents in an amount equal                             Entitled to Vote
                              to the amount of such holder’s Allowed 2010
                              Credit Facility Claim.
     3B           2019 RCF    Each holder of an Allowed 2019 RCF Claim                                 Impaired
                  Claims      shall receive a Claim under the Restated Credit
                              Facility Documents in an amount equal to the                             Entitled to Vote
                              amount of such holder’s Allowed 2019 RCF
                              Claim.
     4A           2010 Bond   Each holder of an Allowed 2010 Bond Claim                                Impaired
                  Claims      shall receive a Claim under the Restated 2010
                              Bond Documents in an amount equal to the                                 Entitled to Vote
                              amount of such holder’s Allowed 2010 Bond
                              Claim.
     4B           2012 Bond   Each holder of an Allowed 2012 Bond Claim                                Impaired
                  Claims      shall receive a Claim under the Restated 2012
                              Bond Documents in an amount equal to the                                 Entitled to Vote
                              amount of such holder’s Allowed 2012 Bond
                              Claim.
     5            Convenience Each holder of an Allowed Convenience Claim                              Impaired
                  Claims      shall receive Cash in an amount equal to 100%
                              of such holder’s Allowed Convenience Claim.                              Entitled to Vote
     6            General     Each holder of an Allowed General Unsecured                              Impaired

77       The Debtors reserve the right to eliminate any Class of Claims in the event they determine that there are no Claims in such
         Class.


                                                                100
                  Case 20-10343-LSS               Doc 5485          Filed 07/02/21         Page 107 of 474




     Class Designation77                         Treatment under the Plan                            Impairment and
                                                                                                    Entitlement to Vote
                  Unsecured    Claim shall receive, subject to the holder’s
                  Claims       ability to elect Convenience Claim treatment                         Entitled to Vote
                               on account of the Allowed General Unsecured
                               Claim, its Pro Rata Share of the Core Value
                               Cash Pool up to the full amount of such
                               Allowed General Unsecured Claim in the
                               manner described in Article VII of the Plan.
     7            Non-Abuse Each holder of an Allowed Non-Abuse                                     Impaired
                  Litigation   Litigation Claim shall, subject to (i) the
                  Claims       holder’s ability to elect Convenience Claim                          Entitled to Vote
                               treatment as provided in the following sentence
                               and (ii) the terms and conditions of Article
                               IV.D.3 of the Plan (as applicable), retain the
                               right to recover up to the amount of such
                               holder’s Allowed Non-Abuse Litigation Claim
                               from (x) available insurance coverage or the
                               proceeds of any Insurance Policy, including
                               any Abuse Insurance Policy or Non-Abuse
                               Insurance Policy, (y) applicable proceeds of
                               any Insurance Settlement Agreements, and (z)
                               co-liable non-debtors (if any) or their insurance
                               coverage. Solely to the extent that the holder
                               of an Allowed Non-Abuse Litigation Claim
                               fails to recover in full from the foregoing
                               sources on account of such Allowed Claim
                               after exhausting its remedies in respect thereof,
                               such holder may elect to have the unsatisfied
                               portion of its Allowed Claim treated as an
                               Allowed Convenience Claim and receive cash
                               in an amount equal to the lesser of (a) the
                               amount of the unsatisfied portion of the
                               Allowed Non-Abuse Litigation Claim and (b)
                               $50,000.
     8            Direct Abuse Pursuant to the Channeling Injunction set forth                      Impaired
                  Claims78     in Article X.F of the Plan, each holder of a
                               Direct Abuse Claim shall have such holder’s                          Entitled to Vote
                               Direct Abuse Claim against the Protected
                               Parties (or any of them) permanently channeled
                               to the Settlement Trust, and such Direct Abuse
                               Claim shall thereafter be asserted exclusively
                               against the Settlement Trust and processed,
                               liquidated, and paid in accordance with the

78       Under the Plan, “Direct Abuse Claim” means an Abuse Claim that is not an Indirect Abuse Claim.


                                                              101
                  Case 20-10343-LSS               Doc 5485           Filed 07/02/21         Page 108 of 474




     Class Designation77                         Treatment under the Plan                             Impairment and
                                                                                                     Entitlement to Vote
                                      terms, provisions, and procedures of the
                                      Settlement Trust Documents.
     9            Indirect            Pursuant to the Channeling Injunction set forth                Impaired
                  Abuse               in Article X.F of the Plan, each holder of an
                  Claims79            Indirect Abuse Claim shall have such holder’s                  Entitled to Vote
                                      Indirect Abuse Claim against the Protected
                                      Parties (or any of them) permanently channeled
                                      to the Settlement Trust, and such Indirect
                                      Abuse Claim shall thereafter be asserted
                                      exclusively against the Settlement Trust and
                                      processed, liquidated, and paid in accordance
                                      with the terms, provisions, and procedures of
                                      the Settlement Trust Documents.
     10           Interests in        Interests in Delaware BSA shall be deemed                      Impaired
                  Delaware            cancelled without further action by or order of
                  BSA                 the Bankruptcy Court and shall be of no further                Not Entitled to Vote
                                      force or effect, whether surrendered for                       (Deemed to Reject)
                                      cancellation or otherwise.

E.           Treatment of Claims and Interests

             Holders of Claims and Interests shall receive the treatment as set forth below:

             1.        Class 1—Other Priority Claims

                       (i)       Classification: Class 1 consists of all Other Priority Claims.

                       (ii)      Treatment: Except to the extent that a holder of an Allowed Other Priority
                                 Claim agrees to less favorable treatment of such Claim, in full and final
                                 satisfaction of such Allowed Other Priority Claim, at the sole option of
                                 Reorganized BSA: (i) each such holder shall receive payment in Cash in
                                 an amount equal to such Allowed Other Priority Claim, payable on or as
                                 soon as reasonably practicable after the last to occur of (x) the Effective
                                 Date, (y) the date on which such Other Priority Claim becomes an
                                 Allowed Other Priority Claim, and (z) the date on which the holder of
                                 such Allowed Other Priority Claim and the Debtors or Reorganized BSA,
                                 as applicable, shall otherwise agree in writing; or (ii) satisfaction of such


79       Under the Plan, “Indirect Abuse Claim” means a liquidated or unliquidated Abuse Claim for contribution, indemnity,
         reimbursement, or subrogation, whether contractual or implied by law (as those terms are defined by the applicable non-
         bankruptcy law of the relevant jurisdiction), and any other derivative Abuse Claim of any kind whatsoever, whether in the
         nature of or sounding in contract, tort, warranty or any other theory of law or equity whatsoever, including any
         indemnification, reimbursement, hold-harmless or other payment obligation provided for under any prepetition settlement,
         insurance policy, program agreement or contract.


                                                               102
     Case 20-10343-LSS        Doc 5485        Filed 07/02/21   Page 109 of 474




                Allowed Other Priority Claim in any other manner that renders the
                Allowed Other Priority Claim Unimpaired, including Reinstatement.

        (iii)   Voting: Class 1 is Unimpaired, and each holder of an Other Priority Claim
                is conclusively presumed to have accepted the Plan pursuant to section
                1126(f) of the Bankruptcy Code. Therefore, holders of Other Priority
                Claims are not entitled to vote to accept or reject the Plan, and the votes of
                such holders will not be solicited with respect to Other Priority Claims.

2.      Class 2—Other Secured Claims

        (i)     Classification: Class 2 consists of all Other Secured Claims. To the extent
                that Other Secured Claims are Secured by different collateral or different
                interests in the same collateral, such Claims shall be treated as separate
                subclasses of Class 2 for purposes of voting to accept or reject the Plan
                and receiving Plan Distributions under the Plan.

        (ii)    Treatment: Except to the extent that a holder of an Allowed Other Secured
                Claim agrees to less favorable treatment of such Claim, in full and final
                satisfaction of such Allowed Other Secured Claim, each holder of an
                Allowed Other Secured Claim will receive, at the sole option of
                Reorganized BSA: (i) Cash in an amount equal to the Allowed amount of
                such Claim, including the payment of any interest required to be paid
                under section 506(b) of the Bankruptcy Code, payable on or as soon as
                reasonably practicable after the last to occur of (x) the Effective Date,
                (y) the date on which such Other Secured Claim becomes an Allowed
                Other Secured Claim, and (z) the date on which the holder of such
                Allowed Other Secured Claim and the Debtors or Reorganized BSA, as
                applicable, shall otherwise agree in writing; (ii) satisfaction of such Other
                Secured Claim in any other manner that renders the Allowed Other
                Secured Claim Unimpaired, including Reinstatement; or (iii) return of the
                applicable collateral on the Effective Date or as soon as reasonably
                practicable thereafter in satisfaction of the Allowed amount of such Other
                Secured Claim.

        (iii)   Voting: Class 2 is Unimpaired, and each holder of an Other Secured Claim
                is conclusively presumed to have accepted the Plan pursuant to
                section 1126(f) of the Bankruptcy Code. Therefore, holders of Other
                Secured Claims are not entitled to vote to accept or reject the Plan, and the
                votes of such holders will not be solicited with respect to Other Secured
                Claims.

3.      Class 3A—2010 Credit Facility Claims

        (i)     Classification: Class 3A consists of all 2010 Credit Facility Claims.

        (ii)    Allowance: On the Effective Date, all 2010 Credit Facility Claims shall be
                deemed fully Secured and Allowed pursuant to section 506(a) of the

                                        103
     Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 110 of 474




                Bankruptcy Code, and not subject to any counterclaim, defense, offset, or
                reduction of any kind, in an aggregate amount not less than $80,762,060
                (including $44,299,743 of undrawn amounts under letters of credit issued
                under the 2010 Credit Facility Documents provided such letters of credit
                are drawn on or before the Effective Date) plus any accrued but unpaid
                interest and reasonable fees and expenses as of the Effective Date to the
                extent not paid pursuant to the Cash Collateral Order. Because all 2010
                Credit Facility Claims are deemed fully Secured, there are no unsecured
                2010 Credit Facility Claims, and the holders of such Claims do not have or
                hold any Class 6 Claims against the Debtors on account of any 2010
                Credit Facility Claims.

        (iii)   Treatment: Except to the extent that a holder of an Allowed 2010 Credit
                Facility Claim agrees to less favorable treatment of such Claim, in full and
                final satisfaction, settlement, release, and discharge of, and in exchange
                for an Allowed 2010 Credit Facility Claim, each holder of an Allowed
                2010 Credit Facility Claim shall receive a Claim under the Restated Credit
                Facility Documents in an amount equal to the amount of such holder’s
                Allowed 2010 Credit Facility Claim.

        (iv)    Voting: Class 3A is Impaired, and each holder of an Allowed 2010 Credit
                Facility Claim is entitled to vote to accept or reject the Plan.

4.      Class 3B—2019 RCF Claims

        (i)     Classification: Class 3B consists of all 2019 RCF Claims.

        (ii)    Allowance: On the Effective Date, all 2019 RCF Claims shall be deemed
                fully Secured and Allowed pursuant to section 506(a) of the Bankruptcy
                Code, and not subject to any counterclaim, defense, offset, or reduction of
                any kind, in an aggregate amount not less than $61,542,720 (including
                $51,542,720 of undrawn amounts under letters of credit issued under the
                2019 RCF Documents provided such letters of credit are drawn on or
                before the Effective Date) plus any accrued but unpaid interest and
                reasonable fees and expenses as of the Effective Date to the extent not
                paid pursuant to the Cash Collateral Order. Because all 2019 RCF Claims
                are deemed fully Secured, there are no unsecured 2019 RCF Claims, and
                the holders of such Claims do not have or hold any Class 6 Claims against
                the Debtors on account of any 2019 RCF Claims.

        (iii)   Treatment: Except to the extent that a holder of an Allowed 2019 RCF
                Claim agrees to less favorable treatment of such Claim, in full and final
                satisfaction, settlement, release, and discharge of, and in exchange for an
                Allowed 2019 RCF Claim, each holder of an Allowed 2019 RCF Claim
                shall receive a Claim under the Restated Credit Facility Documents in an
                amount equal to the amount of such holder’s Allowed 2019 RCF Claim.



                                       104
     Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 111 of 474




        (iv)    Voting: Class 3B is Impaired, and each holder of a 2019 RCF Claim is
                entitled to vote to accept or reject the Plan.

5.      Class 4A—2010 Bond Claims

        (i)     Classification: Class 4A consists of all 2010 Bond Claims.

        (ii)    Allowance: On the Effective Date, all 2010 Bond Claims shall be deemed
                fully Secured and Allowed pursuant to section 506(a) of the Bankruptcy
                Code, and not subject to any counterclaim, defense, offset, or reduction of
                any kind, in an aggregate amount of not less than $40,137,274 plus any
                accrued but unpaid interest and reasonable fees and expenses as of the
                Effective Date to the extent not paid pursuant to the Cash Collateral Order.
                Because all 2010 Bond Claims are deemed fully Secured, there are no
                unsecured 2010 Bond Claims, and the holders of such Claims do not have
                or hold any Class 6 Claims against the Debtors on account of any 2010
                Bond Claims.

        (iii)   Treatment: Except to the extent that a holder of an Allowed 2010 Bond
                Claim agrees to less favorable treatment of such Claim, in full and final
                satisfaction, settlement, release, and discharge of, and in exchange for an
                Allowed 2010 Bond Claim, each holder of an Allowed 2010 Bond Claim
                shall receive a Claim under the Restated 2010 Bond Documents in an
                amount equal to the amount of such holder’s Allowed 2010 Bond Claim.

        (iv)    Voting: Class 4A is Impaired, and each holder of a 2010 Bond Claim is
                entitled to vote to accept or reject the Plan.

6.      Class 4B—2012 Bond Claims

        (i)     Classification: Class 4B consists of all 2012 Bond Claims.

        (ii)    Allowance: On the Effective Date, all 2012 Bond Claims shall be deemed
                fully Secured and Allowed pursuant to section 506(a) of the Bankruptcy
                Code, and not subject to any counterclaim, defense, offset, or reduction of
                any kind, in an aggregate amount of not less than $145,662,101 plus any
                accrued but unpaid interest and reasonable fees and expenses as of the
                Effective Date to the extent not paid pursuant to the Cash Collateral Order.
                Because all 2012 Bond Claims are deemed fully Secured, there are no
                unsecured 2012 Bond Claims, and the holders of such Claims do not have
                or hold any Class 6 Claims against the Debtors on account of any 2012
                Bond Claims.

        (iii)   Treatment: Except to the extent that a holder of an Allowed 2012 Bond
                Claim agrees to less favorable treatment of such Claim, in full and final
                satisfaction, settlement, release, and discharge of, and in exchange for an
                Allowed 2012 Bond Claim, each holder of an Allowed 2012 Bond Claim


                                       105
     Case 20-10343-LSS        Doc 5485        Filed 07/02/21   Page 112 of 474




                shall receive a Claim under the Restated 2012 Bond Documents in an
                amount equal to the amount of such holder’s Allowed 2012 Bond Claim.

        (iv)    Voting: Class 4B is Impaired, and each holder of a 2012 Bond Claim is
                entitled to vote to accept or reject the Plan.

7.      Class 5—Convenience Claims

        (i)     Classification: Class 5 consists of all Convenience Claims.

        (ii)    Treatment: In full and final satisfaction, settlement, release, and discharge
                of, and in exchange for, an Allowed Convenience Claim, each holder of an
                Allowed Convenience Claim shall receive, on the Effective Date or within
                thirty (30) days following the date that such Convenience Claim becomes
                Allowed (if such Claim becomes Allowed after the Effective Date), each
                holder of an Allowed Convenience Claim shall receive Cash in an amount
                equal to 100% of such holder’s Allowed Convenience Claim.

        (iii)   Voting: Class 5 is Impaired, and each holder of a Convenience Claim is
                entitled to vote to accept or reject the Plan.

8.      Class 6—General Unsecured Claims

        (i)     Classification: Class 6 consists of all General Unsecured Claims.

        (ii)    Treatment: Except to the extent that a holder of an Allowed General
                Unsecured Claim agrees to less favorable treatment of such Claim, in
                exchange for full and final satisfaction, settlement, release, and discharge
                of, and in exchange for, such Allowed General Unsecured Claim, each
                holder of an Allowed General Unsecured Claim shall receive, subject to
                the holder’s ability to elect Convenience Claim treatment on account of
                the Allowed General Unsecured Claim, its Pro Rata Share of the Core
                Value Cash Pool up to the full amount of such Allowed General
                Unsecured Claim in the manner described in Article VII of the Plan.

        (iii)   Voting: Class 6 is Impaired, and each holder of a General Unsecured
                Claim is entitled to vote to accept or reject the Plan.

9.      Class 7—Non-Abuse Litigation Claims

        (iv)    Classification: Class 7 consists of all Non-Abuse Litigation Claims.

        (v)     Treatment: Except to the extent that a holder of an Allowed Non-Abuse
                Litigation Claim agrees to less favorable treatment of such Claim, in full
                and final satisfaction, settlement, release, and discharge of, and in
                exchange for, each Allowed Non-Abuse Litigation Claim, each holder
                thereof shall, subject to (i) the holder’s ability to elect Convenience Claim
                treatment as provided in the following sentence and (ii) the terms and


                                        106
      Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 113 of 474




                conditions of Article IV.D.3 of the Plan (as applicable), retain the right to
                recover up to the amount of such holder’s Allowed Non-Abuse Litigation
                Claim from (x) available insurance coverage or the proceeds of any
                Insurance Policy, including any Abuse Insurance Policy or Non-Abuse
                Insurance Policy, (y) applicable proceeds of any Insurance Settlement
                Agreements, and (z) co-liable non-debtors (if any) or their insurance
                coverage. Solely to the extent that the holder of an Allowed Non-Abuse
                Litigation Claim fails to recover in full from the foregoing sources on
                account of such Allowed Claim after exhausting its remedies in respect
                thereof, such holder may elect to have the unsatisfied portion of its
                Allowed Claim treated as an Allowed Convenience Claim and receive
                cash in an amount equal to the lesser of (a) the amount of the unsatisfied
                portion of the Allowed Non-Abuse Litigation Claim and (b) $50,000.

         (vi)   Voting: Class 7 is Impaired, and each holder of a Non-Abuse Litigation
                Claim is entitled to vote to accept or reject the Plan.

10.      Class 8—Direct Abuse Claims

         (i)    Classification: Class 8 consists of all Direct Abuse Claims.

         (ii)   Treatment:

                a. The Settlement Trust shall receive, for the benefit of holders of Abuse
                   Claims, the BSA Settlement Trust Contribution, the Local Council
                   Settlement Contribution, the Contributing Chartered Organization
                   Settlement Contribution, the Hartford Settlement Contribution (subject
                   to the terms and conditions set forth in the Hartford Insurance
                   Settlement Agreement), and the proceeds of any other applicable
                   Insurance Settlement Agreements. In addition, each holder of a
                   properly completed non-duplicative proof of claim asserting a Direct
                   Abuse Claim who filed such Claim by the Bar Date or was permitted
                   by a Final Order of the Bankruptcy Court to file a late claim may elect
                   on his or her Ballot to receive an Expedited Distribution, subject to
                   criteria set forth in the Trust Distribution Procedures, in exchange for
                   providing a full and final release in favor of the Settlement Trust, the
                   Protected Parties, and the Chartered Organizations. The Settlement
                   Trust shall make the Expedited Distributions on one or more dates
                   occurring on or as soon as reasonably practicable after the latest to
                   occur of (a) the Effective Date, (b) the date the applicable holders of
                   Direct Abuse Claims who have elected to receive an Expedited
                   Distribution have satisfied the criteria set forth in the Trust
                   Distribution Procedures, and (c) the date upon which the Settlement
                   Trust has sufficient Cash to fund the full amount of the Expedited
                   Distributions while retaining sufficient Cash reserves to fund
                   applicable Settlement Trust Expenses, as determined by the Settlement
                   Trustee.


                                        107
      Case 20-10343-LSS        Doc 5485        Filed 07/02/21   Page 114 of 474




                 b. As of the Effective Date, the Protected Parties’ liability for all Direct
                    Abuse Claims shall be assumed in full by the Settlement Trust without
                    further act, deed, or court order and shall be satisfied solely from the
                    Settlement Trust as set forth in the Settlement Trust Documents.
                    Pursuant to the Channeling Injunction set forth in Article X.F of the
                    Plan, each holder of a Direct Abuse Claim shall have such holder’s
                    Direct Abuse Claim against the Protected Parties (and each of them)
                    permanently channeled to the Settlement Trust, and such Direct Abuse
                    Claim shall thereafter be asserted exclusively against the Settlement
                    Trust and processed, liquidated, and paid in accordance with the terms,
                    provisions, and procedures of the Settlement Trust Documents.
                    Holders of Direct Abuse Claims shall be enjoined from prosecuting
                    any outstanding, or filing any future, litigation, Claims, or Causes of
                    Action arising out of or related to such Direct Abuse Claims against
                    any of the Protected Parties and may not proceed in any manner
                    against any the Protected Parties in any forum whatsoever, including
                    any state, federal, or non-U.S. court or any administrative or arbitral
                    forum, and are required to pursue such Direct Abuse Claims solely
                    against the Settlement Trust as provided in the Settlement Trust
                    Documents.

                 c. For the avoidance of doubt, the Protected Parties shall include: (a) the
                    Debtors; (b) Reorganized BSA; (c) the Related Non-Debtor Entities;
                    (e) the Local Councils; (e) the Contributing Chartered Organizations;
                    (f) the Settling Insurance Companies, including Hartford; and (g) all of
                    such Persons’ Representatives.

         (iii)   Voting: Class 8 is Impaired, and each holder of a Direct Abuse Claim is
                 entitled to vote to accept or reject the Plan.

11.      Class 9—Indirect Abuse Claims

         (i)     Classification: Class 9 consists of all Indirect Abuse Claims.

         (ii)    Treatment:

                 a. As of the Effective Date, the Protected Parties’ liability for all Indirect
                    Abuse Claims shall be assumed in full by the Settlement Trust without
                    further act, deed, or court order and shall be satisfied solely from the
                    Settlement Trust as set forth in the Settlement Trust Documents solely
                    to the extent that an Indirect Abuse Claim has not been deemed
                    withdrawn with prejudice, irrevocably waived, released and expunged
                    in connection with the Local Council Settlement Contribution, the
                    Contributing Chartered Organization Trust Contribution, or the
                    Hartford Insurance Settlement Agreement. Pursuant to the Channeling
                    Injunction set forth in Article X.F of the Plan, each holder of an
                    Indirect Abuse Claim shall have such holder’s Indirect Abuse Claim


                                         108
          Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 115 of 474




                        against the Protected Parties (and each of them) permanently
                        channeled to the Settlement Trust, and such Indirect Abuse Claim shall
                        thereafter be asserted exclusively against the Settlement Trust and
                        processed, liquidated, and paid in accordance with the terms,
                        provisions, and procedures of the Settlement Trust Documents.
                        Holders of Indirect Abuse Claims shall be enjoined from prosecuting
                        any outstanding, or filing any future, litigation, Claims, or Causes of
                        Action arising out of or related to such Abuse Claims against any of
                        the Protected Parties and may not proceed in any manner against any
                        the Protected Parties in any forum whatsoever, including any state,
                        federal, or non-U.S. court or any administrative or arbitral forum, and
                        are required to pursue such Indirect Abuse Claims solely against the
                        Settlement Trust as provided in the Settlement Trust Documents.

                     b. For the avoidance of doubt, the Protected Parties shall include: (a) the
                        Debtors; (b) Reorganized BSA; (c) the Related Non-Debtor Entities;
                        (d) the Local Councils; (v) the Contributing Chartered Organizations;
                        (e) the Settling Insurance Companies, including Hartford; and (f) all of
                        such Persons’ Representatives.

             (iii)   Voting: Class 9 is Impaired, and each holder of an Indirect Abuse Claim is
                     entitled to vote to accept or reject the Plan.

HOLDERS OF ABUSE CLAIMS (OTHER THAN FUTURE ABUSE CLAIMS) WERE
REQUIRED TO SUBMIT A PROOF OF CLAIM ON OR BEFORE THE ABUSE
CLAIMS BAR DATE IN ACCORDANCE WITH THE BAR DATE ORDER. HOLDERS
OF ABUSE CLAIMS MAY ALSO BE REQUIRED TO SUBMIT ADDITIONAL
DOCUMENTATION REGARDING SUCH CLAIMS IN ACCORDANCE WITH THE
TRUST DOCUMENTS.
    12.      Class 10—Interests in Delaware BSA

             (i)     Classification: Class 10 consists of all Interests in Delaware BSA.

             (ii)    Treatment: On the Effective Date, Interests in Delaware BSA shall be
                     deemed cancelled without further action by or order of the Bankruptcy
                     Court and shall be of no further force or effect, whether surrendered for
                     cancellation or otherwise.

             (iii)   Voting: Class 10 is Impaired, and each holder of an Interest in Delaware
                     BSA shall be conclusively deemed to have rejected the Plan pursuant to
                     section 1126(g) of the Bankruptcy Code. Therefore, holders of Interests in
                     Delaware BSA are not entitled to vote to accept or reject the Plan, and the
                     votes of such holders will not be solicited with respect to Interests in
                     Delaware BSA.




                                            109
            Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 116 of 474




F.     Elimination of Vacant Classes

       Any Class of Claims against or Interests in the Debtors that, as of the commencement of
the Confirmation Hearing, does not have at least one holder of a Claim or Interest that is
Allowed in an amount greater than zero for voting purposes shall be considered vacant, deemed
eliminated from the Plan for purposes of voting to accept or reject the Plan, and disregarded for
purposes of determining whether the Plan satisfies section 1129(a)(8) of the Bankruptcy Code
with respect to that Class.

G.     Cramdown

        If any Class is deemed to reject the Plan or is entitled to vote on the Plan and does not
vote to accept the Plan, the Debtors may (a) seek Confirmation of the Plan under section 1129(b)
of the Bankruptcy Code or (b) amend or modify the Plan in accordance with the terms hereof and
the Bankruptcy Code. If a controversy arises as to whether any Claims are, or any class of
Claims is, impaired, the Bankruptcy Court shall, after notice and a hearing, determine such
controversy on or before the Confirmation Date.

H.     Means for Implementation of the Plan

       1.      Operations of the Debtors between Confirmation and the Effective Date

        The Debtors shall continue to operate as debtors and debtors in possession during the
period from the Confirmation Date to the Effective Date.

       2.      BSA Governance Documents

        From and after the Effective Date, Reorganized BSA shall be governed pursuant to the
BSA Charter and the Amended BSA Bylaws. The Amended BSA Bylaws shall contain such
provisions as are necessary to satisfy the provisions of the Plan, subject to further amendment
thereof after the Effective Date, as permitted by applicable law. Under the BSA Charter, the
BSA has no power to issue certificates of stock, its object and purpose being solely of a
charitable character and not for pecuniary profit; accordingly, the requirement of section
1123(a)(6) does not apply to the BSA.

       3.      Continued Legal Existence of BSA

         The BSA shall continue to exist on and after the Effective Date, with all of the powers it
is entitled to exercise under applicable law and pursuant to the BSA Charter and the Amended
BSA Bylaws, subject to further amendment of the Amended BSA Bylaws after the Effective
Date, as permitted by applicable law.

       4.      Reorganized BSA’s Directors and Senior Management

        Pursuant to section 1129(a)(5) of the Bankruptcy Code, to the extent that there are
anticipated changes in Reorganized BSA’s directors and officers, the Debtors will identify any
such changes in the Plan Supplement. On and after the Effective Date, the Amended BSA



                                              110
            Case 20-10343-LSS        Doc 5485        Filed 07/02/21   Page 117 of 474




Bylaws, as such may be amended thereafter from time to time, shall govern the designation and
election of directors of Reorganized BSA.

       5.      Dissolution of Delaware BSA

       On the Effective Date, Delaware BSA’s members, directors, officers and employees shall
be deemed to have resigned, and Delaware BSA shall be deemed to have dissolved for all
purposes and be of no further legal existence under any applicable state or federal law, without
the need for any further action or the filing of any plan of dissolution, notice, or application with
the Secretary of State of the State of Delaware or any other state or government authority, and
without the need to pay any franchise or similar taxes to effectuate such dissolution. Any
Allowed Claims against Delaware BSA will be treated as set forth in Article III.B of the Plan.

       6.      Due Authorization

        As of the Effective Date, all actions contemplated by the Plan that require corporate
action of the Debtors, or either of them, including actions requiring a vote of the National
Executive Board or the National Executive Committee of the BSA or the sole member of
Delaware BSA, and execution of all documentation incident to the Plan, shall be deemed to have
been authorized, approved, and, to the extent taken prior to the Effective Date, ratified in all
respects without any requirement of further action by the Bankruptcy Court, members, officers,
or directors of the Debtors, Reorganized BSA, or any other Person.

       7.      Cancellation of Interests

       As of the Effective Date, in accordance with Article III.B.12 of the Plan, Interests in
Delaware BSA shall be deemed cancelled without further action by or order of the Bankruptcy
Court and shall be of no further force or effect.

       8.      Restatement of Indebtedness

        Except as otherwise provided in the Plan, or in any contract, instrument, release or other
agreement or document entered into or delivered in connection with the Plan, and subject to the
treatment afforded to holders of Allowed Claims in Class 3A, 3B, 4A, or 4B under Article III of
the Plan, on the Effective Date, all Prepetition Debt and Security Documents, including all
agreements, instruments, and other documents evidencing or issued pursuant to the 2010 Credit
Facility Documents, the 2019 RCF Documents, the 2010 Bond Documents, the 2012 Bond
Documents, or any indebtedness or other obligations thereunder, and any rights of any holder in
respect thereof, shall be deemed amended and restated in the form of the Restated Debt and
Security Documents on the terms set forth herein.

        Any provision in any document, instrument, lease, or other agreement that causes or
effectuates, or purports to cause or effectuate, a default, termination, waiver, or other forfeiture
of, or by, the Debtors as a result of the satisfactions, Injunctions, Releases, Discharges and other
transactions provided for in the Plan shall be deemed null and void and shall be of no force or
effect. Nothing contained herein shall be deemed to cancel, terminate, release, or discharge the
obligation of the Debtors or any of their counterparties under any Executory Contract or
Unexpired Lease to the extent such Executory Contract or Unexpired Lease has been assumed by

                                               111
             Case 20-10343-LSS      Doc 5485        Filed 07/02/21   Page 118 of 474




the Debtors pursuant to a Final Order of the Bankruptcy Court, including the Confirmation
Order.

       9.       Cancellation of Liens

        Except as otherwise provided in the Plan, on the Effective Date, any Lien securing any
Allowed Secured Claim (other than a Lien securing any Allowed Secured Claim that is
Reinstated pursuant to the Plan, including, for avoidance of doubt, the liens securing the Restated
Debt and Security Documents) shall be deemed released and the holder of such Allowed Secured
Claim shall be authorized and directed to release any collateral or other property of any Debtor
(including any cash collateral) held by such holder and to take such actions as may be requested
by the Debtors (or Reorganized BSA, as the case may be) to evidence the release of such Lien,
including the execution, delivery, and filing or recording of such releases as may be requested by
the Debtors (or Reorganized BSA, as the case may be).

       10.      Effectuating Documents and Further Transactions

        The Chief Executive Officer and President, the Chief Financial Officer, and the General
Counsel of the BSA are authorized to execute, deliver, file or record such contracts, instruments,
releases, indentures, and other agreements or documents and take or direct such actions as may
be necessary or appropriate to effectuate and further evidence the terms and conditions of the
Plan in the name of and on behalf of Reorganized BSA, without the need for any approvals,
authorizations, actions, or consents except for those expressly required pursuant to the Plan or
the Restructuring Support Agreement.

       11.      Sources of Consideration for Plan Distributions

       Distributions under the Plan shall be funded from the following sources:

                1.     the Debtors shall fund Distributions on account of and satisfy Allowed
                       General Unsecured Claims exclusively from the Core Value Cash Pool;

                2.     the Settlement Trust shall fund distributions on account of and satisfy
                       compensable Abuse Claims in accordance with the Trust Distribution
                       Procedures from (a) the BSA Settlement Trust Contribution, (b) the Local
                       Council Settlement Contribution, (c) the Contributing Chartered
                       Organization Settlement Contribution, (d) the Hartford Settlement
                       Contribution, and (e) any and all other funds, proceeds or other
                       consideration otherwise contributed to the Settlement Trust pursuant to the
                       Plan or the Confirmation Order or other Final Order of the Bankruptcy
                       Court;

                3.     the Debtors shall satisfy 2010 Credit Facility Claims, 2019 RCF Claims,
                       2010 Bond Claims, and 2012 Bond Claims in accordance with the terms
                       of the Restated 2010 Bond Documents, the Restated 2012 Bond
                       Documents and the Restated Credit Facility Documents, as applicable; and




                                              112
             Case 20-10343-LSS      Doc 5485        Filed 07/02/21   Page 119 of 474




                4.    the Debtors shall fund Distributions on account of and satisfy all other
                      Allowed Claims with Unrestricted Cash and Investments on hand on or
                      after the Effective Date in accordance with the terms of the Plan and the
                      Confirmation Order.

       12.      Calculation of Minimum Unrestricted Cash and Investments

      The minimum amount of Unrestricted Cash and Investments to be retained by
Reorganized BSA on the Effective Date shall be:

                1.    $25,000,000 if the Effective Date occurs on or before September 30, 2021;

                2.    $37,000,000 if the Effective Date occurs on or after October 1, 2021 but
                      before November 1, 2021;

                3.    $36,000,000 if the Effective Date occurs on or after November 1, 2021 but
                      before December 1, 2021;

                4.    $40,000,000 if the Effective Date occurs on or after December 1, 2021 but
                      before January 1, 2022;

                5.    $57,000,000 if the Effective Date occurs on or after January 1, 2022 but
                      before February 1, 2022;

                6.    $41,000,000 if the Effective Date occurs on or after February 1, 2022 but
                      before March 1, 2022;

                7.    $55,000,000 if the if the Effective Date occurs on or after March 1, 2022
                      but before April 1, 2022; and

                8.    $54,000,000 if the Effective Date occurs on or after April 1, 2022.

       13.      Resolution of Abuse Claims

         All Abuse Claims shall be channeled to and resolved by the Settlement Trust in
accordance with the Trust Distribution Procedures; provided, that any Non-Settling Insurance
Company may, subject to Article X.M.1, raise any valid Insurance Coverage Defense in response
to a demand by the Settlement Trust, including any right of such Non-Settling Insurance
Company to assert any defense that could, but for the Settlement Trust’s assumption of the
liabilities, obligations, and responsibilities of the Protected Parties for Abuse Claims, have been
raised by the Debtors or other applicable Protected Party with respect to such Claim.

      If the Plan is confirmed, the Plan shall provide for the global resolution of Abuse
Claims against the Debtors, Related Non-Debtor Entities, Local Councils, Contributing
Chartered Organizations, Settling Insurance Companies, and their respective
Representatives.




                                              113
             Case 20-10343-LSS      Doc 5485        Filed 07/02/21   Page 120 of 474




       14.      Funding by the Settlement Trust

        The Settlement Trust shall have no obligation to fund costs or expenses other than those
set forth in the Plan or the Settlement Trust Documents, as applicable.

       15.      Core Value Cash Pool

        Reorganized BSA shall deposit Cash into the Core Value Cash Pool by making four
semi-annual installment payments equal to $6,250,000. Reorganized BSA shall make the first
deposit six (6) months after the Effective Date; the second installment on the first anniversary
after the Effective Date; the third installment eighteen (18) months after the Effective Date; and
the fourth installment on the second anniversary of the Effective Date.

       16.      Creditor Representative

        The Creditor Representative shall be appointed as of the Effective Date and shall be
responsible for assisting Reorganized BSA and its professionals in their efforts to efficiently
reconcile Convenience Claims, General Unsecured Claims, and Non-Abuse Litigation Claims.
The identity of the Creditor Representative shall be determined by the Creditors’ Committee,
with the consent of the Debtors (such consent not to be unreasonably withheld). The Debtors or
Reorganized BSA, as applicable, will use commercially reasonable efforts to assist the Creditor
Representative in reconciling Convenience Claims, General Unsecured Claims, and Non-Abuse
Litigation Claims on or before the applicable Claims Objection Deadline. The reasonable fees
and actual and necessary costs and expenses of the Creditor Representative shall be paid by
Reorganized BSA up to the Creditor Representative Fee Cap, and Reorganized BSA shall have
no obligation to compensate or reimburse the costs or expenses of the Creditor Representative
beyond the amount of the Creditor Representative Fee Cap.

       17.      Residual Cash in Core Value Cash Pool

       To the extent any Cash remains in the Core Value Cash Pool after all Allowed General
Unsecured Claims have been satisfied in full, such remaining Cash shall: (1) first, on account of
any Allowed Non-Abuse Litigation Claims that shall not have elected to be treated as an
Allowed Convenience Claim under Article III.B.9 of the Plan to satisfy any deficiency in
payments of such Allowed Claims (a) from available insurance coverage, including Abuse
Insurance Policies and Non-Abuse Insurance Policies, (b) from applicable proceeds of any
Insurance Settlement Agreements, and (c) from co-liable non-debtors (if any) or their insurance
coverage; (2) second, to pay interest to holders of Allowed General Unsecured Claims in
accordance with Article VII.L of the Plan; and (3) third irrevocably re-vest in Reorganized BSA.

       18.      Compromise and Settlement of Claims, Interests, and Controversies

        Pursuant to section 1123(b)(3)(A) of the Bankruptcy Code and Bankruptcy Rule 9019
and in consideration for the distributions and other benefits provided under the Plan and the Plan
Documents, as of the Effective Date, the provisions of the Plan, including the Abuse Claims
Settlement, the Hartford Insurance Settlement Agreement, the JPM / Creditors’ Committee
Settlement, and the Settlement of Restricted and Core Asset Disputes set forth in Article V.S of
the Plan, shall constitute good-faith compromises and settlements of Claims, Interests, and

                                              114
          Case 20-10343-LSS         Doc 5485        Filed 07/02/21   Page 121 of 474




controversies among the parties thereto relating to the contractual, legal, equitable and
subordination rights that holders of Claims or Interests may have with respect to any Claim or
Interest under the Plan or any Distribution to be made on account of an Allowed Claim. The
Plan shall be deemed a motion, proposed by the Debtors and joined by the parties to the Abuse
Claims Settlement, the Hartford Insurance Settlement Agreement, the JPM / Creditors’
Committee Settlement, and the Settlement of Restricted and Core Asset Disputes, respectively,
and the entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the
compromise and settlement of all such Claims, Interests, and controversies among the parties
thereto, as well as a finding by the Bankruptcy Court that such compromise or settlement is in
the best interests of the Debtors, their Estates, and holders of such Claims and Interests, and is
fair, equitable and reasonable.

               1.      Abuse Claims Settlement. The treatment provided for Abuse Claims
       under the Plan incorporates and reflects a compromise and settlement, by and among the
       RSA Supporting Parties, of all Abuse Claims against the Protected Parties and the
       Scouting Released Claims against the Local Councils and Contributing Chartered
       Organizations (the “Abuse Claims Settlement”), and the Plan constitutes a request for the
       Bankruptcy Court to authorize and approve the Abuse Claims Settlement. The following
       constitute the provisions and conditions of the Abuse Claims Settlement:
                      a.      Local Council Settlement Contribution. The Local Councils shall
               make, cause to be made, or be deemed to have made, as applicable, the Local
               Council Settlement Contribution, as set forth in Exhibit F of the Plan and as
               defined in the Plan, meaning:
                            (i)      the contribution to the Settlement Trust by the Local
                      Councils, as set forth in Exhibit F to the Plan;

                              (ii)   to the maximum extent under applicable law, any and all of
                      the Local Councils’ rights, titles privileges, interests, claims, demands or
                      entitlements, as of the Effective Date, to any proceeds, interest, claims,
                      demands or entitlements, as of the Effective Date, to any proceeds,
                      payments, benefits, Causes of Action, choses in action, defense, or
                      indemnity, now existing or hereafter arising, accrued or unaccrued,
                      liquidated or unliquidated, matured or unmatured, disputed or undisputed,
                      fixed or contingent, arising under or attributable to: (i) the BSA Insurance
                      Policies, the Insurance Coverage, the Insurance Settlement Agreements,
                      and claims thereunder and proceeds thereof (but not the policies
                      themselves); (ii) the Insurance Actions; and (iii) the Insurance Action
                      Recoveries; provided, however, that the transfer set forth herein will not
                      include the Local Council Reserved Rights;

                              (iii) to the maximum extent permitted under applicable law, any
                      and all of the Local Councils’ rights, titles, privileges, interests, claims,
                      demands or entitlements, as of the Effective Date, to any proceeds,
                      payments, benefits, Causes of Action, choses in action, defense, or
                      indemnity, now existing or hereafter arising, accrued or unaccrued,
                      liquidated or unliquidated, matured or unmatured, disputed or undisputed,

                                              115
Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 122 of 474




          fixed or contingent, arising under or attributable to: (i) the Local Council
          Insurance Policies, the Insurance Coverage, the Insurance Settlement
          Agreements, and claims thereunder and proceeds thereof; (ii) the
          Insurance Actions; and (iii) the Insurance Action Recoveries;

                 (iv)   the waiver, release, and expungement from the Claims
          Register of any and all Claims that have been asserted in the Chapter 11
          Cases by or on behalf of any Local Council, including any Indirect Abuse
          Claims, without any further notice to or action, order or approval of the
          Bankruptcy Court, and the agreement of each Local Council not to file or
          assert any Claim or Claims against the Debtors or Reorganized BSA
          arising from any act or omission of the Debtors on or prior to the
          Confirmation Date; and

                 (v)    the assignment of any and all Perpetrator Indemnification
          Claims held by the Local Councils.

          b.     Contributing Chartered Organization Settlement Contribution. The
   Contributing Chartered Organizations shall make, cause to be made, or be deemed
   to have made, as applicable, the Contributing Chartered Organization Settlement
   Contribution.

           c.     Claims Deemed Withdrawn with Prejudice By Settling Insurance
   Companies. On the Effective Date, any and all Claims that have been asserted in
   the Chapter 11 Cases by or on behalf of any Local Council, Contributing
   Chartered Organization, or Settling Insurance Company shall be deemed
   withdrawn with prejudice and irrevocably waived, released and expunged from
   the Claims Register without any further notice to or action, order, or approval of
   the Bankruptcy Court. Further, no Local Council, Contributing Chartered
   Organization, or Settling Insurance Company shall file or assert any Claim or
   Claims against the Debtors or Reorganized BSA arising from any act or omission
   of the Debtors prior to the Confirmation Date.

          d.      Entitlement to Become a Protected Party. Notwithstanding
   anything to the contrary set forth in the Plan or any other document filed with the
   Bankruptcy Court: (i) no Local Council shall be treated as a Protected Party under
   the Plan if any part of the Cash or Property Contribution (as defined on Exhibit F
   of the Plan) components of the Local Council Settlement Contribution is not
   contributed to the Settlement Trust on the Effective Date as described on Exhibit
   F of the Plan, it being understood that the Property contribution shall be deemed
   to have been contributed on the Effective Date for Purposes of this provision
   when all individual Local Councils that are to make a Property Contribution have
   provided a notice of intent to contribute property to the Settlement Trust in
   accordance with the terms of the Property Contribution set forth on Exhibit F of
   the Plan; (ii) no Contributing Chartered Organization shall be treated as a
   Protected Party under the Plan until its Contributing Chartered Organization
   Settlement Contribution shall have been made; and (iii) no Settling Insurance


                                  116
              Case 20-10343-LSS                 Doc 5485           Filed 07/02/21          Page 123 of 474




                    Company shall be treated as a Protected Party under the Plan until such Settling
                    Insurance Company shall have made its contribution to the Settlement Trust
                    pursuant to an Insurance Settlement Agreement.

                  2.      The JPM / Creditors’ Committee Settlement. The treatment provided for
          under the Plan for Allowed 2010 Credit Facility Claims, Allowed 2019 RCF Claims,
          Allowed 2010 Bond Claims, Allowed 2012 Bond Claims, Allowed Convenience Claims,
          Allowed General Unsecured Claims, and Allowed Non-Abuse Litigation Claims,
          together with the terms and conditions of the JPM / Creditors’ Committee Term Sheet,
          reflects a proposed compromise and settlement by and among the Debtors, the Creditors’
          Committee and JPM (the “JPM / Creditors’ Committee Settlement”).80 The following
          constitutes the provisions and conditions of the JPM / Creditors’ Committee Settlement:
                            a.      Allowance and Treatment of 2010 Credit Facility Claims, 2019
                    RCF Claims, 2010 Bond Claims and 2012 Bond Claims. The 2010 Credit
                    Facility Claims, the 2019 RCF Claims, the 2010 Bond Claims and the 2012 Bond
                    Claims shall be Allowed in the amounts set forth in Article III.B of the Plan and
                    receive the treatment afforded to such Claims thereunder. The Debtors
                    acknowledge and agree that the Claims held by JPM (the 2010 Credit Facility
                    Claims, the 2019 RCF Claims, the 2010 Bond Claims and the 2012 Bond Claims),
                    are core to the Debtors’ charitable mission and were incurred in furtherance of the
                    Debtors’ charitable mission.

                            b.    Treatment of Convenience Claims, General Unsecured Claims, and
                    Non- Abuse Litigation Claims. Convenience Claims, General Unsecured Claims,
                    and Non-Abuse Litigation Claims shall receive the treatment afforded to such
                    Claims under Article III.B of the Plan. The Debtors acknowledge and agree that
                    General Unsecured Claims, Convenience Claims, and Non-Abuse Litigation
                    Claims are held by creditors who are core to the Debtors’ charitable mission or
                    creditors whose Claims in such Classes, if Allowed, were incurred in furtherance
                    of the Debtors’ charitable mission; accordingly, payments by Reorganized BSA
                    under the Plan on account of such Allowed Claims, if applicable, will be made
                    from Cash relating to Reorganized BSA’s core assets.

                           c.      Challenge Period. As of the Effective Date, (i) the Challenge
                    Period (as defined in the Cash Collateral Order) shall be deemed to have expired
                    with respect to the Creditors’ Committee; (ii) the Stipulations (as defined in the
                    Cash Collateral Order) and other admissions, agreements and releases set forth in
                    the Cash Collateral Order shall be final and binding on the Creditors’ Committee.
                    The ability of any other party to bring a Challenge Proceeding (as defined in the
                    Cash Collateral Order) shall be governed by the terms and conditions of the Cash
                    Collateral Order.

                 3.      Settlement of Restricted and Core Asset Disputes. As a compromise and
          settlement by and among the RSA Supporting Parties of any and all disputes concerning
80   In the event of a conflict between the terms and conditions of the Plan, on the one hand, and the terms and conditions of the
     JPM / Creditors’ Committee Term Sheet, on the other hand, the terms of the Plan shall control.


                                                             117
              Case 20-10343-LSS                Doc 5485           Filed 07/02/21         Page 124 of 474




         the Debtors’ restricted and/or core assets, including the claims asserted in the complaint
         filed by the Tort Claimants’ Committee in the adversary proceeding entitled Official Tort
         Claimants’ Committee of Boy Scouts of America and Delaware BSA, LLC v. Boy Scouts
         of America and Delaware BSA, LLC, Adv. Pro. No. 21-50032 (LSS) (the “Settlement of
         Restricted and Core Asset Disputes”), the RSA Supporting Parties have agreed that the
         Debtors shall: (a) reduce the minimum amount of Unrestricted Cash and Investments to
         be retained by Reorganized BSA on the Effective Date from $75,000,000 to $25,000,000
         (subject to potential variance as set forth in Article V.M of the Plan); and (b) issue the
         BSA Settlement Trust Note to the Settlement Trust as of the Effective Date in accordance
         with Article V.X of the Plan. As further consideration in connection with the Settlement
         of Restricted and Core Asset Disputes, the Debtors have agreed under the Plan to: (i)
         fund the Core Value Cash Pool, in the amount of $25,000,000; and (ii) make the BSA
         Settlement Trust Contribution, including all of the Net Unrestricted Cash and
         Investments. The proceeds of the Foundation Loan, in the amount of $42,800,000 (which
         Reorganized BSA will use exclusively for working capital and general corporate
         purposes), will permit the Debtors to contribute to the Settlement Trust a substantial
         amount of core value consideration in Cash on the Effective Date.

                 4.      Hartford Insurance Settlement.81 The Plan incorporates the Hartford
         Insurance Settlement Agreement, which is attached to the Plan as Exhibit I, and the Plan
         shall constitute a motion by the Debtors for the Bankruptcy Court to approve, pursuant to
         sections 363, 1123 and 1141 of the Bankruptcy Code and Bankruptcy Rule 9019, (a) the
         Hartford Insurance Settlement Agreement, (b) the sale by the Debtors and the purchase
         by Hartford of the Hartford Policies, free and clear of all Interests of any Person (as such
         terms are defined in the Hartford Insurance Settlement Agreement; for the avoidance of
         doubt, the term “Interests” as used in this Article shall have the meaning given to the
         term “Interests” in the Hartford Insurance Settlement Agreement, rather than as such term
         is defined in Article I of the Plan), and (c) the settlement, compromise and release of the
         Hartford Released Claims (as defined in the Hartford Insurance Settlement Agreement)
         as provided in Section IV.A of the Hartford Insurance Settlement Agreement. The
         Confirmation Order shall constitute the Bankruptcy Court’s approval of such motion
         pursuant to sections 363, 1123 and 1141 of the Bankruptcy Code and Bankruptcy Rule
         9019 and shall include findings of fact and conclusions of law pertaining to such
         approval, in form and substance acceptable to Hartford.

81   As described in the RSA Motion, after the announcement of the Hartford Insurance Settlement Agreement on April 16,
     2021, the Tort Claimants’ Committee, the Coalition, and the Future Claimants’ Representative expressed vehement
     opposition to the settlement in numerous filings, statements and appearances before the Bankruptcy Court. Although the
     Debtors were hopeful that continued mediation sessions might result in a resolution of the issues between Hartford, on the
     one hand, and the Tort Claimants’ Committee, the Coalition, and the Future Claimants’ Representative, on the other hand,
     after four weeks of additional mediation, the parties remain at an impasse. Indeed, on June 9, 2021, the Debtors received a
     letter from the Tort Claimants’ Committee, the Coalition, and the Future Claimants’ Representative stating that the holders
     of Direct Abuse Claims who they represent will not, under any circumstances, support any plan of reorganization that
     includes the terms and provisions of the Hartford Insurance Settlement Agreement. They further represented that the
     holders of Direct Abuse Claims who they represent would vote to reject any plan of reorganization that includes the terms
     and provisions of the Hartford Insurance Settlement Agreement. On July 1, 2021, the Debtors filed the RSA Motion, which
     requests, among other relief, the Bankruptcy Court’s determination that the Debtors have no obligation to seek approval of,
     and have no obligations under, the Hartford Insurance Settlement Agreement. If the Bankruptcy Court makes the foregoing
     determination, the Debtors shall amend the Plan to remove all provisions pertaining to the approval of the Hartford
     Insurance Settlement Agreement.


                                                            118
             Case 20-10343-LSS        Doc 5485        Filed 07/02/21    Page 125 of 474




       19.      Payment of Coalition Restructuring Expenses

        On the Effective Date, Reorganized BSA shall reimburse State Court Counsel for
amounts they have paid to the Coalition Professionals for, and/or pay the Coalition Professionals
for amounts payable by State Court Counsel but not yet paid to Coalition Professionals for,
reasonable, documented and contractual professional and advisory fees and expenses incurred by
the Coalition Professionals from July 24, 2020 to and including the Effective Date up to the
aggregate amount of $10,500,000 (the “Coalition Effective Date Fee Cap”), and amounts
otherwise payable in excess thereof shall be payable, if at all, by the Settlement Trust after the
Effective Date. For the avoidance of doubt, fees and expenses of the Coalition Professionals
paid by the Debtors on monthly basis following the effective date of the Restructuring Support
Agreement pursuant to the RSA Approval Order shall not count against or reduce the Coalition
Effective Date Fee Cap. Notwithstanding anything to the contrary in the Plan, the Coalition
Restructuring Expenses shall not be subject to the terms of Article II.A.2 of the Plan.

       20.      Good-Faith Compromise and Settlement

        The Plan (including its incorporation of the Abuse Claims Settlement, the Hartford
Insurance Settlement Agreement, the JPM / Creditors’ Committee Settlement, and the Settlement
of Restricted and Core Asset Disputes), the Plan Documents, and the Confirmation Order
constitute a good-faith compromise and settlement of Claims, Interests and controversies based
upon the unique circumstances of these Chapter 11 Cases, and none of the foregoing documents,
the Disclosure Statement, or any other papers filed in furtherance of Confirmation, nor any drafts
of such documents, may be offered into evidence or deemed as an admission in any context
whatsoever beyond the purposes of the Plan, in any other litigation or proceeding, except as
necessary, and as admissible in such context, to enforce their terms before the Bankruptcy Court
or any other court of competent jurisdiction. The Plan, the Abuse Claims Settlement, the
Hartford Insurance Settlement, the JPM / Creditors’ Committee Settlement, the Settlement of
Restricted and Core Asset Disputes, the Plan Documents, and the Confirmation Order will be
binding as to the matters and issues described therein, but will not be binding with respect to
similar matters or issues that might arise in any other litigation or proceeding in which none of
the Debtors, Reorganized BSA, the Protected Parties, or the Settlement Trust is a party.

       21.      Restated Debt and Security Documents

         On the Effective Date, the Prepetition Debt and Security Documents shall be amended
and restated in the form of the Restated Debt and Security Documents, and Reorganized BSA,
JPM and Arrow shall, and shall be authorized, to execute, deliver and enter into the Restated
Debt and Security Documents as of such date, in principal amounts equal to the Allowed
amounts set forth in Article III.B.3, Article III.B.4, Article III.B.5, and Article III.B.6 of the Plan
without the need for any further corporate action or any further notice to or order of the
Bankruptcy Court. The Debtors or Reorganized BSA, as applicable, JPM, and Arrow shall take
all actions necessary to continue the Debtors’ obligations under the Prepetition Debt and Security
Documents, as amended and restated by the Restated Debt and Security Documents and to give
effect to the Restated Debt and Security Documents, including surrendering any debt instruments
or securities that are no longer applicable under the Restated Debt and Security Documents to the
Debtors or Reorganized BSA.


                                                119
          Case 20-10343-LSS         Doc 5485        Filed 07/02/21   Page 126 of 474




        Except as otherwise modified by the Restated Debt and Security Documents, all Liens,
mortgages and security interests securing the obligations arising under the Restated Debt and
Security Documents that were collateral securing the Debtors’ obligations under the Prepetition
Debt and Security Documents as of the Petition Date are unaltered by the Plan, and all such
Liens, mortgages and security interests are reaffirmed and perfected with respect to the Restated
Debt and Security Documents to the same extent, in the same manner and on the same terms and
priorities as they were under the Prepetition Debt and Security Documents, except as the
foregoing may be modified pursuant to the Restated Debt and Security Documents. All Liens
and security interests granted and continuing pursuant to the Restated Debt and Security
Documents shall be (a) valid, binding, perfected, and enforceable Liens and security interests in
the personal and real property described in and subject to such documents, with the priorities
established in respect thereof under applicable non-bankruptcy law; (b) granted in good faith and
deemed not to constitute a fraudulent conveyance or fraudulent transfer; and (c) not otherwise
subject to avoidance, recharacterization, or subordination (whether equitable, contractual or
otherwise) under any applicable law. The Debtors, Reorganized BSA, Arrow, and JPM are
authorized to make, and to the extent required by the Restated Debt and Security Documents, the
Debtors, Reorganized BSA, Arrow will make, all filings and recordings, and obtain all
governmental approvals and consents necessary (but otherwise consistent with the consents and
approvals obtained in connection with the Prepetition Debt and Security Documents) to
establish, attach and perfect such Liens and security interests under any applicable law (it being
understood that perfection shall occur automatically by virtue of the entry of the Confirmation
Order and any such filings, recordings, approvals, and consents shall not be required), and will
thereafter cooperate to make all other filings and recordings that otherwise would be necessary
under applicable law to give notice of such Liens and security interests to third parties. For
purposes of all mortgages and deposit account control agreements that secured the obligations
arising under the Prepetition Debt and Security Documents, the Restated Debt and Security
Documents are deemed an amendment and restatement of the Prepetition Debt and Security
Documents, and such mortgages and control agreements shall survive the Effective Date, shall
not be cancelled, and shall continue to secure Reorganized BSA’s obligations under the Restated
Debt and Security Documents, except as expressly set forth therein.

              1.     The definitive terms of the Restated Debt and Security Documents shall be
       (x) acceptable to JPM and the BSA, (y) reasonably acceptable to the Creditors’
       Committee, and (z) substantially the same as the Prepetition Debt and Security
       Documents, except that, as to be specified in the Restated Debt and Security Documents:
               a.     the maturity dates under the Restated 2010 Bond Documents, the Restated
                      2012 Bond Documents, and the Restated Credit Facility Documents will
                      be the Restated Maturity Date;

               b.     principal under the Restated 2010 Bond Documents and the Restated 2012
                      Bond Documents shall be payable in monthly installments, in the same
                      monthly amounts as the prepetition periodic amortization amounts,
                      beginning on the date that is two (2) years after the Effective Date and
                      ending on the Restated Maturity Date; provided, that the scheduled
                      principal amounts payable under the Restated 2010 Bond Documents and
                      the Restated 2012 Bond Documents shall be reduced, on a pro rata basis,


                                              120
Case 20-10343-LSS    Doc 5485        Filed 07/02/21   Page 127 of 474




        by an amount equal to the Excess Cash and Investments, if any, that are
        remitted to JPM under the Excess Cash Sweep;

   c.   interest under the Restated 2010 Bond Documents and the Restated 2012
        Bond Documents shall be payable in monthly installments, at the currently
        applicable existing rates in the 2010 Bond Documents and the 2012 Bond
        Documents, beginning on the date that is one month after the Effective
        Date and ending on the Restated Maturity Date;
   d.   principal under the Restated Credit Facility Documents shall be payable in
        quarterly installments, set at 1/40th of the outstanding balance on the
        Effective Date, beginning on the date that is two (2) years after the
        Effective Date and ending on the Restated Maturity Date; provided, that
        the principal amounts payable under the Restated Credit Facility
        Documents shall be reduced, on a pro rata basis, by an amount equal to the
        Excess Cash and Investments, if any, that are remitted to JPM under the
        Excess Cash Sweep;
   e.   interest under the Restated Credit Facility Documents shall be payable in
        quarterly installments at the applicable existing rates in the Prepetition
        Debt and Security Documents, beginning on the date that is three (3)
        months after the Effective Date and ending on the Restated Maturity Date;
   f.   all of the obligations of Reorganized BSA under the Restated Debt and
        Security Documents shall be secured by first-priority liens on and security
        interests in all of the assets of Reorganized BSA;
   g.   all of the obligations of Reorganized BSA under the Restated Debt and
        Security Documents shall be guaranteed by Arrow; and
   h.   beginning on December 31 of the calendar year that is two (2) years after
        the Effective Date and continuing on December 31 of each successive
        calendar year until December 31 of the calendar year that is immediately
        prior to the calendar year of the Restated Maturity Date, Reorganized BSA
        shall remit to JPM, as soon as reasonably practicable but in no case later
        than thirty (30) days of such date, twenty-five percent (25%) of the Excess
        Cash and Investments in excess of $75,000,000, if any, as of such date,
        measured on a pro forma basis after having given effect to the principal
        payment, if any, due on February 15 of the following year under the BSA
        Settlement Trust Note, if applicable (the “Excess Cash Sweep”), and JPM
        shall apply any such amounts on a pro rata basis to the unpaid principal
        balances under the Restated Debt and Security Documents. For the
        avoidance of doubt, no payments shall be made on account of the Excess
        Cash Sweep until the last Distribution is made on account of Allowed
        General Unsecured Claims.




                               121
             Case 20-10343-LSS       Doc 5485         Filed 07/02/21   Page 128 of 474




       22.      Foundation Loan

        On the Effective Date, the Foundation Loan Agreement and any applicable collateral and
other loan documents governing the Foundation Loan shall be executed and delivered, and
Reorganized BSA shall be authorized to execute, deliver and enter into, the Foundation Loan
Agreement and related documentation governing the Foundation Loan without the need for any
further corporate action or any further notice to or order of the Bankruptcy Court.

        As of the Effective Date, upon the granting of Liens in accordance with the Foundation
Loan Agreement and any applicable collateral and other loan documents governing the
Foundation Loan, all of the Liens and security interests granted thereunder (a) shall be deemed to
have been granted, (b) shall be legal, binding, automatically perfected, non-avoidable, and
enforceable Liens on, and security interests in, the applicable collateral as of the Effective Date
in accordance with the respective terms of the Foundation Loan Agreement and related
documentation, subject to the Liens and security interests set forth in the Restated Debt and
Security Documents, as permitted under the Foundation Loan Agreement and related
documentation. All Liens and security interests granted pursuant to the Foundation Loan
Agreement and related documentation shall be (i) valid, binding, perfected, and enforceable
Liens and security interests in the personal and property described in and subject to such
documents, with the priorities established in respect thereof under applicable non-bankruptcy
law; (ii) granted in good faith and deemed not to constitute a fraudulent conveyance or
fraudulent transfer; and (c) not otherwise subject to avoidance, recharacterization, or
subordination (whether equitable, contractual or otherwise) under any applicable law. The
Debtors, Reorganized BSA, Arrow WV, Inc., and the Foundation are authorized to make, and to
the extent contemplated by the Foundation Loan Agreement and related documentation, the
Debtors, Reorganized BSA, Arrow WV, Inc. will make, all filings and recordings, and obtain all
governmental approvals and consents necessary to establish, attach and perfect such Liens and
security interests under any applicable law (it being understood that perfection shall occur
automatically by virtue of the entry of the Confirmation Order and any such filings, recordings,
approvals, and consents shall not be required), and will thereafter cooperate to make all other
filings and recordings that otherwise would be necessary under applicable law to give notice of
such Liens and security interest to third parties.

       23.      BSA Settlement Trust Note

        On the Effective Date, Reorganized BSA shall be authorized to execute, issue and deliver
the BSA Settlement Trust Note to the Settlement Trust and execute and deliver any related
documentation governing the BSA Settlement Trust Note, including any related security
agreement, without the need for any further corporate action or any further notice to or order of
the Bankruptcy Court. The BSA Settlement Trust Note will be due ninety-one (91) days after
the date that is ten (10) years after the Effective Date and shall bear interest at a rate of 5.5% per
annum, payable semi-annually, subject to a payment-in-kind election for the eighteen (18)
months immediately following the Effective Date. The obligations of Reorganized BSA under
the BSA Settlement Trust Note shall be secured by second-priority liens on and security interests
in inventory, accounts receivable (except the Arrow Intercompany Note), Cash and the
Headquarters. Principal under the BSA Settlement Trust Note shall be payable in annual
installments due on February 15 of each year during the term of the BSA Settlement Trust Note,


                                                122
             Case 20-10343-LSS      Doc 5485        Filed 07/02/21   Page 129 of 474




commencing on February 15 of the second year following the Effective Date. Such annual
principal payments shall be equal to the sum of the following calculation: (a) $4,500,000; plus
(b) $3.50 multiplied by the aggregate number of Youth Members as of December 31 of the
preceding year up to the forecasted number of Youth Members for such year as set forth in the
Debtors’ five-year business plan; plus (c) $50 multiplied by the aggregate number of High
Adventure Base Participants during the preceding calendar year; plus (d) $50 multiplied by the
aggregate number of Youth Members in excess of the forecasted number of Youth Members for
such year, excluding the portion of the excess that is comprised of members under the
ScoutReach program, as set forth in the Debtors’ five-year business plan; plus (e) $150
multiplied by the aggregate number of High Adventure Base Participants, excluding those
attending events with a registration fee of less than $300 (e.g., for non-typical High Adventure
Base activities), in excess of the forecasted number of High Adventure Base Participants for such
year as set forth in the Debtors’ five-year business plan. The forecasted numbers of Youth
Members and High Adventure Base Participants referenced in clauses (b), (d) and (e) of the
foregoing sentence are included in the Financial Projections attached to the Disclosure
Statement. The forecast for years after 2025 shall be deemed to be the forecast for calendar year
2025. The BSA Settlement Trust Note may be prepaid at any time without penalty.

       24.      DST

        The DST shall be established on the Effective Date in accordance with the DST
Agreement. The purposes of the DST shall be to: (1) issue the DST Note to the Settlement Trust
as of the Effective Date; (2) collect, manage and invest Cash contributed by Local Councils on a
monthly basis to an account (and any replacement thereof) owned by the DST in accordance
with the DST Note Mechanics; and (3) make annual payments (a) to the Pension Plan or (b)
toward principal and interest on the DST Note, as determined in accordance with the DST Note
Mechanics and the DST Agreement. In the event of a conflict between the terms or provisions of
the Plan and the DST Agreement, the terms of the Plan shall control.

       25.      Pension Plan

       No provision contained in the Plan, Confirmation Order, the Bankruptcy Code (including
section 1141 of the Bankruptcy Code), or any other document filed or order entered in the
Chapter 11 Cases shall be construed to exculpate, discharge, release or relieve the Debtors, the
Local Councils, or any other party, in any capacity, from any liability or responsibility to any
Person with respect to the Pension Plan under any law, governmental policy, or regulatory
provision. The Pension Plan shall not be enjoined or precluded from enforcing any such liability
or responsibility as a result of any of the provisions of the Plan (including those provisions
providing for exculpation, satisfaction, release and discharge of Claims against the Debtors), the
Confirmation Order, the Bankruptcy Code (including section 1141 of the Bankruptcy Code), or
any other document filed or order entered in the Chapter 11 Cases. The Settlement Trust shall
not have any liability to any Person on account of the Pension Plan, including liability as a
member of a “Controlled Group” as defined in 29 U.S.C. § 1301(a)(14)(A) or on any other basis
whatsoever.

       As of the Effective Date, Reorganized BSA shall assume and continue the Pension Plan
to the extent of its obligations under the Pension Plan and applicable law, including, as


                                              123
             Case 20-10343-LSS      Doc 5485        Filed 07/02/21   Page 130 of 474




applicable, (1) satisfaction of the minimum funding requirements under 26 U.S.C. §§ 412 and
430 and 29 U.S.C. §§ 1082 and 1083, (2) payment of all required Pension Benefit Guaranty
Corporation premiums in accordance with 29 U.S.C. §§ 1306 and 1307, and (3) administration of
the Pension Plan in all material respects in accordance with the applicable provisions of the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1301 et seq., and
the Internal Revenue Code. Notwithstanding the foregoing, Reorganized BSA reserves all of its
rights under the Pension Plan. All Proofs of Claim filed by the Pension Benefit Guaranty
Corporation with respect to the Pension Plan shall be deemed withdrawn on the Effective Date.

       26.      Single Satisfaction of Allowed General Unsecured Claims

        In no event shall any holder of an Allowed General Unsecured Claim recover more than
the full amount of its Allowed General Unsecured Claim from the Core Value Cash Pool, and to
the extent that the holder of an Allowed General Unsecured Claim has received, or in the future
receives, payment on account of such Allowed General Unsecured Claim from a party that is not
a Debtor or Reorganized BSA, such holder shall repay, return, or deliver to the Core Value Cash
Pool any Distribution held by or transferred to such holder to the extent the holder’s total
recovery on account of its Allowed General Unsecured Claim from the third party and from the
Core Value Cash Pool exceeds the amount of such holder’s Allowed General Unsecured Claim.

       27.      Exemption from Certain Transfer Taxes and Recording Fees

       To the maximum extent permitted pursuant to section 1146(a) of the Bankruptcy Code
and applicable law, any transfers of property pursuant to the Plan, including any transfers to the
Settlement Trust by the Debtors, the Local Councils, the Contributing Chartered Organizations,
and the Settling Insurance Companies, and payments by Reorganized BSA to or from the Core
Value Cash Pool, shall not be taxed under any law imposing a stamp tax or similar tax.

       28.      Non-Monetary Commitments

       The Debtors shall take the following actions to promote healing and reconciliation and to
continue the Debtors’ efforts to prevent Abuse from occurring in Scouting in the future:

                a.    The Debtors shall form a committee (the “Child Protection Committee”)
                      of members from the BSA, Local Councils, the Tort Claimants’
                      Committee, and the Coalition (including survivors). The functions of the
                      Child Protection Committee include the following:

                      (i)     No later than six months after the Effective Date, the BSA will
                              present to the Committee on the BSA’s current Youth Protection
                              Program (the “Youth Protection Program”). The BSA will report
                              to the Child Protection Committee regarding the Youth Protection
                              Program and any changes thereto on an annual basis for a period of
                              three years following the Effective Date.

                      (ii)    Following that presentation, the BSA and Child Protection
                              Committee will work with an entity engaged by the BSA that is
                              selected with the consultation of the Child Protection Committee

                                              124
Case 20-10343-LSS   Doc 5485       Filed 07/02/21   Page 131 of 474




              that is not currently affiliated with the BSA to evaluate the Youth
              Protection Program (the “Evaluating Entity”). The Evaluating
              Entity will have expertise in the prevention of youth sexual abuse.

              (A)    Any evaluation will be comprehensive in nature and
                     include input from current BSA volunteers and
                     professionals, survivors of sexual abuse while involved
                     with Scouting, the members of the Child Protection
                     Committee, and the Evaluating Entity.

              (B)    The Evaluating Entity will report to the Child Protection
                     Committee assessing the current Youth Protection Program
                     and make specific recommendations for reasonable
                     improvements to the Youth Protection Program that may
                     include mechanisms for the elimination of abuse and
                     accurate and annual reporting regarding the results of the
                     Youth Protection Program, including confirmed instances
                     of sexual abuse that is made available to the public (the
                     “Prospective Reporting”).

              (C)    The BSA will engage with the Evaluating Entity, and the
                     Child Protection Committee, and will take appropriate steps
                     as necessary to improve the Program. Changes to the Youth
                     Protection Program will be reported on the BSA’s Youth
                     Protection Program website and training will be reasonably
                     adjusted to reflect changes.




                             125
          Case 20-10343-LSS         Doc 5485        Filed 07/02/21   Page 132 of 474




                      (iii)   The BSA will propose and the Child Protection Committee will
                              consider a protocol for the review and publication of information
                              in the Volunteer Screening Database and the Prospective
                              Reporting, which will take into account factors including: (i) the
                              desire to make public credibly identified perpetrators of sexual
                              abuse in Scouting; (ii) adequate protections for survivor identities;
                              (iii) consideration regarding the protection of third parties,
                              including survivor family members and volunteers; (iv) a
                              notification process regarding any publication; (v) issues related to
                              privacy and liability related to publication; and (vi) the potential
                              appointment or retention of an appropriate neutral party to
                              supervise the evaluation and review of the Volunteer Screening
                              Database (the “Neutral Supervisor”). If the BSA and Child
                              Protection Committee are unable to reach an agreement on the
                              above protocol, the Neutral Supervisor shall mediate the dispute to
                              resolution. In accordance with the process outlined above,
                              information from the Volunteer Screening Database and
                              Prospective Reporting shall be published annually after agreement
                              among the parties or determination by the Neutral Supervisor.

                      (iv)    After consultation and recommendations from the Evaluating
                              Entity, the Child Protection Committee may propose and the BSA
                              will in good faith consider other issues relating to child protection,
                              including: (i) special BSA Scouting programs for survivors; and
                              (ii) participation and leadership in a comprehensive reporting
                              program to include other youth-serving organizations.

                      (v)     The BSA will engage with the Child Protection Committee and
                              consider all appropriate measures proposed by the Child Protection
                              Committee to improve transparency and accountability with
                              respect to any future instances of sexual abuse, including the
                              dissemination of information relating to abuse statistics, consistent
                              with practices of other youth-serving organizations, including what
                              information may be publically available on the BSA’s website.

I.     Vesting of Assets in the Reorganized BSA

        In accordance with Article X.A of the Plan, and except as explicitly provided in the Plan
(including with respect to the Core Value Cash Pool), on the Effective Date, pursuant to sections
1141(b) and 1141(c) of the Bankruptcy Code, all property comprising the Estates, other than the
BSA Trust Contributions, shall vest in each respective Reorganized Debtor free and clear of all
Liens, Claims, interests, charges, other Encumbrances and liabilities of any kind unless expressly
provided by the Plan or the Confirmation Order. On and after the Effective Date, each
Reorganized BSA may continue is operations and may use, acquire, or dispose of property, and
compromise or settle any Claims, Interests, or Causes of Action without supervision or approval
of the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or the Bankruptcy
Rules.


                                              126
          Case 20-10343-LSS         Doc 5485         Filed 07/02/21   Page 133 of 474




J.     Retention of Certain Causes of Action

        In accordance with section 1123(b)(3) of the Bankruptcy Code and Article XI.B of the
Plan, subject to the transfer of the Debtors’ Settlement Trust Causes of Action to the Settlement
Trust under Article IV.D of the Plan and the Debtors’ and their Estates’ Release of certain Estate
Causes of Action under Article X.J of the Plan, all Causes of Action that a Debtor may hold
against any Person shall vest in Reorganized BSA on the Effective Date. Thereafter, subject to
Article IV.D and Article X.J of the Plan, Reorganized BSA shall have the exclusive right,
authority, and discretion to determine and to initiate, file, prosecute, enforce, abandon, settle,
compromise, release, withdraw, or litigate to judgment any such Causes of Action, whether
arising before or after the Petition Date, and to decline to do any of the foregoing without the
consent or approval of any third party or further notice to or action, order, or approval of the
Bankruptcy Court. No Person may rely on the absence of a specific reference in the Plan or the
Disclosure Statement to any specific Cause of Action as any indication that the Debtors or
Reorganized BSA, as applicable, will not pursue any and all available Causes of Action. The
Debtors or Reorganized BSA, as applicable, expressly reserve all rights to prosecute any and all
Causes of Action against any Person, except as otherwise expressly provided in the Plan, and,
therefore, no preclusion doctrine, including the doctrines of res judicata, collateral estoppel,
issue preclusion, claim preclusion, estoppel (judicial, equitable or otherwise) or laches, shall
apply to any Cause of Action upon, after, or as a consequence of Confirmation or the occurrence
of the Effective Date.

K.     Compensation and Benefits Programs

        Other than those Compensation and Benefits Programs assumed by the Debtors prior to
entry of the Confirmation Order, if any, all of the Compensation and Benefits Programs entered
into before the Petition Date and not since terminated shall be deemed to be, and shall be treated
as though they are, Executory Contracts under the Plan. Entry of the Confirmation Order will
constitute the Bankruptcy Court’s approval of Reorganized BSA’s assumption and continued
maintenance and sponsorship of each of such Compensation and Benefits Plan under sections
365 and 1123 of the Bankruptcy Code, and the Debtors’ and Reorganized BSA’s obligations
under the Compensation and Benefits Programs shall survive and remain unaffected by entry of
the Confirmation Order and be fulfilled in the ordinary course of the Debtors’ and Reorganized
BSA’s non-profit operations. Compensation and Benefits Programs assumed by the Debtors
prior to entry of the Confirmation Order shall continue to be fulfilled in the ordinary course of
the Debtors’ non-profit operations from and after the date of any order of the Bankruptcy Court
authorizing the assumption of such Compensation and Benefits Program. All Claims filed on
account of an amounts asserted to be owed under Compensation and Benefits Programs shall be
deemed satisfied and expunged from the Claims Register as of the Effective Date without any
further notice to or action, order, or approval of the Bankruptcy Court.

L.     Restoration Plan and Deferred Compensation Plan

        As of the Effective Date, the Debtors and Reorganized BSA shall continue to honor their
obligations under: (a) all applicable workers’ compensation laws in all applicable states; and (b)
the Workers’ Compensation Program. All Proofs of Claims on account of workers’
compensation, including the Workers’ Compensation Program, shall be deemed withdrawn


                                               127
            Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 134 of 474




automatically and without any further notice to or action, order, or approval of the Bankruptcy
Court; provided, however, that nothing in the Plan shall limit, diminish, or otherwise alter the
Debtors’ or Reorganized BSA’s defenses, Causes of Action, or other rights under applicable
non-bankruptcy law with respect to the Workers’ Compensation Programs; provided further,
however, that nothing herein shall be deemed to impose any obligations on the Debtors or their
insurers in addition to what is provided for under the terms of the Workers’ Compensation
Programs and applicable state law.

M.     Workers’ Compensation Programs

        As of the Effective Date, the Debtors and the Reorganized BSA shall continue to honor
their obligations under: (a) all applicable workers’ compensation laws in all applicable states;
and (b) the Workers’ Compensation Program. All Proofs of Claims on account of the Workers’
Compensation Program shall be deemed withdrawn automatically and without any further notice
to or action, order, or approval of the Bankruptcy Court; provided, however, that nothing in the
Plan shall limit, diminish, or otherwise alter the Debtors’ or Reorganized BSA’s defenses,
Causes of Action, or other rights under applicable non-bankruptcy law with respect to the
Workers’ Compensation Programs; provided further, however, that nothing in the Plan shall be
deemed to impose any obligations on the Debtors or their Insurance Companies in addition to
what is provided for under the terms of the Workers’ Compensation Programs and applicable
state law.

N.     Treatment of Executory Contracts and Unexpired Leases

       1.      Assumption and Rejection of Executory Contracts and Unexpired Leases

       As set forth in Article VI of the Plan, on the Effective Date, except as otherwise provided
in the Plan, all Executory Contracts and Unexpired Leases shall be deemed assumed by
Reorganized BSA without the need for any further notice to or action, order, or approval of the
Bankruptcy Court under sections 365 or 1123 of the Bankruptcy Code, except for Executory
Contracts or Unexpired Leases:

               a.     that are identified on the Rejected Contracts and Unexpired Leases
                      Schedule;

               b.     that previously expired or terminated pursuant to their terms;

               c.     that the Debtors have previously assumed or rejected pursuant to a Final
                      Order of the Bankruptcy Court;

               d.     that are the subject of a motion to reject that remains pending as of the
                      Effective Date;

               e.     as to which the effective date of rejection will occur (or is requested by the
                      Debtors to occur) after the Effective Date; or

               f.     as to which the Debtors or Reorganized BSA, as applicable, determine, in
                      the exercise of their reasonable business judgment, that the Cure Amount,


                                              128
           Case 20-10343-LSS         Doc 5485        Filed 07/02/21   Page 135 of 474




                       as determined by a Final Order or as otherwise finally resolved, would
                       render assumption of such Executory Contract or Unexpired Lease
                       unfavorable to Debtors or Reorganized BSA;

provided that the Debtors reserve the right to seek enforcement of an assumed or assumed and
assigned Executory Contract or Unexpired Lease following the Confirmation Date, including
seeking an order of the Bankruptcy Court rejecting such Executory Contract or Unexpired Lease
for cause.
        Entry of the Confirmation Order shall constitute an order of the Bankruptcy Court
approving the assumption or rejection, as applicable, of Executory Contracts or Unexpired
Leases pursuant to the Plan, pursuant to sections 365 and 1123 of the Bankruptcy Code. Except
as otherwise set forth in the Plan, the assumption or rejection of an Executory Contract or
Unexpired Lease pursuant to the Plan shall be effective as of the Effective Date; provided, that
the rejection of an Unexpired Lease shall be effective as of the later of: (a) the Effective Date;
and (b) the date on which the leased premises are unconditionally surrendered to the non-Debtor
counterparty to the rejected Unexpired Lease. Reorganized BSA is authorized to abandon any
De Minimis Assets at or on the premises subject to an Unexpired Lease that is rejected pursuant
to the Plan, and the non-Debtor counterparty to such Unexpired Lease may dispose of any such
De Minimis Assets remaining at or on the leased premises on the applicable lease rejection date.

        Each Executory Contract or Unexpired Lease assumed pursuant to the Plan or a Final
Order of the Bankruptcy Court shall re-vest in and be fully enforceable by Reorganized BSA in
accordance with its terms, except as such terms may have been modified by the provisions of the
Plan, the Confirmation Order, or any Final Order of the Bankruptcy Court authorizing and
providing for its assumption. Any motions to assume Executory Contracts or Unexpired Leases
pending on the Effective Date shall be subject to approval by a Final Order on or after the
Effective Date but may be withdrawn, settled, or otherwise prosecuted by Reorganized BSA.

       Any monetary defaults under each Executory Contract and Unexpired Lease to be
assumed pursuant to the Plan shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy
Code, by payment of the Cure Amount in Cash on the Effective Date or in the ordinary course of
the Debtors’ or Reorganized BSA’s non-profit operations, subject to the limitation described in
the Plan.

        Except as otherwise provided in the Plan, the Debtors shall, on or before the date of filing
of the Plan Supplement, cause Cure and Assumption Notices to be served on affected
counterparties to Executory Contracts and Unexpired Leases to be assumed pursuant to the Plan.
Any objection by a non-Debtor counterparty to an Executory Contract or Unexpired Lease to the
assumption, assumption and assignment, the related Cure Amount, or adequate assurance, must
be filed, served, and actually received by the Debtors on or prior to the deadline for filing
objections to the Plan (or such later date as may be provided in the applicable Cure and
Assumption Notice); provided, that each counterparty to an Executory Contract or Unexpired
Lease (a) that the Debtors later determine to assume or (b) as to which the Debtors modify the
applicable Cure Amount, must object to the assumption or Cure Amount, as applicable, by the
earlier of (i) fourteen (14) days after the Debtors serve such counterparty with corresponding
Cure and Assumption Notice; and (ii) the Confirmation Hearing. Any counterparty to an


                                               129
          Case 20-10343-LSS         Doc 5485       Filed 07/02/21   Page 136 of 474




Executory Contract or Unexpired Lease that fails to timely object to the proposed
assumption of any Executory Contract or Unexpired Lease shall be forever barred,
estopped, and enjoined from contesting the Debtors’ assumption of the applicable
Executory Contract or Unexpired Lease and from requesting payment of a Cure Amount
that differs from the amounts paid or proposed to be paid by the Debtors or Reorganized
BSA, in each case without the need for any objection by the Debtors or Reorganized BSA
or any further notice to or action, order, or approval of the Bankruptcy Court.
Reorganized BSA may settle any dispute regarding a Cure Amount without any further
notice to or action, order, or approval of the Bankruptcy Court.

        To the maximum extent permitted by law, to the extent any provision in any Executory
Contract or Unexpired Lease assumed, or assumed and assigned, pursuant to the Plan restricts or
prevents, or purports to restrict or prevent, or is breached or would be deemed breached by, the
assumption or assumption and assignment of such Executory Contract or Unexpired Lease
(including any change of control or similar provision), then such provision shall be deemed
preempted and modified such that neither the Debtors’ assumption or assumption and assignment
of the Executory Contract or Unexpired Lease nor any of the transactions contemplated by the
Plan shall entitle the non-debtor counterparty to terminate or modify such Executory Contract or
Unexpired Lease or to exercise any other purported default-related rights thereunder.

        The Debtors’ assumption or assumption and assignment of any Executory Contract
or Unexpired Lease pursuant to the Plan or otherwise, and payment of any applicable Cure
Amount in accordance with the procedures set forth in Article VI.C of the Plan, shall result
in the full release and satisfaction of any Claims or defaults, whether monetary or
nonmonetary, including defaults of provisions restricting the change in control or
ownership interest composition or other bankruptcy-related defaults, arising under any
assumed, or assumed and assigned, Executory Contract or Unexpired Lease at any time
prior to the effective date of assumption. Any and all Proofs of Claim based upon
Executory Contracts or Unexpired Leases that have been assumed in the Chapter 11 Cases,
including pursuant to the Confirmation Order, shall be deemed Disallowed and expunged
as of the later of: (a) the date of entry of an order of the Bankruptcy Court (including the
Confirmation Order) approving such assumption; (b) the effective date of such
assumption; or (c) the Effective Date, in each case without the need for any objection by the
Debtors or Reorganized BSA or any further notice to or action, order, or approval of the
Bankruptcy Court.

        In the event of a timely filed objection regarding: (1) a Cure Amount; (2) the ability of
Reorganized BSA or any assignee to provide adequate assurance of future performance within
the meaning of section 365 of the Bankruptcy Code under the Executory Contract or Unexpired
Lease to be assumed; or (3) any other matter pertaining to assumption or the requirements of
section 365(b)(1) of the Bankruptcy Code, such dispute shall be resolved by a Final Order of the
Bankruptcy Court (which may be the Confirmation Order) or as may be agreed upon by the
Debtors or Reorganized BSA, as applicable, and the counterparty to the Executory Contract or
Unexpired Lease. The Debtors or Reorganized BSA, applicable, shall pay the applicable Cure
Amount as soon as reasonably practicable after entry of a Final Order resolving such dispute and
approving such assumption, or as may otherwise be agreed upon by the Debtors or Reorganized
BSA, as applicable, and the counterparty to the Executory Contract or Unexpired Lease. To the


                                             130
            Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 137 of 474




extent that a dispute regarding the applicable Cure Amount is resolved or determined
unfavorably to the Debtors, the Debtors may, in their discretion, reject the applicable Executory
Contract or Unexpired Lease after such determination, which rejection shall supersede, nullify,
and render of no force or effect any earlier assumption or assumption and assignment. Under no
circumstances shall the status of payment of a Cure Amount required by section 365(b)(1) of the
Bankruptcy Code following the entry of a Final Order resolving the dispute and approving the
assumption prevent or delay implementation of the Plan or the occurrence of the Effective Date.

       2.      Rejection Damages Claims

        Unless otherwise provided by a Final Order of the Bankruptcy Court, all Proofs of Claim
for Rejection Damages Claims, if any, shall be filed within thirty (30) days after the latest to
occur of: (1) the date of entry of an order of the Bankruptcy Court (including the Confirmation
Order) approving such rejection; (2) the effective date of the rejection of such Executory
Contract or Unexpired Lease; or (3) the Effective Date (as applicable, the “Rejection Damages
Bar Date”). Claims arising from the rejection of an Executory Contract or an Unexpired Lease
shall be classified as General Unsecured Claims and subject to the provisions of Article VII of
the Plan and the applicable provisions of the Bankruptcy Code and the Bankruptcy Rules. Any
holder of a Rejection Damages Claim that is required to file a Proof of Claim in accordance
with Article VI.B of the Plan but fails to do so on or before the Rejection Damages Bar
Date shall not be treated as a creditor with respect to such Claim for the purposes of voting
or Distributions, and such Rejection Damages Claim shall be automatically Disallowed,
forever barred from assertion, and unenforceable against the Debtors, their Estates,
Reorganized BSA, or its or their respective property, whether by setoff, recoupment, or
otherwise, without the need for any objection by the Debtors or Reorganized BSA or
further notice to, or action, order, or approval of the Bankruptcy Court, and such
Rejection Damages Claim shall be deemed fully satisfied, released, and discharged.

       3.      Contracts and Leases Entered into After the Petition Date

        Contracts and leases entered into after the Petition Date by the BSA, including any
Executory Contracts and Unexpired Leases assumed by BSA, will be performed by the BSA or
Reorganized BSA in the ordinary course of its charitable non-profit operations. Accordingly,
such contracts and leases (including any assumed Executory Contract and Unexpired Leases)
shall survive and remain unaffected by entry of the Confirmation Order.

       4.      Insurance Policies

        Notwithstanding anything to the contrary herein, all Insurance Policies issued or entered
into prior to the Petition Date shall not be considered Executory Contracts and shall neither be
assumed nor rejected by the Debtors; provided, however, that to the extent any Insurance Policy
is determined to be an Executory Contract, then, subject to Article IV.Q of the Plan, and
notwithstanding anything contained in the Plan to the contrary, the Plan will constitute a motion
to assume such Insurance Policy and pay all future obligations, if any, in respect thereof and,
subject to the occurrence of the Effective Date, the entry of the Confirmation Order will
constitute approval of such assumption pursuant to section 365(a) of the Bankruptcy Code and a
finding by the Bankruptcy Court that each such assumption is in the best interests of the Debtors,


                                              131
            Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 138 of 474




their respective Estates and all parties in interest. Unless otherwise determined by the
Bankruptcy Court pursuant to a Final Order or agreed by the parties thereto prior to the Effective
Date, no payments are required to cure any defaults of any Debtor existing as of the
Confirmation Date with respect to any Insurance Policy; and prior payments for premiums or
other charges made prior to the Petition Date under or with respect to any Insurance Policy shall
be indefeasible. Moreover, as of the Effective Date, all payments of premiums or other charges
made by the Debtors on or after the Petition Date under or with respect to any Insurance Policy
shall be deemed to have been authorized, approved, and ratified in all respects without any
requirement of further action by the Bankruptcy Court. Notwithstanding anything to the contrary
contained herein, Confirmation shall not discharge, impair or otherwise modify any obligations
assumed by the foregoing assumption, and each such obligation shall be deemed and treated as
an Executory Contract that has been assumed by the Debtors under the Plan as to which no Proof
of Claim need be filed.

        Notwithstanding anything to the contrary contained in the Plan, entry of the Confirmation
Order shall not discharge, impair, or otherwise modify any indemnity obligations assumed as a
result of the foregoing assumption of the Insurance Policies that are D&O Liability Insurance
Policies (and related documents), and each such indemnity obligations will be deemed and
treated as an Executory Contract that has been assumed by the Reorganized Debtors under the
Plan as to which no Proof of Claim need be filed.

        Other than the permissibility of the Insurance Assignment, or as otherwise provided in
the Bankruptcy Code, applicable law, the findings made by the Bankruptcy Court in the
Confirmation Order or the findings made by the District Court in the Affirmation Order, the
rights and obligations of the parties under the Insurance Policies, including the question of
whether any breach has occurred, shall be determined under applicable law.

       5.      Gift Annuity Agreements and Life-Income Agreements

       The Gift Annuity Agreements and Life-Income Agreements shall be deemed to be, and
shall be treated as though they are, Executory Contracts under the Plan, and entry of the
Confirmation Order will constitute the Bankruptcy Court’s approval of the Debtors’ assumption
of each of such Executory Contract.

       6.      Modifications, Amendments, Supplements, Restatements, or Other Agreements

        Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that
is assumed shall include all modifications, amendments, supplements, restatements, or other
agreements that in any manner affect such Executory Contract or Unexpired Lease, and
Executory Contracts and Unexpired Leases related thereto, if any, including easements, licenses,
permits, rights, privileges, immunities, options, rights of first refusal, and any other interests,
unless the Debtors reject or repudiate any of the foregoing agreements. Modifications,
amendments, and supplements to, or restatements of, prepetition Executory Contracts and
Unexpired Leases that have been executed by the Debtors during the Chapter 11 Cases shall not
be deemed to alter the prepetition nature of the Executory Contract or Unexpired Lease, or the
validity, priority, or amount of any Claims that may arise in connection therewith.



                                              132
            Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 139 of 474




       7.      Reservation of Rights

       Neither the inclusion of any Executory Contract or Unexpired Lease on the Schedules, a
Cure and Assumption Notice, or the Rejected Executory contracts and Unexpired Leases
Schedule, nor anything contained in any Plan Document, shall constitute an admission by the
Debtors that a contract or lease is in fact an Executory Contract or Unexpired Lease or that
Reorganized BSA has any liability thereunder. If there is a dispute as of the Confirmation Date
regarding whether a contract or lease is or was executory or unexpired at the time of assumption,
the Debtors, or, after the Effective Date, Reorganized BSA, shall have thirty (30) days following
entry of a Final Order resolving such dispute to alter their treatment of such contract or lease,
including by rejecting such contract or lease nunc pro tunc to the Confirmation Date.

O.     Provisions Governing Distributions

       1.      Applicability

       None of the terms or provision of Article VII of the Plan shall apply to Abuse Claims,
which shall be exclusively processed, liquidated and paid by the Settlement Trust in accordance
with the Settlement Trust Documents.

       2.      Distributions Generally

       The Disbursing Agent shall make all Distributions to appropriate holders of Allowed
Claims in accordance with the terms of the Plan.

       3.      Distributions on Account of Certain Claims Allowed as of the Effective Date

       Except as otherwise provided in the Plan, on or as soon as practicable after the Effective
Date, the Disbursing Agent shall make Distributions in Cash in amounts equal to all Allowed
Administrative Expense Claims, Allowed Priority Tax Claims, Allowed Other Priority Claims,
Allowed Other Secured Claims, and Allowed Convenience Claims.

       4.      Distributions on Account of Allowed General Unsecured Claims

        On each Distribution Date, the Disbursing Agent shall Distribute to each holder of an
Allowed General Unsecured Claim an amount equal to such holder’s Pro Rata Share of (1) the
total balance of the Core Value Cash Pool as of such date, less (2) the balance of the Disputed
Claims Reserve.

       5.      Distributions on Account of Disputed Claims Allowed After the Effective Date

       Distributions on account of any Disputed Claim shall be made to the extent such Claim is
Allowed in accordance with the provisions of Article VIII of the Plan. Except as otherwise
provided in the Plan, the Confirmation Order, another order of the Bankruptcy Court, or as
agreed to by the relevant parties, Distributions under the Plan on account of Disputed Claims that
become Allowed after the Effective Date shall be made as soon as practicable after the Disputed
Claim becomes an Allowed Claim.



                                              133
            Case 20-10343-LSS       Doc 5485       Filed 07/02/21   Page 140 of 474




       6.      Rights and Powers of Disbursing Agent

       The Disbursing Agent shall make all Distributions to the appropriate holders of Allowed
Claims in accordance with the terms of the Plan, including Article VII of the Plan. Except as
otherwise ordered by the Bankruptcy Court, the Disbursing Agent shall not be required to give
any bond or surety or other security for the performance of its duties.

         The Disbursing Agent shall be empowered to: (a) effect all actions and execute all
agreements, instruments, and other documents necessary to perform its duties under the Plan; (b)
make all Distributions contemplated hereby; (c) employ professionals to represent it with respect
to its responsibilities; and (d) exercise such other powers as may be vested in the Disbursing
Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the Disbursing
Agent to be necessary and proper to implement the provisions hereof. The Disbursing Agent
may request an expedited determination of taxes under section 505(b) of the Bankruptcy Code
for all returns for all taxable periods through the date on which final Distributions are made.

       7.      Delivery of Distributions and Undeliverable or Unclaimed Distributions

               (a)     Claims Record Date. As of the close of business on the Claims Record
       Date, the various transfer registers for each of the Classes of Claims as maintained by the
       Debtors or their agents shall be deemed closed for purposes of determining whether a
       holder of such a Claim is a record holder entitled to a Distribution under the Plan, and
       there shall be no further changes in the record holders or the permitted designees with
       respect to such Claims. The Debtors or Reorganized BSA, as applicable, shall have no
       obligation to recognize any transfer or designation of such Claims occurring after the
       close of business on the Claims Record Date. With respect to payment of any Cure
       Amounts or assumption disputes, neither the Debtors nor Reorganized BSA shall have
       any obligation to recognize or deal with any party other than the non-Debtor party to the
       applicable Executory Contract or Unexpired Lease as of the close of business on the
       Claims Record Date, even if such non-Debtor party has sold, assigned, or otherwise
       transferred its Claim for a Cure Amount.
              (b)     Delivery of Distributions. If a Person holds more than one Claim in any
       one Class, in the Disbursing Agent’s sole discretion, all such Claims will be aggregated
       into one Claim and one Distribution will be made with respect to the aggregated Claim.
               (c)     Special Rules for Distributions to Holders of Disputed Claims. Except as
       otherwise provided in the Plan or agreed to by the relevant parties: (a) no partial
       payments and no partial Distributions shall be made with respect to a Disputed Claim
       until all such disputes in connection with such Disputed Claim have been resolved by
       settlement or Final Order; and (b) any Person that holds both an Allowed Claim and a
       Disputed Claim shall not receive any Distribution on account of the Allowed Claim
       unless and until all objections to the Disputed Claim have been resolved by settlement or
       Final Order or the Disputed Claims have been Allowed or expunged. Any Distributions
       arising from property Distributed to holders of Allowed Claims in a Class and paid to
       such holders under the Plan shall also be paid, in the applicable amounts, to any holder of
       a Disputed Claim in such Class that becomes an Allowed Claim after the date or dates
       that such Distributions were earlier paid to holders of Allowed Claims in such Class.

                                             134
             Case 20-10343-LSS      Doc 5485        Filed 07/02/21   Page 141 of 474




       8.       Undeliverable and Non-Negotiated Distributions

               (a)     Undeliverable Distributions. If any Distribution to a holder of an Allowed
       Claim is returned to Reorganized BSA as undeliverable, no further Distributions shall be
       made to such holder unless and until Reorganized BSA is notified in writing of such
       holder’s then-current address or other necessary information for delivery, at which time
       such previously undeliverable Distribution shall be made to such holder within ninety
       (90) days of receipt of such holder’s then-current address or other necessary information;
       provided, however, that any such undeliverable Distribution shall be deemed unclaimed
       property under section 347(b) of the Bankruptcy Code at the expiration of 180 days after
       the date of the initial attempted Distribution. After such date, all unclaimed property or
       interests in property shall revert to Reorganized BSA automatically and without the need
       for any notice to or further order of the Bankruptcy Court (notwithstanding any
       applicable non-bankruptcy escheatment, abandoned, or unclaimed property laws to the
       contrary), and the right, title, and interest of any holder to such property or interest in
       property shall be discharged and forever barred; provided, that Distributions made from
       the Core Value Cash Pool and returned as undeliverable shall revert to the Core Value
       Cash Pool.
              (b)     Non-Negotiated Distributions. If any Distribution to a holder of an
       Allowed Claim is not negotiated for a period of 180 days after the Distribution, then such
       Distribution shall be deemed unclaimed property under section 347(b) of the Bankruptcy
       Code and re-vest in Reorganized BSA or re-vest in the Core Value Cash Pool if such
       Distribution was made from the Core Value Cash Pool. After such date, all non-
       negotiated property or interests in property shall revert to Reorganized BSA
       automatically and without the need for any notice to or further order of the Bankruptcy
       Court (notwithstanding any applicable non-bankruptcy escheatment, abandoned, or
       unclaimed property laws to the contrary), and the right, title, and interest of any holder to
       such property or interest in property shall be discharged and forever barred.
       9.       Manner of Payment under the Plan

       Except as otherwise specifically provided in the Plan, at the option of Reorganized BSA,
any Cash payment to be made hereunder may be made by a check or wire transfer or as
otherwise required or provided in applicable agreements or customary practices of Reorganized
BSA.

       10.      Satisfaction of Claims

       Except as otherwise specifically provided in the Plan, any Distributions to be made on
account of Allowed Claims under the Plan shall be in complete and final satisfaction, settlement,
and discharge of and exchange for such Allowed Claims.

       11.      Minimum Cash Distributions

        Reorganized BSA shall not be required to make any Distribution of Cash less than twenty
dollars ($20) to any holder of an Allowed Claim; provided, however, that if any Distribution is



                                              135
             Case 20-10343-LSS          Doc 5485     Filed 07/02/21   Page 142 of 474




not made pursuant to Article VII.K of the Plan, such Distribution shall be added to any
subsequent Distribution to be made on behalf of the holder’s Allowed Claim.

       12.      Postpetition Interest

        Except as provided in the Cash Collateral Order or in the following sentence, interest
shall not accrue on Impaired Claims; no holder of an Impaired Claim shall be entitled to interest
accruing on or after the Petition Date on any such Impaired Claim, and interest shall not accrue
or be paid on any Disputed Claim in respect of the period from the Petition Date to the date a
Distribution is made thereon if and after such Disputed Claim becomes an Allowed Claim.
Notwithstanding the foregoing, each holder of an Allowed General Unsecured Claim shall
accrue interest on the Allowed amount of such Claim at the federal judgment rate applicable on
the Effective Date; provided, that such interest shall be payable to each such holder only from
the Core Value Cash Pool and only to the extent that the Core Value Cash Pool shall have been
sufficient: (1) first, to satisfy the full amount of all Allowed General Unsecured Claims; and
(2) second, on account of any Allowed Non-Abuse Litigation Claims that shall not have elected
to be treated as an Allowed Convenience Claim under Article III.B.9 of the Plan, to satisfy any
deficiency in payments of such Allowed Claims (a) from available insurance coverage, including
Abuse Insurance Policies and Non-Abuse Insurance Policies, (b) from applicable proceeds of
any Insurance Settlement Agreements, and (c) from co-liable non-debtors (if any) or their
insurance coverage. Neither the Debtors nor Reorganized BSA shall have any independent
obligation to pay interest for or on account of any Allowed General Unsecured Claims other than
from the Core Value Cash Pool in accordance with the terms of Article VII.L of the Plan.

       13.      Setoffs

        The Debtors and Reorganized BSA may, pursuant to the applicable provisions of the
Bankruptcy Code, or applicable non-bankruptcy law, set off against any applicable Allowed
Claim (before any Distribution is made on account of such Claim) any and all claims, rights,
Causes of Action, debts or liabilities of any nature that the Debtors or Reorganized BSA may
hold against the holder of such Allowed Claim; provided, however, that the failure to effect such
a setoff shall not constitute a waiver or release of any such claims, rights, Causes of Action,
debts or liabilities.

       14.      Claims Paid or Payable by Third Parties

               (a)     Claims Paid by Third Parties. A Claim shall be reduced in full, and such
       Claim shall be Disallowed without an objection to such Claim having to be filed and
       without any further notice to or action, order, or approval of the Bankruptcy Court, to the
       extent that the holder of such Claim receives payment in full on account of such Claim
       from a party that is not a Debtor or Reorganized BSA. To the extent a holder of a Claim
       receives a Distribution on account of such Claim and receives payment from a party that
       is not a Debtor or Reorganized BSA on account of such Claim, such holder shall repay,
       return, or deliver any Distribution held by or transferred to such holder to Reorganized
       BSA to the extent the holder’s total recovery on account of such Claim from the third
       party and under the Plan exceeds the amount of such Claim as of the date of any such
       Distribution under the Plan.


                                               136
             Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 143 of 474




               (b)     Non-Abuse Litigation Claims Payable from Insurance. No Distributions
       under the Plan shall be made on account of any Allowed Non-Abuse Litigation Claim
       that is payable pursuant to an Insurance Policy until the holder of such Allowed Non-
       Abuse Litigation Claim has exhausted all remedies with respect to such insurance policy,
       including pursuing such insurance through litigation and obtaining entry of a final, non-
       appealable order in accordance with Article IV.D.3 of the Plan. To the extent that one or
       more of the Insurance Companies satisfies in full or in part an Allowed Non-Abuse
       Litigation Claim, then immediately upon such satisfaction, the portion of the Claim so
       satisfied may be expunged from the Claims Register by the Notice and Claims Agent
       without an objection to such Claim having to be filed and without any further notice to or
       action, order, or approval of the Bankruptcy Court.
       15.      Compliance with Tax Requirements and Allocations

        In connection with the Plan and all Distributions hereunder, the Disbursing Agent shall
comply with all tax withholding and reporting requirements imposed on them by any federal,
state or local taxing authority, and all Distributions pursuant to the Plan shall be subject to such
withholding and reporting requirements. Notwithstanding any provision in the Plan to the
contrary, the Disbursing Agent shall be authorized to take all actions necessary or appropriate to
comply with such withholding and reporting requirements, including liquidating a portion of the
Distribution to be made under the Plan to generate sufficient funds to pay applicable withholding
taxes, withholding Distributions pending receipt of information necessary to facilitate such
Distributions including tax certification forms, or establishing any other mechanisms it believes
are reasonable and appropriate.

        For tax purposes, Distributions in full or partial satisfaction of Allowed Claims shall be
allocated first to the principal amount of Allowed Claims, with any excess allocated to unpaid
interest that accrued on such Claim.

P.     Procedures for Resolving Contingent, Unliquidated, and Disputed Claims

       1.       Applicability

        All Disputed Claims against the Debtors, other than Administrative Expense Claims,
shall be subject to the provisions of Article VIII of the Plan. All Administrative Expense Claims
shall be determined and, if Allowed, paid in accordance with Article II of the Plan. None of the
terms or provision of Article VIII of the Plan shall apply to Abuse Claims, which shall be
exclusively processed, liquidated and paid by the Settlement Trust in accordance with the
Settlement Trust Documents.

       2.       Allowance of Claims

       After the Effective Date, Reorganized BSA shall have and retain any and all rights and
defenses that the Debtors, or either of them, had with respect to any Claim immediately before
the Effective Date. Except as expressly provided in the Plan or in any order entered in the
Chapter 11 Cases before the Effective Date (including the Confirmation Order), no Claim shall
become an Allowed Claim unless and until such Claim becomes Allowed by Final Order of the



                                               137
            Case 20-10343-LSS       Doc 5485       Filed 07/02/21   Page 144 of 474




Bankruptcy Court or by agreement between the Debtors or Reorganized BSA, on the one hand,
and the holder of such Claim, on the other.

       3.      Claims Administration Responsibilities

               (a)    Except as otherwise expressly provided in the Plan, from and after the
       Effective Date, Reorganized BSA shall have the authority (1) to file, withdraw, or litigate
       to judgment objections to Claims; (2) to settle or compromise any Disputed Claim
       without any further notice to or action, order, or approval by the Bankruptcy Court; and
       (3) to administer and adjust the Claims Register to reflect any such settlements or
       compromises without any further notice to or action, order, or approval by the
       Bankruptcy Court.
              (b)    Reorganized BSA shall consult with the Creditor Representative in
       connection with the reconciliation, settlement and administration of Convenience Claims,
       General Unsecured Claims and Non-Abuse Litigation Claims and shall use commercially
       reasonable efforts to resolve such Claims before the applicable Claims Objection
       Deadline.
       4.      Estimation of Claims

        The Debtors (before the Effective Date) or Reorganized BSA (on and after the Effective
Date) may at any time request that the Bankruptcy Court estimate any Disputed Claim pursuant
to section 502(c) of the Bankruptcy Code regardless of whether an objection was previously filed
with the Bankruptcy Court with respect to such Claim or whether the Bankruptcy Court has ruled
on any such objection, and the Bankruptcy Court shall retain jurisdiction to estimate any Claim
at any time during litigation concerning any objection to such Claim, including during the
pendency of any appeal relating to any such objection. In the event that the Bankruptcy Court
estimates any Disputed Claim, that estimated amount will constitute either the Allowed amount
of such Claim or a maximum limitation on such Claim against any Person. If the estimated
amount of a Claim constitutes a maximum limitation on such Claim, the Debtors (before the
Effective Date) or Reorganized BSA (on and after the Effective Date) may elect to pursue any
supplemental proceedings to object to any ultimate Distribution on such Claim. All of the
objection, estimation, settlement, and resolution procedures set forth in the Plan are cumulative
and not necessarily exclusive of one another. Claims may be estimated and subsequently
compromised, objected to, settled, withdrawn, or resolved by any mechanism approved by the
Bankruptcy Court.

       5.      No Distributions Pending Allowance

       No Distributions or other consideration shall be paid with respect to any Claim that is a
Disputed Claim unless and until all objections to such Disputed Claim are resolved and such
Disputed Claim becomes an Allowed Claim by Final Order of the Bankruptcy Court or
agreement between the Debtors or Reorganized BSA, on the one hand, and the holder of such
Claim, on the other.




                                             138
            Case 20-10343-LSS       Doc 5485         Filed 07/02/21   Page 145 of 474




       6.      Distributions After Allowance

       To the extent that a Disputed Claim (or a portion thereof) becomes an Allowed Claim,
Distributions (if any) shall be made to the holder of such Allowed Claim in accordance with the
provisions of the Plan.

       7.      Disputed Claims Reserve

      The provisions of Article VIII.G of the Plan apply only to the extent that any General
Unsecured Claims remain Disputed as of any Distribution Date.

               (a)     If any General Unsecured Claims remain Disputed as of any Distribution
       Date, the undistributed portion of the Core Value Cash Pool shall be held in a segregated
       account. Subject to definitive guidance from the IRS or a court of competent jurisdiction
       to the contrary, or the receipt of a determination from the IRS, the Disbursing Agent shall
       treat the Disputed Claims Reserve as a “disputed ownership fund” governed by Treasury
       Regulation section 1.468B-9 and, to the extent permitted by applicable law, report
       consistently with the foregoing for state and local income tax purposes. All parties
       (including the Debtors, Reorganized BSA, the Disbursing Agent, and holders of General
       Unsecured Claims) shall be required to report for tax purposes in a manner consistent
       with the foregoing. The Disputed Claims Reserve shall be responsible for payment, out
       of the assets of the Disputed Claims Reserve, of any taxes imposed on the Disputed
       Claims Reserve or its assets.
               (b)    The Debtors or Reorganized BSA, as applicable, with the consent of the
       Creditor Representative, shall determine the amount of the Disputed Claims Reserve, if
       applicable, as of the initial Distribution Date, based on the least of: (a) the asserted
       amount of the Disputed General Unsecured Claims in the applicable Proofs of Claim; (b)
       the amount, if any, estimated by the Bankruptcy Court pursuant to (i) section 502(c) of
       the Bankruptcy Code or (ii) Article VIII.D of the Plan if, after the Effective Date, a
       motion is filed by Reorganized BSA to estimate such Claim; (c) the amount otherwise
       agreed to by the Debtors (or Reorganized BSA, if after the Effective Date) and the
       holders of such Disputed General Unsecured Claims; or (d) any amount otherwise
       approved by the Bankruptcy Court. Upon each Distribution Date, Reorganized BSA
       shall deposit into the Disputed Claims Reserve an amount of Cash equal to the amount
       sufficient to make the Distributions to which holders of Disputed General Unsecured
       Claims would be entitled under the Plan as of the applicable Distribution Date if the
       Disputed General Unsecured Claims were Allowed Claims as of such date.
                (c)     If a Disputed General Unsecured Claim becomes an Allowed Claim after
       the first Distribution Date, the Disbursing Agent shall, on the next Distribution Date after
       the Disputed General Unsecured Claim becomes an Allowed Claim (or, if the Disputed
       General Unsecured Claim becomes an Allowed Claim after the final Distribution Date, as
       soon as practicable after Allowance), Distribute to the holder of such Claim, exclusively
       from the Disputed Claims Reserve, the amount of Cash that such holder would have
       received in that Distribution and all prior Distributions (if any) if such holder’s General
       Unsecured Claim had been Allowed as of the Effective Date, net of any allocable taxes
       imposed thereon or otherwise payable by the Disputed Claims Reserve.

                                               139
             Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 146 of 474




              (d)     If a Disputed Claim is Disallowed, in whole or in part, then on the
       Distribution Date next following the date of Disallowance, Cash shall be released from
       the Disputed Claims Reserve and placed in the Core Value Cash Pool, which Cash shall
       then be unreserved and unrestricted, and which shall be available for Distribution to
       holders of Allowed General Unsecured Claims.
              (e)      If any assets remain in the Disputed Claims Reserve after all Disputed
       General Unsecured Claims have been resolved, such assets shall be placed in the Core
       Value Cash Pool and distributed Pro Rata to all holders of Allowed General Unsecured
       Claims on the next Distribution Date (or, if all Disputed General Unsecured Claims are
       resolved after the final Distribution Date, as soon as practicable thereafter).
       8.       Adjustment to Claims Register without Objection

        Any duplicate Proof of Claim that has been paid or satisfied, or any Proof of Claim that is
clearly marked as amended or superseded by a subsequently filed Proof of Claim that remains on
the Claims Register, may be adjusted or expunged on the Claims Register by the Notice and
Claims Agent at the direction of Reorganized BSA upon stipulation between the parties in
interest without an objection having to be filed and without any further notice to or action, order,
or approval of the Bankruptcy Court.

       9.       Time to File Objections to Claims

       Any objections to Claims must be filed on or before the applicable Claims Objection
Deadline, as such deadline may be extended from time to time. The expiration of the Claims
Objection Deadline shall not limit or affect the Debtors’ or Reorganized BSA’s rights to dispute
Claims asserted in the ordinary course of the Debtors or Reorganized BSA’s non-profit
operations other than through a Proof of Claim.

       10.      Treatment of Untimely Claims

       Except as provided herein or otherwise agreed, any and all creditors that have filed
Proofs of Claim after the applicable Bar Date shall not be treated as a creditor with respect to
such Claim for the purposes of voting and distribution.

Q.     Discharges, Channeling Injunction, Releases, Exculpations and Injunctions; Survival of
       Indemnification and Exculpation Obligations

       1.       Discharge

                a.     Discharge of the Debtors

        Except as expressly provided in the Plan or the Confirmation Order, the treatment of
Claims under the Plan shall be in exchange for, and in complete satisfaction, settlement,
discharge, termination and release of, all Claims and Interests of any nature whatsoever against
or in the Debtors or any of their assets or properties based upon any act, omission, transaction,
occurrence, or other activity of any nature that occurred prior to the Effective Date, and, as of the
Effective Date, each of the Debtors shall be deemed discharged and released, and each holder of


                                               140
            Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 147 of 474




a Claim or Interest and any successor, assign, and Affiliate of such holder shall be deemed to
have forever waived, discharged and released each of the Debtors, to the fullest extent permitted
by section 1141 of the Bankruptcy Code, of and from any and all Claims, Interests, rights and
liabilities, and all debts of the kind specified in section 502 of the Bankruptcy Code, based upon
any act, omission, transaction, occurrence, or other activity of any nature that occurred prior to
the Effective Date, in each case whether or not (a) a Proof of Claim based upon such debt is filed
or deemed filed under section 501 of the Bankruptcy Code, (b) a Claim based upon such debt is
Allowed under section 502 of the Bankruptcy Code, (c) a Claim based upon such debt is or has
been Disallowed by order of the Bankruptcy Court, or (d) the holder of a Claim based upon such
debt is deemed to have accepted the Plan.

               b.     Discharge Injunction

        From and after the Effective Date, except as expressly provided in the Plan or the
Confirmation Order, all holders of Claims or Interests of any nature whatsoever against or in the
Debtors or any of their assets or properties based upon any act, omission, transaction,
occurrence, or other activity of any nature that occurred prior to the Effective Date that are
discharged pursuant to the terms of the Plan shall be precluded and permanently enjoined from
taking any of the following actions on account of, or on the basis of, such discharged Claims and
Interests: (a) commencing or continuing any action or other proceeding of any kind against the
Debtors, Reorganized BSA, the Settlement Trust, or its or their respective property;
(b) enforcing, attaching, collecting, or recovering by any manner or means of judgment, award,
decree or other against the Debtors, Reorganized BSA, the Settlement Trust, or its or their
respective property; (c) creating, perfecting or enforcing any Lien or Encumbrance of any kind
against the Debtors, Reorganized BSA, the Settlement Trust, or its or their respective property;
or (d) commencing or continuing any judicial or administrative proceeding, in any forum and in
any place in the world, that does not comply with or is inconsistent with the provisions of the
Plan or the Confirmation Order. The foregoing injunction shall extend to the successors and
assigns of the Debtors (including Reorganized BSA) and its and their respective properties and
interests in property. In accordance with the foregoing, except as expressly provided in the Plan
or the Confirmation Order, the Confirmation Order shall be a judicial determination of discharge
or termination of all Claims, Interests and other debts and liabilities against or in the Debtors
pursuant to sections 105, 524 and 1141 of the Bankruptcy Code, and such discharge shall void
any judgment obtained against the Debtors at any time to the extent such judgment relates to a
discharged Claim or Interest.

       2.      Channeling Injunction

               a.     Terms

                     (i)    To preserve and promote the settlements contemplated by and
       provided for in the Plan, including the Abuse Claims Settlement and the Settlement
       (as defined in the Restructuring Support Agreement), and to supplement, where
       necessary, the injunctive effect of the Discharge as provided in sections 1141 and 524
       of the Bankruptcy Code and as described in Article X of the Plan, pursuant to the
       exercise of the equitable jurisdiction and power of the Bankruptcy Court and the
       District Court under section 105(a) of the Bankruptcy Code, the sole recourse of any


                                              141
          Case 20-10343-LSS        Doc 5485      Filed 07/02/21   Page 148 of 474




      holder of an Abuse Claim against a Protected Party on account of such Abuse Claim
      shall be to and against the Settlement Trust pursuant to the Settlement Trust
      Documents, and such holder shall have no right whatsoever at any time to assert
      such Abuse Claim against any Protected Party or any property or interest in
      property of any Protected Party. On and after the Effective Date, all Persons that
      have held or asserted, currently hold or assert, or that may in the future hold or
      assert, any Abuse Claim against the Protected Parties, or any of them, shall be
      permanently and forever stayed, restrained and enjoined from taking any action for
      the purpose of directly, indirectly, or derivatively collecting, recovering, or receiving
      payment, satisfaction, or recovery from any Protected Party with respect to any
      such Abuse Claim other than from the Settlement Trust pursuant to the Settlement
      Trust Documents, including:

                    (ii)   commencing, conducting, or continuing, in any manner,
      whether directly, indirectly, or derivatively, any suit, action, or other proceeding of
      any kind (including a judicial, arbitration, administrative, or other proceeding) in
      any forum in any jurisdiction around the world against or affecting any Protected
      Party or any property or interest in property of any Protected Party;

                    (iii) enforcing, levying, attaching (including any prejudgment
      attachment), collecting or otherwise recovering, by any manner or means, either
      directly or indirectly, any judgment, award, decree, or order against or affecting
      any Protected Party or any property or interest in property of any Protected Party;

                    (iv)   creating, perfecting, or otherwise enforcing in any manner,
      whether directly or indirectly, any Encumbrance of any kind against any Protected
      Party or any property or interest in property of any Protected Party;

                    (v)    asserting, implementing or effectuating any setoff, right of
      reimbursement, subrogation, indemnity, contribution, reimbursement, or
      recoupment of any kind, in any manner, directly or indirectly, against any
      obligation due to any Protected Party or any property or interest in property of any
      Protected Party; or

                    (vi)   taking any act in any manner, and in any place whatsoever,
      that does not conform to, or comply with, the provisions of the Plan Documents or
      the Settlement Trust Documents or with regard to any matter that is within the
      scope of the matters designated by the Plan to be subject to resolution by the
      Settlement Trust, except in conformity and compliance with the Settlement Trust
      Documents with respect to any such Abuse Claim.

             b.     Reservations

       Notwithstanding anything to the contrary in Article X.F of the Plan, the Channeling
Injunction shall not enjoin:

                   (i)    the rights of holders of Abuse Claims to assert such Abuse
          Claims solely against the Settlement Trust in accordance with the Trust

                                           142
            Case 20-10343-LSS      Doc 5485        Filed 07/02/21   Page 149 of 474




            Distribution Procedures, including the ability to pursue the Settlement Trust in
            the tort system as described in Article XII of the Trust Distribution Procedures;

                    (ii)   the rights of holders of Abuse Claims to assert such Abuse
       Claims against anyone other than a Protected Party;

                        (iii) the right of any Person to assert any Claim, debt, obligation or
            liability for payment of Settlement Trust Expenses solely against the Settlement
            Trust in accordance with the Settlement Trust Documents; or

                      (iv)   the Settlement Trust from enforcing its rights under the Plan
            and the Settlement Trust Documents; or

                       (v)    the rights of the Settlement Trust and Reorganized BSA (to the
            extent permitted or required under the Plan) to prosecute any action against any
            Non-Settling Insurance Company based on or arising from Abuse Insurance
            Policies that are not the subject of an Insurance Settlement Agreement, subject
            to any Insurance Coverage Defenses.

       3.      Provisions Relating to Channeling Injunction

               a.     Modifications

       There can be no modification, dissolution, or termination of the Channeling Injunction,
which shall be a permanent injunction.

               b.     Non-Limitation.

       Nothing in the Plan or the Settlement Trust Documents shall or shall be construed in any
way to limit the scope, enforceability, or effectiveness of the Channeling Injunction or the
Settlement Trust’s assumption of all liability with respect to Abuse Claims.

               c.     Bankruptcy Rule 3016 Compliance

        The Debtors’ compliance with the requirements of Bankruptcy Rule 3016 shall not
constitute or be deemed to constitute an admission that the Plan provides for an injunction
against conduct not otherwise enjoined under the Bankruptcy Code.

               d.     Enforcement

       Any Protected Party may enforce the Channeling Injunction as a defense to any Claim
brought against such Protected Party that is enjoined under the Plan as to such Protected Party
and may seek to enforce such injunction in a court of competent jurisdiction.

               e.     Contribution Claims

       If a Non-Settling Insurance Company asserts that it has rights, whether legal, equitable,
contractual, or otherwise, of contribution, indemnity, reimbursement, subrogation or other


                                             143
            Case 20-10343-LSS       Doc 5485       Filed 07/02/21   Page 150 of 474




similar claims directly or indirectly arising out of or in any way relating to such Non-Settling
Insurance Company’s payment of loss on behalf of one or more of the Debtors in connection
with any Abuse Claim against a Settling Insurance Company (collectively, “Contribution
Claims”), (a) such Contribution Claims may be asserted as a defense or counterclaim against the
Settlement Trust in any Insurance Action involving such Non-Settling Insurance Company, and
the Settlement Trust may assert the legal or equitable rights (if any) of the Settling Insurance
Company, and (b) to the extent such Contribution Claims are determined to be valid, the liability
(if any) of such Non-Settling Insurance Company to the Settlement Trust shall be reduced by the
amount of such Contribution Claims.

               f.     No Duplicative Recovery

       In no event shall any holder of an Abuse Claim be entitled to receive any duplicative
payment, reimbursement, or restitution from any Protected Party under any theory of liability for
the same loss, damage, or other Claim that is reimbursed by the Settlement Trust or is otherwise
based on the same events, facts, matters, or circumstances that gave rise to the applicable Abuse
Claim.

               g.     District Court Approval

        The Debtors shall seek entry of the Affirmation Order, which shall approve (a) the
Channeling Injunction and the Settlement Trust’s assumption of all liability with respect to
Abuse Claims and (b) the releases by holders of Abuse Claims for the benefit of the Protected
Parties, each as set forth in Article X of the Plan.

       4.      Insurance Entity Injunction

               a.     Purpose

       To facilitate the Insurance Assignment, protect the Settlement Trust, and preserve
the Settlement Trust Assets, pursuant to the equitable jurisdiction and power of the
Bankruptcy Court and the District Court under section 105(a) of the Bankruptcy Code, the
Bankruptcy Court shall issue the injunction set forth in Article X.H of the Plan (the
“Insurance Entity Injunction”); provided, however, that the Insurance Entity Injunction is
not issued for the benefit of any Insurance Company, and no Insurance Company is a
third-party beneficiary of the Insurance Entity Injunction, except as otherwise specifically
provided in any Insurance Settlement Agreement.

               b.     Terms Regarding Claims against Insurance Companies

       Subject to the terms of Article X.E and Article X.F of the Plan, all Persons that have
held or asserted, that hold or assert, or that may in the future hold or assert any claim or
cause of action (including any Abuse Claim or any claim for or respecting any Settlement
Trust Expense) against any Insurance Company based upon, attributable to, arising out of,
or in any way connected with any Abuse Insurance Policy, whenever and wherever arising
or asserted, whether in the United States of America or anywhere else in the world,
whether sounding in tort, contract, warranty, or any other theory of law, equity, or
admiralty, shall be stayed, restrained, and enjoined from taking any action for the purpose

                                             144
          Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 151 of 474




of directly or indirectly collecting, recovering, or receiving payments, satisfaction, or
recovery with respect to any such claim or cause of action, including:

                      (i)     commencing, conducting, or continuing, in any manner,
       directly or indirectly, any suit, action, or other proceeding of any kind (including a
       judicial, arbitration, administrative, or other proceeding) in any forum with respect
       to any such claim, demand, or cause of action against any Insurance Company, or
       against the property of any Insurance Company, with respect to any such claim,
       demand, or cause of action (including, for the avoidance of doubt, directly pursuing
       any suit, action, or other proceeding with respect to any such claim, demand, or
       cause of action against any Insurance Company);

                      (ii)  enforcing, levying, attaching, collecting, or otherwise
       recovering, by any means or in any manner, whether directly or indirectly, any
       judgment, award, decree, or other order against any Insurance Company, or
       against the property of any Insurance Company, with respect to any such claim or
       cause of action;

                     (iii) creating, perfecting, or enforcing in any manner, directly or
       indirectly, any Lien or Encumbrance against any Insurance Company, or the
       property of any Insurance Company, with respect to any such claim or cause of
       action; and

                     (iv)    except as otherwise specifically provided in the Plan, asserting
       or accomplishing any setoff, right of subrogation, indemnity, contribution, or
       recoupment of any kind, directly or indirectly, against any obligation of any
       Insurance Company, or against the property of any Insurance Company, with
       respect to any such claim or cause of action;

provided, however, that: (i) the injunction set forth in Article X.H of the Plan shall not
impair in any way any (a) actions brought by the Settlement Trust against any Non-
Settling Insurance Company, (b) actions brought by Local Councils in connection with any
Local Council Reserved Rights, (c) actions brought by holders by Non-Abuse Litigation
Claims consistent with Article IV.D.3 of the Plan or (d) the rights of any co-insured of the
Debtors (x) under any Non-Abuse Insurance Policy and (y) as specified under any Final
Order of the Bankruptcy Court approving an Insurance Settlement Agreement; and (ii) the
Settlement Trust shall have the sole and exclusive authority at any time to terminate, or
reduce or limit the scope of, the injunction set forth in Article X.H of the Plan with respect
to any Non-Settling Insurance Company, in accordance with the Settlement Trust
Documents, upon express written notice to such Non-Settling Insurance Company, except
that the Settlement Trust shall not have any authority to terminate, reduce or limit the
scope of the injunction herein with respect to any Settling Insurance Company so long as,
but only to the extent that, such Settling Insurance Company complies fully with its
obligations under any applicable Insurance Settlement Agreement.




                                            145
            Case 20-10343-LSS        Doc 5485     Filed 07/02/21   Page 152 of 474




               c.     Reservations

       Notwithstanding anything to the contrary in Article X.H of the Plan, the Insurance
Entity Injunction shall not enjoin:

                      (i)   the rights of any Person to the treatment accorded them under
       the Plan, as applicable, including the rights of holders of Abuse Claims to assert
       such Claims, as applicable, in accordance with the Trust Distribution Procedures,
       and the rights of holders of Non-Abuse Litigation Claims to assert such Claims, as
       applicable in accordance with Article IV.D.3 of the Plan;

                     (ii)   the rights of any Person to assert any claim, debt, obligation,
       cause of action or liability for payment of Settlement Trust Expenses against the
       Settlement Trust;

                      (iii) the rights of the Settlement Trust to prosecute any action based
       on or arising from Abuse Insurance Policies;

                     (iv)    the rights of the Settlement Trust to assert any claim, debt,
       obligation, cause of action or liability for payment against an Insurance Company
       based on or arising from the Abuse Insurance Policies; or

                     (v)   the rights of any Insurance Company to assert any claim, debt,
       obligation, cause of action or liability for payment against any Non-Settling
       Insurance Company.

       5.      Injunction Against Interference with Plan

      Upon entry of the Confirmation Order, all holders of Claims and Interests shall be
precluded and enjoined from taking any actions to interfere with the implementation and
consummation of the Plan.

       6.      Releases

               a.     Releases by the Debtors and the Estates of the Released Parties

        As of the Effective Date, except for the rights that remain in effect from and after
the Effective Date to enforce the Plan and the Confirmation Order, pursuant to section
1123(b) of the Bankruptcy Code, for good and valuable consideration, the adequacy of
which is hereby confirmed, including the service of the Released Parties to facilitate and
implement the reorganization of the Debtors, including the Settlement (as defined in the
Restructuring Support Agreement) and the JPM / Creditors’ Committee Settlement, as an
integral component of the Plan, the Debtors, Reorganized BSA, and the Estates shall, and
shall be deemed to, expressly, conclusively, absolutely, unconditionally, irrevocably, and
forever release and discharge each and all of the Released Parties of and from any and all
Estate Causes of Action that do not constitute Settlement Trust Causes of Action, any and
all other Claims, Interests, obligations, rights, demands, suits, judgments, damages, debts,
remedies, losses and liabilities of any nature whatsoever (including any derivative claims or


                                            146
          Case 20-10343-LSS         Doc 5485       Filed 07/02/21   Page 153 of 474




Causes of Action asserted or that may be asserted on behalf of the Debtors, Reorganized
BSA, or the Estates), whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, known or unknown, foreseen or unforeseen, existing or hereinafter arising, in
law, equity, contract, tort or otherwise, based on or relating to, or in any manner arising
from, in whole or in part, any act, omission, transaction, event, or other circumstance
taking place or existing on or before the Effective Date (including before the Petition Date)
in connection with or related to the Debtors, the Estates, their respective assets and
properties, the Chapter 11 Cases, the subject matter of, or the transactions or events giving
rise to, any Claim or Interest that is treated by the Plan, the business or contractual
arrangements between one or both of the Debtors and any Released Party, the
restructuring of any Claim or Interest that is treated by the Plan before or during the
Chapter 11 Cases, any of the Plan Documents, the Restructuring Support Agreement
(including any amendments, modifications or joinders thereto), the JPM / Creditors’
Committee Settlement, or any related agreements, instruments, and other documents
created or entered into before or during the Chapter 11 Cases or the negotiation,
formulation, preparation or implementation thereof, the pursuit of Confirmation, the
administration and implementation of the Plan, the solicitation of votes with respect to the
Plan, the distribution of property under the Plan, or any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective Date related
or relating to the foregoing. Notwithstanding anything to the contrary in the foregoing, the
releases set forth in Article X.J.1 of the Plan shall not, and shall not be construed to:
(a) release any Released Party from Causes of Action arising out of, or related to, any act
or omission of a Released Party that is a criminal act or that constitutes fraud, gross
negligence or willful misconduct; or (b) release any post-Effective Date obligations of any
Person under the Plan Documents or any document, instrument, or agreement executed to
implement the Plan.

              b.      Releases by the Debtors and the Estates of Certain Avoidance Actions

       As of the Effective Date, for good and valuable consideration, the adequacy of which
is hereby confirmed, including the service of Creditors’ Committee and its members in
their respective capacities as such in facilitating and implementing the reorganization of
the Debtors, as an integral component of the Plan, the Debtors, Reorganized BSA, and the
Estates shall, and shall be deemed to, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever release and discharge each and all holders of General Unsecured
Claims, Non-Abuse Litigation Claims, and Convenience Claims of and from any and all
Avoidance Actions.

              c.      Releases by the Debtors and the Estates of the Local Councils and the
                      Contributing Chartered Organizations

      In furtherance of the Abuse Claims Settlement, on the Effective Date, for good and
valuable consideration, the adequacy of which is hereby confirmed, the Debtors, on their
own behalf and as representatives of their respective Estates, and Reorganized BSA, are
deemed to irrevocably and unconditionally, fully, finally, and forever waive, release, acquit,
and discharge each and all of the Local Councils and Contributing Chartered
Organizations of and from any and all claims, causes of action, suits, costs, debts, liabilities,


                                             147
          Case 20-10343-LSS         Doc 5485       Filed 07/02/21   Page 154 of 474




obligations, dues, sums of money, accounts, reckonings, bonds, bills, covenants, contracts,
controversies, agreements, promises, damages, judgments, executions and demands
whatsoever, of whatever kind or nature (including, without limitation, those arising under
the Bankruptcy Code), whether known or unknown, suspected or unsuspected, in law or in
equity, which the Debtors, their Estates, or Reorganized BSA have, had, may have, or may
claim to have against any of the Local Councils and Contributing Chartered Organizations
with respect to any Abuse Claims (collectively, the “Scouting Released Claims”).

              d.      Releases by Holders of Abuse Claims

       As of the Effective Date, except for the rights that remain in effect from and after
the Effective Date to enforce the Plan and the Confirmation Order, pursuant to section
1123(b) of the Bankruptcy Code, for good and valuable consideration, the adequacy of
which is hereby confirmed, including the service of the Protected Parties to facilitate and
implement the reorganization of the Debtors, including the Settlement (as defined in the
Restructuring Support Agreement) and the settlements embodied in the Plan, including the
Abuse Claims Settlement and the Settlement, as an integral component of the Plan, and
except as otherwise expressly provided in the Plan or the Confirmation Order, to the
maximum extent permitted under applicable law, as such law may be extended subsequent
to the Effective Date, all holders of Abuse Claims shall, and shall be deemed to, expressly,
conclusively, absolutely, unconditionally, irrevocably, and forever discharge and release
each and all of the Protected Parties and their respective property and successors and
assigns of and from all Abuse Claims and any and all Claims and Causes of Action
whatsoever, whether known or unknown, asserted or unasserted, derivative or direct,
foreseen or unforeseen, existing or hereinafter arising, in law, equity, or otherwise, whether
for tort, fraud, contract, veil piercing or alter-ego theories of liability, successor liability,
contribution, indemnification, joint liability, or otherwise, arising from or related in any
way to such Abuse Claims.

              e.      Releases by Holders of Claims

        As of the Effective Date, except for the rights that remain in effect from and after
the Effective Date to enforce the Plan and the Confirmation Order, for good and valuable
consideration, the adequacy of which is hereby confirmed, including the service of the
Released Parties to facilitate and implement the reorganization of the Debtors and the
settlements embodied in the Plan, as an integral component of the Plan, and except as
otherwise expressly provided in the Plan or the Confirmation Order, to the maximum
extent permitted under applicable law, as such law may be extended subsequent to the
Effective Date, all Releasing Claim holders shall, and shall be deemed to, expressly,
conclusively, absolutely, unconditionally, irrevocably, and forever release and discharge
each and all of the Released Parties of and from any and all Claims, Interests, obligations,
rights, demands, suits, judgments, damages, debts, remedies, losses and liabilities of any
nature whatsoever (including any derivative claims or Causes of Action asserted or that
may be asserted on behalf of the Debtors, Reorganized BSA, or the Estates), whether
liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, contract,
tort or otherwise, based on or relating to, or in any manner arising from, in whole or in


                                             148
            Case 20-10343-LSS      Doc 5485        Filed 07/02/21   Page 155 of 474




part, any act, omission, transaction, event, or other circumstance taking place or existing
on or before the Effective Date (including before the Petition Date) in connection with or
related to the Debtors, the Estates, their respective assets and properties, the Chapter 11
Cases, the subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated by the Plan, the business or contractual arrangements between one
or both of the Debtors and any Released Party, the restructuring of any Claim or Interest
that is treated by the Plan before or during the Chapter 11 Cases, any of the Plan
Documents, the Restructuring Support Agreement (including any amendments,
modifications or joinders thereto), the JPM / Creditors’ Committee Settlement, or any
related agreements, instruments, and other documents created or entered into before or
during the Chapter 11 Cases or the negotiation, formulation, preparation or
implementation thereof, the pursuit of Confirmation, the administration and
implementation of the Plan, the solicitation of votes with respect to the Plan, the
distribution of property under the Plan, or any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective Date related
or relating to the foregoing; provided, however, that the releases set forth in Article X.J.4 of
the Plan shall not, and shall not be construed to: (a) release any Released Party from
Causes of Action arising out of, or related to, any act or omission of a Released Party that is
a criminal act or that constitutes fraud, gross negligence or willful misconduct; (b) release
any post-Effective Date obligations of any Person under the Plan Documents or any
document, instrument, or agreement executed to implement the Plan; or (c) modify,
reduce, impair, or otherwise affect the ability of any holder of an Allowed Non-Abuse
Litigation Claim to recover on account of such Allowed Claim in accordance with Article
III.B.9 of the Plan. Notwithstanding the foregoing or anything to the contrary herein, (i)
with respect to holders of Allowed General Unsecured Claims or Allowed Non-Abuse
Litigation Claims, nothing in the Plan or the release set forth in Article X.J.4 of the Plan
shall, or shall be construed to, release any claims or Causes of Action against any Local
Council, Chartered Organization, or Insurance Company and (ii) nothing the Plan or the
release set forth in Article X.J.4 of the Plan shall, or shall be construed to, release any
claims or Causes of action asserted by Century Indemnity Company against Sidley Austin
related to Sidley Austin’s representation of the Debtors prior to the Petition Date.

       7.      Exculpation

       From and after the Effective Date, none of the Exculpated Parties shall have or
incur any liability to, or be subject to any right of action by, any Person for any act,
omission, transaction, event, or other circumstance occurring on or before the Effective
Date in connection with, relating to or arising out of the Chapter 11 Cases, the negotiation
of the Plan Documents, the Restructuring Support Agreement (including any amendments,
modifications or joinders thereto), the Releases and Injunctions, the pursuit of
Confirmation of the Plan, the administration, consummation and implementation of the
Plan or the property to be Distributed under the Plan, or the management or operation of
the Debtors (except for any liability that results primarily from such Exculpated Party’s
gross negligence, bad faith or willful misconduct). In all respects, each and all such
Exculpated Parties shall be entitled to rely upon the advice of counsel with respect to their
duties and responsibilities under, or in connection with, the matters referenced in the
preceding sentence. Notwithstanding the foregoing or any provision of the Plan to the

                                             149
            Case 20-10343-LSS      Doc 5485       Filed 07/02/21   Page 156 of 474




contrary, Sidley Austin shall not be an Exculpated Party with respect to any Claims that
Century asserts against Sidley Austin related to Sidley Austin’s representation of the
Debtors prior to the Petition Date.

       8.      Injunctions Related to Releases and Exculpation

               a.     Injunction Related to Releases

        As of the Effective Date, all holders of Claims that are the subject of Article X.J of
the Plan are, and shall be, expressly, conclusively, absolutely, unconditionally, irrevocably,
and forever stayed, restrained, prohibited, barred and enjoined from taking any of the
following actions against any Released Party or its property or successors or assigns on
account of or based on the subject matter of such Claims, whether directly or indirectly,
derivatively or otherwise: (a) commencing, conducting or continuing in any manner,
directly or indirectly, any suit, action or other proceeding (including any judicial, arbitral,
administrative or other proceeding) in any forum; (b) enforcing, attaching (including,
without limitation, any prejudgment attachment), collecting, or in any way seeking to
recover any judgment, award, decree, or other order; (c) creating, perfecting or in any way
enforcing in any matter, directly or indirectly, any Lien or Encumbrance; and/or
(d) setting off, seeking reimbursement or contributions from, or subrogation against, or
otherwise recouping in any manner, directly or indirectly, any amount against any liability
or obligation that is discharged under Article X.E of the Plan or released under Article X.J
of the Plan; provided, however, that the injunctions set forth in Article X.L.1 of the Plan
shall not, and shall not be construed to, enjoin any holder of a Claim that is the subject of
Article X.J of the Plan from taking any action arising out of, or related to, any act or
omission of a Released Party that is a criminal act or that constitutes fraud, gross
negligence or willful misconduct.

               b.     Injunction Related to Exculpation

       As of the Effective Date, all holders of Claims that are the subject of Article X.K of
the Plan are, and shall be, expressly, conclusively, absolutely, unconditionally, irrevocably,
and forever stayed, restrained, prohibited, barred and enjoined from taking any of the
following actions against any Exculpated Party on account of or based on the subject
matter of such Claims, whether directly or indirectly, derivatively or otherwise:
(a) commencing, conducting or continuing in any manner, directly or indirectly, any suit,
action or other proceeding (including any judicial, arbitral, administrative or other
proceeding) in any forum; (b) enforcing, attaching (including any prejudgment
attachment), collecting, or in any way seeking to recover any judgment, award, decree, or
other order; (c) creating, perfecting or in any way enforcing in any matter, directly or
indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking reimbursement or
contributions from, or subrogation against, or otherwise recouping in any manner, directly
or indirectly, any amount against any liability or obligation that is discharged under
Article X.E of the Plan or released under Article X.J of the Plan.




                                            150
            Case 20-10343-LSS        Doc 5485        Filed 07/02/21   Page 157 of 474




R.     Reservation of Rights

       Notwithstanding any other provision of the Plan to the contrary, no provision of Article X
of the Plan shall be deemed or construed to satisfy, discharge, release or enjoin claims by the
Settlement Trust, the Reorganized BSA, or any other Person, as the case may be, against (1) the
Settlement Trust for payment of Abuse Claims in accordance with the Trust Distribution
Procedures, (2) the Settlement Trust for the payment of Settlement Trust Expenses, or (3) any
Insurance Company that has not performed under an Insurance Policy or an Insurance Settlement
Agreement.

S.     Disallowed Claims

        On and after the Effective Date, the Debtors and Reorganized BSA shall be fully and
finally discharged of any and all liability or obligation on any and all Disallowed Claims, and
any order Disallowing a Claim that is not a Final Order as of the Effective Date solely because of
a Person’s right to move for reconsideration of such order pursuant to section 502 of the
Bankruptcy Code or Bankruptcy Rule 3008 shall nevertheless become and be deemed to be a
Final Order on the Effective Date.

T.     No Successor Liability

         Except as otherwise expressly provided in the Plan, Reorganized BSA does not, pursuant
to the Plan or otherwise, assume, agree to perform, pay or indemnify any Person, or otherwise
have any responsibility for any liabilities or obligations of the Debtors relating to or arising out
of the operations of or assets of the Debtors, whether arising prior to, on or after the Effective
Date. Neither the Debtors, Reorganized BSA, nor the Settlement Trust is, or shall be deemed to
be, a successor to any of the Debtors by reason of any theory of law or equity (except as
otherwise provided in Article IV.C of the Plan), and none shall have any successor or transferee
liability of any kind or character; provided, however, that Reorganized BSA and the Settlement
Trust shall assume and remain liable for their respective obligations specified in the Plan and the
Confirmation Order.

U.     Indemnities

       1.      Indemnification Obligations

         Notwithstanding anything in the Plan to the contrary, each Indemnification Obligation
shall be assumed by Reorganized BSA effective as of the Effective Date, pursuant to sections
365 and 1123 of the Bankruptcy Code or otherwise, except for any Indemnification Obligation
that is or is asserted to be owed to or for the benefit of any Perpetrator. Subject to the foregoing
sentence, each Indemnification Obligation shall remain in full force and effect, shall not be
modified, reduced, discharged, impaired, or otherwise affected in any way, and shall survive
Unimpaired and unaffected, irrespective of when such obligation arose. For the avoidance of
doubt, Article VI.J of the Plan affects only the obligations of the Debtors and Reorganized BSA
with respect to any Indemnification Obligations owed to or for the benefit of past and present
directors, officers, employees, attorneys, accountants, investment bankers, and other
professionals and agents of the Debtors, and shall have no effect on nor in any way discharge or
reduce, in whole or in part, any obligation of any other Person owed to or for the benefit of such

                                               151
            Case 20-10343-LSS        Doc 5485        Filed 07/02/21   Page 158 of 474




directors, officers, employees, attorneys, accountants, investment bankers, and other
professionals and agents of the Debtors.

        All Proofs of Claim filed on account of an Indemnification Obligation to a current or
former director, officer, or employee shall be deemed satisfied and expunged from the Claims
Register as of the Effective Date to the extent such Indemnification Obligation is assumed (or
honored or reaffirmed, as the case may be) pursuant to the Plan, without any further notice to or
action, order, or approval of the Bankruptcy Court.

       2.      Prepetition Indemnification and Reimbursement Obligations

        The respective obligations of the Debtors to indemnify and reimburse Persons who are or
were directors, officers or employees of the Debtors on the Petition Date or at any time thereafter
up to and including the Effective Date, against and for any obligations pursuant to the bylaws,
applicable state or non-bankruptcy law, or specific agreement or any combination of the
foregoing, shall, except with respect to any Perpetrator: (a) survive Confirmation of the Plan and
remain unaffected thereby; (b) be assumed by Reorganized BSA as of the Effective Date; and (c)
not be discharged under section 1141 of the Bankruptcy Code, irrespective of whether
indemnification or reimbursement is owed in connection with any event occurring before, on or
after the Petition Date. In furtherance of, and to implement the foregoing, as of the Effective
Date, Reorganized BSA shall obtain and maintain in full force insurance for the benefit of each
and all of the above-indemnified directors, officers and employees, at levels no less favorable
than those existing as of the date of entry of the Confirmation Order, and for a period of no less
than three (3) years following the Effective Date.

       3.      Plan Indemnity

        In addition to the matters set forth above and not by way of limitation thereof,
Reorganized BSA shall indemnify and hold harmless all Persons who are or were officers or
directors of the Debtors on the Petition Date or at any time thereafter up to and including the
Effective Date on account of and with respect to any claim, cause of action, liability, judgment,
settlement, cost or expense (including attorneys’ fees) on account of claims or Causes of Action
threatened or asserted by any third party against such officers or directors that seek contribution,
indemnity, equitable indemnity, or any similar claim, based upon or as the result of the assertion
of primary claims against such third party by any representative of the Debtors’ Estates.

       4.      Limitation on Indemnification

        Notwithstanding anything to the contrary set forth in the Plan or elsewhere, neither the
Debtors, Reorganized BSA, the Local Councils, nor the Contributing Chartered Organizations,
as applicable, shall be obligated to indemnify or hold harmless any Person for any claim, cause
of action, liability, judgment, settlement, cost or expense that results primarily from (i) such
Person’s bad faith, gross negligence or willful misconduct or (ii) an Abuse Claim.

V.     The Official Committees and the Future Claimants’ Representative

      Except as otherwise described in the Settlement Trust Documents with respect to the
Future Claimants’ Representative, the Official Committees and the Future Claimants’

                                               152
            Case 20-10343-LSS        Doc 5485        Filed 07/02/21   Page 159 of 474




Representative shall continue in existence until the Effective Date, and after the Effective Date
for the limited purposes of: prosecuting requests for payment of Professional Fee Claims for
services rendered and reimbursement of expenses incurred prior to the Effective Date. The
Debtors shall pay the reasonable fees and actual and necessary expenses incurred by the Official
Committees and the Future Claimants’ Representative up to the Effective Date, and after the
Effective Date solely for the purposes set forth in the preceding sentence, in accordance with the
Compensation Procedures Order, the Fee Examiner Order, and the terms of the Plan, including
Article II of the Plan. As of the Effective Date, the members of the Creditors’ Committee shall
be released and discharged from all further authority, duties, responsibilities, liabilities, and
obligations involving the Chapter 11 Cases. Upon the closing of the Chapter 11 Cases, the
Official Committees shall be dissolved. Neither the Debtors nor Reorganized BSA have any
obligation to pay fees or expenses of any Professional retained by the Official Committees or the
Future Claimants’ Representative that are earned or incurred before the Effective Date to the
extent such fees or expenses (or any portion thereof) qualify as Settlement Trust Expenses, in
which case such fees and expenses (or the applicable portion thereof) shall be paid by the
Settlement Trust in accordance with the Settlement Trust Documents.

W.     Retention of Jurisdiction

        Until the Chapter 11 Cases are closed, the Bankruptcy Court shall retain the fullest and
most extensive jurisdiction that is permissible, including the jurisdiction necessary to ensure that
the purposes and intent of the Plan are carried out. Except as otherwise provided in the Plan or
the Settlement Trust Agreement, the Bankruptcy Court shall retain jurisdiction to hear and
determine all Claims against and Interests in the Debtors, and to adjudicate and enforce the
Insurance Actions, the Settlement Trust Causes of Action, and all other Causes of Action which
may exist on behalf of the Debtors. Nothing contained herein shall prevent Reorganized BSA or
the Settlement Trust, as applicable, from taking such action as may be necessary in the
enforcement of any Estate Cause of Action, Insurance Action, Settlement Trust Cause of Action,
or other Cause of Action which the Debtors have or may have and which may not have been
enforced or prosecuted by the Debtors, which actions or other Causes of Action shall survive
Confirmation of the Plan and shall not be affected thereby except as specifically provided herein.
Nothing contained herein concerning the retention of jurisdiction by the Bankruptcy Court shall
be deemed to be a finding or conclusion that (1) the Bankruptcy Court in fact has jurisdiction
with respect to any Insurance Action, (2) any such jurisdiction is exclusive with respect to any
Insurance Action, or (3) abstention or dismissal of any Insurance Action pending in the
Bankruptcy Court or the District Court as an adversary proceeding is or is not advisable or
warranted, so that another court can hear and determine such Insurance Action(s). Any court
other than the Bankruptcy Court that has jurisdiction over an Insurance Action shall have the
right to exercise such jurisdiction.

       1.      General Retention

       Following Confirmation of the Plan, the administration of the Chapter 11 Cases will
continue until the Chapter 11 Cases are closed by a Final Order of the Bankruptcy Court. The
Bankruptcy Court shall also retain jurisdiction for the purpose of classification of any Claims and
the re-examination of Claims which have been Allowed for purposes of voting, and the
determination of such objections as may be filed with the Bankruptcy Court with respect to any


                                               153
            Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 160 of 474




Claims. The failure by the Debtors or Reorganized BSA to object to, or examine, any Claim for
the purposes of voting, shall not be deemed a waiver of the rights of the Debtors, Reorganized
BSA, or the Settlement Trust, as the case may be, to object to or reexamine such Claim in whole
or part.

       2.      Specific Purposes

        In addition to the foregoing, the Bankruptcy Court shall retain jurisdiction, as enumerated
in Article XI.C of the Plan, over all matters arising out of, or relating to, the Chapter 11 Cases
and the Plan, including jurisdiction to:

               (a)    modify the Plan after Confirmation pursuant to the provisions of the
                      Bankruptcy Code and the Bankruptcy Rules;

               (b)    correct any defect, cure any omission, reconcile any inconsistency or make
                      any other necessary changes or modifications in or to the Plan, the Trust
                      Documents or the Confirmation Order as may be necessary to carry out
                      the purposes and intent of the Plan, including the adjustment of the date(s)
                      of performance in the Plan in the event the Effective Date does not occur
                      as provided herein so that the intended effect of the Plan may be
                      substantially realized thereby;

               (c)    assure performance by the Settlement Trust and the Disbursing Agent of
                      their respective obligations to make distributions under the Plan;

               (d)    enforce and interpret the terms and conditions of the Plan, the Plan
                      Documents, the Settlement Trust Documents, the DST Agreement, and
                      any Insurance Settlement Agreements;

               (e)    enter such orders or judgments, including injunctions (a) as are necessary
                      to enforce the title, rights and powers of Reorganized BSA, and the
                      Settlement Trust, (b) to execute, implement, or consummate the provisions
                      of the Plan, the Confirmation Order, and all contracts, instruments,
                      releases and other agreements or documents created in connection with the
                      Plan or the Confirmation Order, and (c) as are necessary to enable holders
                      of Claims to pursue their rights against any Person that may be liable
                      therefor pursuant to applicable law or otherwise;

               (f)    hear and determine any and all motions, adversary proceedings, contested
                      or litigated matters, and any other matters and grant or deny any
                      applications involving the Debtors that may be pending on the Effective
                      Date (which jurisdiction shall be non-exclusive as to any such non-core
                      matters);

               (g)    hear and determine any motions or contested matters involving taxes, tax
                      refunds, tax attributes, tax benefits and similar or related matters,
                      including without limitation contested matters arising on account of


                                              154
Case 20-10343-LSS      Doc 5485        Filed 07/02/21   Page 161 of 474




         transactions contemplated by the Plan, or relating to the period of
         administration of the Chapter 11 Cases;

   (h)   hear and determine all applications for compensation of Professionals and
         reimbursement of expenses under sections 328, 330, 331, or 503(b) of the
         Bankruptcy Code;

   (i)   hear and determine any Causes of Action arising during the period from
         the Petition Date to the Effective Date, or in any way related to the Plan or
         the transactions contemplated hereby, against the Debtors, Reorganized
         BSA, the Settlement Trust, the DST, and their respective Representatives;

   (j)   determine any and all motions for the rejection, assumption or assignment
         of Executory Contracts or Unexpired Leases and the Allowance of any
         Claims resulting therefrom;

   (k)   hear and determine such other matters and for such other purposes as may
         be provided in the Confirmation Order;

   (l)   hear and determine the Allowance and/or Disallowance of any Claims,
         including Administrative Expense Claims, against or Interests in the
         Debtors or their Estates, including any objections to any such Claims or
         Interests, and the compromise and settlement of any Claim, including
         Administrative Expense Claims, against or Interest in the Debtors or their
         Estates;

   (m)   hear and resolve disputes concerning any reserves under the Plan or the
         administration thereof;

   (n)   hear and determine all questions and disputes regarding title to the assets
         of the Debtors or their Estates, or the Settlement Trust;

   (o)   enter and implement such orders as are necessary or appropriate if the
         Confirmation Order is for any reason or in any respect modified, stayed,
         reversed, revoked or vacated, or if distributions pursuant to the Plan or
         under the Settlement Trust Documents are enjoined or stayed;

   (p)   hear and determine all questions and disputes regarding, and to enforce,
         the Abuse Claims Settlement;

   (q)   hear and determine the Insurance Actions, any Settlement Trust Cause of
         Action and any similar claims, Causes of Action or rights of the
         Settlement Trust to construe and take any action to enforce any Abuse
         Insurance Policy, and to issue such orders as may be necessary for the
         execution, consummation and implementation of any Abuse Insurance
         Policy, and to determine all questions and issues arising thereunder;
         provided, that such retention of jurisdiction shall not constitute a waiver of
         any right of a Non-Settling Insurance Company to seek to remove or

                                 155
Case 20-10343-LSS      Doc 5485        Filed 07/02/21   Page 162 of 474




         withdraw the reference of any Insurance Action filed after the Effective
         Date;

   (r)   hear and determine any other matters related hereto, including the
         implementation and enforcement of all orders entered by the Bankruptcy
         Court in the Chapter 11 Cases;

   (s)   resolve any disputes concerning whether a Person had sufficient notice of
         the Chapter 11 Cases, the Disclosure Statement, any solicitation conducted
         in connection with the Chapter 11 Cases, the Bar Date established in the
         Chapter 11 Cases, or any deadline for responding or objecting to a Cure
         Amount, in each case, for the purpose of determining whether a Claim or
         Interest is discharged hereunder or for any other purpose;

   (t)   enter in aid of implementation of the Plan such orders as are necessary,
         including, but not limited to, the implementation and enforcement of the
         Injunctions, Releases, and Discharges described herein;

   (u)   hear and determine any questions and disputes pertaining to, and to
         enforce, the Abuse Claims Settlement, including the Contributing
         Chartered Organization Settlement Contribution, the Local Council
         Settlement Contribution, and the Hartford Settlement Contribution;

   (v)   hear and determine any questions and disputes pertaining to, and to
         enforce, the JPM / Creditors’ Committee Settlement;

   (w)   hear and determine any questions and disputes pertaining to, and to
         enforce, the Restructuring Support Agreement;

   (x)   hear and determine all questions and disputes regarding matters pertaining
         to the DST Agreement;

   (y)   enter a Final Order or decree concluding or closing the Chapter 11 Cases;
         and

   (z)   to enter and implement such orders as may be necessary or appropriate if
         any aspect of the Plan, the Settlement Trust, or the Confirmation Order is,
         for any reason or in any respect, determined by a court to be inconsistent
         with, to violate, or insufficient to satisfy any of the terms, conditions, or
         other duties associated with any Abuse Insurance Policies; provided,
         however, that (a) such orders shall not impair the Insurance Coverage
         Defenses or the rights, claims, or defenses, if any, of any Insurance
         Company that are set forth or provided for in the Plan, the Plan
         Documents, the Confirmation Order, or any other Final Orders entered in
         the Debtors’ Chapter 11 Cases, (b) this provision does not, in and of itself,
         grant this Court jurisdiction to hear and decide disputes arising out of or
         relating to the Abuse Insurance Policies, and (c) all interested parties,


                                 156
            Case 20-10343-LSS        Doc 5485        Filed 07/02/21   Page 163 of 474




                       including any Insurance Company, reserve the right to oppose or object to
                       any such motion or order seeking such relief.

        As of the Effective Date, notwithstanding anything in Article XI of the Plan to the
contrary, the Restated Debt and Security Documents and any documents related thereto shall be
governed by the jurisdictional provisions thereof and the Bankruptcy Court shall not retain
jurisdiction with respect thereto.

       3.      Courts of Competent Jurisdiction

        To the extent that the Bankruptcy Court is not permitted under applicable law to preside
over any of the foregoing matters, the reference to the “Bankruptcy Court” in Article XI of the
Plan shall be deemed to be replaced by the “District Court.” If the Bankruptcy Court abstains
from exercising, or declines to exercise, jurisdiction or is otherwise without jurisdiction over any
matter arising out of the Plan, such abstention, refusal, or failure of jurisdiction shall have no
effect upon and shall not control, prohibit, or limit the exercise of jurisdiction by any other court
having competent jurisdiction with respect to such matter.

X.     Miscellaneous Provisions

       1.      Closing of Chapter 11 Cases

        After each Chapter 11 Case has been fully administered, Reorganized BSA shall file with
the Bankruptcy Court all documents required by Bankruptcy Rule 3022 and any applicable order
of the Bankruptcy Court to close such Chapter 11 Case.

       2.      Amendment or Modification of the Plan

               (a)    Plan Modifications. Subject to the terms of the Restructuring Support
       Agreement and the JPM / Creditors’ Committee Term Sheet, the Debtors reserve the
       right, in accordance with the Bankruptcy Code and the Bankruptcy Rules, to amend or
       modify the Plan prior to the entry of the Confirmation Order, including amendments or
       modifications to satisfy section 1129(b) of the Bankruptcy Code, and after entry of the
       Confirmation Order, the Debtors may, upon order of the Bankruptcy Court, amend,
       modify or supplement the Plan in the manner provided for by section 1127 of the
       Bankruptcy Code or as otherwise permitted by law, in each case without additional
       disclosure pursuant to section 1125 of the Bankruptcy Code unless section 1127 of the
       Bankruptcy Code requires additional disclosure. In addition, after the Confirmation Date,
       so long as such action does not materially and adversely affect the treatment of holders of
       Allowed Claims pursuant to the Plan, the Debtors may remedy any defect or omission or
       reconcile any inconsistencies in the Plan or the Confirmation Order with respect to such
       matters as may be necessary to carry out the purposes or effects of the Plan, and any
       holder of a Claim that has accepted the Plan shall be deemed to have accepted the Plan as
       amended, modified, or supplemented. All amendments to the Plan (a) must be
       reasonably acceptable to JPM and the Creditors’ Committee to the extent they pertain to
       the treatment of the 2010 Credit Facility Claims, the 2019 RCF Claims, the 2010 Bond
       Claims, or the 2012 Bond Claims (in the case of JPM) or Convenience Claims, General
       Unsecured Claims, or Non-Abuse Litigation Claims (in the case of the Creditors’

                                               157
            Case 20-10343-LSS        Doc 5485         Filed 07/02/21   Page 164 of 474




       Committee) and (b) shall not be inconsistent with the terms of the Hartford Insurance
       Settlement Agreement (except as provide in Section III.I of such agreement).
              (b)     Other Amendments. Before the Effective Date, the Debtors may make
       appropriate technical adjustments and modifications to the Plan and the documents
       contained in the Plan Supplement without further order or approval of the Bankruptcy
       Court.
       3.      Revocation or Withdrawal of the Plan

        The Debtors reserve the right, subject to the terms of the Restructuring Support
Agreement, to revoke or withdraw the Plan prior to the Effective Date. If the Plan has been
revoked or withdrawn prior to the Effective Date, or if Confirmation of the Plan or the
occurrence of the Effective Date does not occur, or if the Restructuring Support Agreement
terminates in accordance with its terms, then: (1) the Plan shall be null and void in all respects;
(2) any settlement or compromise embodied in the Plan (including the fixing or limiting to an
amount any Claim or Interest or Class of Claims or Interests), assumption of executory contracts
or unexpired leases affected by the Plan, and any document or agreement executed pursuant to
the Plan, including the Settlement Trust Documents, shall be deemed null and void; and (3)
nothing contained in the Plan shall (i) constitute a waiver or release of any Claim against, or any
Interest in, the Debtors or any other Person; (ii) prejudice in any manner the rights of the Debtors
or any other Person; or (iii) constitute an admission of any sort by the Debtors or any other
Person.

       4.      Request for Expedited Determination of Taxes

        The Debtors and Reorganized BSA, as applicable, shall have the right to request an
expedited determination under section 505(b) of the Bankruptcy Code with respect to tax returns
filed, or to be filed, for any and all taxable periods ending after the Petition Date to and including
the Effective Date.

       5.      Non-Severability of Plan Provisions

         If, before the entry of the Confirmation Order, any term or provision of the Plan is held
by the Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court, at the
request of the Debtors, shall have the power to alter and interpret such term or provision to make
it valid or enforceable to the maximum extent practicable, consistent with the original purpose of
the term or provision held to be invalid, void, or unenforceable, and such term or provision shall
then be applicable as altered or interpreted. Notwithstanding any such holding, alteration, or
interpretation, the remainder of the terms and provisions of the Plan will remain in full force and
effect and will in no way be affected, impaired or invalidated by such holding, alteration, or
interpretation. The Confirmation Order shall constitute a judicial determination and shall
provide that each term and provision of the Plan, as it may have been altered or interpreted in
accordance with the foregoing, is (1) valid and enforceable pursuant to its terms, (2) integral to
the Plan and may not be deleted or modified without the consent of the Debtors or Reorganized
BSA (as the case may be), and (3) nonseverable and mutually dependent.




                                                158
            Case 20-10343-LSS      Doc 5485       Filed 07/02/21   Page 165 of 474




       6.      Notices

        All notices, requests, and demands to or upon the Debtors or Reorganized BSA to be
effective shall be in writing (including by email transmission) and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made when actually delivered,
addressed as follows:

                     Boy Scouts of America
                     1325 W. Walnut Hill Lane
                     Irving, Texas 75015
                     Attn: Steven McGowan, General Counsel
                     Email: Steve.McGowan@scouting.org

                     with copies to:

                     White & Case LLP
                     1221 Avenue of the Americas
                     New York, New York 10020
                     Attn: Jessica C. Lauria
                     Email: jessica.lauria@whitecase.com

                     – and –

                     White & Case LLP
                     111 South Wacker Drive, Suite 5100
                     Chicago, Illinois 60606
                     Attn: Michael C. Andolina
                     Matthew E. Linder
                     Email: mandolina@whitecase.com
                            mlinder@whitecase.com

                     – and –

                     Morris, Nichols, Arsht & Tunnell LLP
                     1201 North Market Street, 16th Floor
                     P.O. Box 1347
                     Wilmington, Delaware 19899-1347
                     Attn: Derek C. Abbott
                     Email: dabbott@morrisnichols.com

       7.      Notices to Other Persons

        After the occurrence of the Effective Date, Reorganized BSA has authority to send a
notice to any Person providing that to continue to receive documents pursuant to Bankruptcy
Rule 2002, such Person must file a renewed request to receive documents pursuant to
Bankruptcy Rule 2002; provided, however, that the U.S. Trustee need not file such a renewed
request and shall continue to receive documents without any further action being necessary.


                                            159
             Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 166 of 474




After the occurrence of the Effective Date, Reorganized BSA is authorized to limit the list of
Persons receiving documents pursuant to Bankruptcy Rule 2002 to the U.S. Trustee and those
Persons that have filed such renewed requests.

       8.       Governing Law

       Except to the extent that the Bankruptcy Code or other federal law is applicable, or to the
extent an exhibit hereto or a schedule in the Plan Supplement or any other Plan Document
provides otherwise, the rights, duties, and obligations arising under the Plan shall be governed
by, and construed and enforced in accordance with, the laws of the State of Delaware, without
giving effect to the principles of conflict of laws thereof; provided, however, that governance
matters relating to Reorganized BSA shall be governed by the laws of the District of Columbia.

       9.       Immediate Binding Effect

       Notwithstanding Bankruptcy Rules 3020(e), 6004(h), 7062, or otherwise, upon the
occurrence of the Effective Date, the terms of the Plan (including the Plan Supplement) shall be
immediately effective and enforceable and deemed binding upon and inure to the benefit of any
Person named or referred to in the Plan and the successors and assigns of such Person.

       10.      Timing of Distributions or Actions

       In the event that any payment, Distribution, act or deadline under the Plan is required to
be made or performed or occurs on a day that is not a Business Day, then such payment,
Distribution, act or deadline shall be deemed to occur on the next succeeding Business Day, but
if so made, performed or completed by such next succeeding Business Day, shall be deemed to
have been completed or to have occurred as of the required date.

       11.      Deemed Acts

       Whenever an act or event is expressed under the Plan to have been deemed done or to
have occurred, it shall be deemed to have been done or to have occurred by virtue of the Plan or
the Confirmation Order without any further act by any Person.

       12.      Entire Agreement

        The Plan Documents set forth the entire agreement and undertakings relating to the
subject matter thereof and supersede all prior discussions, negotiations, understandings and
documents. No Person shall be bound by any terms, conditions, definitions, warranties,
understandings, or representations with respect to the subject matter hereof, other than as
expressly provided for in the Plan or the other Plan Documents or as may hereafter be agreed to
by the affected parties in writing.

       13.      Plan Supplement

       Any and all exhibits, lists, or schedules referred to herein but not filed with the Plan shall
be contained in the Plan Supplement to be filed with the Clerk of the Bankruptcy Court prior to
the Confirmation Hearing on the Plan, and such Plan Supplement is incorporated into and is part


                                               160
             Case 20-10343-LSS      Doc 5485        Filed 07/02/21   Page 167 of 474




of the Plan as if set forth in full herein. The Plan Supplement will be available for inspection in
the office of the Clerk of the Bankruptcy Court during normal court hours, at the website
maintained by the Notice and Claims Agent (https://omniagentsolutions.com/BSA), and at the
Bankruptcy Court’s website (ecf.deb.uscourts.gov).

       14.      Withholding of Taxes

        The Disbursing Agent, the Settlement Trust or any other applicable withholding agent, as
applicable, shall withhold from any assets or property distributed under the Plan any assets or
property which must be withheld for foreign, federal, state and local taxes payable with respect
thereto or payable by the Person entitled to such assets to the extent required by applicable law.

       15.      Payment of Quarterly Fees

        All Quarterly Fees due and payable prior to the Effective Date shall be paid on or before
the Effective Date. The Reorganized Debtors shall pay all such fees that arise after the Effective
Date, but before the closing of the Chapter 11 Cases, and shall comply with all applicable
statutory reporting requirements.

       16.      Effective Date Actions Simultaneous

       Unless the Plan or the Confirmation Order provides otherwise, actions required to be
taken on the Effective Date shall take place and be deemed to have occurred simultaneously, and
no such action shall be deemed to have occurred prior to the taking of any other such action.

       17.      Consent to Jurisdiction

        Upon default under the Plan, Reorganized BSA, the Settlement Trust, the Settlement
Trustee, the Official Committees, the Future Claimants’ Representative, and the Protected
Parties, or any successor thereto, respectively, consent to the jurisdiction of the Bankruptcy
Court, and agree that it shall be the preferred forum for all proceedings relating to any such
default.

       18.      Nonoccurrence of Effective Date; Bankruptcy Code Section 365(d)(4)

        If the Effective Date fails to occur, the Bankruptcy Court shall retain jurisdiction with
respect to any request to further extend the deadline for assuming or rejecting Unexpired Leases
under section 365(d)(4) of the Bankruptcy Code.

     ARTICLE VII. THE SETTLEMENT TRUST AND TRUST DISTRIBUTION
                              PROCEDURES

A.     The Settlement Trust

       1.       Establishment and Purpose of the Settlement Trust

       The Settlement Trust shall be established on the Effective Date. The Settlement Trust
shall be administered and implemented by the Settlement Trustee as provided in the Trust


                                              161
            Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 168 of 474




Documents. The purposes of the Settlement Trust shall be to assume liability for all Abuse
Claims, to hold, preserve, maximize and administer the Settlement Trust Assets, and to direct the
processing, liquidation and payment of all compensable Abuse Claims in accordance with the
Settlement Trust Documents. The Settlement Trust Assets include (i) the BSA Settlement Trust
Contribution; (ii) the Local Council Settlement Contribution; (iii) the Chartered Organization
Settlement Contribution; and (iv) any and all other funds, proceeds or other consideration
otherwise contributed to the Settlement Trust pursuant to the Plan or the Confirmation Order or
other Final Order of the Bankruptcy Court.

        The Settlement Trust shall resolve Abuse Claims in accordance with the Settlement Trust
Documents in such a way that the holders of Abuse Claims are treated equitably and reasonably
in light of the finite assets available to satisfy such Claims. From and after the Effective Date,
the Abuse Claims shall be channeled to the Settlement Trust pursuant to the Channeling
Injunction set forth in Article X.F of the Plan and may be asserted only and exclusively against
the Settlement Trust.

       In the event of a conflict between the terms or provisions of the Plan and the Settlement
Trust Documents, the terms of the Plan shall control.

       2.      Transfer of Claims to the Settlement Trust

        On the Effective Date, or as otherwise provided in the Plan, and without further action of
any Person, the Settlement Trust shall assume the liabilities, obligations, and responsibilities of
the Protected Parties for all Abuse Claims, financial or otherwise. These assumptions by the
Settlement Trust shall not affect (a) the application of the Discharge Injunction or the Channeling
Injunction or (b) any Non-Settling Insurance Company’s obligation under any Abuse Insurance
Policy that is not the subject of an Insurance Settlement Agreement.

       Except as otherwise expressly provided in the Plan, the Settlement Trust Agreement, or
the Trust Distribution Procedures, the Settlement Trust shall have control over the Settlement
Trust Causes of Action and the Insurance Actions, and the Settlement Trust shall thereby become
the Estate Representative pursuant to section 1123(b)(3)(B) of the Bankruptcy Code with the
exclusive right (except as otherwise provided in Article IV.D.4 of the Plan) to enforce each of
the Settlement Trust Causes of Action and the Insurance Actions, and the proceeds of the
recoveries on any of the Settlement Trust Causes of Action or the Insurance Actions shall be
deposited in and become the property of the Settlement Trust, and the Settlement Trust shall
have the right to enforce the Plan and any of the other Plan Documents (including the Document
Agreement) according to their respective terms, including the right to receive the Settlement
Trust Assets as provided in the Plan; provided, however, that (a) the Settlement Trust shall have
no other rights against the Protected Parties except to enforce the Plan and any of the other Plan
Documents; (b) the Settlement Trust Causes of Action and the Insurance Actions shall not
include any Claims or Interests fully and finally released, compromised, or settled pursuant to the
Plan or any Plan Documents, any Claims against Hartford released, compromised and settled
under the Hartford Insurance Settlement Agreement; and (c) for the avoidance of doubt, the
Settlement Trust Causes of Action and the Insurance Actions do not include any rights of the
Protected Parties arising under the Channeling Injunction or any of the Injunctions, Releases, or
Discharges granted under the Plan and the Confirmation Order.


                                              162
            Case 20-10343-LSS         Doc 5485        Filed 07/02/21    Page 169 of 474




       3.      Transfer of Settlement Trust Assets to the Settlement Trust

        On the Effective Date, subject to Article IV.D.2 of the Plan, all right, title, and interest in
and to the Settlement Trust Assets and any proceeds thereof shall be automatically, and without
further act or deed, transferred to, vested in, and assumed by the Settlement Trust free and clear
of all Encumbrances or Claims or other interests of any Person, subject to the Channeling
Injunction and other provisions of the Plan. The Debtors and the Local Councils shall establish
an appropriate escrow mechanism to ensure that the Cash to be paid to the Settlement Trust by
Local Councils on the Effective Date can be paid in a timely manner.

        To the extent any of the Settlement Trust Assets are not transferred to the Settlement
Trust by operation of law on the Effective Date pursuant to the Plan, then when such assets
accrue or become transferable subsequent to the Effective Date, they shall automatically and
immediately transfer to the Settlement Trust free and clear of all Encumbrances and Claims or
other interests of any Person, subject to the Channeling Injunction and other provisions of the
Plan. To the extent any Artwork is not transferred to the Settlement Trust on the Effective Date,
the Debtors or Reorganized BSA and the Settlement Trust shall mutually agree on the terms of
the storage and subsequent transfer thereof. To the extent that any action of a Protected Party is
required to effectuate such transfer, such Protected Party shall promptly transfer, assign, and
contribute, such remaining Settlement Trust Assets to the Settlement Trust. In the event a
Protected Party breaches any obligation contained in this section, the Settlement Trust will have
no adequate remedy at law and shall be entitled to preliminary and permanent declaratory and
injunctive relief. This Article IV.D.2 applies, without limitation, to (a) that portion of the Local
Council Settlement Contribution required to be contributed to the Settlement Trust after the
Effective Date and (b) the transfer to the Settlement Trust of the Warehouse and Distribution
Center, subject to the Leaseback Requirement.

       4.      The Settlement Trust Distribution Procedures

        On the Effective Date, the Settlement Trust shall implement the applicable Trust
Distribution Procedures in accordance with the terms of the Settlement Trust Agreement. From
and after the Effective Date, the Settlement Trustee shall have the authority to administer,
amend, supplement, or modify the Trust Distribution Procedures solely in accordance with the
terms thereof and the Settlement Trust Agreement.

       5.      The Settlement Trust Agreement

        The Settlement Trust is formed through the Settlement Trust Agreement, executed by and
between BSA and the Settlement Trustee. The Settlement Trust Agreement describes and
dictates the purpose, scope, function, and funding of the Settlement Trust. Namely, the
Settlement Trust Agreement provides that the Settlement Trust is (i) to assume the liability for all
Abuse Claims, (ii) to hold, preserve, maximize and administer the Settlement Trust Assets, (iii)
to direct the processing, liquidation, and payment of all compensable Abuse Claims, and (iv)
resolve Abuse Claims in accordance with the Settlement Trust Documents in such a way that the
holders of Abuse Claims are treated equitably and reasonably. Settlement Trust Agreement §
1.2. The Settlement Trust Agreement provides that the Settlement Trust will be funded through
irrevocable transfers of the Settlement Trust Assets, in addition to, without limitation, proceeds


                                                163
            Case 20-10343-LSS        Doc 5485        Filed 07/02/21   Page 170 of 474




received from the Settling Insurance Companies. Settlement Trust Agreement § 3.1. The
Settlement Trust Agreement also provides for the potential formation of a litigation sub-trust (the
Litigation Trust) if necessary under applicable law to pursue litigation in order to further fund the
Settlement Trust for the benefit of Abuse Claim holders. Settlement Trust Agreement § 2.1.

        To operate the Settlement Trust, the Settlement Trust Agreement appoints a Settlement
Trustee and enumerates the Settlement Trustee’s powers, duties, and limitations. These include,
among others: the power to distribute assets of the Settlement Trust to holders of Abuse Claims
pursuant to the terms and conditions and the procedures for distributions established in the Trust
Distribution Procedures; to assist the Litigation Trustee prosecute Settlement Trust Causes of
Action, the Insurance Actions, and the Insurance Coverage Actions on behalf of holders of
Abuse Claims; to enforce the Settlement Trust’s rights in the Settlement Trust Assets, including
through judicial proceedings or bankruptcy/insolvency proceedings; and to make, sign, execute,
acknowledge, and deliver any documents that may be necessary or appropriate to effectuate the
purposes of the Settlement Trust or to maintain and administer the Settlement Trust. Settlement
Trust Agreement § 4.1. The Settlement Trustee is required under the Settlement Trust
Agreement to consult with a Settlement Trust Advisory Committee on matters related to
development of a questionnaire for Abuse Claims submissions, Abuse Claims valuations,
valuations of Settlement Trust Assets at intervals set forth in the Trust Distribution Procedures,
appropriate percentages of Abuse Claim values for distributions under the Trust Distribution
Procedures, initiation and settlement of litigation against insurers, amendments or modifications
to the Settlement Trust Agreement or the Trust Distribution Procedures, and termination of the
Settlement Trust or Litigation Trust. Settlement Trust Agreement § 1.6(b)-(c).

        In line with the Settlement Trust’s objective, the Settlement Trust Agreement mandates
that the Settlement Trust qualify as a “qualified settlement fund” within the meaning of § 468B
of the Tax Code and § 468B’s associated regulations. Settlement Trust Agreement § 10. To
accomplish this, the Settlement Trust Agreement obligates the Settlement Trustee to take all
reasonable steps to ensure that the Settlement Trust qualifies as, and remains, a “qualified
settlement fund.” Settlement Trust Agreement § 10.1. This includes authorizing the Settlement
Trustee to take all actions it deems reasonably necessary to ensure that the Settlement Trust is
treated as such. Settlement Trust Agreement § 10.5.

       Lastly, the Settlement Trust Agreement sets forth the Settlement Trust’s termination and
associated procedures. Specifically, the Settlement Trust terminates upon the completion of the
Settlement Trustee’s administration and distribution of the Settlement Trust Assets and with the
Bankruptcy Court’s entry of a final order approving the termination of the Settlement Trust, but
in no event later than the tenth (10th) anniversary of the Effective Date. Settlement Trust
Agreement § 5.1. Upon termination of the Settlement Trust, the Settlement Trustee will pay all
fees and expenses of the Settlement Trust and distribute all remaining assets to a charity chosen
by the BSA. Settlement Trust Agreement § 5.3.

       6.      Discharge of Liabilities to Holders of Abuse Claims

        Except as provided in the Plan, the transfer to, vesting in and assumption by the
Settlement Trust of the Settlement Trust Assets as contemplated by the Plan shall, as of the
Effective Date, discharge all obligations and liabilities of and bar any recovery or action against


                                               164
            Case 20-10343-LSS        Doc 5485         Filed 07/02/21   Page 171 of 474




the Protected Parties for or in respect of all Abuse Claims, including all Indirect Abuse Claims
(and the Confirmation Order shall provide for such discharge). The Settlement Trust shall, as of
the Effective Date, assume sole and exclusive responsibility and liability for all Abuse Claims
and such Claims shall be paid by the Settlement Trust from the Settlement Trust Assets or as
otherwise directed in the Settlement Trust Documents.

       7.      Imposition of Channeling Injunction

        From and after the Effective Date, all Abuse Claims shall be subject to the Channeling
Injunction pursuant to section 105(a) of the Bankruptcy Code and the provisions of the Plan and
the Confirmation Order. From and after the Effective Date, the Protected Parties shall not have
any obligation with respect to any liability of any nature or description arising out of, relating to,
or in connection with any Abuse Claims.

       8.      Insurance Assignment

        As of the Effective Date, the Insurance Assignment shall be completed, which includes
an assignment and transfer of (a) the Insurance Actions, (b) the Insurance Action Recoveries, (c)
the Insurance Settlement Agreements, (d) the Insurance Coverage, and (e) all other rights or
obligations under or with respect to the Insurance Policies (but not the policies themselves). The
Insurance Assignment does not include (i) any rights or obligations under or with respect to any
Non-Abuse Insurance Policies and D&O Liability Insurance Policies or (ii) any Local Council
Reserved Rights.

       9.      Specified Insurance Policies and Non-Abuse Litigation Claims

         The Settlement Trust shall have consent over any post-Effective Date settlement of any
Non-Abuse Litigation Claim (such consent not to be unreasonably withheld) that is entitled to a
recovery from proceeds of Specified Insurance Policies. A condition of payment of a Non-
Abuse Litigation Claim by the Settlement Trust from a Specified Insurance Policy shall be a
release by the holder of such Claim of the Non-Abuse Litigation Claim of the Debtors, the Local
Councils, and any other insureds under applicable Specified Insurance Policies. Before the
Settlement Trust settles any Specified Insurance Policy(ies) under which the holder of a Non-
Abuse Litigation Claim is seeking to recover, the holder of a Non-Abuse Litigation Claim may
recover up to the full amount of such Claim in the first instance from any such available
unsettled Specified Insurance Policy(ies) or unsettled Specified Excess Insurance Policy(ies). If
and when the Settlement Trust settles one or more Specified Insurance Policies under which the
holder of a Non-Abuse Litigation Claim is seeking to recover: (a) the holder of such Non-Abuse
Litigation Claim shall remain entitled to recover up to $1,000,000 of such Claim under any such
Specified Primary Insurance Policy(ies); and (b) any amounts exceeding $1,000,000 shall be
recoverable in the first instance from any available Specified Excess Insurance Policies. Subject
to a review of the details concerning a Non-Abuse Litigation Claim by the Settlement Trustee, to
the extent that the holder of a Non-Abuse Litigation Claim cannot. as a result of the Settlement
Trust’s release of such Specified Insurance Policy(ies), recover the full amount of any judgment
or settlement of such Claim from any Specified Insurance Policy(ies) under which the holder of a
Non-Abuse Litigation Claim is seeking to recover, then such holder may, with the consent of the
Settlement Trust (such consent not to be unreasonably withheld) submit, any unpaid amounts (up


                                                165
             Case 20-10343-LSS      Doc 5485        Filed 07/02/21   Page 172 of 474




to applicable policy limits) to the Settlement Trust, which shall pay such amounts out of the
proceeds of the Specified Insurance Policies.

        The Settlement Trustee shall have a duty to treat Direct Abuse Claims and Non-Abuse
Litigation Claims that implicate the Specified Insurance Policies fairly and equally. In
negotiating any settlements involving Specified Insurance Policies, the Settlement Trustee shall
bear in mind the interests of both Direct Abuse Claims and Non-Abuse Litigation Claims in
structuring any settlement and use best efforts to maximize recoveries for both constituencies.

        Notwithstanding anything to the contrary in the Plan, with respect to any Non-Abuse
Litigation Claim that has also been asserted against any Local Council, notice of which is
provided to the Debtors, the Coalition, the Tort Claimants’ Committee, and the Future
Claimants’ Representative prior to the Effective Date, the rights of the Local Council to recover
for such Non-Abuse Litigation Claim under the Specified Insurance Policies shall be preserved;
provided, however, that if the holder of a Non-Abuse Litigation Claim provides a full and
complete written release of any claims that such holder of a Non-Abuse Litigation Claim may
have against the Local Council related to the Non-Abuse Litigation Claim, then the Local
Council will be deemed to have waived any rights it may have against the Specified Insurance
Policy with respect to such Non-Abuse Litigation Claim.

       10.      Settlement Trust Causes of Action

         The transfer of the Settlement Trust Causes of Action to the Settlement Trust, insofar as
they relate to the ability to defend against or reduce the amount of Abuse Claims, shall be
considered the transfer of a non-exclusive right enabling the Settlement Trust to defend itself
against asserted Abuse Claims, which transfer shall not impair, affect, alter, or modify the right
of any Person, including the Protected Parties, an insurer or alleged insurer, or co-obligor or
alleged co-obligor, sued on account of an Abuse Claim or on account of any asserted right
relating to any Abuse Insurance Policy, to assert each and every defense or basis for claim
reduction such Person could have asserted had the Settlement Trust Causes of Action not been
assigned to the Settlement Trust (including any defense or basis for claim reduction that any
Insurance Company or other insurer or alleged insurer could have asserted under section 502 of
the Bankruptcy Code, applicable non-bankruptcy law, or any Abuse Insurance Policy or other
agreement with respect to (a) any alleged liability of the BSA or any Local Council, Contributing
Chartered Organization or any other insured Person for any Abuse Claim or (b) any alleged
liability of any Insurance Company or other insurer or alleged insurer to provide indemnity or
defense relating to any Abuse Claim or any alleged extracontractual liability of any Insurance
Company or other insurer or alleged insurer relating to any Abuse Claim).

       11.      Reimbursement by Settlement Trust

        From and after the Effective Date, the Settlement Trust shall reimburse, to the fullest
extent permitted by applicable law, Reorganized BSA and each of the Local Councils for any
documented out-of-pocket, losses, costs, and expenses (including judgments, attorneys’ fees, and
expenses) incurred by Reorganized BSA or any Local Council on or after the Effective Date
attributable to the defense of an Abuse Claim that is channeled to the Settlement Trust if the
holder of such Abuse Claim seeks to hold Reorganized BSA or such Local Council liable for


                                              166
             Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 173 of 474




such Abuse Claim in violation of the terms of the Confirmation Order; provided that the
Settlement Trust’s reimbursement obligations to Reorganized BSA and any Local Council for
any Direct Abuse Claim shall be capped at and shall not exceed the amount actually payable by
the Settlement Trust to the holder of such Direct Abuse Claim under the Trust Distribution
Procedures (i.e., the amount paid based on the Settlement Trust payment percentage) and shall be
deducted on a dollar-for-dollar basis against such holder’s distribution from the Settlement Trust
on account of such Direct Abuse Claim. Reorganized BSA and any Local Council shall provide
notice to the Settlement Trust within ten (10) business days of the service of any claim or lawsuit
filed by a holder of an Abuse Claim that could result in any reimbursement obligations by the
Settlement Trust under this provision. In the event that any litigation asserting an Abuse Claim
is filed naming Reorganized BSA or any Local Council as a defendant in violation of the terms
of the Confirmation Order, the Settlement Trust shall, at the request of Reorganized BSA or such
Local Council, promptly appear (1) before the Bankruptcy Court to obtain entry of an order
enforcing the channeling injunction and (2) in such litigation and seek the dismissal of the case.
Other than this limited reimbursement obligation, the Settlement Trust shall not be required to
reimburse or indemnify any Protected Parties for any claims, liabilities, losses, actions, suits,
proceedings, third-party subpoenas, damages, costs and expenses, including, without limitation,
any liabilities related to, arising out of, or in connection with any Abuse Claim.

       12.      Excess Assets in Settlement Trust

       To the extent any Settlement Trust Assets remain at such time as the Settlement Trust is
dissolved under the terms of the Settlement Trust Documents, any remaining Settlement Trust
Assets shall be distributed to Reorganized BSA.

       13.      Investment Guidelines

        All monies held in the Settlement Trust shall be invested, subject to the investment
limitations and provisions enumerated in the Settlement Trust Agreement.

       14.      Settlement Trust Expenses

         The Settlement Trust shall pay all Settlement Trust Expenses from the Settlement Trust
Assets. The Settlement Trust shall bear sole responsibility with respect to the payment of the
Settlement Trust Expenses. Additionally, the Settlement Trust shall promptly pay all reasonable
and documented Settlement Trust Expenses incurred by any Protected Party for any and all
liabilities, costs or expenses as a result of taking action on behalf of or at the direction of the
Settlement Trust.

       15.      Settlement Trustee

        There shall be one Settlement Trustee. The initial Settlement Trustee shall be Eric D.
Green. Any successor Settlement Trustee shall be appointed in accordance with the terms of the
Settlement Trust Agreement. For purposes of any Settlement Trustee performing his or her
duties and fulfilling his or her obligations under the Settlement Trust and the Plan, the Settlement
Trust and the Settlement Trustee shall be deemed to be, and the Confirmation Order shall
provide that he or she is, a “party in interest” within the meaning of section 1109(b) of the


                                               167
             Case 20-10343-LSS      Doc 5485        Filed 07/02/21   Page 174 of 474




Bankruptcy Code. The Settlement Trustee shall be the “administrator” of the Settlement Trust as
such term is used in Treas. Reg. Section 1.468B-2(k)(3).

       16.      The Settlement Trust Advisory Committee

        The Settlement Trust Advisory Committee shall be established pursuant to the Settlement
Trust Agreement. The initial STAC shall be composed of seven (7) members, five (5) of which
shall be selected by the Coalition and two (2) of whom shall be selected by the Tort Claimants’
Committee, subject to discussion between and the consent of the Coalition and the Tort
Claimants’ Committee. The STAC members shall be reasonably acceptable to the Debtors and
shall have the functions, duties, and rights provided in the Settlement Trust Agreement. Each
STAC member shall serve in accordance with the terms and conditions of the Settlement Trust
Agreement.

        The commencement or continuation of a STAC Tort Election Claim (as defined in
Article XII.B of the Trust Distribution Procedures) and the approval of any global settlement
after the Effective Date that causes an Insurance Company or a Chartered Organization to
become a Protected Party must be approved by the Settlement Trustee, the Future Claimants’
Representative and the majority of the STAC, provided, however, that the refusal of any of the
foregoing to (a) authorize the commencement or continuation of a STAC Tort Election Claim or
(b) approve a global settlement after the Effective Date that causes an Insurance Company or a
Chartered Organization to become a Protected Party shall be subject to immediate review under
the standard set forth in the Settlement Trust Agreement by the Honorable Diane M. Welsh
(Ret.) if three (3) members of the STAC so require.

       17.      Compensation of Settlement Trustee and Retention of Professionals

        The Settlement Trustee shall be entitled to compensation as provided for in the
Settlement Trust Agreement. The Settlement Trustee may retain and reasonably compensate,
without Bankruptcy Court approval, counsel and other professionals as reasonably necessary to
assist in their duties as Settlement Trustee, subject to the terms of the Settlement Trust
Agreement. All fees and expenses incurred in connection with the foregoing shall be payable
from the Settlement Trust as provided for in the Settlement Trust Agreement.

       18.      Future Claimants’ Representative

         The Settlement Trust Agreement shall provide for the continuation of the Future
Claimants’ Representative to represent the interests of holders of Future Abuse Claims. The
initial Future Claimants’ Representative shall be James L. Patton, Jr. so long as he is the Future
Claimants’ Representative in the Chapter 11 Cases as of the Effective Date.

       19.      Consent Rights of the Debtors and the Reorganized BSA

       The Settlement Trust Documents may not be amended or modified without the consent of
the Debtors or the Reorganized BSA, as applicable, which shall not be unreasonably withheld.
The Debtors shall also have consent rights with respect to any successor Settlement Trustee and
Trust Advisory Committee members, which consent shall not be unreasonably withheld.
Notwithstanding any of the foregoing, the Indemnification Obligations of the Settlement Trust

                                              168
             Case 20-10343-LSS      Doc 5485        Filed 07/02/21   Page 175 of 474




described in Article IV.I of the Plan may not be amended or modified without the consent of the
Protected Party that is otherwise entitled to indemnification pursuant to those provisions.

       20.      Document Agreement

         Reorganized BSA, the Local Councils, the Contributing Chartered Organizations and the
Settlement Trust shall enter into the Document Agreement on the Effective Date, substantially in
the form contained in the Plan Supplement. The Document Agreement shall provide for copies
of certain documents, books and records of Reorganized BSA and the Local Councils, and
Contributing Chartered Organizations, to be transferred to the Settlement Trust. Under the
Document Agreement, Reorganized BSA shall turn over to the Settlement Trust a copy of the
Volunteer Screening Database and copies of all troop rosters in Reorganized BSA’s possession,
custody, or control, in a manner permitting appropriate access, to the same extent as in typical
litigation, by the holder of a Direct Abuse Claim to the portion of the Volunteer Screening
Database and the troop rosters, if any, that relates to such holder or the Direct Abuse Claim
asserted by such holder, subject in each case to appropriate protection against the unauthorized
dissemination of such documents and materials. The Document Agreement shall also provide
that Reorganized BSA and the Local Councils and the Contributing Chartered Organizations,
will provide the Settlement Trust with reasonable go-forward discovery support regarding
records and documents related to Abuse Claims and with respect to the Insurance Assignment.
The parties to the Document Agreement shall be bound by the terms thereof.

       As is customary, the Document Agreement, under which parties thereto shall provide the
Settlement Trust with documents, witnesses, or other information, will be submitted in
connection with the Plan Supplement.

       21.      First Encounter Agreement

       The Debtors’ rights and obligations, if any, in the FEA will be assigned to the Settlement
Trust. However, the Settlement Trust retains the ability to dispute its applicability.

       22.      Privileged Information

        The transfer or assignment of any Privileged Information to the Settlement Trustee shall
not result in the destruction or waiver of any applicable privileges pertaining thereto. Further,
with respect to any privileges: (a) they are transferred to or contributed for the sole purpose of
enabling the Settlement Trustee to perform their duties to administer the Settlement Trust and for
no other reason; (b) they are vested solely in the Settlement Trustee and not in the Settlement
Trust, the Settlement Trust Advisory Committee, or any other Person, committee or
subcomponent of the Settlement Trust, or any other Person (including counsel and other
professionals) who has been engaged by, represents or has represented any holder of an Abuse
Claim; (c) they shall be preserved and not waived; and (d) no privileged information shall be
publicly disclosed by the Settlement Trustee or the Settlement Trust or communicated to any
Person not entitled to receive such information or in a manner that would diminish the protected
status of any such information. Notwithstanding the foregoing, (i) nothing herein shall preclude
the Settlement Trustee from providing information received pursuant to this section to any
Insurance Company as necessary to preserve, secure, or obtain the benefit of any rights under


                                              169
             Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 176 of 474




any Abuse Insurance Policy and (ii) the transfer or assignment of any Privileged Information
shall not include any Common-Interest Communications with Insurance Companies.

       23.      No Liability

        The Protected Parties shall neither have nor incur any liability to, or be subject to any
right of action by, any Person for any act, omission, transaction, event, or other circumstance in
connection with or related to the Settlement Trust, the Settlement Trustee, or the Settlement
Trust Documents, including the administration of Abuse Claims and the distribution of
Settlement Trust Assets by the Settlement Trust, or any related agreement.

       24.      U.S. Federal Income Tax Treatment of the Settlement Trust

       The Settlement Trust shall be a “qualified settlement fund” within the meaning of
Treasury Regulation section 1.468B-1. The Settlement Trust shall file (or cause to be filed)
statements, returns, or disclosures relating to the Settlement Trust that are required by any
Governmental Unit. The Settlement Trustee shall be responsible for the payment of any taxes
imposed on the Settlement Trust or the Settlement Trust Assets, including estimated and annual
U.S. federal income taxes in accordance with the terms of the Settlement Trust Agreement. The
Settlement Trustee may request an expedited determination of taxes on the Settlement Trust
under section 505(b) of the Bankruptcy Code for all returns filed for, or on behalf of, the
Settlement Trust for all taxable periods through the dissolution of the Settlement Trust.

       25.      Institution and Maintenance of Legal and Other Proceedings

         As of the Effective Date, the Settlement Trust shall be empowered to initiate, prosecute,
defend, settle, maintain, administer, preserve, pursue, and resolve all legal actions and other
proceedings related to any asset, liability, or responsibility of the Settlement Trust, including the
Insurance Actions, Abuse Claims, and the Settlement Trust Causes of Action. Without limiting
the foregoing, on and after the Effective Date, the Settlement Trust shall be empowered to
initiate, prosecute, defend, settle, maintain, administer, preserve, pursue, and resolve all such
actions, in the name of the Debtors or Reorganized BSA, if deemed necessary or appropriate by
the Settlement Trust. The Settlement Trust shall be responsible for the payment of all damages,
awards, judgments, settlements, expenses, costs, fees, and other charges incurred on or after the
Effective Date arising from, relating to, or associated with any legal action or other proceeding
which is the subject of Article IV.Q of the Plan and shall pay Indirect Abuse Claims, in
accordance with the Trust Distribution Procedures, that may arise from deductibles, self-insured
retentions, retrospective premium adjustments, or other charges. Furthermore, without limiting
the foregoing, the Settlement Trust shall be empowered to maintain, administer, preserve, or
pursue the Abuse Insurance Coverage and the Insurance Action Recoveries.

       26.      Notation on Claims Register Regarding Abuse Claims

       On the Effective Date, all Abuse Claims filed against the Debtors in the Chapter 11 Cases
shall be marked on the Claims Register as “Channeled to the Settlement Trust” and resolved
exclusively in accordance with the Trust Distribution Procedures.



                                               170
               Case 20-10343-LSS               Doc 5485           Filed 07/02/21         Page 177 of 474




         27.       Insurance Provisions

        As provided in Article X.M of the Plan, the following shall apply to all Entities, including
all Insurance Companies:

        Except for the Insurance Assignment, or as otherwise provided in the Bankruptcy Code,
applicable law, the findings made by the Bankruptcy Court in the Confirmation Order or the
findings made by the District Court in the Affirmation Order, nothing in the Plan shall modify,
amend, or supplement, or be interpreted as modifying, amending, or supplementing, the terms of
any Insurance Policy or rights or obligations under an Insurance Policy to the extent such rights
and obligations are otherwise available under applicable law. The rights and obligations, if any,
of any Non-Settling Insurance Company relating to or arising out of the Plan Documents,
including the Plan, the Confirmation Order, and the Affirmation Order, or any provision thereof,
shall be determined pursuant to the terms and provisions of the Insurance Policies and applicable
law.82

        No provision of the Plan, other than those provisions contained in the applicable
Injunctions contained in Article X of the Plan, shall be interpreted to affect or limit the
protections afforded to any Settling Insurance Company by the Channeling Injunction.

       Nothing in Article X.M of the Plan is intended or shall be construed to preclude
otherwise applicable principles of res judicata or collateral estoppel from being applied against
any Person.

B.       Trust Distribution Procedures

        The Plan provides that the Settlement Trust will resolve Abuse Claims through the Trust
Distribution Procedures under the Plan, which are summarized herein and are attached to the
Plan as Exhibit A.83 Please note that if there are any inconsistencies between this summary
and the Trust Distribution Procedures, the Trust Distribution Procedures shall govern in
all respects.
        The Trust Distribution Procedures are designed to permit the Settlement Trustee to
provide substantially similar treatment to holders of similar, legally valid, and supported Abuse
Claims. The procedures set forth in the Trust Distribution Procedures will be the sole and
exclusive method by which the holder of an Abuse Claim may seek allowance and resolution of
his or her Abuse Claim. With respect to payment of claimants pursuant to the Trust Distribution
Procedures, the Settlement Trustee will be provided broad discretion to determine the allocation
of funds in the Settlement Trust to pay (1) each claimant, (2) administrative fees, and (3) legal
fees. This includes discretion regarding how to allocate proceeds received from both Settling
Insurance Companies and Non-Settling Insurance Companies. The process for submission of
Abuse Claims to the Settlement Trust, review of such Claims by the Settlement Trustee, and the
treatment of the valid Claims under the Trust Distribution Procedures are summarized below.

82   The Debtors believe this provision is not inconsistent with the Bankruptcy Court’s statements on the record at the May 19,
     2021 hearing and will resolve the objections of the various survivor groups to the insurance provisions of the Plan.
83   Capitalized terms used in this summary of the Trust Distribution Procedures and not otherwise defined herein or in the Plan
     shall have the meaning ascribed to them in the Trust Distribution Procedures.


                                                            171
            Case 20-10343-LSS         Doc 5485         Filed 07/02/21   Page 178 of 474




       1.      Purpose and General Guidelines

               a.      Purpose

      To achieve maximum fairness and efficiency, and recoveries for holders of Allowed
Abuse Claims, the Trust Distribution Procedures are founded on the following principles:

            1. objective Claim eligibility criteria;

            2. clear and reliable proof requirements;

            3. administrative transparency;

            4. a rigorous review and evidentiary process that requires the Settlement Trustee to
               determine Allowed Claim Amounts in accordance with applicable law;

            5. prevention and detection of any fraud; and

            6. independence of the Settlement Trust and Settlement Trustee.

               b.      Payment of Allowed Abuse Claims and Insurance Recoveries

         Pursuant to the terms of the Plan, the Settlement Trust has assumed the Debtors’ legal
liability for, and obligation to pay, Allowed Abuse Claims. The Settlement Trust Assets,
including the proceeds of the assigned insurance rights, shall be used to fund distributions to
Abuse Claimants under the Trust Distribution Procedures. The amounts that Abuse Claimants
will ultimately be paid on account of their Allowed Abuse Claims will depend on, among other
things, the Settlement Trust’s ability to liquidate and recover the proceeds of the assigned
insurance rights. The amount of any installment payments, initial payments, or payment
percentages established under the Trust Distribution Procedures or the Settlement Trust
Agreement are not the equivalent of (i) any Abuse Claimant’s Allowed Claim Amount or (ii) the
right to payment that the holder of an Allowed Abuse Claim has against the Debtors and/or
Protected Parties, as assumed by the Settlement Trust.

               c.      Sole and Exclusive Method

       The Trust Distribution Procedures and any procedures designated in the Trust
Distribution Procedures shall be the sole and exclusive methods by which an Abuse Claimant
may seek allowance and distribution on an Abuse Claim with respect to the Protected Parties.

               d.      Interpretation

      The terms of the Plan and Confirmation Order shall prevail if there is any discrepancy
between the terms of the Plan or Confirmation Order and the terms of the Trust Distribution
Procedures.




                                                172
            Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 179 of 474




               e.     Confidentiality

         All submissions to the Settlement Trust by an Abuse Claimant shall be treated as
confidential and shall be protected by all applicable state and federal privileges, including those
directly applicable to settlement discussions. The Settlement Trust will preserve the
confidentiality of such submissions, and shall disclose the contents thereof only to such persons
as authorized by the Abuse Claimant, or in response to a valid subpoena of such materials issued
by the Bankruptcy Court, a Delaware state court, the United States District Court for the District
of Delaware or any other court of competent jurisdiction. Notwithstanding anything in the
foregoing to the contrary, the Settlement Trust may disclose information, documents, or other
materials reasonably necessary in the Settlement Trust’s judgment to preserve, obtain, litigate,
resolve, or settle insurance coverage, or to comply with an applicable obligation under an
Insurance Policy, indemnity, or settlement agreement. Nothing in the Trust Distribution
Procedures shall be construed to authorize the Settlement Trustee to waive privilege or
disseminate documents to any Abuse Claimants or their respective counsel, except as provided
for in the Document Agreement.

       2.      Trust Distribution Procedures Administration

               a.     Administration

       Pursuant to the Plan and the Settlement Trust Agreement, the Settlement Trust and the
Trust Distribution Procedures shall be administered by the Settlement Trustee in consultation
with the STAC and the Future Claimants’ Representative, which represents the interests of
holders of present Abuse Claims in the administration of the Settlement Trust, and the Future
Claimants’ Representative, who represents the interests of holders of Future Abuse Claims. The
Claims Administrator shall assist the Settlement Trustee in the resolution of Abuse Claims in
accordance with the Trust Distribution Procedures and provide information necessary for the
Settlement Trustee to implement the Trust Distribution Procedures.

               b.     Powers and Obligations

        The powers and obligations of the Settlement Trustee, the STAC, the Future Claimants’
Representative, and the Claims Administrator are set forth in the Settlement Trust Agreement.
The STAC and the Future Claimants’ Representative shall have no authority or ability to modify,
reject, or influence any claim allowance or Allowed Claim Amount determination under the
Trust Distribution Procedures.

               c.     Consent Procedures

        The Settlement Trustee shall obtain the consent of the STAC and the Future Claimants’
Representative on any amendments to the Trust Distribution Procedures pursuant to
Article XIII.B of the Trust Distribution Procedures, and on such matters as are otherwise
required below and in Section 1.6 of the Settlement Trust Agreement. Such consent shall not be
unreasonably withheld.




                                              173
            Case 20-10343-LSS         Doc 5485      Filed 07/02/21   Page 180 of 474




       3.      Claimant Eligibility

               a.      Direct Abuse Claims

        To be eligible to potentially receive compensation from the Settlement Trust on account
of a Direct Abuse Claim, a Direct Abuse Claimant must:

               (i)     have a Direct Abuse Claim;
               (ii)    have timely submitted an Abuse Claim Proof of Claim or Trust Claim
                       Submission to the Settlement Trust as provided below; and
               (iii)   submit supporting documentation and evidence to the Settlement Trust as
                       provided below.
       Direct Abuse Claims can only be timely submitted as follows:

               (i)     a Direct Abuse Claim for which a Proof of Claim was filed in the Chapter
                       11 Cases before the Bar Date or if determined timely by the Bankruptcy
                       Court shall, without any further action by the Abuse Claimant, be deemed
                       a timely submitted Abuse Proof of Claim to the Settlement Trust;
               (ii)    a Direct Abuse Claim alleging abuse against a Local Council (alleged to
                       be connected to Scouting related to or sponsored by the BSA) (a) for
                       which, as of the time the Claim is submitted to the Settlement Trust in
                       accordance with the Settlement Trustee’s designated procedures, a
                       pending state court action had been timely filed under state law naming
                       the Local Council as a defendant or (b) which is submitted to the
                       Settlement Trust at a time when the Claim would be timely under
                       applicable state law if a state court action were filed against the Local
                       Council on the date on which the Direct Abuse Claim is submitted to the
                       Settlement Trust, shall be deemed a timely submitted Abuse Proof of
                       Claim to the Settlement Trust; or
               (iii)   a Direct Abuse Claim alleging abuse against any Protected Party other
                       than a Local Council (alleged to be connected to Scouting related to or
                       sponsored by the BSA) (a) for which, as of the time the Claim is submitted
                       to the Settlement Trust in accordance with the Settlement Trustee’s
                       designated procedures, a pending state court action had been timely filed
                       under state law naming the Protected Party as a defendant or (b) which is
                       submitted to the Settlement Trust at a time when the Claim and would be
                       (x) timely under applicable state law if a state court action were filed
                       against the Protected Party on the date on which the Direct Abuse Claim is
                       submitted to the Settlement Trust and (y) meets any applicable deadline
                       that may be set by the Bankruptcy Court in connection with such Protected
                       Party becoming a Protected Party in accordance with the Plan and
                       Confirmation Order, shall be deemed a timely submitted Abuse Proof of
                       Claim to the Settlement Trust.



                                              174
             Case 20-10343-LSS               Doc 5485           Filed 07/02/21        Page 181 of 474




      Any Direct Abuse Claim that is not timely submitted based on the foregoing shall be
deemed untimely and Disallowed.

                   b.       Indirect Abuse Claims84

      To be eligible to receive compensation from the Settlement Trust, an Indirect Abuse
Claimant:

                   (i)      must have an Indirect Abuse Claim that satisfies the requirements of the
                            Bar Date Order;
                   (ii)     must establish to the satisfaction of the Settlement Trustee that the claim is
                            not of a nature that it would be otherwise subject to disallowance under
                            section 502 of the Bankruptcy Code, including subsection (e) thereof
                            (subject to the right of the holder of the Indirect Abuse Claim to seek
                            reconsideration by the Settlement Trustee under section 502(j) of the
                            Bankruptcy Code), or subordination under section 509(c) of the
                            Bankruptcy Code; and
                   (iii)    must establish to the satisfaction of the Settlement Trustee that:
                            (A)       such Indirect Abuse Claimant has paid in full the liability and/or
                                      obligation of the Settlement Trust to a Direct Abuse Claimant to
                                      whom the Settlement Trust would otherwise have had a liability or
                                      obligation under the Trust Distribution Procedures (and which has
                                      not been paid by the Settlement Trust);
                            (B)       the Indirect Abuse Claimant and the person(s), to whose claim(s)
                                      the Indirect Abuse Claim relates, have forever and fully released
                                      the Settlement Trust and the Protected Parties from all liability for
                                      or related to the subject Direct Abuse Claim (other than the
                                      Indirect Abuse Claimant’s assertion of its Indirect Abuse Claim);
                            (C)       the Indirect Abuse Claim is not otherwise barred by a statute of
                                      limitations or repose or by other applicable law; and
                            (D)       the Indirect Abuse Claimant does not owe the Debtors,
                                      Reorganized Debtors, or the Settlement Trust an obligation to
                                      indemnify the liability so satisfied.
In no event shall any Indirect Abuse Claimant have any rights against the Settlement Trust
superior to the rights that the Direct Abuse Claimant to whose claim the Indirect Abuse Claim
relates, would have against the Settlement Trust, including any rights with respect to timing,
amount, percentage, priority, or manner of payment. In addition, no Indirect Abuse Claim may
be liquidated and paid in an amount that exceeds what the Indirect Abuse Claimant has paid to
the related Direct Claimant in respect of such claim for which the Settlement Trust would have


84   For the avoidance of doubt, Indirect Abuse Claims may include claims for the payment of defense costs, deductibles, or
     indemnification obligations.


                                                          175
            Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 182 of 474




liability. Further, in no event shall any Indirect Abuse Claim exceed the Allowed Claim Amount
of the related Direct Abuse Claim.

               c.      Future Abuse Claims

        To be eligible to potentially receive compensation from the Settlement Trust on account
of a Future Abuse Claim, a Future Abuse Claimant must:

               (i)     have a Direct Abuse Claim that arises from Abuse that occurred prior to
                       the Petition Date; and
               (ii)    as of the date immediately preceding the Petition Date, had not attained
                       eighteen (18) years of age or was not aware of such Direct Abuse Claim as
                       a result of “repressed memory,” to the extent the concept of repressed
                       memory is recognized by the highest appellate court of the state or
                       territory where the claim arose;
               (iii)   submit the Future Abuse Claim to the Settlement Trust in accordance with
                       the Trust Distribution Procedures (i) at a time when the Claim would be
                       timely under applicable state law if a state court action were filed on the
                       date on which the Future Abuse Claim is submitted to the Settlement
                       Trust, or (ii) if the Future Abuse Claim is not timely under (i) above, it
                       will be eliminated or decreased in accordance with Article VIII.E(iii) of
                       the Trust Distribution Procedures; and
               (iv)    have not filed a Chapter 11 Proof of Claim.
Future Abuse Claims that meet the foregoing eligibility criteria shall be treated as Direct Abuse
Claims hereunder.

       4.      General Trust Procedures

               a.      Document Agreement

       As more fully described in the Document Agreement, the Settlement Trustee may require
other parties to the Document Agreement to provide the Settlement Trust with documents,
witnesses, or other information as provided therein.

               b.      Document Access

        The Settlement Trust shall afford access for Direct Abuse Claimants to relevant,
otherwise discoverable non-privileged documents obtained by the Settlement Trust pursuant to
the Document Agreement to facilitate their submissions with respect to their Direct Abuse
Claims, including access to IV files (the Volunteer Screening Database) and to all Troop Rosters
in the possession, custody or control of the Debtors, each Protected Party or the Settlement Trust.
A court of competent jurisdiction shall be able to determine whether allegedly privileged
documents should be required to be produced by the Settlement Trust. The Settlement Trust also
may perform any and all obligations necessary to recover assigned proceeds under the assigned
insurance rights in connection with the administration of the Trust Distribution Procedures.


                                              176
            Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 183 of 474




               c.     Assignment of Insurance Rights

        The Bankruptcy Court has authorized the Insurance Assignment pursuant to the Plan and
the Confirmation Order, and the Settlement Trust has received the assignment and transfer of the
Insurance Actions, the Insurance Action Recoveries, the Insurance Settlement Agreements (if
applicable), the Insurance Coverage, and all other rights or obligations under or with respect to
the Insurance Policies (but not the policies themselves) in accordance with the Bankruptcy Code.
Nothing in the Trust Distribution Procedures shall modify, amend, or supplement, or be
interpreted as modifying, amending, or supplementing, the terms of any Insurance Policy or
rights and obligations under an Insurance Policy assigned to the Settlement Trust to the extent
such rights and obligations are otherwise available under applicable law and subject to the Plan
and Confirmation Order. The rights and obligations, if any, of any Non-Settling Insurance
Company relating to or arising out of the Trust Distribution Procedures, or any provision hereof,
shall be determined pursuant to the terms and provisions of the Insurance Policies and applicable
law.

               d.     Deceased Abuse Survivor

        The Settlement Trustee shall consider, and if an Allowed Claim Amount is determined,
pay under the Trust Distribution Procedures, the claim of a deceased Direct Abuse Claimant
without regard to the Direct Abuse Claimant’s death, except that the Settlement Trustee may
require evidence that the person submitting the claim on behalf of the decedent is authorized to
do so.

               e.     Statute of Limitations or Repose

        The statute of limitations, statute of repose, and the choice of law determination
applicable to an Abuse Claim against the Settlement Trust shall be determined by reference to
the tort system where such Abuse Claim was pending on the Petition Date (so long as the
Protected Party was subject to personal jurisdiction in that location), or where such Abuse Claim
could have been timely and properly filed as asserted by the Abuse Claimant under applicable
law.

       5.      Expedited Distributions

               a.     Minimum Payment Criteria

       A Direct Abuse Claimant who meets the following criteria may elect to resolve his or her
Direct Abuse Claim for an Expedited Distribution of $3,500: (i) the Direct Abuse Claimant has
timely submitted to the Settlement Trust a properly and substantially completed, non-duplicative
Abuse Claim Proof of Claim or Future Abuse Claim; and (ii) the Direct Abuse Claimant has
personally signed his or her Proof of Claim or Future Abuse Claim attesting to the truth of its
contents under penalty of perjury, or supplements his or her Abuse Claim Proof of Claim to so
provide such verification. Direct Abuse Claimants that elect to receive the Expedited
Distribution will not have to submit any additional information to the Settlement Trust to receive
payment of the Expedited Distribution from the Settlement Trust.



                                              177
            Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 184 of 474




               b.     Process and Payment of Expedited Distributions

        Direct Abuse Claimants who have properly elected to receive the Expedited Distribution
in accordance with the Plan and Confirmation Order and who met the criteria set forth in Article
VI.A of the Trust Distribution Procedures, shall be entitled to receive their Expedited Payment
upon executing an appropriate release, which shall include a release of the Settlement Trust, the
Protected Parties, and all Chartered Organizations. The form of release agreement that a Direct
Abuse Claimant who takes the Expedited Distribution Election must execute is attached to the
Trust Distribution Procedures as Exhibit A. A Direct Abuse Claimant who does not elect to
receive the Expedited Distribution in accordance with the Plan and Confirmation Order and a
Future Abuse Claimant who does not elect to receive the Expedited Distribution in accordance
with the deadlines and procedures established by the Settlement Trust may not later elect to
receive the Expedited Distribution. A Direct Abuse Claimant who elects to receive the
Expedited Distribution shall have no other remedies with respect to his or her Direct Abuse
Claim against the Settlement Trust, Protected Parties, Chartered Organizations, or any Non-
Settling Insurance Company. Direct Abuse Claimants that elect to receive an Expedited
Distribution will not be eligible to receive any further distribution on account of their Direct
Abuse Claim pursuant to the Trust Distribution Procedures.

       6.      Claims Allowance Process

               a.     Trust Claim Submissions

        Each Abuse Claimant that does not make the Expedited Distribution Election and instead
elects to pursue recovery from the Settlement Trust pursuant to the Trust Distribution Procedures
must submit his or her Abuse Claim for allowance and potential valuation and determination of
insurance status by the Settlement Trustee pursuant to the requirements set forth herein. In order
to properly make a Trust Claim Submission, each submitting Abuse Claimant must (i) complete
under oath a questionnaire to be developed by the Settlement Trustee and submitted to the STAC
and the Future Claimants’ Representative for approval; (ii) produce all records and documents in
his or her possession, custody or control related to the Abuse Claim, including all documents
pertaining to all settlements, awards, or contributions already received or that are expected to be
received from a Protected Party or other sources; and (iii) execute an agreement to be provided
or made available by the Settlement Trust with the questionnaire (1) to produce any further
records and documents in his or her possession, custody or control related to the Abuse Claim
reasonably requested by the Settlement Trustee, (2) consent to and agree to cooperate in any
examinations requested by the Settlement Trustee (including by healthcare professionals selected
by the Settlement Trustee); and (3) consent to and agree to cooperate in a written and/or oral
examination under oath if requested to do so by the Settlement Trustee. The date on which an
Abuse Claimant submits (i), (ii) and (iii) above to the Settlement Trust shall be the “Trust Claim
Submission Date”. The Abuse Claimant’s breach or failure to comply with the terms of his or
her agreement made in connection with his or her Trust Claim Submission shall be grounds for
disallowance or significant reduction of his or her Abuse Claim. To complete the evaluation of
each Abuse Claim submitted through a Trust Claim Submission, the Settlement Trustee also
may, but is not required to, obtain additional evidence from the Abuse Claimant or from other
parties pursuant to the Document Obligations and shall consider supplemental information
timely provided by the Abuse Claimant, including information obtained pursuant to the


                                              178
          Case 20-10343-LSS         Doc 5485       Filed 07/02/21   Page 185 of 474




Document Obligations. Non-material changes to the claims questionnaire may be made by the
Settlement Trustee with the consent of the STAC and the Future Claimants’ Representative.

              b.      Claims Evaluation

        The Settlement Trustee shall evaluate each Trust Claim Submission individually and will
follow the uniform procedures and guidelines set forth in the Trust Distribution Procedures to
determine, based on the evidence obtained by the Settlement Trust, whether or not a Submitted
Abuse Claim should be allowed. After a review of the documentation provided by the Abuse
Claimant in his or her Proof of Claim, Trust Claim Submission, materials received pursuant to
the Document Obligations, and any follow-up materials or examinations (including, without
limitation, any Trustee Interview), the Settlement Trustee will either find the Abuse Claim to be
legally valid and an Allowed Abuse Claim, or legally invalid and a Disallowed Claim.

              c.      Settlement Trustee Review Procedures

       The Settlement Trustee must evaluate each Submitted Abuse Claim, including the
underlying Proof of Claim, the Trust Claim Submission and/or the Trustee Interview or any other
follow-up, and documents obtained through the Document Obligations, and determine whether
such Claim is a legally valid Allowed Abuse Claim, based on the following criteria:

                      1.     Initial Evaluation Criteria. The Settlement Trustee shall perform
                             an Initial Evaluation of a Submitted Abuse Claim to determine
                             whether:
                             (A)     the Abuse Claimant’s Proof of Claim or Trust Claim
                                     Submission is substantially and substantively completed
                                     and signed under penalty of perjury;
                             (B)     the Direct Abuse Claim was timely submitted to the
                                     Settlement Trust under Article IV.A of the Trust
                                     Distribution Procedures; and
                             (C)     the Submitted Abuse Claim had not previously been
                                     resolved by litigation and/or settlement involving a
                                     Protected Party.
                             If any of these criteria are not met, then the Submitted Abuse
                             Claim shall be a Disallowed Claim.
                      2.     General Criteria for Evaluating Submitted Abuse Claims. To
                             the extent a Submitted Abuse Claim is not disallowed based on the
                             Initial Evaluation, then the Settlement Trustee will evaluate the
                             following factors to determine if the evidence related to the
                             Submitted Abuse Claim is credible and demonstrates, by a
                             preponderance of the evidence, that the Submitted Abuse Claim is
                             entitled to a recovery and should be allowed:




                                             179
Case 20-10343-LSS   Doc 5485       Filed 07/02/21    Page 186 of 474




              (A)    Alleged Abuse. The Abuse Claimant has identified alleged
                     acts of Abuse that he or she suffered;
              (B)    Alleged Abuser Identification. The Abuse Claimant has
                     either (i) identified an alleged abuser (e.g., by the full name
                     or last name) or (ii) provided specific information (e.g., a
                     physical description of an alleged abuser combined with the
                     name or location of the Abuse Claimant’s troop) about the
                     alleged abuser such that the Settlement Trustee can make a
                     reasonable determination that the alleged abuser was an
                     employee, agent or volunteer of a Protected Party, the
                     alleged abuser was a registered Scout, or the alleged abuser
                     participated in Scouting or a Scouting activity and the
                     Abuse was directly related to Scouting activities;
              (C)    Connection to Scouting. The Abuse Claimant has provided
                     information showing (or the Settlement Trustee otherwise
                     determines) that the Abuse Claimant was abused during a
                     Scouting activity or that the Abuse resulted from
                     involvement in Scouting activities;
              (D)    Date and Age. The Abuse Claimant has either: (i)
                     identified the date of the alleged abuse and/or his or her age
                     at the time of the alleged Abuse, or (ii) provided additional
                     facts (e.g., the approximate date and/or age at the time of
                     alleged Abuse coupled with the names of additional scouts
                     or leaders in the troop) sufficient for the Settlement Trustee
                     to determine the date of the alleged Abuse and age of the
                     Abuse Claimant at the time of such alleged Abuse; and
              (E)    Location of Abuse. The Abuse Claimant has identified the
                     venue or location of the alleged Abuse.
        3.    Submitted Abuse Claims That Satisfy the General Criteria. To
              the extent that a Submitted Abuse Claim meets the evidentiary
              standard set forth in the General Criteria and the Settlement
              Trustee has verified such information and determined that no
              materials submitted or information received in connection with the
              Submitted Abuse Claim are deceptive or fraudulent, the Submitted
              Abuse Claim will be, and will be deemed to be, an Allowed Abuse
              Claim.
        4.    Submitted Abuse Claims That Do Not Satisfy the General
              Criteria. If the Settlement Trustee determines that any Submitted
              Abuse Claim materials provided by an Abuse Claimant include
              fraudulent and/or deceptive information, the Submitted Abuse
              Claim will be, and will be deemed to be, a Disallowed Claim. To
              the extent that a Submitted Abuse Claim—after an opportunity for
              the Abuse Claimant to discover information from the Settlement

                             180
          Case 20-10343-LSS         Doc 5485       Filed 07/02/21    Page 187 of 474




                             Trust as provided in the Trust Distribution procedures—does not
                             meet the evidentiary standard set forth in the General Criteria, the
                             Settlement Trustee can disallow such Claim, or request further
                             information from the Abuse Claimant in question necessary to
                             satisfy the General Criteria requirements. If the Settlement Trustee
                             finds that any of the factors set forth in Article VII.C.2(a)-(c) of the
                             Trust Distribution Procedures with respect to any Submitted Abuse
                             Claim are not satisfied, the Claim will be per se disallowed and
                             will be, and will be deemed to be, a Disallowed Claim.
              d.      Disallowed Claims

        If the Settlement Trustee finds that a Submitted Abuse Claim is a Disallowed Claim, the
Settlement Trustee shall provide written notice of its determination to the relevant Abuse
Claimant. If the Settlement Trustee finds that a Submitted Abuse Claim is a Disallowed Claim,
the Settlement Trustee will not perform the Allowed Abuse Claim valuation analysis described
in Article VIII of the Trust Distribution Procedures. Abuse Claimants shall have the ability to
seek reconsideration of the Settlement Trustee’s determination set forth in the Disallowed Claim
Notice as described in Article VII.G of the Trust Distribution Procedures.

              e.      Allowed Abuse Claims

       If the Settlement Trustee finds that a Submitted Abuse Claim is an Allowed Abuse
Claim, the Settlement Trustee shall utilize the procedures described in Article VIII of the Trust
Distribution Procedures to determine the proposed Claims Matrix tier and Scaling Factors for
such Abuse Claim, and provide written notice of allowance and the Proposed Allowed Claim
Amount to the Abuse Claimant as set forth in Article VII.F of the Trust Distribution Procedures.

              f.      Claims Determination

        If the Abuse Claimant accepts the Proposed Allowed Claim Amount in the Allowed
Claim Notice or the reconsideration process set forth in Article VII.G of the Trust Distribution
Procedures has been exhausted (and no further action has been taken by the Abuse Claimant in
the tort system pursuant to Article XII of the Trust Distribution Procedures), the Proposed
Allowed Claim Amount shall become the Allowed Claim Amount for such Claim, and the holder
of such Allowed Abuse Claim shall receive payment in accordance with Article IX of the Trust
Distribution Procedures, subject to the Abuse Claimant executing the form of release set forth in
Article IX.D of the Trust Distribution Procedures.

              g.      Reconsideration of Settlement Trustee’s Determination

       An Abuse Claimant may make a request for reconsideration of (i) the disallowance of his
or her Submitted Abuse Claim, or (ii) the Proposed Allowed Claim Amount within thirty (30)
days of receiving a Disallowed Claim Notice or an Allowed Claim Notice. Any Abuse Claimant
who fails to submit a Reconsideration Request to the Settlement Trust by the Reconsideration
Deadline shall be deemed to accept the disallowance of the Abuse Claim or the Proposed
Allowed Claim Amount. Each Reconsideration Request must be accompanied by a check or
money order for $1,000 as an administrative fee for reconsideration. The Abuse Claimant may

                                             181
           Case 20-10343-LSS        Doc 5485        Filed 07/02/21   Page 188 of 474




submit further evidence in support of the Submitted Abuse Claim with the Reconsideration
Request. The Settlement Trustee will have sole discretion whether to grant the Reconsideration
Request. The decision to grant the Reconsideration Request does not guarantee that the
Settlement Trustee will reach a different result after reconsideration.

        If the Reconsideration Request is denied, the administrative fee will not be returned, and
the Settlement Trustee will notify the Abuse Claimant within thirty (30) days of receiving the
request that it will not reconsider the Abuse Claimant’s Submitted Abuse Claim. The Abuse
Claimant shall retain the ability to pursue the Settlement Trust in the tort system as described in
Article XII of the Trust Distribution Procedures.

       If the Reconsideration Request is granted, the Settlement Trustee will provide the Abuse
Claimant written notice within thirty (30) days of receiving the Reconsideration Request that it is
reconsidering the Abuse Claimant’s Submitted Abuse Claim. The Settlement Trustee will then
reconsider the Submitted Abuse Claim—including all new information provided by the Abuse
Claimant in the Reconsideration Request and any additional Trustee Interview—and will have
the discretion to maintain the prior determination or find that the Submitted Abuse Claim in
question is an Allowed Abuse Claim or should receive a new Proposed Allowed Claim Amount.

        If the Settlement Trustee determines upon reconsideration that a Submitted Abuse Claim
is an Allowed Abuse Claim and/or should receive a new Proposed Allowed Claim Amount, the
Settlement Trustee will deliver an Allowed Claim Notice and return the administrative fee to the
relevant Abuse Claimant. If the Settlement Trustee determines upon reconsideration that the
totality of the evidence submitted by the Abuse Claimant does not support changing the earlier
finding that the Submitted Abuse Claim is a Disallowed Claim, or that the Claim in question is
not deserving of a new Proposed Allowed Claim Amount, the Settlement Trustee’s earlier
allowance determination and/or Proposed Allowed Claim Amount shall stand and the Settlement
Trustee will provide a Claim Notice to the Abuse Claimant of either result within ninety (90)
days of the Settlement Trust having sent notice that it was reconsidering the Abuse Claimant’s
Submitted Abuse Claim. Thereafter, the Abuse Claimant shall retain the ability to pursue the
Settlement Trust in the tort system as described below in Article XII of the Trust Distribution
Procedures.

               h.     Claim Determination Deferral

        For a period of up to twelve (12) months from the Effective Date, and by an election
exercised at the time of the Trust Claim Submission, Direct Abuse Claimants whose Direct
Abuse Claims may be substantially reduced by the Scaling Factor described in Article
VIII.E.(iii)(a) of the Trust Distribution Procedures (statute of limitations defense) may elect to
defer the determination of their Proposed Allowed Claim Amounts to see if statute of limitations
revival legislation occurs, provided, however, that this claim determination deferral window shall
close for all Direct Abuse Claims twelve (12) months from the Effective Date at which time such
Submitted Abuse Claims shall be determined based on then applicable Scaling Factors.




                                              182
            Case 20-10343-LSS       Doc 5485       Filed 07/02/21   Page 189 of 474




               i.     Prevention and Detection of Fraud

        The Settlement Trustee shall work with the Claims Administrator to institute auditing and
other procedures to detect and prevent the allowance of Abuse Claims based on fraudulent Trust
Claim Submissions. Among other things, such procedures will permit the Settlement Trustee or
Claims Auditor to conduct random audits to verify supporting documentation submitted in
randomly selected Trust Claim Submissions, as well as targeted audits of individual Trust Claim
Submissions or groups of Trust Claim Submissions, any of which may include Trustee
Interviews. Trust Claim Submissions must be signed under the pains and penalties of perjury
and to the extent of applicable law, the submission of a fraudulent Trust Claim Submission may
violate the criminal laws of the United States, including the criminal provisions applicable to
Bankruptcy Crimes, 18 U.S.C. § 152, and may subject those responsible to criminal prosecution
in the Federal Courts.

       7.      Claims Matrix and Scaling Factors

               a.     Claims Matrix and Scaling Factors

        The Trust Distribution Procedures establish certain criteria for unliquidated claims
seeking compensation from the Settlement Trust, a Claims Matrix below that schedules six types
of Abuse and designates for each Abuse Type a Base Matrix Value, and Maximum Matrix
Value, and certain Scaling Factors identified below to apply to the Base Matrix Values to
determine the liquidated values for certain unliquidated Abuse Claims. The Abuse Types,
Scaling Factors, Base Matrix Values, and Maximum Matrix Values that are set forth in the
Claims Matrix have all been selected and derived with the intention of achieving a fair and
reasonable Abuse Claim valuation range in light of the best available information, considering
the settlement, verdict and/or judgments that Abuse Claimants would receive in the tort system
against the Protected Parties absent the bankruptcy. The Settlement Trustee shall utilize the
Claims Matrix and Scaling Factors as the basis to determine a Proposed Allowed Claim Amount
for each Allowed Abuse Claim that does not receive an Expedited Distribution or become a
STAC Tort Election Claim. The Proposed Allowed Claim Amount agreed to by the Direct
Abuse Claimant as the Allowed Claim Amount for an Allowed Abuse Claim shall be deemed to
be the Protected Parties’ liability for such Direct Abuse Claim (i.e., the claimant’s right to
payment for his or her Direct Abuse Claim), irrespective of how much the holder of such Abuse
Claim actually receives from the Settlement Trust pursuant to the payment provisions set forth in
Article IX of the Trust Distribution Procedures. In no circumstance shall the amount of a
Protected Party’s legal obligation to pay any Direct Abuse Claim be determined to be any
payment percentages hereunder or under the Settlement Trust Agreement (rather than the
liquidated value of such Direct Abuse Claim as determined under the Trust Distribution
Procedures).

               b.     Claims Matrix

       The Claims Matrix establishes six tiers of Abuse Types, and provides the range of
potential Allowed Claim Amounts assignable to an Allowed Abuse Claim in each tier. The first
two columns of the Claims Matrix delineate the six possible tiers to which an Allowed Abuse
Claim can be assigned based on the nature of the abuse. The Base Matrix Value column for each


                                             183
           Case 20-10343-LSS        Doc 5485        Filed 07/02/21   Page 190 of 474




tier represents the default Allowed Claim Amount for an Allowed Abuse Claim assigned to a
given tier, in each case based on historical abuse settlements and litigation outcomes which
included release for all BSA-related parties, including the BSA and all other putative Protected
Parties to such actions, prior to application of the Scaling Factors described in Article VIII.D of
the Trust Distribution Procedures. The Maximum Claims Matrix Value column for each tier
represents the maximum Allowed Claim Amount for an Allowed Abuse Claim assigned to a
given tier after Claims Matrix review and application of the Scaling Factors described in Article
VIII.C of the Trust Distribution Procedures. The ultimate distribution(s) to the holder of an
Allowed Abuse Claim that has received a Final Determination may vary upward (in the case of a
larger-than-expected Settlement Trust corpus) or downward (in the case of a smaller-than-
expected Settlement Trust corpus) from the holder’s Allowed Claim Amount based on the
payment percentages determined by the Settlement Trustee. If an Allowed Abuse Claim would
fall into more than one tier, it will be placed in the highest applicable tier. An Abuse Claimant
cannot have multiple Allowed Abuse Claims assigned to different tiers. Commencing on the
second anniversary of the Effective Date, the Settlement Trust shall adjust the valuation amounts
for yearly inflation based on the CPI-U. The CPI-U adjustment may not exceed 3% annually,
and the first adjustment shall not be cumulative.
Tier     Type of Abuse                                           Base              Maximum
                                                                Matrix            Matrix Value
                                                                Value
   1     Anal or Vaginal Penetration by Adult Perpetrator— $600,000               $2,700,000
         includes anal or vaginal sexual intercourse, anal or
         vaginal digital penetration, or anal or vaginal
         penetration with a foreign, inanimate object.
   2     Oral Contact by Adult Perpetrator—includes oral      $450,000            $2,025,000
         sexual intercourse, which means contact between the
         mouth and penis, the mouth and anus, or the mouth
         and vulva or vagina.
         Anal or Vaginal Penetration by a Youth Perpetrator—
         includes anal or vaginal sexual intercourse, anal or
         vaginal digital penetration, or anal or vaginal
         penetration with a foreign, inanimate object.
   3     Masturbation by Adult Perpetrator—includes touching $300,000             $1,350,000
         of the male or female genitals that involves
         masturbation of the abuser or claimant.
         Oral Contact by a Youth Perpetrator—includes oral
         sexual intercourse, which means contact between the
         mouth and penis, the mouth and anus, or the mouth
         and vulva or vagina.
   4     Masturbation by Youth Perpetrator—includes $150,000                       $675,000
         touching of the male or female genitals that involves
         masturbation of the abuser or claimant.
         Touching of the Sexual or Other Intimate Parts
         (unclothed) by Adult Perpetrator.


                                              184
           Case 20-10343-LSS         Doc 5485        Filed 07/02/21    Page 191 of 474




   5     Touching of the Sexual or Other Intimate Parts               $75,000       $337,500
         (unclothed) by a Youth Perpetrator.
         Touching of the Sexual or Other Intimate Parts
         (clothed), regardless of who is touching whom and not
         including masturbation.
         Exploitation for child pornography.
   6     Sexual Abuse-No Touching.                                    $3,500         $8,500
         Adult Abuse Claims.

               c.      Scaling Factors

        After the Settlement Trustee has assigned an Allowed Abuse Claim to one of the six tiers
in the Claims Matrix, the Settlement Trustee will utilize the Scaling Factors described below to
determine the Proposed Allowed Claim Amount for each Allowed Abuse Claim. The Scaling
Factors are based on evidence regarding the BSA’s and other putative Protected Parties’
historical abuse settlements, litigation outcomes, and other evidence supporting the Scaling
Factors. Each Allowed Abuse Claim will be evaluated for each factor by the Settlement Trustee
through his or her review of the evidence obtained through the relevant Proof of Claim, Trust
Claim Submission and any related or follow-up materials, interviews or examinations, as well as
materials obtained by the Settlement Trust through the Document Obligations. These scaling
factors can increase or decrease the Proposed Allowed Claim Amount for an Allowed Abuse
Claim depending on the severity of the facts underlying the Claim. By default, the value of each
scaling factor is one (1), meaning that in the absence of the application of the scaling factor, the
Base Matrix Value assigned to a Claim is not affected by that factor. In contrast, if the
Settlement Trustee determines that a particular scaling factor as applied to a given Allowed
Abuse Claim is 1.5, the Proposed Allowed Claim Amount for the Allowed Abuse Claim will be
increased by 50%, the result of multiplying the Base Matrix Value of the Allowed Abuse Claim
by 1.5. The combined effect of all scaling factors is determined by multiplying the scaling
factors together then multiplying the result by the Base Matrix Value of the Allowed Abuse
Claim. See Article VII.F of the Trust Distribution Procedures for illustrative example.

       Aggravating Scaling Factors. The Settlement Trustee may assign upward Scaling
       Factors to each Allowed Abuse Claim based on the following categories:




                                               185
Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 192 of 474




   (i)     Nature of Abuse and Circumstances. To account for particularly severe
           Abuse or aggravating circumstances, the Settlement Trustee may assign an
           upward Scaling Factor of up to 1.5 to each Allowed Abuse Claim. The
           hypothetical base case scenario for this scaling factor would involve a
           single incident of Abuse with a single perpetrator with such perpetrator
           having accessed the victim as an employee or volunteer within BSA-
           sponsored scouting. The hypothetical base case is incorporated into the
           Base Matrix Value in the Claims Matrix tiers and would not receive an
           increase on account of this factor. By way of example, aggravating factors
           that can give rise to a higher scaling factor include the following factors:

           1.     Extended duration and/or frequency of the Abuse;
           2.     Exploitation of the Abuse Claimant for child pornography;
           3.     Coercion or threat or use of force or violence, stalking; and
           4.     Multiple perpetrators involved in sexual misconduct.
   (ii)    Abuser Profile. To account for the alleged abuser’s profile, the
           Settlement Trustee may assign an upward Scaling Factor of up to 2.0 to an
           Allowed Abuse Claim. This factor is to be evaluated relative to a
           hypothetical base case scenario involving a perpetrator as to whom there is
           no other known allegations of Abuse. The hypothetical base case is
           incorporated into the Base Matrix Value in the Claims Matrix tiers and
           would not receive an increase on account of this factor. An upward
           Scaling Factor may be applied for this category as follows (the Settlement
           Trustee may only apply the scaling factor of the single highest applicable
           category listed below):

           1.     1.25 if the abuser was accused by at least one (1) other alleged
                  victim of Abuse;
           2.     1.5 if the abuser was accused by five (5) or more other alleged
                  victims of Abuse;
           3.     2.0 if the abuser was accused by ten (10) or more other alleged
                  victims of Abuse; and
           4.     1.25 to 2.0 if there is evidence of negligence of a Protected Party
                  (e.g., the inclusion of the perpetrator in the IV files (Volunteer
                  Screening Database) for abuse reasons).
   (iii)   Impact of the Abuse. To account for the impact of the alleged Abuse on
           the Abuse Claimant’s mental health, physical health, inter-personal
           relationships, vocational capacity or success, academic capacity or
           success, and whether the alleged Abuse at issue resulted in legal
           difficulties for the Abuse Claimant, the Settlement Trustee may assign an
           upward Scaling Factor of up to 1.5. This factor is to be evaluated relative
           to a hypothetical base case scenario of a victim of Abuse who suffered the

                                  186
   Case 20-10343-LSS        Doc 5485        Filed 07/02/21   Page 193 of 474




              typical level of Abuse-related distress within the tier to which the Allowed
              Abuse Claim was assigned. The hypothetical base case is incorporated
              into the Base Matrix Values in the Claims Matrix tiers and would not
              receive an increase on account of this factor. The Settlement Trustee will
              consider, along with any and all other relevant factors, whether the Abuse
              at issue manifested or otherwise led the Abuse Claimant to experience or
              engage in behaviors resulting from:

              1.      Mental Health Issues: This includes anxiety, depression, post-
                      traumatic stress disorder, substance abuse, addiction,
                      embarrassment, fear, flashbacks, nightmares, sleep issues, sleep
                      disturbances, exaggerated startle response, boundary issues, self-
                      destructive behaviors, guilt, grief, homophobia, hostility,
                      humiliation, anger, isolation, hollowness, regret, shame, isolation,
                      sexual addiction, sexual problems, sexual identity confusion, low
                      self-esteem or self-image, bitterness, suicidal ideation, suicide
                      attempts, and hospitalization or receipt of treatment for any of the
                      foregoing.
              2.      Physical Health Issues: This includes physical manifestations of
                      emotional distress, gastrointestinal issues, headaches, high blood
                      pressure, physical manifestations of anxiety, erectile dysfunction,
                      heart palpitations, sexually-transmitted diseases, physical damage
                      caused by acts of Abuse, reproductive damage, self-cutting, other
                      self-injurious behavior, and hospitalization or receipt of treatment
                      for any of the foregoing.
              3.      Interpersonal Relationships: This includes problems with authority
                      figures, hypervigilance, sexual problems, marital difficulties,
                      problems with intimacy, lack of trust, isolation, betrayal, impaired
                      relations, secrecy, social discreditation and isolation, damage to
                      family relationships, and fear of children or parenting.
              4.      Vocational Capacity: This includes under- and un-employment,
                      difficulty with authority figures, difficulty changing and
                      maintaining employment, feelings of unworthiness, or guilt related
                      to financial success.
              5.      Academic Capacity: This includes school behavior problems.
              6.      Legal Difficulties: This includes criminal difficulties, bankruptcy,
                      and fraud.
Mitigating Scaling Factors. The Settlement Trustee may assign a mitigating Scaling
Factor in the range of 0 to 1.0 except as specifically provided below to each Allowed
Abuse Claim to eliminate or decrease the Proposed Allowed Claim Amount for such
Claim. Each mitigating factor is to be evaluated relative to a hypothetical base case
scenario of a timely asserted Abuse Claim with supporting evidence that demonstrates,
by a preponderance of the evidence, Abuse by a perpetrator that accessed the victim as an

                                      187
   Case 20-10343-LSS         Doc 5485        Filed 07/02/21   Page 194 of 474




employee, agent or volunteer of a Protected Party, as a registered Scout or as a participant
in Scouting within BSA-sponsored Scouting. If statute of limitations revival legislation
occurs in a particular jurisdiction, the Settlement Trustee may modify the applicable
Scaling Factor (as described below) relevant thereto on a go-forward basis and determine
Proposed Allowed Claim Amounts for Abuse Claims in such jurisdiction thereafter based
on such modified Scaling Factor. Included in the hypothetical base case scenario is that
the applicable period under a statute of limitations or repose for timely asserting such
Abuse Claim against any potentially responsible party will not have passed. The
hypothetical base case is incorporated into the Base Matrix Values in the Claims Matrix
tiers and would not receive a decrease on account of these factors. Such factors may
include the following:

       (i)     Absence of Protected Party Relationship or Presence of a Responsible
               Party that Is Not a Protected Party.

               (A)    Familial Relationship. A Protected Party’s responsibility for a
                      perpetrator may be factually or legally attenuated or mitigated
                      where the perpetrator also had a familial relationship with the
                      Abuse Claimant. Familial Abuse—even if the perpetrator was an
                      employee, agent or volunteer of a Protected Party, and the Abuse
                      occurred in connection with BSA-related Scouting—should result
                      in a significant reduction of the Proposed Allowed Claim Amount.

               (B)    Other Non-Scouting Relationship.             A Protected Party’s
                      responsibility for a perpetrator may be factually or legally
                      attenuated or mitigated where the perpetrator also maintained a
                      non-familial relationship with the Abuse Claimant through a
                      separate affiliation, such as a school, or a religious organization,
                      even if the perpetrator was an employee, agent or volunteer of a
                      Protected Party, or the Abuse occurred in settings where a
                      Protected Party did not have the ability or responsibility to exercise
                      control. Factors to consider include how close the relationship was
                      between the perpetrator and the victim outside of their Scouting-
                      related relationship, whether Abuse occurred and the extent of such
                      Abuse outside of their Scouting relationship, and applicable law
                      related to apportionment of liability. In such event, the Settlement
                      Trustee shall determine and apply a mitigating Scaling Factor that
                      accounts for such other relationship and the related Abuse. By
                      way of example, if the Settlement Trustee determines after
                      evaluation of an Allowed Abuse Claim and application of all of the
                      other Scaling Factors that the perpetrator, who was an employee,
                      agent or volunteer of a Protected Party for BSA-related Scouting,
                      also was the primary teacher (at a non-Protected Party entity or
                      institution) of the Abuse Claimant outside of BSA-related
                      Scouting, and if numerous incidents of Abuse occurred outside of
                      Scouting before one incident of BSA-related Scouting Abuse
                      occurred, the Settlement Trustee shall apply a mitigating Scaling


                                       188
Case 20-10343-LSS   Doc 5485        Filed 07/02/21   Page 195 of 474




              Factor as a material reduction of the Proposed Allowed Claim
              Amount.

        (C)   Other Responsible Non-Protected Party. The Abuse Claimant may
              have a cause of action under applicable law for a portion of his or
              her Direct Abuse Claim against a responsible entity, such as a
              Chartered Organization, that is not a Protected Party. By way of
              example, if the Settlement Trustee determines after evaluation of a
              Submitted Abuse Claim that (i) a Chartered Organization that is
              not a Protected Party is responsible under applicable law for a
              portion of the liability and (ii) a Protected Party(ies) are not also
              liable for the same portion of the liability (taking into account the
              relevant jurisdiction’s prevailing law on apportionment of
              damages), the Settlement Trustee shall apply a final Scaling Factor
              to account for such non-Protected Party’s portion of the liability.




                              189
Case 20-10343-LSS        Doc 5485        Filed 07/02/21   Page 196 of 474




   (ii)    Other Settlements, Awards, Contributions, or Limitations. The
           Settlement Trustee may consider any further limitations on the Abuse
           Claimant’s recovery in the tort system. The Settlement Trustee also
           should consider the amounts of any settlements or awards already received
           by the Abuse Claimant from other, non-Protected Party sources as well as
           agreed and reasonably likely to be received contributions from other, non-
           Protected Party sources that are related to the Abuse. By way of example,
           the Settlement Trustee should assign an appropriate Scaling Factor to
           Allowed Abuse Claims capped by charitable immunity under the laws of
           the jurisdiction where the Abuse occurred.            Notwithstanding the
           foregoing, where an Abuse Claimant has obtained a recovery based on the
           independent liability of a third party for separate instances of Abuse that
           occurred without connection to Scouting activities, no mitigating factor or
           reduction in value will be applied based on that recovery.

   (iii)   Statute of Limitations or Repose and BSA’s Discharge. If the evidence
           provided by the Abuse Claimant or otherwise obtained by the Settlement
           Trustee results in the Settlement Trustee concluding that the subject Direct
           Abuse Claim could be dismissed or denied in the tort system as to all
           Protected Parties against whom the Direct Abuse Claim was timely
           submitted (as set forth in Article IV.A of the Trust Distribution
           Procedures) due to the passage of a statute of limitations or a statute of
           repose, the Settlement Trustee shall apply an appropriate Scaling Factor
           based on the ranges set forth in Schedule 1 of the Trust Distribution
           Procedures; provided, however, the Settlement Trustee will weigh the
           strength of any relevant evidence submitted by the Abuse Claimant to
           determine whether the statute of limitations could be tolled under
           applicable law, and may apply a higher Scaling Factor if such evidence
           demonstrates to the Settlement Trustee that tolling would be appropriate
           under applicable state law.

   (iv)    Absence of a Putative Defendant. If the Direct Abuse Claim could be
           diminished because such claim was not timely submitted against BSA or
           another Protected Party (as set forth in Article IV.A of the Trust
           Distribution Procedures), such that in a suit in the tort system, such Direct
           Abuse Claim would be burdened by an “empty chair” defense due to the
           absence of a Missing Party(ies), the Settlement Trustee shall apply a
           mitigating Scaling Factor to account for a Missing Party’s absence. By
           way of example, where a timely submitted Direct Abuse Claim was not
           timely submitted against BSA (i.e., the Abuse Claimant failed to timely
           file a Chapter 11 POC) but was only timely submitted against the Local
           Council and/or another Protected Party (as set forth in Articles IV.A(ii)
           and (iii) of the Trust Distribution Procedures), such absence of the BSA
           due to BSA’s discharge would be the basis for such a substantial
           reduction. Any Direct Abuse Claim that is reduced due to the absence of
           the BSA under this mitigating Scaling Factor shall only be payable, as
           reduced, from Settlement Trust Assets contributed by the applicable Local

                                   190
            Case 20-10343-LSS      Doc 5485        Filed 07/02/21   Page 197 of 474




                      Council or Chartered Organization, pro rata with all other Direct Abuse
                      entitled to share in the Settlement Trust Assets contributed by such Local
                      Council or Chartered Organization.

               d.     Allowed Abuse Claim Calculus

        After the Settlement Trustee assigns an Allowed Abuse Claim to a Claims Matrix tier and
determines the appropriate Scaling Factors that apply to the Claim, the Proposed Allowed Claim
Amount for the Allowed Abuse Claim is the product of the Base Matrix Value of the Claim and
the Scaling Factors applied to the Claim. In no event can an Allowed Abuse Claim’s Proposed
Allowed Claim Amount (or Allowed Claim Amount) exceed the Maximum Matrix Value for the
Claim’s assigned Claims Matrix tier. By way of example, if an Allowed Abuse Claim is
determined by the Settlement Trustee to be a tier 1 claim (Base Matrix Value of $600,000) with a
Scaling Factor of 1.5 for the nature and circumstances of the abuse, and a mitigating Scaling
Factor of 0.75, and no other Scaling Factors, the Proposed Allowed Claim Amount for the
Allowed Abuse Claim would be $675,000, calculated as $600,000 x 1.5 x 0.75 = $675,000. As a
further example, if, in addition to the above Scaling Factors, the same Allowed Abuse Claim had
an additional aggravating Scaling Factor of 2.0 on account of the abuser’s profile, the Proposed
Allowed Claim Amount for the Allowed Abuse Claim would be $1,350,000 (calculated as
$600,000 x 1.5 x .75 x 2.0).

               e.     Optional Chartered Organization Release

       To have the opportunity to exclusively share in any settlement proceeds received from a
Chartered Organization that becomes a Protected Party as provided in Article IX.F of the Trust
Distribution Procedures, a Direct Abuse Claimant must execute either (i) the conditional release
of the Charitable Organization(s) against whom the Abuse Claimant has an Abuse Claim, that
will become effective as to that Abuse Claimant if the Charitable Organization(s) against whom
the Abuse Claimant conditionally released becomes a Protected Party(ies), in the form attached
as Exhibit B to the Trust Distribution Procedures, or (ii) the non-conditional release of all
Chartered Organizations in the form attached as Exhibit C to the Trust Distribution Procedures.

       8.      Payment of Final Determination Allowed Abuse Claim

               a.     Payment Upon Final Determination

       Only after the Settlement Trustee has established an Initial Payment Percentage in
accordance with Section 4.1 of the Settlement Trust Agreement, then once there is a Final
Determination of an Abuse Claim pursuant to Article VII.F of the Trust Distribution Procedures,
the Claimant will receive a payment of such Final Determination based on the Payment
Percentage then in effect as described in Articles IX.B and IX.C of the Trust Distribution
Procedures. For the purpose of payment by the Settlement Trust, a Final Judicial Determination
(as defined in Article XII.H of the Trust Distribution Procedures) shall constitute a Final
Determination.




                                             191
          Case 20-10343-LSS         Doc 5485        Filed 07/02/21   Page 198 of 474




               b.     Initial Payment Percentage

        After the Claimant accepts the Proposed Allowed Claim Amount and there is a Final
Determination of the Abuse Claim, the Settlement Trust shall pay an Initial Distribution based on
the Initial Payment Percentage established by the Settlement Trustee in accordance with the
Settlement Trust Agreement.

               c.     Supplemental Payment Percentage

        When the Settlement Trustee determines that the then-current estimates of the Settlement
Trust’s assets and its liabilities, as well as then-estimated value of then-pending Abuse Claims,
warrant additional distributions on account of the Final Determinations, the Settlement Trustee
shall set a Supplemental Payment Percentage in accordance with the Settlement Trust
Agreement.       Such Supplemental Payment Percentages shall be applied to all Final
Determinations that became final prior to the establishment of such Supplemental Payment
Percentage. Claimants whose Abuse Claim becomes a Final Determination after a Supplemental
Payment Percentage is set shall receive an Initial Distribution equal to the then existing payment
percentage. For the avoidance of doubt, the Allowed Claim Amount of each Allowed Abuse
Claim after Final Determination shall be deemed to be the Protected Parties’ liability for such
Allowed Abuse Claim irrespective of how much the holder of such Abuse Claim actually
receives from the Settlement Trust pursuant to the payment provisions set forth in Article IX of
the Trust Distribution Procedures. For example if the Allowed Claim Amount for an Allowed
Abuse Claim that has received a Final Determination is $1,350,000, even if the Settlement Trust
distributes less than $1,350,000 to the Abuse Claimant on account of such Allowed Abuse Claim
based on application of the Initial Payment Percentage and any Subsequent Payment
Percentage(s), the Allowed Claim Amount for the Abuse Claim is still $1,350,000.

               d.     Release

       In order for an Allowed Abuse Claim to receive a Final Determination and for the
relevant Abuse Claimant to receive any payment from the Settlement Trust, the Abuse Claimant
must submit an executed form of release to be developed, in each case, by the Coalition, the Tort
Claimants’ Committee, and the Future Claimants’ Representative, in consultation with the BSA.
The form of release agreement that a Direct Abuse Claimant who takes the Expedited
Distribution Election must execute is attached as Exhibit A to the Trust Distribution Procedures.
The form of the Settling Chartered Organization Release applicable to an Abuse Claimant who
has elected to provide a conditional release to certain Chartered Organizations shall be
substantially in the form of Exhibit B to the Trust Distribution Procedures. The form of the
Voluntary Chartered Organization Release applicable to an Abuse Claimant who has selected a
Final Determination based on the Proposed Allowed Claim Amount shall be substantially in the
form of Exhibit C to the Trust Distribution Procedures. The form of the release applicable to an
Abuse Claimant who has selected a Final Determination based on the Proposed Allowed Claim
Amount but who does not elect to execute the Voluntary Chartered Organization Release shall be
substantially in the form of Exhibit D to the Trust Distribution Procedures.




                                              192
            Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 199 of 474




               e.     FIFO Claims Process Queuing and Exigent Health Claims

        The Settlement Trust shall review all Trust Claim Submissions for processing purposes
on a FIFO basis as set forth in the Trust Distribution Procedures, except as otherwise provided in
the Trust Distribution Procedures with respect to Expedited Distributions, Exigent Health
Claims, or Submitted Abuse Claims electing to defer determination of their Allowed Claim
Amounts for up to twelve (12) months from the Effective Date pursuant to Article VII.H of the
Trust Distribution Procedures. An Abuse Claimant’s position in the FIFO Processing Queue
shall be determined as of the Abuse Claimant’s Trust Claim Submission Date. If any Trust
Claim Submissions are filed on the same date, an Abuse Claimant’s position in the applicable
FIFO Processing Queue vis-à-vis such other same-day claims shall be determined by the
claimant’s date of birth, with older Abuse Claimants given priority over younger Abuse
Claimants. An Abuse Claimant that seeks recovery on account of an Exigent Health Claim
based on an Allowed Claim Amount determined through the matrix shall be moved in front of
the FIFO Processing Queue no matter what the order of processing otherwise would have been
under the Trust Distribution Procedures. Following receipt of a Final Determination on account
of an Exigent Health Claim, the holder of an Exigent Health Claim shall receive an Initial
Distribution from the Settlement Trust (subject to the payment percentages then in effect), within
thirty (30) days of executing the release as set forth in Article IX.D of the Trust Distribution
Procedures.

               f.     Source Affected Weighting

        Notwithstanding the Initial Payment Percentage and the Supplemental Payment
Percentages applied hereunder, a portion of Non-BSA Sourced Assets shall be allocated (after
deducting an estimated pro rata share of Settlement Trust expenses and direct expenses related to
the collection of Non-BSA Sourced Assets) only among the Allowed Abuse Claims that (1)
could have been satisfied from that source absent the Plan’s Discharge and Channeling
Injunction and (2) are held by Direct Abuse Claimants that execute a conditional release, the
form of which is attached as Exhibit B to the Trust Distribution Procedures, releasing all claims
against all Chartered Organizations if the Settlement Trust enters into a global settlement making
such Chartered Organization a Protected Party. The Settlement Trustee shall establish separate
payment percentages in accordance with the Settlement Trust Agreement to effectuate the
distribution of any Non-BSA Sourced Assets. For the avoidance of doubt, irrespective of the
establishment of the indicated portion of any increased payment percentage under Article IX.F of
the Trust Distribution Procedures and the Settlement Trust Agreement that allocates Non-BSA
Sourced Assets to holders of certain eligible Allowed Abuse Claims, the maximum payment that
an Abuse Claimant can recover from the Settlement Trust before all other Allowed Abuse
Claims are paid in full is the Final Determination Allowed Abuse Claim Amount for his or her
Claim.

       9.      Rights of Settlement Trust Against Non-Settling Insurance Companies

       Pursuant to the Plan, the Settlement Trust has taken an assignment of BSA’s and any
other Protected Party’s (to the extent provided for in the Plan) rights and obligations under the
Insurance Policies. For any Abuse Claim that the Settlement Trustee determines is an Allowed
Abuse Claim pursuant to Article VII of the Trust Distribution Procedures, the Settlement Trustee


                                              193
             Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 200 of 474




will determine, based on the relevant Trust Claim Submission and any other information
submitted in connection with that submission and in the materials obtained through the
Document Obligations, whether any Non-Settling Insurance Company issued coverage that is
available to respond to such Claim. The Settlement Trustee may determine that multiple Non-
Settling Insurance Companies have responsibility for an Insured Abuse Claim. The Settlement
Trustee shall seek reimbursement for each Insured Abuse Claim that is an Insured Abuse Claim,
including the Proposed Allowed Claim Amount, from the applicable Non-Settling Insurance
Company(ies) pursuant to the Insurance Policies and applicable law. The Settlement Trustee
shall have the ability to exercise all of the rights and interests in the Insurance Policies assigned
to the Settlement Trust as set forth in the Plan, including the right to resolve any disputes with a
Non-Settling Insurance Company regarding their obligation to pay some or all of an Insured
Abuse Claim. The Settlement Trustee will exercise those rights consistent with their duty to
preserve and maximize the assets of the Settlement Trust. The Settlement Trustee will have the
ability to request further information from Abuse Claimants in connection with seeking
reimbursement for Insured Abuse Claims.

       10.      Indirect Claims

                a.     Claims

        To be eligible to receive compensation from the Settlement Trust, the holder of an
Indirect Abuse Claim must satisfy Article IV.B of the Trust Distribution Procedures. Indirect
Abuse Claims that become Allowed Indirect Abuse Claims shall receive distributions in
accordance with Article IX of the Trust Distribution Procedures, provided, however, that any
Indirect Abuse Claim shall be subordinate and junior in right to the prior payment in full of all
Allowed Abuse Claims that are Direct Abuse Claims as liquidated under the Trust Distribution
Procedures.

                b.     Offset

        The liquidated value of any Indirect Abuse Claim paid by the Settlement Trust shall be
treated as an offset to or reduction of the full liquidated value of any related Direct Abuse Claim
that might be subsequently asserted against the Settlement Trust as being against any Protected
Party(ies) whose liability was paid by the Indirect Abuse Claimant.

       11.      Tort System Alternative

                a.     Remedies after Disallowance or Exhaustion of Claims Allowance
                       Procedures

        Within thirty (30) days after a Direct Abuse Claimant receives an Allowed Claim Notice
or Claim Notice following a Reconsideration Request in accordance with Article VII.G of the
Trust Distribution Procedures, an Abuse Claimant may notify the Settlement Trust of his or her
intention to seek a de novo determination of its Direct Abuse Claim by a court of competent
jurisdiction, subject to the limitations set forth in Article XII of the Trust Distribution
Procedures. Such notification shall be made by submitting a written notice to the Settlement
Trustee by the Tort Election Deadline. Unless the Settlement Trustee agrees to extend the Tort
Election Deadline, Abuse Claimants who fail to so submit and/or file a Judicial Election Notice

                                               194
          Case 20-10343-LSS         Doc 5485        Filed 07/02/21   Page 201 of 474




by the Tort Election Deadline shall be deemed to accept the disallowance of their Abuse Claims
or the Proposed Abuse Claim Amounts (as applicable) and shall have no right to seek any further
review of their Abuse Claims. An Abuse Claimant that asserts a TDP Tort Election Claim may
not seek costs or expenses against the Settlement Trust in the lawsuit filed and the Settlement
Trust may not seek costs or expenses against the Abuse Claimant. Any recoveries for a TDP
Tort Election Claim from outside the Settlement Trust in respect of a Protected Party’s liability
are payable to the Settlement Trust and the Abuse Claimant shall be paid in accordance with
Articles XII.G and IX of the Trust Distribution Procedures.

               b.     Supporting Evidence for TDP Tort Election Claims

        TDP Tort Election Claims in the federal courts shall be governed by the rights and
obligations imposed upon parties to a contested matter under the Federal Rules of Bankruptcy
Procedure, provided, however, that an Abuse Claimant that prosecutes in any court a TDP Tort
Election Claim after seeking reconsideration from the Settlement Trust shall not have the right to
introduce into evidence to the applicable court any information or documents that (i) were
requested by the Settlement Trustee and (ii) were in the possession, custody or control of the
Abuse Claimant at the time of a request by the Settlement Trust, but which the Abuse Claimant
failed to or refused to provide to the Settlement Trust in connection with the claims evaluation
process in the Trust Distribution Procedures. The Abuse Claimant’s responses to requests by the
Settlement Trustee for documents or information shall be subject to Rule 37 of the Federal Rules
of Civil Procedure, as applicable under the Federal Rules of Bankruptcy Procedure, and/or any
comparable State Rule of Civil Procedure. An Abuse Claimant shall not have the right to
disclose any Proposed Abuse Claim Amount received from the Settlement Trust to any court in
connection with a Tort Election Claim. Subject to the terms of any protective order entered by a
court, the Settlement Trustee shall be permitted to introduce as evidence before a court all
information and documents submitted to the Settlement Trust under the Trust Distribution
Procedures, and the Abuse Claimant may introduce any and all information and documents that
he or she submitted to the Settlement Trust under the Trust Distribution Procedures.

               c.     Authorization of Settlement Trustee and Settlement Trust Advisory
                      Committee

        The Settlement Trustee may authorize the commencement or continuation of a lawsuit by
a Direct Abuse Claimant in any court of competent jurisdiction against the Settlement Trust to
obtain the Allowed Claim Amount of a Direct Abuse Claim. STAC Tort Election Claims shall
not be required to exhaust any remedies under the Trust Distribution Procedures before
commencing or continuing such lawsuit. No Abuse Claimant may pursue a STAC Tort Election
Claim without the prior written approval of the Settlement Trustee in accordance with the
Settlement Trust Agreement. Fifty percent (50%) (or less if determined by the Settlement
Trustee) of any amounts paid with respect to a judgment for, or a settlement of, a STAC Tort
Election Claim by a Non-Settling Insurance Company, as to a policy as to which a Protected
Party has assigned relevant insurance rights to the Settlement Trust, shall be paid over to the
Settlement Trust.




                                              195
           Case 20-10343-LSS         Doc 5485        Filed 07/02/21   Page 202 of 474




               d.      Tender to Non-Settling Insurance Company

        If an Abuse Claimant is authorized to file suit against the Settlement Trust as provided in
Articles XII.A and XII.C of the Trust Distribution Procedures, the Settlement Trustee shall
determine, based on the Trust Claim Submission and any other information obtained in
connection with that submission and materials received in connection with the Document
Obligations, whether any Non-Settling Insurance Company issued coverage that is available to
respond to the lawsuit. The Settlement Trustee may determine that there are multiple Non-
Settling Insurance Companies that have responsibility to defend an Insured Lawsuit. The
Settlement Trustee shall provide notice, and if applicable, seek defense, of any Insured Lawsuit
to each Non-Settling Insurance Company from whom the Settlement Trustee determines
insurance coverage may be available in accordance with the terms of each applicable Insurance
Policy.

               e.      Parties to Lawsuit

        Any lawsuit commenced under Article XII of the Trust Distribution Procedures must be
filed by the Abuse Claimant in his or her own right and name and not as a member or
representative of a class, and no such lawsuit may be consolidated with any other lawsuit. The
Abuse Claimant may assert its Abuse Claim against the Settlement Trust as if the Abuse
Claimant were asserting such claim against either the Debtors or another Protected Party and the
discharge and injunctions in the Plan had not been issued. The Abuse Claimant may name any
person or entity that is not a Protected Party, including Non-Settling Insurance Companies to the
extent permitted by applicable law. Abuse Claimants may pursue in any manner or take any
action otherwise permitted by law against persons or entities that are not Protected Parties so
long as they are not an additional insured or an Insurance Company as to an Insurance Policy
issues to the BSA.

               f.      Defenses

       All defenses (including, with respect to the Settlement Trust, all defenses that could have
been asserted by the Debtors or Protected Parties, except as otherwise provided in the Plan) shall
be available to both sides (which may include any Non-Settling Insurance Company) at trial.

               g.      Settlement Trust Liability for Tort Election Claims

        An Abuse Claimant who pursues a Tort Election Claim shall have an Allowed Claim
Amount equal to zero if the litigation is dismissed or claim denied. If the matter is litigated, the
Allowed Claim Amount shall be equal to the settlement or final judgment amount obtained in the
tort system less any payments actually received and retained by the Abuse Claimant, provided
that, exclusive of amounts payable pursuant to Article XII.C of the Trust Distribution Procedures
(in the event such amounts exceed the Maximum Matrix Value in the applicable tier set forth in
the Claims Matrix), any amount of such Allowed Claim Amount for a Tort Election Claim in
excess of the Maximum Matrix Value in the applicable tier set forth in the Claims Matrix shall
be subordinate and junior in right for distribution from the Settlement Trust to the prior payment
by the Settlement Trust in full of all Direct Abuse Claims that are Allowed Abuse Claims as
liquidated under the Trust Distribution Procedures (excluding Article XII). By way of example,


                                               196
          Case 20-10343-LSS         Doc 5485       Filed 07/02/21   Page 203 of 474




presume (1) there is an Abuse Claimant asserting tier one abuse that achieves a $5 million
verdict for his or her STAC Tort Election Claim against the Settlement Trust, and (2) a Non-
Settling Insurance Company pays $750,000 in coverage under a policy providing primary
coverage, $375,000 of which is paid directly to the Abuse Claimant and $375,000 of which is
paid over to the Settlement Trust pursuant to Article XII.C of the Trust Distribution Procedures.
Although the unpaid amount of such Allowed Abuse Claim would be $4,625,000, the maximum
total payment that the Abuse Claimant can recover from the Settlement Trust (before the non-
subordinated portion of all other Direct Abuse Claims that are Allowed Abuse Claims are paid in
full) is $2,700,000 (the Maximum Matrix Value in tier one), or an additional $2,325,000, paid
pursuant to the terms of Article IX of the Trust Distribution Procedures. For the avoidance of
doubt, the limit on the Settlement Trust liability under Article XII.G of the Trust Distribution
Procedures shall not apply or inure to the benefit of any Non-Settling Insurance Company, and
the Settlement Trust shall be able to obtain coverage, subject to Article X of the Trust
Distribution Procedures, for the full Allowed Claim Amount obtained by the Abuse Claimant
through a Tort Election Claim.

              h.      Settlement or Final Judgment

        If the Settlement Trust reaches a global settlement making a Protected Party of a Non-
Settling Insurance Company or other person or entity involved in a Tort Election Claim or
obtains a final judgment in a suit against such person or entity terminating liability for such
person or entity to the Abuse Claimant, the Abuse Claimant shall be entitled to proceed with the
Tort Election Claim for any reason (e.g., if there are persons or entities that are not Protected
Parties to collect from). Alternatively, the Abuse Claimant can elect to terminate the Tort
Election Claim without prejudice and have its Abuse Claim determined through the Trust
Distribution Procedures (i.e., as if no STAC Tort Election Claim had been made), in which event
the Abuse Claimant may submit relevant evidence from the Tort Election Claim that the
Settlement Trustee shall take into account in evaluating the Abuse Claim under the Trust
Distribution Procedures. Such Abuse Claimant may be provided other alternatives by the
Settlement Trust if it had been pursuing a STAC Tort Election Claim.

              i.      Payment of Judgments by the Settlement Trust

       Subject to Article XII.G of the Trust Distribution Procedures, if and when an Abuse
Claimant obtains a final judgment or settlement against the Settlement Trust in the tort system,
such judgment or settlement amount shall be treated for purposes of distribution under the Trust
Distribution Procedures as the Abuse Claimant’s Final Determination, and such Allowed Claim
Amount shall also constitute the applicable Protected Parties’ liability for such Abuse Claim.
Within thirty (30) days of executing the release as set forth in Article IX.D of the Trust
Distribution Procedures, the Abuse Claimant shall receive an Initial Distribution from the
Settlement Trust (assuming an Initial Payment Percentage has been established by the Settlement
Trust at that time). Thereafter, the Abuse Claimant shall receive any subsequent distributions
based on any applicable Payment Percentage as determined by the Settlement Trust.




                                             197
             Case 20-10343-LSS      Doc 5485        Filed 07/02/21   Page 204 of 474




                j.    Litigation Results and Other Abuse Claims

        To the extent that a Final Judicial Determination of an Abuse Claim or changes in
applicable law implicate the appropriateness of the Scaling Factors or General Criteria, the
Settlement Trustee, subject to the terms of the Trust Distribution Procedures and the Settlement
Trust Agreement and the approval of the Bankruptcy Court or District Court, after appropriate
notice and opportunity to object, may appropriately modify the Scaling Factors or General
Criteria on a go-forward basis for use in evaluation of Future Abuse Claims and other Abuse
Claims as to which no Allowed Claim Amount Final Determination had previously been made.

                k.    Tolling of Limitations Period

        The running of the relevant statute of limitation shall be tolled as to each Abuse
Claimant’s Abuse Claim against each Protected Party from the earliest of (A) the actual filing of
the claim against the Protected Party prior to the Petition Date, whether in the tort system or by
submission of the claim to the Protected Party pursuant to an administrative settlement
agreement; (B) the tolling of the claim against a Debtor prior to the Petition Date by an
agreement or otherwise, provided such tolling is still in effect on the Petition Date; or (C) the
Petition Date, and shall continue until one (1) year following release of the Abuse Claim into the
tort system hereunder.

       12.      Miscellaneous Provisions

                a.    Non-Binding Effect of Settlement Trust and/or Litigation Outcome

         Notwithstanding any other provision of the Trust Distribution Procedures, the outcome of
litigation against the Debtors by the holder of an Indirect Abuse Claim shall not be used in, be
admissible as evidence in, binding in or have any other preclusive effect in connection with the
Settlement Trust’s resolution or valuation of an Indirect Abuse Claim.

                b.    Amendments

        Except as otherwise provided in the Trust Distribution Procedures, the Settlement Trustee
may not amend, modify, delete, or add to any provisions of the Trust Distribution Procedures
without the written consent of the STAC and the Future Claimants’ Representative, as provided
in the Settlement Trust Agreement, including amendments to modify the system for Tort
Election Claims. Nothing in the Trust Distribution Procedures is intended to preclude the STAC
and/or the Future Claimants’ Representative from proposing to the Settlement Trustee, in
writing, amendments to the Trust Distribution Procedures. Notwithstanding the foregoing,
absent Bankruptcy Court or District Court approval after appropriate notice and opportunity to
object, neither the Settlement Trustee nor the STAC or Future Claimants’ Representative may
amend the Trust Distribution Procedures in a material manner, including (i) to provide for
materially different treatment for Abuse Claims, (ii) to materially change the system for Tort
Election Claimants, or (iii) in a manner that is otherwise materially inconsistent with the
Confirmation Order or Plan. Notwithstanding the foregoing, neither the Settlement Trustee nor
the STAC or the Future Claimants’ Representative may amend any of the forms of release set
forth in Article IX.D of the Trust Distribution Procedures without the consent of Reorganized
BSA, or remove the requirement of a release in connection with an Expedited Determination.

                                              198
              Case 20-10343-LSS                 Doc 5485           Filed 07/02/21          Page 205 of 474




                    c.        Severability

        Should any provision contained in the Trust Distribution Procedures be determined to be
unenforceable, such determination shall in no way limit or affect the enforceability and operative
effect of any and all other provisions of the Trust Distribution Procedures.

                    d.        Offsets

        The Settlement Trust shall have the right to offset or reduce the Allowed Claim Amount
of any Allowed Abuse Claim, without duplication as to the mitigating factors (e.g., as to other
responsible parties) on a dollar for dollar basis based on any amounts paid, agreed, or reasonably
likely to be paid to the holder of such Claim on account of such Claim as against a Protected
Party (or that reduces the liability thereof under applicable law) from any source other than the
Settlement Trust.

                    e.        Governing Law

        The Trust Distribution Procedures shall be interpreted in accordance with the laws of the
State of Delaware. Notwithstanding the foregoing, the evaluation of Abuse Claims under the
Trust Distribution Procedures and the law governing litigation in the tort system shall be the law
of the jurisdiction in which the Abuse Claimant files the lawsuit as described in Article XII of
the Trust Distribution Procedures or the jurisdiction where such Abuse Claim could have been
filed under applicable law.

     ARTICLE VIII. SOLICITATION PROCEDURES AND REQUIREMENTS

        Before voting to accept or reject the Plan, each holder of a Claim entitled to vote should
carefully review the Plan. All descriptions of the Plan set forth in this Disclosure Statement are
subject to the terms and provisions of the Plan.

A.        Voting Summary and Deadline85

        The Bankruptcy Court entered an order in these Chapter 11 Cases [D.I. [●]] (the
“Solicitation Procedures Order”) that, among other things, approved certain procedures
governing the solicitation of votes to accept or reject the Plan from holders of Claims against the
Debtors, including setting the deadline for voting, specifying which holders of Claims are
eligible to receive Ballots to vote on the Plan, and establishing other voting and tabulation
procedures attached to the Solicitation Procedures Order as Exhibit 1 (the “Solicitation
Procedures”).

     THE SOLICITATION PROCEDURES ORDER IS HEREBY INCORPORATED
BY REFERENCE AS THOUGH FULLY SET FORTH HEREIN. YOU SHOULD READ
THE SOLICITATION PROCEDURES ORDER, THE SOLICITATION PROCEDURES,
THE CONFIRMATION HEARING NOTICE, AND THE INSTRUCTIONS ATTACHED
TO YOUR BALLOT IN CONNECTION WITH THIS SECTION, AS THEY SET FORTH

85   Capitalized terms used in this Article VIII and not otherwise defined herein or in the Plan shall have the meanings ascribed
     to such terms in the Solicitation Procedures Motion, Solicitation Procedures Order, or Solicitation Procedures, as applicable.


                                                             199
          Case 20-10343-LSS        Doc 5485         Filed 07/02/21   Page 206 of 474




IN DETAIL PROCEDURES GOVERNING VOTING DEADLINES AND OBJECTION
DEADLINES.

        The Plan, though proposed jointly and consolidated for purposes of making distributions
to holders of Claims under the Plan, constitutes a separate Plan proposed by each Debtor.
Therefore, the classifications set forth in the Plan apply separately with respect to each Plan
proposed by, and the Claims against and Interests in, each Debtor. Your vote will count as votes
for or against, as applicable, each Plan proposed by each Debtor.

Voting Classes:   The Debtors are soliciting votes to accept or reject the Plan from the holders
                  of Claims in Classes 3A, 3B, 4A, 4B, 5, 6, 7, 8, and 9.
Voting Record     The Voting Record Date is [July 20], 2021. Only holders in the Voting
Date:             Classes as of this date will be entitled to vote to accept or reject the Plan. The
                  Debtors reserve the right to set a later Voting Record Date if the Debtors
                  decide to extend the Voting Deadline.
Voting            The Voting Deadline is [September 3], 2021 at 4:00 p.m. (Eastern Time),
Deadline;         unless the Debtors in their sole discretion extend the date by which Ballots
Extension:        will be accepted. If the Voting Deadline is extended, the term “Voting
                  Deadline” will mean the time and date that is designated. Any extension of
                  the Voting Deadline will be followed as promptly as practicable by notice of
                  the extension.
Solicitation      If you are a holder of a Claim in the Voting Classes, you should deliver a
Procedures:       properly completed Ballot to the Solicitation Agent. Ballots must be received
                  by the Solicitation Agent on or before the Voting Deadline. To be counted as
                  a vote to accept or reject the Plan, each Ballot must be properly executed,
                  completed, and delivered by (1) the electronic Ballot submission platform on
                  the Solicitation Agent’s website (the “E-Ballot Platform”), (2) mail,
                  (3) overnight delivery, or (4) personal delivery, so that it is actually received,
                  in each case, by the Solicitation Agent no later than the Voting Deadline.
                  Specifically, each Ballot must be returned through the E-Ballot Platform at
                  (a) https://omniagentsolutions.com/bsa-SAballots for Direct Abuse Claim
                  Ballots and Master Ballots or (b) https://omniagentsolutions.com/bsa-ballots
                  for all other Ballots, by mail using the envelope included in the Solicitation
                  Package, as applicable, or by overnight or personal delivery to the following
                  address: Boy Scouts of America Ballot Processing, c/o Omni Agent
                  Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367.
                  You are highly encouraged to submit your Ballot via the E-Ballot
                  Platform.
Revocation or     After the Voting Deadline, no Ballot may be withdrawn or modified without
Withdrawal of     the prior written consent of the Debtors, and, with respect to Direct Abuse
Ballots:          Claims, the Debtors, the Tort Claimants’ Committee, and the Coalition;
                  provided, that prior to the Voting Deadline, a voter may withdraw a valid
                  Ballot by delivering a written notice of withdrawal to the Solicitation Agent.
                  The withdrawal must be signed by the party who signed the Ballot, and the
                  Debtors reserve the right to contest any withdrawals, and, with respect to

                                              200
            Case 20-10343-LSS         Doc 5485       Filed 07/02/21   Page 207 of 474




                     Direct Abuse Claims, the Tort Claimants’ Committee and the Coalition also
                     reserve such right.
Solicitation         The Debtors have retained Omni Agent Solutions as the Solicitation Agent in
Agent:               connection with the solicitation of votes on the Plan. Deliveries of Ballots
                     should be directed to Omni Agent Solutions as set forth herein or pursuant to
                     the instructions contained in the Ballots.


        The following instructions for voting to accept or reject the Plan, together with the
instructions contained in the Ballot and the Solicitation Procedures, constitute the voting
instructions. Only holders of Claims in Classes 3A, 3B, 4A, 4B, 5, 6, 7, 8, and 9 (the “Voting
Classes”) as of the Voting Record Date are entitled to vote on the Plan. To vote, you, or in the
case of certain holders of Direct Abuse Claims, your attorney, must fill out and sign the Ballot
enclosed in the Solicitation Package (as defined below).

B.     Solicitation Procedures

       1.      Vote Required for Acceptance by a Class of Claims

        Under the Bankruptcy Code, acceptance of a plan of reorganization by a class of claims
or interests is determined by calculating the amount and, if a class of claims, the number, of
claims and interests voting to accept, as a percentage of the allowed claims or interests, as
applicable, that have voted. Acceptance by a class of claims requires an affirmative vote of more
than one-half in number of total allowed claims in such class that have voted and an affirmative
vote of at least two-thirds in dollar amount of the total allowed claims in such class that have
voted.

       2.      Solicitation Package

       The package of materials (the “Solicitation Package”) sent to the Voting Classes
contains:

               (a)      a cover letter describing the contents of the Solicitation Package and
                        instructions to obtain access, free of charge, to the Plan, the Disclosure
                        Statement,     and     the     Solicitation    Procedures     Order    via
                        https://omniagentsolutions.com/bsa-SAballots                            or
                        https://omniagentsolutions.com/bsa-ballots, and urging holders of Claims
                        in the Voting Classes to vote to accept the Plan;

               (b)      the Notice of Hearing to Consider Confirmation of Amended Chapter 11
                        Plan of Reorganization for Boy Scouts of America and Delaware BSA,
                        LLC, substantially in the form annexed to the Solicitation Procedures
                        Order as Exhibit 3 (the “Confirmation Hearing Notice”);

               (c)      the Disclosure Statement with all exhibits, including the Plan and all
                        exhibits (to the extent such exhibits are filed with the Bankruptcy Court



                                               201
           Case 20-10343-LSS         Doc 5485        Filed 07/02/21   Page 208 of 474




                       before the Solicitation Date) via https://omniagentsolutions.com/bsa-
                       SAballots or https://omniagentsolutions.com/bsa-ballots;
               (d)     the Solicitation Procedures Order, including the Solicitation Procedures
                       and all exhibits, via https://omniagentsolutions.com/bsa-SAballots or
                       https://omniagentsolutions.com/bsa-ballots;
               (e)     an appropriate form of Ballot with return instructions and a return
                       envelope, as applicable;
               (f)     a letter from any official committee or the Coalition, substantially in the
                       form filed in these Chapter 11 Cases before the Disclosure Statement
                       Hearing (and as may be modified, amended, or supplemented from time to
                       time); and
               (g)     any other materials ordered by the Bankruptcy Court to be included as part
                       of the Solicitation Package.
        The Debtors have distributed the Solicitation Packages to holders of Claims in the Voting
Classes as of the Solicitation Date. In addition, the Plan, this Disclosure Statement, the
Solicitation Procedures Order, and, once they are filed, all exhibits to the three documents
(including the Plan Supplement) will be made available online at no charge at the website
maintained        by     the      Solicitation    Agent,      Omni      Agent       Solutions,     at
https://omniagentsolutions.com/bsa-SAballots or https://omniagentsolutions.com/bsa-ballots, and
all other contents of the Solicitation Package, including Ballots, shall be provided in paper
format, except as specifically provided in Section IV of the Solicitation Procedures with respect
to certain holders of Direct Abuse Claims. In addition, the Debtors will provide parties in
interest (at no charge) with a flash drive or paper format of the Plan and/or Disclosure Statement,
as well as any exhibits thereto, upon request to the Solicitation Agent by (1) calling the Debtors’
toll-free restructuring hotline at (866) 907-2721; (2) visiting the Debtors’ restructuring website at
https://omniagentsolutions.com/bsa; (3) writing to Boy Scouts of America Ballot Processing, c/o
Omni Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367; or (4)
emailing BSAballots@omniagnt.com.
        If you are a holder of a Claim or represent a holder of a Direct Abuse Claim who is
entitled to vote on the Plan and you or your attorney did not receive a Ballot, received a damaged
Ballot, or lost your Ballot, please contact the Solicitation Agent by (1) emailing
BSAballots@omniagnt.com, (2) calling the Debtors’ toll-free restructuring hotline at (866) 907-
2721, or (3) writing to Boy Scouts of America, c/o Omni Agent Solutions, 5955 De Soto
Avenue, Suite 100, Woodland Hills, CA 91367. Moreover, any holder of a Direct Abuse Claim
that receives the Solicitation Package materials via email in accordance with the communication
preferences indicated in such holder’s Proof of Claim but prefers to receive such materials by
mail may contact the Solicitation Agent to receive a mailed copy instead at no cost to such
holder.
        The Solicitation Procedures set forth a process by which known attorneys representing
holders of Direct Abuse Claims (collectively, the “Firms”), received copies of the Abuse Claim
Solicitation Notice, an Abuse Survivor Plan Solicitation Directive, and Client List. The Abuse
Claim Solicitation Notice notified the Firms of the two options proposed for soliciting votes on


                                               202
               Case 20-10343-LSS                Doc 5485           Filed 07/02/21          Page 209 of 474




the Plan in respect of Direct Abuse Claims, and the Debtors requested that each Firm voluntarily
return a completed Abuse Survivor Plan Solicitation Directive and confirmed Client List in order
to streamline and expedite the delivery of information to holders of Direct Abuse Claims and
ensure that holders of Direct Abuse Claims can make informed and meaningful decisions
regarding whether to accept or reject the Plan.
        Pursuant to the Abuse Survivor Plan Solicitation Directive, each Firm voluntarily
selected its preferred method for the Solicitation Agent to solicit votes on the Plan from its
clients who hold Direct Abuse Claims (collectively, the “Abuse Survivor Clients”) according to
one of the following proposed methods:
          a.        Master Ballot Solicitation Method. A Firm may direct the Solicitation Agent to
                    serve the Firm with one Solicitation Package and one Master Ballot on which to
                    record the votes of all of its Abuse Survivor Clients to accept or reject the Plan
                    (the “Master Ballot Solicitation Method”) if the Firm certifies that (a) the Firm
                    shall collect and record the votes of its Abuse Survivor Clients through customary
                    and accepted practices (i.e., written communication), and that it has authority to
                    cast each of its Abuse Survivor Clients’ votes to accept or reject the Plan (subject
                    in each case to the requirements that the Firm comply with the voting procedures
                    and that each Abuse Survivor Client shall have indicated to the Firm his or her
                    informed decision on such vote), or (b) the Firm has the authority under
                    applicable law to vote to accept or reject the Plan on behalf of its Abuse Survivor
                    Clients (a valid power of attorney or other written documentation may be
                    requested by the Debtors, in their discretion). If it is the Firm’s customary and
                    accepted practice to collect and record authorizations or instructions from its
                    Abuse Survivor Clients by email, telephone, or other standard communication
                    methods, the Firm shall be authorized to follow such customary practices to
                    collect and record the votes of its Abuse Survivor Clients. Each Firm that selects
                    the Master Ballot Solicitation Method shall provide the Disclosure Statement, in
                    hard copy, flash drive, or electronic format, to its Abuse Survivor Clients. Any
                    Firm that elects the Master Ballot Solicitation Method must return the Master
                    Ballot (including the Exhibit) to the Solicitation Agent so that it is received by the
                    Voting Deadline.

          b.        Direct Solicitation Method. A Firm may direct the Solicitation Agent to solicit
                    votes on the Plan directly from each of the Firm’s Abuse Survivor Clients by
                    distributing a Solicitation Package (including a Ballot) directly to each of the
                    Firm’s Abuse Survivor Clients via email addressed to the email address specified
                    on the Firm’s Client List or, where no email address is specified for an Abuse
                    Survivor Client, via U.S. mail at the street address specified on the Firm’s Client
                    List (the “Direct Solicitation Method”).86 Under the Direct Solicitation Method,
                    each Abuse Survivor Client must return his or her completed Ballot to the

86   For the avoidance of doubt, the Debtors shall only cause a Solicitation Package (including a Ballot) to be emailed to holders
     of Direct Abuse Claims who specifically indicated on their filed Sexual Abuse Survivor Proofs of Claim that the Debtors are
     authorized to communicate with these holders regarding their claims via email. Each holder of a Direct Abuse Claim who
     did not specifically authorize email communications on his or her Sexual Abuse Survivor Proof of Claim shall only be
     served a Solicitation Package by U.S. mail.


                                                             203
            Case 20-10343-LSS        Doc 5485        Filed 07/02/21   Page 210 of 474




               Solicitation Agent so that it is received by the Voting Deadline. For the
               avoidance of doubt, the Debtors intend to solicit votes to accept or reject the
               Plan from each holder of a Direct Abuse Claim who cannot be matched to a
               Firm or who is not included in any Client List to be solicited via the Direct
               Solicitation Method.

         If a Firm did not voluntarily return an Abuse Survivor Plan Solicitation Directive to the
Solicitation Agent, or otherwise did not select a solicitation method, the Debtors reserve the
right, subject to Bankruptcy Court authorization, to direct the Solicitation Agent to solicit votes
to accept or reject the Plan from the Firm’s Abuse Survivor Clients according to the Direct
Solicitation Method, using the communication preferences indicated in such Abuse Survivors’
Proofs of Claim. A Firm may submit a Ballot on behalf of an Abuse Survivor Client, but only to
the extent such Firm has the requisite authority to do so under applicable law and completes a
certification of such authority in the manner set forth herein and on the Ballot that corresponds to
such Abuse Claim (a valid power of attorney may be requested by the Debtors, in their
discretion). Each Firm voting on behalf of more than one Abuse Survivor Client must complete
a Master Ballot, which shall set forth all of the votes cast by such Firm on behalf of all such
clients.

       3.      Solicitation Procedures, Ballots, and Voting Deadline

        If you are entitled to vote to accept or reject the Plan, one or more Ballot(s) has been
enclosed in your Solicitation Package for the purpose of voting on the Plan. Please vote and
return your Ballot(s) in accordance with the instructions accompanying your Ballot(s).

        You should carefully review (1) the Plan, (2) this Disclosure Statement, (3) the
Solicitation Procedures Order, (4) the Confirmation Hearing Notice, and (5) the detailed
instructions accompanying your Ballot prior to voting on the Plan.

        After carefully reviewing these materials, including the detailed instructions
accompanying your Ballot(s), please indicate your acceptance or rejection of the Plan by
completing the Ballot(s). All votes to accept or reject the Plan with respect to any Class of
Claims entitled to vote on the Plan must be cast by properly submitting the duly completed and
executed form of Ballot designated for such Class. Holders of Claims or their Firms (as
applicable) voting on the Plan should complete and sign the Ballot(s) in accordance with the
instructions thereon, being sure to check the appropriate box entitled “Accept (vote in favor of)
the Plan” or “Reject (vote against) the Plan.” In addition, if any holder of a Claim elects not to
grant the releases contained in Article X.J.4 of the Plan, then it should check the appropriate box
on its Ballot and follow the instructions contained in the Ballot. Eligible holders of General
Unsecured Claims and Direct Abuse Claims that wish to make the optional elections for
Convenience Class treatment or an Expedited Distribution, as such elections are more fully
described herein and in the Plan, must carefully follow the instructions set forth in their Ballots.
In order for your vote to be counted, you must complete and return your Ballot(s) in accordance
with the instructions accompanying your Ballot(s) on or before the Voting Deadline. Each
Ballot has been coded to reflect the Class of Claims it represents. Accordingly, in voting to
accept or reject the Plan, you must use only the coded Ballot or Ballots sent to you.



                                               204
          Case 20-10343-LSS        Doc 5485         Filed 07/02/21   Page 211 of 474




        In order for the holder of a Claim in the Voting Class to have such holder’s Ballot
counted as a vote to accept or reject the Plan, such holder’s Ballot must be properly
completed, executed, and delivered by (1) the electronic Ballot submission platform on the
Solicitation Agent’s website (the “E-Ballot Platform”), (2) mail, (3) overnight delivery, or
(4) personal delivery, so that such holder’s Ballot is actually received by the Solicitation
Agent on or before the Voting Deadline, i.e. [September 3], 2021 at 4:00 p.m. prevailing
Eastern Time.

        Specifically, each Ballot must be returned through the E-Ballot Platform at (a)
https://omniagentsolutions.com/bsa-SAballots for Direct Abuse Claim Ballots and Master
Ballots or (b) https://omniagentsolutions.com/bsa-ballots for all other Ballots, by mail using
the envelope included in the Solicitation Package, as applicable, or by overnight or
personal delivery to the following address:
                          Boy Scouts of America Ballot Processing
                                 c/o Omni Agent Solutions
                              5955 De Soto Avenue, Suite 100
                                Woodland Hills, CA 91367

     YOU ARE HIGHLY ENCOURAGED TO SUBMIT YOUR BALLOT USING THE
E-BALLOT PLATFORM. IF A BALLOT IS RECEIVED AFTER THE VOTING
DEADLINE, IT WILL NOT BE COUNTED UNLESS THE DEBTORS DETERMINE
OTHERWISE.

     ANY BALLOT THAT IS PROPERLY EXECUTED BY THE HOLDER OF A
CLAIM IN THE VOTING CLASSES BUT THAT DOES NOT CLEARLY INDICATE
AN ACCEPTANCE OR REJECTION OF THE PLAN, OR ANY BALLOT THAT
INDICATES BOTH AN ACCEPTANCE AND A REJECTION OF THE PLAN, WILL
NOT BE COUNTED FOR PURPOSES OF ACCEPTING OR REJECTING THE PLAN.

     EACH HOLDER OF A CLAIM IN THE VOTING CLASSES MUST VOTE ALL
OF ITS CLAIMS WITHIN SUCH CLASS EITHER TO ACCEPT OR REJECT THE
PLAN AND MAY NOT SPLIT SUCH VOTES. IF A HOLDER OF A CLAIM SUBMITS
MORE THAN ONE INCONSISTENT BALLOT RECEIVED BY THE SOLICITATION
AGENT ON THE SAME DAY, SUCH BALLOTS WILL NOT BE COUNTED FOR
PURPOSES OF ACCEPTING OR REJECTING THE PLAN.

     IT IS IMPORTANT THAT THE HOLDER OF A CLAIM IN THE VOTING
CLASSES FOLLOW THE SPECIFIC INSTRUCTIONS PROVIDED ON SUCH
HOLDER’S BALLOT AND THE ACCOMPANYING INSTRUCTIONS.

C.     Classes Entitled to Vote on the Plan

        Under the Bankruptcy Code, holders of Claims and Interests are not entitled to vote if
their contractual rights are unimpaired by the proposed plan or if they will receive no property
under the plan. Holders of Claims in Classes 1 and 2 are Unimpaired under the Plan and are,
therefore, conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the


                                              205
            Case 20-10343-LSS        Doc 5485        Filed 07/02/21   Page 212 of 474




Bankruptcy Code. Holders of Interests in Class 10 shall not receive or retain property on
account of such interests and are, therefore, deemed to reject the Plan pursuant to section 1126(g)
of the Bankruptcy Code. Accordingly, no holders of Claims or Interests in such Classes shall be
entitled to vote to accept or reject the Plan.

       Each of Classes Class 3A (2010 Credit Facility Claims), Class 3B (2019 RCF Claims),
Class 4A (2010 Bond Claims), Class 4B (2012 Bond Claims), Class 5 (Convenience Claims),
Class 6 (General Unsecured Claims), Class 7 (Non-Abuse Litigation Claims), Class 8 (Direct
Abuse Claims), and Class 9 (Indirect Abuse Claims) are Impaired and the holders of Claims in
Classes 3A, 3B, 4A, 4B, 5, 6, 7, 8 and 9 are entitled to vote to accept or reject the Plan.

        If your Claim or Interest is not included in the Voting Classes, you are not entitled to vote
and you will not receive a Solicitation Package, including a Ballot setting forth detailed voting
instructions. If your Claim is included in the Voting Classes, you should read your Ballot and
carefully follow the instructions included in the Ballot. Please use only the Ballot or Master
Ballot that accompanies this Disclosure Statement or the Ballot that the Debtors otherwise
provided to you.

       1.      Holders of Claims Entitled to Vote

        Under section 1124 of the Bankruptcy Code, a class of claims or equity interests is
deemed to be “impaired” under a plan unless (1) the plan leaves unaltered the legal, equitable,
and contractual rights to which such claim or equity interest entitles the holder thereof or
(2) notwithstanding any legal right to an accelerated payment of such claim or equity interest, the
plan (a) cures all existing defaults (other than defaults resulting from the occurrence of events of
bankruptcy or defaults of a kind that do not require cure), (b) reinstates the maturity of such
claim or equity interest as it existed before the default, (c) compensates the holder of such claim
or equity interest for any damages from such holder’s reasonable reliance on such legal right to
an accelerated payment, (d) if such claim or such interest arises from a failure to perform
nonmonetary obligations, other than a default arising from a failure to operate a nonresidential
real property lease, compensates the holder of such claim or such interest (other than the debtor
or an insider) for any actual pecuniary loss incurred by such holder as a result of such failure and
(e) does not otherwise alter the legal, equitable, or contractual rights to which such claim or
equity interest entitles the holder of such claim or equity interest.

       The following table sets forth a simplified summary of which Classes are entitled to vote
on the Plan and which are not and the voting status for each of the separate Classes of Claims
and Interests provided for in the Plan.




                                               206
             Case 20-10343-LSS      Doc 5485          Filed 07/02/21   Page 213 of 474




     Class                   Claim or Interest                          Entitled to Vote
        1         Other Priority Claims                          No—Presumed to Accept
        2         Other Secured Claims                           No—Presumed to Accept
       3A         2010 Credit Facility Claims                    Yes
       3B         2019 RCF Claims                                Yes
       4A         2010 Bond Claims                               Yes
       4B         2012 Bond Claims                               Yes
        5         Convenience Claims                             Yes
        6         General Unsecured Claims                       Yes
        7         Non-Abuse Litigation Claims                    Yes
        8         Direct Abuse Claims                            Yes
        9         Indirect Abuse Claims                          Yes
       10         Interests in Delaware BSA                      No—Deemed to Reject


        In accordance with sections 1126 and 1129 of the Bankruptcy Code, the Voting Classes
are Impaired under the Plan and, to the extent Claims in the Voting Classes are deemed Allowed
or subject to the distributions under the Trust Distribution Procedures, the holders of such Claims
will receive distributions under the Plan. As a result, the holders of Claims in each of these
Classes are entitled to vote to accept or reject the Plan.

       Holders of Claims in Classes 1 and 2 are Unimpaired under the Plan and are, therefore,
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
Code. Accordingly, no holders of Claims or Interests in such Classes shall be entitled to vote to
accept or reject the Plan.

        Accordingly, the Debtors are only soliciting votes on the Plan from holders of Claims, in
Classes 3A, 3B, 4A, 4B, 5, 6, 7, 8, and 9. If your Claim or Interest is not included in the Voting
Classes, you are not entitled to vote and you will not receive a Solicitation Package or a Ballot.
If your Claim is included in the Voting Classes, you should read your Ballot and carefully follow
the instructions included in the Ballot. Please use only the Ballot that accompanies this
Disclosure Statement or the Ballot that the Debtors otherwise provided to you.

Holders of Claims under the Plan are deemed to consent to provide the releases contained
in Article X.J.4 of the Plan under the following scenarios: (1) if they vote to accept the Plan
and do not opt out of the release provision of the Plan, (2) if they vote to reject the Plan but
do not opt out of the release provision of the Plan, and (3) with respect to holders of Claims
that are presumed to accept the Plan, except for holders of such Claims that file a timely
objection to the releases set forth in Article X.J.4 of the Plan. Holders of Claims voting to
accept or reject the Plan may check the box on their Ballot to opt out of the releases in
Article X.J.4 of the Plan. Please be advised that the Plan also contains injunction and


                                                207
           Case 20-10343-LSS         Doc 5485        Filed 07/02/21   Page 214 of 474




exculpation provisions, certain of which are set forth in the Ballot. If the Plan is confirmed
by the Bankruptcy Court, these injunction and exculpation provisions will be binding on
holders of Claims whether or not they elect to opt out of the releases in Article X.J.4 of the
Plan by their Ballot. For a full description of these provisions, see Article VI.Q of this
Disclosure Statement and Article X of the Plan, which sets forth the terms of each of these
provisions.

        If you have filed a Proof of Claim that is subject to an objection, other than a “reclassify”
or “reduce and allow” objection, that is filed with the Bankruptcy Court on or before the
Solicitation Date (a “Disputed Claim”), you are not entitled to vote on the Plan. If you seek to
challenge the disallowance or estimation of your Disputed Claim for voting purposes, you must
file with the Bankruptcy Court a motion for an order, pursuant to Bankruptcy Rule 3018(a),
temporarily allowing such Claim for purposes of voting to accept or reject the Plan (a “Rule
3018(a) Motion”). As set forth in the Confirmation Hearing Notice and the Solicitation
Procedures, any Rule 3018(a) Motion shall be filed with the Bankruptcy Court and served
on the Debtors on or before [August 13], 2021. If a holder of a Disputed Claim files a
timely Rule 3018(a) Motion, such holder’s Ballot shall not be counted unless a Resolution
Event occurs with respect to such Disputed Claim on or prior to [September 3], 2021 or as
otherwise ordered by the Bankruptcy Court. For the avoidance of doubt, any Claim that is
subject to an objection other than a “reclassify” or “reduce and allow” objection that is filed with
the Bankruptcy Court after the Solicitation Date shall be deemed temporarily allowed solely for
voting purposes in accordance with the Solicitation Procedures, without further action by the
Debtors or the holder of the Claim, and without further order of the Bankruptcy Court, unless the
Debtors and claimant agree to other treatment for voting purposes or the Bankruptcy Court
orders otherwise.

        A vote on the Plan may be disregarded if the Bankruptcy Court determines, pursuant to
section 1126(e) of the Bankruptcy Code, that it was not solicited or procured in good faith or in
accordance with the provisions of the Bankruptcy Code. The Solicitation Procedures also set
forth assumptions and procedures for determining the amount of Claims that each creditor is
entitled to vote in these Chapter 11 Cases and how votes will be counted under various scenarios.

        Your vote on the Plan is important. The Bankruptcy Code requires as a condition to
confirmation of a plan of reorganization that each class that is impaired and entitled to vote under
a plan votes to accept such plan, unless the plan is being confirmed under the “cramdown”
provisions of section 1129(b) of the Bankruptcy Code. Section 1129(b) permits confirmation of
a plan of reorganization, notwithstanding the nonacceptance of the plan by one or more impaired
classes of claims or equity interests, so long as at least one impaired class of claims or interests
votes to accept a proposed plan. Under that section, a plan may be confirmed by a bankruptcy
court if it does not “discriminate unfairly” and is “fair and equitable” with respect to each
nonaccepting class.

D.     Certain Factors to Be Considered Prior to Voting

       There are a variety of factors that all holders of Interests entitled to vote on the Plan
should consider prior to voting to accept or reject the Plan. These factors, which may impact
recoveries under the Plan, include the following:


                                               208
            Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 215 of 474




       1.      unless otherwise specifically indicated, the financial information contained in this
               Disclosure Statement has not been audited and is based on an analysis of data
               available at the time of the preparation of the Plan and this Disclosure Statement;

       2.      although the Debtors believe that the Plan complies with all applicable provisions
               of the Bankruptcy Code, the Debtors can neither assure such compliance nor that
               the Bankruptcy Court will confirm the Plan;

       3.      the Debtors may request Confirmation without the acceptance of all Impaired
               Classes entitled to vote in accordance with section 1129(b) of the Bankruptcy
               Code; and

       4.      any delays of either Confirmation or the occurrence of the Effective Date could
               result in, among other things, increased Administrative Expense Claims and
               Professional Fee Claims.

        Additionally, the Plan may be modified to include one or more settlements pursuant
to Bankruptcy Rule 9019 to resolve any unresolved controversies, including but not limited
to those described in this Disclosure Statement. While these factors, including the
incorporation of any settlements, could affect distributions available to holders of Allowed
Claims or Abuse Claims under the Plan, the occurrence or impact of such factors will not
necessarily affect the validity of the vote of the Voting Classes or necessarily require a re-
solicitation of the votes of holders of Claims in the Voting Classes.

      For a further discussion of risk factors, please refer to Article X of this Disclosure
Statement, entitled “Risk Factors.”

                 ARTICLE IX. CONFIRMATION PROCEDURES

A.     Hearing on Plan Confirmation

        Under section 1128(a) of the Bankruptcy Code, the Bankruptcy Court, after notice, shall
hold a hearing to confirm a plan of reorganization. The Confirmation Hearing pursuant to
section 1128 of the Bankruptcy Code will be held on [September 27], 2021, before the
Honorable Laurie Selber Silverstein, United States Bankruptcy Judge for the District of
Delaware, in the United States Bankruptcy Court for the District of Delaware, located at 824
North Market Street, 6th Floor, Wilmington, Delaware. The Confirmation Hearing may be
continued from time to time without further notice other than an adjournment announced in open
court or a notice of adjournment filed with the Bankruptcy Court and served on those parties who
have requested notice under Bankruptcy Rule 2002 and the Entities who have filed an objection
to the Plan, if any, without further notice to parties in interest. The Bankruptcy Court, in its
discretion and prior to the Confirmation Hearing, may put in place additional procedures
governing the Confirmation Hearing. Subject to section 1127 of the Bankruptcy Code, the Plan
may be modified, if necessary, prior to, during, or as a result of the Confirmation Hearing,
without further notice to parties in interest.

      Additionally, section 1128(b) of the Bankruptcy Code provides that any party in interest
may object to Confirmation. Any objection to Confirmation of the Plan must: (i) be made in

                                              209
           Case 20-10343-LSS         Doc 5485         Filed 07/02/21   Page 216 of 474




writing; (ii) state the name and address of the objecting party and the nature and amount of the
Claim or Interest of such party; (iii) state with particularity the legal and factual basis and nature
of any objection to the Plan and include any evidentiary support therefor; and (iv) be filed with
the Bankruptcy Court, 824 North Market Street, Third Floor, Wilmington, Delaware 19801
together with proof of service on or before the Plan Objection Deadline ([September 14],
2021 at 4:00 p.m. (Eastern Time)), and served so as to be actually received by the notice parties
set forth in the Confirmation Hearing Notice before the Plan Objection Deadline, which service
may be through the CM/ECF system, with courtesy copies by email.

B.     Requirements for Confirmation of the Plan

        The Bankruptcy Court will confirm the Plan only if all of the requirements of section
1129 of the Bankruptcy Code are met. Among the requirements for confirmation are that the
Plan is (A) accepted by all impaired Classes of Claims and Interests entitled to vote or, if rejected
or deemed rejected by an impaired Class, that the Plan “does not discriminate unfairly” and is
“fair and equitable” as to such Class; (B) in the “best interests” of the holders of Claims and
Interests impaired under the Plan; and (C) feasible.

C.     Acceptance by an Impaired Class

        The Bankruptcy Code requires, as a condition to confirmation, that each class of claims
or interests that is impaired under a plan of reorganization, accept the plan. A class that is not
“impaired” under a plan is deemed to have accepted the plan and, therefore, solicitation of
acceptances with respect to such class is not required. As stated above, the Voting Classes are
Impaired Classes and are comprised of the holders of Claims in Class 3A, Class 3B, Class 4A,
Class 4B, Class 5, Class 6, Class 7, Class 8, and Class 9. Section 1126(c) of the Bankruptcy
Code defines acceptance of a plan by a class of impaired claims as an affirmative vote of more
than one-half in number of total allowed claims in such class that have voted and an affirmative
vote of at least two-thirds in dollar amount of the total allowed claims in such class that have
voted. Thus, the Voting Classes described herein will have voted to accept the Plan only if one-
half of the holders of Allowed Claims and Abuse Claims, as applicable, with at least two-thirds
of the total dollar amount of the Allowed Claims and Abuse Claims, as applicable, vote on the
Plan to accept.

     AS EXPLAINED IN ARTICLE VI.G OF THIS DISCLOSURE STATEMENT,
THE BANKRUPTCY CODE CONTAINS PROVISIONS FOR CONFIRMATION OF A
PLAN EVEN IF IT IS NOT ACCEPTED BY ALL CLASSES. THESE SO-CALLED
“CRAMDOWN” PROVISIONS ARE SET FORTH IN SECTION 1129(b) OF THE
BANKRUPTCY CODE, WHICH PROVIDES THAT A PLAN OF REORGANIZATION
CAN BE CONFIRMED EVEN IF IT HAS NOT BEEN ACCEPTED BY ALL IMPAIRED
CLASSES OF CLAIMS AND INTERESTS AS LONG AS AT LEAST ONE IMPAIRED
CLASS OF NON-INSIDER CLAIMS HAS VOTED TO ACCEPT THE PLAN.




                                                210
              Case 20-10343-LSS                  Doc 5485           Filed 07/02/21          Page 217 of 474




D.        Best Interests of Creditors / Liquidation Analysis

        Section 1112(c) of the Bankruptcy Code provides that non-profit Entities such as the
Debtors, cannot have their chapter 11 cases converted into chapter 7 cases involuntarily.87 A
liquidation under chapter 7 of the Bankruptcy Code is—unlike in the context of for-profit
debtors—a path that can be chosen only by the non-profit debtor. Because the Chapter 11 Cases
could not be involuntarily converted to a chapter 7 liquidation, the Debtors submit they are not
required to satisfy the requirements of section 1129(a)(7) in connection with Confirmation of the
Plan.

        Although the Debtors do not believe they are required to satisfy the “best interests of
creditors” test embodied in section 1129(a)(7), the Debtors do believe a liquidation analysis will
be helpful to holders of Claims as they evaluate their proposed treatment under the Plan.
Accordingly, the Debtors are providing the Liquidation Analysis attached as Exhibit D hereto.

       Exhibit D to the Disclosure Statement contains three sets of analyses. The first section
contains the Liquidation Analysis applicable to the Debtors and Related Non-Debtor Entities.
The second section provides a similar analysis in relation to the Local Councils. Although the
Debtors do not believe they are required to satisfy the best-interests test as it relates to the Local
Councils, the Debtors have consented to including this analysis.

       The Debtors’ submission of the Liquidation Analysis shall not be construed as or deemed
to constitute a waiver or admission of any kind. The Debtors reserve all rights to oppose the
applicability of the best interests test in the Chapter 11 Cases.

        The Liquidation Analysis considers whether holders of Impaired Claims will receive or
retain under the Plan property of a value, as of the Effective Date, that is not less than the value
such Holder would receive if the Debtors were liquidated under chapter 7 of the Bankruptcy
Code. Nine Classes of Impaired Claims, Class 3A (2010 Credit Facility Claims), Class 3B (2019
RCF Claims), Class 4A (2010 Bond Claims), Class 4B (2012 Bond Claims), Class 5
(Convenience Claims), Class 6 (General Unsecured Claims), Class 7 (Non-Abuse Litigation
Claims), Class 8 (Direct Abuse Claims), and Class 9 (Indirect Abuse Claims), are Impaired
under the Plan.

        To calculate the probable distribution to holders of each Impaired Class of Claims and
interests if the Debtors were liquidated under chapter 7, the Bankruptcy Court must first
determine the aggregate dollar amount that would be generated from the Debtors’ assets if the
Debtors were in cases under chapter 7 of the Bankruptcy Code. This “liquidation value” would
consist primarily of the proceeds from a sale of the Debtors’ assets by a chapter 7 trustee.

        The amount of liquidation value available to unsecured creditors and interest holders
would be reduced by the Claims of any Secured creditors to the extent of the value of their
collateral, by the costs and expenses of liquidation, and by other administrative expenses and
costs of both the chapter 7 cases and the Chapter 11 Cases. Costs of liquidation under chapter 7

87   11 U.S.C. § 1112(c) (“The court may not convert a case under [chapter 11] to a case under chapter 7 of this title if the debtor
     is a farmer or a corporation that is not a moneyed, business, or commercial corporation, unless the debtor requests such
     conversion.”).


                                                              211
                  Case 20-10343-LSS                 Doc 5485          Filed 07/02/21          Page 218 of 474




of the Bankruptcy Code would include the compensation of a trustee, as well as of counsel and
other professionals retained by the trustee, asset disposition expenses, all unpaid expenses
incurred by the Debtors in the Chapter 11 Cases (such as compensation of attorneys, financial
advisors, and accountants) that are allowed in the chapter 7 cases, litigation costs, and any
Claims arising from the operations of the Debtors during the pendency of the Chapter 11 Cases.

        Once the Bankruptcy Court ascertains the recoveries in liquidation of Secured creditors
and priority claimants, if any, it must determine the probable distribution to general unsecured
creditors and equity security holders from the remaining available proceeds in liquidation. If
such probable distribution has a value greater than the distributions to be received by such
creditors and equity security holders under the plan, then the plan is not in the best interests of
creditors and equity security holders.

       Nine Classes of Impaired Claims, Class 3A (2010 Credit Facility Claims), Class 3B
(2019 RCF Claims), Class 4A (2010 Bond Claims), Class 4B (2012 Bond Claims), Class 5
(Convenience Claims), Class 6 (General Unsecured Claims), Class 7 (Non-Abuse Litigation
Claims), Class 8 (Direct Abuse Claims), and Class 9 (Indirect Abuse Claims), are Impaired
under the Plan. If the Debtors were liquidated under chapter 7 of the Bankruptcy Code, holders
of Convenience Claims (Class 5), General Unsecured Claims (Class 6), and Abuse Claims
(Classes 8 and 9) would receive lesser distributions than under the Plan, as explained in detail in
the Liquidation Analysis. In addition, holders of Claims in all other Classes will receive at least
as much under the Plan as they would in a liquidation and, moreover, the Plan provides much
more certain, efficient, and timely recoveries to holders of these Claims.

        The following chart reflects the estimated recoveries under a hypothetical chapter 7
liquidation as compared to the recoveries under the Plan:

     Class          Designation88          Estimated Amount89 and     Estimated Recovery in
                                      Approximate Percentage Recovery       Chapter 7
     1           Other Priority Claims Estimated Allowed Amount: Less Estimated Allowed
                                       than $0.1 million              Amount: $0.1 million

                                                Estimated Percentage Recovery:                     Estimated Percentage
                                                100%                                               Recovery: 100%
     2           Other Secured                  Estimated Amount: $0                               Estimated Amount: $1.1
                 Claims                                                                            billion 90
                                                Estimated Percentage Recovery:

88       The Debtors reserve the right to eliminate any Class of Claims in the event they determine that there are no Claims in such
         Class.
89       Figures with respect to the Allowed amounts of the Claims set forth in this chart are based upon the Debtors’ best estimates
         of such Claims as of the date of this Disclosure Statement. These estimates are based on various assumptions. The actual
         amounts of Allowed Claims may differ significantly from these estimates should one or more underlying assumptions prove
         to be incorrect. Such differences may adversely affect the percentage of recovery to holders of Allowed Claims under the
         Plan. Moreover, the estimated recoveries set forth herein are necessarily based on certain assumptions, the realization of
         which are beyond the Debtors’ control.
90       Represents the PBGC claim related to pension termination, a portion of which is assumed to be asserted as a secured claim
         against each and every member of the controlled group not currently in bankruptcy and result in a full recovery against both
         the secured and unsecured portion.


                                                                212
                  Case 20-10343-LSS                 Doc 5485          Filed 07/02/21          Page 219 of 474




     Class          Designation88          Estimated Amount89 and        Estimated Recovery in
                                      Approximate Percentage Recovery           Chapter 7
                                       100%                              Estimated Percentage
                                                                         Recovery: 100%
     3A          2010 Credit Facility Estimated Amount: $80,762,060      Estimated Amount:
                 Claims                                                  $80,762,060
                                       Estimated Percentage Recovery:
                                       100%                              Estimated Percentage
                                                                         Recovery: 100%
     3B          2019 RCF Claims       Estimated Amount: $61,542,720     Estimated Amount:
                                                                         $61,542,720
                                       Estimated Percentage Recovery:
                                       100%                              Estimated Percentage
                                                                         Recovery: 100%
     4A          2010 Bond Claims      Estimated Amount: $40,137,274     Estimated Amount:
                                                                         $40,137,274
                                       Estimated Percentage Recovery:
                                       100%                              Estimated Percentage
                                                                         Recovery: 100%
     4B          2012 Bond Claims      Estimated Amount: $145,662,101    Estimated Amount:
                                                                         $145,662,101
                                       Estimated Percentage Recovery:
                                       100%                              Estimated Percentage
                                                                         Recovery: 100%
     5           Convenience Claims Estimated Amount: $2.3 million –     Claims are included in
                                       $2.9 million                      General Unsecured
                                                                         Claims in Class 6
                                       Estimated Percentage Recovery:
                                       100%
     6           General Unsecured     Estimated Amount: $26.5 million – Estimated Amount: $318
                 Claims                $33.5 million                     million

                                                Estimated Percentage Recovery:      Estimated Percentage
                                                75 – 95%                            Recovery: 9 – 22%
                                                                                 91
     7           Non-Abuse                      Estimated Amount: Undetermined      Estimated Amount:
                 Litigation Claims                                                  Undetermined
                                                Estimated Percentage Recovery:
                                                100%                                Estimated Percentage
                                                                                    Recovery: 100%
     8           Direct Abuse                   Estimated Amount: $2.4 billion –    Estimated Amount: $2.4
                 Claims92                       $7.1 billion                        billion – $7.1 billion

91       This class is comprised of approximately fifty-five (55) wrongful death or personal injury claims as well as seven (7) other
         litigation claims. None of these claims have been liquidated.
92       Under the Plan, “Direct Abuse Claim” means an Abuse Claim that is not an Indirect Abuse Claim.


                                                                213
                  Case 20-10343-LSS                 Doc 5485           Filed 07/02/21          Page 220 of 474




     Class          Designation88                  Estimated Amount89 and      Estimated Recovery in
                                               Approximate Percentage Recovery      Chapter 7

                                                 Estimated Percentage Recovery:                     Estimated Percentage
                                                 10 – 32%93 plus insurance rights,                  Recovery: 6 – 17%96
                                                 expected to yield up to 100%
                                                 recovery94

                                                 Under the Expedited
                                                 Distribution:95
                                                 Estimated Amount: $3,500.00
     9           Indirect Abuse                 Estimated Amount: Unknown98                         Estimated Amount:
                 Claims97                                                                           Unknown
                                                 Estimated Percentage Recovery:
                                                 Unknown                                            Estimated Percentage
                                                                                                    Recovery: Unknown
     10          Interests in Delaware Estimated Amount: N/A                                        Estimated Amount: N/A
                 BSA
                                       Estimated Percentage Recovery: 0% Estimated Percentage
                                                                         Recovery: 0%

93       To the extent that the terms and provisions of the Hartford Insurance Settlement Agreement are included in the Plan, the
         estimated recovery percentage is expected to increase to approximately 19-58% plus other insurance rights.
94       The following calculation was used to determine the percentage recovery range under the Plan: ($220 million (BSA
         Settlement Contribution) plus $500 million (Local Counsel Contribution) plus $100 million (DST Note)) divided by $2.4
         billion - $7.1 billion (Estimated Abuse Claims Range). The recovery percentages are net of assumed cost to operate the
         Settlement Trust. Costs are estimated between 6 and 10% of total assets with costs expected to be at the high end of the
         range in a smaller trust and at or below the lower end of the range in a larger trust under the Plan.
95       Pursuant to Article III.B.10 of the Plan, each holder of a properly completed non-duplicative proof of claim asserting a
         Direct Abuse Claim who filed such Claim by the Bar Date or was permitted by a Final Order of the Bankruptcy Court to file
         a late claim may elect on his or her Ballot to receive an Expedited Distribution, in exchange for a full and final release in
         favor of the Debtors, the Related Non-Debtor Entities, the Local Councils, Contributing Chartered Organizations, and the
         Settling Insurance Companies. Under the Plan, “Expedited Distribution” means a one-time Cash payment from the
         Settlement Trust in the amount of $3,500.00, conditioned upon satisfaction of the criteria set forth in the Trust Distribution
         Procedures.
96       Recoveries in a hypothetical chapter 7 liquidation do not include recoveries on BSA’s Insurance Policies as such recoveries
         are uncertain and are expected to be lower in a liquidation due to the difficulty of obtaining insurance recoveries in such a
         scenario because, in large part, many of the BSA’s Insurance Policies are subject to the rights of co-insured, non-debtors,
         including Local Councils, under those policies and because obtaining recoveries would likely require significant litigation.
97       Under the Plan, “Indirect Abuse Claim” means a liquidated or unliquidated Abuse Claim for contribution, indemnity,
         reimbursement, or subrogation, whether contractual or implied by law (as those terms are defined by the applicable non-
         bankruptcy law of the relevant jurisdiction), and any other derivative Abuse Claim of any kind whatsoever, whether in the
         nature of or sounding in contract, tort, warranty or any other theory of law or equity whatsoever, including any
         indemnification, reimbursement, hold-harmless or other payment obligation provided for under any prepetition settlement,
         insurance policy, program agreement or contract.
98       The Debtors are unable to estimate the recovery amount for Indirect Abuse Claims under the Plan and hypothetical chapter 7
         liquidation since they are unliquidated and contingent and subject to objection under section 502(e) of the Bankruptcy Code.
         However, to the extent the Indirect Abuse Claims become liquidated in the future, Indirect Abuse Claimants have the ability,
         pursuant to the Plan, to bring a claim for reconsideration under section 502(j) of the Bankruptcy Code and may be able to
         recover, on account of such claim, against the Settlement Trust assets. Pursuant to the Trust Distribution Procedures,
         recoveries on account of Indirect Abuse Claims that are liquidated and non-contingent are subordinated to recoveries on
         account of Direct Abuse Claims.


                                                                 214
          Case 20-10343-LSS         Doc 5485        Filed 07/02/21   Page 221 of 474




E.     Feasibility

        The Bankruptcy Code requires that a debtor demonstrate that confirmation of a plan of
reorganization is not likely to be followed by liquidation or the need for further financial
reorganization. For purposes of determining whether the Plan meets this requirement, the
Debtors have analyzed their ability to meet obligations under the Plan. The Debtors, with the
assistance of their advisors, have prepared projections for the calendar years 2021 through 2025,
including management’s assumptions related thereto, attached hereto as Exhibit E (the
“Financial Projections”). The Financial Projections assume that the Plan will be implemented in
accordance with its stated terms. The Debtors are unaware of any circumstances as of the date of
this Disclosure Statement that would require the re-forecasting of the Financial Projections due
to a material change in the Debtors’ prospects so long as the Effective Date occurs before
September 1, 2021. As reflected in the Financial Projections, the Debtors anticipate that they
will timely meet all of their collective obligations and will be financially viable after
Confirmation of the Plan. Accordingly, the Debtors believe that Confirmation is not likely to be
followed by liquidation or the need for further reorganization.

F.     Conditions Precedent to Confirmation of the Plan

       Confirmation of the Plan shall not occur unless the following conditions precedent have
been satisfied, or are otherwise waived, in accordance with Article IX.C of the Plan:

       1.     The Bankruptcy Court shall have entered the Disclosure Statement Order, in form
and substance reasonably acceptable to the Debtors, the RSA Supporting Parties, JPM, and the
Creditors’ Committee;

       2.     The Debtors, the Supporting Parties, and JPM shall have approved of or accepted
the Confirmation Order in accordance with their respective consent rights under the
Restructuring Support Agreement or the JPM / Creditors’ Committee Term Sheet, as applicable,
incorporated by reference in Article I.D of the Plan;

        3.      The Bankruptcy Court shall have made such findings and determinations
regarding the Plan as shall enable the entry of the Confirmation Order and any other order in
conjunction therewith, in form and in form and substance acceptable to the Debtors, in
accordance with the requirements of the Restructuring Support Agreement and the JPM /
Creditors’ Committee Term Sheet. These findings and determinations are designed, among other
things, to ensure that the Injunctions, Releases and Discharges set forth in Article X of the Plan
shall be effective, binding and enforceable and shall, among other things, provide that:

               a.     the Plan complies with all applicable provisions of the Bankruptcy Code,
                      including that the Plan was proposed in good faith and that the
                      Confirmation Order was not be procured by fraud;

               b.     the Channeling Injunction and the Insurance Entity Injunction are to be
                      implemented in connection with the Settlement Trust and shall be in full
                      force and effect on the Effective Date;

                                              215
Case 20-10343-LSS     Doc 5485        Filed 07/02/21   Page 222 of 474




   c.   upon the Effective Date, the Settlement Trust shall assume the liabilities of
        the Protected Parties with respect to Abuse Claims and have exclusive
        authority as of the Effective Date to satisfy or defend such Abuse Claims;

   d.   the Settlement Trust will be funded with the Settlement Trust Assets;

   e.   the Settlement Trust will use the Settlement Trust Assets to resolve Abuse
        Claims;

   f.   the terms of the Discharge Injunction, the Channeling Injunction, the
        Release Injunctions, and the Insurance Entity Injunction, including any
        provisions barring actions against third parties, are set out in conspicuous
        language in the Plan and in the Disclosure Statement;

   g.   the Future Claimants’ Representative was appointed by the Bankruptcy
        Court as part of the proceedings leading to the issuance of the Channeling
        Injunction and the Insurance Entity Injunction for the purpose of, among
        other things, protecting the rights of persons who might subsequently
        assert Abuse Claims of the kind that are addressed in the Channeling
        Injunction and the Insurance Entity Injunction, which will be transferred
        to and assumed by the Settlement Trust;

   h.   the Plan complies with section 105(a) of the Bankruptcy Code to the
        extent applicable;

   i.   the Injunctions are essential to the Plan and the Debtors’ reorganization
        efforts;

   j.   the Bankruptcy Code authorizes the Insurance Assignment as provided in
        the Plan, notwithstanding any terms of any policies or provisions of non-
        bankruptcy law that is argued to prohibit the delegation, assignment, or
        other transfer of such rights, and that the Settlement Trust is a proper
        defendant for Abuse Claims to assert the liability of the Protected Parties
        to trigger such insurance rights;

   k.   the Insurance Settlement Agreements are approved, and any Insurance
        Company that has contributed funds, proceeds or other consideration to or
        for the benefit of the Settlement Trust pursuant to an Insurance Settlement
        Agreement is designated as a Settling Insurance Company;

   l.   the Abuse Claims Settlement represents a sound exercise of the Debtors’
        business judgment, is in the best interest of the Debtors’ Estates, complies
        with section 1123 of the Bankruptcy Code, and is approved pursuant to
        section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019;

   m.   the JPM / Creditors’ Committee Settlement represents a sound exercise of
        the Debtors’ business judgment, is in the best interest of the Debtors’
        Estates, complies with section 1123 of the Bankruptcy Code, and is

                                216
            Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 223 of 474




                      approved pursuant to section 1123 of the Bankruptcy Code and
                      Bankruptcy Rule 9019;

               n.     the Settlement of Restricted and Core Asset Disputes represents a sound
                      exercise of the Debtors’ business judgment, is in the best interest of the
                      Debtors’ Estates, complies with section 1123 of the Bankruptcy Code, and
                      is approved pursuant to section 1123 of the Bankruptcy Code and
                      Bankruptcy Rule 9019;

               o.     the Hartford Insurance Settlement Agreement, including the sale of the
                      Hartford Policies free and clear of all Interests of any Person (as such
                      terms are defined in the Hartford Insurance Settlement Agreement) is
                      approved in accordance with the findings of fact and conclusions of law
                      made by the Bankruptcy Court pursuant to Article V.S.4 of the Plan;

               p.     the Plan, the Plan Documents, and the Confirmation Order shall be
                      binding on all parties in interest;

               q.     (i) the procedures included in the Trust Distribution Procedures pertaining
                      to the allowance of Abuse Claims and (ii) the criteria included in the Trust
                      Distribution Procedures pertaining to the calculation of the Allowed Claim
                      Amounts, including the Trust Distribution Procedures’ Claims Matrix,
                      Base Matrix Values, Maximum Matrix Values, and Scaling Factors (each
                      as defined in the Trust Distribution Procedures), are fair and reasonable
                      based on the evidentiary record offered to the Bankruptcy Court;

               r.     the right to payment that the holder of an Abuse Claim has against the
                      Debtors or another Protected Party is the allowed value of such Abuse
                      Claim as liquidated in accordance with the Trust Distribution Procedures
                      and is not (i) the initial or supplemental payment percentages established
                      under the Trust Distribution Procedures to make distributions to holders of
                      allowed Abuse Claims or (ii) the contributions made by the Debtors or any
                      Protected Party to the Settlement Trust; and

               s.     the Plan and the Trust Distribution Procedures were proposed in good
                      faith and are sufficient to satisfy the requirements of section 1129(a)(3) of
                      the Bankruptcy Code.

G.     Conditions Precedent to the Effective Date

       The Effective Date of the Plan shall not occur unless the following conditions precedent
have been satisfied or waived in accordance with Article IX.C of the Plan:

       1.      the Confirmation Order shall have been submitted to the District Court for
               affirmation, the District Court shall have entered the Affirmation Order in form
               and substance acceptable to the Debtors and consistent with the Restructuring
               Support Agreement and the JPM / Creditors’ Committee Term Sheet, and the
               Confirmation Order and the Affirmation Order shall have become Final Orders;

                                              217
      Case 20-10343-LSS        Doc 5485        Filed 07/02/21   Page 224 of 474




         provided, however, that the Effective Date shall occur notwithstanding the filing
         or pendency of any appeal of the Confirmation Order or the Affirmation Order so
         long as no court has entered an order staying the occurrence of the Effective Date
         pending any such appeal;;

2.       the Settlement Trust Assets shall, simultaneously with the occurrence of the
         Effective Date or as otherwise provided herein, be transferred to, vested in, and
         assumed by the Settlement Trust in accordance with Article IV and Article V of
         the Plan;

3.       the Settlement Trust Documents and other applicable Plan Documents necessary
         or appropriate to implement the Plan shall have been executed, delivered and if
         applicable, filed with the appropriate governmental authorities in compliance with
         the Restructuring Support Agreement and the JPM / Creditors’ Committee Term
         Sheet;

4.       the Restated Debt and Security Documents shall have been duly executed and
         delivered by all of the Entities that are parties thereto and all conditions precedent
         (other than any conditions related to the occurrence of the Effective Date) to the
         effectiveness thereof shall have been satisfied or duly waived in writing in
         accordance with the terms of the Restated Debt and Security Documents and the
         closing shall have occurred thereunder;

5.       the Foundation Loan Agreement and any applicable collateral and other loan
         documents governing the Foundation Loan shall have been duly executed and
         delivered by all of the Entities that are parties thereto and all conditions precedent
         (other than any conditions related to the occurrence of the Effective Date) to the
         effectiveness thereof shall have been satisfied or duly waived in writing in
         accordance with the terms of the Foundation Loan Agreement and related
         documentation, and the closing shall have occurred thereunder;

6.       the Debtors shall have adequately funded the Professional Fee Reserve so as to
         permit the Debtors to make Distributions on account of Allowed Professional Fee
         Claims in accordance with Article II of the Plan;

7.       the Debtors shall have obtained all authorizations, consents, certifications,
         approvals, rulings, opinions or other documents that are necessary to implement
         and effectuate the Plan;

8.       all payments required to be made pursuant to the terms of the Cash Collateral
         Order shall have been paid;

9.       all actions, documents, and agreements necessary to implement and effectuate the
         Plan shall have been effected or executed;

10.      the transactions to be implemented on the Effective Date shall be materially
         consistent with the Plan Documents, the Restructuring Support Agreement, and
         the JPM / Creditors’ Committee Term Sheet; and

                                         218
             Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 225 of 474




       11.      the Debtors shall have filed a notice of occurrence of the Effective Date.

H.     Waiver of Conditions Precedent

        To the fullest extent permitted by law, each of the conditions precedent in Article IX of
the Plan may be waived or modified, in whole or in part, in the sole discretion of the Debtors;
provided, however, that (1) the Creditors’ Committee’s consent (not to be unreasonably
withheld) is required to the extent any such waiver or modification impacts the treatment of
General Unsecured Claims, Non-Abuse Litigation Claims, or Convenience Claims; (2) the
conditions precedent set forth in Article IX.B.4 and Article IX.B.8 may be waived only with the
prior written consent of JPM; (3) the condition precedent set forth in Article IX.A.3.o of the Plan
may be waived only with the prior written consent of Hartford; and (4) the conditions precedent
set forth in Article IX.A.3.j, Article IX.A.3.p, Article IX.A.3.q, Article IX.A.3.r, and Article
IX.A.3.s of the Plan may be waived only with the prior written consent of the RSA Supporting
Parties; provided further that no condition set forth in Article IX.A or Article IX.B of the Plan
may be waived without the consent of the RSA Supporting Parties if the effect of such waiver
would be to abridge or impair the rights of the RSA Supporting Parties with respect to waivers,
amendments, and modifications under the Restructuring Support Agreement. Any waiver or
modification of a condition precedent under Article IX of the Plan may be effectuated at any
time, without notice, without leave or order of the Bankruptcy Court or the District Court, and
without any other formal action other than proceedings to Confirm or consummate the Plan. The
failure to satisfy or waive any condition precedent to the Effective Date may be asserted by the
Debtors regardless of the circumstances giving rise to the failure of such condition to be satisfied
or waived.

I.     Substantial Consummation of the Plan

       On the Effective Date, the Plan shall be deemed to substantially consummated under
sections 1101 and 1127(b) of the Bankruptcy Code.

J.     Vacatur of Confirmation Order; Non-Occurrence of Effective Date

         If the Confirmation Order is vacated or the Effective Date does not occur within 180 days
after entry of the Confirmation Order (subject to extension by the Debtors in their sole
discretion) or before termination of the Restructuring Support Agreement, the Plan shall be null
and void in all respects and nothing contained in the Plan or this Disclosure Statement shall
(1) constitute a waiver or release of any Causes of Action by or Claims against or Interests in the
Debtors; (2) prejudice in any manner the rights of the Debtors, any holders of a Claim or Interest
or any other Person; (3) constitute an admission, acknowledgment, offer, or undertaking by the
Debtors, any holders, or any other Person in any respect; or (4) be used by the Debtors or any
other Person as evidence (or in any other way) in any litigation, including with respect to the
strengths and weaknesses of positions, arguments or claims of any of the parties to such
litigation.

                             ARTICLE X. RISK FACTORS

     HOLDERS OF CLAIMS AGAINST THE DEBTORS SHOULD READ AND
CONSIDER CAREFULLY THE FACTORS SET FORTH BELOW, AS WELL AS THE

                                               219
            Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 226 of 474




OTHER INFORMATION SET FORTH IN THIS DISCLOSURE STATEMENT AND
THE DOCUMENTS DELIVERED TOGETHER HEREWITH OR INCORPORATED BY
REFERENCE, PRIOR TO VOTING TO ACCEPT OR REJECT THE PLAN. THESE
FACTORS SHOULD NOT, HOWEVER, BE REGARDED AS CONSTITUTING THE
ONLY RISKS INVOLVED IN CONNECTION WITH THE PLAN AND ITS
IMPLEMENTATION.   THERE ARE RISKS, UNCERTAINTIES, AND OTHER
IMPORTANT FACTORS THAT COULD CAUSE THE DEBTORS’ ACTUAL
PERFORMANCE OR ACHIEVEMENTS TO BE MATERIALLY DIFFERENT FROM
THOSE THEY MAY PROJECT, AND THE DEBTORS UNDERTAKE NO
OBLIGATION TO UPDATE ANY SUCH STATEMENT.


A.     Risks Relating to the Debtors’ Operations, Financial Condition and Certain Bankruptcy
       Law Considerations

       1.      There is a Risk that the Plan Will Not Be Confirmed

        If confirmed and consummated, the Debtors believe the Plan will accomplish two core
objectives: (a) provide an equitable, streamlined, and certain process by which Abuse Survivors
may obtain compensation for their Abuse Claims and (b) ensure that the BSA has the ability to
continue its vital charitable mission. If the Plan cannot be Confirmed, or if the Bankruptcy Court
otherwise finds that conditions necessary for Confirmation cannot be met, the Debtors may be
required to liquidate and/or voluntarily convert these Chapter 11 Cases to cases under chapter 7
of the Bankruptcy Code, pursuant to which a trustee would be appointed or elected to liquidate
the Debtors’ assets for distribution in accordance with the priorities established by the
Bankruptcy Code. In this event, the Debtors believe that neither of the Debtors’ core objectives
would be accomplished. Abuse Survivors would not have a certain, streamlined way to recover
on account of their Claims, and there would be a material risk that the BSA’s mission could not
continue to be carried out.

        The Debtors believe that the best mechanism for the Debtors to achieve these two core
objectives is Confirmation of the Plan which provides for substantial contributions by Local
Councils, by Contributing Chartered Organizations, and by Settling Insurance Companies (if
any) to the Settlement Trust in exchange for the protection of the Channeling Injunction and
Releases under the Plan. Even if there is sufficient support for Confirmation of the Plan, the
commitments contemplated by the Plan will not be realized if the Plan is not Confirmed.
Without an agreement by a substantial majority of creditors to support the Plan, the Debtors will
be unable to meet the requirements necessary to Confirm the Plan as currently contemplated with
respect to the Channeling Injunction and Releases. The Channeling Injunction and Releases are
a necessary component of the Plan, without which the Local Council Contribution and the
Contributing Chartered Organization Contribution will not be made to the Settlement Trust.

       2.      The Pension Benefit Guaranty Corporation Could Assert Contingent Claims

       On October 29, 2020, the Pension Benefit Guaranty Corporation (“PBGC”) filed a
contingent Proof of Claim in the amount of $1,102,200,000 against the BSA (the “Unfunded
Benefit Liability Claim”) based on the unfunded benefit liabilities of the Pension Plan.


                                              220
            Case 20-10343-LSS        Doc 5485        Filed 07/02/21   Page 227 of 474




Contemporaneously, the PBGC also filed a contingent Proof of Claim with respect to PBGC
premiums, including an amount of $51,862,500 against the BSA that may become due upon
termination of the Pension Plan (the “Termination Premiums Claims”). Finally, the PBGC
contemporaneously asserted a claim in an unspecified amount with respect to any failure to make
minimum funding contributions (the “Minimum Funding Contribution Claims”). The Unfunded
Benefit Liability Claims and the Termination Premiums Claims are contingent on the termination
of the Pension Plan, and for purposes of such claims, it is assumed that the Pension Plan
terminated on October 1, 2020. It is asserted that all of these liabilities are joint and several
among the BSA and each Local Council that is a member of the BSA’s “controlled group” on
account of statutory liability under 29 USC §§ 1082, 1307, 1362. The PBGC, as a result,
believes that it can assert the full amount of any of its Claims against each and every member of
the controlled group upon termination. In addition, if the Unfunded Benefit Liability Claim is
not paid to the PBGC on demand, it is asserted that a statutory lien arises in favor of the PBGC
on the assets of the plan sponsor and the members of the plan sponsor’s controlled group. The
amount of this lien would be the lesser of the Unfunded Benefit Liability Claim and 30% of the
collective net worth of the controlled group. The Plan does not contemplate termination of the
Pension Plan. However, if the Plan is not confirmed and consummated and the Debtors’ Pension
Plan is terminated, the PBGC’s contingent Unfunded Benefit Liability Claims and the
Termination Premiums Claims against the BSA and Local Councils within its “controlled group”
may become due and would significantly dilute any recoveries available to satisfy creditors from
both the BSA and the Local Councils within the controlled group.

        As discussed above, if certain conditions precedent are met, the DST Note will be issued.
Until the DST Note is extinguished, the LC Reserve Account will only be used to fund
contributions to the Pension Plan pursuant to the provisions of the Restructuring Support
Agreement and, to the extent of any excess, to pay any amounts due under the DST Note. Thus,
to the extent that there are excess funds in a given year, such funds would not be available to
fund shortfalls in future years with respect to the Local Councils’ obligations to contribute to the
Pension Plan.

       3.      Debtors May be Impacted by the Continuing COVID-19 Pandemic

         The COVID-19 pandemic has presented issues and caused disruptions to the entire
organization and Scouting as a whole. Beginning in late February 2020, the BSA began to face
unprecedented operational challenges associated with the spread of COVID-19 in the United
States. As the pandemic spread through North America, the BSA was forced to temporarily
close its Headquarters, distribution center, and virtually all of its scout shops, consistent with
governmental health guidelines and directives. The BSA was also ultimately forced to cancel
summer programming at Philmont, its largest high adventure base, and limit programming at its
other three high adventure bases. Local Councils also significantly curtailed activity throughout
2020 which impacted the BSA’s retail sales and fall recruiting season. Throughout 2020, as the
global pandemic gradually worsened, the BSA undertook a number of critical cost-saving
initiatives, including initially furloughing and later permanently reducing staff, eliminating all
non-essential spending, negotiating concessions with suppliers and local vendors, and canceling
a number of revenue generating events due to social gathering concerns.




                                               221
            Case 20-10343-LSS        Doc 5485        Filed 07/02/21   Page 228 of 474




         The impact of COVID-19 has been devastating to the BSA. Membership recruitment in
2020 ground to a halt with school closures and other social distancing measures resulting in an
81% decline versus 2019, which will impact 2021 membership revenue. Supply revenue
declined 57% driven by the several months of retail locations being closed and poor recruiting
driving lower uniform sales. High adventure facility revenue declined 74% driven by the
temporary closure of Philmont and shortened seasons and/or reduced capacity at the other
facilities. The BSA further expects to have lower retention of existing members when annual
memberships renew in early 2021 due to significant curtailment of programing throughout 2020.

         The continued spread of COVID-19 could have a significant impact on the Debtors’
activities in the future and, in turn, the functions of Scouting at every level. This includes the
ability to have pack and troop meetings in-person, restricted or limited use of the BSA or Local
Council properties such as summer camps and high adventure facilities. It remains unclear the
extent and duration that restrictions will remain in place in response to the pandemic, which
could bar or limit engaging in fundamental Scouting activities such as camping, service projects,
meetings, and other group activities that help build the bonds of fellowship essential to the
BSA’s mission. Moreover, the health, social, and economic impact the pandemic will have in
the future is unknown. As such, there can be no assurance that the uncertainties caused by the
spread of COVID-19 will not negatively impact the Debtors in the future and, therefore, affect
the underlying financial projections contained in this Disclosure Statement.

       4.      Pending and Future Litigation

        As discussed in this Disclosure Statement, the Debtors are involved in various litigation,
including but not limited to, the Trademark Action with the GSUSA—which so long as it
remains unresolved represents a reputational issue, a potential challenge to welcoming female
members into Scouting, and potential Claim for monetary damages. Additionally, there is a risk
of future litigation. Such litigation could be brought in connection with the BSA’s operations,
including its high adventure facilities, or otherwise. Pending litigation or future litigation could
result in a material judgment against the Debtors or the Reorganized BSA. Such litigation, and
any judgment in connection therewith, could have a material negative effect on the Debtors or
the Reorganized BSA.

       5.      Risk of Non-Confirmation of the Plan

        Although the Debtors believe that the Plan satisfies all requirements necessary for
Confirmation by the Bankruptcy Court, there can be no assurance that the Bankruptcy Court will
reach the same conclusion or that modifications to the Plan will not be required for Confirmation
or that such modifications would not necessitate re-solicitation of votes. Moreover, the Debtors
can make no assurances that they will receive the requisite acceptances to confirm the Plan, and
even if all Voting Classes vote in favor of the Plan or the requirements for “cramdown” are met
with respect to any Class that rejects or is deemed to reject the Plan, the Bankruptcy Court may
exercise discretion as a court of equity and choose not to confirm the Plan. If the Plan is not
confirmed, it is unclear what distributions holders of Claims or Interests would ultimately receive
with respect to their Claims or Interests in a subsequent plan of reorganization, a liquidation, or
other proceedings.



                                               222
             Case 20-10343-LSS         Doc 5485        Filed 07/02/21    Page 229 of 474




        6.      Other Parties in Interest Might Be Permitted to Propose Alternative Plans of
                Reorganization

        Under the Bankruptcy Code, a debtor in possession initially has the exclusive right to
propose and solicit acceptances of a plan of reorganization. However, such exclusivity period
can be reduced or terminated upon order of the Bankruptcy Court, or it may expire under the
applicable provisions of the Bankruptcy Code. If such an order were to be entered or such
expiration were to occur, other parties in interest would then have the opportunity to propose
alternative plans of reorganization.

        If other parties in interest were to propose an alternative plan of reorganization following
expiration or termination of the Debtors’ exclusivity period, such a plan may be less favorable to
the Debtors, their Estates, and their stakeholders. In addition, if there were competing plans of
reorganization, the Chapter 11 Cases would likely become longer, more complicated, and more
expensive, thereby reducing recoveries to holders of Claims.

        7.      Non-Consensual Confirmation

        If any Impaired Class of Claims does not accept or is deemed not to accept a plan of
reorganization, a Bankruptcy Court may nevertheless confirm such plan at the proponent’s
request if at least one Impaired Class has accepted the plan (with such acceptance being
determined without including the vote of any “insider” in such class), and as to each impaired
class that has not accepted the plan, the Bankruptcy Court determines that the plan “does not
discriminate unfairly” and is “fair and equitable” with respect to the dissenting impaired classes.
If any Class votes to reject or is deemed to reject the Plan, then these requirements must be
satisfied with respect to such rejecting Class. The Debtors believe that the Plan satisfies these
requirements.

        8.      Parties in Interest May Object to the Debtors’ Classification of Claims and
                Interests

        Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an
interest in a particular class only if the claim or interest is substantially similar to the other claims
or interests in that class. Parties in interest may object to the classification of certain claims and
interests both on the grounds that certain claims and interests have been improperly placed in the
same Class and/or that certain claims and interests have been improperly placed in different
Classes. The Debtors believe that the classification of Claims and Interests under the Plan
complies with the requirements of the Bankruptcy Code because the Classes established under
the Plan each encompass Claims or Interests that are substantially similar to similarly classified
Claims or Interests. Nevertheless, there can be no assurance that the Bankruptcy Court will
reach the same conclusion. Parties in interest may object to the classification of certain Claims
and Interests both on grounds that certain Claims and Interests have been improperly placed in
the same Class and/or that certain Claims and Interests have been improperly placed in different
Classes.




                                                 223
             Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 230 of 474




       9.       The Debtors May Object to the Amount or Classification of a Claim

        Except as otherwise provided in the Plan, the Debtors reserve the right to object to the
amount or classification of any Claim under the Plan. The estimates set forth in this Disclosure
Statement cannot be relied on by any holder of a Claim where such Claim is subject to an
objection. Any holder of a Claim that is subject to an objection may, therefore, not receive its
expected share of the estimated distributions described in this Disclosure Statement.

       10.      The Conditions Precedent to Plan Confirmation and the Effective Date of the
                Plan May Not Occur

        As more fully set forth in Article IX of the Plan, Plan Confirmation and the Effective
Date are subject to a number of conditions precedent. If such conditions precedent are not
satisfied or waived, Plan Confirmation, the Effective Date, or both will not occur.

       11.      The Recovery to Holders of Allowed Claims, Abuse Claims, and Interests
                Cannot Be Stated with Absolute Certainty

       Due to the inherent uncertainties associated with projecting financial results and litigation
outcomes, the projections contained in this Disclosure Statement should not be considered
assurances or guarantees of the amount of funds or the amount of Claims that may be allowed in
the various Classes. While the Debtors believe that the financial projections contained in this
Disclosure Statement are reasonable, there can be no assurance that they will be realized. Also,
because the Liquidation Analysis, distribution projections, and other information contained
herein and attached hereto are estimates only, the timing and amount of actual distributions to
holders of Allowed Claims and Abuse Claims satisfied by the Settlement Trust in accordance
with the Trust Distribution Procedures, if applicable, may be affected by many factors that
cannot be predicted.

       12.      Appointment of Different Settlement Trustee and/or Different Members of the
                Settlement Trust Advisory Committee for the Settlement Trust

        Prior to the Confirmation Hearing, the Plan Supplement shall identify the initial members
of the Settlement Trust Advisory Committee. The proposed initial Settlement Trustee is Eric D.
Green, as set forth in the Plan. Parties-in-interest, however, may object to the proposed
Settlement Trustee, or one or more of the proposed members of the Settlement Advisory
Committee. In that case, an alternate Settlement Trustee and/or alternative proposed members of
the Settlement Trust Advisory Committee would have to be nominated, potentially resulting in
significant delays in the occurrence of the Confirmation Date and Effective Date. The selection
of a different Settlement Trustee or different Settlement Trust Advisory Committee Members
also could materially affect administration of the Settlement Trust.

       13.      Distributions under the Trust Distribution Procedures

        Abuse Claims will be resolved pursuant to the Settlement Trust Documents, and their
treatment will be based upon, among other things, estimates of the number, types, and amount of
Abuse Claims, the value of the assets of the Settlement Trust, the liquidity of the Settlement
Trust, the Settlement Trust’s expected future income and expenses, and other matters. There can

                                               224
             Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 231 of 474




be no certainty as to the precise amounts that will be distributed by the Settlement Trust in any
particular time period or when Settlement Claims will be resolved by the Settlement Trust.

       14.      Participation by Local Councils and Contributing Chartered Organizations

        The Plan contemplates participation by the Local Councils and Contributing Chartered
Organizations, including through the Local Council Settlement Contribution and Contributing
Organization Settlement Contribution to the Settlement Trust. However, there can be no
assurance that the Local Councils or Contributing Chartered Organizations will agree to make
the required contributions or that the level of contributions will be acceptable to other parties in
these Chapter 11 Cases or satisfy the requirements for obtaining approval of the Channeling
Injunction by the Bankruptcy Court. Any failure to contribute by the Local Councils and/or the
Contributing Chartered Organizations and/or objections to the level of the Local Council
Settlement Contribution and the Contributing Organization Settlement Contribution could
materially affect the Plan, resulting in significant delays to the occurrence of the Confirmation
Date and Effective Date, amendments to the Plan, and/or significant alterations to the current
structure contemplated by the Plan.

       15.      U.S. Federal Income Tax Risks

        For a discussion of certain U.S. federal income tax consequences of the implementation
of the Plan to the Debtors and to holders of certain Claims and Interests, see Article XI of this
Disclosure Statement.

       16.      Risk of Non-Occurrence of the Effective Date

       Although the Debtors believe that the Effective Date will occur soon after the
Confirmation Date, there can be no assurance as to the timing of the Effective Date. If the
conditions precedent to the Effective Date set forth in the Plan have not occurred or have not
been waived as set forth in Article IX of the Plan, then the Confirmation Order may be vacated,
in which event no distributions would be made under the Plan, the Debtors and all holders of
Claims or Interests would be restored to the status quo as of the day immediately preceding the
Confirmation Date, and the Debtors’ obligations with respect to Claims and Interests would
remain unchanged. Any delay to the Confirmation Date may materially negatively impact the
Debtors’ business and may result in a liquidation.

       17.      Amendment of Plan Prior to Confirmation by the Debtors

        The Debtors, subject to the terms and conditions of the Plan, reserve the right to modify
the terms and conditions of the Plan or waive any conditions thereto if and to the extent
necessary or desirable for confirmation. The potential impact of any such amendment or waiver
on holders of Claims and Interests cannot presently be foreseen but may include a change in the
economic impact of the Plan on some or all of the proposed Classes or a change in the relative
rights of such Classes.




                                               225
             Case 20-10343-LSS      Doc 5485        Filed 07/02/21   Page 232 of 474




       18.      Financial Projections

       The Debtors have prepared financial projections on a consolidated basis with respect to
the Reorganized BSA and Related Non-Debtor Entities based on certain assumptions, as set forth
in Exhibit E hereto. The projections have not been compiled, audited, or examined by
independent accountants, and neither the Debtors nor their advisors make any representations or
warranties regarding the accuracy of the projections or the ability to achieve forecasted results.

       Many of the assumptions underlying the projections are subject to significant
uncertainties that are beyond the control of the Debtors or the Reorganized BSA, including the
timing, Confirmation, and consummation of the Plan, continued engagement with Scouting and
the Reorganized BSA, and the ability of the Local Councils to continue to support the Debtors’
membership.      Some assumptions may not materialize, and unanticipated events and
circumstances may affect the actual results. Projections are inherently subject to substantial and
numerous uncertainties and to a wide variety of significant economic, and operational risks, and
the assumptions underlying the projections may be inaccurate in material respects. In addition,
unanticipated events and circumstances occurring after the approval of this Disclosure Statement
by the Bankruptcy Court including any natural disasters, terrorist attacks, or health epidemics
may affect the actual financial results achieved. Such results may vary significantly from the
forecasts and such variations may be material. The Debtors’ projections reflect expectations of
continued donor support. However, the Debtors cannot state with certainty that such donation
programs will achieve their targeted results.

       19.      Potential Settlements

        As set forth in Article II.C of this Disclosure Statement, the Debtors have been in
negotiations with the Mediation Parties in hopes of resolving certain controversies related to the
structure of the Plan, level of contributions by Contributing Chartered Organizations and
insurance-related issues, which may result in additional settlements pursuant to Bankruptcy Rule
9019 and may be included in the Plan. If a Settlement Agreement is reached, the Plan may be
modified prior to the Confirmation Hearing to incorporate any number of resolutions of the
unresolved controversies. The potential impact of any such settlements or resolutions on holders
of Claims and Interests cannot presently be foreseen but may include a change in the economic
impact of the Plan on some or all of the proposed Classes or a change in the relative rights of
such Classes.

       20.      Insurance Contributions

        If the Debtors are unable to reach agreement on the terms of Insurance Settlement
Agreements with the Insurance Companies, there is a risk that the Settlement Trust may not
realize contributions from Insurance Companies, or that the Settlement Trust’s efforts to realize
recoveries on account of the Insurance Coverage will be the subject of litigation that is expensive
and time-consuming and in which Non-Settling Insurance Companies could raise meritorious
coverage defenses that may reduce the amount of coverage available under the Insurance
Policies.




                                              226
             Case 20-10343-LSS      Doc 5485        Filed 07/02/21   Page 233 of 474




       21.      Insurance Coverage Actions

        In accordance with the Plan, the BSA will contribute to the Settlement Trust, among
other things, rights to the Insurance Actions, which includes the pending Insurance Coverage
Actions. It is not currently known whether the Insurance Coverage Actions will result in a
favorable outcome for the Settlement Trust. Even if a favorable outcome is realized, the
amounts awarded and the costs associated with pursuing such litigation cannot be determined at
this time. Therefore, the ultimate value of the Insurance Actions being contributed to the
Settlement Trust is unknown.

       22.      Insurance Coverage Risks

        As set forth in Article V.F.6 of this Disclosure Statement, the Debtors’ Insurance
Companies have reserved rights to contest various Abuse Claims tendered to them based on
various coverage defenses. While the Debtors believe these defenses have no merit and are
working to resolve these disputes, to the extent any of these defenses prevail, rights to payment
with respect to such Insurance Policies related to Abuse Claims could be reduced or barred
entirely.

        Additionally, as set forth in Article V.F.1 of this Disclosure Statement, the obligation to
pay certain deductible and self-insured retentions under the certain Insurance Policies is
disputed. However, it is the BSA’s position that when the BSA cannot or does not pay the
deductible, the primary Insurance Policies issued between 1986 and 2008 require the insurer to
pay. A dispute exists as to whether the obligation on the primary insurer to pay the deductible on
behalf of the BSA is subject to an aggregate limit of liability. The primary insurers have asserted
that a $1 million aggregate applies to this obligation. Other insurers have asserted that the
primary insurers’ obligation to pay the deductible is not subject to any aggregate, and that the
aggregate limit of liability only applies to those damages in excess of the deductible. In the
event that the aggregate limit of liability does apply to the payment of the deductibles under the
primary Insurance Policies, a related dispute exists as to whether the BSA can directly access the
excess insurance policies issued between 1986 and 2008 or whether the BSA must continue to
pay that deductible on an ongoing basis for each claim.

        It is BSA’s position that excess insurers’ policies sit above deductible, not self-insured
retentions (“SIRs”). The excess insurers, in contrast, take the position that their policies sit
above SIRs and they have no obligation to drop down and pay SIRs and, instead, either the BSA
or the Settlement Trust would have to pay the SIR, the claimant could not recover unless his or
her claim exceeded the SIR amount, or the excess insurer would have no coverage obligation
whatsoever. The excess insurers also claim that before coverage can be provided to pay claims
against non-debtor entities such as Local Councils or Chartered Organizations, such Local
Councils or Chartered Organizations must satisfy applicable SIRs before coverage could be
available.

       In addition to the foregoing disputes with the Insurance Companies, certain Insurance
Companies may not have the ability to pay part or all of the amounts that are believed to be owed
under certain per-occurrence Insurance Policies. As noted above, certain Insurance Policies have



                                              227
             Case 20-10343-LSS      Doc 5485        Filed 07/02/21   Page 234 of 474




been exhausted and, therefore, amounts may not be available to pay claims under such Insurance
Policies.

       Any of the forgoing disputes could potentially reduce or eliminate the right to payment
under certain Insurance Policies. Moreover, defenses, disputes, and other relevant circumstances
could arise that could potentially reduce or eliminate the right to payment under certain
Insurance Policies.

       23.      Insurance Assignment Risks

        Pursuant to the Plan, the insurance rights of the BSA, Local Councils and Contributing
Chartered Organizations under Insurance Policies of the BSA, Local Councils and Contributing
Chartered Organizations will be assigned and transferred to the Settlement Trust to be used to
satisfy Abuse Claims in accordance with the Trust Distribution Procedures. Certain parties in
interest, including certain of the Debtors’ Insurance Companies, contest the ability of the BSA to
assign those rights under these Insurance Policies to the Settlement Trust. To the extent that
such assignment is not allowed, the assets contributed to the Settlement Trust to satisfy Abuse
Claims will be reduced.

       24.      Risk Related to Insurance Provisions in Article X.M of the Plan

         The provisions of the Plan related to insurance included in Article X.M of Plan conform
to the Bankruptcy Court’s statements at the May 19, 2021 hearing, as described more fully above
in Article II.C.7 of this Disclosure Statement. However, there is a risk that there will be
extensive litigation concerning the provisions of the Plan and the Bankruptcy Court’s findings
and conclusions in support of confirmation. This litigation is likely to be extremely costly and
time-consuming, and as described in Article X.A.30 of this Disclosure Statement, any delay
beyond the fall in confirming the Plan may have extreme, negative consequences on the Debtors’
ability to reorganize successfully. The Debtors believe they have mitigated some of this risk by
structuring Net Unrestricted Cash and Investments to take into account the potentially prolonged
time in bankruptcy and costs associated therewith as described in Article X.A.30 of this
Disclosure Statement, but actual results of operations are far from certain. In addition to
litigation before the Bankruptcy Court, it is likely that if the Plan is confirmed with the current
insurance provision found in Article X.M of the Plan, the Bankruptcy Court’s Confirmation
Order will be appealed. Appeal of the Confirmation Order could be costly and time-consuming,
and there is a risk that the Confirmation Order will be overturned on appeal. Conversely, it is
possible that the Bankruptcy Court will not confirm the Plan with Article X.M as currently
drafted and will require that the Debtors include amended insurance neutrality language prior to
confirmation of the Plan.

       25.      Risks Related to the Hartford Insurance Settlement Agreement

       Confirmation of the Plan requires that the Plan has been accepted by a sufficient number
of holders of Direct Abuse Claims. In a letter dated June 9, 2021, the Tort Claimants’
Committee, the Future Claimants’ Representative, and the Coalition expressly stated that the
holders of Direct Abuse Claims who they represent will not, under any circumstances, support
any plan of reorganization that includes the terms and provisions of the Hartford Insurance


                                              228
             Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 235 of 474




Settlement Agreement. In light of the opposition of all parties representing holders of Direct
Abuse Claims to the Hartford Insurance Settlement Agreement, it is impossible to confirm the
Plan to the extent it includes the Hartford Insurance Settlement Agreement unless modifications
are made to the Hartford Insurance Settlement Agreement that are agreeable to the holders of
Direct Abuse Claims.

       If the Hartford Insurance Settlement Agreement is removed from the Plan, there is
material risk that Hartford may be unwilling in the future to enter into a settlement with the
Debtors or the Settlement Trust. Moreover, as described in Article V.R.3, prior to the chapter 11
cases, BSA and Hartford had numerous disputes between them. If the Hartford Insurance
Settlement Agreement is removed, Hartford will be permitted to assert all of the disputes it
previously raised with the Debtors. Hartford may take the position that the Plan is inconsistent
with the Hartford Insurance Settlement Agreement and/or does not incorporate the terms of such
agreement and that Hartford is therefore not obligated to adhere to the agreement in any event.

       26.      Failure to Obtain Approval of Releases, Injunctions, and Exculpation

        As set forth in Article VI.O of this Disclosure Statement, the Plan provides for certain
Releases, Injunctions, and exculpations, including a release of Liens and third-party releases that
may otherwise be asserted against the Debtors, the Reorganized BSA, the other Released Parties
and their respective Related Parties, as applicable. The Releases, Injunctions, and exculpations
(including, for the avoidance of doubt, the Channeling Injunction and the definitions of Released
Parties and Exculpated Parties) provided in the Plan are subject to objection by parties in interest
and may not be approved. If the Releases are not approved, certain parties may not be
considered Released Parties or Exculpated Parties, and certain Released Parties or Exculpated
Parties may withdraw their support for the Plan.

       27.      The Channeling Injunction

        The Channeling Injunction, which, among other things, bars the assertion of any Abuse
Claims against the Protected Parties, is a necessary element of the Plan. Although the Plan, the
Settlement Trust Agreement, and the Trust Distribution Procedures all have been drafted with the
intention of complying with the Bankruptcy Code, there is no guarantee that the validity and
enforceability of the Channeling Injunction or the application of the Channeling Injunction to
Abuse Claims will not be challenged, either before or after Confirmation of the Plan.

       While the Debtors believe that the Plan satisfies the requirements of the Bankruptcy
Code, certain objections might be lodged on grounds that the requirements of the Bankruptcy
Code cannot be met given the unique facts of the Chapter 11 Cases. At this juncture, the Debtors
believe that the Plan provides a sufficient basis for the issuance of the Channeling Injunction
under section 105(a) of the Bankruptcy Code.

       28.      Voting Requirements

       If sufficient votes are not received, the Debtors may seek to confirm an alternative
chapter 11 plan. There can be no assurance that the terms of any such alternative chapter 11 plan
would be similar or as favorable to the holders of Allowed Claims and Abuse Claims satisfied by


                                               229
                Case 20-10343-LSS          Doc 5485     Filed 07/02/21   Page 236 of 474




the Settlement Trust in accordance with the Trust Distribution Procedures as those proposed in
the Plan.

          29.       Timeline Risk

        There is a material risk that failure to emerge from these Chapter 11 Cases in a timely
manner could endanger the future of the BSA. As the Debtors have previously stated, an
emergence after the summer of 2021 becomes increasingly more difficult. The Debtors’
recruiting season occurs at the end of the summer-time as children return to school. In order to
rebuild membership and ensure a successful 2021 recruiting season the Debtors must emerge
from the cloud of these Chapter 11 Cases. The recruiting and the ultimate enrollment of new
members may be hampered by the fact that the cloud of bankruptcy remains during the fall
recruiting season—potentially eroding faith in the long term prospects of the BSA. If the
number of new members and returning members is substantially reduced from projections, the
BSA could lack the means to meet their operational needs or otherwise emerge from bankruptcy.
Timely emergence from Chapter 11 is essential to the Debtors’ ability to improve their
operations.

        Additionally, the Debtors’ cash flows from operating activities are seasonal. Typically,
September through March are the peak season of cash inflows for the Debtors, with April
through August being low points. The Debtors use a significant portion of cash flows from the
fall and winter to subsidize their operations during the low cash flow period occurring in the
spring and summer. The Debtors have assumed that they would generate significant cash flow
after a summer 2021 emergence from bankruptcy and this cash flow would enable them to have
adequate liquidity during their low cash flow periods. If the Debtors do not have the expected
cash inflows or are otherwise unable to hold them in reserve to support operations, there is a risk
that the Debtors would not be able to meet their operational needs.

        Finally, substantial professional fees will continue to accrue until a plan is confirmed and
becomes effective. At this time, the Debtors’ bankruptcy estate bears the burden for the fees of
the professionals and advisors to the Debtors, the Tort Claimants’ Committee, the Future
Claimants’ Representative, the Unsecured Creditors Committee, and JPM. Such fees are
substantial and to date the Debtors have incurred more than $125 million99 in professionals fees
related to this restructuring. By the end of September 2021, the Debtors estimate the
professional fees in the chapter 11 cases will equal or exceed $155 million.100 With each
successive month costing the estate between $10 to 20 million. The Debtors believe this is
wholly inappropriate for a non-profit chapter 11 proceeding and believe emergency from
bankruptcy as soon as possible is essential to stop the accrual of additional professional fees.
The potential for protracted litigation with Insurance Companies under the Plan is great and will
cause increased costs and expenses to the Debtors, including with respect to professional fees. If
such litigation ensues, there is a material risk that professional fees could be much higher than
the Debtors anticipate or are able to pay.



99    Amount excludes bar noticing fees.
100   Amount excludes bar noticing fees.


                                                  230
             Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 237 of 474




       30.      Conversion into Chapter 7 Cases

        If no plan of reorganization can be confirmed, the Debtors may choose to convert these
Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, pursuant to which a trustee
would be appointed or elected to liquidate the Debtors’ assets for distribution in accordance with
the priorities established by the Bankruptcy Code. Under section 1112(c) of the Bankruptcy
Code, the Chapter 11 Cases may not be converted to cases under chapter 7 without the Debtors’
consent.

       31.      Dismissal of the Chapter 11 Cases

        If the Plan is not confirmed, the Debtors or other parties in interest may seek dismissal of
the Chapter 11 Cases pursuant to section 1112 of the Bankruptcy Code. Without limitation,
dismissal of the Chapter 11 Cases would terminate the automatic stay and might allow certain
creditors to file lawsuits against the Debtors or take other action to pursue their Claims against
the Debtors. Accordingly, the Debtors believe that dismissal of the Chapter 11 Cases would
significantly reduce the value of the Debtors’ remaining assets.

B.     Additional Factors

       1.       Debtors Could Withdraw the Plan

       Subject to, and without prejudice to, the rights of any party in interest, the Plan may be
revoked or withdrawn before the Confirmation Date by the Debtors.

       2.       Debtors Have No Duty to Update

        The statements contained in this Disclosure Statement are made by the Debtors as of the
date hereof, unless otherwise specified herein, and the delivery of this Disclosure Statement after
that date does not imply that there has been no change in the information set forth herein since
that date. Additionally, the Debtors have no duty to update this Disclosure Statement unless
otherwise ordered to do so by the Bankruptcy Court.

       3.       No Representations Outside this Disclosure Statement Are Authorized

        No representations concerning or related to the Debtors, the Chapter 11 Cases, or the Plan
are authorized by the Bankruptcy Court or the Bankruptcy Code, other than as set forth in this
Disclosure Statement. Any representations or inducements made to secure your acceptance or
rejection of the Plan that are other than those contained in, or included with, this Disclosure
Statement should not be relied upon in making the decision to accept or reject the Plan.

       4.       No Legal or Tax Advice Is Provided by this Disclosure Statement

       The contents of this Disclosure Statement should not be construed as legal, business, or
tax advice. Each holder of a Claim or Interest should consult its own legal counsel and
accountant as to legal, tax, and other matters concerning their Claim or Interest. This Disclosure
Statement is not legal advice to you. This Disclosure Statement may not be relied upon for any
purpose other than to determine how to vote on the Plan or object to Confirmation of the Plan.


                                               231
            Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 238 of 474




       5.      This Disclosure Statement May Contain Forward Looking Statements

        This Disclosure Statement may contain “forward looking statements” within the meaning
of the Private Securities Litigation Reform Act of 1995. Such statements consist of any
statement other than a recitation of historical fact and can be identified by the use of forward
looking terminology such as “may,” “expect,” “anticipate,” “estimate” or “continue” or the
negative thereof or other variations thereon or comparable terminology. The reader is cautioned
that all forward looking statements are necessarily speculative and there are certain risks and
uncertainties that could cause actual events or results to differ materially from those referred to
in such forward looking statements. The liquidation analysis, distribution projections or other
information contained herein and attached hereto are estimates only, and the timing and amount
of actual distributions to holders of Allowed Claims and Abuse Claims satisfied by the
Settlement Trust in accordance with the Trust Distribution Procedures may be affected by many
factors that cannot be predicted. Therefore, any analyses, estimates or recovery projections may
or may not turn out to be accurate.

       6.      No Admission Made

        Nothing contained herein or in the Plan shall constitute an admission of, or shall be
deemed evidence of, the tax or other legal effects of the Plan on the Debtors or holders of Claims
or Interests.

     ARTICLE XI. CERTAIN UNITED STATES FEDERAL INCOME TAX
                     CONSEQUENCES OF THE PLAN

        The following discussion is a summary of certain U.S. federal income tax consequences
of the Plan and is for general information purposes only. This summary should not be relied
upon for purposes of determining the specific tax consequences of the Plan with respect to a
particular holder of a Claim or Interest. This discussion does not purport to be a complete
analysis or listing of all potential tax considerations.

        This discussion is based on existing provisions of the Internal Revenue Code of 1986, as
amended (the “Code”), existing and proposed Treasury Regulations promulgated thereunder, and
current administrative rulings and court decisions. Legislative, judicial, or administrative
changes or interpretations enacted or promulgated after the date hereof could alter or modify the
analyses set forth below with respect to the U.S. federal income tax consequences of the Plan.
Any such changes or interpretations may be retroactive and could significantly affect the U.S.
federal income tax consequences of the Plan.

       Due to the lack of definitive judicial and administrative authority in a number of areas,
substantial uncertainty may exist with respect to some of the tax consequences described below.
No ruling has been requested or obtained from the IRS with respect to any tax aspects of the Plan
and no opinion of counsel has been sought or obtained with respect thereto. The discussion
below is not binding upon the IRS or any court. No assurance can be given that the IRS would
not assert, or that a court would not sustain, a different position than any position discussed
herein. No representations or assurances are being made to the holders of Claims or Interests
with respect to the U.S. federal income tax consequences described herein. Except as


                                              232
           Case 20-10343-LSS         Doc 5485        Filed 07/02/21   Page 239 of 474




specifically set forth below, this discussion addresses only holders of Claims or Interests that are
“United States persons” (within the meaning of Section 7701(a)(30) of the Code).

     ACCORDINGLY, THE FOLLOWING SUMMARY OF CERTAIN U.S.
FEDERAL INCOME TAX CONSEQUENCES IS FOR INFORMATIONAL PURPOSES
ONLY AND IS NOT A SUBSTITUTE FOR CAREFUL TAX PLANNING AND ADVICE
BASED UPON THE INDIVIDUAL CIRCUMSTANCES PERTAINING TO A HOLDER
OF A CLAIM OR INTEREST. ALL HOLDERS OF CLAIMS OR INTERESTS ARE
URGED TO CONSULT THEIR OWN TAX ADVISORS FOR THE FEDERAL, STATE,
LOCAL AND NON-U.S. TAX CONSEQUENCES OF THE PLAN.

A.     The Settlement Trust

        On the Confirmation Date, the Settlement Trust shall be established in accordance with
the Trust Documents. The Settlement Trust is intended to qualify as a “qualified settlement
fund” (“QSF”) pursuant to Treasury Regulation section 1.468B-1. The Protected Parties are the
“transferors” within the meaning of Treasury Regulation Section 1.468B-1(d)(1). The
Settlement Trustee shall be classified as the “administrator” within the meaning of Treasury
Regulation Section 1.468B-2(k)(3). The Trust Documents, including the Settlement Trust
Agreement, are incorporated herein by reference.

        The primary tax consequences of the Settlement Trust being characterized as a QSF are
the following:

       1.      The Settlement Trust must use a calendar taxable year and the accrual method of
accounting.

        2.     If the Protected Parties fund the Settlement Trust with appreciated property, the
Protected Parties are deemed to sell the property to the Settlement Trust. Accordingly, any gain
or loss from the deemed sale must be reported by the Protected Parties.

        3.     The Settlement Trust takes a fair market value basis in property contributed to it
by the Protected Parties.

       4.      The Settlement Trust’s gross income less certain modifications is taxable at the
highest federal tax rate applicable to trusts and estates. The Protected Parties’ funding of the
Settlement Trust with Cash and other property is not reported by the Settlement Trust as taxable
income. However, earnings recognized from, for example, the short-term investment of the
Settlement Trust’s funds will be subject to tax.

       5.      The Settlement Trust may deduct from its gross income a limited number of
administrative expenses; the Settlement Trust is not entitled to deduct distributions paid to its
beneficiaries.

       6.     The Settlement Trust will have a separate taxpayer identification number and will
be required to file annual tax returns (which are due on March 15, or later if an extension is
granted under applicable law). The Settlement Trust will also be required to comply with a



                                               233
           Case 20-10343-LSS         Doc 5485        Filed 07/02/21     Page 240 of 474




number of other administrative tax rules including filing information returns (generally IRS
Form 1099) when approved payments are made to claimants.

B.     Holders of Claims

        The federal income tax consequences to a holder of a Claim receiving, or entitled to
receive, a distribution in partial or total satisfaction of a Claim may depend on a number of
factors, including the nature of the Claim, the claimants’ method of accounting, and their own
particular tax situation. Because each claimant’s tax situation differs, claimants should consult
their own tax advisors to determine how the Plan affects them for federal, state and local tax
purposes, based on their particular tax situations.

        Among other things, the federal income tax consequences of a distribution to a claimant
may depend initially on the nature of the original transaction pursuant to which the Claim arose.
For example, a distribution in repayment of the principal amount of a loan is generally not
included in the claimant’s gross income. A distribution to a holder of an Abuse Claim may not
be taxable as it may be considered compensation for personal injuries. The federal income tax
consequences of a distribution to a claimant may also depend on whether the item to which the
distribution relates has previously been included in the claimant’s gross income or has previously
been subject to a loss or bad debt deduction. For example, if a distribution is made in
satisfaction of a receivable acquired in the ordinary course of the claimant’s trade or business,
and the claimant had previously included the amount of such receivable distribution in his or her
gross income under his or her method of accounting, and had not previously claimed a loss or
bad debt deduction for that amount, the receipt of the distribution should not result in additional
income to the claimant but may, as discussed below, result in a loss.

       Conversely, if the claimant had previously claimed a loss or bad debt deduction with
respect to the item previously included in income, the claimant generally would be required to
include the amount of the distribution in income when received.

        A claimant receiving a distribution in satisfaction of his or her Claim generally may
recognize taxable income or loss measured by the difference between (i) the amount of Cash and
the fair market value (if any) of the property received and (ii) its adjusted tax basis in the Claim.
For this purpose, the adjusted tax basis may include amounts previously included in income (less
any bad debt or loss deduction) with respect to that item. This income or loss may be ordinary
income or loss if the distribution is in satisfaction of accounts or notes receivable acquired in the
ordinary course of the claimant’s trade or business for the performance of services or for the sale
of goods or merchandise. In addition, if a claimant had claimed an ordinary bad debt deduction
for the worthlessness of his or her Claim in whole or in part in a prior taxable year, any income
realized by the claimant as a result of receiving a distribution may be taxed as ordinary income to
the extent of the ordinary deduction previously claimed. Generally, the income or loss will be
capital gain or loss if the Claim is a capital asset in the claimant’s hands.

       Subject to the qualifications and limitations set forth above:

               1. A holder of a Class 3A, 3B, 4A, or 4B Claim may recognize gain or loss
                  pursuant to the Plan depending on whether the receipt of the Claim under the


                                               234
Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 241 of 474




      Restated Credit Facility Documents or under the Restated Bond Documents,
      as applicable, in satisfaction of its existing Claim is treated as a taxable
      exchange for U.S. federal income tax purposes. The tax treatment of the
      receipt of such Claim pursuant to the Plan is unclear – although it seems likely
      under applicable law that the receipt of the Claims would be treated as a
      taxable exchange. Holders of Class 3A, 3B, 4A, or 4B Claims are strongly
      urged to consult their own tax advisors regarding the specific tax
      consequences of the transactions described in the Plan.

   2. A holder of a Class 5 Claim generally will recognize gain or loss measured by
      the difference between (i) the amount of the cash and the fair market value (if
      any) of the property received and (ii) its adjusted tax basis in the Convenience
      Claim.

   3. A holder of a Class 6 Claim generally will recognize gain or loss measured by
      the difference between (i) the U.S. dollar value of such holder’s Pro Rata
      Share of the Core Value Cash Pool received and the fair market value (if any)
      of the property received and (ii) its adjusted tax basis in the General
      Unsecured Claim.

   4. A holder of a Class 7 Claim generally will recognize gain or loss measured by
      the difference between (i) the amount of cash received from (a) available
      Insurance Coverage, (b) applicable proceeds of any Insurance Settlement
      Agreements, and (c) co-liable non-debtors (if any) or their insurance coverage,
      and (ii) its adjusted tax basis in the Non-Abuse Litigation Claim, unless such
      holder elects to have its Claim treated as an Allowed Convenience Claim. A
      holder of a Class 7 Claim that elects to have its Claim treated as an Allowed
      Convenience Claim generally will recognize gain or loss measured by the
      difference between (i) the amount of the cash and the fair market value (if
      any) of the property received and (ii) its adjusted tax basis in the Non-Abuse
      Litigation Claim.

   5. The United States federal income tax treatment of a Class 8 Claim will depend
      on several factors, including the nature of the Abuse that forms the basis for
      the relevant Claim. As a result, certain holders of Class 8 Claims generally
      will recognize gain or loss measured by the difference between (i) the amount
      of the cash and the fair market value (if any) of the property received and (ii)
      their adjusted tax basis in the Direct Abuse Claim, while other holders will not
      be required to include the amount of such cash or the value of such property in
      their gross income for U.S. federal income tax purposes. Holders of Class 8
      Claims are urged to consult their tax advisors concerning the tax
      consequences of the Plan.

   6. A holder of a Class 9 Claim generally will recognize gain or loss measured by
      the difference between (i) the amount of the cash and the fair market value (if
      any) of the property received and (ii) its adjusted tax basis in the Indirect
      Abuse Claim.


                                  235
           Case 20-10343-LSS         Doc 5485        Filed 07/02/21   Page 242 of 474




C.     Holders that are Non-United States Persons

        Holders of Claims that are not “United States persons” (within the meaning of Section
7701(a)(30) of the Code) generally will not be subject to U.S. federal income tax with respect to
property (including Cash) received in exchange for such Claims, unless (i) such holder is
engaged in a trade or business in the United States to which income, gain or loss from the
exchange is “effectively connected” for U.S. federal income tax purposes, or (ii) if such holder is
an individual, such holder is present in the United States for 183 days or more during the taxable
year of the exchange and certain other requirements are met.

           ARTICLE XII. CONCLUSION AND RECOMMENDATION

        In the opinion of the Debtors, the Plan is preferable to all other available alternatives and
provides for a larger and more timely distribution to the Debtors’ creditors than would otherwise
result from any other scenario. Any alternative to Confirmation of the Plan, moreover, could
result in extensive delays, increased administrative expenses, reduced financial performance, and
a potential liquidation. Accordingly, the Debtors believe that the Plan provides the best available
recovery to their stakeholders and urge the holders of Claims in the Voting Classes to vote in
favor thereof. The Supporting Parties—the Creditors Committee, the Tort Claimants’
Committee, the Future Claimants’ Representative, the Coalition, and the Ad Hoc Committee—
all support confirmation of the Plan and recommend that holders of Claims in the Voting Classes
vote to accept the Plan.




                                               236
        Case 20-10343-LSS   Doc 5485   Filed 07/02/21    Page 243 of 474




Dated: July 2, 2021
                                 Boy Scouts of America
                                 Delaware BSA, LLC


                                 /s/ Roger C. Mosby
                                 Roger C. Mosby
                                 Chief Executive Officer and President
Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 244 of 474




                        EXHIBIT A

               PLAN OF REORGANIZATION
      Case 20-10343-LSS      Doc 5485    Filed 07/02/21   Page 245 of 474




See Fourth Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and
                      Delaware BSA, LLC filed at D.I. 5484.
Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 246 of 474




                        EXHIBIT B

         RESTRUCTURING SUPPORT AGREEMENT
             Case 20-10343-LSS       Doc 5485      Filed 07/02/21     Page 247 of 474




ACCEPTANCES OF THE PLAN OF REORGANIZATION CONTEMPLATED BY THIS
AGREEMENT MAY NOT BE SOLICITED UNTIL A DISCLOSURE STATEMENT HAS
BEEN APPROVED BY THE BANKRUPTCY COURT AS CONTAINING “ADEQUATE
INFORMATION” WITHIN THE MEANING OF SECTION 1125(a) OF THE
BANKRUPTCY CODE. THE PLAN OF REORGANIZATION CONTEMPLATED BY
THIS AGREEMENT, TOGETHER WITH A RELATED DISCLOSURE STATEMENT
TO BE FILED IN CONNECTION THEREWITH, HAS NOT BEEN APPROVED BY THE
BANKRUPTCY COURT AND IS SUBJECT TO AMENDMENT PRIOR TO SUCH
APPROVAL BEING GRANTED. YOU SHOULD NOT RELY ON THE INFORMATION
CONTAINED IN, OR THE TERMS OF, THIS AGREEMENT FOR ANY PURPOSE
BEFORE THE INFORMATION HAS BEEN APPROVED AS PART OF THE
DISCLOSURE STATEMENT OR THE BANKRUPTCY COURT HAS OTHERWISE
APPROVED THIS AGREEMENT.

                        RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (as amended, supplemented, or otherwise
modified from time to time in accordance with the terms hereof, together with all exhibits and
schedules attached hereto or incorporated herein, this “Agreement”) dated as of July 1, 2021 is
entered into by and among:

       (a)      Boy Scouts of America and Delaware BSA, LLC, as debtors and debtors in
                possession (together, the “Debtors”);

       (b)      James L. Patton, Jr., the legal representative appointed by the Bankruptcy Court for
                holders of Future Abuse Claims (the “Future Claimants’ Representative”);

       (c)      the Coalition of Abused Scouts for Justice (the “Coalition”);

       (d)      the Official Committee of Tort Claimants (the “TCC”);

       (e)      the Ad Hoc Committee of Local Councils (the “AHCLC”);

       (f)      the attorneys listed on Schedule 1 hereto (“State Court Counsel”), each of whom
                is state court counsel to holders of Direct Abuse Claims; and

       (g)      any Joining Parties who subsequently become party to this Agreement in
                accordance with the terms hereof.

Each of the Debtors, the Future Claimants’ Representative, the Coalition, the TCC, the AHCLC,
the State Court Counsel, and any person or entity that subsequently becomes a party hereto in
accordance with the terms hereof are referred to herein collectively as the “Parties” and each
individually as a “Party.” Capitalized terms used but not otherwise defined herein have the
meanings ascribed to such terms in the June 18 Plan (as defined below), the Boy Scouts of America
Reorganization Term Sheet attached hereto as Exhibit A (the “Term Sheet”), or the Trust
Distribution Procedures attached hereto as Exhibit B (the “TDP” or “Trust Distribution
Procedures”).
            Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 248 of 474




                                          RECITALS

        WHEREAS, on February 18, 2020, the Debtors commenced voluntary cases (the
“Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101 et
seq. (the “Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”).

       WHEREAS, on April 24, 2020, the Bankruptcy Court entered an order appointing the
Future Claimants’ Representative. [D.I. 486].

        WHEREAS, on July 24, 2020, the Coalition filed a notice of appearance [D.I. 1040]. The
Coalition is an ad hoc committee comprising thousands of holders of Direct Abuse Claims.

       WHEREAS, on June 18, 2021, the Debtors filed the Third Amended Chapter 11 Plan of
Reorganization for Boy Scouts of America and Delaware BSA, LLC [D.I. 5368] (as may be
subsequently amended, modified, or supplemented, the “June 18 Plan”) and the Proposed
Amendments to Disclosure Statement for the Third Amended Chapter 11 Plan of Reorganization
for Boy Scouts of America and Delaware BSA, LLC [D.I. 5371] (as may be subsequently amended,
modified, or supplemented, the “Disclosure Statement”).

        WHEREAS, the Parties have engaged in good-faith, arm’s-length negotiations regarding
certain restructuring transactions (as embodied herein, the “Settlement”), including modifications
and/or amendments to the Plan and the Disclosure Statement substantially on the terms reflected
in the Term Sheet and the Trust Distribution Procedures.

        WHEREAS, this Agreement sets forth the agreement among the Parties concerning their
commitment, subject to the terms and conditions hereof, to seek that the June 18 Plan as modified
consistent with this Agreement and the Term Sheet (the “Amended Plan”), is confirmed by the
Bankruptcy Court.

        NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and incorporating and affirming the accuracy of
the Recitals state above, the Parties, intending to be legally bound, agree as follows:

                                        AGREEMENT

I.     DEFINITIONS; RULES OF CONSTRUCTION

       A.      Definitions. The following terms shall have the following definitions:

               “AHCLC” has the meaning set forth in the preamble hereof.

               “Amended Plan” has the meaning set forth in the recitals hereof.

               “Bankruptcy Code” has the meaning set forth in the recitals hereof.

               “Bankruptcy Court” has the meaning set forth in the recitals hereof.


                                                2
            Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 249 of 474




               “Chapter 11 Cases” has the meaning set forth in the recitals hereof.

               “Coalition” has the meaning set forth in the preamble hereof.

               “Coalition Professionals” means (i) Brown Rudnick LLP, (ii) Robbins, Russell,
Englert, Orseck & Untereiner LLP, (iii) Monzack, Mersky and Browder, P.A., (iv) Province,
(v) Parsons, Farnell & Grein, LLP, and (vi) any experts employed by the Coalition in connection
with confirmation of the Amended Plan.

               “Court of Appeals” means the United States Court of Appeals for the Third
Circuit.

               “Creditor Termination Event” has the meaning set forth in Section V.B hereof.

               “Debtors” has the meaning set forth in the preamble hereof.

               “Definitive Documents” means, collectively, (i) the Amended Plan, (ii) the
Confirmation Order, (iii) the Disclosure Statement, (iv) the Disclosure Statement Order, (v) the
solicitation materials with respect to the Amended Plan, (vi) the Plan Documents, (vii) the Plan
Supplement, (viii) the RSA Approval Order, (ix) any motions or pleadings filed by the Debtors in
the Chapter 11 Cases seeking approval or confirmation of the foregoing, and (x) any exhibits,
appendices, or schedules contemplated by the foregoing clause (i) - (x).

               “Disclosure Statement” has the meaning set forth in the recitals hereof.

              “Disclosure Statement Order” means an order entered by the Bankruptcy Court
approving the Disclosure Statement and related solicitation materials.

               “District Court” means the United States District Court for the District of
Delaware.

                “Estimation Matters” means the Estimation Motion and the motion to withdraw
the reference with respect to the Estimation Motion that is pending under Case No. 21-cv-00392
in the District Court.

               “Estimation Motion” means the Motion of the Future Claimants’ Representative,
the Official Committee of Tort Claimants, and the Coalition of Abused Scouts for Justice for Entry
of an Order, Pursuant to 11 U.S.C. §§ 105(a) and 502(c), (I) Authorizing an Estimation of Current
and Future Abuse Claims and (II) Establishing Procedures and Schedule for Estimation
Proceedings [D.I. 2391].

                 “Execution Date” means the date that this Agreement, as executed by all Parties
hereto, is filed with the Bankruptcy Court.

               “Findings and Orders” has the meaning set forth in Section II.A.(i) hereof.

               “Future Claimants’ Representative” has the meaning set forth in the preamble
hereof.


                                                3
           Case 20-10343-LSS         Doc 5485        Filed 07/02/21   Page 250 of 474




               “Hartford Settlement” means the Settlement Agreement and Release executed on
or about April 15, 2021 between the BSA and Hartford Accident and Indemnity Company, First
State Insurance Company, Twin City Fire Insurance Company and Navigators Specialty Insurance
Company, as attached to the Second Mediators’ Report dated April 16, 2021 [D.I. 2624].

               “Joining Party” has the meaning set forth in Section XXI hereof.

               “June 18 Plan” has the meaning set forth in the recitals hereof.

               “Monthly Fee Cap” means the cap on professional fees and expenses of the
Coalition Professionals from the effective date of this Agreement until the Effective Date, which
is $950,000.00 per month (pro-rated for any partial month).

               “Parties” has the meaning set forth in the preamble hereof.

               “Plan Documents” means, collectively, the Amended Plan, the Disclosure
Statement, each of the documents comprising the Plan Supplement, all of the Exhibits and
Schedules attached to any of the foregoing (including the Settlement Trust Documents). The Plan
Documents shall be in form and substance acceptable to the Debtors, the Coalition, the TCC, and
the Future Claimants’ Representative.

               “Plan Supplement” means the supplement to the Amended Plan to be filed in the
Chapter 11 Cases, that includes forms of certain documents effectuating the transaction
contemplated in the Amended Plan and shall be filed with the Bankruptcy Court no later than
fourteen (14) days prior to the deadline set for all persons entitled to vote on the Amended Plan to
vote to accept or reject the Amended Plan.

              “Preliminary Injunction Order” means the Order Approving Fourth Stipulation
by and Among the Boy Scouts of America, the Official Committee of Survivors of Abuse, and the
Official Committee of Unsecured Creditors Modifying the Consent Order Granting the BSA’s
Motion for a Preliminary Injunction Pursuant to 11 U.S.C. §§ 105(a) and 362 and Further
Extending the Termination Date of the Standstill Period [D.I. 162], Adv. Pro. Case No. 20-50527
(LSS).

               “RSA Approval Order” means an order of the Bankruptcy Court, in form and
substance reasonably acceptable to the Debtors, the Future Claimants’ Representative, the
Coalition, and the TCC which shall approve the Debtors’ entry into this Agreement.

               “RSA Deadline” means July 28, 2021, which date may be amended or extended
by agreement of the Debtors, the Future Claimants’ Representative, the Coalition, and the TCC
pursuant to Sections V.A and X hereof.

              “RSA Motion” means a motion seeking an order of the Bankruptcy Court
approving the Debtors’ entry into this Agreement.

               “Scouting Termination Event” has the meaning set forth in Section V.C hereof.

               “Settlement” has the meaning set forth in the recitals hereof.


                                                 4
           Case 20-10343-LSS           Doc 5485        Filed 07/02/21   Page 251 of 474




               “Settlement Trust Documents” means, collectively, (i) the Settlement Trust
Agreement, (ii) the Trust Distribution Procedures, (iii) the Document Agreement, and (iv) any
other agreements, instruments and documents governing the establishing, administration and
operation of the Settlement Trust, each of which shall be acceptable to the Debtors, the Coalition,
the TCC, and the Future Claimants’ Representative in all respects.

                   “State Court Counsel” has the meaning set forth in the preamble hereof.

              “Support Period” means the period commencing on the Execution Date and
ending on the earlier of the (i) date on which this Agreement is terminated in accordance with
Section V hereof and (ii) the Effective Date of the Amended Plan.

                   “TCC” has the meaning set forth in the preamble hereof.

                   “TDP” and “Trust Distribution Procedures” has the meaning set forth in the
recitals hereof.

                   “Term Sheet” has the meaning set forth in the preamble hereof.

        B.     Rules of Construction. Each reference in this Agreement to “this Agreement”,
“hereunder,” “hereof,” “herein,” or words of like import shall mean and be a reference to this
Agreement, including, for the avoidance of doubt, the Term Sheet. Including shall mean
“including without limitation.” Additionally, for all references to written notices or other writings
described herein, electronic mail to the Parties as set forth in Section XVIII shall be sufficient.
When a reference is made in this Agreement to a Section, Exhibit, or Schedule, such reference
shall be to a Section, Exhibit, or Schedule, respectively, of or attached to this Agreement unless
otherwise indicated. Unless the context of this Agreement otherwise requires, (i) words using the
singular or plural number also include the plural or singular number, respectively, (ii) the words
“include,” “includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation,” and (iii) the word “or” shall not be exclusive and shall
be read to mean “and/or.” The Parties agree that they have been represented by legal counsel
during the negotiation and execution of this Agreement and, therefore, waive the application of
any law, regulation, holding, or rule of construction providing that ambiguities in an agreement or
other document shall be construed against the party drafting such agreement or document.

II.     AGREEMENTS OF THE DEBTORS

        A.      Affirmative Covenants of the Debtors. Subject to the terms and conditions
hereof, for the duration of the Support Period, the Debtors shall:

                   (i)    propose and pursue the Amended Plan and seek entry of a Confirmation
                          Order that contains (and the Amended Plan and Confirmation Order shall
                          contain) the following provisions, findings and orders, as applicable in
                          substantially the form set forth below (the “Findings and Orders”):

                          (A)    the Bankruptcy Court has determined that the Amended Plan, the
                                 Plan Documents, and the Confirmation Order shall be binding on all
                                 parties in interest;


                                                   5
Case 20-10343-LSS        Doc 5485        Filed 07/02/21   Page 252 of 474




           (B)    the Bankruptcy Court has determined that (i) the procedures
                  included in the TDP pertaining to the allowance of Abuse Claims
                  and (ii) the criteria included in the TDP pertaining to the calculation
                  of the Allowed Claim Amounts, including the TDP’s Claims Matrix,
                  Base Matrix Values, Maximum Matrix Values, and Scaling Factors,
                  are fair and reasonable based on the evidentiary record offered to the
                  Bankruptcy Court;

           (C)    the Bankruptcy Court has determined that the right to payment that
                  the holder of an Abuse Claim has against the Debtors or another
                  Protected Party is the allowed value of such Abuse Claim as
                  liquidated in accordance with the TDP and is not (i) the initial or
                  supplemental payment percentages established under the TDP to
                  make distributions to holders of allowed Abuse Claims or (ii) the
                  contributions made by the Debtors or any Protected Party to the
                  Settlement Trust;

           (D)    the Bankruptcy Code authorizes the Insurance Assignment as
                  provided in the Amended Plan, notwithstanding any terms of any
                  policies or provisions of non-bankruptcy law that is argued to
                  prohibit the delegation, assignment, or other transfer of such rights,
                  and the Bankruptcy Court has determined that the Settlement Trust
                  is a proper defendant for Abuse Claims to assert the liability of the
                  Protected Parties to trigger such insurance rights; and

           (E)    the Bankruptcy Court has determined that the Plan and the TDP
                  were proposed in good faith and are sufficient to satisfy the
                  requirements of section 1129(a)(3) of the Bankruptcy Code.

   (ii)    use reasonable efforts to propose and pursue the Amended Plan and seek
           the entry of the Confirmation Order that incorporate the terms of the
           Settlement including any conditions thereto (including all of the terms
           hereof relating to the treatment of, and distributions on, Abuse Claims);

   (iii)   use reasonable efforts to support, implement, and complete the Settlement
           and all transactions contemplated under this Agreement, including
           incorporating the Settlement into the applicable Definitive Documents;

   (iv)    use reasonable efforts to seek confirmation of the Amended Plan prior to
           the automatic termination of this Agreement pursuant to Section V.A
           hereof;

   (v)     use reasonable efforts to promptly notify or update counsel to the Coalition,
           the TCC, and the Future Claimants’ Representative upon becoming aware
           of any of the following occurrences: (A) a Creditor Termination Event has



                                     6
          Case 20-10343-LSS        Doc 5485        Filed 07/02/21   Page 253 of 474




                      occurred and is continuing, or (B) any event that would reasonably be
                      expected to materially impede or prevent the implementation of the
                      Settlement;

              (vi)    (A) following the effective date of this Agreement, for so long as this
                      Agreement remains in full force and effect and subject to the Monthly Fee
                      Cap (provided, however, that any unused portion of the Monthly Fee Cap
                      for any such month may be carried forward or carried back to and utilized
                      in any subsequent or prior month), pay the reasonable, documented and
                      contractual professional fees and expenses of the Coalition Professionals on
                      a monthly basis promptly following the Debtors’ receipt of a summary of
                      invoices; and (B) upon the Effective Date, reimburse State Court Counsel
                      for amounts they have paid to the Coalition Professionals for, and/or pay
                      the Coalition Professionals for amounts payable by State Court Counsel but
                      not yet paid to Coalition Professionals for, reasonable, documented and
                      contractual professional and advisory fees and expenses incurred by the
                      Coalition from July 24, 2020 to and including the Effective Date up to an
                      aggregate amount of $10.5 million (the “Plan Effective Date Cap”), and
                      amounts otherwise payable in excess thereof shall be payable, if at all, by
                      the Settlement Trust after the Effective Date. For the avoidance of doubt,
                      fees and expenses paid monthly pursuant to Section II.A.(vi).A shall not
                      count against or reduce the Plan Effective Date Cap;

              (vii)   obtain the approval of the RSA Approval Order on or before the RSA
                      Deadline;

              (viii) by the RSA Motion, or a separate motion to be filed contemporaneously
                     with the RSA Motion, seek a determination of the Bankruptcy Court that
                     the Debtors have no obligations under the Hartford Settlement;

              (ix)    provide to the Coalition, the TCC, and the Future Claimants’
                      Representative, by no later than July 31, 2021, a current experience study
                      conducted by the Pension Plan actuary with respect to demographic
                      assumptions for the Pension Plan (e.g., rates of retirement, termination,
                      spousal age difference, commencement age and forms of payment); and

              (x)     absent the entry of a stay of the Confirmation Order by the Bankruptcy
                      Court, the District Court, or the Court of Appeals, upon the entry of the
                      Confirmation Order, and regardless of whether any party files an appeal of
                      any order entered in the Chapter 11 Cases, move expeditiously to cause the
                      Amended Plan to become effective.

        B.      Negative Covenants of the Debtors. Subject to the terms and conditions hereof,
for the duration of the Support Period, the Debtors shall not, directly or indirectly:




                                               7
           Case 20-10343-LSS         Doc 5485        Filed 07/02/21   Page 254 of 474




               (i)     propose, pursue, or support any other plan of reorganization or confirmation
                       order that is not materially consistent with the terms hereof, including the
                       Amended Plan and the TDP;

               (ii)    propose or pursue a plan or confirmation order that does not incorporate the
                       terms of the Settlement, including the Findings and Orders, and is not
                       otherwise consistent with the terms hereof;

               (iii)   propose, pursue, or enter into any settlements with any Insurance Company
                       without the prior written consent of the Coalition, the TCC, and the Future
                       Claimants’ Representative;

               (iv)    propose, support, solicit, encourage, or participate in any chapter 11 plan or
                       settlement of the Abuse Claims other than as set forth herein;

               (v)     take any actions, or fail to take any actions, where such taking or failing to
                       take actions would be, in either case, (A) materially inconsistent with this
                       Agreement or (B) otherwise materially inconsistent with, or reasonably
                       expected to prevent, interfere with, delay or impede the implementation or
                       consummation of, the Amended Plan or the Settlement; or

               (vi)    encourage any entity to undertake any action prohibited by this Section II.B.

        C.     Fiduciary Obligations of the Debtors. Notwithstanding anything in this
Agreement to the contrary, no term or condition of this Agreement, the Settlement, the Amended
Plan or the TDP shall require the Debtors to take or refrain from taking any action that the Debtors
determine in good faith would be inconsistent with their fiduciary duties under applicable law.
Moreover, nothing in this Agreement shall prohibit the Debtors from (1) enforcing any right,
remedy, condition, consent, or approval requirement under this Agreement or any Definitive
Documents, (2) asserting or raising any objection not prohibited under or inconsistent with this
Agreement in connection with the Chapter 11 Cases, (3) taking any action which is required by
applicable law or declining to take any action which is prohibited by applicable law, (4) retaining
the benefit of any applicable legal professional privilege, (5) making, seeking, or receiving any
regulatory filings, notifications, consents, determinations, authorizations, permits, approvals,
licenses, or the like, (6) taking any action that is not inconsistent with this Agreement, or
(7) consulting with other parties in the Chapter 11 Cases. Notwithstanding the foregoing, the
Debtors acknowledge that their entry into this Agreement is consistent with their fiduciary duties
as of the Execution Date.

III.   AGREEMENTS OF THE AHCLC

         A.     Affirmative Covenants of the AHCLC. Subject to the terms and conditions
hereof, for the duration of the Support Period, the AHCLC and its members shall use reasonable
efforts to persuade Local Councils chartered by the Debtors to commit to contribute the aggregate
amount set forth in the Term Sheet on the terms set forth in the Term Sheet.

        B.    No Liability. Notwithstanding anything in this Agreement to the contrary, nothing
in this Agreement shall (x) be construed to prohibit the AHCLC or its members from contesting


                                                 8
              Case 20-10343-LSS              Doc 5485           Filed 07/02/21       Page 255 of 474




whether any matter, fact, or thing is a breach of, or is inconsistent with, this Agreement or the
Definitive Documents, or exercising rights or remedies specifically reserved herein; (y) be
construed to prohibit or limit the AHCLC or its members from appearing as a party-in-interest in
any matter to be adjudicated in the Chapter 11 Cases, so long as, during the Support Period, such
appearance and the positions advocated in connection therewith are not materially inconsistent
with this Agreement and are not for the purpose of hindering, delaying, or preventing the
consummation of the Settlement; or (z) affect the ability of the AHCLC or its members to consult
with any other party; provided that any delay or other impact on consummation of the Settlement
contemplated by the Amended Plan caused by the AHCLC’s or its members’ opposition to (i) any
relief that is inconsistent with such Settlement; or (ii) any relief that is adverse to interests of the
AHCLC or its members sought by any entity, shall not constitute a violation of this Agreement.
For the avoidance of doubt, the AHCLC is not a fiduciary for and cannot bind Local Councils.
Nothing in this Agreement shall require the AHCLC or its members to incur any expenses,
liabilities or obligations, or agree to any commitments, undertakings, concessions, indemnities or
other agreements that would result in expenses, liabilities or obligations to the AHCLC or its
members, nor shall anything in this Agreement impose on the AHCLC, its members, or its counsel
any liability arising from or related to any alleged breach or other violation of this Agreement.

IV.      AGREEMENTS OF THE COALITION, THE TCC, STATE COURT COUNSEL
         AND/OR THE FUTURE CLAIMANTS’ REPRESENTATIVE

         A.       Affirmative Covenants of the State Court Counsel. Subject to the terms and
                  conditions hereof, for the duration of the Support Period, the State Court Counsel
                  shall:

                  (i)       use reasonable efforts to advise and recommend to their respective clients
                            (who hold Direct Abuse Claims) to vote to accept the Amended Plan so long
                            as the Amended Plan and the Plan Documents have not been modified to
                            become inconsistent with the Amended Plan and this Agreement; 1

                  (ii)      use reasonable efforts to support and cooperate with the Debtors and other
                            Parties to obtain confirmation of the Amended Plan and any other approvals
                            necessary for the confirmation or effectiveness of the Amended Plan;

                  (iii)     for those State Court Counsel that have elected to complete Master Ballots,
                            timely submit Master Ballots reflecting the votes cast by their respective
                            clients;

                  (iv)      for those State Court Counsel with clients who have elected to directly
                            submit their Ballots, use reasonable efforts to cause those clients to timely
                            submit those Ballots reflecting the votes cast by such clients;

                  (v)       provide information to counsel that are not Parties to this Agreement to
                            make a meaningful and informed participation and voting decision on the

1
 For the avoidance of doubt, nothing in this Agreement shall require, or shall be interpreted to require, any State Court
Counsel to support any plan that (i) incorporates the Hartford Settlement or (ii) would cause, directly or indirectly, the
Hartford Settlement to become effective.


                                                            9
     Case 20-10343-LSS        Doc 5485     Filed 07/02/21      Page 256 of 474




                Amended Plan, provided that nothing in this provision shall be deemed to
                authorize the disclosure of information subject to mediation privilege or any
                other applicable privileges or protections;

        (vi)    seek a stay of the Estimation Matters pending the confirmation of the
                Amended Plan, it being expressly understood that the Estimation Matters
                will become moot if the Amended Plan is confirmed; and

        (vii)   seek a stay of the Restricted Assets Adversary in a manner consistent with
                the Term Sheet, it being expressly understood that the Restricted Assets
                Adversary will become moot if the Amended Plan is confirmed.

B.      Affirmative Covenants of the Coalition, the TCC, the State Court Counsel,
        and the Future Claimants’ Representative. Subject to the terms and conditions
        hereof, for the duration of the Support Period, the Coalition, the TCC, State Court
        Counsel, and the Future Claimants’ Representative, as applicable, shall use
        reasonable efforts to:

        (i)     support and cooperate with the Debtors in good faith in connection with the
                negotiation, drafting, execution, delivery and filing of Definitive
                Documents;

        (ii)    support and cooperate with the Debtors to obtain confirmation of the
                Amended Plan and any other approvals necessary for the confirmation or
                effectiveness of the Amended Plan;

        (iii)   obtain a stay of the Restricted Assets Adversary consistent with the
                provisions of the Term Sheet, it being expressly understood that the
                Restricted Assets Adversary will become moot if the Amended Plan is
                confirmed;

        (iv)    obtain a stay of the Estimation Matters pending confirmation of the
                Amended Plan, it being expressly understood that the Estimation Matters
                will become moot if the Amended Plan is confirmed;

        (v)     withdraw any objections to the extension of the Debtors’ exclusive plan
                filing and solicitation periods and support the extension thereof to the
                maximum extent permitted under section 1121(d)(2) of the Bankruptcy
                Code; and

        (vi)    support the extension of the “Standstill Period” under the Preliminary
                Injunction Order up to and including the Effective Date of the Amended
                Plan.

C.      Negative Covenants of the Coalition, the TCC, State Court Counsel, and the
        Future Claimants’ Representative. Subject to the terms and conditions hereof,
        for the duration of the Support Period, the Coalition, the TCC, State Court Counsel,
        and the Future Claimants’ Representative, as applicable, and each of their


                                         10
Case 20-10343-LSS        Doc 5485       Filed 07/02/21      Page 257 of 474




   respective attorneys, advisors and agents, agree that they shall not, directly or
   indirectly:

   (i)     object to, delay, impede, or take any other action to interfere with
           acceptance, confirmation, affirmation or implementation of the Amended
           Plan, including, without limitation, support any request to terminate the
           Debtors’ exclusive periods to file or solicit a plan of reorganization;

   (ii)    solicit approval or acceptance of, encourage, propose, file, support, or
           participate in the formulation of or vote for, any restructuring, sale of assets,
           merger, workout, or plan of reorganization for the Debtors other than the
           Amended Plan or any settlement of Abuse Claims against the Debtors other
           than as set forth herein;

   (iii)   associate with any co-counsel with respect to the representation of any
           holder of a Direct Abuse Claim unless such co-counsel is a Party, or agrees
           to become, and in fact becomes, a Joining Party to this Agreement in
           accordance with Section XXI hereof;

   (iv)    otherwise take any action that would interfere with, delay, impede, or
           postpone (A) the solicitation of acceptances, consummation, or
           implementation of the Amended Plan, or (B) the entry or effectiveness of
           the RSA Approval Order;

   (v)     take any actions, or fail to take any actions, where such taking or failing to
           take actions would be, in either case, (A) materially inconsistent with this
           Agreement or (B) otherwise materially inconsistent with, or reasonably
           expected to prevent, interfere with, delay or impede the implementation or
           consummation of, the Amended Plan or the Settlement; or

   (vi)    encourage any entity to undertake any action prohibited by this
           Section IV.C.

   Notwithstanding anything in this Agreement to the contrary, nothing in this
   Agreement, the Settlement, the Amended Plan or the TDP shall require the TCC or
   the Future Claimants’ Representative to take or refrain from taking any action that
   it determines in good faith would be inconsistent with its fiduciary duties under
   applicable law. Moreover, notwithstanding the foregoing, but subject to the last
   sentence of this paragraph, nothing in this Agreement shall (x) be construed to
   prohibit the Coalition, the TCC, State Court Counsel, or the Future Claimants’
   Representative from contesting whether any matter, fact, or thing is a breach of, or
   is inconsistent with, this Agreement or the Definitive Documents, or exercising
   rights or remedies specifically reserved herein; (y) be construed to prohibit or limit
   the Coalition, the TCC, State Court Counsel, or the Future Claimants’
   Representative from appearing as a party-in-interest in any matter to be adjudicated
   in the Chapter 11 Cases, so long as, during the Support Period, such appearance
   and the positions advocated in connection therewith are not materially inconsistent



                                     11
          Case 20-10343-LSS        Doc 5485      Filed 07/02/21     Page 258 of 474




             with this Agreement and are not for the purpose of hindering, delaying, or
             preventing the consummation of the Settlement or (z) affect the ability of the
             Coalition, the TCC, State Court Counsel, or the Future Claimants’ Representative
             to consult with any other party including but not limited to the Debtors or the
             Creditors’ Committee; provided that any delay or other impact on consummation
             of the Settlement contemplated by the Amended Plan caused by the Coalition’s, the
             TCC’s, State Court Counsel’s, or the Future Claimants’ Representative’s
             opposition to (i) any relief that is inconsistent with such Settlement; (ii) a motion
             by the Debtors to enter into a material executory contract, lease, or other
             arrangement outside of the ordinary course of its business without obtaining the
             prior consent of the Coalition, the TCC, State Court Counsel, or the Future
             Claimants’ Representative; or (iii) any relief that is adverse to interests of the
             Coalition, the TCC, State Court Counsel, or the Future Claimants’ Representative
             sought by the Debtors (or any other party), shall not constitute a violation of this
             Agreement. Notwithstanding the foregoing, nothing in this Section IV or
             elsewhere in this Agreement shall require the Coalition to incur any expenses,
             liabilities or obligations, or agree to any commitments, undertaking, concessions,
             indemnities or other agreements that would result in expenses, liabilities or
             obligations to the Coalition or its members or the Coalition Professionals or
             Coalition State Court Counsel, other than as may be expressly stated in other
             provisions of this Agreement (including the Amended Plan).

V.   TERMINATION

     A.      Automatic Termination. This Agreement will terminate automatically as to all
             Parties if (i) the Effective Date fails to occur on or before May 31, 2022 or (ii) the
             RSA Approval Order is not entered on or before the RSA Deadline; provided that
             the deadlines set forth in items (i) and (ii) of the foregoing may be extended by
             written consent of the Debtors, the AHCLC, the Coalition, the TCC, and the Future
             Claimants’ Representative.

     B.      Termination by Coalition, the TCC, State Court Counsel, and the Future
             Claimants’ Representative. The Coalition, the TCC, State Court Counsel, and
             the Future Claimants’ Representative may each terminate this Agreement with
             respect to itself only as set forth in Section V.D, in each case upon delivery of
             written notice to the Debtors at any time after the occurrence of or during the
             continuation of any of the following events (each, a “Creditor Termination
             Event”):

             (i)    the material breach by the Debtors or the AHCLC of any of their
                    obligations, representations, warranties, or covenants set forth in this
                    Agreement;

             (ii)   the Debtors at any time either (A) fail to propose and pursue an Amended
                    Plan and Confirmation Order that contain the terms of the Settlement,
                    including the Findings and Orders, and are otherwise consistent with the
                    terms hereof, or (B) propose, pursue or support or announce in writing or in


                                              12
Case 20-10343-LSS        Doc 5485      Filed 07/02/21     Page 259 of 474




           court an intention to propose, pursue or support a plan of reorganization or
           confirmation order inconsistent with the terms of the Settlement, the terms
           hereof, the Amended Plan or the TDP;

   (iii)   the Bankruptcy Court allows a plan proponent other than the Debtors to
           commence soliciting votes on a plan other than the Amended Plan
           incorporating the Settlement, and the Debtors have not already solicited,
           been authorized to solicit, or are not simultaneously soliciting, votes on the
           Amended Plan incorporating the Settlement;

   (iv)    the Bankruptcy Court confirms a plan other than the Amended Plan;

   (v)     (A) the Bankruptcy Court determines that the Debtors must adhere to the
           terms of the Hartford Settlement and (B) the Debtors and Hartford have
           failed to reach an agreement that is acceptable to the Coalition, the TCC,
           and the Future Claimants’ Representative;

   (vi)    after the RSA Deadline, the Debtors, absent the prior written consent of the
           Coalition, the TCC, and the Future Claimants’ Representative, propose,
           pursue, solicit votes on, or support any plan or confirmation order that
           incorporates the Hartford Settlement, seek the Bankruptcy Court’s approval
           of the Hartford Settlement, or cause, directly or indirectly, the Hartford
           Settlement to become effective;

   (vii)   the result of the 2021 Experience Study (as defined in the Term Sheet) is a
           net increase in liabilities under the Pension Plan of 1.0% or more (provided
           that this Creditor Termination Event may be not be exercised after August
           6, 2021);

   (viii) the issuance, promulgation, or enactment by any governmental entity,
          including any regulatory or licensing authority or court of competent
          jurisdiction (including, without limitation, an order of the Bankruptcy Court
          which has not been stayed), of any statute, regulation, ruling or order
          declaring the Amended Plan or any material portion thereof (in each case,
          to the extent it relates to the Settlement or the terms hereof) to be
          unenforceable or enjoining or otherwise restricting the consummation of
          any material portion of the Amended Plan (to the extent it relates to the
          Settlement) or the Settlement, and such ruling, judgment, or order has not
          been stayed, reversed, or vacated, within fifteen (15) calendar days after
          issuance;

   (ix)    a trustee under section 1104 of the Bankruptcy Code or an examiner with
           expanded powers shall have been appointed in the Chapter 11 Cases; or

   (x)     an order for relief under chapter 7 of the Bankruptcy Code shall have been
           entered in the Chapter 11 Cases, or the Chapter 11 Cases shall have been
           dismissed, in each case by order of the Bankruptcy Court.



                                    13
     Case 20-10343-LSS        Doc 5485      Filed 07/02/21     Page 260 of 474




        Notwithstanding the foregoing, the Debtors and the AHCLC shall have ten (10)
        calendar days from the receipt of any such written notice of termination from any
        of the Coalition, the TCC, State Court Counsel, or the Future Claimants’
        Representative, in each case, as applicable, specifying the purported default or
        Creditor Termination Event to cure any purported default or Creditor Termination
        Event under this section and no termination of this Agreement shall be effective
        unless and until the expiration of such ten (10) calendar day period without such
        purported default or Creditor Termination Event being waived or cured, provided
        that such ten (10) calendar day period shall not be applicable to the extent passage
        of such period would materially impair the right the Coalition, the TCC, State Court
        Counsel, or the Future Claimants’ Representative, as applicable, to object to, or
        appear in Court with respect to, the Amended Plan, which actions shall be permitted
        following written notice of termination from the Coalition, the TCC, State Court
        Counsel, or the Future Claimants’ Representative, as applicable.

C.      Termination by Debtors / AHCLC. The Debtors or the AHCLC may terminate
        this Agreement as set forth in Section V.D, in each case upon delivery of written
        notice to the Coalition, the TCC, and the Future Claimants’ Representative at any
        time after the occurrence of or during the continuation of any of the following
        events (each, a “Scouting Termination Event”):

        (i)     the material breach by any State Court Counsel, the Coalition, the TCC, or
                the Future Claimants’ Representative of any of their undertakings,
                obligations, representations, warranties, or covenants set forth in this
                Agreement;

        (ii)    the Bankruptcy Court allows a plan proponent other than the Debtors to
                commence soliciting votes on a plan other than the Amended Plan;

        (iii)   the Bankruptcy Court confirms a plan other than the Amended Plan;

        (iv)    (A) the Bankruptcy Court determines that the Debtors must adhere to the
                terms of the Hartford Settlement and (B) the Debtors and Hartford have
                failed to reach an agreement that is acceptable to the Coalition, the TCC,
                and the Future Claimants’ Representative;

        (v)     in the case of the Debtors, the issuance, promulgation, or enactment by any
                governmental entity, including any regulatory or licensing authority or court
                of competent jurisdiction (including, without limitation, an order of the
                Bankruptcy Court which has not been stayed), of any statute, regulation,
                ruling or order declaring the Amended Plan or any material portion thereof
                (in each case, to the extent it relates to the Settlement or the terms hereof)
                to be unenforceable or enjoining or otherwise restricting the consummation
                of any material portion of the Amended Plan (to the extent it relates to the
                Settlement) or the Settlement, and such ruling, judgment, or order has not
                been stayed, reversed, or vacated, within fifteen (15) calendar days after
                issuance;


                                         14
     Case 20-10343-LSS        Doc 5485      Filed 07/02/21     Page 261 of 474




        (vi)    a trustee under section 1104 of the Bankruptcy Code or an examiner with
                expanded powers shall have been appointed in the Chapter 11 Cases;

        (vii)   an order for relief under chapter 7 of the Bankruptcy Code shall have been
                entered in the Chapter 11 Cases, or the Chapter 11 Cases shall have been
                dismissed, in each case by order of the Bankruptcy Court;

        (viii) termination of this Agreement by the Coalition, the TCC, any State Court
               Counsel, or the Future Claimants’ Representative if the Debtors reasonably
               determine that such termination will cause the Amended Plan not to be
               accepted by a sufficient number of holders of Direct Abuse Claims; or

        (ix)    the National Executive Board of the BSA determines that continued
                performance under this Agreement (including taking any action or
                refraining from taking any action) would be inconsistent with the exercise
                of its fiduciary duties, or duties as directors, in each case under applicable
                law (as reasonably determined by such board in good faith after consultation
                with legal counsel); provided that the Debtors provide written notice within
                three (3) business days of such determination to counsel to the Coalition,
                the TCC, the Future Claimants’ Representative and the AHCLC of such
                determination.

        Notwithstanding the foregoing, the Coalition, the TCC, State Court Counsel, and
        the Future Claimants’ Representative shall have ten (10) calendar days from the
        receipt of any such written notice of termination from the Debtors specifying the
        purported default or Scouting Termination Event to cure any purported default or
        Scouting Termination Event under this section and no termination of this
        Agreement shall be effective unless and until the expiration of such ten (10)
        calendar day period without such purported default or Scouting Termination Event
        being waived or cured.

D.      Termination Generally.

        (i)     No Party may terminate this Agreement based on an event caused by such
                Party’s own failure to perform or comply in all material respects with the
                terms and conditions of this Agreement (unless such failure to perform or
                comply arises as a result of another Party’s actions or inactions).

        (ii)    Upon termination of this Agreement in accordance with this Section V by
                any Party (including by any State Court Counsel), (A) such Party shall be
                released from any prospective commitments, undertakings, and agreements
                under or related to this Agreement other than obligations under this
                Agreement that by their terms expressly survive termination; and (B) this
                Agreement shall remain in full force and effect with respect to all Parties
                other than such Party. Additionally, solely in the case of termination by all
                of the Coalition, the TCC, and the Future Claimants’ Representative, the
                Estimation Matters shall immediately recommence.


                                         15
            Case 20-10343-LSS         Doc 5485      Filed 07/02/21       Page 262 of 474




               (iii)   Termination of this Agreement shall not relieve any Party of any liability
                       on account of any breach hereof, including any breach of covenants, and the
                       Parties may pursue remedies at law or in equity.

VI.    DEFINITIVE DOCUMENTS. Each Party hereby covenants and agrees to cooperate
       with each other in good faith in connection with, and shall exercise reasonable efforts with
       respect to, the pursuit, approval, implementation, and consummation of the transactions
       contemplated by this Agreement and the Amended Plan as well as the negotiation, drafting,
       execution, and delivery of the Definitive Documents. Furthermore, subject to the terms
       hereof, each of the Parties shall take such action as may be reasonably necessary or
       reasonably requested by the other Parties to carry out the purposes and intent of this
       Agreement, and shall refrain from taking any action that would frustrate the purposes and
       intent of this Agreement.

VII.   MUTUAL REPRESENTATIONS AND WARRANTIES. Each of the Parties, severally
       and not jointly, represents and warrants to each other Party that the following statements
       are true, correct, and complete as of the date hereof (or, if later, the date that such Party
       first became or becomes a Party) but, solely with respect to the Debtors, subject to any
       limitations or approvals arising from, or required by, the commencement of the Chapter 11
       Cases:

       A.      this Agreement is a legal, valid, and binding obligation of such Party, enforceable
               against it in accordance with its terms, except as enforcement may be limited by
               bankruptcy, insolvency, reorganization, moratorium, or other similar laws relating
               to or limiting creditors’ rights generally or by equitable principles relating to
               enforceability;

       B.      except as expressly provided in this Agreement, and subject to entry of the RSA
               Approval Order in the case of the Debtors, it has all requisite organizational power
               and authority to enter into this Agreement and to carry out the Settlement
               contemplated by, and perform its obligations under, this Agreement;

       C.      the execution and delivery by it of this Agreement, and the performance of its
               obligations hereunder, have been duly authorized by all necessary organizational
               action on its part;

       D.      it has been represented by counsel in connection with this Agreement and the
               transactions contemplated by this Agreement; and

       E.      the execution, delivery, and performance by such Party of this Agreement does not
               and will not (i) violate any provision of law, rule, or regulation applicable to it or
               any of its subsidiaries or its charter or bylaws (or other similar governing
               documents) or those of any of its subsidiaries, (ii) conflict with, result in a breach
               of, or constitute (with or without notice or lapse of time or both) a default under
               any material debt for borrowed money to which it or any of its subsidiaries is a
               party, or (iii) violate any order, writ, injunction, decree, statute, rule, or regulation.




                                                  16
          Case 20-10343-LSS         Doc 5485      Filed 07/02/21     Page 263 of 474




VIII. REPRESENTATIONS OF STATE COURT COUNSEL. Each State Court Counsel
      represents and warrants to the Debtors that, as of the date hereof, it represents the number
      of holders of Direct Abuse Claims who filed timely Direct Abuse Claims in the Chapter 11
      Cases that is listed next to its name on Schedule 1 hereto.

IX.    GOOD FAITH COOPERATION. Each Party hereby covenants and agrees to cooperate
       with each other in good faith in connection with, and shall exercise reasonable efforts with
       respect to the pursuit, approval, negotiation, execution, delivery, and implementation of
       the Settlement and the Amended Plan, subject to the same provisions contained in
       Sections II, III and IV of this Agreement. The Debtors shall use reasonable efforts to
       provide counsel for the Coalition, the TCC, and the Future Claimants’ Representative
       drafts of all motions, applications, and other substantive pleadings (including the Amended
       Plan and/or Disclosure Statement amendments) the Debtors intends to file with the
       Bankruptcy Court to implement the Settlement (or that could reasonably be expected to
       affect implementation of the Settlement) at least three (3) calendar days before the date
       when the Debtors intend to file such pleading, unless such advance notice is impossible or
       impracticable under the circumstances, in which case the Debtors shall use reasonable
       efforts to notify telephonically or by electronic mail counsel to the Coalition, the TCC, and
       the Future Claimants’ Representative to advise them as such and, in any event, shall
       provide drafts as soon as reasonably practicable; provided, however, that nothing in this
       Agreement shall waive any privilege that the Parties had individually (or which the Parties
       (or any of them) held jointly but could not waive without the consent of another entity)
       prior to the entry into this Agreement.

X.     AMENDMENTS. Unless otherwise specifically provided herein, no amendment,
       modification, waiver, or other supplement of the terms of this Agreement (including the
       Amended Plan and the TDP) shall be valid unless such amendment, modification, waiver,
       or other supplement is in writing and has been signed by the Debtors, the Coalition, the
       TCC, the AHCLC, and the Future Claimants’ Representative.

XI.    ENTIRE AGREEMENT. This Agreement, including the Amended Plan and the TDP,
       constitutes the entire agreement of the Parties with respect to the subject matter of this
       Agreement, and supersedes all other prior negotiations, agreements and understandings,
       whether written or oral, among the Parties with respect to the subject matter of this
       Agreement; provided that to the extent this Agreement incorporates by reference provisions
       of the Term Sheet, those incorporated Term Sheet provisions shall be part of the entire
       agreement of the Parties.

XII.   NO WAIVER OF PARTICIPATION AND PRESERVATION OF RIGHTS. If the
       transactions contemplated herein are not consummated, or following the occurrence of the
       termination of this Agreement with respect to all Parties, nothing herein shall be construed
       as a waiver by any Party of any or all of such Parties’ rights, privileges, remedies, claims,
       and defenses and the Parties expressly reserve any and all of their respective rights,
       privileges, remedies, claims and defenses.

XIII. COUNTERPARTS. This Agreement may be executed in several counterparts, each of
      which shall be deemed to be an original, and all of which together shall be deemed to be


                                                17
          Case 20-10343-LSS          Doc 5485      Filed 07/02/21     Page 264 of 474




       one and the same agreement. Execution copies of this Agreement may be delivered by
       electronic mail in portable document format (pdf.), facsimile or otherwise, which shall be
       deemed to be an original for the purposes of this Section.

XIV. HEADINGS. The headings of the Sections, paragraphs, and subsections of this
     Agreement are inserted for convenience only and shall not affect the interpretation hereof
     or, for any purpose, be deemed a part of this Agreement.

XV.    REMEDIES. It is understood and agreed by the Parties that, without limiting any other
       remedies available at law or equity, money damages would be an insufficient remedy for
       any breach of this Agreement by any Party and each non-breaching Party shall be entitled
       to specific performance and injunctive or other equitable relief as a remedy of any such
       breach, including, without limitation, an order of the Bankruptcy Court or other court of
       competent jurisdiction requiring any Party to comply promptly with any of its obligations
       hereunder, without the necessity of proving the inadequacy of money damages as a remedy.
       Each of the Parties hereby waives any defense that, with respect to an action for breach of
       this Agreement, a remedy at law is adequate and any requirement to post bond or other
       security in connection with actions instituted for injunctive relief, specific performance, or
       other equitable remedies.

XVI. GOVERNING LAW AND DISPUTE RESOLUTION. This Agreement shall be
     governed by, and construed in accordance with, the laws of the State of Delaware, without
     regard to such state’s choice of law provisions which would require the application of the
     law of any other jurisdiction. By its execution and delivery of this Agreement, each of the
     Parties irrevocably and unconditionally agrees for itself, that any legal action, suit or
     proceeding against it with respect to any matter arising under or arising out of or in
     connection with this Agreement or for recognition or enforcement of any judgment
     rendered in any such action, suit or proceeding, shall be brought in the Bankruptcy Court,
     and each of the Parties irrevocably accepts and submits itself to the exclusive jurisdiction
     of the Bankruptcy Court.

XVII. WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT
      HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
      ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING
      TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

XVIII. NOTICES. All notices, requests and other communications hereunder must be in writing
       to the Parties at the following addresses, facsimile numbers or email addresses set forth
       below or on Schedule 1 hereto (with notice of same to be provided to all applicable email
       addresses):

              If to the Debtors:

                      Boy Scouts of America
                      1325 W. Walnut Hill Lane
                      Irving, Texas 75015
                      Attention:     Steven McGowan, General Counsel



                                                18
Case 20-10343-LSS         Doc 5485     Filed 07/02/21   Page 265 of 474




           Email:            Steve.McGowan@scouting.org

           with copies to:

           White & Case LLP
           1221 Avenue of the Americas
           New York, New York 10020
           Attention:   Jessica C. Lauria
           Email:       jessica.lauria@whitecase.com

           – and –

           White & Case LLP
           111 South Wacker Drive, Suite 5100
           Chicago, Illinois 60606
           Attention:     Michael C. Andolina
                          Matthew E. Linder
           Email:         mandolina@whitecase.com
                          mlinder@whitecase.com

   If to the Coalition:

           Coalition of Abused Scouts for Justice
           c/o Brown Rudnick LLP
           Seven Times Square
           New York, NY 10036
           Telephone:    (212) 209-4800
           Attention:    David J. Molton
                         Eric R. Goodman
           Email:        dmolton@brownrudnick.com
                         egoodman@brownrudnick.com
                         sbeville@brownrudnick.com
                         taxelrod@brownrudnick.com

   If to the Official Committee of Tort Claimants:

           Official Committee of Tort Claimants
           c/o Pachulski Stang Ziehl & Jones LLP
           919 North Market Street
           17th Floor
           Wilmington, Delaware 19801
           Telephone:     (302) 652-4100
           Attention:     James I. Stang
                          John W. Lucas
                          James E. O’Neill
           Email:         jstang@pszjlaw.com
                          jlucas@ pszjlaw.com


                                     19
          Case 20-10343-LSS          Doc 5485       Filed 07/02/21     Page 266 of 474




                                       jo’neill@pszjlaw.com

               If to the AHCLC:

                       Ad Hoc Committee of Local Councils
                       c/o Wachtell, Lipton, Rosen & Katz
                       51 West 52nd Street
                       New York, New York 10019
                       Telephone:     (212) 403-1000
                       Attention:     Richard G. Mason
                                      Joseph C. Celentino
                       Email:         RGMason@wlrk.com
                                      JCCelentino@wlrk.com

               If to the Future Claimants Representative:

                       James L. Patton
                       c/o Young Conaway Stargatt & Taylor, LLP
                       Rodney Square
                       1000 North King Street
                       Wilmington, Delaware 19801
                       Telephone:    (302) 571-6600
                       Attention:    James L. Patton
                                     Robert S. Brady
                                     Edwin J. Harron
                       Email:        jpatton@ycst.com
                                     rbrady@ycst.com
                                     eharron@ycst.com

       For the avoidance of doubt when written notice or approval is required by this Agreement,
       electronic mail shall be sufficient. Any notice given by mail or courier shall be effective
       when received. Any notice given by facsimile or electronic mail shall be effective upon
       oral, machine or electronic mail (as applicable) confirmation of transmission.

XIX. REMEDIES CUMULATIVE. All rights, powers and remedies provided under this
     Agreement or otherwise available in respect hereof at law or in equity shall be cumulative
     and not alternative, and the exercise of any right, power, or remedy thereof by any Party
     shall not preclude the simultaneous or later exercise of any other such right, power or
     remedy by such Party.

XX.    RESERVATION OF RIGHTS. Except as expressly provided in this Agreement
       incorporating the Term Sheet, nothing herein is intended to, or does, in any manner waive,
       limit, impair, or restrict the ability of any Party to protect and preserve its rights, remedies
       and interests.

XXI. ADDITIONAL STATE COURT COUNSEL. Counsel for holders of Direct Abuse
     Claims may at any time become a party to this Agreement by executing a joinder
     agreement, pursuant to which such “Joining Party” represents and warrants to the Debtors


                                                 20
          Case 20-10343-LSS         Doc 5485     Filed 07/02/21     Page 267 of 474




       that it agrees to be bound by the terms of this Agreement as though it was State Court
       Counsel, as defined herein.

XXII. NO THIRD-PARTY BENEFICIARIES. Solely in the event that either (A) the Coalition
      disbands or otherwise ceases to exist or (B) the Coalition expressly authorizes such action,
      on notice to the Debtors, any member of the Coalition, by and through their State Court
      Counsel, shall be deemed third-party beneficiaries of this Agreement and shall be entitled
      to enforce the rights of the Coalition (and shall be subject to the same obligations as the
      Coalition) under this Agreement. Except as provided in the preceding sentence, the terms
      and provisions of this Agreement are intended solely for the benefit of the Parties hereto
      and their respective successors and permitted assigns, and it is not the intention of the
      Parties to confer third-party beneficiary rights upon any other person.



                                   [Signature Page(s) Follow]




                                               21
         Case 20-10343-LSS         Doc 5485      Filed 07/02/21    Page 268 of 474




Dated: July 1, 2021




                                            COALITION OF ABUSED SCOUTS FOR
                                            JUSTICE



                                            BY:
                                            NAME:
                                            TITLE:


                                            OFFICIAL COMMITTEE OF TORT
                                            CLAIMANTS



                                            BY:
                                            NAME:
                                            TITLE:


                                            FUTURE CLAIMANTS' REPRESENTATIVE



                                            BY:
                                            NAME:
                                            TITLE:


                                            AD HOC COMMITTEE OF LOCAL
                                            COUNCILS



                                            BY:
                                            NAME:
                                            TITLE:



                      {Sigrzature Page to Restructuring Support Agreement]
          Case 20-10343-LSS        Doc 5485     Filed 07/02/21   Page 269 of 474




Dated: July 1, 2021                        BOY SCOUTS OF AMERICA AND
                                           DELAWARE BSA, LLC



                                           BY:
                                           NAME:
                                           TITLE:


                                           COALITION OF ABUSED SCOUTS FOR
                                           JUSTICE



                                           BY:
                                           NAME: David J. Molton
                                           TITLE: Counsel to the Coalition of Abused
                                                  Scouts for Justice

                                           OFFICIAL COMMITTEE OF TORT
                                           CLAIMANTS



                                           BY:
                                           NAME:
                                           TITLE:


                                           FUTURE CLAIMANTS’ REPRESENTATIVE



                                           BY:
                                           NAME:
                                           TITLE:


                                           AD HOC COMMITTEE OF LOCAL
                                           COUNCILS



                                           BY:
                                           NAME:
                                           TITLE:



                      [Signature Page to Restructuring Support Agreement]
        Case 20-10343-LSS          Doc 5485     Filed 07/02/21    Page 270 of 474




Dated: July 1, 2021                        BOY SCOUTS OF AMERICA AND
                                           DELAWARE BSA, LLC



                                           BY:
                                           NAME:
                                           TITLE:


                                           COALITION OF ABUSED SCOUTS FOR
                                           JUSTICE



                                           BY:
                                           NAME:
                                           TITLE:


                                           OFFICIAL COMMITTEE OF TORT
                                           CLAIMANTS



                                                     �12-��
                                           NAME: �Esq.
                                           BY
                                                                               �k of
                                           TITLE: Attorney for the Official Co
                                                  Tort Claimants

                                           FUTURE CLAIMANTS' REPRESENTATIVE



                                           BY:
                                           NAME:
                                           TITLE:


                                           AD HOC COMMITTEE OF LOCAL
                                           COUNCILS



                                           BY:
                                           NAME:
                                           TITLE:



                      [Signature Page to Restructuring Support Agreement}
          Case 20-10343-LSS        Doc 5485     Filed 07/02/21   Page 271 of 474




Dated: July 1, 2021                         BOY SCOUTS OF AMERICA AND
                                            DELAWARE BSA, LLC



                                            BY:
                                            NAME:
                                            TITLE:


                                            COALITION OF ABUSED SCOUTS FOR
                                            JUSTICE



                                            BY:
                                            NAME:
                                            TITLE:


                                            OFFICIAL COMMITTEE OF TORT
                                            CLAIMANTS



                                            BY:
                                            NAME:
                                            TITLE:


                                            FUTURE CLAIMANTS’ REPRESENTATIVE



                                            BY:
                                            NAME:       James L. Patton, Jr.
                                            TITLE:      Future Claimants' Representative


                                            AD HOC COMMITTEE OF LOCAL
                                            COUNCILS



                                            BY:
                                            NAME:
                                            TITLE:



                      [Signature Page to Restructuring Support Agreement]
          Case 20-10343-LSS        Doc 5485     Filed 07/02/21   Page 272 of 474




Dated: July 1, 2021                         BOY SCOUTS OF AMERICA AND
                                            DELAWARE BSA, LLC



                                            BY:
                                            NAME:
                                            TITLE:


                                            COALITION OF ABUSED SCOUTS FOR
                                            JUSTICE



                                            BY:
                                            NAME:
                                            TITLE:


                                            OFFICIAL COMMITTEE OF TORT
                                            CLAIMANTS



                                            BY:
                                            NAME:
                                            TITLE:


                                            FUTURE CLAIMANTS’ REPRESENTATIVE



                                            BY:
                                            NAME:
                                            TITLE:


                                            AD HOC COMMITTEE OF LOCAL
                                            COUNCILS



                                            BY:
                                            NAME:     Richard G. Mason
                                            TITLE:    Chair



                      [Signature Page to Restructuring Support Agreement]
Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 273 of 474
         Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 274 of 474




CONSENTING STATE COURT COUNSEL


By:     _________________________________


Name:    Joseph L. Steinfeld, Jr.
        _________________________________


Firm:    ASK LLP
        _________________________________
        Case 20-10343-LSS    Doc 5485   Filed 07/02/21   Page 275 of 474




CONSENTING STATE COURT COUNSEL


By:


Name:   Anne Andrews


Firm:   Andrews & Thornton
Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 276 of 474
Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 277 of 474
         Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 278 of 474




CONSENTING STATE COURT COUNSEL


By:     _________________________________


Name:     Dennis Reich
        _________________________________


Firm:    Reich and Binstock
        _________________________________
         Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 279 of 474




CONSENTING STATE COURT COUNSEL


By:     Adam Krause
        _________________________________


Name:   _________________________________


Firm:   Krause and Kinsman, LLC
        _________________________________
Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 280 of 474
Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 281 of 474
Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 282 of 474
Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 283 of 474
         Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 284 of 474




CONSENTING STATE COURT COUNSEL


By:     _________________________________


Name:     John G. Harnishfeger
        _________________________________


Firm:   Colter Legal PLLC
        _________________________________
         Case 20-10343-LSS      Doc 5485    Filed 07/02/21   Page 285 of 474




CONSENTING STATE COURT COUNSEL


By:     _________________________________


Name:   __Staesha Rath_____________________

Firm:   __Christina Pendleton & Associates_______
Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 286 of 474
Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 287 of 474
Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 288 of 474
         Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 289 of 474




CONSENTING STATE COURT COUNSEL


By:     _________________________________


Name:     Brooke Cohen and Andrea Hirsch
        _________________________________


Firm:     Cohen Hirsch, LP
        _________________________________
        (Brooke F. Cohen Law, PLLC and Hirsch Law
        Firm, LLC)
Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 290 of 474
Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 291 of 474
              Case 20-10343-LSS           Doc 5485   Filed 07/02/21   Page 292 of 474




By


Name:              Robert G. Pahlke


Firm:             The Robert Pahlke Law Group



64102988   vl -WorkSiteUS -036293 /0001
Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 293 of 474
Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 294 of 474
Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 295 of 474
Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 296 of 474
Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 297 of 474




                         Schedule 1

                     State Court Counsel
         Case 20-10343-LSS        Doc 5485      Filed 07/02/21   Page 298 of 474




                                         Schedule 1

                                    State Court Counsel

        FIRM                      NOTICE ADDRESS                          CLAIMS
Slater Slater          Attn: Adam P. Slater (aslater@sssfirm.com)          14170
Schulman LLP           488 Madison Avenue
                       20th Floor
                       New York, NY 10022

ASK LLP                Attn: Joseph Steinfeld                               3277
                       (jsteinfeld@askllp.com)
                       151 West 46th Street, 4th Floor
                       New York, NY 10036

Andrews &              Andrews & Thornton                                   3009
Thornton, AAL,         Attn: Anne Andrews
ALC                    (aa@andrewsthornton.com)
                       4701 Von Karman Ave., Suite 300
                       Newport Beach, CA 92660

Eisenberg,             Attn: Stewart J. Eisenberg                          16869
Rothweiler, Winkler,   (stewart@erlegal.com)
Eisenberg & Jeck,      1634 Spruce Street
P.C.                   Philadelphia, PA 19103

Junell & Associates    Attn: Deborah Levy (dlevy@junell-law.com)            2918
PLLC                   3737 Buffalo Speedway Ste. 1850
                       Houston, TX 77098

Reich & Binstock       Attn: Dennis Reich                                   336
LLP                    (dreich@reichandbinstock.com)
                       4265 San Felipe St. #1000
                       Houston, TX 77027

Krause & Kinsman       Attn: Adam W. Krause                                 5981
Law Firm               (adam@krauseandkinsman.com)
                       4717 Grand Avenue #300
                       Kansas City, MO 64112
Bailey Cowan           Attn: Aaron Heckaman                                 1026
Heckaman PLLC          (aheckaman@bchlaw.com)
                       5555 San Felipe St. Ste. 900
                       Houston, TX 77056

Jason J. Joy &         Attn: Jason Joy (jason@jasonjoylaw.com)              690
Associates, PLLC       909 Texas St, Ste 1801
         Case 20-10343-LSS      Doc 5485        Filed 07/02/21   Page 299 of 474




                      Houston, TX 770022

Motley Rice LLC       Attn: Daniel Lapinski                                 343
                      (dlapinski@motleyrice.com)
                      28 Bridgeside Blvd.
                      Mt. Pleasant, SC 29464

Weller Green Toups    Attn: Mitchell Toups                                  974
& Terrell LLP         (matoups@wgttlaw.com)
                      2615 Calder Ave. #400
                      Beaumont, TX 77702

Colter Legal PLLC     Attn: John Harnishfeger                               162
                      (john.harnishfeger@colterlegal.com)
                      1717 K St. NW Suite 900
                      Washington D.C. 20006

Christina Pendleton   Attn: Staesha Rath (sr@cpenlaw.com)                   309
& Associates, PLLC    1506 Staples Mill Rd. Suite 101
                      Richmond, VA 23230

Forman Law            Attn: Theodore Forman                                 125
Offices, P.A.         (ted@formanlawoffices.com)
                      238 NE 1st Ave.
                      Delray Beach, FL 33444

Danziger & De         Attn: Rod de Llano (rod@dandell.com)                  173
Llano LLP             440 Louisiana St. Suite 1212
                      Houston, TX 77002

Swenson & Shelley     Attn: Kevin Swenson                                   175
                      (kevin@swensonshelley.com)
                      107 South 1470 East, Ste. 201
                      St. George, UT 84790

Cohen Hirsch LP       Attn: Brooke F. Cohen                                  64
(formerly Brooke F.   (brookefcohenlaw@gmail.com)
Cohen Law, Hirsch     Attn: Andrea Hirsch
Law Firm)             (andrea@thehirschlawfirm.com)
                      4318 Glenwick Lane
                      Dallas, TX 75205

Damon J. Baldone      Attn: Damon J. Baldone                                471
PLC                   (damon@baldonelaw.com)
                      162 New Orleans Blvd.
                      Houma LA 70364


                                            2
         Case 20-10343-LSS      Doc 5485         Filed 07/02/21   Page 300 of 474




Cutter Law, P.C.     Attn: Brooks Cutter                                     358
                     (bcutter@cutterlaw.com)
                     4179 Piedmont Ave. 3rd Fl.
                     Oakland, CA 94611

Linville Johnson &   Attn: Robert Pahlke                                      71
Pahlke Law Group     (rgp@pahlkelawgroup.com)
                     2425 Circle Dr., Ste. 200
                     Scottsbluff NE 69361

Porter & Malouf      Attn: Timothy Porter                                     86
P.A.                 (tporter@portermalouf.com)
                     825 Ridgewood Rd.
                     Ridgeland, MS 39157

The Moody Law        Attn: Will Moody Jr.                                    677
Firm                 (will@moodyrrlaw.com)
                     500 Crawford St., Ste. 200
                     Portsmouth, VA 23704

Levin Papantonio     Attn: Cameron Stephenson                                 44
Thomas Mitchell      (cstephenson@levinlaw.com)
Rafferty & Procter   316 South Baylen St.
P.A.                 Pensacola, FL 32502

Marc J Bern &        Attn: Joseph Cappelli                                   5893
Partners LLP         (jcappelli@bernllp.com)
                     60 East 42nd St. Ste. 950
                     New York, NY 10165




                                            3
Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 301 of 474




                         Exhibit A

                        Term Sheet
          Case 20-10343-LSS         Doc 5485     Filed 07/02/21    Page 302 of 474




THIS TERM SHEET IS NOT A SOLICITATION OF ACCEPTANCES OF A
CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE
BANKRUPTCY CODE. ANY SUCH SOLICITATION WILL COMPLY WITH ALL
APPLICABLE PROVISIONS OF THE BANKRUPTCY CODE.         NOTHING
CONTAINED IN THIS TERM SHEET SHALL BE AN ADMISSION OF FACT OR
LIABILITY.

                     Boy Scouts of America Reorganization Term Sheet

       This Term Sheet is between Boy Scouts of America and Delaware BSA, LLC (together,
the “Debtors”), the attorneys listed on Schedule 1 to the Restructuring Support Agreement (the
“RSA”) to which this Term Sheet is appended (together with any Joining Parties under the RSA,
“State Court Counsel”), the Coalition of Abused Scouts for Justice (the “Coalition”), the Ad
Hoc Committee of Local Councils (the “AHCLC”), the Official Tort Claimants’ Committee (the
“TCC”), and James L. Patton, Jr., the legal representative appointed by the Bankruptcy Court for
holders of Future Abuse Claims (the “Future Claimants’ Representative” and, collectively with
the Debtors, State Court Counsel, the Coalition, the AHCLC, and the TCC, the “Parties”) and
describes the proposed terms of the Debtors’ chapter 11 reorganization (the “Reorganization”),
which shall be implemented through the Third Amended Chapter 11 Plan of Reorganization for
Boy Scouts of America and Delaware BSA, LLC (D.I. 5368) filed on June 18, 2021 (the “June 18
Plan”), which is to be further amended in accordance with the terms hereof (the “Amended
Plan”). The Amended Plan shall be consistent with the terms of this Term Sheet (as such may
be amended or supplemented from time to time by agreement of the Parties). This Term Sheet
incorporates the rules of construction set forth in Article I.B of the June 18 Plan. Capitalized
terms used but not otherwise defined herein have the meanings ascribed to them in the June 18
Plan or the RSA, as applicable. This Term Sheet does not include a description of all of the
terms, conditions, and other provisions that are to be contained in the Amended Plan and the
other definitive documents contemplated thereby, which remain subject to negotiation among the
Parties (collectively, the “Definitive Documents”).         Consummation of the transactions
contemplated by this Term Sheet is subject to (a) the negotiation and execution of the Definitive
Documents evidencing and related to the Reorganization and (b) the satisfaction or waiver of all
of the conditions in any Definitive Document evidencing the transactions comprising the
Reorganization, including the Amended Plan. The Definitive Documents shall satisfy the
requirements of the Bankruptcy Code, this Term Sheet, and the Amended Plan. The Definitive
Documents shall contain terms and conditions that are dependent on each other, including those
described in this Term Sheet and the Amended Plan.

                                  Agreement of the Parties
The Coalition, State Court Counsel, the TCC, and the Future Claimants’ Representative agree
(and such agreements shall be included in the RSA) that they shall support the proposal,
solicitation, acceptance, and Confirmation of the Amended Plan containing the terms set forth
in this Term Sheet. In addition, the Coalition, State Court Counsel, the TCC, and the Future
Claimants’ Representative shall support extension of the Debtors’ exclusive plan filing and
solicitation periods to the maximum extent permitted under section 1121(d)(2) of the
Bankruptcy Code and, upon the Bankruptcy Court’s entry of the RSA Approval Order, the
           Case 20-10343-LSS        Doc 5485         Filed 07/02/21   Page 303 of 474




Coalition, the TCC, and the Future Claimants’ Representative shall withdraw their objections
thereto. The Parties shall also support an extension of the preliminary injunction (subject to
exceptions that the Coalition, the TCC, and the Future Claimants’ Representative may request
and to which all of the other Parties, after consultation, do not object) regarding litigation of
Abuse Claims through the Effective Date.
                        Treatment of Claims and Interests under the Plan
Other Priority Claims            Shall receive same treatment as proposed in the June 18 Plan.
Other Secured Claims             Shall receive same treatment as proposed in the June 18 Plan.
2010 Credit Facility Claims      Shall receive same treatment as proposed in the June 18 Plan.
2019 RCF Claims                  Shall receive same treatment as proposed in the June 18 Plan.
2010 Bond Claims                 Shall receive same treatment as proposed in the June 18 Plan.
2012 Bond Claims                 Shall receive same treatment as proposed in the June 18 Plan.
Convenience Claims               Shall receive same treatment as proposed in the June 18 Plan.
General Unsecured Claims         Shall receive same treatment as proposed in the June 18 Plan.
Non-Abuse Litigation Claims      Shall receive the treatment as proposed on Schedule 1 hereto,
                                 which treatment has been approved by the Creditors’
                                 Committee, subject to Definitive Documentation.
Direct Abuse Claims              Shall be channeled to the Settlement Trust and administered
                                 in accordance with the Trust Distribution Procedures
                                 (“TDP”).
Indirect Abuse Claims            Shall be channeled to the Settlement Trust and administered
                                 in accordance with the TDP.
                               Other Terms of the Restructuring
BSA Settlement Trust             As set forth in the June 18 Plan, the BSA Settlement Trust
Contribution                     Contribution shall include:

                                 (A) all of the Net Unrestricted Cash and Investments, which
                                     are forecasted to total approximately $90 million subject
                                     to potential variance depending upon the timing of the
                                     Effective Date. The minimum amount of Unrestricted
                                     Cash and Investments to be retained by Reorganized
                                     BSA on the Effective Date shall be:

                                      (1)    $25 million if the Effective Date occurs on or
                                             before September 30, 2021;

                                      (2)    $37 million if the Effective Date occurs on or
                                             after October 1, 2021 but before November 1,
                                             2021;

                                      (3)    $36 million if the Effective Date occurs on or
                                             after November 1, 2021 but before December 1,
                                             2021;



                                                 2
             Case 20-10343-LSS             Doc 5485           Filed 07/02/21      Page 304 of 474




                                              (4)     $40 million if the Effective Date occurs on or
                                                      after December 1, 2021 but before January 1,
                                                      2022;

                                              (5)     $57 million if the Effective Date occurs on or
                                                      after January 1, 2022 but before February 1, 2022;

                                              (6)     $41 million if the Effective Date occurs on or
                                                      after February 1, 2022 but before March 1, 2022;

                                              (7)     $55 million if the Effective Date occurs on or
                                                      after March 1, 2022 but before April 1, 2022; and

                                              (8)     $54 million if the Effective Date occurs on or
                                                      after April 1, 2022.

                                              The BSA will provide the Coalition, TCC, and Future
                                              Claimants’ Representative the same reporting on its
                                              receipts and disbursements and cash flow forecasts
                                              versus actuals as provided for in the Final Cash
                                              Collateral Order. The Coalition, TCC and Future
                                              Claimants’ Representative shall have the right to review
                                              the BSA’s cash receipts and disbursements and the BSA
                                              will respond to reasonable questions thereon. Further,
                                              the BSA will consult with the Coalition, TCC, and the
                                              Future Claimants’ Representative on any proposed
                                              disbursement outside of the ordinary course of business
                                              prior to the Effective Date. The BSA will also provide
                                              the Coalition, TCC, and Future Claimants’
                                              Representative, each Wednesday, commencing on July
                                              15, 2021, a report setting forth: (i) the anticipated cash
                                              disbursements in excess of $100,000 for the
                                              immediately following week, including estimated
                                              amounts for benefits-related disbursements; and (ii) any
                                              unanticipated cash disbursements in excess of $100,000
                                              that were required during the preceding week.

                                       (B) the BSA Settlement Trust Note, which shall be a secured
                                           promissory note (secured by a second-lien security
                                           interest in inventory, accounts receivable (except the
                                           Arrow Intercompany Note), cash and the headquarters
                                           building of the BSA) due 91 days after the date that is
                                           ten (10) years after the Effective Date, 1 otherwise

1
  Based on their financial projections, the Debtors estimate that the BSA Settlement Trust Note will be fully paid off
as of the calculation occurring December 31, 2029, for which the corresponding principal payment is due
February 15, 2030.


                                                          3
Case 20-10343-LSS   Doc 5485       Filed 07/02/21   Page 305 of 474




                     substantially in the form to be contained in the Plan
                     Supplement, in the principal amount of $80 million.
                     The BSA Settlement Trust Note will bear interest at a
                     rate of 5.5% per annum, payable semi-annually, subject
                     to a payment-in-kind election for the eighteen (18)
                     months immediately following the Effective Date.
                     Principal under the BSA Settlement Trust Note shall be
                     payable in annual installments due on February 15 of
                     each year during the term of the BSA Settlement Trust
                     Note, commencing on February 15 of the second year
                     following the Effective Date. Such annual principal
                     payments shall be equal to the sum of the following
                     calculation: (a) $4.5 million; plus (b) $3.50 multiplied
                     by the aggregate number of Youth Members as of
                     December 31 of the preceding year up to the forecasted
                     number of Youth Members for such year as set forth in
                     the Debtors’ five-year business plan; plus (c) $50
                     multiplied by the aggregate number of High Adventure
                     Base Participants during the preceding calendar year;
                     plus (d) $50 multiplied by the aggregate number of
                     Youth Members in excess of the forecasted number of
                     Youth Members for such year, excluding the portion of
                     the excess that is comprised of members under the
                     ScoutReach program, as set forth in the Debtors’ five-
                     year business plan; plus (e) $150 multiplied by the
                     aggregate number of High Adventure Base Participants,
                     excluding those attending events with a registration fee
                     of less than $300 (e.g., for non-typical High Adventure
                     Base activities), in excess of the forecasted number of
                     High Adventure Base Participants for such year as set
                     forth in the Debtors’ five-year business plan. The
                     forecasted numbers of Youth Members and High
                     Adventure Base Participants referenced in clauses (b),
                     (d) and (e) of the foregoing sentence shall be included in
                     the Financial Projections attached to the Amended
                     Disclosure Statement. The forecast for years after 2025
                     shall be deemed to be the forecast for calendar year
                     2025. The BSA shall provide to the Settlement Trust a
                     quarterly report of actual Youth Members and High
                     Adventure Base Participants, including a comparison to
                     forecasts for the same period. The BSA Settlement
                     Trust Note may be prepaid at any time without penalty;




                               4
            Case 20-10343-LSS              Doc 5485        Filed 07/02/21    Page 306 of 474




                                     (C) the Artwork, at a mutually agreed value of $59.0
                                         million; 2

                                     (D) the estimated $11.6 million from sale-leaseback of
                                         Warehouse and Distribution Center (or the contribution
                                         of such property to the Settlement Trust and sale-
                                         leaseback thereof to Reorganized BSA);

                                     (E) the Oil and Gas Interests at a mutually agreed value of
                                         $7.6 million); and

                                     (F)the $1.962 million of net proceeds from the sale of
                                        Scouting University.
Non-Monetary Commitments            The Amended Plan shall provide for the following non-
                                    monetary commitments:

                                     (A) The BSA forms a Child Protection Committee
                                         (“Committee”) of members from the BSA, Local
                                         Councils, the TCC, and the Coalition (including
                                         survivors).

                                            (1) No later than six months after the Effective Date,
                                                the BSA will present to the Committee on the
                                                BSA’s current Youth Protection Program (the
                                                “Program”).      The BSA will report to the
                                                Committee regarding the Program and any changes
                                                thereto on an annual basis for a period of three
                                                years following the Effective Date.

                                            (2) Following that presentation, the BSA and
                                                Committee will work with an entity engaged by the
                                                BSA that is selected with the consultation of the
                                                Committee that is not currently affiliated with the
                                                BSA to evaluate the Program (the “Evaluating
                                                Entity”). The Evaluating Entity will have expertise
                                                in the prevention of youth sexual abuse.

                                                 (i)   Any evaluation will be comprehensive in
                                                       nature and include input from current BSA
                                                       volunteers and professionals, survivors of
                                                       sexual abuse while involved with Scouting,

2
  The terms of the storage and transfer of, and insurance for, the Artwork shall be mutually agreed among the
Parties, and the rights to any insurance or the proceeds thereof with respect to missing, damaged, or destroyed
Artwork shall be assigned to the Settlement Trust on the Effective Date.


                                                       5
Case 20-10343-LSS   Doc 5485        Filed 07/02/21   Page 307 of 474




                                the members of the Committee, and the
                                Evaluating Entity.

                         (ii)   The Evaluating Entity will report to the
                                Committee assessing the current Program and
                                make     specific    recommendations      for
                                reasonable improvements to the Program that
                                may include mechanisms for the elimination
                                of abuse and accurate and annual reporting
                                regarding the results of the Program,
                                including confirmed instances of sexual abuse
                                that is made available to the public (the
                                “Prospective Reporting”).

                         (iii) The BSA will engage with the Evaluating
                               Entity, and the Committee, and will take
                               appropriate steps as necessary to improve the
                               Program. Changes to the Program will be
                               reported on the BSA’s Program website and
                               training will be reasonably adjusted to reflect
                               changes.

                     (3) The BSA will propose and the Committee will
                         consider a protocol for the review and publication
                         of information in the Volunteer Screening Database
                         and the Prospective Reporting, which will take into
                         account factors including: (1) the desire to make
                         public credibly identified perpetrators of sexual
                         abuse in Scouting; (2) adequate protections for
                         survivor identities; (3) consideration regarding the
                         protection of third parties, including survivor
                         family members and volunteers; (4) a notification
                         process regarding any publication; (5) issues
                         related to privacy and liability related to
                         publication; and (6) the potential appointment or
                         retention of an appropriate neutral party to
                         supervise (the “Neutral Supervisor”) the
                         evaluation and review of the Volunteer Screening
                         Database. If the BSA and Committee are unable to
                         reach an agreement on the above protocol, the
                         Neutral Supervisor shall mediate the dispute to
                         resolution. In accordance with the process outlined
                         above, information from the Volunteer Screening
                         Database and Prospective Reporting shall be


                                6
Case 20-10343-LSS   Doc 5485       Filed 07/02/21   Page 308 of 474




                          published annually after agreement among the
                          parties or determination by the Neutral Supervisor.

                     (4) After consultation and recommendations from the
                         Evaluating Entity, the Committee may propose and
                         the BSA will in good faith consider other issues
                         relating to Child Protection, including but not
                         limited to: (A) special BSA Scouting programs for
                         survivors; and (B) participation and leadership in a
                         comprehensive reporting program to include other
                         youth-serving organizations.

                     (5) The BSA will engage with the Committee and
                         consider all appropriate measures proposed by the
                         Committee to improve transparency and
                         accountability with respect to any future instances
                         of sexual abuse, including the dissemination of
                         information relating to abuse statistics, consistent
                         with practices of other youth-serving organizations,
                         including what information may be publically
                         available on the BSA’s website.

                (B) The BSA shall turn over to the Settlement Trust the
                    Volunteer Screening Database and all Troop Rosters in
                    the Debtors’ possession, custody, or control, in a manner
                    permitting access to the same extent as in typical
                    litigation discovery by the holder of a Direct Abuse
                    Claim to the Volunteer Screening Database and Troop
                    Rosters, if any, that relate to such holder or the Direct
                    Abuse Claim asserted thereby, subject in each case to
                    appropriate protection against the unauthorized
                    dissemination of such documents and materials;

                (C) The BSA shall provide the Settlement Trust reasonable
                    go-forward discovery support regarding records and
                    documents related to Abuse Claims;

                (D) The BSA shall assign to the Settlement Trust a secured
                    ownership interest (as designated in the Amended Plan
                    by the Coalition, the TCC, and the Future Claimants’
                    Representative) in any proceeds of insurance rights and
                    insurance receivables; and

                (E) The BSA shall agree to cooperate in taking all steps
                    reasonably necessary to facilitate the Local Council


                               7
            Case 20-10343-LSS             Doc 5485          Filed 07/02/21      Page 309 of 474




                                            Settlement Contribution as set forth below.
Settlement of Restricted and          The Coalition, TCC and Future Claimants’ Representative
Core Asset Disputes                   acknowledge and agree that the BSA Settlement Trust
                                      Contribution shall be made in consideration for, among other
                                      things, the compromise and settlement of any and all disputes
                                      concerning the Debtors’ restricted and/or core assets,
                                      including the claims asserted in the adversary proceeding (the
                                      “Restricted Assets Adversary”) filed by the TCC in the
                                      adversary proceeding entitled Official Tort Claimants’
                                      Committee of Boy Scouts of America and Delaware BSA, LLC
                                      v. Boy Scouts of America and Delaware BSA, LLC, Adv. Pro.
                                      No. 21-50032 (LSS) (the “Settlement of Restricted and Core
                                      Asset Disputes”).

                                      Upon the filing of the Amended Plan, the TCC and the
                                      Debtors shall enter into and seek Bankruptcy Court approval
                                      of a stipulation staying the Restricted Assets Adversary
                                      pending the outcome of the confirmation hearing. The
                                      Coalition and Future Claimants’ Representative shall use their
                                      respective reasonable best efforts to assist the TCC and the
                                      Debtors in obtaining a stay of the Restricted Assets Adversary
                                      and support the Debtors’ efforts to obtain approval of the
                                      Settlement of Restricted and Core Asset Disputes as a good-
                                      faith compromise and settlement that is in the best interests of
                                      the Debtors’ estates under section 1123 of the Bankruptcy
                                      Code and Bankruptcy Rule 9019.
Local Council Settlement              In addition to the contribution of their insurance rights to the
Contribution                          Settlement Trust on the Effective Date, the Local Councils
                                      shall contribute the following to the Settlement Trust on the
                                      Effective Date:

                                          (i)      at least $300 million of cash to be paid on the
                                                   Effective Date,

                                          (ii)     Unrestricted properties 3 with a combined
                                                   Appraised Value (as defined below) of $200
                                                   million (the “Property Contribution”), which shall
                                                   be reduced on a dollar-for-dollar basis by any cash
                                                   payment amount in excess the $300 million,
                                                   provided that the methodology and procedures
                                                   related to property selection and acceptance are


3
  “Unrestricted” properties are defined as those properties not included in the BSA defined Restriction Tiers 1 – 2
(Tier 1: Property limited to Boy Scout use only – any conveyance causes reversion or transfer of property to 3rd
party. Tier 2: Property limited to Boy Scout use only – no reversionary clause).



                                                        8
            Case 20-10343-LSS           Doc 5485         Filed 07/02/21     Page 310 of 474




                                                provided for below; and

                                        (iii)   a $100 million interest-bearing variable-payment
                                                obligation note (the “DST Note”) issued by a
                                                Delaware statutory trust (“DST”) on or as soon as
                                                practicable after the Effective Date. 4 The principal
                                                terms of the DST Note are set forth in the DST
                                                Note Mechanics described below.

                                    A listing of each Local Council’s total expected contribution
                                    will be included in the Amended Disclosure Statement and
                                    provided to the Coalition, TCC and the Future Claimants’
                                    Representative, including a specific break-down between the
                                    (i) Cash Contribution and (ii) Property Contribution. Any
                                    actual or anticipated changes in contributions for any Local
                                    Council will be set forth in the Plan Supplement.
                                    Notwithstanding any change in the Cash Contribution or
                                    Property Contribution for any Local Council, the aggregate
                                    amount of the Cash Contribution and the Property
                                    Contribution shall not be less than $500 million in any
                                    circumstance (and the Cash Contribution shall not be less than
                                    $300 million in any circumstance).

                                    The Property Contribution shall be structured as follows: The
                                    relevant Local Council shall agree to (a) retain title to the
                                    property (and pay insurance, property taxes, other associated
                                    ownership costs and any yet unremoved debt), subject to, at
                                    the election, cost, and expense of the Settlement Trust, a
                                    mortgage in favor of the Settlement Trust, (b) post the
                                    property for sale within thirty days following the Effective
                                    Date, (c) present any written sale offer to the Settlement Trust
                                    for approval, (d) present to the Settlement Trust for its review
                                    and approval all final proposed terms of any sale and purchase
                                    offers (including price, timing and other terms) (“Proposed
                                    Final Terms”); provided that if any Proposed Final Terms
                                    would impose additional costs on the Local Council and the
                                    Settlement Trust accepts such Proposed Final Terms, at the
                                    Local Council’s option any such additional costs shall be




4
 The Parties acknowledge and agree that the DST may be any other type of entity that ensures the DST Note is
balance-sheet neutral as to the BSA and Local Councils, as determined by the BSA in consultation with the
AHCLC, and, in such event, each reference in this Term Sheet to DST shall be deemed a reference to the actual
entity that issues the DST Note.



                                                     9
             Case 20-10343-LSS             Doc 5485         Filed 07/02/21        Page 311 of 474




                                       deducted from the proceeds or paid by the Settlement Trust,
                                       and not by the Local Council, 5 (e) remit the proceeds of the
                                       sale to the Settlement Trust at closing net of
                                       posting/listing/marketing      fees,    escrow     fees,    sales
                                       commissions, and other typical costs of sale. 6 The Settlement
                                       Trust may review the marketing and sales efforts undertaken
                                       by the Local Council and request that the Local Council make
                                       changes to such marketing and sales efforts as are appropriate
                                       and lawful; provided that any costs associated with such
                                       changes will be paid, at the option of the Local Council, by
                                       the Settlement Trust or out of the proceeds of any sale. If the
                                       Settlement Trust is unsatisfied with the sales and marketing
                                       effort, the Settlement Trust shall have the right to require the
                                       Local Council to promptly transfer the property to the
                                       Settlement Trust by quitclaim deed. If there is a shortfall or
                                       surplus of net proceeds as compared to Appraised Value, the
                                       Settlement Trust shall bear the risk of the shortfall and keep
                                       the surplus. If the property is not sold on or before the third
                                       anniversary of the Effective Date, the Local Council and the
                                       Settlement Trust each shall have the right to require the
                                       prompt transfer of the property to the Settlement Trust by
                                       quitclaim deed. If the Local Council receives a cash offer for
                                       the property the value of which is at least equal to its
                                       Appraised Value, the Settlement Trust shall accept the offer if
                                       no superior offer is made within thirty days (or, if a lesser
                                       time is specified in an offer received, then such lesser time) or
                                       accept a quitclaim deed for the property. The Debtors shall
                                       include appropriate provisions in the Plan to eliminate any
                                       transfer tax liabilities of the Settlement Trust per section
                                       1146(a) of the Bankruptcy Code.

                                       The “Appraised Value” shall be determined as follows:

                                       (A) In the case of the contribution of an entire Camp, Service
                                       Center, Scout Shop or other property that does not have a
                                       restriction in Restriction Tiers 3-5 7 (“Lower Tier
                                       Restriction”), as reasonably determined by the Debtors’
                                       property review counsel and specified on Exhibit 2 to Exhibit
5
   By way of non-exclusive example, if the Proposed Final Terms requires the Local Council to retrofit a water
system and the Settlement Trust accepts the Proposed Final Terms, the costs of the retrofit will, at the Local
Council’s option be paid (or reimbursed) out of the sale proceeds or paid by the Settlement Trust.
6
  For the avoidance of doubt, the proceeds of the sale shall be first applied to any debt or liens remaining on the
property, which debt shall have already been reflected in the Appraised Value of the property as described below.
7
  A Tier 3-5 Restriction shall mean any of the following: (1) Tier 3: property limited to Boy Scout or similar use or
recreational area; (2) Tier 4: Property subject to conservation easement or other grantor or donor restrictions on
development; (3) Tier 5: Property subject to leases to 3rd party (e.g., office space, cell tower, oil and gas), zoning
restrictions, easements or other similar encumbrances.


                                                         10
Case 20-10343-LSS   Doc 5485     Filed 07/02/21      Page 312 of 474




                B to the Disclosure Statement, which summarizes the
                restricted appraisal reports or broker opinions of value
                conducted by JLL Valuation & Advisory Services, LLC
                (“JLL”), CBRE, Inc. (“CBRE”) or Keen-Summit Capital
                Partners LLC in connection the BSA’s chapter 11 case prior
                to June 10, 2021 (the “Specified Appraisals”): (1) the
                appraised amount set forth in the Specified Appraisals (using
                the average of high and low values, if applicable) or (2) if the
                applicable Local Council elects a Qualified On-Site Appraisal,
                the amount established by the average of (1) and the appraised
                amount in such Qualified On-Site Appraisal (using, for the
                Qualified On-Site Appraisal, the average of high and low
                values, if applicable);

                (B) In the case of the contribution of an entire Camp, Service
                Center, Scout Shop or other property that has a Lower Tier
                Restriction: (a) the appraised amount set forth in a Specified
                Appraisal if such Specified Appraisal accounts for such
                Lower Tier Restriction or (b) if the Specified Appraisal does
                not account for such Lower Tier Restriction, the amount
                established by a Qualified On-Site Appraisal (using the
                average of high and low values, if applicable) of the property
                taking into account the Lower Tier Restriction.

                (C) In the case of a contribution of only a portion of a
                particular Camp, Service Center, Scout Shop or other property
                to the Settlement Trust, whether or not subject to a Lower Tier
                Restriction, the amount established by a Qualified On-Site
                Appraisal (using the average of high and low values, if
                applicable) of the specific parcel and acreage proposed to be
                contributed, taking into account any Lower Tier Restriction;

                provided, that, in the case of (A), (B), or (C) the Appraised
                Value shall be net of any debt encumbering the property.

                The applicable Local Councils and the BSA shall engage in
                reasonable good faith efforts to ensure all properties subject to
                the Property Contribution accurately reflect all restrictions
                that are known to (or should be reasonably known to) exist in
                any appraisal that is used to determine a property’s Appraised
                Value.

                In the event a restriction that was not considered by any
                appraisal used to determine Appraised Value is subsequently
                determined to exist, such appraisal shall not be eligible to
                determine Appraised Value, and, to the extent necessary,
                within a reasonable period of time, new appraisals shall be


                               11
            Case 20-10343-LSS              Doc 5485        Filed 07/02/21        Page 313 of 474




                                      conducted and/or the relevant Local Council shall contribute
                                      additional unrestricted properties or cash to the Settlement
                                      Trust to the extent necessary to ensure the total Appraised
                                      Value of all property or properties contributed by such Local
                                      Council is equal to or exceeds the Appraised Value of
                                      property that such Local Council had originally agreed to
                                      contribute.

                                      A “Qualified On-Site Appraisal” shall mean an appraisal
                                      conducted by a licensed real property appraiser jointly
                                      selected by the Settlement Trust, or if such appraisal is to be
                                      conducted prior to the establishment of the Settlement Trust,
                                      by the TCC and the Local Council (who is not affiliated with
                                      the Settlement Trust (or the TCC, as applicable) or the Local
                                      Council) from the geographic region where the property is
                                      located and conducted in compliance with the Uniform
                                      Standards of Professional Appraisal Practice; provided that if
                                      JLL or CBRE prepared a restricted appraisal report or broker
                                      opinion of value with respect to a property, the applicable
                                      firm shall conduct the Qualified On-Site Appraisal unless it is
                                      not licensed in the state where the property is located. The
                                      costs associated with any Qualified On-Site Appraisals will be
                                      borne by the Local Council. If the applicable Local Council
                                      has not commissioned a Qualified On-Site Appraisal as of the
                                      date that this Term Sheet becomes public, it will do so as soon
                                      as possible.

                                      For the avoidance of doubt, if any part of the Local Council
                                      Settlement Contribution is not contributed to the Settlement
                                      Trust on the Effective Date as described above, then no Local
                                      Council shall be treated as a Protected Party under the
                                      Amended Plan. 8 The BSA and the Local Councils shall
                                      establish an appropriate escrow mechanism to ensure that the
                                      cash to be paid on the Effective Date can be paid in a timely
                                      manner.
DST Note Mechanics                    On the Effective Date, at the request of the Ad Hoc
                                      Committee, solely to facilitate payments from the LC Reserve
                                      Account, the DST shall be established as of the Effective Date
                                      pursuant to the terms of the Amended Plan, and the DST shall
                                      issue the DST Note in favor of the Settlement Trust in the
                                      principal amount of $100 million. Local Councils shall make
                                      monthly contributions into an account (and any replacement
                                      thereof) owned by the DST (the “LC Reserve Account”) in an
8
  For the avoidance of doubt, the Property Contribution shall be deemed to have been contributed on the Effective
Date for purposes of this provision when all individual Local Councils that are to make a Property Contribution have
provided a notice of intent to contribute property to the Settlement Trust in accordance with the terms of the
Property Contribution above.


                                                        12
Case 20-10343-LSS   Doc 5485      Filed 07/02/21      Page 314 of 474




                amount equal to the Required Percentage of the Local
                Councils’ respective payrolls. Until the DST Note is
                extinguished, the LC Reserve Account shall be used only to
                fund contributions to the Pension Plan in accordance with the
                next sentence and, to the extent of any excess, to pay any
                Payment Amounts due under the DST Note. If at any time
                (including the end of any Plan Year) (a) the present value of
                the accumulated benefits for the Pension Plan, as determined
                in accordance with the requirements set forth in the definition
                of “Excess Balance” below for the most recently ended Plan
                Year, exceeds (b) the market value of the assets of the Pension
                Plan (clause (a) minus clause (b) being the “Shortfall
                Amount”), funds in the LC Reserve Account will be deposited
                into the Pension Plan up to the lesser of the Local Councils’
                collective pro rata share of the Shortfall Amount or the
                balance in the LC Reserve Account.

                The DST Note shall be: (i) interest bearing at a rate of 1.5%
                per annum and without recourse except as to the LC Reserve
                Account; (ii) secured by a lien on the LC Reserve Account;
                (iii) payable on each Payment Date in an amount equal to the
                applicable Payment Amount; and (iv) prepayable in whole or
                in part at any time without premium or penalty. The unpaid
                balance of the DST Note (if any) remaining on the Payment
                Date that is the fifteenth anniversary of the First Payment
                Date (the “DST Note Maturity Date”) shall be automatically
                extinguished and shall be considered forgiven and satisfied
                after giving effect to any required payment on such date.
                Other than the lien on the LC Reserve Account, the
                Settlement Trust shall have no other recourse for payment
                under the DST Note.

                “Cushion Amount” means: (i) from the Effective Date until
                the first June 1 that is at least one year after the Effective Date
                (the “First Cushion Date”), $150 million; (ii) from the day
                following the First Cushion Date until June 1 of the following
                year (the “Second Cushion Date”), $140 million; (iii) from
                the day following the Second Cushion Date until June 1 of the
                following year (the “Third Cushion Date”), $130 million; (iv)
                from the day following the Third Cushion Date until June 1 of
                the following year (the “Fourth Cushion Date”), $120
                million; and (v) from the day following the Fourth Cushion
                Date until June 1 of the following year (the “Fifth Cushion
                Date”), $110 million; and (vi) from the day following the
                Fifth Cushion Date to and including the DST Note Maturity
                Date, $100 million. Notwithstanding the foregoing, if the net
                increase in liabilities under the Pension Plan exceeds 1.0% as


                                13
            Case 20-10343-LSS              Doc 5485        Filed 07/02/21        Page 315 of 474




                                      a result of the completion of the 2021 Experience Study (as
                                      defined below), then each Cushion Amount shall be reduced
                                      by the dollar amount that corresponds to such net percentage
                                      increase in liabilities in excess of 1.0%; provided, that in no
                                      event shall any Cushion Amount on any date be reduced to an
                                      amount less than $100 million.9

                                      “Excess Balance” means the amount in excess of the
                                      applicable Cushion Amount, if any, by which (a) the sum of
                                      (i) the market value of the assets of the Pension Plan as set
                                      forth in the actuarial report for the Pension Plan for the most
                                      recently ended Plan Year plus (ii) the balance of the LC
                                      Reserve Account as of the month-end preceding the
                                      applicable Payment Date exceeds (b) the present value of the
                                      accumulated benefits for the Pension Plan as set forth in the
                                      actuarial report for the Pension Plan for the most recently
                                      ended Plan Year calculated using a 6.5% annual interest rate,
                                      net of expenses, so long as the Pension Plan continues to be a
                                      Cooperative and Small Employer Charity (CSEC) plan. The
                                      actuarial report shall be prepared in accordance with actuarial
                                      standards, past practice, and applicable law.

                                      Promptly upon execution of this Term Sheet, and no later than
                                      July 31, 2021, the Debtors will conduct a current experience
                                      study by the Pension Plan actuary with respect to the
                                      demographic assumptions for the Pension Plan (e.g., rates of
                                      retirement,    termination,      spousal      age      difference,
                                      commencement age and forms of payment) (the “2021
                                      Experience Study”). After implementing changes, if any,
                                      based on the 2021 Experience Study, demographic
                                      assumption changes, with the exception of annual updates to
                                      mortality improvement projection scales, will not be made
                                      without a subsequent experience study, and economic
                                      assumption changes will not be made without an asset liability
                                      management study. Reorganized BSA will not commission
                                      any such studies until five (5) years after the Effective Date of
                                      the Amended Plan unless there are material changes to
                                      Internal Revenue Code § 433 (governing CSEC plans). In the
                                      event of such a material change, Reorganized BSA shall
                                      commission any such studies only if it reasonably believes, in
                                      consultation with the Pension Plan actuary, that such study is
9
  By way of non-exclusive example, if the net increase in liabilities under the Pension Plan as a result of the 2021
Experience Study is a percentage that corresponds to $50 million, and 1.0% of net liabilities is $13 million, then
(i) the Cushion Amounts at the First Cushion Date and Second Cushion Date would each be reduced by $37 million
to $113 million and $103 million, respectively, (ii) the Cushion Amounts at the Third Cushion Date, Fourth Cushion
Date and Fifth Cushion Date would be reduced by $30 million, $20 million, and $10 million, respectively, to $100
million in each case, and (iii) the Cushion Amount from the day following the Fifth Cushion Date to and including
the DST Note Maturity Date would remain at $100 million.


                                                        14
          Case 20-10343-LSS   Doc 5485     Filed 07/02/21     Page 316 of 474




                          required. During the term of the DST Note, on an annual
                          basis, the BSA will provide advance notice to the Settlement
                          Trustee of any proposed material changes that the Pension
                          Plan actuary intends to make to its actuarial assumptions and
                          methodologies that increase the present value of accumulated
                          benefits under the Pension Plan by more than 1.0%. The BSA
                          will confer in good faith with the Settlement Trustee
                          regarding any such proposed changes. In addition, if the
                          Pension Plan is amended in any regard which increases the
                          present value of benefits under the Pension Plan, such
                          amendments will be disregarded in the calculation of the
                          present value of accumulated benefits for the purposes of the
                          DST Note.

                          “Payment Amount” means an amount, if any, on each
                          Payment Date, payable solely from the LC Reserve Account,
                          equal to the least of: (x) the Excess Balance on such Payment
                          Date, (y) the remainder of the balance of $100 million
                          accumulated at 1.5% annual interest, as amortized by any
                          amounts previously paid; and (z) the amount in the LC
                          Reserve Account.

                          “Payment Date” means, unless the DST Note is prepaid in
                          full, May 31 of each year starting on the first May 31 after the
                          Effective Date (or starting on the first business day that is at
                          least thirty (30) days after the Effective Date if the Effective
                          Date occurs between May 1 and May 31) (the “First Payment
                          Date”) until the fifteenth anniversary of the First Payment
                          Date.

                          “Plan Year” means the period from February 1 to and
                          including January 31 of the following year.

                          “Required Percentage” means an amount equal to 12% of a
                          Local Council’s payroll, less any pension plan related
                          expenses which are estimated to be approximately 0.50% of
                          such payroll, less the Local Council employer contribution
                          match for employee contributions to the section 403(b)
                          defined contribution benefit plan, which percentage will not
                          exceed 4.5% of participating employee payroll until at least
                          $50 million of the DST Note principal has been paid, at which
                          point the employer contribution match percentage will not
                          exceed 6% until the DST Note has been paid in full (principal
                          and interest).
Contributing Chartered    The Parties shall work in good faith to develop a protocol for
Organization Settlement   addressing participation by Chartered Organizations in the
Contribution              benefits of the Channeling Injunction. Such settlements may


                                         15
            Case 20-10343-LSS           Doc 5485        Filed 07/02/21       Page 317 of 474




                                    occur prior to the Effective Date with the consent of all
                                    Parties.
Assignment of Claims and            The Debtors, the Local Councils and any other party that is or
Defenses / Waiver of Claims         becomes a Protected Party shall assign any and all Claims and
                                    defenses to the Settlement Trust that arise from or relate to
                                    Abuse Claims, including, without limitation, any Claims and
                                    defenses against co-defendants. Except for the right to seek
                                    reimbursement set forth below, the Debtors, the Local
                                    Councils and any other party that is or becomes a Protected
                                    Party shall be forever barred from seeking compensation from
                                    the Settlement Trust for or on account of any Claims arising
                                    prior to the Petition Date.
Hartford Settlement                 On June 9, 2021, the Coalition, the Future Claimants’
                                    Representative, and the TCC sent a joint letter to the Debtors
                                    stating that they would not support any plan of reorganization
                                    or separate motion/settlement that seeks approval of the
                                    Hartford Settlement and requesting that the Debtors not go
                                    forward with any such plan of reorganization or
                                    motion/settlement. In connection with this request, the
                                    Debtors shall, by the RSA Motion or a separate motion, seek a
                                    determination of the Bankruptcy Court that the Debtors have
                                    no obligations under the Hartford Settlement.
Transfer of Insurance Rights        On the Effective Date, the Debtors and any Local Council
to the Settlement Trust             and/or Chartered Organization that is a Protected Party shall
                                    delegate to the Settlement Trust exclusive control over,
                                    transfer and assign (a) all rights, claims, benefits or causes of
                                    action, including the right to receive proceeds held by such
                                    party with respect to any insurance policy which provides or
                                    may provide coverage for Abuse Claims, (b) all rights, claims,
                                    or causes of action held by such party, including the right to
                                    receive proceeds with respect to any settlement agreements or
                                    coverage-in-place agreements that amend, modify, replace, or
                                    govern the rights and obligations of, and the coverage
                                    afforded to such party, under any insurance policy which does
                                    or may provide coverage to such party for Abuse Claims, and
                                    (c) any receivables due such party from insurance companies
                                    arising out of or relating to Abuse Claims; provided however,
                                    that the transfer contemplated hereby shall not include a
                                    transfer of any Reserved Rights 10 of a Local Council. Entities
                                    that become Protected Parties after the Effective Date may be
                                    required to delegate, transfer, or assign similar rights and
                                    receivables as a condition of becoming a Protected Party, as
                                    determined by the Settlement Trust following the Effective

10
  A “Reserved Right” is any right of a Local Council under any Specified Insurance Policy with respect to any
Non-Abuse Litigation Claim; provided that such Local Council provides notice of such claim to the Debtors, the
Coalition, the TCC and the Future Claimants’ Representative prior to the Effective Date.


                                                     16
          Case 20-10343-LSS   Doc 5485     Filed 07/02/21      Page 318 of 474




                          Date.
Reimbursement             The Indemnification by Settlement Trust provisions set forth
                          in Article IV.I of the June 18 Plan shall be deleted and
                          restated to provide that from and after the Effective Date, the
                          Settlement Trust shall reimburse, to the fullest extent
                          permitted by applicable law, Reorganized BSA and each of
                          the Local Councils for any documented out-of-pocket, losses,
                          costs, and expenses (including, without limitation, judgments,
                          attorney’s fees and expenses) incurred by Reorganized BSA
                          or any Local Council after the Effective Date attributable to
                          the defense of an Abuse Claim that is channeled to the
                          Settlement Trust if the holder of such Abuse Claim seeks to
                          hold Reorganized BSA or such Local Council liable for such
                          Abuse Claim in violation of the terms of the Confirmation
                          Order; provided that, the Settlement Trust’s reimbursement
                          obligations to Reorganized BSA and any Local Council for
                          any Direct Abuse Claim shall be capped at and shall not
                          exceed the amount actually payable by the Settlement Trust to
                          the holder of such Direct Abuse Claim under the TDP (i.e.,
                          the amount paid based on the Trust payment percentage) and
                          shall be deducted on a dollar-for-dollar basis against such
                          holder’s distribution from the Settlement Trust on account of
                          such Direct Abuse Claim. Reorganized BSA and any Local
                          Council shall provide notice to the Settlement Trust within ten
                          (10) business days of the service of any claim or lawsuit filed
                          by a holder of an Abuse Claim that could result in any
                          reimbursement obligations by the Settlement Trust under this
                          provision. In the event that any litigation asserting an Abuse
                          Claim is filed naming Reorganized BSA or any Local Council
                          as a defendant in violation of the terms of the Confirmation
                          Order, the Settlement Trust shall, at the request of
                          Reorganized BSA or such Local Council, promptly appear
                          (1) before the Bankruptcy Court to obtain entry of an order
                          enforcing the channeling injunction and (2) in such litigation
                          and seek the dismissal of the case.

                          Other than this limited reimbursement obligation, the
                          Settlement Trust shall not be required to reimburse or
                          indemnify any Protected Parties for any claims, liabilities,
                          losses, actions, suits, proceedings, third-party subpoenas,
                          damages, costs and expenses, including, without limitation,
                          any liabilities related to, arising out of, or in connection with
                          any Abuse Claim.
Channeling Injunction     The Channeling Injunction set forth in Article X.F of the
                          June 18 Plan shall be modified to permit litigation in the tort
                          system consistent with the terms of the TDP. After the


                                         17
          Case 20-10343-LSS        Doc 5485      Filed 07/02/21     Page 319 of 474




                                Effective Date, a party shall not become a Protected Party
                                absent the consent of the Settlement Trustee, the Settlement
                                Trust Advisory Committee, and the Future Claimants’
                                Representative.
TDP Claim Values                Upon appropriate order of the Bankruptcy Court, the Debtors
                                shall immediately produce to the restructuring professionals
                                for the Coalition, the TCC, and the Future Claimants’
                                Representative all settlement and judgment data in their
                                possession, custody, or control pertaining to Abuse Claims
                                subject to the Protective Order and a determination by the
                                Bankruptcy Court that such production does not violate any
                                confidentiality provision of any settlement agreement. The
                                values of categories of Direct Abuse Claims shall be
                                consistent with and based on available evidence, including the
                                Debtors’ historical settlement data and other settlements
                                involving abuse claims (the “TDP Claim Values”). The TDP
                                Claim Values shall be subject to adjustments as set forth in
                                the TDP so that all TDP claim determinations reflect the best
                                available information concerning the value of the Direct
                                Abuse Claims in the tort system and that similar claims are
                                treated similarly. In connection with the confirmation of the
                                Amended Plan, the Debtors shall seek approval of the TDP
                                Claim Values and related procedures (as set forth in the TDP).
Trust Distribution Procedures   The TDP shall be filed with the RSA. The TDP shall be
(TDP)                           reasonably acceptable to the Debtors and cannot be modified
                                without the consent of the Coalition, the TCC, and the Future
                                Claimants’ Representative, which consent shall not be
                                unreasonably withheld.
Restructuring Support           The Parties shall execute the RSA, pursuant to which they
Agreement                       shall agree to implement this Term Sheet, subject to the
                                Creditor Termination Events and Scouting Termination
                                Events and the approval of the Definitive Documents.
Timing                          On or about July 1, 2021, the Debtors shall file with the
                                Bankruptcy Court: (1) the RSA Motion, (2) an amended
                                version of the Disclosure Statement (the “Amended
                                Disclosure Statement”), (3) the Amended Plan, including
                                draft TDP, (4) a revised proposed order granting the Case
                                Management Motion, and (5) any necessary modifications to
                                the Solicitation Procedures. The Parties shall request that the
                                Bankruptcy Court hear the RSA Motion, the Amended
                                Disclosure Statement, the Case Management Motion, and the
                                Solicitation Procedures at the hearing scheduled for July 20-
                                21, 2021 or as soon thereafter as the Bankruptcy Court may
                                agree.
Appeals                         The Parties agree that the Amended Plan shall become
                                effective immediately upon satisfaction of the “Conditions


                                               18
          Case 20-10343-LSS     Doc 5485      Filed 07/02/21     Page 320 of 474




                             Precedent to the Effective Date” notwithstanding the filing or
                             pendency of any appeals of Confirmation, provided that no
                             court has entered an order staying the occurrence of the
                             Effective Date pending any such appeal of Confirmation.
Coalition Professional and   Following the effective date of the RSA, for so long as the
Advisory Fees                RSA remains in full force and effect and subject to the
                             Monthly Fee Cap (as defined below), the Debtors shall pay
                             the reasonable, documented and contractual professional fees
                             and expenses of (i) Brown Rudnick LLP, (ii) Robbins,
                             Russell, Englert, Orseck & Untereiner LLP, (iii) Monzack,
                             Mersky and Browder, P.A., (iv) Province, and (v) Parsons,
                             Farnell & Grein, LLP (the “Coalition Professionals”), on a
                             monthly basis promptly following the Debtors’ receipt of a
                             summary of invoices.

                             For professional fees and expenses incurred from the effective
                             date of the RSA until the Effective Date of the Amended Plan,
                             the Coalition Professionals’ fees and expenses shall be limited
                             to $950,000 per month (pro-rated for any partial month) (the
                             “Monthly Fee Cap”), provided, however, that any unused
                             portion of the Monthly Fee Cap for any such month may be
                             carried forward or carried back to and utilized in any
                             subsequent or prior monthly period.

                             Upon the Effective Date, the Debtors shall reimburse State
                             Court Counsel for amounts they have paid to the Coalition
                             Professionals for, and/or pay the Coalition Professionals for
                             amounts payable by State Court Counsel but not yet paid to
                             Coalition Professionals for, reasonable, documented and
                             contractual professional and advisory fees and expenses
                             incurred by the Coalition Professionals from July 24, 2020 to
                             and including the Effective Date up to an aggregate amount of
                             $10.5 million (the “Plan Effective Date Cap”), and amounts
                             otherwise payable in excess thereof shall be payable, if at all,
                             by the Settlement Trust after the Effective Date. For the
                             avoidance of doubt, fees and expenses paid on monthly basis
                             following the effective date of the RSA shall not count against
                             or reduce the Plan Effective Date Cap.
Findings and Orders          The Amended Plan and Confirmation Order shall contain the
                             following provisions, findings and orders, as applicable in
                             substantially the form set forth below (the “Findings and
                             Orders”):

                             (A) the Bankruptcy Court has determined that the Amended
                                 Plan, the Plan Documents, and the Confirmation Order
                                 shall be binding on all parties in interest;



                                            19
          Case 20-10343-LSS     Doc 5485    Filed 07/02/21    Page 321 of 474




                          (B) the Bankruptcy Court has determined that (i) the
                              procedures included in the TDP pertaining to the
                              allowance of Abuse Claims and (ii) the criteria included
                              in the TDP pertaining to the calculation of the Allowed
                              Claim Amounts, including the TDP’s Claims Matrix,
                              Base Matrix Values, Maximum Matrix Values, and
                              Scaling Factors, are fair and reasonable based on the
                              evidentiary record offered to the Bankruptcy Court;

                          (C) the Bankruptcy Court has determined that the right to
                              payment that the holder of an Abuse Claim has against
                              the Debtors or another Protected Party is the allowed
                              value of such Abuse Claim as liquidated in accordance
                              with the TDP and is not (i) the initial or supplemental
                              payment percentages established under the TDP to make
                              distributions to holders of allowed Abuse Claims or
                              (ii) the contributions made by the Debtors or any
                              Protected Party to the Settlement Trust;

                          (D) the Bankruptcy Code authorizes the Insurance
                              Assignment as provided in the Amended Plan,
                              notwithstanding any terms of any policies or provisions
                              of non-bankruptcy law that is argued to prohibit the
                              delegation, assignment, or other transfer of such rights,
                              and the Bankruptcy Court has determined that the
                              Settlement Trust is a proper defendant for Abuse Claims
                              to assert the liability of the Protected Parties to trigger
                              such insurance rights; and

                          (E)   the Bankruptcy Court has determined that the Plan and
                                the TDP were proposed in good faith and are sufficient
                                to satisfy the requirements of section 1129(a)(3) of the
                                Bankruptcy Code.
Insurance Settlements     Any settlement with any Insurance Company prior to or in
                          connection with the Amended Plan shall be subject to the
                          approval of the Bankruptcy Court and/or the District Court,
                          and the express written consent of the Coalition, the TCC, and
                          the Future Claimants’ Representative, subject to the terms of
                          Schedule 1 hereto. For the avoidance of doubt, the Coalition,
                          the TCC, and the Future Claimants’ Representative do not
                          consent to the Hartford Settlement and the Coalition, the
                          TCC, and the Future Claimants’ Representative will not
                          support any plan that includes that settlement and its approval.
                          The Amended Plan shall not incorporate any settlement with
                          Hartford unless such settlement is acceptable to the Debtors,
                          the Coalition, the TCC, and the Future Claimants’
                          Representative. Post-Effective Date Settlements making


                                           20
          Case 20-10343-LSS    Doc 5485      Filed 07/02/21     Page 322 of 474




                            Insurers Protected Parties may be approved on the terms and
                            conditions set forth in the Settlement Trust Agreement.
Turnover of Records /       The Parties shall enter into a Document Agreement that
Transfer of Privileges      provides, among other things, that on or before the Effective
                            Date, the Debtors and any party that is a beneficiary of the
                            Channeling Injunction shall be required to turn over to the
                            Settlement Trust all records and documents in their
                            possession, custody, or control pertaining to the Abuse
                            Claims, including, without limitation, the Volunteer Screening
                            Database and any documents or information necessary for the
                            Settlement Trust to pursue the insurance rights transferred to
                            the Settlement Trust. For the avoidance of doubt, this
                            turnover obligation shall include all Privileged Information
                            and Common-Interest Communications with Insurers that
                            relate, in whole or in part, to any Abuse Claim. As to such
                            records and documents, the Settlement Trust shall succeed to
                            and hold all rights and interests in and related to the Debtors’
                            and the Local Council’s privileges, including, without
                            limitation, the attorney-client privilege, any Common-Interest
                            Communications with Insurers, and any Joint Defense,
                            Common Interest, and Confidentiality Agreements. The
                            Settlement Trustee shall be permitted to use Privileged
                            Information and any Common-Interest Communications with
                            Insurers for any purpose related to the administration of the
                            Settlement Trust and the settlement of Abuse Claims and shall
                            be permitted to share Privileged Information and Common-
                            Interest Communications with Insurers with any professional
                            retained by the Settlement Trust, provided however, that
                            Settlement Trustee will not share Privileged Information with
                            the Settlement Trust Advisory Committee or any Abuse
                            Claimant except as required by law, as the Settlement Trustee
                            determines in good faith would be required by law, or as
                            otherwise provided in the Settlement Trust Agreement or the
                            Document Agreement.
Confirmation Order,         The Confirmation Order (or the Approval Order), the
Amended Plan and Plan       Amended Plan, and the Plan Documents shall be in form and
Documents                   substance acceptable to the Parties.
Settlement Trustee          The Settlement Trustee shall be Eric D. Green and will be
                            appointed by the Bankruptcy Court.
Settlement Trust Advisory   The Settlement Trust Advisory Committee (the “STAC”) shall
Committee                   be composed of seven (7) individuals, five (5) of which shall
                            be selected by the Coalition and two (2) of which shall be
                            selected by the TCC subject to discussion between and the
                            consent of the Coalition and the TCC. The STAC members
                            shall be reasonably acceptable to the Debtors.              The
                            commencement or continuation of a STAC Tort Election


                                           21
          Case 20-10343-LSS    Doc 5485      Filed 07/02/21     Page 323 of 474




                            Claim (as defined in Article XII.B of the TDP) and the
                            approval of any global settlement after the Effective Date that
                            causes an Insurance Company or a Chartered Organization to
                            become a Protected Party must be approved by the Settlement
                            Trustee, the Future Claimants’ Representative and the
                            majority of the STAC, provided, however, that the refusal of
                            any of the foregoing to (i) authorize the commencement or
                            continuation of a STAC Tort Election Claim or (ii) approve a
                            global settlement after the Effective Date that causes an
                            Insurance Company or a Chartered Organization to become a
                            Protected Party shall be subject to immediate review under the
                            standard set forth in the Settlement Trust Agreement by the
                            Honorable Diane M. Welsh (Ret.) if three (3) members of the
                            STAC so require.
Future Claimants’           The Settlement Trust Agreement shall provide for the
Representative              continuation of the Future Claimants’ Representative to
                            represent the interests of holders of Future Abuse Claims.
                            The initial Future Claimants’ Representative shall be James L.
                            Patton, Jr. so long as he is the Future Claimants’
                            Representative in the Chapter 11 Cases as of the Effective
                            Date.
Material Modifications to   The Settlement Trust Documents shall provide that the
Trust Documents             Settlement Trust Documents may not be modified in any
                            material way that is inconsistent with the Amended Plan, the
                            Confirmation Order, or the Bankruptcy Code without the
                            approval of the Bankruptcy Court. Except as set forth in the
                            Settlement Trust Documents, modifications to the Trust
                            Agreement that may materially affect a creditor’s distribution
                            may be made only with the approval of the Settlement Trust
                            Advisory Committee and the Future Claimants’
                            Representative, and only to the extent that such modification
                            does not change or inhibit the purpose of the Settlement Trust.
                            The Parties shall negotiate in good faith the terms of the
                            Settlement Trust Documents.




                                           22
Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 324 of 474




                          Schedule 1

           Treatment of Non-Abuse Litigation Claims
            Case 20-10343-LSS             Doc 5485        Filed 07/02/21        Page 325 of 474




                             Treatment of Non-Abuse Litigation Claims 1

1. Pre-Emergence Settlements of Individual Non-Abuse Litigation Claims (PI/WD Claims).
   The Debtors will use their best efforts to obtain Bankruptcy Court approval of as many
   settlements of Non-Abuse Litigation Claims as possible. The Coalition, TCC and Future
   Claimants’ Representative agree not to oppose any reasonable settlement of a Non-Abuse
   Litigation Claim that is proposed to be paid from a Specified Insurance Policy that is a
   primary or umbrella policy. Prior to any settlement or release of a Specified Insurance Policy
   by the Settlement Trust, any Non-Abuse Litigation Claim may recover for its claim from any
   available Specified Insurance Policy.

2. Claims Handling Post-Emergence.       Unless otherwise agreed among the Creditors’
   Committee, the Coalition, TCC, Future Claimants’ Representative, and Old Republic or
   Evanston/Markel, Old Republic or Evanston/Markel, as applicable, will continue to handle,
   defend and process Non-Abuse Litigation Claims following the Effective Date in accordance
   with present practices.

3. Insurance Assignment. Other than as set forth below in the Local Council Insurance Rights
   provisions hereof, the Amended Plan will provide the Settlement Trust with an assignment to
   the Settlement Trust of all of the Debtors’ and other Protected Parties’ rights under the
   Specified Insurance Policies. Subject to rights reserved to Local Councils under the Local
   Council Insurance Rights provisions hereof, the Settlement Trust shall have the right to settle
   and resolve these policies.

4. Treatment of Non-Abuse Litigation Claims (Non-PI/WD Claims). The treatment for non-
   personal injury or wrongful death claims, including the claim held by the Girl Scouts of the
   United States of America, will be unchanged from the June 18 Plan, subject to confirmation
   by the Coalition, TCC, and Future Claimants’ Representative that these claims do not
   implicate policies that may provide coverage for Direct Abuse Claims.

5. Pre-Emergence Settlements of Specified Insurance Policies. The Creditors’ Committee will
   retain consent rights with respect to any proposed settlement between the Debtors and its
   primary insurers Old Republic (Specified Insurance Policies from 2013-19) and
   Evanston/Markel (Specified Insurance Policies from 2019-20), unless that settlement does
   not release the applicable insurer for liability arising from Non-Abuse Litigation Claims.
   With respect to any proposed settlement of a Specified Insurance Policy that is an excess
   policy (above the Old Republic umbrella layer for the period 2013-19, or above the
   Evanston/Markel umbrella layer for the period 2019-20), the Creditors’ Committee will have
   consultation rights. The Debtors, Coalition, TCC, and Future Claimants’ Representative
   agree that if they reach a pre-emergence settlement with respect to such an excess policy they
   will weigh equally the interests of holders of Direct Abuse Claims and the interests of
   holders of Non-Abuse Litigation Claims.

1
  With the exception of paragraph 4 (Treatment of Non-Abuse Litigation Claims (Non-PI/WD Claims)), Non-Abuse
Litigation Claims as used herein shall refer solely to Non-Abuse Litigation Claims that are covered by Specified
Insurance Policies, and not to any Non-Abuse Litigation Claims that are covered by other Insurance Policies that do
not provide coverage for Abuse Claims.
          Case 20-10343-LSS        Doc 5485        Filed 07/02/21   Page 326 of 474




6. Post-Emergence Settlements of Specified Insurance Policies.

       a. If and when the Settlement Trust settles the Specified Insurance Policies:

               i. The Settlement Trust shall have consent over any post-emergence settlement
                  of Non-Abuse Litigation Claims, such consent not to be unreasonably
                  withheld. A condition of payment of a Non-Abuse Litigation Claim by the
                  Settlement Trust shall be a release of the Non-Abuse Litigation Claim against
                  the Debtors, Local Councils, and any other insureds under applicable
                  Specified Insurance Policies. Each holder of a Non-Abuse Litigation Claim
                  (personal injury and wrongful death) shall remain entitled to recover up to $1
                  million of its claim under primary Specified Insurance Policies. Any amounts
                  exceeding $1 million shall be recoverable in the first instance from any
                  available, unsettled umbrella or excess Specified Insurance Policies. Subject
                  to a review of the details concerning the Non-Abuse Litigation Claims by the
                  Coalition, TCC and the Future Claimants’ Representative, to the extent that
                  the holder of a Non-Abuse Litigation Claim cannot recover the full amount of
                  any judgment or settlement of their claim consented to by the Settlement Trust
                  (such consent not to be unreasonably withheld) from any Specified Insurance
                  Policy as a result of the Settlement Trust’s release of the Specified Insurance
                  Policy, any unpaid amounts (up to applicable policy limits) shall be submitted
                  to the Settlement Trust, which shall pay such amounts out of the proceeds of
                  Specified Insurance Policies.

              ii. Settlement Trustee will have a duty to treat Direct Abuse Claims and Non-
                  Abuse Litigation Claims that implicate the Specified Insurance Policies fairly
                  and equally. In negotiating any settlements involving Specified Insurance
                  Policies, the Settlement Trust will agree to bear in mind the interests of both
                  abuse and non-abuse claimants in structuring any settlement and use best
                  efforts to maximize recoveries for both constituencies.

7. Local Council Insurance Rights. With respect to any Non-Abuse Litigation Claim that has
   been asserted against any Local Council, notice of which is provided to the Debtors, the
   Coalition, the TCC, and the Future Claimants’ Representative prior to the Effective Date, the
   rights of the Local Council to recover for such Non-Abuse Litigation Claim under the
   Specified Insurance Policies shall be preserved; provided, however, that if the holder of a
   Non-Abuse Litigation Claim provides a full and complete written release of any claims that
   such holder of a Non-Abuse Litigation Claim may have against the Local Council related to
   the Non-Abuse Litigation Claim, then the Local Council will be deemed to have waived any
   rights it may have against the Specified Insurance Policy with respect to such Non-Abuse
   Litigation Claim.




                                               2
Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 327 of 474




                         Exhibit B

                Trust Distribution Procedures
           Case 20-10343-LSS         Doc 5485         Filed 07/02/21   Page 328 of 474




                                 BOY SCOUTS OF AMERICA

             TRUST DISTRIBUTION PROCEDURES FOR ABUSE CLAIMS

                                    ARTICLE I
                         PURPOSE AND GENERAL GUIDELINES

         A.      Purpose. The purpose of the Settlement Trust is to, among other things, assume
liability for all Abuse Claims, to hold, preserve, maximize and administer the Settlement Trust
Assets, and to employ procedures to allow valid Abuse Claims against the Debtors and other
Protected Parties in accordance with section 502 of the Bankruptcy Code and/or applicable law
(each, an “Allowed Abuse Claim”), determine an allowed liability amount for each Allowed
Abuse claim (the “Allowed Claim Amount”), determine payment methodology and direct
payment of all Allowed Abuse Claims, and obtain insurance coverage for the Allowed Claim
Amount of such Allowed Abuse Claims that are Insured Abuse Claims (as defined below). These
Trust Distribution Procedures (the “TDP”) are adopted pursuant to the Settlement Trust
Agreement and have been approved as reasonable by the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”). These TDP are designed to provide fair,
equitable, and substantially similar treatment for Allowed Abuse Claims. These TDP provide the
means for resolving all Abuse Claims for which the Protected Parties have or are alleged to have
legal responsibility as provided in and required by the Plan, the Confirmation Order, and the
Settlement Trust Agreement. The Settlement Trustee shall implement and administer these TDP
in consultation with the Claims Administrator, Future Claimants’ Representative, and Trust
Professionals with the goals of securing the just, speedy, and cost-efficient determination of every
Abuse Claim, providing substantially similar treatment to holders of similar, legally valid and
supported Allowed Abuse Claims in accordance with the procedures set forth herein, and obtaining
and maximizing the benefits of the Settlement Trust Assets.

        B.     General Principles. To achieve maximum fairness and efficiency, and recoveries
for holders of Allowed Abuse Claims, these TDP are founded on the following principles:

               1.      objective Claim eligibility criteria;

               2.      clear and reliable proof requirements;

               3.      administrative transparency;

               4.      a rigorous review and evidentiary process that requires the Settlement
                       Trustee to determine Allowed Claim Amounts in accordance with
                       applicable law;

               5.      prevention and detection of any fraud; and

               6.      independence of the Settlement Trust and Settlement Trustee.

       C.      Payment of Allowed Abuse Claims and Insurance Recoveries. Pursuant to the
terms of the Plan, the Settlement Trust has assumed the Debtors’ legal liability for, and obligation
to pay, Allowed Abuse Claims. The Settlement Trust Assets, including the proceeds of the

                                                  1
            Case 20-10343-LSS         Doc 5485        Filed 07/02/21    Page 329 of 474




assigned insurance rights, shall be used to fund distributions to Abuse Claimants under these TDP.
The amounts that Abuse Claimants will ultimately be paid on account of their Allowed Abuse
Claims will depend on, among other things, the Settlement Trust’s ability to liquidate and recover
the proceeds of the assigned insurance rights. The amount of any installment payments, initial
payments, or payment percentages established under these TDP or the Settlement Trust Agreement
are not the equivalent of (i) any Abuse Claimant’s Allowed Claim Amount or (ii) the right to
payment that the holder of an Allowed Abuse Claim has against the Debtors and/or Protected
Parties, as assumed by the Settlement Trust.

        D.     Sole and Exclusive Method. These TDP and any procedures designated in these
TDP shall be the sole and exclusive methods by which an Abuse Claimant may seek allowance
and distribution on an Abuse Claim with respect to the Protected Parties.

       E.      Interpretation. The terms of the Plan and Confirmation Order shall prevail if there
is any discrepancy between the terms of the Plan or Confirmation Order and the terms of these
TDP.

        F.       Confidentiality. All submissions to the Settlement Trust by an Abuse Claimant
shall be treated as confidential and shall be protected by all applicable state and federal privileges,
including those directly applicable to settlement discussions. The Settlement Trust will preserve
the confidentiality of such submissions, and shall disclose the contents thereof only to such persons
as authorized by the Abuse Claimant, or in response to a valid subpoena of such materials issued
by the Bankruptcy Court, a Delaware state court, the United States District Court for the District
of Delaware or any other court of competent jurisdiction. Notwithstanding anything in the
foregoing to the contrary, the Settlement Trust may disclose information, documents, or other
materials reasonably necessary in the Settlement Trust’s judgment to preserve, obtain, litigate,
resolve, or settle insurance coverage, or to comply with an applicable obligation under an Insurance
Policy, indemnity, or settlement agreement. Nothing in these TDP shall be construed to authorize
the Settlement Trustee to waive privilege or disseminate documents to any Abuse Claimants or
their respective counsel, except as provided for in the Document Agreement.

                                   ARTICLE II
                    DEFINITIONS AND RULES OF INTERPRETATION

        A.      Incorporation of Plan Definitions. Capitalized terms used but not defined in these
TDP have the meanings ascribed to them in the Plan or the Settlement Trust Agreement and such
definitions are incorporated in these TDP by reference. To the extent that a term is defined in these
TDP and the Plan and/or the Settlement Trust Agreement, the definition contained in these TDP
controls.

       B.      Definitions. The following terms have the respective meanings set forth below:

              1.    “Abuse Claims” shall mean Direct Abuse Claims, Indirect Abuse Claims,
       and Future Abuse Claims.

               2.    “Abuse Claimants” shall mean the holder of a Direct Abuse Claim, an
       Indirect Abuse Claim, or a Future Abuse Claim.


                                                  2
   Case 20-10343-LSS         Doc 5485        Filed 07/02/21   Page 330 of 474




        3.     “Base Matrix Value” shall mean the base case value for each tier of Abuse
Type (labeled as such in the Claims Matrix and more specifically defined and described in
Article VIII.C) to be used to value Abuse Claims and that may be identified in connection
with the description of the Scaling Factors in Article VIII.C.

        4.     “Claims Matrix” shall mean (as specifically defined and described in
Article VIII.B) a table scheduling the six tiers of Abuse Types, and identifying the Base
Matrix Value, and Maximum Matrix Value for each tier.

       5.     “CPI-U” shall mean the Consumer Price Index For All Urban Consumers:
All Items Less Food & Energy, published by the United States Department of Labor,
Bureau of Labor Statistics.

      6.     “Direct Abuse Claimant” or “Survivor” shall mean the holder of a Direct
Abuse Claim or a Future Abuse Claim.

         7.    “Indirect Abuse Claimant” shall mean the holder of an Indirect Abuse
Claim.

        8.     “Exigent Health Claim” shall mean a Direct Abuse Claim for which the
Direct Abuse Claimant has provided a declaration under penalty of perjury from a
physician who has examined the Direct Abuse Claimant within one hundred and twenty
(120) days of the declaration in which the physician states that there is substantial medical
doubt that the Direct Abuse Claimant will survive beyond six (6) months from the date of
the declaration.

        9.      “FIFO” shall mean “first-in-first-out” and refers to the impartial basis for
establishing a sequence pursuant to which Abuse Claims shall be determined and paid by
the Settlement Trust.

       10.    “FIFO Processing Queue” shall mean the FIFO line-up on which the
Settlement Trust reviews Trust Claims Submissions.

        11.    “Maximum Matrix Value” shall mean the value for each tier of Abuse
Type (labeled as such in the Claims Matrix and more specifically defined and described in
Article VIII.B) that represents the maximum Allowed Claim Amount achievable through
the matrix calculation for an Allowed Abuse Claim assigned to a given tier after application
of the Scaling Factors described in Article VIII.C.

       12.     “Non-BSA Sourced Assets” shall mean Settlement Trust Assets that
represent assets received as a result of or in connection with a global settlement between
the Debtors or the Settlement Trust, on the one hand, and a Chartered Organization that is
or becomes a Protected Party, on the other hand. For the avoidance of doubt, Non-BSA
Sourced Assets shall not include any assets received from the Debtors, the Local Councils,
or any Settling Insurance Companies.

        13.    “Scaling Factors” shall mean (as specifically defined and described in
Article VIII.C) the factors identified to consider with respect to each Abuse Claim and to

                                         3
           Case 20-10343-LSS         Doc 5485        Filed 07/02/21   Page 331 of 474




       apply to the Base Matrix Value for the applicable tier of Abuse Type for such Abuse Claim
       to arrive at its Proposed Allowed Claim Amount.

        C.      Interpretation; Application of Definitions and Rules of Construction. For
purposes of these TDP, unless otherwise provided herein: (1) whenever from the context it is
appropriate, each term, whether stated in the singular or the plural, will include both the singular
and the plural, and pronouns stated in the masculine, feminine, or neuter gender shall include the
masculine, feminine, and the neuter gender; (2) any reference to a person as a holder of a Claim
includes that person’s successors and assigns; (3) the words “herein,” “hereof,” “hereto,”
“hereunder,” and other words of similar import refer to these TDP as a whole and not to any
particular article, section, subsection, or clause; (4) the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation and shall be deemed to be followed
by the words “without limitation;” (5) any effectuating provisions of these TDP may be reasonably
interpreted by the Settlement Trustee in such a manner that is consistent with the overall purpose
and intent of these TDP without further notice to or action, order, or approval of the Bankruptcy
Court; (6) the headings in these TDP are for convenience of reference only and shall not limit or
otherwise affect the provisions hereof; (7) in computing any period of time prescribed or allowed
by these TDP, unless otherwise expressly provided herein, the provisions of Bankruptcy Rule
9006(a) shall apply; and (8) all provisions requiring the consent of a person shall be deemed to
mean that such consent shall not be unreasonably withheld.

                                        ARTICLE III
                                   TDP ADMINISTRATION

        A.    Administration. Pursuant to the Plan and the Settlement Trust Agreement, the
Settlement Trust and these TDP shall be administered by the Settlement Trustee in consultation
with the STAC and the Future Claimants’ Representative, which represents the interests of holders
of present Abuse Claims in the administration of the Settlement Trust, and the Future Claimants’
Representative, who represents the interests of holders of Future Abuse Claims. The Claims
Administrator shall assist the Settlement Trustee in the resolution of Abuse Claims in accordance
with these TDP and provide information necessary for the Settlement Trustee to implement these
TDP.

        B.      Powers and Obligations. The powers and obligations of the Settlement Trustee,
the STAC, the Future Claimants’ Representative, and the Claims Administrator are set forth in the
Settlement Trust Agreement. The STAC and the Future Claimants’ Representative shall have no
authority or ability to modify, reject, or influence any claim allowance or Allowed Claim Amount
determination under these TDP.

        C.     Consent Procedures. The Settlement Trustee shall obtain the consent of the STAC
and the Future Claimants’ Representative on any amendments to these TDP pursuant to
Article XIII.B below, and on such matters as are otherwise required below and in Article 1.6 of
the Settlement Trust Agreement. Such consent shall not be unreasonably withheld.




                                                 4
           Case 20-10343-LSS        Doc 5485        Filed 07/02/21   Page 332 of 474




                                       ARTICLE IV
                                  CLAIMANT ELIGIBILITY

       A.     Direct Abuse Claims. To be eligible to potentially receive compensation from the
Settlement Trust on account of a Direct Abuse Claim, a Direct Abuse Claimant must:

               (1)    have a Direct Abuse Claim;

               (2)    have timely submitted an Abuse Claim Proof of Claim or Trust Claim
                      Submission to the Settlement Trust as provided below; and

               (3)    submit supporting documentation and evidence to the Settlement Trust as
                      provided below.

       Direct Abuse Claims can only be timely submitted as follows:

        (i)    a Direct Abuse Claim for which a Proof of Claim was filed in the Chapter 11 Cases
before the Bar Date or if determined timely by the Bankruptcy Court (each a “Chapter 11 POC”)
shall, without any further action by the Abuse Claimant, be deemed a timely submitted Abuse
Proof of Claim to the Settlement Trust;

       (ii)    a Direct Abuse Claim alleging abuse against a Local Council (alleged to be
connected to Scouting related to or sponsored by the BSA) (a) for which, as of the time the Claim
is submitted to the Settlement Trust in accordance with the Settlement Trustee’s designated
procedures, a pending state court action had been timely filed under state law naming the Local
Council as a defendant or (b) which is submitted to the Settlement Trust at a time when the Claim
would be timely under applicable state law if a state court action were filed against the Local
Council on the date on which the Direct Abuse Claim is submitted to the Settlement Trust, shall
be deemed a timely submitted Abuse Proof of Claim to the Settlement Trust; or

        (iii) a Direct Abuse Claim alleging abuse against any Protected Party other than a Local
Council (alleged to be connected to Scouting related to or sponsored by the BSA) (a) for which,
as of the time the Claim is submitted to the Settlement Trust in accordance with the Settlement
Trustee’s designated procedures, a pending state court action had been timely filed under state law
naming the Protected Party as a defendant or (b) which is submitted to the Settlement Trust at a
time when the Claim and would be (x) timely under applicable state law if a state court action were
filed against the Protected Party on the date on which the Direct Abuse Claim is submitted to the
Settlement Trust and (y) meets any applicable deadline that may be set by the Bankruptcy Court
in connection with such Protected Party becoming a Protected Party in accordance with the Plan
and Confirmation Order, shall be deemed a timely submitted Abuse Proof of Claim to the
Settlement Trust.

      Any Direct Abuse Claim that is not timely submitted based on the foregoing shall be
deemed untimely and Disallowed.




                                                5
           Case 20-10343-LSS           Doc 5485         Filed 07/02/21    Page 333 of 474




       B.     Indirect Abuse Claims. 1 To be eligible to receive compensation from the
Settlement Trust, an Indirect Abuse Claimant:

                (1)     must have an Indirect Abuse Claim that satisfies the requirements of the Bar
                        Date Order;

                (2)     must establish to the satisfaction of the Settlement Trustee that the claim is
                        not of a nature that it would be otherwise subject to disallowance under
                        section 502 of the Bankruptcy Code, including subsection (e) thereof
                        (subject to the right of the holder of the Indirect Abuse Claim to seek
                        reconsideration by the Settlement Trustee under section 502(j) of the
                        Bankruptcy Code), or subordination under section 509(c) of the Bankruptcy
                        Code; and

                (3)     must establish to the satisfaction of the Settlement Trustee that:

                        (a)     such Indirect Abuse Claimant has paid in full the liability and/or
                                obligation of the Settlement Trust to a Direct Abuse Claimant to
                                whom the Settlement Trust would otherwise have had a liability or
                                obligation under these TDP (and which has not been paid by the
                                Settlement Trust);

                        (b)     the Indirect Abuse Claimant and the person(s) to whose claim(s) the
                                Indirect Abuse Claim relates, have forever and fully released the
                                Settlement Trust and the Protected Parties from all liability for or
                                related to the subject Direct Abuse Claim (other than the Indirect
                                Abuse Claimant’s assertion of its Indirect Abuse Claim);

                        (c)     the Indirect Abuse Claim is not otherwise barred by a statute of
                                limitations or repose or by other applicable law; and

                        (d)     the Indirect Abuse Claimant does not owe the Debtors, Reorganized
                                Debtors, or the Settlement Trust an obligation to indemnify the
                                liability so satisfied.

In no event shall any Indirect Abuse Claimant have any rights against the Settlement Trust superior
to the rights that the Direct Abuse Claimant to whose claim the Indirect Abuse Claim relates,
would have against the Settlement Trust, including any rights with respect to timing, amount,
percentage, priority, or manner of payment. In addition, no Indirect Abuse Claim may be
liquidated and paid in an amount that exceeds what the Indirect Abuse Claimant has paid to the
related Direct Claimant in respect of such claim for which the Settlement Trust would have
liability. Further, in no event shall any Indirect Abuse Claim exceed the Allowed Claim Amount
of the related Direct Abuse Claim.



1
    For the avoidance of doubt, Indirect Abuse Claims may include claims for the payment of defense costs,
    deductibles, or indemnification obligations.

                                                    6
          Case 20-10343-LSS         Doc 5485        Filed 07/02/21   Page 334 of 474




        C.     Future Abuse Claims. To be eligible to potentially receive compensation from
the Settlement Trust on account of a Future Abuse Claim, a Future Abuse Claimant must:

               (1)    have a Direct Abuse Claim that arises from Abuse that occurred prior to the
                      Petition Date;

               (2)    as of the date immediately preceding the Petition Date, had not attained
                      eighteen (18) years of age or was not aware of such Direct Abuse Claim as
                      a result of “repressed memory,” to the extent the concept of repressed
                      memory is recognized by the highest appellate court of the state or territory
                      where the claim arose;

               (3)    submit the Future Abuse Claim to the Settlement Trust in accordance with
                      these TDP, (i) at a time when the Claim would be timely under applicable
                      state law if a state court action were filed on the date on which the Future
                      Abuse Claim is submitted to the Settlement Trust, or (ii), if the Future Abuse
                      Claim is not timely under (i) above, it will be eliminated or decreased in
                      accordance with Article VIII.E(iii) below; and

               (4)    have not filed a Chapter 11 POC.

Future Abuse Claims that meet the foregoing eligibility criteria shall be treated as Direct Abuse
Claims hereunder.

                                     ARTICLE V
                             GENERAL TRUST PROCEDURES

       A.      Document Agreement. As more fully described in the Document Agreement, the
Settlement Trustee may require other parties to the Document Agreement to provide the Settlement
Trust with documents, witnesses, or other information as provided therein (the “Document
Obligations”).

         B.     Document Access. The Settlement Trust shall afford access for Direct Abuse
Claimants to relevant, otherwise discoverable non-privileged documents obtained by the
Settlement Trust pursuant to the Document Agreement to facilitate their submissions with respect
to their Direct Abuse Claims, including access to IV files (the Volunteer Screening Database) and
to all Troop Rosters in the possession, custody or control of the Debtors, each Protected Party or
the Settlement Trust. A court of competent jurisdiction shall be able to determine whether
allegedly privileged documents should be required to be produced by the Settlement Trust. The
Settlement Trust also may perform any and all obligations necessary to recover assigned proceeds
under the assigned insurance rights in connection with the administration of these TDP.

        C.     Assignment of Insurance Rights. The Bankruptcy Court has authorized the
Insurance Assignment pursuant to the Plan and the Confirmation Order, and the Settlement Trust
has received the assignment and transfer of the Insurance Actions, the Insurance Action
Recoveries, the Insurance Settlement Agreements (if applicable), the Insurance Coverage, and all
other rights or obligations under or with respect to the Insurance Policies (but not the policies
themselves) in accordance with the Bankruptcy Code. Nothing in these TDP shall modify, amend,

                                                7
           Case 20-10343-LSS         Doc 5485        Filed 07/02/21   Page 335 of 474




or supplement, or be interpreted as modifying, amending, or supplementing, the terms of any
Insurance Policy or rights and obligations under an Insurance Policy assigned to the Settlement
Trust to the extent such rights and obligations are otherwise available under applicable law and
subject to the Plan and Confirmation Order. The rights and obligations, if any, of any Non-Settling
Insurance Company relating to or arising out of these TDP, or any provision hereof, shall be
determined pursuant to the terms and provisions of the Insurance Policies and applicable law.

        D.    Deceased Abuse Survivor. The Settlement Trustee shall consider, and if an
Allowed Claim Amount is determined, pay under these TDP, the claim of a deceased Direct Abuse
Claimant without regard to the Direct Abuse Claimant’s death, except that the Settlement Trustee
may require evidence that the person submitting the claim on behalf of the decedent is authorized
to do so.

        E.     Statute of Limitations or Repose. The statute of limitations, statute of repose,
and the choice of law determination applicable to an Abuse Claim against the Settlement Trust
shall be determined by reference to the tort system where such Abuse Claim was pending on the
Petition Date (so long as the Protected Party was subject to personal jurisdiction in that location),
or where such Abuse Claim could have been timely and properly filed as asserted by the Abuse
Claimant under applicable law.

                                      ARTICLE VI
                                EXPEDITED DISTRIBUTIONS

         A.     Minimum Payment Criteria. A Direct Abuse Claimant who meets the following
criteria may elect to resolve his or her Direct Abuse Claim for an expedited distribution of $3,500
(the “Expedited Distribution”): (i) the Direct Abuse Claimant has timely submitted to the
Settlement Trust a properly and substantially completed, non-duplicative Abuse Claim Proof of
Claim or Future Abuse Claim; and (ii) the Direct Abuse Claimant has personally signed his or her
Proof of Claim or Future Abuse Claim attesting to the truth of its contents under penalty of perjury,
or supplements his or her Abuse Claim Proof of Claim to so provide such verification. Direct
Abuse Claimants that elect to receive the Expedited Distribution will not have to submit any
additional information to the Settlement Trust to receive payment of the Expedited Distribution
from the Settlement Trust.

        B.     Process and Payment of Expedited Distributions. Direct Abuse Claimants who
have properly elected to receive the Expedited Distribution in accordance with the Plan and
Confirmation Order (the “Expedited Distribution Election”) and who met the criteria set forth in
Article VI.A above, shall be entitled to receive their Expedited Payment upon executing an
appropriate release, which shall include a release of the Settlement Trust, the Protected Parties,
and all Chartered Organizations. The form of release agreement that a Direct Abuse Claimant who
takes the Expedited Distribution Election must execute is attached as Exhibit A. A Direct Abuse
Claimant who does not elect to receive the Expedited Distribution in accordance with the Plan and
Confirmation Order and a Future Abuse Claimant who does not elect to receive the Expedited
Distribution in accordance with the deadlines and procedures established by the Settlement Trust
may not later elect to receive the Expedited Distribution. A Direct Abuse Claimant who elects to
receive the Expedited Distribution shall have no other remedies with respect to his or her Direct
Abuse Claim against the Settlement Trust, Protected Parties, Chartered Organizations, or any Non-

                                                 8
           Case 20-10343-LSS         Doc 5485         Filed 07/02/21   Page 336 of 474




Settling Insurance Company. Direct Abuse Claimants that elect to receive an Expedited
Distribution will not be eligible to receive any further distribution on account of their Direct Abuse
Claim pursuant to these TDP.

                                      ARTICLE VII
                              CLAIMS ALLOWANCE PROCESS

        A.      Trust Claim Submissions. Each Abuse Claimant that does not make the
Expedited Distribution Election and instead elects to pursue recovery from the Settlement Trust
pursuant to these TDP must submit his or her Abuse Claim for allowance and potential valuation
and determination of insurance status by the Settlement Trustee pursuant to the requirements set
forth herein (each, a “Trust Claim Submission”). In order to properly make a Trust Claim
Submission, each submitting Abuse Claimant must (i) complete under oath a questionnaire to be
developed by the Settlement Trustee and submitted to the STAC and the Future Claimants’
Representative for approval; (ii) produce all records and documents in his or her possession,
custody or control related to the Abuse Claim, including all documents pertaining to all
settlements, awards, or contributions already received or that are expected to be received from a
Protected Party or other sources; and (iii) execute an agreement to be provided or made available
by the Settlement Trust with the questionnaire (1) to produce any further records and documents
in his or her possession, custody or control related to the Abuse Claim reasonably requested by the
Settlement Trustee, (2) consent to and agree to cooperate in any examinations requested by the
Settlement Trustee (including by healthcare professionals selected by the Settlement Trustee) (a
“Trustee Interview”); and (3) consent to and agree to cooperate in a written and/or oral
examination under oath if requested to do so by the Settlement Trustee. The date on which an
Abuse Claimant submits (i), (ii) and (iii) above to the Settlement Trust shall be the “Trust Claim
Submission Date”. The Abuse Claimant’s breach or failure to comply with the terms of his or
her agreement made in connection with his or her Trust Claim Submission shall be grounds for
disallowance or significant reduction of his or her Abuse Claim. To complete the evaluation of
each Abuse Claim submitted through a Trust Claim Submission (each a “Submitted Abuse
Claim”), the Settlement Trustee also may, but is not required to, obtain additional evidence from
the Abuse Claimant or from other parties pursuant to the Document Obligations and shall consider
supplemental information timely provided by the Abuse Claimant, including information obtained
pursuant to the Document Obligations. Non-material changes to the claims questionnaire may be
made by the Settlement Trustee with the consent of the STAC and the Future Claimants’
Representative.

        B.      Claims Evaluation. The Settlement Trustee shall evaluate each Trust Claim
Submission individually and will follow the uniform procedures and guidelines set forth below to
determine, based on the evidence obtained by the Settlement Trust, whether or not a Submitted
Abuse Claim should be allowed. After a review of the documentation provided by the Abuse
Claimant in his or her Proof of Claim, Trust Claim Submission, materials received pursuant to the
Document Obligations, and any follow-up materials or examinations (including, without
limitation, any Trustee Interview), the Settlement Trustee will either find the Abuse Claim to be
legally valid and an Allowed Abuse Claim, or legally invalid and a Disallowed Claim.

      C.     Settlement Trustee Review Procedures. The Settlement Trustee must evaluate
each Submitted Abuse Claim, including the underlying Proof of Claim, the Trust Claim

                                                  9
          Case 20-10343-LSS       Doc 5485      Filed 07/02/21     Page 337 of 474




Submission and/or the Trustee Interview or any other follow-up, and documents obtained through
the Document Obligations, and determine whether such Claim is a legally valid Allowed Abuse
Claim, based on the following criteria:

              1.     Initial Evaluation Criteria. The Settlement Trustee shall perform an
                     initial evaluation (the “Initial Evaluation”) of a Submitted Abuse Claim to
                     determine whether:

                     (a)    the Abuse Claimant’s Proof of Claim or Trust Claim Submission is
                            substantially and substantively completed and signed under penalty
                            of perjury;

                     (b)    the Direct Abuse Claim was timely submitted to the Settlement
                            Trust under Article IV.A; and

                     (c)    the Submitted Abuse Claim had not previously been resolved by
                            litigation and/or settlement involving a Protected Party.

                     If any of these criteria are not met, then the Submitted Abuse Claim shall
                     be a Disallowed Claim.

              2.     General Criteria for Evaluating Submitted Abuse Claims. To the extent
                     a Submitted Abuse Claim is not disallowed based on the Initial Evaluation,
                     then the Settlement Trustee will evaluate the following factors to determine
                     if the evidence related to the Submitted Abuse Claim is credible and
                     demonstrates, by a preponderance of the evidence, that the Submitted Abuse
                     Claim is entitled to a recovery and should be allowed (the “General
                     Criteria”):

                     (a)    Alleged Abuse. The Abuse Claimant has identified alleged acts of
                            Abuse that he or she suffered;

                     (b)    Alleged Abuser Identification. The Abuse Claimant has either
                            (i) identified an alleged abuser (e.g., by the full name or last name)
                            or (ii) provided specific information (e.g., a physical description of
                            an alleged abuser combined with the name or location of the Abuse
                            Claimant’s troop) about the alleged abuser such that the Settlement
                            Trustee can make a reasonable determination that the alleged abuser
                            was an employee, agent or volunteer of a Protected Party, the alleged
                            abuser was a registered Scout, or the alleged abuser participated in
                            Scouting or a Scouting activity and the Abuse was directly related
                            to Scouting activities;

                     (c)    Connection to Scouting. The Abuse Claimant has provided
                            information showing (or the Settlement Trustee otherwise
                            determines) that the Abuse Claimant was abused during a Scouting
                            activity or that the Abuse resulted from involvement in Scouting
                            activities;

                                              10
           Case 20-10343-LSS        Doc 5485      Filed 07/02/21      Page 338 of 474




                      (d)     Date and Age. The Abuse Claimant has either: (i) identified the
                              date of the alleged abuse and/or his or her age at the time of the
                              alleged Abuse, or (ii) provided additional facts (e.g., the
                              approximate date and/or age at the time of alleged Abuse coupled
                              with the names of additional scouts or leaders in the troop) sufficient
                              for the Settlement Trustee to determine the date of the alleged Abuse
                              and age of the Abuse Claimant at the time of such alleged Abuse;
                              and

                      (e)     Location of Abuse. The Abuse Claimant has identified the venue or
                              location of the alleged Abuse.

               3.     Submitted Abuse Claims That Satisfy the General Criteria. To the
                      extent that a Submitted Abuse Claim meets the evidentiary standard set
                      forth in the General Criteria and the Settlement Trustee has verified such
                      information and determined that no materials submitted or information
                      received in connection with the Submitted Abuse Claim are deceptive or
                      fraudulent, the Submitted Abuse Claim will be, and will be deemed to be,
                      an Allowed Abuse Claim.

               4.     Submitted Abuse Claims That Do Not Satisfy the General Criteria. If
                      the Settlement Trustee determines that any Submitted Abuse Claim
                      materials provided by an Abuse Claimant include fraudulent and/or
                      deceptive information, the Submitted Abuse Claim will be, and will be
                      deemed to be, a Disallowed Claim. To the extent that a Submitted Abuse
                      Claim – after an opportunity for the Abuse Claimant to discover information
                      from the Settlement Trust as provided in these TDP – does not meet the
                      evidentiary standard set forth in the General Criteria, the Settlement Trustee
                      can disallow such Claim, or request further information from the Abuse
                      Claimant in question necessary to satisfy the General Criteria requirements.
                      If the Settlement Trustee finds that any of the factors set forth in
                      Article VII.C.2(a)-(c) with respect to any Submitted Abuse Claim are not
                      satisfied, the Claim will be per se disallowed and will be, and will be
                      deemed to be, a Disallowed Claim.

        D.      Disallowed Claims. If the Settlement Trustee finds that a Submitted Abuse Claim
is a Disallowed Claim, the Settlement Trustee shall provide written notice of its determination to
the relevant Abuse Claimant (a “Disallowed Claim Notice”). If the Settlement Trustee finds that
a Submitted Abuse Claim is a Disallowed Claim, the Settlement Trustee will not perform the
Allowed Abuse Claim valuation analysis described below in Article VIII. Abuse Claimants shall
have the ability to seek reconsideration of the Settlement Trustee’s determination set forth in the
Disallowed Claim Notice as described in Article VII.G below.

       E.      Allowed Abuse Claims. If the Settlement Trustee finds that a Submitted Abuse
Claim is an Allowed Abuse Claim, the Settlement Trustee shall utilize the procedures described
below in Article VIII to determine the proposed Claims Matrix tier and Scaling Factors for such
Abuse Claim (the “Proposed Allowed Claim Amount”), and provide written notice of allowance

                                                11
           Case 20-10343-LSS        Doc 5485      Filed 07/02/21     Page 339 of 474




and the Proposed Allowed Claim Amount to the Abuse Claimant (an “Allowed Claim Notice”
and together with the Disallowed Claim Notice, a “Claim Notice”) as set forth in Article VII.F
below.

         F.     Claims Determination. If the Abuse Claimant accepts the Proposed Allowed
Claim Amount in the Allowed Claim Notice or the reconsideration process set forth below in
Article VII.G has been exhausted (and no further action has been taken by the Abuse Claimant in
the tort system pursuant to Article XII below), the Proposed Allowed Claim Amount shall become
the Allowed Claim Amount for such Claim (a “Final Determination”), and the holder of such
Allowed Abuse Claim shall receive payment in accordance with Article IX, subject to the Abuse
Claimant executing the form of release set forth in Article IX.D.

       G.       Reconsideration of Settlement Trustee’s Determination. An Abuse Claimant
may make a request for reconsideration of (i) the disallowance of his or her Submitted Abuse
Claim, or (ii) the Proposed Allowed Claim Amount (a “Reconsideration Request”) within thirty
(30) days of receiving a Disallowed Claim Notice or an Allowed Claim Notice
(the “Reconsideration Deadline”). Any Abuse Claimant who fails to submit a Reconsideration
Request to the Settlement Trust by the Reconsideration Deadline shall be deemed to accept the
disallowance of the Abuse Claim or the Proposed Allowed Claim Amount. Each Reconsideration
Request must be accompanied by a check or money order for $1,000 as an administrative fee for
reconsideration. The Abuse Claimant may submit further evidence in support of the Submitted
Abuse Claim with the Reconsideration Request. The Settlement Trustee will have sole discretion
whether to grant the Reconsideration Request. The decision to grant the Reconsideration Request
does not guarantee that the Settlement Trustee will reach a different result after reconsideration.

        If the Reconsideration Request is denied, the administrative fee will not be returned, and
the Settlement Trustee will notify the Abuse Claimant within thirty (30) days of receiving the
request that it will not reconsider the Abuse Claimant’s Submitted Abuse Claim. The Abuse
Claimant shall retain the ability to pursue the Settlement Trust in the tort system as described in
Article XII below.

        If the Reconsideration Request is granted, the Settlement Trustee will provide the Abuse
Claimant written notice within thirty (30) days of receiving the Reconsideration Request that it is
reconsidering the Abuse Claimant’s Submitted Abuse Claim. The Settlement Trustee will then
reconsider the Submitted Abuse Claim—including all new information provided by the Abuse
Claimant in the Reconsideration Request and any additional Trustee Interview—and will have the
discretion to maintain the prior determination or find that the Submitted Abuse Claim in question
is an Allowed Abuse Claim or should receive a new Proposed Allowed Claim Amount.

         If the Settlement Trustee determines upon reconsideration that a Submitted Abuse Claim
is an Allowed Abuse Claim and/or should receive a new Proposed Allowed Claim Amount, the
Settlement Trustee will deliver an Allowed Claim Notice and return the administrative fee to the
relevant Abuse Claimant. If the Settlement Trustee determines upon reconsideration that the
totality of the evidence submitted by the Abuse Claimant does not support changing the earlier
finding that the Submitted Abuse Claim is a Disallowed Claim, or that the Claim in question is not
deserving of a new Proposed Allowed Claim Amount, the Settlement Trustee’s earlier allowance
determination and/or Proposed Allowed Claim Amount shall stand and the Settlement Trustee will

                                                12
           Case 20-10343-LSS        Doc 5485      Filed 07/02/21     Page 340 of 474




provide a Claim Notice to the Abuse Claimant of either result within ninety (90) days of the
Settlement Trust having sent notice that it was reconsidering the Abuse Claimant’s Submitted
Abuse Claim. Thereafter, the Abuse Claimant shall retain the ability to pursue the Settlement
Trust in the tort system as described below in Article XII.

        H.     Claim Determination Deferral. For a period of up to twelve (12) months from
the Effective Date, and by an election exercised at the time of the Trust Claim Submission, Direct
Abuse Claimants whose Direct Abuse Claims may be substantially reduced by the Scaling Factor
described below in Article VIII.E.(iii) (statute of limitations defense) may elect to defer the
determination of their Proposed Allowed Claim Amounts to see if statute of limitations revival
legislation occurs, provided, however, that this claim determination deferral window shall close
for all Direct Abuse Claims twelve (12) months from the Effective Date at which time such
Submitted Abuse Claims shall be determined based on then applicable Scaling Factors.

        I.     Prevention and Detection of Fraud. The Settlement Trustee shall work with the
Claims Administrator to institute auditing and other procedures to detect and prevent the allowance
of Abuse Claims based on fraudulent Trust Claim Submissions. Among other things, such
procedures will permit the Settlement Trustee or Claims Auditor to conduct random audits to
verify supporting documentation submitted in randomly selected Trust Claim Submissions, as well
as targeted audits of individual Trust Claim Submissions or groups of Trust Claim Submissions,
any of which may include Trustee Interviews. Trust Claim Submissions must be signed under the
pains and penalties of perjury and to the extent of applicable law, the submission of a fraudulent
Trust Claim Submission may violate the criminal laws of the United States, including the criminal
provisions applicable to Bankruptcy Crimes, 18 U.S.C. § 152, and may subject those responsible
to criminal prosecution in the Federal Courts.

                                  ARTICLE VIII
                       CLAIMS MATRIX AND SCALING FACTORS

        A.      Claims Matrix and Scaling Factors. These TDP establish certain criteria for
unliquidated claims seeking compensation from the Settlement Trust, a claims matrix below
(the “Claims Matrix”) that schedules six types of Abuse (the “Abuse Types”) and designates for
each Abuse Type a Base Matrix Value, and Maximum Matrix Value, and certain scaling factors
(the “Scaling Factors”) identified below to apply to the Base Matrix Values to determine the
liquidated values for certain unliquidated Abuse Claims. The Abuse Types, Scaling Factors, Base
Matrix Values, and Maximum Matrix Values that are set forth in the Claims Matrix have all been
selected and derived with the intention of achieving a fair and reasonable Abuse Claim valuation
range in light of the best available information, considering the settlement, verdict and/or
judgments that Abuse Claimants would receive in the tort system against the Protected Parties
absent the bankruptcy. The Settlement Trustee shall utilize the Claims Matrix and Scaling Factors
as the basis to determine a Proposed Allowed Claim Amount for each Allowed Abuse Claim that
does not receive an Expedited Distribution or become a STAC Tort Election Claim. The Proposed
Allowed Claim Amount agreed to by the Direct Abuse Claimant as the Allowed Claim Amount
for an Allowed Abuse Claim shall be deemed to be the Protected Parties’ liability for such Direct
Abuse Claim (i.e., the claimant’s right to payment for his or her Direct Abuse Claim), irrespective
of how much the holder of such Abuse Claim actually receives from the Settlement Trust pursuant
to the payment provisions set forth in Article IX. In no circumstance shall the amount of a

                                                13
           Case 20-10343-LSS         Doc 5485     Filed 07/02/21      Page 341 of 474




Protected Party’s legal obligation to pay any Direct Abuse Claim be determined to be any payment
percentages hereunder or under the Settlement Trust Agreement (rather than the liquidated value
of such Direct Abuse Claim as determined under the TDP).

         B.      Claims Matrix. The Claims Matrix establishes six tiers of Abuse Types, and
provides the range of potential Allowed Claim Amounts assignable to an Allowed Abuse Claim
in each tier. The first two columns of the Claims Matrix delineate the six possible tiers to which
an Allowed Abuse Claim can be assigned based on the nature of the abuse. The Base Matrix value
column for each tier represents the default Allowed Claim Amount for an Allowed Abuse Claim
assigned to a given tier, in each case based on historical abuse settlements and litigation outcomes
which included release for all BSA-related parties, including the BSA and all other putative
Protected Parties to such actions, prior to application of the Scaling Factors described in Article
VIII.D (the “Base Matrix Value”). The maximum Claims Matrix value column for each tier
represents the maximum Allowed Claim Amount for an Allowed Abuse Claim assigned to a given
tier after Claims Matrix review and application of the Scaling Factors described in Article VIII.C
(the “Maximum Matrix Value”). The ultimate distribution(s) to the holder of an Allowed Abuse
Claim that has received a Final Determination may vary upward (in the case of a larger-than-
expected Settlement Trust corpus) or downward (in the case of a smaller-than-expected Settlement
Trust corpus) from the holder’s Allowed Claim Amount based on the payment percentages
determined by the Settlement Trustee. If an Allowed Abuse Claim would fall into more than one
tier, it will be placed in the highest applicable tier. An Abuse Claimant cannot have multiple
Allowed Abuse Claims assigned to different tiers. Commencing on the second anniversary of the
Effective Date, the Settlement Trust shall adjust the valuation amounts for yearly inflation based
on the CPI-U. The CPI-U adjustment may not exceed 3% annually, and the first adjustment shall
not be cumulative.

 Tier     Type of Abuse                                        Base         Maximum       Matrix
                                                               Matrix       Value
                                                               Value
 1        Anal or Vaginal Penetration by Adult                 $600,000     $2,700,000
          Perpetrator—includes anal or vaginal sexual
          intercourse, anal or vaginal digital penetration,
          or anal or vaginal penetration with a foreign,
          inanimate object.
 2        Oral Contact by Adult Perpetrator—includes           $450,000     $2,025,000
          oral sexual intercourse, which means contact
          between the mouth and penis, the mouth and
          anus, or the mouth and vulva or vagina.
          Anal or Vaginal Penetration by a Youth
          Perpetrator—includes anal or vaginal sexual
          intercourse, anal or vaginal digital penetration,
          or anal or vaginal penetration with a foreign,
          inanimate object.



                                                14
           Case 20-10343-LSS         Doc 5485      Filed 07/02/21     Page 342 of 474




 3         Masturbation by Adult Perpetrator—includes $300,000              $1,350,000
           touching of the male or female genitals that
           involves masturbation of the abuser or claimant.
           Oral Contact by a Youth Perpetrator—includes
           oral sexual intercourse, which means contact
           between the mouth and penis, the mouth and
           anus, or the mouth and vulva or vagina.
 4         Masturbation by Youth Perpetrator—includes $150,000              $675,000
           touching of the male or female genitals that
           involves masturbation of the abuser or claimant.
           Touching of the Sexual or Other Intimate Parts
           (unclothed) by Adult Perpetrator.
 5         Touching of the Sexual or Other Intimate Parts      $75,000      $337,500
           (unclothed) by a Youth Perpetrator.
           Touching of the Sexual or Other Intimate Parts
           (clothed), regardless of who is touching whom
           and not including masturbation.
           Exploitation for child pornography.
 6         Sexual Abuse-No Touching.                           $3,500       $8,500
           Adult Abuse Claims.


        C.       Scaling Factors. After the Settlement Trustee has assigned an Allowed Abuse
Claim to one of the six tiers in the Claims Matrix, the Settlement Trustee will utilize the Scaling
Factors described below to determine the Proposed Allowed Claim Amount for each Allowed
Abuse Claim. The Scaling Factors are based on evidence regarding the BSA’s and other putative
Protected Parties’ historical abuse settlements, litigation outcomes, and other evidence supporting
the Scaling Factors. Each Allowed Abuse Claim will be evaluated for each factor by the
Settlement Trustee through his or her review of the evidence obtained through the relevant Proof
of Claim, Trust Claim Submission and any related or follow-up materials, interviews or
examinations, as well as materials obtained by the Settlement Trust through the Document
Obligations. These scaling factors can increase or decrease the Proposed Allowed Claim Amount
for an Allowed Abuse Claim depending on the severity of the facts underlying the Claim. By
default, the value of each scaling factor is one (1), meaning that in the absence of the application
of the scaling factor, the Base Matrix Value assigned to a Claim is not affected by that factor. In
contrast, if the Settlement Trustee determines that a particular scaling factor as applied to a given
Allowed Abuse Claim is 1.5, the Proposed Allowed Claim Amount for the Allowed Abuse Claim
will be increased by 50%, the result of multiplying the Base Matrix Value of the Allowed Abuse
Claim by 1.5. The combined effect of all scaling factors is determined by multiplying the scaling
factors together then multiplying the result by the Base Matrix Value of the Allowed Abuse Claim.
See Article VIII.F for illustrative example.

                                                 15
              Case 20-10343-LSS        Doc 5485      Filed 07/02/21     Page 343 of 474




       D.      Aggravating Scaling Factors. The Settlement Trustee may assign upward Scaling
Factors to each Allowed Abuse Claim based on the following categories:

       (i)       Nature of Abuse and Circumstances. To account for particularly severe Abuse
                 or aggravating circumstances, the Settlement Trustee may assign an upward
                 Scaling Factor of up to 1.5 to each Allowed Abuse Claim. The hypothetical base
                 case scenario for this scaling factor would involve a single incident of Abuse with
                 a single perpetrator with such perpetrator having accessed the victim as an
                 employee or volunteer within BSA-sponsored scouting. The hypothetical base case
                 is incorporated into the Base Matrix Value in the Claims Matrix’ tiers and would
                 not receive an increase on account of this factor. By way of example, aggravating
                 factors that can give rise to a higher scaling factor include the following factors:

                 a.     Extended duration and/or frequency of the Abuse;

                 b.     Exploitation of the Abuse Claimant for child pornography;

                 c.     Coercion or threat or use of force or violence, stalking; and

                 d.     Multiple perpetrators involved in sexual misconduct.

       (ii)      Abuser Profile. To account for the alleged abuser’s profile, the Settlement Trustee
                 may assign an upward Scaling Factor of up to 2.0 to an Allowed Abuse Claim. This
                 factor is to be evaluated relative to a hypothetical base case scenario involving a
                 perpetrator as to whom there is no other known allegations of Abuse. The
                 hypothetical base case is incorporated into the Base Matrix Value in the Claims
                 Matrix’ tiers and would not receive an increase on account of this factor. An
                 upward Scaling Factor may be applied for this category as follows (the Settlement
                 Trustee may only apply the scaling factor of the single highest applicable category
                 listed below):

                 a.     1.25 if the abuser was accused by at least one (1) other alleged victim of
                        Abuse;

                 b.     1.5 if the abuser was accused by five (5) or more other alleged victims of
                        Abuse;

                 c.     2.0 if the abuser was accused by ten (10) or more other alleged victims of
                        Abuse; and

                 d.     1.25 to 2.0 if there is evidence of negligence of a Protected Party (e.g., the
                        inclusion of the perpetrator in the IV files (Volunteer Screening Database)
                        for abuse reasons).

       (iii)     Impact of the Abuse. To account for the impact of the alleged Abuse on the Abuse
                 Claimant’s mental health, physical health, inter-personal relationships, vocational
                 capacity or success, academic capacity or success, and whether the alleged Abuse
                 at issue resulted in legal difficulties for the Abuse Claimant, the Settlement Trustee

                                                  16
           Case 20-10343-LSS          Doc 5485      Filed 07/02/21      Page 344 of 474




               may assign an upward Scaling Factor of up to 1.5. This factor is to be evaluated
               relative to a hypothetical base case scenario of a victim of Abuse who suffered the
               typical level of Abuse-related distress within the tier to which the Allowed Abuse
               Claim was assigned. The hypothetical base case is incorporated into the Base
               Matrix Values in the Claims Matrix’ tiers and would not receive an increase on
               account of this factor. The Settlement Trustee will consider, along with any and all
               other relevant factors, whether the Abuse at issue manifested or otherwise led the
               Abuse Claimant to experience or engage in behaviors resulting from:

               a.      Mental Health Issues: This includes anxiety, depression, post-traumatic
                       stress disorder, substance abuse, addiction, embarrassment, fear,
                       flashbacks, nightmares, sleep issues, sleep disturbances, exaggerated startle
                       response, boundary issues, self-destructive behaviors, guilt, grief,
                       homophobia, hostility, humiliation, anger, isolation, hollowness, regret,
                       shame, isolation, sexual addiction, sexual problems, sexual identity
                       confusion, low self-esteem or self-image, bitterness, suicidal ideation,
                       suicide attempts, and hospitalization or receipt of treatment for any of the
                       foregoing.

               b.      Physical Health Issues: This includes physical manifestations of emotional
                       distress, gastrointestinal issues, headaches, high blood pressure, physical
                       manifestations of anxiety, erectile dysfunction, heart palpitations, sexually-
                       transmitted diseases, physical damage caused by acts of Abuse,
                       reproductive damage, self-cutting, other self-injurious behavior, and
                       hospitalization or receipt of treatment for any of the foregoing.

               c.      Interpersonal Relationships: This includes problems with authority figures,
                       hypervigilance, sexual problems, marital difficulties, problems with
                       intimacy, lack of trust, isolation, betrayal, impaired relations, secrecy, social
                       discreditation and isolation, damage to family relationships, and fear of
                       children or parenting.

               d.      Vocational Capacity: This includes under- and un-employment, difficulty
                       with authority figures, difficulty changing and maintaining employment,
                       feelings of unworthiness, or guilt related to financial success.

               e.      Academic Capacity: This includes school behavior problems.

               f.      Legal Difficulties: This includes criminal difficulties, bankruptcy, and
                       fraud.

        E.     Mitigating Scaling Factors. The Settlement Trustee may assign a mitigating
Scaling Factor in the range of 0 to 1.0 except as specifically provided below to each Allowed
Abuse Claim to eliminate or decrease the Proposed Allowed Claim Amount for such Claim. Each
mitigating factor is to be evaluated relative to a hypothetical base case scenario of a timely asserted
Abuse Claim with supporting evidence that demonstrates, by a preponderance of the evidence,
Abuse by a perpetrator that accessed the victim as an employee, agent or volunteer of a Protected

                                                  17
             Case 20-10343-LSS       Doc 5485       Filed 07/02/21     Page 345 of 474




Party, as a registered Scout or as a participant in Scouting within BSA-sponsored Scouting. If
statute of limitations revival legislation occurs in a particular jurisdiction, the Settlement Trustee
may modify the applicable Scaling Factor (as described below) relevant thereto on a go-forward
basis and determine Proposed Allowed Claim Amounts for Abuse Claims in such jurisdiction
thereafter based on such modified Scaling Factor. Included in the hypothetical base case scenario
is that the applicable period under a statute of limitations or repose for timely asserting such Abuse
Claim against any potentially responsible party will not have passed. The hypothetical base case
is incorporated into the Base Matrix Values in the Claims Matrix tiers and would not receive a
decrease on account of these factors. Such factors may include the following:

       (i)      Absence of Protected Party Relationship or Presence of a Responsible Party
                that Is Not a Protected Party.

                a.     Familial Relationship. A Protected Party’s responsibility for a perpetrator
                       may be factually or legally attenuated or mitigated where the perpetrator
                       also had a familial relationship with the Abuse Claimant. Familial Abuse—
                       even if the perpetrator was an employee, agent or volunteer of a Protected
                       Party, and the Abuse occurred in connection with BSA-related Scouting—
                       should result in a significant reduction of the Proposed Allowed Claim
                       Amount.

                b.     Other Non-Scouting Relationship. A Protected Party’s responsibility for a
                       perpetrator may be factually or legally attenuated or mitigated where the
                       perpetrator also maintained a non-familial relationship with the Abuse
                       Claimant through a separate affiliation, such as a school, or a religious
                       organization, even if the perpetrator was an employee, agent or volunteer of
                       a Protected Party, or the Abuse occurred in settings where a Protected Party
                       did not have the ability or responsibility to exercise control. Factors to
                       consider include how close the relationship was between the perpetrator and
                       the victim outside of their Scouting-related relationship, whether Abuse
                       occurred and the extent of such Abuse outside of their Scouting relationship,
                       and applicable law related to apportionment of liability. In such event, the
                       Settlement Trustee shall determine and apply a mitigating Scaling Factor
                       that accounts for such other relationship and the related Abuse. By way of
                       example, if the Settlement Trustee determines after evaluation of an
                       Allowed Abuse Claim and application of all of the other Scaling Factors
                       that the perpetrator, who was an employee, agent or volunteer of a Protected
                       Party for BSA-related Scouting, also was the primary teacher (at a non-
                       Protected Party entity or institution) of the Abuse Claimant outside of BSA-
                       related Scouting, and if numerous incidents of Abuse occurred outside of
                       Scouting before one incident of BSA-related Scouting Abuse occurred, the
                       Settlement Trustee shall apply a mitigating Scaling Factor as a material
                       reduction of the Proposed Allowed Claim Amount.

                c.     Other Responsible Non-Protected Party. The Abuse Claimant may have a
                       cause of action under applicable law for a portion of his or her Direct Abuse
                       Claim against a responsible entity, such as a Chartered Organization, that is

                                                 18
       Case 20-10343-LSS       Doc 5485      Filed 07/02/21      Page 346 of 474




                 not a Protected Party. By way of example, if the Settlement Trustee
                 determines after evaluation of a Submitted Abuse Claim that (i) a Chartered
                 Organization that is not a Protected Party is responsible under applicable
                 law for a portion of the liability and (ii) a Protected Party(ies) are not also
                 liable for the same portion of the liability) (taking into account the relevant
                 jurisdiction’s prevailing law on apportionment of damages), the Settlement
                 Trustee shall apply a final Scaling Factor to account for such non-Protected
                 Party’s portion of the liability.

(ii)      Other Settlements, Awards, Contributions, or Limitations. The Settlement
          Trustee may consider any further limitations on the Abuse Claimant’s recovery in
          the tort system. The Settlement Trustee also should consider the amounts of any
          settlements or awards already received by the Abuse Claimant from other, non-
          Protected Party sources as well as agreed and reasonably likely to be received
          contributions from other, non-Protected Party sources that are related to the Abuse.
          By way of example, the Settlement Trustee should assign an appropriate Scaling
          Factor to Allowed Abuse Claims capped by charitable immunity under the laws of
          the jurisdiction where the Abuse occurred. Notwithstanding the foregoing, where
          an Abuse Claimant has obtained a recovery based on the independent liability of a
          third party for separate instances of Abuse that occurred without connection to
          Scouting activities, no mitigating factor or reduction in value will be applied based
          on that recovery.

(iii)     Statute of Limitations or Repose. If the evidence provided by the Abuse Claimant
          or otherwise obtained by the Settlement Trustee results in the Settlement Trustee
          concluding that the subject Direct Abuse Claim could be dismissed or denied in the
          tort system as to all Protected Parties against whom the Direct Abuse Claim was
          timely submitted (as set forth in Articles IV.A) due to the passage of a statute of
          limitations or a statute of repose, the Settlement Trustee shall apply an appropriate
          Scaling Factor based on the ranges set forth in Schedule 1 hereof; provided,
          however, the Settlement Trustee will weigh the strength of any relevant evidence
          submitted by the Abuse Claimant to determine whether the statute of limitations
          could be tolled under applicable law, and may apply a higher Scaling Factor if such
          evidence demonstrates to the Settlement Trustee that tolling would be appropriate
          under applicable state law.

(iv)      Absence of a Putative Defendant. If the Direct Abuse Claim could be diminished
          because such claim was not timely submitted against BSA or another Protected
          Party (as set forth in Articles IV.A) (a “Missing Party”), such that in a suit in the
          tort system, such Direct Abuse Claim would be burdened by an “empty chair”
          defense due to the absence of a Missing Party(ies), the Settlement Trustee shall
          apply a mitigating Scaling Factor to account for a Missing Party’s absence. By way
          of example, where a timely submitted Direct Abuse Claim was not timely submitted
          against BSA (i.e., the Abuse Claimant failed to timely file a Chapter 11 POC) but
          was only timely submitted against the Local Council and/or another Protected Party
          (as set forth in Articles IV.A(ii) and (iii)), such absence of the BSA due to BSA’s
          discharge would be the basis for such a substantial reduction. Any Direct Abuse

                                           19
           Case 20-10343-LSS         Doc 5485     Filed 07/02/21      Page 347 of 474




               Claim that is reduced due to the absence of the BSA under this mitigating Scaling
               Factor shall only be payable, as reduced, from Settlement Trust Assets contributed
               by the applicable Local Council or Chartered Organization, pro rata with all other
               Direct Abuse entitled to share in the Settlement Trust Assets contributed by such
               Local Council or Chartered Organization.

        F.      Allowed Abuse Claim Calculus. After the Settlement Trustee assigns an Allowed
Abuse Claim to a Claims Matrix tier and determines the appropriate Scaling Factors that apply to
the Claim, the Proposed Allowed Claim Amount for the Allowed Abuse Claim is the product of
the Base Matrix Value of the Claim and the Scaling Factors applied to the Claim. In no event can
an Allowed Abuse Claim’s Proposed Allowed Claim Amount (or Allowed Claim Amount) exceed
the Maximum Matrix Value for the Claim’s assigned Claims Matrix tier. By way of example, if
an Allowed Abuse Claim is determined by the Settlement Trustee to be a tier 1 claim (Base Matrix
Value of $600,000) with a Scaling Factor of 1.5 for the nature and circumstances of the abuse, and
a mitigating Scaling Factor of 0.75, and no other Scaling Factors, the Proposed Allowed Claim
Amount for the Allowed Abuse Claim would be $675,000, calculated as $600,000 x 1.5 x 0.75 =
$675,000. As a further example, if, in addition to the above Scaling Factors, the same Allowed
Abuse Claim had an additional aggravating Scaling Factor of 2.0 on account of the abuser’s profile,
the Proposed Allowed Claim Amount for the Allowed Abuse Claim would be $1,350,000
(calculated as $600,000 x 1.5 x .75 x 2.0).

          G.     Optional Chartered Organization Release. To have the opportunity to
exclusively share in any settlement proceeds received from a Chartered Organization that becomes
a Protected Party as provided below in Article IX.F, a Direct Abuse Claimant must execute either
(i) the conditional release of the Charitable Organization(s) against whom the Abuse Claimant has
an Abuse Claim, that will become effective as to that Abuse Claimant if the Charitable
Organization(s) against whom the Abuse Claimant conditionally released becomes a Protected
Party(ies), in the form attached as Exhibit B (the “Settling Chartered Organizations Release”),
or (ii) the non-conditional release of all Chartered Organizations in the form attached as Exhibit C
(the “Voluntary Chartered Organization Release”).

                              ARTICLE IX
         PAYMENT OF FINAL DETERMINATION ALLOWED ABUSE CLAIM

        A.      Payment Upon Final Determination. Only after the Settlement Trustee has
established an Initial Payment Percentage in accordance with Section 4.1 of the Settlement Trust
Agreement, then once there is a Final Determination of an Abuse Claim pursuant to Article VII.F,
the Claimant will receive a payment of such Final Determination based on the Payment Percentage
then in effect as described in Article IX.B and IX.C. For the purpose of payment by the Settlement
Trust, a Final Judicial Determination (as defined in Article XII.H hereof) shall constitute a Final
Determination.

        B.     Initial Payment Percentage. After the Claimant accepts the Proposed Allowed
Claim Amount and there is a Final Determination of the Abuse Claim, the Settlement Trust shall
pay an initial distribution (“Initial Distribution”) based on the Initial Payment Percentage
established by the Settlement Trustee in accordance with the Settlement Trust Agreement.


                                                20
           Case 20-10343-LSS         Doc 5485       Filed 07/02/21     Page 348 of 474




        C.      Supplemental Payment Percentage. When the Settlement Trustee determines
that the then-current estimates of the Settlement Trust’s assets and its liabilities, as well as then-
estimated value of then-pending Abuse Claims, warrant additional distributions on account of the
Final Determinations, the Settlement Trustee shall set a Supplemental Payment Percentage in
accordance with the Settlement Trust Agreement. Such Supplemental Payment Percentages shall
be applied to all Final Determinations that became final prior to the establishment of such
Supplemental Payment Percentage.           Claimants whose Abuse Claim becomes a Final
Determination after a Supplemental Payment Percentage is set shall receive an Initial Distribution
equal to the then existing payment percentage. For the avoidance of doubt, the Allowed Claim
Amount of each Allowed Abuse Claim after Final Determination shall be deemed to be the
Protected Parties’ liability for such Allowed Abuse Claim irrespective of how much the holder of
such Abuse Claim actually receives from the Settlement Trust pursuant to the payment provisions
set forth in this Article IX. For example if the Allowed Claim Amount for an Allowed Abuse
Claim that has received a Final Determination is $1,350,000, even if the Settlement Trust
distributes less than $1,350,000 to the Abuse Claimant on account of such Allowed Abuse Claim
based on application of the Initial Payment Percentage and any Subsequent Payment Percentage(s),
the Allowed Claim Amount for the Abuse Claim is still $1,350,000.

        D.      Release. In order for an Allowed Abuse Claim to receive a Final Determination
and for the relevant Abuse Claimant to receive any payment from the Settlement Trust, the Abuse
Claimant must submit an executed form of release to be developed, in each case, by the Coalition,
the TCC, and the Future Claimants’ Representative, in consultation with BSA. The form of release
agreement that a Direct Abuse Claimant who takes the Expedited Distribution Election must
execute is attached as Exhibit A hereto. The form of the Settling Chartered Organization Release
applicable to an Abuse Claimant who has elected to provide a conditional release to certain
Chartered Organizations shall be substantially in the form of Exhibit B hereto. The form of the
Voluntary Chartered Organization Release applicable to an Abuse Claimant who has selected a
Final Determination based on the Proposed Allowed Claim Amount shall be substantially in the
form of Exhibit C hereto. The form of the release applicable to an Abuse Claimant who has
selected a Final Determination based on the Proposed Allowed Claim Amount but who does not
elect to execute the Voluntary Chartered Organization Release shall be substantially in the form
of Exhibit D hereto.

        E.      FIFO Claims Process Queuing and Exigent Health Claims. The Settlement
Trust shall review all Trust Claim Submissions for processing purposes on a FIFO basis as set
forth below, except as otherwise provided herein with respect to Expedited Distributions, Exigent
Health Claims, or Submitted Abuse Claims electing to defer determination of their Allowed Claim
Amounts for up to twelve (12) months from the Effective Date pursuant to Article VII.H above.
An Abuse Claimant’s position in the FIFO Processing Queue shall be determined as of the Abuse
Claimant’s Trust Claim Submission Date. If any Trust Claim Submissions are filed on the same
date, an Abuse Claimant’s position in the applicable FIFO Processing Queue vis-à-vis such other
same-day claims shall be determined by the claimant’s date of birth, with older Abuse Claimants
given priority over younger Abuse Claimants. An Abuse Claimant that seeks recovery on account
of an Exigent Health Claim based on an Allowed Claim Amount determined through the matrix
shall be moved in front of the FIFO Processing Queue no matter what the order of processing
otherwise would have been under these TDP. Following receipt of a Final Determination on
account of an Exigent Health Claim, the holder of an Exigent Health Claim shall receive an Initial

                                                 21
           Case 20-10343-LSS         Doc 5485      Filed 07/02/21     Page 349 of 474




Distribution from the Settlement Trust (subject to the payment percentages then in effect), within
thirty (30) days of executing the release as set forth in Article IX.D above.

        F.      Source Affected Weighting. Notwithstanding the Initial Payment Percentage and
the Supplemental Payment Percentages applied hereunder, a portion of Non-BSA Sourced Assets
shall be allocated (after deducting an estimated pro rata share of Settlement Trust expenses and
direct expenses related to the collection of Non-BSA Sourced Assets) only among the Allowed
Abuse Claims that (1) could have been satisfied from that source absent the Plan’s Discharge and
Channeling Injunction and (2) are held by Direct Abuse Claimants that execute a conditional
release, the form of which is attached as Exhibit B, releasing all claims against all Chartered
Organizations if the Settlement Trust enters into a global settlement making such Chartered
Organization a Protected Party. The Settlement Trustee shall establish separate payment
percentages in accordance with the Settlement Trust Agreement to effectuate the distribution of
the indicated portion of any Non-BSA Sourced Assets. For the avoidance of doubt, irrespective
of the establishment of any increased payment percentage under this Article IX.F and the
Settlement Trust Agreement that allocates Non-BSA Sourced Assets to holders of certain eligible
Allowed Abuse Claims, the maximum payment that an Abuse Claimant can recover from the
Settlement Trust before all other Allowed Abuse Claims are paid in full is the Final Determination
Allowed Abuse Claim Amount for his or her Claim.

                                  ARTICLE X
                         RIGHTS OF SETTLEMENT TRUST
                  AGAINST NON-SETTLING INSURANCE COMPANIES

        Pursuant to the Plan, the Settlement Trust has taken an assignment of BSA’s and any other
Protected Party’s (to the extent provided for in the Plan) rights and obligations under the Insurance
Policies. For any Abuse Claim that the Settlement Trustee determines is an Allowed Abuse Claim
pursuant to Article VII above, the Settlement Trustee will determine, based on the relevant Trust
Claim Submission and any other information submitted in connection with that submission and in
the materials obtained through the Document Obligations, whether any Non-Settling Insurance
Company issued coverage that is available to respond to such Claim (an “Insured Abuse Claim”).
The Settlement Trustee may determine that multiple Non-Settling Insurance Companies have
responsibility for an Insured Abuse Claim. The Settlement Trustee shall seek reimbursement for
each Insured Abuse Claim that is an Insured Abuse Claim, including the Proposed Allowed Claim
Amount, from the applicable Non-Settling Insurance Company(ies) pursuant to the Insurance
Policies and applicable law. The Settlement Trustee shall have the ability to exercise all of the
rights and interests in the Insurance Policies assigned to the Settlement Trust as set forth in the
Plan, including the right to resolve any disputes with a Non-Settling Insurance Company regarding
their obligation to pay some or all of an Insured Abuse Claim. The Settlement Trustee will exercise
those rights consistent with their duty to preserve and maximize the assets of the Settlement Trust.
The Settlement Trustee will have the ability to request further information from Abuse Claimants
in connection with seeking reimbursement for Insured Abuse Claims.




                                                 22
           Case 20-10343-LSS         Doc 5485      Filed 07/02/21      Page 350 of 474




                                        ARTICLE XI
                                  INDIRECT ABUSE CLAIMS

       A.     Indirect Abuse Claims. To be eligible to receive compensation from the
Settlement Trust, the holder of an Indirect Abuse Claim must satisfy Article IV.B hereof. Indirect
Abuse Claims that become Allowed Indirect Abuse Claims shall receive distributions in
accordance with Article IX hereof, provided, however, that any Indirect Abuse Claim shall be
subordinate and junior in right to the prior payment in full of all Allowed Abuse Claims that are
Direct Abuse Claims as liquidated under these TDP.

       B.       Offset. The liquidated value of any Indirect Abuse Claim paid by the Settlement
Trust shall be treated as an offset to or reduction of the full liquidated value of any related Direct
Abuse Claim that might be subsequently asserted against the Settlement Trust as being against any
Protected Party(ies) whose liability was paid by the Indirect Abuse Claimant.

                                      ARTICLE XII
                               TORT SYSTEM ALTERNATIVE

       A.       Remedies after Disallowance or Exhaustion of Claims Allowance Procedures.
Within thirty (30) days after a Direct Abuse Claimant receives an Allowed Claim Notice or Claim
Notice following a Reconsideration Request in accordance with Article VII.G (the “Tort Election
Deadline”), an Abuse Claimant may notify the Settlement Trust of his or her intention to seek a
de novo determination of its Direct Abuse Claim by a court of competent jurisdiction (a “TDP
Tort Election Claim”), subject to the limitations set forth in this Article XII. Such notification
shall be made by submitting a written notice to the Settlement Trustee (a “Judicial Election
Notice”) by the Tort Election Deadline. Unless the Settlement Trustee agrees to extend the Tort
Election Deadline, Abuse Claimants who fail to so submit and/or file a Judicial Election Notice by
the Tort Election Deadline shall be deemed to accept the disallowance of their Abuse Claims or
the Proposed Abuse Claim Amounts (as applicable) and shall have no right to seek any further
review of their Abuse Claims. An Abuse Claimant that asserts a TDP Tort Election Claim may
not seek costs or expenses against the Settlement Trust in the lawsuit filed and the Settlement Trust
may not seek costs or expenses against the Abuse Claimant. Any recoveries for a TDP Tort
Election Claim from outside the Settlement Trust in respect of a Protected Party’s liability are
payable to the Settlement Trust and the Abuse Claimant shall be paid in accordance with Articles
XII.G and IX hereof.

        B.      Supporting Evidence for TDP Tort Election Claims. TDP Tort Election Claims
in the federal courts shall be governed by the rights and obligations imposed upon parties to a
contested matter under the Federal Rules of Bankruptcy Procedure, provided, however, that an
Abuse Claimant that prosecutes in any court a TDP Tort Election Claim after seeking
reconsideration from the Settlement Trust shall not have the right to introduce into evidence to the
applicable court any information or documents that (i) were requested by the Settlement Trustee
and (ii) were in the possession, custody or control of the Abuse Claimant at the time of a request
by the Settlement Trust, but which the Abuse Claimant failed to or refused to provide to the
Settlement Trust in connection with the claims evaluation process in these TDP. The Abuse
Claimant’s responses to requests by the Settlement Trustee for documents or information shall be
subject to Rule 37 of the Federal Rules of Civil Procedure, as applicable under the Federal Rules

                                                 23
           Case 20-10343-LSS         Doc 5485      Filed 07/02/21     Page 351 of 474




of Bankruptcy Procedure, and/or any comparable State Rule of Civil Procedure. An Abuse
Claimant shall not have the right to disclose any Proposed Abuse Claim Amount received from
the Settlement Trust to any court in connection with a Tort Election Claim. Subject to the terms
of any protective order entered by a court, the Settlement Trustee shall be permitted to introduce
as evidence before a court all information and documents submitted to the Settlement Trust under
these TDP, and the Abuse Claimant may introduce any and all information and documents that he
or she submitted to the Settlement Trust under these TDP.

        C.     Authorization of Settlement Trustee and Settlement Trust Advisory
Committee. The Settlement Trustee may authorize the commencement or continuation of a
lawsuit by a Direct Abuse Claimant in any court of competent jurisdiction against the Settlement
Trust to obtain the Allowed Claim Amount of a Direct Abuse Claim (a “STAC Tort Election
Claim” and together with a TDP Tort Election Claim, “Tort Election Claims”). STAC Tort
Election Claims shall not be required to exhaust any remedies under these TDP before
commencing or continuing such lawsuit. No Abuse Claimant may pursue a STAC Tort Election
Claim without the prior written approval of the Settlement Trustee in accordance with the
Settlement Trust Agreement. Fifty percent (50%) (or less if determined by the Settlement Trustee)
of any amounts paid with respect to a judgment for, or a settlement of, a STAC Tort Election Claim
by a Non-Settling Insurance Company, as to a policy as to which a Protected Party has assigned
relevant insurance rights to the Settlement Trust, shall be paid over to the Settlement Trust.

        D.     Tender to Non-Settling Insurance Company. If an Abuse Claimant is authorized
to file suit against the Settlement Trust as provided in Article XII.A and XII.C herein, the
Settlement Trustee shall determine, based on the Trust Claim Submission and any other
information obtained in connection with that submission and materials received in connection with
the Document Obligations, whether any Non-Settling Insurance Company issued coverage that is
available to respond to the lawsuit (an “Insured Lawsuit”). The Settlement Trustee may
determine that there are multiple Non-Settling Insurance Companies that have responsibility to
defend an Insured Lawsuit. The Settlement Trustee shall provide notice, and if applicable, seek
defense, of any Insured Lawsuit to each Non-Settling Insurance Company from whom the
Settlement Trustee determines insurance coverage may be available in accordance with the terms
of each applicable Insurance Policy.

        E.      Parties to Lawsuit. Any lawsuit commenced under Article XII of these TDP must
be filed by the Abuse Claimant in his or her own right and name and not as a member or
representative of a class, and no such lawsuit may be consolidated with any other lawsuit. The
Abuse Claimant may assert its Abuse Claim against the Settlement Trust as if the Abuse Claimant
were asserting such claim against either the Debtors or another Protected Party and the discharge
and injunctions in the Plan had not been issued. The Abuse Claimant may name any person or
entity that is not a Protected Party, including Non-Settling Insurance Companies to the extent
permitted by applicable law. Abuse Claimants may pursue in any manner or take any action
otherwise permitted by law against persons or entities that are not Protected Parties so long as they
are not an additional insured or an Insurance Company as to an Insurance Policy issues to the BSA.

        F.     Defenses. All defenses (including, with respect to the Settlement Trust, all defenses
that could have been asserted by the Debtors or Protected Parties, except as otherwise provided in


                                                 24
           Case 20-10343-LSS          Doc 5485      Filed 07/02/21      Page 352 of 474




the Plan) shall be available to both sides (which may include any Non-Settling Insurance
Company) at trial.

         G.      Settlement Trust Liability for Tort Election Claims. An Abuse Claimant who
pursues a Tort Election Claim shall have an Allowed Claim Amount equal to zero if the litigation
is dismissed or claim denied. If the matter is litigated, the Allowed Claim Amount shall be equal
to the settlement or final judgment amount obtained in the tort system less any payments actually
received and retained by the Abuse Claimant, provided that, exclusive of amounts payable
pursuant to Article XII.C (in the event such amounts exceed the Maximum Matrix Value in the
applicable tier set forth in the Claims Matrix), any amount of such Allowed Claim Amount for a
Tort Election Claim in excess of the Maximum Matrix Value in the applicable tier set forth in the
Claims Matrix shall be subordinate and junior in right for distribution from the Settlement Trust
to the prior payment by the Settlement Trust in full of all Direct Abuse Claims that are Allowed
Abuse Claims as liquidated under these TDP (excluding this Article XII). By way of example,
presume (1) there is an Abuse Claimant asserting tier one abuse that achieves a $5 million verdict
for his or her STAC Tort Election Claim against the Settlement Trust, and (2) a Non-Settling
Insurance Company pays $750,000 in coverage under a policy providing primary coverage,
$375,000 of which is paid directly to the Abuse Claimant and $375,000 of which is paid over to
the Settlement Trust pursuant to Article XII.C. Although the unpaid amount of such Allowed
Abuse Claim would be $4,625,000, the maximum total payment that the Abuse Claimant can
recover from the Settlement Trust (before the non-subordinated portion of all other Direct Abuse
Claims that are Allowed Abuse Claims are paid in full) is $2,700,000 (the Maximum Matrix Value
in tier one), or an additional $2,325,000, paid pursuant to the terms of Article IX hereof. For the
avoidance of doubt, the limit on the Settlement Trust liability under this Article XII.G shall not
apply or inure to the benefit of any Non-Settling Insurance Company, and the Settlement Trust
shall be able to obtain coverage, subject to Article X hereof, for the full Allowed Claim Amount
obtained by the Abuse Claimant through a Tort Election Claim.

        H.      Settlement or Final Judgment. If the Settlement Trust reaches a global settlement
making a Protected Party of a Non-Settling Insurance Company or other person or entity involved
in a Tort Election Claim or obtains a final judgment in a suit against such person or entity
terminating liability for such person or entity to the Abuse Claimant, the Abuse Claimant shall be
entitled to proceed with the Tort Election Claim for any reason (e.g., if there are persons or entities
that are not Protected Parties to collect from). Alternatively, the Abuse Claimant can elect to
terminate the Tort Election Claim without prejudice and have its Abuse Claim determined through
these TDP (i.e., as if no STAC Tort Election Claim had been made), in which event the Abuse
Claimant may submit relevant evidence from the Tort Election Claim that the Settlement Trustee
shall take into account in evaluating the Abuse Claim under these TDP. Such Abuse Claimant
may be provided other alternatives by the Settlement Trust if it had been pursuing a STAC Tort
Election Claim.

        I.       Payment of Judgments by the Settlement Trust. Subject to Article XII.G hereof,
if and when an Abuse Claimant obtains a final judgment or settlement against the Settlement Trust
in the tort system (a “Final Judicial Determination”), such judgment or settlement amount shall
be treated for purposes of distribution under these TDP as the Abuse Claimant’s Final
Determination, and such Allowed Claim Amount shall also constitute the applicable Protected
Parties’ liability for such Abuse Claim. Within thirty (30) days of executing the release as set forth

                                                  25
           Case 20-10343-LSS         Doc 5485       Filed 07/02/21     Page 353 of 474




in Article IX.D above, the Abuse Claimant shall receive an Initial Distribution from the Settlement
Trust (assuming an Initial Payment Percentage has been established by the Settlement Trust at that
time). Thereafter, the Abuse Claimant shall receive any subsequent distributions based on any
applicable Payment Percentage as determined by the Settlement Trust.

        J.     Litigation Results and Other Abuse Claims. To the extent that a Final Judicial
Determination of an Abuse Claim or changes in applicable law implicate the appropriateness of
the Scaling Factors or General Criteria, the Settlement Trustee, subject to the terms of these TDP
and the Settlement Trust Agreement and the approval of the Bankruptcy Court or District Court,
after appropriate notice and opportunity to object, may appropriately modify the Scaling Factors
or General Criteria on a go-forward basis for use in evaluation of Future Abuse Claims and other
Abuse Claims as to which no Allowed Claim Amount Final Determination had previously been
made.

        K.      Tolling of Limitations Period. The running of the relevant statute of limitation
shall be tolled as to each Abuse Claimant’s Abuse Claim against each Protected Party from the
earliest of (A) the actual filing of the claim against the Protected Party prior to the Petition Date,
whether in the tort system or by submission of the claim to the Protected Party pursuant to an
administrative settlement agreement; (B) the tolling of the claim against a Debtor prior to the
Petition Date by an agreement or otherwise, provided such tolling is still in effect on the Petition
Date; or (C) the Petition Date, and shall continue until one (1) year following release of the Abuse
Claim into the tort system hereunder.

                                     ARTICLE XIII
                               MISCELLANEOUS PROVISIONS

        A.     Non-Binding Effect of Settlement Trust and/or Litigation Outcome.
Notwithstanding any other provision of these TDP, the outcome of litigation against the Debtors
by the holder of an Indirect Abuse Claim shall not be used in, be admissible as evidence in, binding
in or have any other preclusive effect in connection with the Settlement Trust’s resolution or
valuation of an Indirect Abuse Claim.

        B.      Amendments. Except as otherwise provided herein, the Settlement Trustee may
not amend, modify, delete, or add to any provisions of these TDP without the written consent of
the STAC and the Future Claimants’ Representative, as provided in the Settlement Trust
Agreement, including amendments to modify the system for Tort Election Claims. Nothing herein
is intended to preclude the STAC and/or the Future Claimants’ Representative from proposing to
the Settlement Trustee, in writing, amendments to these TDP. Notwithstanding the foregoing,
absent Bankruptcy Court or District Court approval after appropriate notice and opportunity to
object, neither the Settlement Trustee nor the STAC or Future Claimants’ Representative may
amend these TDP in a material manner, including (i) to provide for materially different treatment
for Abuse Claims, (ii) to materially change the system for Tort Election Claimants, or (iii) in a
manner that is otherwise inconsistent with the Confirmation Order or Plan. Notwithstanding the
foregoing, neither the Settlement Trustee nor the STAC or the Future Claimants’ Representative
may amend any of the forms of release set forth in Article IX.D without the consent of Reorganized
BSA, or remove the requirement of a release in connection with an Expedited Determination.


                                                 26
           Case 20-10343-LSS          Doc 5485      Filed 07/02/21      Page 354 of 474




        C.      Severability. Should any provision contained in these TDP be determined to be
unenforceable, such determination shall in no way limit or affect the enforceability and operative
effect of any and all other provisions of these TDP.

         D.      Offsets. The Settlement Trust shall have the right to offset or reduce the Allowed
Claim Amount of any Allowed Abuse Claim, without duplication as to the mitigating factors
(e.g., as to other responsible parties) on a dollar for dollar basis based on any amounts paid, agreed,
or reasonably likely to be paid to the holder of such Claim on account of such Claim as against a
Protected Party (or that reduces the liability thereof under applicable law) from any source other
than the Settlement Trust.

        E.      Governing Law. These TDP shall be interpreted in accordance with the laws of
the State of Delaware. Notwithstanding the foregoing, the evaluation of Abuse Claims under these
TDP and the law governing litigation in the tort system shall be the law of the jurisdiction in which
the Abuse Claimant files the lawsuit as described in Article XII or the jurisdiction where such
Abuse Claim could have been filed under applicable law.




                                                  27
Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 355 of 474




                         Schedule 1
  Case 20-10343-LSS     Doc 5485   Filed 07/02/21   Page 356 of 474




               Schedule 1
Mitigating Scaling Factor Ranges for Statues of Limitation or
Repose as Mitigating Scaling Factors By State
Legend
     Tier        Scaling Factor
   Open               1.0
   Gray 1           .50-.70
   Gray 2           .30-.45
   Gray 3           .10-.25
   Closed           .01-.10

State                Tier
Alabama             Closed
Kansas              Closed
Oklahoma            Closed
Puerto Rico         Closed
South Dakota        Closed
Utah                Closed
Wyoming             Closed
ZZ / Federal        Closed
Connecticut         Gray 1
DC                  Gray 1
Delaware            Gray 1
Georgia             Gray 1
Illinois            Gray 1
Massachusetts       Gray 1
New Mexico          Gray 1
Oregon              Gray 1
Pennsylvania        Gray 1
Washington          Gray 1
Iowa                Gray 2
Minnesota           Gray 2
New
Hampshire           Gray 2
North Dakota        Gray 2
Ohio                Gray 2
South Carolina      Gray 2
Tennessee           Gray 2
West Virginia       Gray 2
Alaska              Gray 3
  Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 357 of 474




Florida           Gray 3
Idaho             Gray 3
Indiana           Gray 3
Kentucky          Gray 3
Maryland          Gray 3
Michigan          Gray 3
Mississippi       Gray 3
Missouri          Gray 3
Nebraska          Gray 3
Nevada            Gray 3
Rhode Island      Gray 3
Texas             Gray 3
Virgin Islands    Gray 3
Virginia          Gray 3
Wisconsin         Gray 3
Arizona           Open
Arkansas          Open
California        Open
Colorado          Open
Guam              Open
Hawaii            Open
Louisiana         Open
Maine             Open
Montana           Open
New Jersey        Open
New York          Open
North Carolina    Open
Vermont           Open
Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 358 of 474




                        EXHIBIT C

      EXPECTED LOCAL COUNCIL CONTRIBUTIONS
Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 359 of 474




                     To Be Supplemented.
Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 360 of 474




                        EXHIBIT D

                LIQUIDATION ANALYSIS
            Case 20-10343-LSS              Doc 5485          Filed 07/02/21      Page 361 of 474




                                           Boy Scouts of America

                                                   Exhibit D

                                            Liquidation Analysis1

        This hypothetical liquidation analysis (this “Liquidation Analysis”) is based on certain
estimates and assumptions that the Debtors have developed, with the assistance of their advisors,
and which the Debtors consider to be reasonable under the circumstances of the Chapter 11 Cases.
These estimates and assumptions are inherently subject to significant economic, operational, legal,
and other uncertainties and contingencies that are outside of the Debtors’ control. Accordingly,
the Debtors cannot provide any assurance that the values reflected in this Liquidation Analysis
would be realized if the Debtors were, in fact, to undergo the liquidation discussed herein, and
actual results in the event of a liquidation could vary materially from this Liquidation Analysis.

       In summary, under the Plan a total of $474.0 million is estimated to be available to
unsecured creditors of which $401.7 million to $442.4 million is available to Abuse Claims.

1)    Introduction

     The Debtors, with the assistance of their legal and financial advisors, have prepared this
Liquidation Analysis in connection with the Plan and the Disclosure Statement. As described in
Article IX.D of the Disclosure Statement, section 1112(c) of the Bankruptcy Code provides that
the chapter 11 cases of non-profit corporations such as the Debtors may not be involuntarily
converted to cases under chapter 7 of the Bankruptcy Code. See 11 U.S.C. § 1112(c) (“The court
may not convert a case under [chapter 11] to a case under chapter 7 of this title if the debtor is a
farmer or a corporation that is not a moneyed, business, or commercial corporation, unless the
debtor requests such conversion.”). Because the Chapter 11 Cases could not be involuntarily
converted a chapter 7 liquidation, the Debtors submit that they are not required to satisfy the
requirements of section 1129(a)(7) in connection with confirmation of the Plan. Although the
Debtors do not believe they are required to satisfy the “best interests of creditors” test embodied
in section 1129(a)(7), the Debtors do believe that this Liquidation Analysis will be helpful to
holders of Claims as they evaluate their proposed treatment under the Plan. This Liquidation
Analysis shall not be construed as or deemed to constitute a waiver or admission of any kind. The
Debtors reserve all rights to oppose the applicability of the best interests test in the Chapter 11
Cases, including any arguments that the Local Councils must be included in the Liquidation
Analysis.

        The Liquidation Analysis permits holders of Impaired Claims to evaluate whether they will
receive or retain value under the Plan on account of their Claims of a value, as of the Effective
Date, that is not less than the amount that such holder would receive if the Debtors were liquidated
under chapter 7 of the Bankruptcy Code. To calculate the probable distribution to holders of
Claims in each Impaired Class if the Debtors were liquidated under chapter 7, the Liquidation
Analysis:

1
 All capitalized terms not otherwise defined herein shall have the meanings ascribed to them the Plan or Disclosure
Statement, as applicable.



                                                         1
               Case 20-10343-LSS              Doc 5485           Filed 07/02/21       Page 362 of 474




        i)       estimates the cash proceeds (the “Liquidation Proceeds”) that a chapter 7 trustee (the
                 “Trustee”) would generate if the Chapter 11 Cases were converted to cases under
                 chapter 7 on the Effective Date and the assets of the Debtors’ Estates and the Related
                 Non-Debtor Entities were liquidated;

        ii)      determines the distribution each holder of an Impaired Claim would receive from
                 the Liquidation Proceeds under the statutory priority scheme that applies in a case
                 under chapter 7; and

        iii)     compares each holder’s distribution from the Liquidation Proceeds to the
                 distribution such creditor would receive under the Plan if it were confirmed and
                 consummated.

      This Exhibit D to the Disclosure Statement contains three sets of analyses. The first section
contains the Liquidation Analysis applicable to the Debtors and Related Non-Debtor Entities. The
second section provides a similar analysis in relation to the Local Councils. Although the Debtors
do not believe they are required to satisfy the best-interests test as it relates to the Local Councils,
the Debtors have consented to including this analysis to address objections to the Disclosure
Statement asserted by the Tort Claimants’ Committee and various individuals holding Class 8
Direct Abuse Claims. Third and finally, this Exhibit D contains an analysis depicting a
combination of the Liquidation Analysis pertaining to the Debtors and Related Non-Debtor
Entities and the analysis pertaining to the hypothetical liquidation of the Local Councils. As noted
above, this Liquidation Analysis shall not be construed as or deemed to constitute a waiver or
admission of any kind. The Debtors reserve all rights to oppose the applicability of the best
interests test in the Chapter 11 Cases.

2)      Liquidation Analysis of Debtors and Related Non-Debtor Entities

        i)       Process and Assumption Overview

        This Liquidation Analysis was prepared on a consolidated basis and assumes that the
Debtors and all of the Related Non-Debtor Entities with material assets (specifically, National Boy
Scouts of America Foundation, Arrow WV, Inc., BSA Asset Management, LLC, and Learning for
Life) would be liquidated on a jointly administered but nonconsolidated basis. This Liquidation
Analysis has been prepared assuming that the Chapter 11 Cases are converted to chapter 7 on or
about December 31, 2021 (the “Conversion Date”) and that Related Non-Debtor Entities file for
chapter 7 liquidation at that time. Certain of the Related Non-Debtor Entities are not subsidiaries
of the BSA but rather are independently incorporated non-stock, non-profit entities. Accordingly,
the Liquidation Analysis does not consider any defenses that could be raised by the Related Non-
Debtor Entities as to whether their assets would be available to the BSA’s creditors, which
defenses, if successful, would reduce the recoveries set forth herein. The Debtors have assumed
that the liquidation would occur over an approximately six-month time period. This assumption
is consistent with assumptions utilized for hypothetical liquidations analyses in other chapter 11
cases. In the Debtors’ view, six months is the minimum time period that would be required to
complete the sale of substantially all of the Debtors’ unrestricted assets,2 monetize and collect
2
    For purposes of this Exhibit D, a “restricted” asset is an asset that is subject to enforceable use restrictions under




                                                             2
              Case 20-10343-LSS            Doc 5485           Filed 07/02/21      Page 363 of 474




receivables and other unrestricted assets of the Debtors and Related Non-Debtor Entities, and
administer and wind-down the estates. Except as otherwise noted herein, the Liquidation
Analysis is based upon the Debtors’ and Related Non-Debtor Entities’ unaudited pro forma
consolidated balance sheets as of February 28, 2021, and those values are assumed to be
representative of the Debtors’ and Related Non-Debtor Entities’ assets and liabilities as of the
Conversion Date unless otherwise noted. Any projected balance sheet amounts presented in this
Liquidation Analysis are intended to be a proxy for actual balances on the Conversion Date (the
“Liquidation Balances”). In addition, this Liquidation Analysis incorporates certain adjustments
to account for the effects of the chapter 7 liquidation process, including costs of winding down the
Debtors’ and Related Non-Debtor Entities’ estates, employee-related costs, and professional and
Trustee fees.

        It is assumed that, on the Conversion Date, the Bankruptcy Court would appoint the
Trustee, who would sell the unrestricted assets of the Debtors’ and Related Non-Debtor Entities’
bankruptcy estates and distribute the Liquidation Proceeds, net of liquidation-related costs, to
creditors in accordance with the statutory priority scheme provided for under section 726 of the
Bankruptcy Code. To maximize recoveries in an expedited process, this Liquidation Analysis
assumes that the Trustee’s initial step would be to develop a liquidation plan to generate
Liquidation Proceeds from the sale of the Debtors’ and Related Non-Debtor Entities’ unrestricted
assets for distribution to creditors. This Liquidation Analysis assumes the appointed Trustee will
retain legal and financial advisors and real estate and other brokers to assist in the liquidation.

        This Liquidation Analysis assumes that a Trustee would immediately begin the wind-down
process following a conversion to chapter 7, with minimal employee and operating costs
continuing during the liquidation process. The Debtors’ and Related Non-Debtor Entities’
unrestricted assets would be marketed on an accelerated timeline, and asset sales would generally
occur within the six-month wind-down period. Asset values in the liquidation process are assumed
to be driven by, among other factors:

              the accelerated time frame in which the assets are marketed and sold;

              the loss of key personnel;

              negative public sentiment and damage to the BSA’s brand; and

              the general forced nature of the sale.

       The cessation of operations in a liquidation would likely trigger certain Claims that
otherwise would not exist under a Plan absent a liquidation. Examples of these kinds of Claims
include, without limitation, potential employee Claims (such as severance or WARN Act Claims)
and executory contract and unexpired lease rejection damages Claims. The amounts of these
Claims could be material and certain of these Claims could be entitled to administrative or priority

applicable law or an asset that the Debtors, the Related Non-Debtor Entities or the Local Councils hold in a fiduciary
capacity for the sole benefit of donors, their intended beneficiaries, or members of the public who have entrusted the
Debtors, Related Non-Debtor Entities or Local Councils to carry out their respective charitable missions. The
Bankruptcy Code recognizes and enforces these state-law restrictions in bankruptcy cases of charitable non-profit
corporations under sections 363(d)(1) and 541(d) of the Bankruptcy Code.



                                                          3
             Case 20-10343-LSS               Doc 5485           Filed 07/02/21        Page 364 of 474




payment status under the relevant provisions of the Bankruptcy Code. Administrative and priority
Claims would be paid in full from the Liquidation Proceeds before the balance of such proceeds
would be made available to holders of allowed general unsecured Claims. Estimates of certain of
these potential additional Claims have been included in the Liquidation Analysis.

        Except as described below with respect to the Debtors’ restricted investments, no recovery
or related litigation costs have been attributed to any potential avoidance actions under the
Bankruptcy Code, including potential preference or fraudulent transfer actions. The Debtors
believe that the vast majority of the payments made to creditors in the 90 days preceding the
chapter 11 proceedings (including one year for insiders) were in the ordinary course of business
and when weighed against, among other issues, the cost of such litigation, the uncertainty of the
outcome thereof and anticipated disputes regarding these matters, the outcome of such litigation is
unlikely to affect materially the outcome of the Liquidation Analysis. Additionally, this analysis
does not include estimates for tax consequences, either federal or state, that may be triggered upon
the liquidation and sale of assets; these tax consequences could be material. Finally, the
Liquidation Analysis assumes that there will not be any proceeds from the Debtors’ directors and
officers liability insurance available to satisfy creditors generally because the Debtors are unaware
of any legally viable causes of action that could be asserted on behalf of the general creditor body
that would recover from the Debtors’ directors and officers liability insurance.

        A substantial amount of the Debtors’ and certain of the Related Non-Debtors Entities’
assets are subject to valid and enforceable donor-imposed restrictions on use or disposition of such
assets.3 Under applicable law, restricted assets do not constitute property of the estate and would
not be available to creditors in a chapter 7 liquidation.4 The Liquidation Analysis excludes the
value of those assets in calculating the gross Liquidation Proceeds unless specifically noted.
Moreover, certain of the Debtors’ and Local Councils’ properties may be less marketable due to
disputes over their classification as being restricted or unrestricted, limitations on their use
including requirements to be used in the same manner, or restrictions on commercial
development.5


3
 The Debtors are continuing to assess their restricted assets in connection with the adversary complaint filed by the
Tort Claimants’ Committee on January 8, 2021 (Adv. Pro. No. 21-50032).
4
  In a chapter 7 liquidation of a charitable non-profit corporation, courts often apply the cy pres doctrine to carry out
a donor’s intent rather than distribute a restricted donation to creditors. For example, in Salisbury v. Ameritrust Tex.
N.A. (In re Bishop College), 151 B.R. 394 (Bankr. N.D. Tex. 1993), the trustee of a testamentary trust declined to
continue to pay trust income to a defunct private college that had commenced chapter 7 proceeds on the basis that the
original purpose of the gift—providing scholarships—had become impossible to fulfill. Id. at 396. The bankruptcy
court denied the chapter 7 trustee’s turnover action, holding that, “[u]nder Texas law, where the particular charitable
purpose for which the trust was created becomes impossible of achievement or illegal or impracticable, the trust does
not fail if the settlor has shown a general intention that his property shall be used for charitable purposes.” Id. at 400.
In this situation, the court reasoned, “the court will exercise its cy pres power to authorize that the property be applied
to some other some other particular charitable purpose falling within the general intention of the settlor,” and that “the
court will choose the public charity which is as near as possible to the one designated by the settlor.” Id.
5
  In re Save Our Springs (S.O.S.) All., Inc., 388 B.R. 202, 239 (Bankr. W.D. Tex. 2008) (finding, in a non-profit
chapter 11 case, that “the evidence offered by the debtor regarding its assets and their values . . . [was] credible and
substantial” and that such evidence was sufficient to meet the best interests test, “considering the unique nature of the
Debtor as a non-profit organization dependent on contributions that are voluntary and may be restricted, and of the




                                                            4
              Case 20-10343-LSS            Doc 5485          Filed 07/02/21      Page 365 of 474




        In addition, certain other factors could materially diminish the Liquidation Proceeds due to
the nature of the Debtors’ status as non-profit entities. The Debtors will be required to comply
with the applicable non-bankruptcy law that governs non-profit entities in connection with the
disposition of their assets. These obligations vary among jurisdictions, but can require, inter alia,
consent from a state’s attorney general or other governmental authorities. State attorneys general
may intervene or, depending upon state law, be compelled to intervene, in a chapter 7 liquidation
to ensure that the intent of donors is carried out and that the restricted donations are not distributed
to creditors.6 The costs that attend these potential disputes and related delays and uncertainty
regarding the same are not factored into this Liquidation Analysis and could reasonably be
expected to negatively impact the Liquidation Proceeds.

        Under a chapter 7 liquidation, moreover, it is likely that the BSA’s defined benefit pension
plan would be terminated and the Pension Benefit Guarantee Corporation (the “PBGC”) would
pursue its Claim of approximately $1.1 billion against all members of the controlled group, which
are jointly and severally liable for such amounts and include the Related Non-Debtor Entities and
Local Councils. The Debtors expect that under section 4068(a) of ERISA, the PBGC would
successfully assert a lien arising as of the termination date against each member of the controlled
group in an amount not to exceed 30% of the “collective net worth” of all members of the
controlled group combined. However, for any member of the controlled group that has filed for
bankruptcy prior to the termination, the automatic stay will generally prevent perfection of any
lien under ERISA. The PBGC’s Claim could therefore be asserted jointly and severally against
each member of the controlled group in the full amount of the approximately $1.1 billion Claim,
provided that the PBGC’s Claim, to the extent not secured by a lien under ERISA, would likely be
treated as a General Unsecured Claim. The Liquidation Analysis assumes that the lien on Related
Non-Debtor Entity and Local Council assets would represent 30% of Liquidation Proceeds
remaining for all of the Debtors, Related Non-Debtor Entities, and Local Councils combined after
wind down costs and secured debt, if any.

        Approximately 82,500 non-duplicative Claims alleging Abuse were timely filed against
the BSA in the Chapter 11 Cases. The BSA and certain Local Councils have procured commercial
general liability policies from multiple insurers since the 1930s to protect themselves from losses
including Abuse Claims. This Liquidation Analysis does not account for any recovery from
insurance proceeds (irrespective of whether an insured Claim relates to Abuse) on the basis that
recoveries from such proceeds are assumed to be materially the same or greater under a plan of
reorganization that provides for a global resolution of Abuse Claims than under a chapter 7
liquidation.7

      ii)        Distribution of Net Proceeds to Claimants

        Any available net proceeds would be allocated to holders of Claims in accordance with the
priority scheme of section 726 of the Bankruptcy Code:


Debtor's other assets . . .”).
6
  See In re Bishop College, 151 B.R. at 397 (observing that the Texas attorney general intervened in the chapter 7
trustee’s turnover action, which under Texas law “is required in all disputes involving charitable trusts”).
7
  The Debtors believe the value of its insurance policies will be maximized under the Plan, in part because the Local
Councils are additional or named insureds under many of the policies.



                                                         5
                Case 20-10343-LSS       Doc 5485        Filed 07/02/21   Page 366 of 474




                Liquidation Adjustments / Super Priority Claims – includes estimated fees paid to the
                 U.S. Trustee and Clerk of the Bankruptcy Court, wind-down costs and certain
                 Professional Fees and broker fees;

                Secured Claims – includes 2010 Bond Claims, 2012 Bond Claims, 2010 Credit
                 Facility Claims, 2019 RCF Claims, and the secured portion of the PBGC’s Claim
                 consistent with section 4068(a) of ERISA and PBGC guidance under 29 CFR §
                 4062.4;

                Chapter 11 Administrative and Priority Claims – includes estimated Claims held by
                 creditors that are able to assert liens on particular assets, including certain trade
                 vendors in addition to Claims for post-petition accounts payable, post-petition
                 accrued expenses including professional fees, taxes, employee obligations, Claims
                 arising under section 503(b)(9) of the Bankruptcy Code, and Unsecured Claims
                 entitled to priority under section 507 of the Bankruptcy Code; and

                General Unsecured Claims – includes prepetition trade Claims, prepetition rejection
                 damages Claims, and other types of prepetition liabilities; Abuse and non-Abuse
                 litigation Claims; and unsecured and unrecovered PBGC Claims.

       Under the absolute priority rule, no junior creditor would receive any distributions until all
senior creditors are paid in full. The assumed distributions to creditors as reflected in the
Liquidation Analysis are estimated in accordance with the absolute priority rule.

     iii)        Conclusion

        This Liquidation Analysis was prepared before the completion of the reconciliation and
allowance process for Claims against the Debtors and without any deadline for filing Claims
against the Related Non-Debtor Entities’ chapter 7 estates in a hypothetical liquidation, and so the
Debtors have not had an opportunity to fully evaluate Claims against the Debtors or to adjudicate
such Claims before the Bankruptcy Court. Accordingly, the amount of the final Allowed Claims
against the Debtors’ estates may differ from the Claim amounts used in this Liquidation Analysis.
Additionally, asset values discussed herein may be different than amounts referred to in the Plan,
which presumes the reorganization of the Debtors’ assets and liabilities under chapter 11 of the
Bankruptcy Code. The estimated liquidation recoveries and proceeds waterfall are presented
herein as a consolidated summary of each individual liquidating estate with their estimated
recoveries.

       The Debtors determined, as summarized in the following analysis, upon the Effective Date,
the Plan will provide all creditors with a recovery (if any) that is not less than what they would
otherwise receive pursuant to a liquidation of the Debtors under chapter 7 of the Bankruptcy Code,
and thus the Plan satisfies the requirement of 1129(a)(7) of the Bankruptcy Code, if the Bankruptcy
Court determines that such requirement is applicable to non-profits debtors in chapter 11.

        The following Liquidation Analysis should be reviewed with the accompanying notes.

     iv)         General Liquidation Summary and Detail – Debtors and Related Non-Debtor
                 Entities


                                                    6
              Case 20-10343-LSS           Doc 5485          Filed 07/02/21      Page 367 of 474




Liquidation Proceeds
 A.     Cash and Cash Equivalents – Represents Cash and Cash equivalents of the Debtor and
        Related Non-Debtor Entities as of the Conversion Date based on the BSA’s most recent
        financial projections, segregated between restricted and unrestricted balances.
        Restricted cash balances reflect donor imposed restrictions on use and disposition and
        accordingly such amounts are excluded from the Liquidation Proceeds (see Note B
        below). The Debtors estimate a 100% recovery on the unrestricted cash balances.

              Cash Securing Letters of Credit – Reflect cash held by JPM to secure letters of credit
               issued for the benefit of Old Republic Insurance (“ORIC”). ORIC is assumed to
               draw on the letters of credit in full and JPM is assumed to be able to recover against
               this cash collateral in full. The cash is included in the Liquidation Proceeds and in
               the recovery to JPM.

    B.    Investments – Represents investments of the Debtor and Related Non-Debtor Entities as
          of the Conversion Date based on the BSA’s most recent financial projections, segregated
          between restricted and unrestricted, and excluding non-controlling interest in the BSA
          Commingled Endowment Fund, LP (i.e., the limited partnership interests owned by the
          Local Councils). Restricted investment balances reflect donor imposed restrictions on
          use and disposition and accordingly such amounts are excluded from the Liquidation
          Proceeds.8 There is the potential for litigation related to asset restrictions in a
          liquidation, which could result in certain unrestricted investments being determined to
          be restricted or certain restricted investments being determined to be unrestricted. The
          Tort Claimants’ Committee has commenced an adversary proceeding relating to the
          restriction of certain of the Debtors’ assets. Although the Debtors believe the action is
          meritless, for illustrative purposes, the Liquidation Analysis assumes $25 million of
          currently restricted investments could be available to creditors in a liquidation. The Plan
          includes a proposed means to resolve any and all disputes regarding the Debtors’
          designation of assets as “restricted” or “core,” including the claims asserted in the
          complaint filed by the Tort Claimants’ Committee in the adversary proceeding entitled
          Official Tort Claimants’ Committee of Boy Scouts of America and Delaware BSA, LLC
          v. Boy Scouts of America and Delaware BSA, LLC, Adv. Pro. No. 21-50032 (LSS). To
          achieve this, the cash to be contributed to the Settlement Trust has been increased by
          $50 million by lowering the amount of Unrestricted Cash and Investments retained by
          the Reorganized BSA. After careful evaluation, the Debtors determined they are able to
          fund this substantial increase in assets to be contributed because certain restricted
          investments could be used in a manner consistent with their applicable restrictions on
          use and disposition to support activities included in the Debtors’ financial projections.
          This would not be the case in a liquidation. The Debtors estimate a 100% recovery on
          unrestricted investments plus the $25 million of restricted investments.

    C.    Accounts Receivable – Accounts receivable are comprised of invoiced and accrued third
          party receivables, including receivables from the Local Councils, and other non-trade

8
   These amounts are subject to the adversary proceedings currently pending before the Bankruptcy Court further
discussed in Article V.J.2 of the Disclosure Statement.



                                                        7
      Case 20-10343-LSS         Doc 5485        Filed 07/02/21   Page 368 of 474




     receivables and deposits. Accounts Receivable is presented based on the BSA’s most
     recent financial statements and is assumed to be materially consistent as of the
     Liquidation Date. Estimated recovery percentages for accounts receivable are between
     approximately 33% and 35%.

D.   Investment Income Receivables – Comprised of accrued investment earnings primarily
     from the BSA’s restricted investment holdings. These amounts are based on the BSA’s
     recent financial statements and balances are assumed to be materially consistent with
     balances as of the liquidation date. Investment income receivables are excluded from
     the Liquidation Proceeds.

E.   Pledges Receivable – Pledges receivables reflect unconditional donor pledges at
     estimated net present collectable value. As the pledges are both donor restricted and
     highly unlikely to be enforceable in a liquidation they are valued at zero. Additional
     pledges not reflected on the financial statements are conditional and thus could not be
     collected in a liquidation.

F.   Related Party Receivables – Interfund receivables are comprised of amounts due to/from
     Related Non-Debtor Entities. These amounts are consolidated and eliminated within
     this Liquidation Analysis. The most significant Related Party Receivable is a note
     receivable due from Arrow, which is secured by a deed of trust in the Summit high
     adventure facility, Arrow’s only asset, and which note is pledged to JPM under the
     BSA’s credit agreements. In lieu of showing a recovery on this line in the schedule, the
     recovery from the liquidation of the Summit is reflected as part of Land Building &
     Equipment below. Gross recoveries on this note total $35 million. Proceeds from the
     intercompany note via the sale of Arrow’s assets are assumed to satisfy JPM’s Secured
     Claims.

G.   Inventory – Inventory is primarily comprised of branded and non-branded Boy Scout
     apparel, High Adventure Base general inventory stock, and other miscellaneous
     inventory items. Inventory is presented based on the BSA’s most recent financial
     statements. Inventory is assumed to be materially consistent as of liquidation date as in
     the BSA’s current financial statements. Estimated recoveries are based on liquidation
     assumptions that include only sellable apparel and stock at substantially discounted
     values. Inventory reserves are not contemplated within this analysis.

H.   Prepaid and Deferred Charges – Primarily comprised of prepaid Insurance Policies,
     professional fees, and deferred expenses. Prepaids are presented based on the BSA’s
     most recent financial statements. Prepaid insurance recoveries are estimated to be $0
     based on a detailed breakdown of 2021-2022 plan year Insurance Policies, assuming no
     additional prepayments during the liquidation period through June 30, 2022. Prepaid
     professional fees are assumed to be recovered 100% and applied against administrative
     professional fee Claims in a liquidation scenario. Deferred charges are recovered at 0%
     of current financial statement balances.

I.   Land, Building, and Equipment (net) – Primarily comprised of the BSA’s national
     headquarters, High Adventure Bases, distribution center, various furniture and fixtures,



                                            8
    Case 20-10343-LSS        Doc 5485        Filed 07/02/21   Page 369 of 474




and software and computers. Land, building, and equipment balances are presented
based on the Debtor and Related Non-Debtor Entities most recent financial statements.
Pro forma balances represent the following:

    National HQ, National Distribution Center, the High Adventure Bases (Philmont,
     Sea Base, and Northern Tier), and Summit are presented based on valuations
     conducted by third party experts during the course of this bankruptcy and reflect
     estimates of the fair market value of the respective properties. Scouting U is
     presented based on the proceeds expected to be generated from a pending sale of the
     property. The BSA also owns a portfolio of Oil and Gas Interests. These rights, and
     the value of the rights, are not included within the financial statements, however, are
     included in the pro forma fair market value balance of land, building, and equipment
     based on a recent third party valuation report.

    The remaining balance of land, building, and equipment which primarily includes
     furniture, fixtures, capital and project improvements, and software and computers is
     estimated to be materially consistent to the BSA’s most recent financial statements.

    Pro forma balances are presented before depreciation and amortization.

After a review of the assets, the Debtors and their advisors concluded that the forced sale
of the Debtors’ assets in the compressed timeframe that typically occur during a chapter
7 liquidation would likely result in a valuation discount relative to “fair value.” The
liquidation value of land, buildings, and equipment is stratified based on estimated
recoveries ranging from 80% to 85% recovery on brokers opinion of value of the
national headquarters ($11.6 million) and distribution center ($7.3 million), fair market
value appraisals of each of the High Adventure Bases (Philmont South Ranch $153
million, Sea Base $29 million, and Northern Tier $8.4 million including the Summit
($42.8 million), and an appraisal of the Oil and Gas Interests ($7.6 million). For the
former Scouting U building ($2.0 million), recoveries are presented at 100% of pending
sale price less commissions and other closing costs. Recoveries on remaining assets are
expected to be minimal based on the nature of the assets and the circumstances of a
chapter 7 liquidation. Total land, building, and equipment recoveries range from 58%
to 63% of pro forma values.

Certain of the BSA’s properties are collateral for JPM’s Secured debt. These properties
include the national headquarters, Philmont Scout Ranch, and the High Adventure Bases
at Sea Base and Northern Tier. Liquidation proceeds from these properties are assumed
to satisfy JPM’s Secured debt first, with any remaining proceeds made available to
creditors based on priority. As noted above, the value of the Summit which flows to
BSA through a note receivable is also reflected in the value of land, building and
equipment and is subject to JPM’s security interest.

The sale of certain of the High Adventure Bases and other properties could be disputed
by third parties, potentially driving down their value or barring them from sale entirely
if determined to be restricted property and non-alienable under applicable law; however,
that issue is not addressed herein given the JPM lien. Similarly the High Adventure



                                         9
        Case 20-10343-LSS          Doc 5485      Filed 07/02/21      Page 370 of 474




       Bases are core to the mission of scouting and as such may not be subject to liquidation
       or the proceeds may not be available to all creditors.

J.     Other Assets – Other assets are primarily comprised of miscellaneous equipment located
       at the Summit property, pooled and gift annuity investments, and off-balance sheet art.
       Balances are presented based on BSA’s most recent financial statements with the
       exception of the Artwork balances which is reflected at an estimated fair market value
       of $59 million based primarily on a 2012 appraisal. Recoveries are assumed between
       50% and 80% for Artwork given indications that the value of the Artwork would be
       significantly depressed in a sale over a compressed timeframe as well as the impact of
       the BSA bankruptcy and Abuse Claims on the value of the Artwork, while the remaining
       balance of other assets is assumed to recover 100% for pooled and gift annuity
       investments and between 5% and 25% for Summit assets. Note that it is possible that
       the beneficiaries of the annuities and pooled investments would try to assert some type
       of priority to those assets which would reduce the liquidation value. In addition some
       of these assets are core to the mission of scouting as such may not be available to all
       creditors.

       There is no value attributed to the Debtors’ intellectual property given that it derives
       from a congressional charter that is non-transferable and thus it is unclear if any value
       could be derived.



Liquidation Distributions

K.     Operational Wind Down Costs represent an estimate of the costs incurred during a
       liquidation of the assets of the Debtor and Related Non-Debtor Entities and reflect BSA
       and its advisor’s most recent budget for operational expenses during 2021 under a wind
       down scenario. Wind down costs primarily include payroll, and related expenses, costs
       to maintain the BSA’s supply and distribution center, high adventure base operating
       costs, general liability and other Insurance Policies, and other non-high adventure base
       operating expenses. Operating expenses are assumed to reduce significantly during a
       liquidation between 25% and 75% of projected monthly costs. Further, wind down
       expenses are reduced on a month to month basis during the liquidation period to account
       for expected closures of facilities and further reductions in labor force as the liquidation
       process progresses.

L.     Chapter 7 Trustee Fees would be limited to the fee guidelines in Section 326(a) of the
       Bankruptcy code. The Debtors assumed that trustee fees are approximately 3% of entity
       gross Liquidation Proceeds.

M.     Chapter 7 Professional Fees include the estimated cost for financial advisors, attorneys
       and other professionals retained by the Trustee. In the Liquidation Analysis, chapter 7
       professional fees are estimated to be approximately 1.5% of gross Liquidation Proceeds
       excluding current cash on-hand. These fees are applied on an individual basis across
       each liquidating entity based on the estimated Liquidation Proceeds available to each



                                               10
             Case 20-10343-LSS       Doc 5485      Filed 07/02/21     Page 371 of 474




         Estate excluding current Cash on-hand. The amount of professional fees is estimated
         based on our best estimate based on the size and nature of the case; however, this amount
         can fluctuate based on length and complexity of the wind-down process and could be
         substantially greater than the amounts assumed herein which would further reduce
         recoveries to creditors.

N.       Claims Processing Costs include an estimate of the costs of administering Claims to
         various claimants, primarily Abuse litigation claimants. Estimates reflect a minimum of
         $1 million.

O.       Secured Lender Professional Fees are estimated between $700,000 and $1 million during
         the liquidation period.

P.       Broker Fees include the estimated cost to market and dispose of substantially all of the
         BSA’s land, building, equipment and Artwork. In the Liquidation Analysis, chapter 7
         broker fees are estimated to be approximately 2.0% of gross Liquidation Proceeds from
         these asset classes.

Claims

Q.       Secured Claims

             The Liquidation Analysis assumes that all letters of credit are drawn and as a result
              the outstanding funded debt totals $328 million. Debt is assumed to be Secured by
              the gross Liquidation Proceeds of certain of the BSA’s real property assets,
              unrestricted Cash, unrestricted investments, and certain accounts receivable balances
              including the note receivable from Arrow WV which is Secured by the Summit high
              adventure facility. In addition the debt benefits from replacement liens pursuant to
              the Cash Collateral Order to the extent of any diminution in value of the collateral.
              Secured debt is estimated to be recovered at 100% of total Claims.

             The Liquidation Analysis assumes that a portion of the PBGC Claim, asserted
              against Related Non-Debtor Entities, is Secured by a lien in the amount of 30% of
              Liquidation Proceeds remaining for all members of the control group combined after
              wind down costs and Secured debt, if any. The Secured PBGC Claim is estimated
              between $464 million and $494 million.

R.       Administrative and Priority Claims

             The Liquidation Analysis assumes that priority Claims consist of priority employee
              benefits pursuant to Section 507(a)(4) of the Bankruptcy code which are estimated
              to be $20 million as of the Conversion Date, comprised primarily of accrued
              employee benefit costs, severance, seasonal and part time payroll costs, and
              503(b)(9) Claims. Full time salaried employees assumed to be paid current
              immediately prior to the Conversion Date.

             Post-Petition Professional Fees as of the Conversion Date are estimated to be $45.9
              million. Post-Petition Trade Claims are estimated to be $18.0 million as of the


                                                 11
         Case 20-10343-LSS        Doc 5485      Filed 07/02/21     Page 372 of 474




          Conversion Date based on BSA’s most recent financial projections.

         Administrative and priority Claims are estimated to recover at 100% in the
          Liquidation Analysis.

S.   General Unsecured Claims

         The below chart reflects the aggregation of individual Liquidation Analyses of the
          Debtors and, independently, the Related Non-Debtor Entities. Certain general
          unsecured claims presented in the Liquidation Analysis recover a greater percentage
          than the pro rata share of proceeds available for these unsecured claims due to the
          recoveries within individual Debtor and Related Non-Debtor Entity Liquidations.

         The Liquidation Analysis estimates that there will be between $12.4 million and
          $42.6 million of proceeds available to satisfy General Unsecured Claims. As some
          of these proceeds may be from assets that are core to the mission of Scouting, it is
          possible that some or all of this value may only be available for certain core creditor
          Claims including that of the PBGC.

         General Unsecured Claims are assumed to include estimated Abuse Claims,
          unrecovered unsecured PBGC Claim, employee-related Claims (primarily
          Restoration Plan Claims), contract rejection Claims, and pre-petition trade payables
          and accrued liabilities.

         Non-Abuse litigation Claims are assumed to recovery from applicable insurance and
          are not contemplated in the Liquidation Analysis.

         An estimate of the remaining unrecovered asserted PBGC Claim of $1.1 billion is
          included in the General Unsecured Claims pool.

         As described in Article V.N of the Disclosure Statement, Abuse Claims are estimated
          to be between $2.4 and $7.1 billion and the Liquidation Analysis presents Abuse
          Claim recoveries under both a high ($7.1 billion) and low ($2.4 billion) assumption.
          As noted in the Disclosure Statement in Article V.N, this aggregate estimation of
          liability takes into account a number of different factors including assumptions
          concerning the estimated number of time-barred Abuse Claims. The range used in
          the Disclosure Statement and this Liquidation Analysis is merely an estimate of the
          Debtors’ aggregate liability, which could be significantly greater or lower depending
          upon, among other things, changes to the assumptions concerning the number of
          time-barred claims or the accuracy and sufficiency of information provided by the
          Abuse Claimants on their Proof of Claim submissions. As applied to individual
          Abuse Claims, the Liquidation Analysis provides an estimate of the percent-on-the-
          dollar recovery that individual claimants would receive in a hypothetical liquidation.
          However, the value of any particular individual claim that this percentage applies to
          is highly dependent on the facts and circumstances of the individual claim. For
          example, although the same percentage recovery applies to all claims whether or not
          time-barred, the average value of time-barred claims is significantly less (and in



                                              12
    Case 20-10343-LSS        Doc 5485      Filed 07/02/21     Page 373 of 474




     many cases may not have any value) in comparison to the average value of claims
     that are not time-barred.

    Contract rejection Claims are estimated to be $8 million and do not include any
     estimates for additional executory contract rejection Claims arising as a result of the
     liquidation.

    General Unsecured Claims recover between 0.2% and 0.5% in the Debtor and
     Related Non-Debtor Entity Liquidation Analysis based on high Abuse Claims ($7.1
     billion) and between 0.4% and 1.2% based on low Abuse Claims ($2.4 billion).




                                         13
                      Case 20-10343-LSS                               Doc 5485                     Filed 07/02/21               Page 374 of 474




  Summary Liquidation Analysis – Debtors and Related Non-Debtor Entities

                                                                            Asset Values                      Estimated Recovery (%)                Estimated Recovery ($ 000s)
                                                            Book Value      Adjustments     Pro Forma
                                                     Note   at 2/28/2120        to BV           BV / FMV     Low       Mid        High            Low           Mid           High

Assets
 Cash and Cash Equivalents                            A     $    111,518    $     52,533 $        164,051     100%      100%           100%   $   164,051   $   164,051   $   164,051
 Cash and Cash Equivalents: Restricted                A           32,627         (10,128)          22,499       0%        0%             0%           -             -             -
 Investments                                          B          127,462        (110,632)          16,830     100%      100%           100%        16,830        16,830        16,830
 Investments: Restricted                              B          174,782           3,968          178,750      14%       14%            14%        25,000        25,000        25,000
 Accounts Receivable                                  C           16,762             218           16,980      33%       34%            35%         5,573         5,736         5,899
 Investment Income Receivable                         D              653             -                653       0%        0%             0%           -             -             -
 Pledges Receivable                                   E           17,207             -             17,207       0%        0%             0%           -             -             -
 Related Party Receivables                            F              -               -                -         0%        0%             0%           -             -             -
 Inventory                                            G           56,407          16,944           73,350       8%        9%            10%         5,731         6,448         7,164
 Prepaid and Deferred Charges                         H           63,036             -             63,036       5%        5%             5%         3,101         3,101         3,101
 Land, Building, and Equipment (Net)                  I          476,143        (111,500)         364,643      58%       61%            63%       212,291       221,358       230,425
 Other                                                J           17,353          59,337           76,690      48%       60%            72%        36,909        46,222        55,536
Total Gross Liquidation Proceeds                            $   1,093,950   $     (99,261) $      994,689      47%       49%            51%   $   469,485   $   488,745   $   508,006

( - ) Less Cost of Liquidation
 ( - ) Liquidation Wind-Down Expenses                 K                                                                                       $    (13,262) $   (15,603) $        (17,943)
 ( - ) Chapter 7 Trustee Fees                         L                                                                                            (15,134)     (15,742)          (16,350)
 ( - ) Trustee's Professional Fees                    M                                                                                             (4,117)      (4,844)           (5,570)
 ( - ) Claims Processing Costs                        N                                                                                             (1,000)      (1,000)           (1,000)
 ( - ) Secured Lender Professional Fees               O                                                                                               (715)        (842)             (968)
 ( - ) Broker Fees                                    P                                                                                             (4,836)      (5,194)           (5,552)
Total Liquidation Costs                                                                                                                       $    (39,064) $   (43,224) $        (47,384)

Total Net Liquidation Proceeds                                                                                                                $   430,421   $   445,522   $   460,622


                                                                 Estimated Claims           Estimated         Estimated Recovery (%)                Estimated Recovery ($ 000s)
                                                                                                Claims
                                                                Low              Mid        Pool (High)      Low       Mid        High            Low           Mid           High

Secured Claims
 JPMorgan Funded Debt                                       $    232,262    $    232,262    $      232,262    100%      100%           100%   $   232,262   $   232,262   $   232,262
 JPMorgan Letters of Credit                                       95,842          95,842            95,842    100%      100%           100%        95,842        95,842        95,842
 PBGC Termination Claim                                          494,310         494,310           494,310      1%        1%             1%         6,382         6,395         6,408
Total Secured Claims                                  Q     $    940,728    $    940,728    $      881,571     36%       36%            38%   $   334,486   $   334,499   $   334,512

Proceeds Available After Secured Claims                                                                                                       $    95,935   $   111,022   $   126,110

Administrative / Priority Tax Claims
 Employee Related Claims                                    $     19,651    $     19,651    $       19,651    100%      100%           100%   $    19,651   $    19,651   $       19,651
 Professional Fee Claims                                    $     45,916    $     45,916            45,916    100%      100%           100%        45,916        45,916           45,916
 Post-Petition Trade Claims                                 $     17,975    $     17,975            17,975    100%      100%           100%        17,975        17,975           17,975
Total Administrative / Priority Tax Claims            R     $     83,542    $     83,542    $       83,542    100%      100%           100%   $    83,542   $    83,542   $       83,542

Proceeds Available for General Unsecured Creditors                                                                                            $    12,393   $    27,481   $       42,568

General Unsecured Claims (High)
 Trade Payables and Accrued Expenses                        $       5,350   $       5,350   $        5,350    0.2%       0.3%          0.5%   $         8   $        18   $           28
 Employee Related Claims                                           22,689          22,689           22,689    0.2%       0.3%          0.5%            34            76              117
 Real Property & Equipment Lease Rejection Damages                  8,000           8,000            8,000    0.2%       0.3%          0.5%            12            27               41
 Abuse Claims                                                   7,100,000       7,100,000        7,100,000    0.2%       0.3%          0.5%        10,684        23,690           36,697
 PBGC Termination Claim                                           605,690         605,690        1,093,592    0.2%       0.3%          0.5%         1,655         3,670            5,685
Total General Unsecured Claims (High)                 S     $   7,741,729   $   7,741,729   $    8,229,630    0.2%       0.3%          0.5%   $    12,393   $    27,481   $       42,568

Proceeds Available After General Unsecured Claims                                                                                             $         -   $         -   $           -

General Unsecured Claims (Low)
 Trade Payables and Accrued Expenses                        $       5,350   $       5,350   $        5,350    0.4%       0.8%          1.2%   $        19   $        42   $           64
 Employee Related Claims                                           22,689          22,689           22,689    0.4%       0.8%          1.2%            80           176              273
 Real Property & Equipment Lease Rejection Damages                  8,000           8,000            8,000    0.4%       0.8%          1.2%            28            62               96
 Abuse Claims                                                   2,400,000       2,400,000        2,400,000    0.4%       0.8%          1.2%         8,412        18,652           28,892
 PBGC Termination Claim                                         1,100,000       1,100,000        1,093,592    0.4%       0.8%          1.2%         3,855         8,549           13,242
Total General Unsecured Claims (Low)                  S     $   3,536,039   $   3,536,039   $    3,529,630    0.4%       0.8%          1.2%   $    12,393   $    27,481   $       42,568

Proceeds Available After General Unsecured Claims                                                                                             $         -   $         -   $           -

Note: Recovery percentages are based on a) asset proceeds recovered divided by pro forma asset
balances and b) claims recoveries based on the low, mid, and high ranges of estimated claims




                                                                                                14
           Case 20-10343-LSS         Doc 5485      Filed 07/02/21     Page 375 of 474




3)    General Liquidation Summary and Detail – Local Councils


        As noted above, although the Debtors do not believe they are required to satisfy the best
interests test as it relates to the non-debtor Local Councils, various parties have objected to the
Disclosure Statement, including the Tort Claimants’ Committee, and the Debtors have agreed to
provide a hypothetical analysis depicting the liquidation of the Local Councils utilizing the same
assumptions as the Liquidation Analysis for the Debtors and Related Non-Debtor Entities.
Accordingly, the following analysis depicts an aggregated summary of hypothetical Local Council
liquidations on an aggregate basis, which are assumed to occur independently during an orderly
liquidation process over six months after the Conversion Date. Local Council liquidation analysis
is based on the unaudited pro forma financial statements of Local Councils as of February 28, 2021
(refer to Exhibit D-1: Individual Local Council Balance Sheets below). While the Debtors have
significant financial information related to the Local Councils, including balance sheets and
property valuations (refer to Exhibit D-2: Local Council Property Value Information below), there
is a significantly higher degree of variability and potential for market saturation associated with
the liquidation of approximately 251 independent entities and thus greater risk that the actual
recoveries would be less than the projected recoveries set forth herein.

        Although this analysis assumes that all entities in the organization are liquidated
substantially concurrently as part of a hypothetical liquidation of the Boy Scouts organization, the
analysis assumes each local council is liquidated separately from BSA, that each local council is
rendered insolvent due to the magnitude of the joint and several pension termination liability, and
any excess value after satisfying the pension termination liability and other local council
obligations (including pension contribution claims) flows to BSA for further distribution to
creditors, including Abuse Claims.

Liquidation Proceeds
 A.     Cash and Cash Equivalents – Represents Cash and Cash equivalents of the Local
        Councils as of February 28, 2021, excluding “custodial cash” that is either (a) cash held
        on account of registration fees payable to BSA, as that amount is included in BSA’s
        forecasted cash at the Conversion Date or (b) cash held on behalf of units that are legally
        distinct from the Local Councils. The Debtors estimate a 100% recovery on the February
        2021 cash balances which are representative of balances anticipated as of the Conversion
        Date.

 B.      Investments – Represents investments of the Local Councils as of February 28, 2021,
         segregated between restricted and unrestricted. Restricted investment balances reflect
         donor imposed restrictions on use and disposition and accordingly such amounts are
         generally excluded from the Liquidation Proceeds; however, the Debtors prepared the
         Local Council liquidation analysis assuming that Local Councils would be able to
         recover approximately the same share of restricted investments (19%) as the Debtors in
         their Liquidation Analysis as described above. It is possible that recoveries at the Local
         Council level would be even less due to the scrutiny of donors and state attorneys’
         general that would occur in a liquidation. The Debtors estimate a 100% recovery on
         unrestricted investments and 19% recovery on restricted investments.



                                                15
              Case 20-10343-LSS           Doc 5485        Filed 07/02/21         Page 376 of 474




    C.    Land, Building, and Equipment (net) – Primarily comprised of Local Councils’ camp
          properties, land, office and store structures and other miscellaneous real property. Book
          value of land, building, and equipment balances are presented based on Local Council
          balance sheets as of February 28, 2021 and are not disaggregated based on restricted and
          unrestricted book value. Pro forma balances represent the following:

              Unrestricted Land, Building, and Equipment – Represents a) real property asserted
               by Local Councils as unrestricted, plus b) certain real property asserted as restricted
               by Local Councils that the BSA has determined, based on its legal analysis of the
               asserted restrictions, is capable of being sold with the proceeds available for
               distribution to general unsecured creditors of the Local Councils. Pro forma balances
               of unrestricted land, building, and equipment are presented at fair market value based
               on recent broker opinion of values conducted by third party real estate advisors (or
               the average thereof if multiple valuations were conducted on the same property).9

              Restricted Land Building, and Equipment – Represents real property asserted by
               Local Councils as restricted such that the restriction would preclude a sale of the
               property or require reversion of the proceeds based on donor restriction
               documentation, as validated by BSA’s legal analysis. Pro forma balances of restricted
               land, building, and equipment are presented at fair market value based on recent
               broker opinion of values conducted by third party real estate advisors (or the average
               thereof if multiple valuations were conducted on the same property).

          After a review of the assets, the Debtors, with the assistance of their advisors, concluded
          that the sale of Local Council assets in the compressed timeframes that typically occur
          during a chapter 7 liquidation would likely result in a valuation discount relative to “fair
          value.” Further BSA believes a larger discount for the Local Councils than the BSA
          properties described above is appropriate for a number of reasons. First, the Local
          Council properties were valued through broker opinions of value, which are inherently
          more limited and provide less certainty than full appraisals used for the principal Debtor
          properties. Second, the broker opinions of value also generally did not take into account
          limitations on use driven, for example, by conservation easements, which would further
          reduce the value of the properties. Third, the Debtors expect that the proceeds derived
          from the sale of Local Council properties would be suppressed due to the market being
          saturated with a large number of similar camp properties, which are often located in
          relatively close proximity to one another. The liquidation value of land, buildings, and
          equipment is estimated based on recoveries of 60% of unrestricted real property.
          Restricted real property is excluded from liquidation proceeds.

    D.    Other Assets – Other assets are primarily comprised of miscellaneous inventory, prepaid
          expenses, contributions and pledges receivable, beneficial interests in trusts, and notes
          receivable held by the Local Councils. Balances are presented based on Local Council
          balance sheets as of February 28, 2021. Recoveries of other assets are estimated to be

9
  Any property for which a valuation was not obtained is assumed to have limited value in the Liquidation Analysis
and is factored into the 60% recovery. Approximately 895 of 1,183 properties were valued and approximately 75 of
the unvalued properties are restricted. Self-reported indications of value from the Local Councils of the remaining
unrestricted properties, which are a mix of mainly book and tax assessed amounts, total less than $40 million.



                                                        16
             Case 20-10343-LSS       Doc 5485     Filed 07/02/21      Page 377 of 474




         5% of book value balances as these assets either have little sellable or recoverable value
         via a chapter 7 liquidation or in some cases are restricted based on donor stipulations.



Liquidation Distributions

E.       Operational Wind Down Costs represent an estimate of the costs incurred during a
         liquidation of the assets of the individual Local Councils. Wind down costs are assumed
         to include payroll and related expenses, costs to maintain Local Council real property
         until liquidated, and other operating expenses during the wind down period. Operating
         expenses are assumed to reduce significantly during a liquidation and are estimated at
         3.5% of gross liquidation proceeds.

F.       Chapter 7 Trustee Fees would be limited to the fee guidelines in Section 326(a) of the
         Bankruptcy code. The Debtors assumed that trustee fees are approximately 3% of gross
         Liquidation Proceeds.

G.       Chapter 7 Professional Fees include the estimated cost for financial advisors, attorneys
         and other professionals retained by the Trustee. In the Liquidation Analysis, chapter 7
         professional fees are estimated to be approximately 3.5% of gross Liquidation Proceeds
         excluding current cash on-hand. These fees are applied on an individual basis across
         each liquidating Local Council based on the estimated Liquidation Proceeds available to
         each Estate excluding current cash on-hand. However, this amount can fluctuate based
         on length and complexity of the wind-down process and could be substantially greater
         than the amounts assumed herein.

H.       Claims Processing Costs include an estimate of the costs of administering Claims to
         various claimants, primarily Abuse litigation claimants. Estimates reflect approximately
         2.5% of Settlement Trust recoveries, consistent with a US Chamber of Commerce
         publication on trust distributions dated March 2018.

I.       Broker Fees include the estimated cost to market and dispose of substantially all of the
         Local Councils’ land, building, equipment. In the Liquidation Analysis, chapter 7 broker
         fees are estimated to be approximately 4% of gross Liquidation Proceeds from these
         asset classes.

Claims

J.       Secured Claims

             The Liquidation Analysis assumes that approximately 50% of the debt on Local
              Council balance sheets as of February 28, 2021, is secured debt based on a review
              of a selection of approximately 80% of the total Local Council debt. Secured debt
              related Local Council Claims are estimated to recover in full.

             The Liquidation Analysis assumes that a portion of the PBGC Claim, asserted
              against each individual Local Council, is Secured by a lien in the amount of 30% of


                                                17
         Case 20-10343-LSS        Doc 5485     Filed 07/02/21      Page 378 of 474




          Liquidation Proceeds remaining for all members of the control group after wind
          down costs and Secured debt, if any. The Secured PBGC Claim is estimated to be
          between $464 million and $494 million, asserted against each individual Local
          Council. The Liquidation Analysis assumes that the PBGC recovers 100% of its $1.1
          billion Claim between the Local Councils and proceeds from the Debtor and Related
          Non-Debtor Entity Liquidation Analysis.

K.   Administrative and Priority Claims

         The Liquidation Analysis assumes that priority Claims consist of priority employee
          benefits pursuant to Section 507(a)(4) of the Bankruptcy code which are estimated
          to be $17.7 million as of the Conversion Date, comprised primarily of accrued
          employee payroll and benefit costs and severance.

         Administrative and priority Claims are estimated to recover 62% in the aggregate.

L.   General Unsecured Claims

         The below chart reflects the aggregation of individual Liquidation Analyses of the
          Local Councils. Certain Secured and Administrative Expense Claims of individual
          Local Councils are deficient in the mid-range recovery scenario, and no proceeds
          remain available for General Unsecured Claims for those Local Councils. Certain
          other Local Councils have estimated liquidation proceeds that exceed the estimated
          value of all Claims after application of contribution claims that such Local Councils
          could assert against other Local Councils on account of payment on the joint and
          several pension liability. All such value is distributed to BSA and redistributed to
          creditors.

         The Liquidation Analysis estimates that there will be approximately $ 431 million
          of proceeds available to satisfy General Unsecured Claims. As some of these
          proceeds may be from assets that are core to the mission of Scouting, it is possible
          that some or all of this value may only be available for certain core creditor Claims.

         General Unsecured Claims are assumed to include estimated Abuse Claims, contract
          rejection Claims, unsecured debt, and pre-petition trade payables and accrued
          liabilities. Solely for purposes of this analysis, the estimated aggregate Abuse Claim
          liability is allocated to each council based on number of Abuse Claims as a
          proportion of all non-duplicative Abuse Claims that identify a local council. We
          believe this allocation method results in a higher aggregate recovery for Abuse
          Claims.

         Non-Abuse Litigation Claims are assumed to recovery from applicable insurance
          and are not contemplated in the Liquidation Analysis.

         Contract rejection Claims are estimated to be 5% of unrestricted net assets per Local
          Council balances sheets as of February 28, 2021.




                                             18
                 Case 20-10343-LSS                       Doc 5485                  Filed 07/02/21                       Page 379 of 474




 Summary Liquidation Analysis – Local Council Organizations

                                                                                                                             Estimated          Estimated
                                                                                       Asset Values
                                                                                                                            Recovery (%)     Recovery ($ 000s)
                                                                    Book Value         Adjustments           Pro Forma
                                                       Note         at 2/28/2021          to BV / FMV        BV / FMV           Mid                 Mid

Assets
 Cash and Cash Equivalents                               A      $        310,794      $        (22,224) $         288,570             100%   $        288,570
 Investments                                             B             1,650,838            (1,081,145)           569,693             100%            569,693
 Investments: Restricted                                 B                   -               1,081,145          1,081,145              19%            201,646
 Land, Building, and Equipment (Net)                     C             1,294,850               (89,103)         1,205,747              60%            723,448
 Land, Building, and Equipment (Net): Restricted         C                   -                 585,709            585,709               0%                -
 Other                                                   D               280,853                   -              280,853               5%             14,088
Total Gross Liquidation Proceeds                                $      3,537,334   $           474,381   $      4,011,716              45%   $       1,797,444

( - ) Less Cost of Liquidation
 ( - ) Liquidation Wind-Down Expenses                    E                                                                                   $            (62,911)
 ( - ) Chapter 7 Trustee Fees                            F                                                                                                (53,930)
 ( - ) Trustee's Professional Fees                       G                                                                                                (52,811)
 ( - ) Claims Processing Costs                           H                                                                                                 (9,519)
 ( - ) Broker Fees                                       I                                                                                                (28,938)
Total Liquidation Costs                                                                                                                      $        (208,107)

Total Net Liquidation Proceeds                                                                                                               $       1,589,337
                                                              Estimated Claims                               Estimated      Recovery (%)     Recovery ($ 000s)
                                                                                                              Claims
                                                                             Low                   Mid         Pool             Mid                 Mid

Secured Claims
 Secured Local Council Debt                                              118,314               118,314   $         59,157             100%   $          59,054
 Priority Claims (PBGC)                                                1,087,906             1,087,906          1,087,906             100%           1,087,906
Total Secured Claims                                     J             1,206,220             1,206,220   $      1,147,063             100%   $       1,146,960
Proceeds Available After Secured Claims                                                                                                      $        442,377

Administrative / Priority Tax Claims
 Employee Related Claims                                                  17,655                17,655   $        17,655              62%    $            10,947
Total Administrative / Priority Tax Claims               K                17,655                17,655   $        17,655              62%    $            10,947
Proceeds Available After Administrative / Priority Tax Claims                                                                                $        431,430

General Unsecured Claims (High)
 Trade Payables and Accrued Expenses                                     115,885               115,885   $        115,885              8%    $          8,897
 Employee Related Claims                                                   8,237                 8,237              8,237              8%                 658
 Real Property & Equipment Lease Rejection Damages                        93,538                93,538             93,538             13%              12,010
 Secured Local Council Debt                                               59,157                59,157             59,157              7%               4,055
 Abuse Claims                                                         14,200,000            14,200,000          7,100,000              6%             393,064
 PBGC Termination Claim                                                1,100,000             1,100,000                -                0%                 -
Total General Unsecured Claims                           L            15,576,816            15,576,816   $      7,376,816              6%    $        418,684
Residual Scouting Interest                                                                                                                   $            12,746



General Unsecured Claims (Low)
 Trade Payables and Accrued Expenses                                     115,885               115,885   $        115,885             18%    $         21,139
 Employee Related Claims                                                   8,237                 8,237              8,237             18%               1,491
 Real Property & Equipment Lease Rejection Damages                        93,538                93,538             93,538             28%              25,993
 Secured Local Council Debt                                               59,157                59,157             59,157             16%               9,501
 Abuse Claims                                                          2,400,000             2,400,000          2,400,000             14%             341,466
 PBGC Termination Claim                                                1,100,000             1,100,000                -                0%                 -
Total General Unsecured Claims                           L             3,776,816             3,776,816   $      2,676,816             15%    $        399,590
Residual Scouting Interest                                                                                                                   $            31,840


Note: Recovery percentages are based on a) asset proceeds recovered divided by pro forma asset
balances and b) claims recoveries based on estimated claims. “Residual Scouting Interest”
assumed to be reallocated to BSA for further distribution to creditors; however, the Debtors



                                                                                 19
          Case 20-10343-LSS         Doc 5485     Filed 07/02/21     Page 380 of 474




understand that various parties, including Local Councils, would assert that such value should be
utilized for scouting purposes in local jurisdiction.




                                               20
         Case 20-10343-LSS         Doc 5485     Filed 07/02/21     Page 381 of 474




4) Combined Debtors, Related Non-Debtor Entities and Local Councils

    As noted above, in addition to the separate analysis of the Debtor and Related Non-Debtors
on the one hand and the Local Councils on the other, we have created an analysis depicting a
combination of the Liquidation Analysis pertaining to the Debtors and Related Non-Debtor
Entities and the analysis pertaining to the hypothetical liquidation of the Local Councils. The
analysis is simply the addition of each of the prior sections of this document, plus showing any
excess proceeds at individual local councils distributed to BSA resulting in incremental recovery
to Claims against BSA including Abuse claims, without any other changes in assumptions.




                                              21
                     Case 20-10343-LSS                               Doc 5485                  Filed 07/02/21              Page 382 of 474




  Summary Liquidation Analysis – Debtors, Related Non-Debtor Entities, and Local Councils

                                                                     Asset Values                      Estimated Recovery (%)                 Estimated Recovery ($ 000s)
                                                     Book Value      Adjustments     Pro Forma
                                                     at 2/28/2120        to BV           BV / FMV     Low       Mid        High            Low              Mid            High

Assets
 Cash and Cash Equivalents                           $     422,312   $       30,309 $       452,621    100%      100%           100%   $    452,621    $    452,621    $    452,621
 Cash and Cash Equivalents: Restricted                      32,627          (10,128)         22,499      0%        0%             0%            -               -               -
 Investments                                             1,778,300       (1,191,777)        586,523    100%      100%           100%        586,523         586,523         586,523
 Investments: Restricted                                   174,782        1,085,113       1,259,895     18%       18%            18%        226,646         226,646         226,646
 Accounts Receivable                                        16,762              218          16,980     33%       34%            35%          5,573           5,736           5,899
 Investment Income Receivable                                  653              -               653      0%        0%             0%            -               -               -
 Pledges Receivable                                         17,207              -            17,207      0%        0%             0%            -               -               -
 Related Party Receivables                                     -                -               -        0%        0%             0%            -               -               -
 Inventory                                                  56,407           16,944          73,350      8%        9%            10%          5,731           6,448           7,164
 Prepaid and Deferred Charges                               63,036              -            63,036      5%        5%             5%          3,101           3,101           3,101
 Land, Building, and Equipment (Net)                     1,770,993         (200,604)      1,570,389     60%       60%            61%        935,738         944,805         953,872
 Other                                                     298,206           59,337         357,543     14%       17%            19%         50,996          60,310          69,624
Total Gross Liquidation Proceeds                     $   4,631,284   $     375,120   $    5,006,404     45%       46%           46%    $   2,266,929   $   2,286,189   $   2,305,450

( - ) Less Cost of Liquidation
 ( - ) Liquidation Wind-Down Expenses                                                                                                  $     (76,173) $      (78,513) $      (80,854)
 ( - ) Chapter 7 Trustee Fees                                                                                                                (69,063)        (69,671)        (70,280)
 ( - ) Trustee's Professional Fees                                                                                                           (56,928)        (57,654)        (58,381)
 ( - ) Claims Processing Costs                                                                                                               (10,519)        (10,519)        (10,519)
 ( - ) Secured Lender Professional Fees                                                                                                         (715)           (842)           (968)
 ( - ) Broker Fees                                                                                                                           (33,774)        (34,132)        (34,490)
Total Liquidation Costs                                                                                                                $   (247,171) $     (251,331) $     (255,491)

Total Net Liquidation Proceeds                                                                                                         $   2,019,758   $   2,034,858   $   2,049,959


                                                          Estimated Claims           Estimated         Estimated Recovery (%)                 Estimated Recovery ($ 000s)
                                                                                         Claims
                                                         Low              Mid        Pool (High)      Low       Mid        High            Low              Mid            High

Secured Claims
 JPMorgan Funded Debt                                $     232,262   $     232,262   $      232,262    100%      100%           100%   $     232,262   $     232,262   $     232,262
 JPMorgan Letters of Credit                                 95,842          95,842           95,842    100%      100%           100%          95,842          95,842          95,842
 Secured Local Council Debt                                118,314         118,314           59,157    100%      100%           100%          59,054          59,054          59,054
 PBGC Termination Claim                                  1,094,315       1,094,315        1,094,315    100%      100%           100%       1,094,288       1,094,301       1,094,315
Total Secured Claims                                 $   1,540,733   $   1,540,733   $    1,481,576     96%       96%           100%   $   1,481,446   $   1,481,459   $   1,481,473

Proceeds Available After Secured Claims                                                                                                $    538,312    $    553,399    $    568,486

Administrative / Priority Tax Claims
 Employee Related Claims                                   37,306           37,306   $       37,306     82%       82%           82%    $     30,598    $     30,598    $     30,598
 Professional Fee Claims                                   45,916           45,916           45,916    100%      100%           100%         45,916          45,916          45,916
 Post-Petition Trade Claims                                17,975           17,975           17,975    100%      100%           100%         17,975          17,975          17,975
Total Administrative / Priority Tax Claims           $    101,197    $     101,197   $      101,197     93%       93%           93%    $     94,489    $     94,489    $     94,489

Proceeds Available for General Unsecured Creditors                                                                                     $    443,823    $    458,911    $    473,998

General Unsecured Claims (High)
 Trade Payables and Accrued Expenses                 $     121,235   $     121,235   $      121,235    7.4%       7.4%       7.4%      $      8,914    $      8,924    $      8,934
 Employee Related Claims                                    30,926          30,926           30,926    2.4%       2.5%       2.6%               733             774             816
 Real Property & Equipment Lease Rejection Damages         101,538         101,538          101,538   11.9%      11.9%      11.9%            12,037          12,051          12,066
 Unsecured Local Council Debt                               59,157          59,157           59,157    6.9%       6.9%       6.9%             4,055           4,055           4,055
 Abuse Claims                                            7,100,000       7,100,000        7,100,000    5.9%       6.0%       6.2%           416,430         429,436         442,442
 PBGC Termination Claim                                      5,685           5,685            5,685   29.1%      64.6%     100.0%             1,655           3,670           5,685
Total General Unsecured Claims (High)                $   7,418,541   $   7,418,541   $    7,418,541    6.0%       6.2%       6.4%      $    443,823    $    458,911    $    473,998

Proceeds Available After General Unsecured Claims                                                                                      $         -     $          -    $          -

General Unsecured Claims (Low)
 Trade Payables and Accrued Expenses                 $     121,235   $     121,235   $      121,235   17.5%      17.5%      17.5%      $     21,228    $     21,251    $     21,274
 Employee Related Claims                                    30,926          30,926           30,926    6.0%       6.3%       6.7%             1,867           1,964           2,061
 Real Property & Equipment Lease Rejection Damages         101,538         101,538          101,538   25.7%      25.8%      25.8%            26,126          26,160          26,194
 Unsecured Local Council Debt                               59,157          59,157           59,157   16.1%      16.1%      16.1%             9,501           9,501           9,501
 Abuse Claims                                            4,800,000       4,800,000        2,400,000   15.9%      16.3%      16.7%           381,247         391,487         401,727
 PBGC Termination Claim                                     13,242          13,242           13,242   29.1%      64.6%     100.0%             3,855           8,549          13,242
Total General Unsecured Claims (Low)                 $   5,126,097   $   5,126,097   $    2,726,097   16.3%      16.8%      17.4%      $    443,823    $    458,911    $    473,998

Proceeds Available After General Unsecured Claims                                                                                      $         -     $          -    $          -



Note: Recovery percentages are based on a) asset proceeds recovered divided by pro forma asset
balances and b) claims recoveries based on estimated claims.




                                                                                           22
                           Case 20-10343-LSS                                    Doc 5485                           Filed 07/02/21                                       Page 383 of 474




   Consolidating Mid-Point Recoveries of Debtors, Related Non-Debtor Entities, and Local
   Councils
                                                                                                                                    Estimated Mid-Point Recovery ($ 000s)
                                                          BSA                                                                      Learning                      Consolidated Debtors               Local             Residual              Total
                                                         Debtors            Foundation       Arrow               BSAAM             for Life       Interco    & Related Non-Debtors                 Councils       Scouting Interest       BSA + LCs

Assets
 Cash and Cash Equivalents                           $      164,050         $      -     $       -           $           0     $          -   $        -    $                     164,051      $      288,570 $                  -    $       452,621
 Cash and Cash Equivalents: Restricted                          -                  -             -                   -                    -            -                              -                   -                      -                -
 Investments                                                 10,302              6,528           -                   -                    -            -                           16,830             569,693                    -            586,523
 Investments: Restricted                                     25,000                -             -                   -                    -            -                           25,000             201,646                    -            226,646
 Accounts Receivable                                          5,631                105           -                   -                    -            -                            5,736                 -                      -              5,736
 Investment Income Receivable                                   -                  -             -                   -                    -            -                              -                   -                      -                -
 Pledges Receivable                                             -                  -             -                   -                    -            -                              -                   -                      -                -
 Related Party Receivables                                   33,520                -             -                   -                    -        (33,520)                           -                   -                      -                -
 Inventory                                                    6,448                -             -                   -                    -            -                            6,448                 -                      -              6,448
 Prepaid and Deferred Charges                                 3,101                -             -                   -                    -            -                            3,101                 -                      -              3,101
 Land, Building, and Equipment (Net)                        185,958                 90        35,310                 -                    -            -                          221,358             723,448                    -            944,805
 Other                                                       46,222                -             -                   -                    -            -                           46,222              14,088                    -             60,310
Total Gross Liquidation Proceeds                     $      480,231         $    6,724   $    35,310         $           0     $          -   $    (33,520) $                     488,745      $     1,797,444 $                 -    $     2,286,189


( - ) Less Cost of Liquidation
 ( - ) Liquidation Wind-Down Expenses                $      (15,603) $             -     $        -    $             -         $          -   $         -    $                    (15,603)     $       (62,911) $                -    $        (78,513)
 ( - ) Chapter 7 Trustee Fees                               (14,432)              (226)        (1,084)                   (0)              -             -                         (15,742)             (53,930)                  -             (69,671)
 ( - ) Trustee's Professional Fees                           (4,743)              (101)           -                  -                    -             -                          (4,844)             (52,811)                  -             (57,654)
 ( - ) Claims Processing Costs                               (1,000)               -              -                  -                    -             -                          (1,000)              (9,519)                  -             (10,519)
 ( - ) Secured Lender Professional Fees                        (842)               -              -                  -                    -             -                            (842)                 -                     -                (842)
 ( - ) Broker Fees                                           (4,486)                 (2)         (706)               -                    -             -                          (5,194)             (28,938)                  -             (34,132)
Total Liquidation Costs                              $      (41,105) $            (329) $      (1,790) $                 (0) $            -   $         -    $                    (43,224)     $     (208,107) $                 -    $      (251,331)

Total Net Liquidation Proceeds                       $      439,127         $    6,395   $    33,520         $           0     $          -   $    (33,520) $                     445,522      $     1,589,337 $                 -    $     2,034,858

                                                                                                         Estimated Recovery ($ 000s)
                                                          BSA                                                                      Learning                            Subtotal                     Local                                  Subtotal
                                                         Debtors            Foundation       Arrow               BSAAM             for Life   Intercompany          BSA National                   Councils                               BSA + LCs

Secured Claims
 JPMorgan Funded Debt                                $      232,262         $      -     $       -           $       -         $          -   $        -    $                     232,262      $           -   $                 -    $       232,262
 JPMorgan Letters of Credit                                  95,842                -             -                   -                    -            -                           95,842                  -                     -             95,842
 Secured Local Council Debt                                     -                  -             -                   -                    -            -                              -                 59,054                   -             59,054
 BSA Secured Intercompany Note                                  -                  -          33,520                 -                    -        (33,520)                           -                    -                     -                -
 PBGC Termination Claim                                         -                6,395           -                       0                -            -                            6,395            1,087,906                   -          1,094,301
Total Secured Claims                                 $      328,104         $    6,395   $    33,520         $           0     $          -   $    (33,520) $                     334,499      $     1,146,960 $                 -    $     1,481,459

Proceeds Available After Secured Claims              $      111,022         $      -     $           -       $       -         $          -   $         -    $                    111,022      $      442,377 $                  -    $       553,399

Administrative / Priority Tax Claims
 Employee Related Claims                             $       19,651         $      -     $           -       $       -         $          -   $         -    $                     19,651              10,947                    -             30,598
 Professional Fee Claims                                     45,916                -                 -               -                    -             -                          45,916                     -                  -             45,916
 Post-Petition Trade Claims                                  17,975                -                 -               -                    -             -                          17,975                     -                  -             17,975
Total Administrative / Priority Tax Claims           $       83,542         $      -     $           -       $       -         $          -   $         -    $                     83,542      $       10,947 $                  -    $        94,489

Proceeds Available for General Unsecured Creditors   $       27,481         $      -     $           -       $       -         $          -   $         -    $                     27,481      $      431,430 $                  -    $       458,911

General Unsecured Claims
 Trade Payables and Accrued Expenses                 $                 18   $      -     $           -       $       -         $          -   $         -    $                            18   $        8,897     $             10 $            8,924
 Employee Related Claims                                               76          -                 -               -                    -             -                                 76              658                   41                774
 Real Property & Equipment Lease Rejection Damages                     27          -                 -               -                    -             -                                 27           12,010                   14             12,051
 Unsecured Local Council Debt                                   -                  -                 -               -                    -             -                             -                 4,055                  -                4,055
 Abuse Claims                                                23,690                -                 -               -                    -             -                          23,690             393,064               12,681            429,436
 PBGC Termination Claim                                       3,670                -                 -               -                    -             -                           3,670                 -                    -                3,670
Total General Unsecured Claims                       $       27,481         $      -     $           -       $       -         $          -   $         -    $                     27,481      $      418,684     $         12,746 $          458,911

Proceeds Available After General Unsecured Claims    $             -        $      -     $           -       $       -         $          -   $         -    $                        -        $       12,746 $            (12,746) $                 -



General Unsecured Claims
 Trade Payables and Accrued Expenses                 $            42        $      -     $           -       $       -         $          -   $         -    $                          42     $       21,139     $             70    $        21,251
 Employee Related Claims                                        176                -                 -               -                    -             -                             176               1,491                  297              1,964
 Real Property & Equipment Lease Rejection Damages                62               -                 -               -                    -             -                               62             25,993                  105             26,160
 Unsecured Local Council Debt                                   -                  -                 -               -                    -             -                             -                 9,501                  -                9,501
 Abuse Claims                                                18,652                -                 -               -                    -             -                          18,652             341,466               31,369            391,487
 PBGC Termination Claim                                       8,549                -                 -               -                    -             -                           8,549                 -                    -                8,549
Total General Unsecured Claims                       $       27,481         $      -     $           -       $       -         $          -   $         -    $                     27,481      $      399,590     $         31,840 $          458,911

Proceeds Available After General Unsecured Claims    $             -        $      -     $           -       $       -         $          -   $         -    $                        -        $       31,840 $            (31,840) $                 -


Note: Recovery percentages are based on a) asset proceeds recovered divided by pro forma asset
balances and b) claims recoveries based on estimated claims.




                                                                                                              23
                                                        Case 20-10343-LSS                              Doc 5485        Filed 07/02/21                     Page 384 of 474                                                                EXHIBIT D-1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                       1                3                 4             5                   6               10               11              13              16               18              23
                                                            Greater          Alabama-                       Tukabatchee                                                                                                           Golden Gate
Council Name                                                Alabama           Florida         Mobile Area      Area            Black Warrior   Grand Canyon         Catalina     De Soto Area    Westark Area    Quapaw Area      Area Council
Assets
  Cash & Equivalents                                    $    4,420,229   $       77,704   $        68,499   $     702,265   $        816,010   $    2,166,111   $      521,021   $      51,096   $   1,000,123   $      747,092   $    1,013,701
  Land, Buildings, and Equipment                             4,773,209          306,180           457,226       2,372,696            681,838        5,752,921        1,426,868         622,104       3,384,867        3,055,534       10,360,288
  Long-Term Investments                                      8,560,125          249,811            31,206       2,224,425          3,318,947        6,223,695        2,077,190         371,276       1,604,652       11,659,187       12,094,041
  Other Assets                                               2,159,016           81,723            37,242         152,343            321,508          115,989           58,185         105,845         273,838          303,974        9,065,552
  Total Assets                                              19,912,578          715,419           594,174       5,451,729          5,138,304       14,258,716        4,083,265       1,150,321       6,263,480       15,765,787       32,533,582

Liabilities
   Debt                                                       469,985           254,951           124,457        110,700                  -           448,968          204,900         39,000          153,975         355,574         2,093,295
   Other Liabilities                                          164,017            87,339            73,031        231,185             49,807           589,200          157,723         54,831          884,808         174,269         1,531,284
   Total Liabilities                                          634,002           342,290           197,488        341,885             49,807         1,038,168          362,623         93,831        1,038,783         529,843         3,624,578

Unrestricted Net Assets                                      5,858,141          162,947            76,647       3,625,053          2,273,695        9,582,089        2,930,433         734,154       1,737,613       12,824,556       10,325,190
Restricted Net Assets                                       13,420,435          210,182           320,039       1,484,791          2,814,802        3,638,459          790,208         322,337       3,487,085        2,411,388       18,583,815
Total Net Assets                                        $   19,278,576   $      373,129   $       396,686   $   5,109,844   $      5,088,496   $   13,220,548   $    3,720,641   $   1,056,490   $   5,224,697   $   15,235,944   $   28,909,004




                                                                                                                Page 1 of 23
                                                        Case 20-10343-LSS                          Doc 5485                Filed 07/02/21                   Page 385 of 474                                                                  EXHIBIT D-1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                     27               30                31                  32                 33             35               39                41               42                45              47
                                                                                                                 Long Beach         Greater Los                                        Redwood                        California Inland
Council Name                                                Sequoia      Southern Sierra   Pacific Skyline          Area           Angeles Area       Marin       Orange County         Empire          Piedmont           Empire       Golden Empire
Assets
  Cash & Equivalents                                    $      363,998   $      166,493    $    1,049,042    $     1,521,513   $      1,206,870   $     194,699   $    1,744,481   $       16,543   $      158,281    $    1,174,736   $   1,615,343
  Land, Buildings, and Equipment                             8,611,598          438,736         3,464,343          2,562,923         27,931,097       1,767,871       38,048,572            5,112          103,788         1,439,339       4,980,341
  Long-Term Investments                                        628,386          362,115         5,143,646          9,078,698         20,836,692       3,360,496        9,876,894          541,048        8,455,480         1,716,399       2,400,206
  Other Assets                                               2,534,179          112,141         1,350,848            154,886          5,257,609         128,263          647,797        1,494,191           33,871            97,602         493,682
  Total Assets                                              12,138,161        1,079,485        11,007,880         13,318,021         55,232,268       5,451,329       50,317,744        2,056,893        8,751,419         4,428,076       9,489,572

Liabilities
   Debt                                                       299,518          154,807           632,038             209,976            452,695        136,088         4,625,565          44,167                 -          148,055          414,000
   Other Liabilities                                          316,905          223,702           135,626             157,216          1,094,625         81,665         1,338,299          81,886            (9,008)         497,235          464,080
   Total Liabilities                                          616,423          378,509           767,664             367,192          1,547,320        217,753         5,963,864         126,053            (9,008)         645,290          878,080

Unrestricted Net Assets                                      9,912,453         (249,930)        7,927,061          5,122,574         31,726,269       3,474,055       38,005,058        1,412,193        5,544,891         2,893,220       6,551,803
Restricted Net Assets                                        1,609,286          950,906         2,313,155          7,828,255         21,958,679       1,759,521        6,348,822          518,648        3,215,536           889,566       2,059,689
Total Net Assets                                        $   11,521,738   $      700,976 $      10,240,216    $    12,950,829   $     53,684,948   $   5,233,576   $   44,353,880   $    1,930,841   $    8,760,428    $    3,782,786   $   8,611,492




                                                                                                                    Page 2 of 23
                                                        Case 20-10343-LSS                           Doc 5485             Filed 07/02/21                  Page 386 of 474                                                                   EXHIBIT D-1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                       49              51                53               55              57               58                59               60               61                 62             63
                                                            San Diego-     Western Los                       Silicon Valley                                         Greater
Council Name                                                 Imperial     Angeles County       Los Padres    Monterey Bay     Ventura County   Verdugo Hills       Yosemite         Pikes Peak    Denver Area          Longs Peak    Rocky Mountain
Assets
  Cash & Equivalents                                    $     2,371,701   $    2,914,717   $       784,742   $    2,872,971   $     185,481    $   3,660,215   $      707,574   $       501,234   $    5,774,502   $       565,123   $    (268,841)
  Land, Buildings, and Equipment                              2,760,209        8,146,416        12,449,400       20,424,463       1,594,642          527,161          936,663         4,199,752       19,006,862         2,512,537       1,102,615
  Long-Term Investments                                         800,269        5,861,050         4,675,327       23,125,556         655,726        3,098,253        2,522,680         5,532,283       32,022,359         7,728,187         320,068
  Other Assets                                                4,181,339          664,285           344,889          327,022         213,282          240,182           24,008            89,192        1,830,530           678,728         177,779
  Total Assets                                               10,113,517       17,586,468        18,254,358       46,750,012       2,649,131        7,525,811        4,190,925        10,322,461       58,634,253        11,484,574       1,331,621

Liabilities
   Debt                                                         492,757          663,400           422,822          469,448         366,302         150,286            56,228           628,000          847,910           302,433         234,274
   Other Liabilities                                          1,267,988        1,220,676           148,402          564,288         175,401         678,601           103,897           100,924        1,215,596           175,377          30,593
   Total Liabilities                                          1,760,745        1,884,076           571,224        1,033,736         541,703         828,887           160,125           728,924        2,063,506           477,810         264,867

Unrestricted Net Assets                                        (566,856)       9,690,805        14,453,991       33,397,061       1,437,344        6,230,000        3,753,019         5,605,495       21,140,913         4,722,329         659,135
Restricted Net Assets                                         8,919,628        6,011,587         3,229,143       12,319,215         670,084          466,924          277,781         3,988,043       35,429,834         6,284,435         407,619
Total Net Assets                                        $     8,352,772 $     15,702,392   $    17,683,135   $   45,716,276   $   2,107,428    $   6,696,924   $    4,030,800   $     9,593,538   $   56,570,747   $    11,006,764   $   1,066,753




                                                                                                                  Page 3 of 23
                                                        Case 20-10343-LSS                            Doc 5485              Filed 07/02/21                       Page 387 of 474                                                                    EXHIBIT D-1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                       66               67                69               70                  72                 81              82               83                84                 85               87
                                                            Connecticut                                                             Connecticut                      National Capital
Council Name                                                  Rivers          Greenwich         Housatonic    Old North State        Yankee            Del-Mar-Va         Area        Central Florida   South Florida        Gulf Stream    North Florida
Assets
  Cash & Equivalents                                    $     1,072,720   $       609,159   $        84,880   $    1,642,775    $     1,033,695    $       860,907   $    3,777,073   $    1,836,823    $    1,028,488   $      1,114,401   $    1,216,530
  Land, Buildings, and Equipment                              3,750,125         5,186,704           787,570        5,005,038          4,743,693         10,538,102       27,153,840        8,122,735        12,827,584          3,601,059        5,324,767
  Long-Term Investments                                       9,352,286         4,652,101           669,333       10,032,419          6,147,302          5,318,522       14,597,402        1,269,850         7,754,991          1,947,828       14,301,717
  Other Assets                                                  240,241           100,022           138,310          474,197          1,220,412          3,716,552        1,327,749          837,149         1,051,104            148,864          359,039
  Total Assets                                               14,415,372        10,547,986         1,680,092       17,154,429         13,145,103         20,434,084       46,856,064       12,066,557        22,662,167          6,812,152       21,202,053

Liabilities
   Debt                                                         505,647          201,907             68,733         249,200            2,000,035           518,917                -                -          521,205             373,668         264,546
   Other Liabilities                                            396,463          268,572            104,876         228,116              456,193           372,842        1,230,381        1,492,854          218,528             769,470         470,684
   Total Liabilities                                            902,110          470,478            173,610         477,316            2,456,228           891,759        1,230,381        1,492,854          739,733           1,143,138         735,230

Unrestricted Net Assets                                       6,164,604         8,182,865         1,224,069       10,589,939          4,716,717         12,402,191       33,820,605        8,604,279        14,275,784          3,129,806        7,459,145
Restricted Net Assets                                         7,348,658         1,894,643           282,413        6,087,174          5,972,158          7,140,133       11,805,079        1,969,424         7,646,649          2,539,208       13,007,678
Total Net Assets                                        $    13,513,262   $    10,077,508   $     1,506,483   $   16,677,113    $    10,688,875    $    19,542,325   $   45,625,683   $   10,573,703    $   21,922,433   $      5,669,014   $   20,466,823




                                                                                                                   Page 4 of 23
                                                        Case 20-10343-LSS                         Doc 5485                Filed 07/02/21                    Page 388 of 474                                                                   EXHIBIT D-1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                      88               89              91                 92               93                 95              96               98               99                100              101
                                                            Southwest     Greater Tampa                                           Georgia-                                                                              Northwest         Northeast
Council Name                                                 Florida        Bay Area       Chattahoochee       Atlanta Area       Carolina         Flint River   Central Georgia   South Georgia Coastal Georgia         Georgia           Georgia
Assets
  Cash & Equivalents                                    $     1,646,901   $    3,696,307   $     489,084   $      8,022,593   $      512,709   $       476,466   $       64,424    $     504,402   $    2,049,111   $       554,932 $      3,135,952
  Land, Buildings, and Equipment                              3,109,957        5,855,613       6,300,214         24,014,830        2,347,710         5,653,014        1,357,412        1,496,551        8,029,446           877,179        3,650,021
  Long-Term Investments                                      10,608,194       11,901,098       2,140,098         61,313,295          590,527         1,906,489          811,765          822,126        8,161,339         2,517,640        6,922,350
  Other Assets                                                  193,361        1,578,453         260,828          2,195,961          124,685           627,295           98,893          126,361          225,181           (87,901)         797,130
  Total Assets                                               15,558,413       23,031,471       9,190,223         95,546,679        3,575,632         8,663,265        2,332,493        2,949,440       18,465,076         3,861,850       14,505,454

Liabilities
   Debt                                                              -          365,663         710,030           7,125,358          323,544           176,300         149,900                -          756,173            90,729            339,904
   Other Liabilities                                           410,440          310,274         110,692           2,510,148           63,249            70,768          85,205           27,160           81,879            53,678          1,030,839
   Total Liabilities                                           410,440          675,937         820,722           9,635,505          386,793           247,068         235,105           27,160          838,052           144,407          1,370,743

Unrestricted Net Assets                                       7,997,609       18,192,495       6,082,594         58,149,032        1,786,314         6,970,107        1,392,435        1,952,636       17,382,082         1,600,467        6,396,650
Restricted Net Assets                                         7,150,364        4,163,039       2,286,908         27,762,142        1,402,525         1,446,090          704,953          969,644          244,942         2,116,975        6,738,061
Total Net Assets                                        $    15,147,973   $   22,355,534   $   8,369,501   $     85,911,174   $    3,188,839   $     8,416,197   $    2,097,388    $   2,922,281   $   17,627,025   $     3,717,442   $   13,134,711




                                                                                                                  Page 5 of 23
                                                        Case 20-10343-LSS                        Doc 5485                Filed 07/02/21                   Page 389 of 474                                                                   EXHIBIT D-1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                    104              106             107                 117               127                129            133               138               141               144            145
                                                                                                                                                    Northeast                                          Mississippi       Abraham
Council Name                                                Aloha            Ore-Ida      Grand Teton         Prairielands       Three Fires         Illinois        Illowa          W.D. Boyce          Valley           Lincoln     Hoosier Trails
Assets
  Cash & Equivalents                                    $    1,318,714   $      339,883   $     240,542   $        248,593   $     1,252,923    $    1,973,973   $     447,695   $     1,112,827   $     1,364,170   $    1,146,215   $     290,658
  Land, Buildings, and Equipment                             7,963,108        2,502,604       3,841,902          1,202,993         4,853,884         6,101,517       2,065,469         2,092,790         1,536,295        2,311,524       1,171,515
  Long-Term Investments                                      2,061,777        6,165,464       3,369,606          1,373,902         4,063,435         5,718,214       1,859,785         1,960,433         2,377,304        9,887,281       2,794,151
  Other Assets                                               3,604,904           34,090         187,567             86,719           638,035         1,238,208         239,919           212,194         2,366,475          137,186         560,955
  Total Assets                                              14,948,504        9,042,041       7,639,617          2,912,207        10,808,277        15,031,911       4,612,868         5,378,244         7,644,245       13,482,207       4,817,279

Liabilities
   Debt                                                       505,815                -         132,500              94,388          3,073,410          236,704         261,600           371,313           135,047                -         136,543
   Other Liabilities                                          462,200          130,940         117,923              57,789            767,132          330,115         149,383           246,979            86,053           62,929         343,069
   Total Liabilities                                          968,015          130,940         250,423             152,177          3,840,542          566,819         410,983           618,291           221,099           62,929         479,612

Unrestricted Net Assets                                      5,975,712        7,578,672       6,775,425          2,252,777          2,454,029        8,230,332       3,364,933         3,004,490         3,795,781        2,458,695       1,988,860
Restricted Net Assets                                        8,004,777        1,332,429         613,769            507,253          4,513,707        6,234,760         836,952         1,755,462         3,627,364       10,960,582       2,348,807
Total Net Assets                                        $   13,980,489   $    8,911,101   $   7,389,194   $      2,760,030   $      6,967,736   $   14,465,093   $   4,201,885   $     4,759,953   $     7,423,145   $   13,419,277   $   4,337,667




                                                                                                                 Page 6 of 23
                                                        Case 20-10343-LSS                       Doc 5485                Filed 07/02/21               Page 390 of 474                                                                  EXHIBIT D-1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                   156              157            160                162             165             172                173              177             178             192              194
                                                                        Anthony Wayne   Crossroads of
Council Name                                            Buffalo Trace        Area         America            Sagamore         LaSalle      Hawkeye Area        Winnebago         Mid-Iowa     Northeast Iowa   Coronado Area   Santa Fe Trail
Assets
  Cash & Equivalents                                    $     286,282   $   1,332,065   $    7,210,534   $      233,472   $    2,094,254   $     566,415   $       915,209   $      355,767   $     726,239    $     547,171   $      45,375
  Land, Buildings, and Equipment                            2,476,302       2,149,931       17,269,868        2,014,140        1,836,061       1,156,723           483,701       11,007,290       1,305,793        2,718,311       1,501,238
  Long-Term Investments                                     1,690,202       3,907,296       25,287,079        3,633,365        2,555,790         907,055         1,772,366        8,028,206       2,048,404        2,790,611         664,522
  Other Assets                                                109,630         267,521        5,739,982        3,272,618          217,188          63,397           210,823        1,071,824         100,831           94,744           1,189
  Total Assets                                              4,562,416       7,656,813       55,507,464        9,153,595        6,703,293       2,693,590         3,382,099       20,463,088       4,181,266        6,150,837       2,212,324

Liabilities
   Debt                                                      103,442         137,347           740,406          123,112         137,100         140,485                 -           378,527               -         280,199          342,655
   Other Liabilities                                         145,162         183,652         1,023,455           91,331         211,562         316,256            79,724           328,018         158,302          88,496          166,164
   Total Liabilities                                         248,604         320,999         1,763,861          214,443         348,662         456,741            79,724           706,545         158,302         368,694          508,820

Unrestricted Net Assets                                     2,586,680       3,604,204       24,178,049        4,861,534        5,790,020       1,100,691         2,670,485       16,033,550       2,452,014        2,710,907         762,886
Restricted Net Assets                                       1,727,132       3,731,610       29,565,553        4,077,618          564,612       1,136,158           631,889        3,722,993       1,570,950        3,071,236         940,618
Total Net Assets                                        $   4,313,812   $   7,335,814   $   53,743,602   $    8,939,152   $    6,354,632   $   2,236,849   $     3,302,375   $   19,756,543   $   4,022,964    $   5,782,143   $   1,703,505




                                                                                                               Page 7 of 23
                                                        Case 20-10343-LSS                        Doc 5485              Filed 07/02/21                 Page 391 of 474                                                                  EXHIBIT D-1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                   197              198               204             205              209             211             212               213               214               215            216
                                                                                                                                                                                Louisiana         Southeast
Council Name                                            Jayhawk Area        Quivira         Blue Grass    Lincoln Heritage Calcasieu Area   Istrouma Area Evangeline Area       Purchase          Louisiana         Norwela      Katahdin Area
Assets
  Cash & Equivalents                                    $      54,055   $     695,946   $         9,662   $      970,193   $     168,519    $     517,588   $      79,539   $       304,501   $       998,544 $      1,895,587   $     200,037
  Land, Buildings, and Equipment                            1,799,637       4,476,661         1,937,158       10,807,450         750,970        2,765,407         779,568         1,835,519         1,656,710        2,284,911         352,030
  Long-Term Investments                                     1,082,538       1,768,187           196,366       16,917,542       1,791,903        1,274,299         383,852         3,009,183         4,690,961        9,395,687         704,882
  Other Assets                                              6,691,333         356,678           122,826        1,146,391          48,879          190,108       1,301,089           102,627          (785,642)         174,662       5,713,385
  Total Assets                                              9,627,563       7,297,473         2,266,012       29,841,576       2,760,271        4,747,402       2,544,048         5,251,829         6,560,573       13,750,847       6,970,334

Liabilities
   Debt                                                      254,000          793,997           306,375         475,826           22,075               -         299,427            93,000           202,737          285,697         109,582
   Other Liabilities                                         116,606          620,458           306,750         344,691           54,101         277,475         106,643            69,257           110,244          153,569         123,584
   Total Liabilities                                         370,606        1,414,455           613,125         820,516           76,176         277,475         406,070           162,257           312,981          439,266         233,166

Unrestricted Net Assets                                     1,777,238       4,157,657         1,520,150       12,521,252       2,310,197        2,688,810         243,363         4,170,751         5,729,971       12,640,310         386,862
Restricted Net Assets                                       7,479,719       1,725,360           132,737       16,499,808         373,898        1,781,117       1,980,767           918,821           517,621          671,271       6,350,306
Total Net Assets                                        $   9,256,957   $   5,883,018   $     1,652,887   $   29,021,060   $   2,684,095    $   4,469,927   $   2,224,130   $     5,089,572   $     6,247,592   $   13,311,581   $   6,737,168




                                                                                                               Page 8 of 23
                                                        Case 20-10343-LSS                         Doc 5485            Filed 07/02/21                 Page 392 of 474                                                                     EXHIBIT D-1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                     218              220             221              224               227            230             234              250               251                283              286
                                                                                                           Cape Cod and         Spirit of    Heart of New      Western
Council Name                                                Pine Tree     Baltimore Area   Mason-Dixon        Islands          Adventure       England       Massachusetts   Northern Star        Mayflower         Twin Valley    Voyageurs Area
Assets
  Cash & Equivalents                                    $       562,463   $      947,489   $     576,014   $     362,422   $       639,462   $   1,018,531   $     215,388   $    8,257,833   $       409,480   $        428,757   $   1,084,791
  Land, Buildings, and Equipment                              4,999,319        5,519,418       4,716,985       2,066,437         3,826,607       1,570,750         933,097       35,607,213         6,597,503          1,343,368          65,489
  Long-Term Investments                                       2,018,761        9,836,148         717,782       3,652,027         9,757,494       2,801,859       1,595,767       47,909,279        17,960,921          2,543,159         785,889
  Other Assets                                                  243,219        1,628,074         295,229         297,733           693,617         141,281         286,876        7,933,619           894,318            291,222         132,879
  Total Assets                                                7,823,761       17,931,129       6,306,010       6,378,619        14,917,180       5,532,421       3,031,128       99,707,945        25,862,223          4,606,506       2,069,048

Liabilities
   Debt                                                       1,424,886          405,092       1,347,574         60,000          1,833,653        300,043         551,372        10,545,035                -             49,820           98,620
   Other Liabilities                                            163,224          978,100         142,349        623,139            606,957        353,859         150,680         1,489,502          320,647            173,020          152,611
   Total Liabilities                                          1,588,110        1,383,192       1,489,923        683,139          2,440,610        653,902         702,052        12,034,536          320,647            222,841          251,231

Unrestricted Net Assets                                       3,651,504       12,242,788       3,737,266       4,903,912         8,058,233       1,876,850       1,514,624       45,643,422        22,562,733          3,706,565       1,210,218
Restricted Net Assets                                         2,584,146        4,305,149       1,078,822         791,568         4,418,337       3,001,568         814,453       42,029,986         2,978,842            677,100         607,600
Total Net Assets                                        $     6,235,651   $   16,547,937   $   4,816,087   $   5,695,480   $    12,476,570   $   4,878,419   $   2,329,076   $   87,673,408   $    25,541,575   $      4,383,665   $   1,817,817




                                                                                                               Page 9 of 23
                                                        Case 20-10343-LSS                          Doc 5485             Filed 07/02/21                    Page 393 of 474                                                                 EXHIBIT D-1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                      296               299            302              303            304                 306             307             311                312              315             322
                                                             Central                                                                                               Heart of                         Greater St.
Council Name                                                Minnesota         Gamehaven     Choctaw Area Andrew Jackson Pine Burr Area          Ozark Trails       America      Pony Express        Louis Area        Montana      Overland Trails
Assets
  Cash & Equivalents                                    $       784,881   $       681,787   $     231,242   $     224,234   $     259,941   $        152,709   $    5,962,869   $     744,672   $     6,479,036   $       28,228   $     502,968
  Land, Buildings, and Equipment                              3,892,149         1,385,663       1,619,712       3,804,780       2,542,278          4,020,259       16,178,880       3,656,201        22,665,733       28,360,122       1,051,452
  Long-Term Investments                                       1,373,337           398,904       2,221,484       4,026,367         671,467          6,208,975       27,853,951       3,184,473        58,568,744       12,277,125       1,421,864
  Other Assets                                                   77,360           555,568         159,159         809,513         176,483            196,154        2,333,076         358,815         9,064,631          537,770         139,973
  Total Assets                                                6,127,727         3,021,922       4,231,597       8,864,895       3,650,169         10,578,097       52,328,775       7,944,161        96,778,145       41,203,245       3,116,257

Liabilities
   Debt                                                        119,098           258,188          95,701          525,006        230,937             152,184          970,791        114,145          1,363,600         363,482          446,367
   Other Liabilities                                           114,594            79,991          96,098        1,516,027         72,302             232,120        3,282,618        216,649          2,541,834         607,913           75,703
   Total Liabilities                                           233,692           338,179         191,799        2,041,033        303,239             384,304        4,253,409        330,794          3,905,434         971,395          522,070

Unrestricted Net Assets                                       2,483,885         1,393,364       3,394,222       1,519,057       2,911,447          5,368,753       18,738,579       4,430,970        31,740,144       33,748,789       1,325,334
Restricted Net Assets                                         3,410,150         1,290,379         645,576       5,304,805         435,483          4,825,041       29,336,787       3,182,396        61,132,567        6,483,061       1,268,853
Total Net Assets                                        $     5,894,035   $     2,683,743   $   4,039,798   $   6,823,862   $   3,346,929   $     10,193,793   $   48,075,366   $   7,613,366   $    92,872,710   $   40,231,850   $   2,594,187




                                                                                                                Page 10 of 23
                                                        Case 20-10343-LSS                          Doc 5485             Filed 07/02/21                 Page 394 of 474                                                                     EXHIBIT D-1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                      324             326              328              329              330              333             341               347              358                364             368
                                                                                                                                              Northern New
Council Name                                                Cornhusker    Mid-America      Las Vegas Area   Nevada Area      Daniel Webster      Jersey        Jersey Shore        Monmouth      Patriots' Path       Twin Rivers    Baden-Powell
Assets
  Cash & Equivalents                                    $       192,230   $    1,683,284   $    1,783,981   $    1,604,923   $      768,132   $      717,530   $     187,458   $     3,506,925   $    1,794,561   $        951,362   $     524,789
  Land, Buildings, and Equipment                              3,631,366        8,058,199        5,322,454        2,070,030        4,819,321        3,390,077       1,193,174         3,856,997        6,532,252          1,167,745       1,555,244
  Long-Term Investments                                       1,023,162       21,734,964        6,688,727        8,496,786       12,097,762        6,630,536         882,984         5,102,999        6,121,537          5,364,320       3,306,743
  Other Assets                                                1,407,892          714,130          307,328          219,199        1,791,125          376,071         650,123           193,229        1,232,418             48,086         239,104
  Total Assets                                                6,254,651       32,190,576       14,102,491       12,390,937       19,476,340       11,114,215       2,913,739        12,660,150       15,680,767          7,531,513       5,625,879

Liabilities
   Debt                                                         298,475          607,900          253,763         127,800           448,553         513,818         244,657                  -        2,021,717           136,862         134,700
   Other Liabilities                                             90,995          588,809        1,986,405         119,737         1,392,322         450,210         234,921          1,045,622        1,416,778           225,247         161,102
   Total Liabilities                                            389,470        1,196,709        2,240,168         247,537         1,840,875         964,027         479,577          1,045,622        3,438,495           362,109         295,802

Unrestricted Net Assets                                       3,827,718        8,289,589        4,968,407        9,478,814       10,286,304        6,863,268       1,120,096        10,212,112        7,830,214          4,229,406       4,015,196
Restricted Net Assets                                         2,037,463       22,704,277        6,893,916        2,664,586        7,349,160        3,286,921       1,314,065         1,402,416        4,412,059          2,939,948       1,314,882
Total Net Assets                                        $     5,865,181   $   30,993,867   $   11,862,323   $   12,143,400   $   17,635,465   $   10,150,188   $   2,434,162   $    11,614,527   $   12,242,272   $      7,169,354   $   5,330,078




                                                                                                                Page 11 of 23
                                                        Case 20-10343-LSS                          Doc 5485              Filed 07/02/21                    Page 395 of 474                                                                     EXHIBIT D-1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                      373               375             376               380                382              386              388                397             400               404              405
                                                                                                             Greater Niagara       Allegheny         Theodore      Greater Hudson        Seneca
Council Name                                                Longhouse         Five Rivers   Iroquois Trail      Frontier           Highlands         Roosevelt        Valley (4)        Waterways     Leatherstocking   Suffolk County   Rip Van Winkle
Assets
  Cash & Equivalents                                    $       280,020   $       558,295   $     299,480    $    1,229,752    $       107,959   $       709,735   $    2,104,925   $     1,620,867   $      436,795    $   1,116,272    $      95,290
  Land, Buildings, and Equipment                                415,410         1,395,865         631,999         2,391,802            510,736         3,954,447        7,684,448         4,410,981        3,161,833        1,067,734          121,335
  Long-Term Investments                                       2,224,122         2,207,693       1,007,846         2,611,445          2,399,359         8,710,101       12,980,057        21,420,436       13,191,054        3,622,866        1,040,462
  Other Assets                                                  806,032            92,480          53,989           287,515             56,086           431,073        1,026,117           617,266          411,850          402,031           56,551
  Total Assets                                                3,725,584         4,254,333       1,993,314         6,520,513          3,074,139        13,805,356       23,795,547        28,069,550       17,201,532        6,208,903        1,313,638

Liabilities
   Debt                                                        438,312            285,573         224,973          352,107             46,228           237,048           463,363          451,329           65,295           453,375           55,000
   Other Liabilities                                           184,915             89,960         257,080          261,678             18,809           344,456         2,006,837          371,915          627,166           313,003          143,993
   Total Liabilities                                           623,227            375,533         482,053          613,785             65,036           581,503         2,470,200          823,244          692,461           766,378          198,993

Unrestricted Net Assets                                       1,581,633         2,972,059         283,246         3,346,922          2,113,548         9,905,508       11,731,515        11,797,728       11,828,471        1,329,216          121,824
Restricted Net Assets                                         1,520,724           906,741       1,228,014         2,559,806            895,555         3,318,344        9,593,832        15,448,578        4,680,600        4,113,309          992,821
Total Net Assets                                        $     3,102,357   $     3,878,800   $   1,511,261    $    5,906,728    $     3,009,103   $    13,223,853   $   21,325,347   $    27,246,306   $   16,509,071    $   5,442,525    $   1,114,645




                                                                                                                 Page 12 of 23
                                                        Case 20-10343-LSS                         Doc 5485             Filed 07/02/21                   Page 396 of 474                                                                    EXHIBIT D-1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                      412             413             414            415               416               420             421               424               425             426                427
                                                              Great                                        Mecklenburg      Central North
Council Name                                                Southwest     Conquistador     Daniel Boone      County           Carolina          Piedmont     Occoneechee          Tuscarora         Cape Fear     East Carolina       Old Hickory
Assets
  Cash & Equivalents                                    $       625,892   $    4,717,232   $   1,409,077   $    1,317,642   $   1,821,922   $    1,813,939   $      909,031   $       447,991   $     1,199,248   $     720,724   $        717,983
  Land, Buildings, and Equipment                              2,967,510        2,295,565       4,883,770        8,010,323       2,562,270        5,687,967        6,389,314         1,259,585         3,603,106       3,523,022          3,506,031
  Long-Term Investments                                         715,451       22,184,750               -        8,843,571       4,365,393        6,828,683        3,943,180         3,306,709         2,061,800       4,793,130          1,814,759
  Other Assets                                                  285,814        8,846,036       2,606,752        1,218,614         259,250          327,751        1,914,536           109,310            26,125         464,760            269,873
  Total Assets                                                4,594,667       38,043,584       8,899,599       19,390,150       9,008,835       14,658,340       13,156,062         5,123,596         6,890,279       9,501,636          6,308,646

Liabilities
   Debt                                                        466,703                -               -         1,069,040        357,770           264,101        1,303,136          258,900                 -               -            315,233
   Other Liabilities                                           427,986           97,160         408,334           466,708         90,584           219,604          560,902          105,692           256,215         376,449            343,634
   Total Liabilities                                           894,689           97,160         408,334         1,535,748        448,354           483,705        1,864,038          364,592           256,215         376,449            658,867

Unrestricted Net Assets                                       1,275,497        2,700,824       7,829,640       11,248,480       5,199,820        9,801,687        6,056,221         1,365,311         5,557,337       5,040,234          5,253,957
Restricted Net Assets                                         2,424,480       35,245,600         661,624        6,605,923       3,360,662        4,372,949        5,235,803         3,393,693         1,076,727       4,084,954            395,821
Total Net Assets                                        $     3,699,977   $   37,946,424   $   8,491,265   $   17,854,403   $   8,560,481   $   14,174,636   $   11,292,024   $     4,759,005   $     6,634,063   $   9,125,187   $      5,649,778




                                                                                                               Page 13 of 23
                                                        Case 20-10343-LSS                           Doc 5485                 Filed 07/02/21                  Page 397 of 474                                                                    EXHIBIT D-1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                    429                 433              436               438              439               440              441             444              449                456               460
                                                                                                                                                                                                    Black Swamp          Pathway to
Council Name                                            Northern Lights       Great Trail       Buckeye          Dan Beard         Tecumseh          Lake Erie     Simon Kenton     Miami Valley        Area             Adventure         Erie Shores
Assets
  Cash & Equivalents                                    $      771,071    $     1,124,027   $    1,553,281   $     1,597,005   $       223,906   $      590,852    $    1,040,499   $   1,132,918   $    1,637,474   $     3,144,373   $       980,978
  Land, Buildings, and Equipment                             9,386,593          7,414,131        4,930,248         9,677,263         1,469,337        5,238,945         5,992,765       3,473,289        2,957,373         4,753,960         6,118,616
  Long-Term Investments                                      5,390,335          6,584,428        6,288,750         8,180,394         1,935,848       15,733,339         5,504,076       2,385,682        8,842,891        17,728,863        18,358,600
  Other Assets                                                 917,348          1,784,543          973,509         3,200,930           217,210        1,052,085           598,035         206,429          805,068         2,080,668         1,450,368
  Total Assets                                              16,465,347         16,907,129       13,745,788        22,655,593         3,846,301       22,615,222        13,135,375       7,198,317       14,242,807        27,707,864        26,908,562

Liabilities
   Debt                                                       236,759             330,000         271,360            630,100           81,985            953,095         395,467         268,200          219,807            590,082            364,185
   Other Liabilities                                          217,589             471,478         543,270            645,477           72,496            604,487         454,867         138,414          322,642            805,787            664,007
   Total Liabilities                                          454,348             801,478         814,630          1,275,577          154,481          1,557,582         850,334         406,614          542,449          1,395,869          1,028,192

Unrestricted Net Assets                                     13,766,368          9,525,356        6,322,015        13,233,734         2,799,022       11,269,256         8,647,700       5,399,371        7,775,738        15,824,269        22,222,575
Restricted Net Assets                                        2,244,631          6,580,296        6,609,144         8,146,281           892,798        9,788,384         3,637,340       1,392,331        5,924,620        10,487,726         3,657,796
Total Net Assets                                        $   16,011,000    $    16,105,652   $   12,931,159   $    21,380,016   $     3,691,820   $   21,057,639    $   12,285,041   $   6,791,703   $   13,700,358   $    26,311,995   $    25,880,370




                                                                                                                   Page 14 of 23
                                                        Case 20-10343-LSS                        Doc 5485                Filed 07/02/21                Page 398 of 474                                                                    EXHIBIT D-1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                      467            468             469               474             480              488                491              492               497              500             501
                                                            Muskingum                                                                                                                                                               Northeastern
Council Name                                                  Valley      Arbuckle Area   Cherokee Area       Cimarron     Last Frontier    Indian Nations       Crater Lake    Cascade Pacific   Juniata Valley   Moraine Trails   Pennsylvania
Assets
  Cash & Equivalents                                    $       994,915   $     225,859   $     279,747   $      141,286   $    1,662,260   $    1,351,481   $        276,839   $    3,560,525    $     215,306    $     719,498    $     174,534
  Land, Buildings, and Equipment                              1,718,688       1,396,180       1,274,793          775,070       12,020,085       26,026,563            398,392       17,691,798        2,208,844        2,327,757        1,385,917
  Long-Term Investments                                       1,042,986       3,621,375       4,131,368        1,407,164        8,898,943       12,182,992            653,717       31,832,255        1,333,391        6,244,895        2,241,631
  Other Assets                                                  123,077       1,294,117         122,735           86,823        2,946,628        1,747,635          1,275,858        2,943,413           57,807           41,410          172,836
  Total Assets                                                3,879,666       6,537,531       5,808,642        2,410,343       25,527,916       41,308,670          2,604,805       56,027,991        3,815,348        9,333,560        3,974,918

Liabilities
   Debt                                                         96,085          70,200               0           148,500          402,800         418,742            135,618           617,197          149,900           24,306               -
   Other Liabilities                                           115,649          13,807          23,253           111,326          739,372         224,941             77,760         2,088,899          215,934           28,295         185,583
   Total Liabilities                                           211,733          84,007          23,253           259,826        1,142,172         643,683            213,377         2,706,096          365,834           52,601         185,583

Unrestricted Net Assets                                       2,934,099       4,618,434       5,014,481        1,932,008        6,594,443       28,426,208            681,197       34,421,289        1,893,688        6,858,072        2,988,316
Restricted Net Assets                                           733,834       1,835,090         770,908          218,508       17,791,302       12,238,779          1,710,231       18,900,606        1,555,826        2,422,886          808,059
Total Net Assets                                        $     3,667,933   $   6,453,524   $   5,785,389   $    2,150,517   $   24,385,744   $   40,664,987   $      2,391,428   $   53,321,895    $   3,449,513    $   9,280,958    $   3,796,375




                                                                                                               Page 15 of 23
                                                        Case 20-10343-LSS                            Doc 5485             Filed 07/02/21                Page 399 of 474                                                                    EXHIBIT D-1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                       502               504              509            512             524                525              527             528             532             533                538
                                                                               Columbia-                      Westmoreland-   Pennsylvania        Cradle of         Laurel                                                              Chief
Council Name                                                Minsi Trails        Montour          Bucktail       Fayette          Dutch             Liberty         Highlands     Hawk Mountain    French Creek    Susquehanna         Cornplanter
Assets
  Cash & Equivalents                                    $        905,176   $       259,583   $       77,551   $     190,973   $     888,276   $    3,393,012   $     3,424,538   $      994,296   $     131,538   $     363,013   $        105,349
  Land, Buildings, and Equipment                               5,602,276           714,128          912,932         855,345       3,694,468        7,177,031        11,781,383        2,691,323         833,259       1,840,202            182,408
  Long-Term Investments                                        9,522,804           859,340          912,545       4,950,860       2,903,975       15,960,222        23,901,725        6,132,428       2,215,183       1,179,203            957,394
  Other Assets                                                   716,777            61,597           50,702         201,577       1,615,535        1,086,575         1,575,900          360,156       2,184,608         205,224            154,223
  Total Assets                                                16,747,032         1,894,648        1,953,730       6,198,755       9,102,255       27,616,840        40,683,547       10,178,203       5,364,589       3,587,642          1,399,374

Liabilities
   Debt                                                          149,999          272,751           200,521         135,412       1,453,304                -                 -         387,500         110,448          86,500                  -
   Other Liabilities                                           1,517,184           84,847            66,426         249,592          83,049          655,809         3,260,525         390,551         137,280         145,846             33,515
   Total Liabilities                                           1,667,183          357,598           266,947         385,004       1,536,353          655,809         3,260,525         778,051         247,728         232,346             33,515

Unrestricted Net Assets                                        6,716,274           675,522          520,567       1,621,221       5,329,855       14,249,730        23,961,119        6,589,184       2,525,616       2,649,064            417,106
Restricted Net Assets                                          8,363,576           861,529        1,166,216       4,192,530       2,236,047       12,711,300        13,461,902        2,810,968       2,591,245         706,232            948,753
Total Net Assets                                        $     15,079,849   $     1,537,051   $    1,686,783   $   5,813,752   $   7,565,902   $   26,961,031   $    37,423,022   $    9,400,152   $   5,116,861   $   3,355,296   $      1,365,859




                                                                                                                  Page 16 of 23
                                                        Case 20-10343-LSS                           Doc 5485                Filed 07/02/21                  Page 400 of 474                                                               EXHIBIT D-1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                    539                544              546               549              550               551            552             553             556             557                 558
                                                                             New Birth of                                         Coastal                                                                        Great Smoky
Council Name                                            Chester County        Freedom       Narragansett         Palmetto         Carolina         Blue Ridge    Pee Dee Area    Indian Waters   Cherokee Area    Mountain            Chickasaw
Assets
  Cash & Equivalents                                    $    2,072,859   $         60,972   $    3,173,244   $      186,943   $       77,228   $       622,469   $     352,496   $     537,921   $     426,886   $      983,109   $     2,356,093
  Land, Buildings, and Equipment                             8,177,607          4,741,387       12,702,487        1,276,841          453,698         3,049,033       1,700,544         889,480       1,030,388        4,847,886         5,653,270
  Long-Term Investments                                      4,121,451          8,295,169       18,346,906          378,568          423,921         2,381,888       2,779,479       3,070,000       1,035,067        2,039,245         7,961,577
  Other Assets                                                 797,907            663,924          962,721        1,320,455          130,979         1,290,510       1,240,867         259,697         354,912        3,437,032           410,901
  Total Assets                                              15,169,823         13,761,452       35,185,358        3,162,807        1,085,825         7,343,899       6,073,386       4,757,099       2,847,253       11,307,271        16,381,842

Liabilities
   Debt                                                       335,444             248,938          513,600          260,643          198,495           259,075        218,216          798,536        350,054                -           312,465
   Other Liabilities                                          433,507             620,570          750,071          127,056          167,572           155,349         47,311          320,700        163,613          247,105            45,737
   Total Liabilities                                          768,951             869,507        1,263,671          387,698          366,067           414,424        265,527        1,119,236        513,667          247,105           358,202

Unrestricted Net Assets                                      6,856,711          7,383,106       18,836,603          442,822          317,720         4,681,093       2,207,773       1,296,106       1,947,397        5,869,902         4,733,366
Restricted Net Assets                                        7,544,161          5,508,839       15,085,084        2,332,286          402,039         2,248,382       3,600,087       2,341,756         386,189        5,190,264        11,290,273
Total Net Assets                                        $   14,400,872   $     12,891,945   $   33,921,688   $    2,775,109   $      719,759   $     6,929,475   $   5,807,860   $   3,637,862   $   2,333,587   $   11,060,166   $    16,023,639




                                                                                                                  Page 17 of 23
                                                         Case 20-10343-LSS                           Doc 5485             Filed 07/02/21                        Page 401 of 474                                                                  EXHIBIT D-1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                    559                560                561             562                 564                567                571             573              574            576               577
                                                            West               Middle                                                                                                                                    Sam Houston
Council Name                                            Tennessee Area       Tennessee         Texas Trails   Golden Spread        Capitol Area       Buffalo Trail       Circle Ten        Yucca           Bay Area        Area           South Texas
Assets
  Cash & Equivalents                                    $     (20,484) $       5,452,578   $        101,464   $      949,559   $      2,153,076   $        156,864    $     3,674,800   $   2,157,005   $      341,876   $    14,808,272   $     243,597
  Land, Buildings, and Equipment                              614,253         15,232,842          1,192,983        5,227,855         22,294,248          2,144,026         28,358,740          68,610        2,122,433        74,632,476       4,914,389
  Long-Term Investments                                       521,929         20,454,936          2,336,378        8,025,325         25,424,549          2,718,573         44,251,837          27,350        3,884,879        82,600,926       1,145,434
  Other Assets                                                108,437          3,028,705            163,502          936,818          1,326,505            175,749         16,196,952         148,411          106,011         7,795,945         160,634
  Total Assets                                              1,224,135         44,169,062          3,794,328       15,139,557         51,198,378          5,195,212         92,482,329       2,401,376        6,455,199       179,837,619       6,464,055

Liabilities
   Debt                                                       378,591            626,890            320,906         195,208             662,726            324,034          1,248,050         85,381            88,356                 -        347,410
   Other Liabilities                                          222,711            473,123             58,496         117,546             726,240            234,720            735,198         57,446           155,606         3,449,002        122,779
   Total Liabilities                                          601,302          1,100,013            379,402         312,754           1,388,967            558,754          1,983,248        142,827           243,963         3,449,002        470,189

Unrestricted Net Assets                                       135,786         20,265,491          1,567,414        8,879,958         45,026,850          2,331,639          1,828,738       1,572,425        2,643,449      88,569,253         4,777,870
Restricted Net Assets                                         487,047         22,803,557          1,847,512        5,946,845          4,782,561          2,304,819         88,670,343         686,123        3,567,787      87,819,364         1,215,995
Total Net Assets                                        $     622,833    $    43,069,049   $      3,414,926   $   14,826,803   $     49,809,411   $      4,636,458    $    90,499,081   $   2,258,548   $    6,211,236   $ 176,388,617     $   5,993,865




                                                                                                                  Page 18 of 23
                                                        Case 20-10343-LSS                          Doc 5485                  Filed 07/02/21               Page 402 of 474                                                                      EXHIBIT D-1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                   578                583               584               585                587             590              592              595                596            598                 599
                                                                                                                East Texas         Northwest     Crossroads of                                                         Shenandoah          Blue Ridge
Council Name                                            Three Rivers        Alamo Area        Caddo Area          Area              Texas          the West       Green Mountain Colonial Virginia       Tidewater        Area             Mountains
Assets
  Cash & Equivalents                                    $     779,934   $    11,864,069   $       637,927   $       793,667    $     1,744,281   $    3,239,353   $      415,267   $     803,883     $       493,787   $     162,845   $       116,942
  Land, Buildings, and Equipment                              868,287        12,814,929           504,838         2,644,075          1,228,601       28,328,333          391,186               -           1,433,086       1,088,647         5,619,448
  Long-Term Investments                                     1,935,067                 -         1,285,582         4,335,882                383       10,655,065        2,137,505         659,530           1,291,625         653,105         2,310,992
  Other Assets                                                720,063         5,015,408           136,954           267,214            736,903        3,344,424          152,742          70,888             467,717         168,826           (23,789)
  Total Assets                                              4,303,350        29,694,406         2,565,301         8,040,839          3,710,167       45,567,175        3,096,700       1,534,300           3,686,215       2,073,423         8,023,593

Liabilities
   Debt                                                      166,717            554,600                 -           161,879            18,125                 -         257,824          256,718            214,813         251,200          3,980,810
   Other Liabilities                                         136,348          1,081,361            91,357           161,036            91,063         2,702,273         135,608           52,973            455,059         137,251            306,796
   Total Liabilities                                         303,065          1,635,961            91,357           322,915           109,188         2,702,273         393,432          309,691            669,872         388,451          4,287,606

Unrestricted Net Assets                                     1,071,295        15,476,476         2,309,301         3,605,254          1,551,351       36,894,524        1,652,225         581,632             861,184         902,224         2,199,821
Restricted Net Assets                                       2,928,990        12,581,969           164,643         4,112,670          2,049,628        5,970,377        1,051,043         642,977           2,155,159         782,748         1,536,166
Total Net Assets                                        $   4,000,286   $    28,058,446   $     2,473,944   $     7,717,924    $     3,600,979   $   42,864,901   $    2,703,268   $   1,224,609     $     3,016,343   $   1,684,972   $     3,735,987




                                                                                                                  Page 19 of 23
                                                         Case 20-10343-LSS                        Doc 5485             Filed 07/02/21                  Page 403 of 474                                                                     EXHIBIT D-1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                     602             604              606              609              610                611            612             614                615               617               619
                                                                                                                                                  Inland                                           Mountaineer                         Ohio River
Council Name                                            Heart of Virginia Blue Mountain   Mount Baker      Chief Seattle    Great Alaska         Northwest    Pacific Harbors Grand Columbia          Area            Buckskin          Valley
Assets
  Cash & Equivalents                                    $    1,825,330   $      64,290    $      945,995   $    4,797,437   $      440,214   $      510,730   $     706,885   $     271,322    $        451,570   $    1,231,022   $       397,215
  Land, Buildings, and Equipment                             8,282,095         450,632         4,577,996       14,932,380        7,566,023          195,476       1,698,729       2,899,402           2,124,264        5,509,776         1,034,238
  Long-Term Investments                                      4,312,441       2,332,590         5,496,435       23,300,784        1,299,648                -       5,603,841         536,763             727,846        5,112,232         3,194,533
  Other Assets                                                 894,263          72,657           604,919          423,855        7,089,134          103,859         641,508         127,706           1,033,937        1,526,580           374,803
  Total Assets                                              15,314,128       2,920,168        11,625,345       43,454,457       16,395,019          810,065       8,650,963       3,835,193           4,337,617       13,379,609         5,000,790

Liabilities
   Debt                                                        670,665          77,600          416,500                -          261,025           212,079         183,870         64,213             225,300           131,905           157,389
   Other Liabilities                                           481,758          42,933          139,006          846,633          179,697           220,798         146,369         44,959              86,616           235,466           475,698
   Total Liabilities                                         1,152,422         120,533          555,506          846,633          440,723           432,877         330,239        109,172             311,916           367,371           633,087

Unrestricted Net Assets                                      6,509,720         510,479         7,795,644       33,363,479        6,710,102          118,020       5,353,855       2,956,830           3,466,293        9,024,883         2,925,194
Restricted Net Assets                                        7,651,986       2,289,157         3,274,195        9,244,344        9,244,195          259,168       2,966,869         769,190             559,408        3,987,356         1,442,509
Total Net Assets                                        $   14,161,706   $   2,799,636    $   11,069,839   $   42,607,823   $   15,954,297   $      377,188   $   8,320,724   $   3,726,020    $      4,025,701   $   13,012,239   $     4,367,703




                                                                                                               Page 20 of 23
                                                        Case 20-10343-LSS                        Doc 5485                 Filed 07/02/21              Page 404 of 474                                                                    EXHIBIT D-1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                    620             624               627               635             636                637             638            640                  651           653              660
                                                                                                                                                 Chippewa         Greater      Greater New          Potawatomi
Council Name                                            Glacier's Edge   Gateway Area        Samoset          Bay-Lakes     Three Harbors         Valley          Wyoming         York                 Area       Great Rivers    Blackhawk Area
Assets
  Cash & Equivalents                                    $     353,220    $     206,726   $    1,614,176   $       667,003   $    1,236,467   $      416,837   $      438,019   $    1,494,300   $     1,207,714   $     306,660   $      310,974
  Land, Buildings, and Equipment                            3,903,691        1,786,398        2,807,331         8,083,634        4,292,134        4,083,805          776,046        5,630,537         1,835,782       3,352,871        1,832,040
  Long-Term Investments                                     1,767,849          809,357        6,296,782        24,486,659       14,850,327          876,082        2,411,309       13,729,490         2,490,382         765,289        3,989,290
  Other Assets                                                365,391           87,526          407,639           515,196        2,289,467       12,184,278          215,537        2,598,496           432,512         588,843        5,881,177
  Total Assets                                              6,390,151        2,890,007       11,125,928        33,752,492       22,668,395       17,561,002        3,840,910       23,452,823         5,966,391       5,013,663       12,013,480

Liabilities
   Debt                                                     1,052,426         551,591          234,175          1,965,457         221,470           155,600          63,500         1,983,276           190,200         25,000          457,366
   Other Liabilities                                          183,990         102,076          148,014            688,011         213,132           140,551         134,805           565,079           209,563        278,715          178,242
   Total Liabilities                                        1,236,416         653,668          382,189          2,653,468         434,602           296,151         198,305         2,548,355           399,763        303,715          635,608

Unrestricted Net Assets                                     3,107,723        1,295,142        4,149,307        12,448,113       17,038,431        4,663,116        2,035,401       10,041,590         2,395,254       2,031,475        5,023,665
Restricted Net Assets                                       2,046,012          941,197        6,594,433        18,650,911        5,195,362       12,601,735        1,607,204       10,862,878         3,171,374       2,678,473        6,354,208
Total Net Assets                                        $   5,153,735    $   2,236,339   $   10,743,740   $    31,099,024   $   22,233,793   $   17,264,851   $    3,642,605   $   20,904,468   $     5,566,628   $   4,709,948   $   11,377,873




                                                                                                                Page 21 of 23
                                                        Case 20-10343-LSS                          Doc 5485              Filed 07/02/21                  Page 405 of 474                                                                   EXHIBIT D-1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                      661               662             664              690                691           694               695              696              697               702              713
                                                                                            Suwannee River                       Pushmataha
Council Name                                                Puerto Rico        Longhorn         Area         Garden State           Area       South Plains    Black Hills Area   Midnight Sun    Oregon Trail         Rainbow          Sequoyah
Assets
  Cash & Equivalents                                    $        439,115   $    2,713,841   $     214,021    $      865,260   $      287,641 $       524,323   $      217,906     $     266,375   $    1,347,126   $      119,116   $      323,392
  Land, Buildings, and Equipment                               7,061,994        3,126,846         986,763         3,913,886          414,242         805,283          668,300         2,289,523        2,521,835        1,832,618        4,636,500
  Long-Term Investments                                          243,640        2,025,600         590,907         8,248,664                -       3,737,464          491,979         5,947,002        6,442,855        2,423,436        2,828,703
  Other Assets                                                   135,702        1,498,859         142,020           396,305           (6,740)        236,175          132,863           718,620          304,925          156,376        2,340,942
  Total Assets                                                 7,880,451        9,365,146       1,933,711        13,424,115          695,144       5,303,245        1,511,049         9,221,520       10,616,741        4,531,546       10,129,538

Liabilities
   Debt                                                         277,340           726,046         157,655          236,398            44,614        153,248           175,333          111,542          139,200          240,198           176,700
   Other Liabilities                                            267,911           474,806         548,811          262,010            35,127         55,813           169,872           72,528          184,594          141,169         2,025,243
   Total Liabilities                                            545,251         1,200,852         706,466          498,408            79,741        209,061           345,205          184,070          323,794          381,367         2,201,943

Unrestricted Net Assets                                        6,883,357        6,059,764        (238,956)        9,300,738          415,595         583,361          664,784         2,126,874        8,408,697        3,812,852        4,270,519
Restricted Net Assets                                            451,842        2,104,530       1,466,201         3,624,969          199,807       4,510,823          501,060         6,910,577        1,884,250          337,328        3,657,076
Total Net Assets                                        $      7,335,199   $    8,164,294   $   1,227,245 $      12,925,707   $      615,402   $   5,094,184   $    1,165,843     $   9,037,450   $   10,292,948   $    4,150,180   $    7,927,595




                                                                                                                 Page 22 of 23
                                                            Case 20-10343-LSS                            Doc 5485               Filed 07/02/21                   Page 406 of 474                                                                          EXHIBIT D-1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                     733                 741              748               763                773                775               777               780               802               803
                                                                                 Texas                            Stonewall                                               Washington         Michigan
Council Name                                                 Sioux             Southwest      Yocona Area       Jackson Area         Gulf Coast         Rio Grande         Crossing         Crossroads      Transatlantic        Far East        GRAND TOTAL
Assets
  Cash & Equivalents                                    $    1,320,790     $       124,087   $      217,749    $      228,421    $       402,098    $       364,477   $       628,447   $     8,235,359    $      567,842    $      670,682      $ 310,794,081
  Land, Buildings, and Equipment                             2,104,654             723,088          992,495         1,072,888                  -          6,029,080         2,012,185        21,428,581                 -                 -       1,294,849,955
  Long-Term Investments                                        835,041             655,538          814,461         1,394,178                  -          1,798,169         3,423,224        31,637,398           662,887         2,200,977       1,650,837,634
  Other Assets                                                 932,377              96,120           91,413         2,490,208              7,693          1,550,593           389,536         5,786,383           399,052           188,738         280,852,608
  Total Assets                                               5,192,862           1,598,832        2,116,118         5,185,695            409,791          9,742,319         6,453,392        67,087,721         1,629,782         3,060,397       3,537,334,278

Liabilities
   Debt                                                        201,463             88,060            70,583           612,700            395,300            618,600           263,300         7,415,844                 -                 -          118,313,912
   Other Liabilities                                           713,191             37,265            93,756           353,484             99,011            105,973           358,690        11,358,441           208,902            73,474          115,884,679
   Total Liabilities                                           914,653            125,325           164,339           966,184            494,311            724,573           621,990        18,774,285           208,902            73,474          234,198,591

Unrestricted Net Assets                                      1,496,185             916,498          863,638           217,980           (292,475)         1,906,030         3,906,611        25,109,723           966,036         2,886,174        1,870,754,935
Restricted Net Assets                                        2,782,024             557,010        1,088,141         4,001,531            207,677          7,111,716         1,924,791        23,203,713           454,843           100,750        1,432,473,515
Total Net Assets                                        $    4,278,209     $     1,473,507   $    1,951,779    $    4,219,511    $       (84,798) $       9,017,746   $     5,831,402   $    48,313,436    $    1,420,880    $    2,986,924      $ 3,303,228,450

                                                        Footnote:
                                                        (1) Figures presented are unaudited and preliminary and are as reported by each individual local council in the financial accounting system maintained by BSA. Some local council balance sheets
                                                        may be incomplete. All figures are subject to material change
                                                        (2) Restricted and unrestricted classifications are reflected according to GAAP and generally does not include restrictions related to real property. Classification may not reflect all legal restrictions.
                                                        (3) The local councils are independent legal entities not controlled by BSA. The information reflected herein is aggregated for presentation purposes only.
                                                        (4) Greater Hudson Valley (#388) reflects Greater Hudson Valley 2/28/2021 and Hudson Valley (#374) 12/31/2020 balance sheets as the merger between Hudson Valley Council and
                                                        Westchester-Putnam Council effective 1/1/2021 is not yet reflected on 'Greater Hudson Valley's system-generated balance sheet




                                                                                                                       Page 23 of 23
                                                      Case 20-10343-LSS                                   Doc 5485                  Filed 07/02/21                       Page 407 of 474


Boy Scouts of America                                                                                                                                                                                                                               EXHIBIT D-2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                                        [2]                                                [3]
                                                        Property Information                                                                                               Property Value Information                                 Restriction Review


                          Local Council     Local Council                          Property Name:                            Property         Fair Market Value:    Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                     Name            Number                  Camp, Service Center, or Common Name                     Type                Source 1               Value 1               Source 2              Value 2             BSA Review
       1         Greater Alabama                 001        French Farms Pavillion Lot                                  Other                CBRE                  $            512,500   -                     $               -               U
       2         Greater Alabama                 001        Comer Scout Reservation                                     Camp                 CBRE                             2,987,500   -                                     -               U
       3         Greater Alabama                 001        Camp Jackson                                                Camp                 CBRE                             1,900,000   -                                     -               R
       4         Greater Alabama                 001        Clayton Service Center                                      Office/Store         CBRE                             3,000,000   -                                     -               U
       5         Greater Alabama                 001        Lot in Fort Payne                                           Other                JLL                                 94,500   -                                     -               U
       6         Greater Alabama                 001        Lot in Mentone                                              Other                JLL                                 27,300   -                                     -               U
       7         Greater Alabama                 001        Land near Monte Sano State Park                             Other                JLL                                330,000   -                                     -               U
       8         Greater Alabama                 001        Lot in Central Heights                                      Other                JLL                                 19,500   -                                     -               U
       9         Greater Alabama                 001        Two Lot's near Camp Winnataska                              Other                JLL                                240,000   -                                     -               U
      10         Greater Alabama                 001        Lot in River Park Subdivision                               Other                JLL                                  3,600   -                                     -               U
      11         Greater Alabama                 001        Lot in Talladega County                                     Other                JLL                                 69,500   -                                     -               U
      12         Greater Alabama                 001        Lot in Talladega County                                     Other                JLL                                 31,000   -                                     -               U
      13         Greater Alabama                 001        Cedar Bluff-Gaylesville Property                            Other                JLL                                 10,400   -                                     -               U
      14         Alabama-Florida                 003        Camp Alaflo                                                 Camp                 JLL                              1,160,000   -                                     -               L
      15         Mobile Area                     004        Camp Maubila                                                Camp                 CBRE                               925,000   -                                     -               R
      16         Tukabatchee Area                005        Highway 80 Property                                         Other                JLL                                525,000   CBRE                              222,500             U
      17         Tukabatchee Area                005        Camp Tukabatchee                                            Camp                 CBRE                             2,000,000   -                                     -               L
      18         Tukabatchee Area                005        S. Montgomery Co. Property                                  Other                CBRE                                48,000   -                                     -               U
      19         Black Warrior                   006        Camp O'Rear                                                 Camp                 JLL                                530,000   -                                     -               U
      20         Black Warrior                   006        The Leroy McAbee Sr Service Center                          Office/Store         JLL                                473,000   -                                     -               U
      21         Black Warrior                   006        Camp Horne                                                  Camp                 CBRE                             1,662,500   -                                     -               U
      22         Grand Canyon                    010        R-C Scout Camp                                              Camp                 CBRE                             2,250,000   -                                     -               U
      23         Grand Canyon                    010        Camp Geronimo                                               Camp                 CBRE                             4,641,300   -                                     -               U
      24         Grand Canyon                    010        Camp Raymond                                                Camp                 CBRE                             3,810,443   -                                     -               R
      25         Grand Canyon                    010        Heard Scout Pueblo                                          Camp                 JLL                              7,350,000   CBRE                            8,140,000             U
      26         Grand Canyon                    010        Little Grand Canyon Ranch                                   Camp                 Council                          1,510,000   -                                     -               U
      27         Catalina                        011        Double VV                                                   Camp                 CBRE                           14,059,125    -                                     -               R
      28         Catalina                        011        Property Held for Resale                                    Other                CBRE                                66,419   -                                     -               U
      29         Catalina                        011        Council Office                                              Office/Store         JLL                                360,000   -                                     -               U
      30         De Soto Area                    013        Camp De Soto                                                Camp                 CBRE                             1,106,892   -                                     -               U
      31         De Soto Area                    013        Council Service Center                                      Office/Store         JLL                                200,000   -                                     -               U
      32         Westark Area                    016        Rogers Scout Reservation                                    Camp                 CBRE                             5,418,336   -                                     -               R
      33         Westark Area                    016        Camp Orr High Adventure Base                                Camp                 JLL                                660,000   -                                     -               L
      34         Quapaw Area Council             018        Camp Rockefeller                                            Camp                 CBRE                             8,439,664   -                                     -               L
      35         Golden Gate Area Council        023        YLTC                                                        Office/Store         CBRE                             5,400,000   -                                     -               U
      36         Mt Diablo Silverado             023        Camp Herms                                                  Camp                 CBRE                             1,500,000   -                                     -               L
      37         Golden Gate Area Council        023        Rancho Los Mochos                                           Camp                 CBRE                             3,275,000   -                                     -               R
      38         Golden Gate Area Council        023        Camp Royaneh                                                Camp                 CBRE                             1,900,000   -                                     -               U
      39         Golden Gate Area Council        023        Wente Scout Reservation                                     Camp                 CBRE                             4,700,000   -                                     -               U
      40         Mt Diablo Silverado             023        Council Service Center                                      Office/Store         JLL                              2,690,000   -                                     -               U
      41         Sequoia                         027        Lot, undeveloped                                            Other                JLL                                 15,700   -                                     -               U
      42         Sequoia                         027        Shaver Lake Ranger House                                    Other                CBRE                               320,000   -                                     -               L
      43         Sequoia                         027        Visalia Office                                              Office/Store         JLL                                725,000   -                                     -               L
      44         Sequoia                         027        Fresno Office                                               Office/Store         JLL                                660,000   -                                     -               L
      45         Sequoia                         027        147 acres at Shaver Lake, inundated by Shaver Lake (under water)
                                                                                                                        Other13 acres above water
                                                                                                                                             JLL                                 32,500   -                                     -               L
      46         Southern Sierra                 030        Scout Service Center                                        Office/Store         JLL                                450,000   -                                     -               U
      47         Pacific Skyline                 031        Boulder Creek Scout Reservation                             Camp                 CBRE                             4,525,000   -                                     -               U
      48         Pacific Skyline                 031        Cutter Scout Reservation                                    Camp                 CBRE                               855,000   -                                     -               L
      49         Pacific Skyline                 031        Foster City Service Center                                  Office/Store         JLL                              5,100,000   -                                     -               U
      50         Long Beach Area                 032        Service Center                                              Office/Store         JLL                              2,220,000   -                                     -               U
      51         Long Beach Area                 032        Camp Tahquitz                                               Camp                 CBRE                           14,269,275    -                                     -               U
      52         Greater Los Angeles             033        Trask Scout Reservation                                     Camp                 CBRE                             3,536,985   -                                     -               R
      53         Greater Los Angeles             033        Firestone Scout Reservation                                 Camp                 CBRE                               512,433   -                                     -              TBD
      54         Greater Los Angeles             033        Cushman Watt Scout Center                                   Office/Store         CBRE                             9,667,350   -                                     -              TBD
      55         Greater Los Angeles             033        Hubert Eaton Scout Reservation                              Camp                 CBRE                           31,590,825    -                                     -               R




                                                                                                                            Page 1 of 17
                                                         Case 20-10343-LSS                                Doc 5485          Filed 07/02/21                    Page 408 of 474


Boy Scouts of America                                                                                                                                                                                                                    EXHIBIT D-2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                             [2]                                                [3]
                                                           Property Information                                                                                 Property Value Information                                 Restriction Review


                          Local Council        Local Council                         Property Name:                 Property        Fair Market Value:   Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                     Name               Number                 Camp, Service Center, or Common Name          Type               Source 1              Value 1               Source 2              Value 2             BSA Review
      56         Greater Los Angeles                033        Remnant Parcels                                  Other              CBRE                              129,062   -                                     -               U
      57         Marin                              035        Camp Tamarancho                                  Camp               CBRE                            1,907,500   -                                     -               L
      58         Marin                              035        Camp Marin Sierra                                Camp               CBRE                              775,000   -                                     -               L
      59         Orange County                      039        Schoepe Scout Reservation at Lost Valley         Camp               JLL                             2,940,000   CBRE                          13,008,500              U
      60         Orange County                      039        William Lyons Homs Center for Scouting           Office/Store       CBRE                            9,184,000   -                                     -               U
      60         Orange County                      039        William Lyons Homs Center for Scouting           Office/Store       CBRE                                  -     -                                     -               U
      61         Orange County                      039        Irvine Range Outdoor Education Center            Camp               CBRE                            9,461,700   -                                     -               R
      61         Orange County                      039        Irvine Ranch Outdoor Education Center            Camp               CBRE                                  -     -                                     -               U
      62         California Inland Empire           045        Land                                             Other              CBRE                               19,120   -                                     -               U
      63         California Inland Empire           045        Jack Dembo Scout Center                          Office/Store       CBRE                            1,652,490   -                                     -               U
      64         California Inland Empire           045        Camp Emerson                                     Camp               CBRE                            2,693,075   -                                     -               R
      65         Golden Empire                      047        Norcal Adventure Area                            Camp               CBRE                              587,500   -                                     -               L
      66         Golden Empire                      047        Camp Lassen                                      Camp               CBRE                              207,500   -                                     -               U
      67         San Diego-Imperial                 049        Camp Mataguay                                    Camp               CBRE                          10,054,699    -                                     -               L
      68         Western Los Angeles County         051        Sand Canyon land                                 Other              CBRE                              275,257   -                                     -               U
      69         Western Los Angeles County         051        Camp Josepho                                     Camp               CBRE                            2,485,350   -                                     -               R
      70         Los Padres                         053        Rancho Alegre                                    Camp               CBRE                            3,805,200   -                                     -               R
      71         Silicon Valley Monterey Bay        055        Council Service Center                           Office/Store       JLL                             3,700,000   -                                     -               U
      72         Silicon Valley Monterey Bay        055        Camp Chesebrough                                 Camp               CBRE                          10,720,000    Council                         6,350,000             U
      73         Silicon Valley Monterey Bay        055        Camp Hi-Sierra                                   Camp               CBRE                            2,827,500   -                                     -               U
      74         Silicon Valley Monterey Bay        055        Camp Pico Blanco                                 Camp               CBRE                            3,100,000   -                                     -               L
      75         Ventura County                     057        Council Service Center                           Office/Store       JLL                               740,000   -                                     -               U
      76         Ventura County                     057        Camp Three Falls                                 Camp               CBRE                              877,976   -                                     -               U
      77         Ventura County                     057        Camp Wilett                                      Camp               CBRE                            5,366,500   -                                     -               R
      78         Verdugo Hills                      058        Council Service Center                           Office/Store       JLL                             5,750,000   -                                     -               U
      79         Greater Yosemite                   059        Camp McConnell                                   Camp               CBRE                              240,000   -                                     -               R
      80         Greater Yosemite                   059        Camp Mensinger                                   Camp               CBRE                              225,000   -                                     -               R
      81         Greater Yosemite                   059        Camp Ison                                        Other              CBRE                               85,500   -                                     -               R
      82         Pikes Peak                         060        Camp Alexander                                   Camp               CBRE                            1,513,200   -                                     -               L
      83         Pikes Peak                         060        Council Office                                   Office/Store       CBRE                            1,766,400   -                                     -               L
      84         Pikes Peak                         060        Donated Land                                     Other              CBRE                              941,847   -                                     -               L
      85         Denver Area                        061        Hamilton Scout Headquarters                      Camp               CBRE                            3,746,220   -                                     -               U
      86         Denver Area                        061        Tahosa High Adventure Base                       Camp               CBRE                            2,579,182   -                                     -               L
      87         Denver Area                        061        Peaceful Valley Scout Ranch                      Camp               CBRE                            6,341,966   -                                     -               U
      88         Longs Peak                         062        Patiya                                           Camp               JLL                             1,830,000   -                                     -               U
      89         Longs Peak Council                 062        Ben Delatour Scout Ranch                         Camp               JLL                             7,000,000   CBRE                            6,770,884             L
      90         Longs Peak                         062        Camp Laramie Peak                                Camp               JLL                             1,810,000   -                                     -               U
      91         Rocky Mountain                     063        Rocky Mountain High Adventure Base               Other              JLL                               488,000   -                                     -               U
      92         Rocky Mountain                     063        Boy Scout Resident Camp San Isabel Scout Ranch   Camp               CBRE                            1,455,074   -                                     -               L
      93         Connecticut Rivers                 066        Camp Workcoeman                                  Camp               CBRE                            3,263,440   -                                     -               U
      94         Connecticut Rivers                 066        Camp Mattatuck                                   Camp               CBRE                            2,656,100   -                                     -               U
      95         Connecticut Rivers                 066        June Norcross Webster Scout Reservation          Camp               CBRE                            4,822,700   -                                     -               R
      96         Connecticut Rivers                 066        Barbour Scout Reservation                        Camp               CBRE                              526,500   -                                     -               R
      97         Greenwich                          067        Seton Scout Reservation                          Camp               CBRE                          17,750,000    -                                     -              TBD
      98         Housatonic                         069        Bakeless Property                                Camp               CBRE                              204,188   -                                     -               L
      99         Housatonic                         069        Edmund D. Strang Scout Reservation               Camp               CBRE                            2,418,000   -                                     -               U
     100         Old North State                    070        Woodfield Scout Preservation                     Camp               JLL                             4,600,000   CBRE                            4,251,263             U
     101         Old North State                    070        Royce Reynolds Family Scout Service Center       Office/Store       CBRE                            2,343,750   -                                     -               U
     102         Old North State                    070        Hagan Sea Base                                   Other              CBRE                              645,000   -                                     -               R
     103         Old North State                    070        Cherokee Scout Reservation                       Camp               CBRE                            8,758,805   -                                     -               U
     104         Connecticut Yankee                 072        Camp Pomperaug                                   Camp               JLL                             1,450,000   -                                     -               U
     105         Connecticut Yankee                 072        Hoyt Scout Reservation                           Camp               JLL                               420,000   -                                     -               U
     106         Connecticut Yankee                 072        Demrick Property                                 Other              JLL                               308,000   -                                     -               U
     107         Connecticut Yankee                 072        Catamount Cabin                                  Other              JLL                                53,000   -                                     -               U
     108         Connecticut Yankee                 072        Guilford                                         Other              JLL                                19,500   -                                     -               U




                                                                                                                    Page 2 of 17
                                                    Case 20-10343-LSS                                   Doc 5485                   Filed 07/02/21                       Page 409 of 474


Boy Scouts of America                                                                                                                                                                                                                              EXHIBIT D-2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                                       [2]                                                [3]
                                                      Property Information                                                                                                Property Value Information                                 Restriction Review


                          Local Council   Local Council                       Property Name:                               Property           Fair Market Value:   Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                    Name           Number                Camp, Service Center, or Common Name                       Type                  Source 1              Value 1               Source 2              Value 2             BSA Review
     109         Connecticut Yankee            072        Monroe                                                       Other                 JLL                               195,000   -                                     -               U
     110         Connecticut Yankee            072        North Branford                                               Other                 JLL                               349,000   -                                     -               U
     111         Connecticut Yankee            072        Southbury                                                    Other                 JLL                                21,800   -                                     -               U
     112         Connecticut Yankee            072        Wallingford                                                  Other                 JLL                               280,000   -                                     -               U
     113         Connecticut Yankee            072        Deer Lake Scout Reservation                                  Camp                  CBRE                            3,964,500   -                                     -               L
     114         Connecticut Yankee            072        Wah Wah Tayse Scout Reservation                              Camp                  CBRE                              140,448   -                                     -               L
     115         Connecticut Yankee            072        Council Service Center                                       Office/Store          CBRE                            2,757,600   Council                         3,300,000             U
     116         Connecticut Yankee            072        Camp Sequassen                                               Camp                  CBRE                            2,705,600   -                                     -               U
     117         Del-Mar-Va                    081        Akridge Scout Reservation                                    Camp                  CBRE                            2,611,350   -                                     -               L
     118         Del-Mar-Va                    081        Hensen Scout Reservation                                     Camp                  CBRE                            4,605,000   -                                     -               L
     119         National Capital Area         082        Marriott Scout Service Center                                Office/Store          JLL                             4,620,000   -                                     -               U
     120         National Capital Area         082        Howard M Wall Boy Scout Camp                                 Camp                  JLL                             3,340,000   -                                     -               U
     121         National Capital Area         082        Goshen Scout Reseration                                      Camp                  CBRE                          14,745,758    -                                     -               U
     122         National Capital Area         082        Camp William B. Snyder                                       Camp                  CBRE                            3,310,000   -                                     -               U
     123         Central Florida               083        Scout Service Center                                         Office/Store          JLL                             2,640,000   -                                     -               U
     124         Central Florida               083        Camp La-No-Che                                               Camp                  CBRE                            4,900,000   -                                     -               L
     125         South Florida                 084        Tatham Scout Service Center                                  Office/Store          CBRE                            2,650,000   -                                     -               L
     126         South Florida                 084        Camp Elmore (Seminole)                                       Camp                  CBRE                          14,300,000    -                                     -               R
     127         South Florida                 084        Camp Jackson Sawyer                                          Camp                  CBRE                            5,350,000   -                                     -               R
     128         Gulf Stream                   085        Oklawaha - Unrestricted                                      Camp                  JLL                             1,070,000   -                                     -               U
     129         Gulf Stream                   085        Oklawaha - Restricted                                        Camp                  JLL                                 7,500   -                                     -               L
     130         Gulf Stream                   085        Tanah Keeta                                                  Camp                  CBRE                          24,000,000    -                                     -               R
     131         North Florida                 087        St. Johns Riverbase at Echockotee                            Camp                  JLL                             2,630,000   CBRE                            2,875,000             U
     132         North Florida                 087        Council Service Center                                       Office/Store          JLL                               990,000   -                                     -               U
     133         North Florida                 087        Baden Powell Scout Reservation                               Camp                  CBRE                            3,550,000   -                                     -               L
     134         North Florida                 087        Brown Donated Property                                       Other                 CBRE                              137,500   -                                     -               U
     135         Southwest Florida             088        SWFL Council Volunteer Service Center                        Office/Store          JLL                             1,710,000   -                                     -               U
     136         Southwest Florida             088        Camp Flying Eagle                                            Camp                  CBRE                            4,475,000   -                                     -               L
     137         Greater Tampa Bay Area        089        Camp Souel                                                   Camp                  JLL                             4,130,000   CBRE                            3,250,000             U
     138         Greater Tampa Bay Area        089        Camp Flaming Arrow - Unrestricted                            Camp                  JLL                             1,680,000   -                                     -               U
     139         Greater Tampa Bay Area        089        Camp Flaming Arrow - Restricted                              Camp                  JLL                               404,000   -                                     -               L
     140         Greater Tampa Bay Area        089        Council Office                                               Office/Store          CBRE                            3,650,000   Council                         3,530,000             U
     141         Greater Tampa Bay Area        089        Camp Brorein                                                 Camp                  CBRE                            4,625,000   -                                     -              TBD
     142         Greater Tampa Bay Area        089        Camp Alafia                                                  Camp                  CBRE                            3,225,000   -                                     -               L
     143         Greater Tampa Bay Area        089        Camp Sand Hill                                               Camp                  CBRE                          12,250,000    -                                     -               R
     144         Chattahoochee                 091        Chattahoochee Council, Inc. BSA George & Jo Jeter Scout Service
                                                                                                                       Office/Store
                                                                                                                          Center             CBRE                            1,344,000   -                                     -               U
     145         Chattahoochee                 091        Camp Pine Mountain                                           Camp                  CBRE                              227,757   -                                     -               R
     146         Atlanta Area                  092        Volunteer Service Center                                     Office/Store          CBRE                            7,629,878   -                                     -               R
     147         Atlanta Area                  092        Bert Adams Scout Camp                                        Camp                  CBRE                            4,511,698   -                                     -               U
     148         Atlanta Area                  092        Woodruff Scout Camp                                          Camp                  CBRE                            8,191,680   -                                     -               R
     149         Georgia-Carolina              093        Scout Service Center                                         Office/Store          JLL                               610,000   -                                     -               U
     150         Georgia-Carolina              093        Robert E Knox Scout Reservation                              Camp                  CBRE                            2,165,940   -                                     -               R
     151         Flint River                   095        Gerald Lawhorn Scouting Base                                 Camp                  CBRE                            6,426,150   -                                     -               R
     152         Flint River                   095        Tilman T Blakely Scout Service Center                        Office/Store          CBRE                              669,840   -                                     -               U
     153         Central Georgia               096        Council Service Center                                       Office/Store          JLL                               600,000   -                                     -               U
     154         Central Georgia               096        Camp Benjamin Hawkins                                        Camp                  CBRE                            1,822,500   -                                     -               U
     155         South Georgia                 098        Camp Patten                                                  Camp                  CBRE                              346,500   -                                     -               U
     156         South Georgia                 098        Camp Osborn                                                  Camp                  CBRE                            3,088,440   -                                     -               R
     157         Coastal Georgia               099        Camp Tolochee                                                Camp                  CBRE                            4,200,000   -                                     -               R
     158         Coastal Georgia               099        Black Creek Scout Reservation                                Camp                  CBRE                              874,576   -                                     -               U
     159         Northwest Georgia             100        Camp Sidney Dew                                              Camp                  CBRE                            1,145,529   -                                     -               R
     160         Northwest Georgia             100        Dalton Service Center                                        Office/Store          JLL                               103,000   -                                     -               U
     161         Northwest Georgia             100        Birdsong Property                                            Other                 JLL                               138,000   -                                     -               U
     162         Northeast Georgia             101        Camp Rainey Mountain                                         Camp                  CBRE                            2,628,560   -                                     -              TBD
     163         Northeast Georgia             101        House for Ranger at Scoutland and Easement to Army Corp of Engineers
                                                                                                                       Other     Property.   CBRE                              221,760   -                                     -               U




                                                                                                                           Page 3 of 17
                                                         Case 20-10343-LSS                               Doc 5485          Filed 07/02/21                    Page 410 of 474


Boy Scouts of America                                                                                                                                                                                                                   EXHIBIT D-2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                            [2]                                                [3]
                                                          Property Information                                                                                 Property Value Information                                 Restriction Review


                         Local Council        Local Council                         Property Name:                 Property        Fair Market Value:   Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                    Name                Number                 Camp, Service Center, or Common Name         Type               Source 1              Value 1               Source 2              Value 2             BSA Review
     164         Northeast Georgia                 101        Drew Road                                        Other              CBRE                              190,775   -                                     -               L
     165         Aloha                             104        Camp Pupekea                                     Camp               CBRE                              875,000   -                                     -               L
     166         Aloha                             104        Camp Honokala                                    Camp               CBRE                              440,000   -                                     -               L
     167         Aloha                             104        Camp Maluhia                                     Camp               CBRE                              825,000   -                                     -               U
     168         Aloha                             104        Camp Alan Faye                                   Camp               CBRE                              397,500   -                                     -               L
     169         Aloha                             104        Aloha Council Service Center                     Office/Store       JLL                             4,440,000   CBRE                            3,925,000             U
     169         Aloha                             104        Aloha Council Service Center                     Office/Store       JLL                                   -     -                                     -               U
     170         Mountain West (file name Ore-Ida) 106        Camp Mertaugh                                    Camp               JLL                               389,000   -                                     -               U
     171         Mountain West (file name Ore-Ida) 106        Salmon River High Adventure Base Camp            Camp               JLL                               485,000   -                                     -               U
     172         Mountain West (file name Ore-Ida) 106        Camp Bradley                                     Camp               JLL                               128,000   -                                     -               U
     173         Mountain West (file name Ore-Ida) 106        Mountain West Council Office                     Office/Store       JLL                             1,200,000   -                                     -               U
     174         Mountain West (file name Ore-Ida) 106        MWC Satelite Office                              Office/Store       JLL                               239,000   -                                     -               U
     175         Grand Teton Council               107        Pocatello Service Center                         Office/Store       CBRE                              451,500   -                                     -               U
     176         Grand Teton Council               107        Dougherty Salmon River HAB                       Camp               Council                           450,000   -                                     -               L
     177         Grand Teton Council               107        Krupp Scout Hollow                               Camp               JLL                               383,000   -                                     -               L
     178         Grand Teton Council               107        Idaho Falls Service Center                       Office/Store       JLL                             4,250,000   -                                     -               L
     179         Prairelands                       117        Camp Drake                                       Camp               CBRE                            1,216,608   -                                     -               U
     180         Prairelands                       117        Lee Service Center                               Office/Store       JLL                               350,000   -                                     -               U
     181         Prairelands                       117        Danville Office                                  Office/Store       JLL                                57,800   -                                     -               U
     182         Three Fires                       127        Camp Big Timber                                  Camp               CBRE                              769,800   -                                     -               R
     183         Three Fires                       127        Camp Freeland Leslie                             Camp               Council                         2,000,000   -                                     -               U
     184         Northeast Illinois                129        Ma-Ka-Ja-Wan Scout Reservation                   Camp               CBRE                            2,932,820   -                                     -               U
     185         Northeast Illinois                129        Camp Sol R Crown                                 Camp               CBRE                            1,037,190   -                                     -               L
     186         Northeast Illinois                129        Camp Oakarro                                     Camp               CBRE                              441,830   -                                     -               L
     187         Northeast Illinois                129        Kasperson Center for Scouting at Morrison Park   Office/Store       JLL                             1,000,000   -                                     -               U
     188         Illowa                            133        Service Center                                   Office/Store       JLL                             1,150,000   -                                     -               U
     189         Illowa                            133        Camp Loud Thunder                                Camp               JLL                             2,470,000   -                                     -               U
     190         W.D. Boyce                        138        Ingersoll Scout Reservation                      Camp               CBRE                            3,466,769   -                                     -               U
     191         W.D. Boyce                        138        Peoria Scout Service Center                      Office/Store       CBRE                              225,000   -                                     -               U
     192         Mississippi Valley                141        Saukenauk Scout Reservation                      Camp               CBRE                            2,729,250   -                                     -               L
     193         Mississippi Valley                141        Camp Eastman                                     Camp               CBRE                              911,808   -                                     -               R
     194         Mississippi Valley                141        Burlington Service Center                        Office/Store       JLL                                68,600   -                                     -               U
     195         Mississippi Valley                141        Quincy Service Center                            Office/Store       JLL                               273,000   -                                     -               U
     196         Abraham Lincoln Council           144        Camp Bunn                                        Camp               CBRE                            2,167,076   -                                     -               U
     197         Hoosier Trails                    145        Maumee Scout Reservation                         Camp               CBRE                            1,934,400   -                                     -               U
     198         Hoosier Trails                    145        Council Service Center                           Office/Store       JLL                               645,000   -                                     -               U
     199         Buffalo Trace                     156        Eykamp Scout Center                              Office/Store       CBRE                            2,991,360   -                                     -               R
     200         Buffalo Trace                     156        Santa Claus property                             Other              JLL                                71,500   -                                     -               U
     201         Buffalo Trace                     156        Old Ben Scout Reservation                        Camp               JLL                               680,000   -                                     -               U
     202         Anthony Wayne Area                157        Anthony Wayne Area Council Service Center        Office/Store       JLL                             2,140,000   -                                     -               U
     203         Anthony Wayne Area                157        Anthony Wayne Area Scout Reservation             Camp               CBRE                            2,717,853   -                                     -               U
     204         Crossroads of America             160        Camp Kikthawenund                                Camp               CBRE                              917,080   -                                     -               U
     205         Crossroads of America             160        Camp Belzer                                      Camp               CBRE                            4,518,800   -                                     -               U
     206         Crossroads of America             160        Golden-Burke Scout Service Center                Office/Store       CBRE                            4,568,020   -                                     -               U
     206         Crossroads of America             160        Indianapolis Technology                          Office/Store       CBRE                                  -     -                                     -               U
     207         Crossroads of America             160        Muncie Scout Service Center                      Office/Store       JLL                                66,500   -                                     -               U
     208         Crossroads of America             160        Terre Haute Muncie Service Center                Office/Store       JLL                               358,000   -                                     -               U
     209         Crossroads of America             160        Ransburg Scout Reservation                       Camp               JLL                             3,750,000   -                                     -               U
     210         Crossroads of America             160        Camp Krietenstein                                Camp               JLL                             1,480,000   -                                     -               U
     211         Sagamore                          162        Camp Buffalo - Restricted                        Camp               JLL                                19,700   -                                     -               L
     212         Sagamore                          162        Camp Buffalo - Unrestricted                      Camp               JLL                             2,050,000   -                                     -               U
     213         LaSalle                           165        Wood Lake Scout Resvation                        Camp               CBRE                            1,340,460   -                                     -               U
     214         LaSalle                           165        Ranger House                                     Other              CBRE                              120,960   -                                     -               U
     215         LaSalle                           165        Topeneebee                                       Camp               JLL                             1,480,000   -                                     -               U
     216         LaSalle                           165        Rice Woods                                       Camp               JLL                               665,000   -                                     -               U




                                                                                                                   Page 4 of 17
                                                         Case 20-10343-LSS                               Doc 5485          Filed 07/02/21                    Page 411 of 474


Boy Scouts of America                                                                                                                                                                                                                   EXHIBIT D-2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                            [2]                                                [3]
                                                          Property Information                                                                                 Property Value Information                                 Restriction Review


                          Local Council       Local Council                           Property Name:               Property        Fair Market Value:   Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                    Name               Number                  Camp, Service Center, or Common Name         Type               Source 1              Value 1               Source 2              Value 2             BSA Review
     217         Hawkeye                           172        Hawkeye Area Council Service Center              Office/Store       JLL                               980,000   -                                     -               U
     218         Hawkeye                           172        Howard H Cherry Reservation Camp                 Camp               CBRE                            1,377,051   -                                     -               L
     219         Winnebago                         173        Winnebago Scout Service Center                   Office/Store       JLL                               379,000   -                                     -               U
     220         Winnebago                         173        Ingawanis Adventure Base                         Camp               JLL                             3,210,000   -                                     -               U
     221         Mid-Iowa                          177        Foster Acres                                     Camp               JLL                               230,000   -                                     -               U
     222         Mid-Iowa                          177        Grinell Scout Land                               Camp               JLL                               319,000   -                                     -               U
     223         Mid-Iowa                          177        Maytag Scout Center                              Office/Store       JLL                             3,190,000   CBRE                            5,797,190             U
     224         Mid-Iowa                          177        Mitigwa Scout Reservation                        Camp               CBRE                            1,188,772   -                                     -               U
     225         Northeast Iowa                    178        Camp C.S. Klaus - Restricted                     Camp               JLL                                42,000   -                                     -               L
     226         Northeast Iowa                    178        Camp C.S. Klaus - Unrestricted                   Camp               JLL                               760,000   -                                     -               U
     227         Coronado                          192        Dane G Hansen Scout Reservation                  Camp               CBRE                              387,750   -                                     -               U
     228         Coronado                          192        Brown Memorial Camp                              Camp               JLL                             1,630,000   -                                     -               U
     228         Coronado                          192        Brown Memorial Camp                              Camp               JLL                                   -     -                                     -               U
     229         Coronado                          192        William H. Graves Scout Service Center           Office/Store       JLL                               200,000   -                                     -               U
     230         Santa Fe Trail                    194        Spanish Peaks Scout Ranch                        Camp               CBRE                              863,955   -                                     -               U
     230         Santa Fe Trail                    194        Spanish Peaks Scout Ranch - Equipment            Camp               CBRE                                  -     -                                     -               U
     231         Jayhawk Area                      197        Falley Scout Reservation                         Camp               JLL                               476,000   -                                     -               U
     232         Quivira                           198        Camp Kanza                                       Camp               JLL                               975,000   -                                     -               U
     233         Quivira                           198        Quivira Scout Ranch                              Camp               CBRE                            5,905,200   -                                     -               U
     234         Quivira                           198        Council Office                                   Office/Store       JLL                             1,130,000   -                                     -               U
     235         Blue Grass                        204        McKee Scout Reservation                          Camp               JLL                               900,000   -                                     -               U
     236         Lincoln Heritage                  205        Sam Swope Scout Center                           Office/Store       JLL                             2,350,000   -                                     -               U
     237         Lincoln Heritage                  205        Pfeffer Scout Reservation                        Camp               CBRE                            2,762,505   -                                     -               R
     238         Lincoln Heritage                  205        Tunnel Mill Scout Reservation                    Camp               CBRE                              800,508   -                                     -               U
     239         Lincoln Heritage                  205        Harry S. Frazier Jr. Scout Reservation           Camp               CBRE                            2,305,868   -                                     -               R
     240         Calcasieu Area                    209        Camp Edgewood                                    Camp               CBRE                              561,755   -                                     -               U
     241         Istrouma Area Council             211        Avondale Scout Reservation                       Camp               CBRE                            8,195,545   -                                     -               U
     242         Istrouma Area Council             211        Pennington Scout Service Center                  Office/Store       JLL                               680,000   -                                     -               U
     243         Evangeline Area                   212        Lost Bayou                                       Camp               JLL                               855,000   CBRE                            1,256,168             U
     244         Evangeline Area                   212        Camp Steen (2)                                   Camp               JLL                                30,000   -                                     -               U
     245         Evangeline Area                   212        Service Center                                   Office/Store       JLL                               540,000   -                                     -               U
     246         Louisiana Purchase Council        213        Camp TL James                                    Camp               JLL                               400,000   -                                     -               U
     247         Southeast Louisiana               214        Salmen Scout Reservation                         Camp               CBRE                            4,337,706   -                                     -               U
     248         Norwela                           215        Office                                           Office/Store       JLL                               620,000   -                                     -               U
     249         Katahdin Area                     216        Milo Property                                    Other              JLL                               146,000   -                                     -               U
     250         Katahdin Area                     216        Lincoln Property                                 Other              JLL                                41,300   -                                     -               R
     251         Katahdin Area                     216        Lincoln Property                                 Other              JLL                                71,500   -                                     -               U
     252         Katahdin Area                     216        Egg Pond                                         Other              JLL                                69,500   -                                     -               L
     253         Pine Tree                         218        Camp Hinds                                       Camp               CBRE                            3,617,170   -                                     -               U
     253         Pine Tree                         218        Messer Training Center                           Office/Store       CBRE                                  -     -                                     -               U
     253         Pine Tree                         218        Tenny River                                      Camp               CBRE                                  -     -                                     -               L
     254         Baltimore Area                    220        Shapiro Scout Service Center                     Office/Store       CBRE                            1,414,050   -                                     -               R
     255         Baltimore Area                    220        Broad Creek Memorial Scout Reservation           Camp               CBRE                            7,290,000   -                                     -               L
     256         Mason-Dixon                       221        Camp Sinnquipe                                   Camp               CBRE                            1,050,546   -                                     -               U
     257         Cape Cod and Islands              224        Camp Greenough                                   Camp               CBRE                            8,195,276   -                                     -               R
     258         Cape Cod and Islands              224        Lot                                              Other              CBRE                              112,488   -                                     -               U
     259         Cape Cod and Islands              224        Lot                                              Other              CBRE                               47,580   -                                     -               U
     260         Spirit of Adventure               227        Plymouth Land                                    Other              JLL                               178,000   -                                     -               U
     261         Spirit of Adventure               227        T.L. Storer Scout Reservation                    Camp               CBRE                            2,014,614   -                                     -               L
     262         Spirit of Adventure               227        Lone Tree Scout Reservation                      Camp               CBRE                            1,479,086   Council                         1,270,000             L
     263         Spirit of Adventure               227        Wah-tut-ca Scout Reservation                     Camp               CBRE                            1,517,970   -                                     -               L
     264         Spirit of Adventure               227        Lone Tree Land                                   Other              CBRE                              204,720   Council                           190,000             U
     265         Spirit of Adventure               227        New England Base Camp (Camp Sayer)               Camp               JLL                             1,140,000   -                                     -               L
     266         Heart of New England Council      230        Treasure Valley Scout Reservation                Camp               CBRE                            3,781,425   -                                     -               R
     267         Heart of New England              230        Camp Split Rock                                  Camp               JLL                               375,000   -                                     -               R




                                                                                                                   Page 5 of 17
                                                         Case 20-10343-LSS                                  Doc 5485                 Filed 07/02/21                    Page 412 of 474


Boy Scouts of America                                                                                                                                                                                                                             EXHIBIT D-2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                                      [2]                                                [3]
                                                          Property Information                                                                                           Property Value Information                                 Restriction Review


                         Local Council        Local Council                         Property Name:                           Property        Fair Market Value:   Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                    Name               Number                  Camp, Service Center, or Common Name                   Type               Source 1              Value 1               Source 2              Value 2             BSA Review
     268         Heart of New England Council      230        Camp Wanocksett                                            Camp               JLL                               375,000   -                                     -               L
     269         Heart of New England Council      230        Council Office                                             Office/Store       JLL                               635,000   -                                     -               U
     270         Western Massachusetts             234        Horace A. Moses Scout Reservation                          Camp               CBRE                            3,654,235   -                                     -               U
     271         Northern Star                     250        Many Point Scout Camp                                      Camp               CBRE                            3,432,042   -                                     -               U
     271         Northern Star                     250        MP Moberg Property                                         Other              CBRE                                  -     -                                     -               U
     272         Northern Star                     250        Stearns Scout Camp                                         Camp               CBRE                            3,054,205   -                                     -               U
     273         Northern Star                     250        Base Camp                                                  Camp               CBRE                            8,710,000   -                                     -               U
     274         Northern Star                     250        Robert C Wood Property                                     Other              JLL                               126,000   -                                     -               U
     275         Northern Star                     250        Gronholm Property                                          Other              JLL                               560,000   -                                     -               U
     276         Northern Star                     250        Phillippo Scout Reservation                                Camp               JLL                             2,890,000   -                                     -               U
     277         Northern Star                     250        Rum River Scout Camp                                       Camp               JLL                             1,060,000   -                                     -               U
     278         Mayflower                         251        Service Center                                             Office/Store       JLL                             1,100,000   -                                     -               U
     279         Mayflower                         251        Camp Nobscot - Restricted                                  Camp               JLL                               545,000   -                                     -               L
     280         Mayflower                         251        Camp Resolute                                              Camp               CBRE                            1,640,655   -                                     -               U
     281         Mayflower                         251        Camp Squanto                                               Camp               CBRE                            2,780,619   -                                     -               L
     282         Mayflower                         251        Camp Nobscot - Unrestricted                                Camp               JLL                               128,000   -                                     -               U
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                             1,623,000   CBRE                            1,678,352             L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                                   -     -                                     -               L
     284         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                                   -     -                                     -               U
     284         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                                   -     -                                     -               U
     285         Twin Valley                       283        Norseland Scout Camp                                       Camp               JLL                               805,000   -                                     -               U
     286         Twin Valley                       283        Council Service Center                                     Office/Store       JLL                               990,000   -                                     -               U
     287         Voyageurs Area                    286        Council Service Center                                     Office/Store       JLL                               211,000   -                                     -               U
     288         Central Minnesota                 296        Parker Scout Camp                                          Camp               CBRE                              941,250   -                                     -               U
     289         Central Minnesota                 296        CMC Service Center                                         Office/Store       JLL                               610,000   -                                     -               U
     290         Gamehaven                         299        Gamehaven Scout Reservation                                Camp               CBRE                            1,049,680   -                                     -               L
     291         Choctaw Area Council              302        Choctaw Area Council Office                                Office/Store       JLL                               338,000   -                                     -               U
     292         Choctaw Area Council              302        Camp Binachi                                               Camp               CBRE                            1,182,500   -                                     -               U
     293         Andrew Jackson                    303        Eight Undeveloped Small Residential Lots                   Other              JLL                               189,000   -                                     -               U
     294         Andrew Jackson                    303        Port Amsterdam Farm Property (not on Council asset list)   Other              CBRE                            2,765,220   Council                         2,700,000             L
     295         Andrew Jackson                    303        Hood Scout Reservation                                     Camp               CBRE                            3,717,375   -                                     -               L
     296         Andrew Jackson                    303        Council Service Center                                     Office/Store       JLL                               368,000   -                                     -               L
     297         Pine Burr Area Council            304        Camp Tiak                                                  Camp               CBRE                            2,657,525   -                                     -               U
     298         Ozark Trails                      306        Timmons Wildlife Area                                      Camp               JLL                               126,000   Council                           100,000             U
     299         Ozark Trails                      306        Frank Childress Scout Reservation                          Camp               CBRE                              789,750   Council                         1,480,000             U
     300         Ozark Trails                      306        Camp Arrowhead                                             Camp               CBRE                            1,123,740   Council                         2,150,000             U
     301         Ozark Trails                      306        Springfield Scout Service Center                           Office/Store       CBRE                            2,160,500   Council                         2,000,000             L
     302         Heart of America Council          307        Theodore Naish Scout Reservation                           Camp               CBRE                          10,269,875    -                                     -               L
     303         Heart of America Council          307        H. Roe Bartle Scout Reservation                            Camp               CBRE                            6,395,290   -                                     -               U
     304         Heart of America Council          307        Scout Office                                               Office/Store       CBRE                            2,090,000   Council                         1,803,500             U
     305         Pony Express                      311        Camp Geiger                                                Camp               CBRE                            1,305,000   -                                     -               R
     306         Greater St. Louis Area            312        Camp Vandeventer                                           Camp               JLL                               101,000   -                                     -               U
     307         Greater St. Louis Area            312        Camp Warren Levis                                          Camp               CBRE                            1,218,048   -                                     -               L
     308         Greater St. Louis Area            312        Beaumont Scout Reservation                                 Camp               CBRE                            5,943,900   -                                     -               L




                                                                                                                             Page 6 of 17
                                                    Case 20-10343-LSS                                Doc 5485          Filed 07/02/21                    Page 413 of 474


Boy Scouts of America                                                                                                                                                                                                              EXHIBIT D-2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                        [2]                                               [3]
                                                      Property Information                                                                                 Property Value Information                                Restriction Review


                        Local Council     Local Council                         Property Name:                 Property        Fair Market Value:   Fair Market Value:     Fair Market Value:   Fair Market Value:    Restriction Status:
     Line                    Name           Number                  Camp, Service Center, or Common Name         Type               Source 1              Value 1               Source 2              Value 2            BSA Review
     309         Greater St. Louis Area        312        S bar F Scout Ranch                              Camp               CBRE                          11,554,920    -                                    -               L
     310         Greater St. Louis Area        312        Rhodes France Scout Camp                         Camp               JLL                             1,210,000   -                                    -               L
     311         Greater St. Louis Area        312        Camp Lewallen                                    Camp               JLL                               411,000   -                                    -               U
     312         Montana                       315        Libby Property                                   Other              JLL                                21,400   -                                    -               U
     313         Montana                       315        Bozeman Office                                   Office/Store       JLL                               350,000   -                                    -               U
     314         Montana                       315        Melita - Landing 1                               Camp               CBRE                              380,080   -                                    -               U
     314         Montana                       315        Melita - Landing 2                               Camp               CBRE                                  -     -                                    -               U
     314         Montana                       315        Melita - Landing 3                               Camp               CBRE                                  -     -                                    -               U
     315         Montana                       315        K-M Munski                                       Camp               CBRE                            7,861,190   -                                    -               R
     315         Montana                       315        K-M 2                                            Camp               CBRE                                  -     -                                    -               U
     315         Montana                       315        K-M 3                                            Camp               CBRE                                  -     -                                    -               U
     315         Montana                       315        K-M Possible Mine                                Camp               CBRE                                  -     -                                    -               R
     315         Montana                       315        K-M 4                                            Camp               CBRE                                  -     -                                    -               R
     315         Montana                       315        K-M Kendall Original Townsite                    Camp               CBRE                                  -     -                                    -               R
     315         Montana                       315        K-M Kendall Original Townsite 2                  Camp               CBRE                                  -     -                                    -               R
     315         Montana                       315        K-M Kendall Original Townsite 3                  Camp               CBRE                                  -     -                                    -               R
     315         Montana                       315        K-M Kendall Original Townsite 4                  Camp               CBRE                                  -     -                                    -               R
     315         Montana                       315        K-M Daisy Fraction Mine                          Camp               CBRE                                  -     -                                    -               R
     315         Montana                       315        K-M Butterfly Mine                               Camp               CBRE                                  -     -                                    -               U
     315         Montana                       315        K-M Wedge Mine                                   Camp               CBRE                                  -     -                                    -               U
     315         Montana                       315        K-M Emmitt Mine                                  Camp               CBRE                                  -     -                                    -               U
     315         Montana                       315        K-M Saddle Mine                                  Camp               CBRE                                  -     -                                    -               R
     315         Montana                       315        K-M Evening Star Mine                            Camp               CBRE                                  -     -                                    -               R
     315         Montana                       315        K-M Chandler Easement 1                          Camp               CBRE                                  -     -                                    -               U
     315         Montana                       315        K-M Chandler Easement 2                          Camp               CBRE                                  -     -                                    -               U
     316         Montana                       315        Grizzly Base Camp                                Camp               CBRE                              986,850   -                                    -               U
     317         Montana                       315        Great Falls HQ Property                          Office/Store       CBRE                              850,816   -                                    -               R
     318         Montana                       315        Melita - Lot 001                                 Camp               CBRE                              680,685   -                                    -               R
     318         Montana                       315        Melita - Lot 002                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 003                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 004                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 005                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 006                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 007                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 008                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 009                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 010                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 011                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 012                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 013                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 014                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 015                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 016                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 017                                 Camp               CBRE                                  -     -                                    -               R
     319         Montana                       315        Clark Fork Property                              Other              CBRE                               21,450   -                                    -               U
     320         Montana                       315        Billings Scout Acres                             Other              CBRE                              619,300   -                                    -               R
     321         Montana                       315        Missouri River Property                          Other              CBRE                               31,750   -                                    -               R
     322         Montana                       315        Camp Arcola                                      Camp               CBRE                              960,000   -                                    -               L
     323         Overland Trails               322        Camp Augustine                                   Camp               JLL                               187,000   CBRE                             544,192             U
     324         Overland Trails               322        Scout Office                                     Office/Store       JLL                               336,000   -                                    -               U
     325         Overland Trails               322        Scout 40                                         Camp               JLL                                60,000   Council                          115,000             U
     326         Cornhusker                    324        Camp Cornhusker                                  Camp               JLL                               865,000   -                                    -               U
     327         Cornhusker                    324        Outdoor Education Center                         Office/Store       JLL                             1,150,000   -                                    -               U
     328         Mid-America                   326        Covered Wagon Scout Reservation                  Camp               CBRE                            2,891,196   -                                    -               R
     329         Mid-America                   326        Little Sioux Scout Ranch                         Camp               CBRE                            4,837,525   -                                    -               R




                                                                                                               Page 7 of 17
                                                      Case 20-10343-LSS                                Doc 5485          Filed 07/02/21                    Page 414 of 474


Boy Scouts of America                                                                                                                                                                                                                 EXHIBIT D-2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                          [2]                                                [3]
                                                        Property Information                                                                                 Property Value Information                                 Restriction Review


                         Local Council      Local Council                         Property Name:                 Property        Fair Market Value:   Fair Market Value:      Fair Market Value:   Fair Market Value:    Restriction Status:
     Line                    Name             Number                  Camp, Service Center, or Common Name         Type               Source 1              Value 1                Source 2              Value 2            BSA Review
     330         Las Vegas Area                  328        Kimball Scout Reservation                        Camp               JLL                             4,660,000   CBRE                           13,642,080             U
     331         Las Vegas Area                  328        Sacramento Valley Ranch                          Other              JLL                                90,000   -                                     -               U
     332         Nevada Area Council             329        Council Office and Trading Post                  Office/Store       JLL                             1,220,000   -                                     -               U
     333         Nevada Area Council             329        Dog Valley Land                                  Other              JLL                               393,000   -                                     -               U
     334         Nevada Area Council             329        RAE Land                                         Other              JLL                               200,000   -                                     -               U
     335         Nevada Area Council             329        Fuller Lake Land                                 Other              JLL                               555,000   -                                     -               U
     336         Daniel Webster                  330        The Unity Program Center                         Camp               JLL                               625,000   -                                     -               U
     337         Daniel Webster                  330        DWC Office Bld                                   Office/Store       JLL                             1,300,000   -                                     -               U
     338         Daniel Webster                  330        Griswold Scout Reservation                       Camp               CBRE                            2,089,011   -                                     -               L
     338         Daniel Webster                  330        Griswold Scout Reservation                       Camp               CBRE                                  -     -                                     -               L
     338         Daniel Webster                  330        Griswold Scout Reservation                       Camp               CBRE                                  -     -                                     -               L
     339         Daniel Webster                  330        Camp Carpenter                                   Camp               CBRE                            3,369,520   -                                     -               R
     340         Daniel Webster                  330        Camp Whip-O-Will                                 Camp               CBRE                              310,500   -                                     -               R
     341         Daniel Webster                  330        Pierre Hoge Scout Camp                           Camp               CBRE                              204,750   -                                     -               R
     342         Northern New Jersey             333        NNJC Service Center                              Office/Store       CBRE                            2,730,000   -                                     -               U
     343         Northern New Jersey             333        Camp Conklin                                     Camp               CBRE                              350,000   -                                     -               R
     344         Northern New Jersey             333        Camp Turrell                                     Camp               CBRE                            2,615,000   -                                     -               L
     345         Northern New Jersey             333        Camp Nobebosco                                   Camp               CBRE                            1,665,000   -                                     -               L
     346         Northern New Jersey             333        Floodwood Mtn Scout Reservation                  Camp               CBRE                              820,000   -                                     -               L
     347         Jersey Shore                    341        Clayton Service Center                           Office/Store       JLL                             1,150,000   -                                     -               U
     348         Jersey Shore                    341        Joseph A. Citta Scout Reservation                Camp               CBRE                            1,989,038   -                                     -               L
     349         Monmouth                        347        Sea Bright Beach                                 Other              JLL                             1,180,000   -                                     -               U
     350         Monmouth                        347        Forestburg Scout Reservation                     Camp               CBRE                            3,200,000   -                                     -               U
     351         Monmouth                        347        Quail Hill Scout Camp                            Camp               CBRE                              995,000   -                                     -               L
     352         Monmouth                        347        Council Service Center                           Office/Store       CBRE                            2,600,000   -                                     -               U
     353         Patriots' Path Council          358        Cedar Knolls Service Center                      Office/Store       CBRE                            2,030,000   -                                     -               U
     354         Patriots' Path Council          358        Sabattis Adventure Camp                          Camp               CBRE                            1,585,000   -                                     -               L
     355         Patriots' Path Council          358        Winnebago Scout Reservation                      Camp               CBRE                              935,000   -                                     -               R
     356         Patriots' Path Council          358        Mount Allamuchy Scout Reservation                Camp               CBRE                            3,475,000   -                                     -               L
     357         Twin Rivers                     364        Council Office                                   Office/Store       JLL                               471,000   -                                     -               U
     358         Twin Rivers                     364        Rotary Scout Reservation                         Camp               Keen                            4,800,000   -                                     -               U
     359         Twin Rivers                     364        Camp Wakpominee                                  Camp               Keen                            6,425,000   -                                     -               U
     360         Twin Rivers                     364        Camp Bedford                                     Camp               Keen                              337,500   -                                     -               R
     361         Baden-Powell                    368        Baden-Powell Council Service Center              Office/Store       JLL                               188,000   -                                     -               U
     362         Baden-Powell                    368        Camp Barton                                      Camp               Keen                              650,000   -                                     -               U
     363         Baden-Powell                    368        Tuscarora Scout Reservation                      Camp               Keen                            3,300,000   -                                     -               L
     364         Longhouse                       373        Land, Town of Brutus                             Other              JLL                                 9,750   -                                     -               U
     365         Longhouse                       373        Camp Woodland                                    Camp               CBRE                            3,005,000   -                                     -               L
     366         Longhouse                       373        Sabattis Scout Reservation                       Camp               CBRE                            1,910,000   -                                     -               L
     367         Hudson Valley                   388        Council Center                                   Office/Store       JLL                               620,000   -                                     -               U
     368         Hudson Valley                   388        Camp Nooteeming                                  Camp               CBRE                            3,805,000   -                                     -               L
     369         Hudson Valley                   388        Camp Bullowa                                     Camp               CBRE                            3,440,000   -                                     -               L
     370         Five Rivers                     375        Camp Gordon                                      Camp               CBRE                            1,090,000   -                                     -               U
     371         Five Rivers                     375        Camp Brule                                       Camp               CBRE                              701,350   -                                     -               L
     372         Five Rivers                     375        Dorman Property                                  Camp               Council                           199,900   -                                     -               U
     373         Iroquois Trail                  376        Camp Dittmer                                     Camp               CBRE                            1,115,000   -                                     -               U
     374         Iroquois Trail                  376        Camp Sam Wood                                    Camp               CBRE                            1,095,000   -                                     -               U
     375         Greater Niagara Frontier        380        Schoellkopf Scout Reservation                    Camp               JLL                               555,000   -                                     -               U
     376         Greater Niagara Frontier        380        Camp Stone Haven                                 Camp               JLL                               494,000   -                                     -               U
     377         Greater Niagara Frontier        380        Camp Scouthaven                                  Camp               Council                           427,974   -                                     -               U
     378         Allegheny Highlands             382        Camp Merz                                        Camp               CBRE                            1,810,000   -                                     -               L
     379         Allegheny Highlands             382        Elk Lick Scout Reserve                           Camp               CBRE                              641,650   -                                     -               U
     380         Theodore Roosevelt              386        Council Program Center                           Office/Store       JLL                             1,480,000   -                                     -               U
     381         Theodore Roosevelt              386        John M. Schiff Scout Reservation                 Camp               Keen                            4,000,000   -                                     -               L
     382         Theodore Roosevelt              386        Onteora Scout Reservation                        Camp               Keen                            1,225,000   -                                     -               L




                                                                                                                 Page 8 of 17
                                                    Case 20-10343-LSS                                 Doc 5485                   Filed 07/02/21                     Page 415 of 474


Boy Scouts of America                                                                                                                                                                                                                          EXHIBIT D-2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                                   [2]                                                [3]
                                                      Property Information                                                                                            Property Value Information                                 Restriction Review


                         Local Council    Local Council                          Property Name:                          Property        Fair Market Value:    Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                    Name           Number                  Camp, Service Center, or Common Name                   Type               Source 1               Value 1               Source 2              Value 2             BSA Review
     383         Westchester-Putnam            388        Curtis S. Read Scout Reservation                           Camp               CBRE                             3,255,000   -                                     -               U
     384         Westchester-Putnam            388        Service Center                                             Office/Store       CBRE                             1,000,000   -                                     -              TBD
     385         Westchester-Putnam            388        Agatha Durland Scout Reservation                           Camp               CBRE                           11,770,000    -                                     -               L
     386         Seneca Waterways              397        Scout Service Center                                       Office/Store       JLL                              1,960,000   -                                     -               U
     387         Seneca Waterways              397        J Warren Cutler Scout Reservation                          Camp               CBRE                             2,560,000   -                                     -               U
     388         Seneca Waterways              397        Babcock Hovey Scout Camp                                   Camp               CBRE                             1,340,000   -                                     -               U
     389         Seneca Waterways              397        Massawepie Scout Reservation                               Camp               CBRE                             3,210,000   -                                     -               L
     390         Leatherstocking               400        Oneonta Office                                             Office/Store       JLL                                293,000   -                                     -               U
     391         Leatherstocking               400        Camp Kingsley                                              Camp               CBRE                             1,070,000   -                                     -               U
     392         Leatherstocking               400        Cedarlands Scout Reservation                               Camp               CBRE                             3,400,000   -                                     -               L
     393         Leatherstocking               400        Henderson Scout Reservation                                Camp               CBRE                             1,870,000   -                                     -               U
     394         Suffolk County                404        Baiting Hollow Scout Camp                                  Camp               Keen                             2,925,000   -                                     -               L
     395         Suffolk County                404        Service Center                                             Office/Store       CBRE                             1,982,200   Council                         1,660,000             U
     396         Rip Van Winkle                405        Camp Tri-Mount                                             Camp               CBRE                             1,365,000   -                                     -               L
     397         Great Southwest               412        Campbell Scout Ranch                                       Camp               CBRE                               335,764   -                                     -               R
     398         Conquistador Council          413        Dowling Aquatic Base                                       Camp               CBRE                               451,075   -                                     -               R
     399         Conquistador Council          413        Camp Jim Murray                                            Camp               CBRE                               222,664   -                                     -               R
     400         Conquistador Council          413        S.P. Yates Scout Service Center                            Office/Store       CBRE                               391,377   -                                     -               U
     401         Conquistador Council          413        Wehinahpay Mountain Camp                                   Camp               CBRE                               709,916   -                                     -               U
     402         Conquistador Council          413        Tatum Lot                                                  Other              CBRE                                 2,334   -                                     -               U
     403         Daniel Boone                  414        Camp Tatham                                                Camp               JLL                                545,000   -                                     -               U
     404         Daniel Boone                  414        Service Center                                             Camp               JLL                                950,000   -                                     -               U
     405         Daniel Boone                  414        Camp Daniel Boone                                          Camp               CBRE                             5,277,825   -                                     -               U
     406         Mecklenburg County            415        Belk Scout Camp                                            Camp               CBRE                             4,960,942   -                                     -               U
     407         Mecklenburg County            415        Mcklenburg Scout Reservation                               Camp               CBRE                             4,117,463   -                                     -               U
     408         Central North Carolina        416        Central Office                                             Office/Store       JLL                                414,000   -                                     -               U
     409         Central North Carolina        416        Camp John J. Barnhardt                                     Camp               CBRE                             2,964,195   -                                     -               L
     410         Piedmont                      420        C.C. Kimbrell Scout Service Center                         Office/Store       CBRE                             1,252,560   -                                     -               L
     411         Piedmont                      420        Piedmont Scout Reservation                                 Camp               CBRE                             5,175,638   -                                     -               L
     412         Occoneechee                   421        Occoneechee Scout Reservation                              Camp               JLL                              8,300,000   CBRE                            9,786,603             U
     413         Occoneechee                   421        Council Office                                             Office/Store       CBRE                             1,681,198   -                                     -               U
     414         Tuscarora Council             424        Camp Tuscarora                                             Camp               CBRE                             1,615,898   -                                     -               U
     415         Cape Fear                     425        Cape Fear Scout Reservation                                Camp               JLL                                885,000   CBRE                            6,033,555             U
     415         Cape Fear                     425        Land Scout Reservation                                     Camp               JLL                                    -     -                                     -               U
     416         East Carolina                 426        Farmville                                                  Other              JLL                                895,000   -                                     -               U
     417         East Carolina                 426        Camp Bonner North                                          Camp               CBRE                             2,927,340   -                                     -               R
     418         East Carolina                 426        Camp Charles                                               Camp               CBRE                               287,520   -                                     -               R
     419         East Carolina                 426        East Carolina Scout Reservation                            Camp               CBRE                             3,983,670   -                                     -               L
     420         East Carolina                 426        Camp Sam Hatcher                                           Camp               CBRE                             1,192,880   -                                     -               L
     421         Old Hickory                   427        Land west of Wilderness Cabin                              Other              JLL                                530,000   -                                     -               R
     422         Old Hickory                   427        Camp Raven Knob                                            Camp               CBRE                             5,966,950   -                                     -               R
     423         Northern Lights               429        Camp Wilderness                                            Camp               CBRE                             3,985,110   -                                     -               R
     424         Northern Lights               429        Jon L Wanzek Center for Scouting                           Office/Store       CBRE                             2,546,375   -                                     -               L
     425         Great Trail                   433        Scout Service Center                                       Office/Store       JLL                                751,000   -                                     -               U
     426         Great Trail                   433        Manatoc Scout Reservaton                                   Camp               CBRE                             3,078,548   -                                     -               L
     427         Buckeye                       436        Seven Ranges Scout Reservation                             Camp               CBRE                             2,897,018   -                                     -               U
     428         Buckeye                       436        Hoover Scout Service Center                                Office/Store       JLL                                620,000   -                                     -               U
     429         Buckeye                       436        Camp McKinley                                              Camp               JLL                                469,000   -                                     -               R
     430         Dan Beard                     438        Dan Beard Scout Reservation (also known as Camp Friedlander,Camp
                                                                                                                       Camp Craig, Cub World
                                                                                                                                        CBREand Peterloon Fields)        5,896,530   -                                     -               R
     431         Dan Beard                     438        Camp Michaels                                              Camp               CBRE                             3,247,250   -                                     -               R
     432         Tecumseh                      439        Camp Hugh Taylor Birch                                     Camp               JLL                                665,000   -                                     -               L
     433         Tecumseh                      439        Patton Service Center                                      Office/Store       JLL                                160,000   -                                     -               U
     434         Lake Erie                     440        Council Service Center                                     Office/Store       JLL                              1,060,000   -                                     -               U
     435         Lake Erie                     440        Beaumont Scout Reservation - Unrestricted                  Camp               JLL                              2,430,000   CBRE                            3,410,550             U
     436         Lake Erie                     440        Firelands Scout Reservation                                Camp               JLL                              1,100,000   -                                     -               L




                                                                                                                         Page 9 of 17
                                                       Case 20-10343-LSS                               Doc 5485         Filed 07/02/21                     Page 416 of 474


Boy Scouts of America                                                                                                                                                                                                                 EXHIBIT D-2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                          [2]                                                [3]
                                                         Property Information                                                                                Property Value Information                                 Restriction Review


                         Local Council       Local Council                         Property Name:                Property        Fair Market Value:   Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                     Name             Number                 Camp, Service Center, or Common Name         Type               Source 1              Value 1               Source 2              Value 2             BSA Review
     437         Lake Erie                        440        Beaumont Scout Reservation - Restricted         Camp               JLL                               307,000   -                                     -               L
     438         Simon Kenton                     441        Leadership Development Center                   Office/Store       JLL                             3,240,000   -                                     -               U
     439         Simon Kenton                     441        Camp Oyo                                        Camp               JLL                               288,000   -                                     -               U
     439         Simon Kenton                     441        CIP - Camp Oyo                                  Camp               JLL                                   -     -                                     -               U
     440         Simon Kenton                     441        Camp Madison Lake                               Camp               JLL                               243,000   -                                     -               U
     441         Simon Kenton                     441        Camp Lazarus - Unrestricted                     Camp               JLL                             1,590,000   -                                     -               U
     442         Simon Kenton - Restricted        441        Camp Lazarus - Restricted                       Camp               JLL                               259,000   -                                     -               L
     443         Simon Kenton                     441        Chief Logan Scout Reservation                   Camp               CBRE                              834,976   -                                     -               R
     444         Simon Kenton                     441        Camp Falling Rock                               Camp               CBRE                            1,791,216   -                                     -               U
     445         Miami Valley                     444        Cricket Holler Camp                             Camp               JLL                             1,200,000   -                                     -               U
     446         Miami Valley                     444        Woodland Trails Boy Scout Camp                  Camp               JLL                             2,490,000   -                                     -               U
     447         Black Swamp                      449        Camp Lakota                                     Camp               JLL                               890,000   -                                     -               U
     448         Black Swamp                      449        Camp Berry                                      Camp               CBRE                            1,377,225   -                                     -               R
     449         Pathway to Adventure             456        Steve Fossett Center for Scouting               Office/Store       JLL                             3,430,000   CBRE                            5,481,280             U
     450         Pathway to Adventure             456        Des Plaines Valley Center for Scouting.         Office/Store       JLL                               610,000   -                                     -               U
     451         Pathway to Adventure             456        Camp Lakota                                     Camp               CBRE                            1,120,420   -                                     -               U
     452         Pathway to Adventure             456        Robert J Welsh Center for Scouting.             Office/Store       CBRE                              631,805   -                                     -               L
     453         Pathway to Adventure             456        Owasippe Scout Ranch                            Camp               CBRE                            7,333,632   -                                     -               U
     454         Pathway to Adventure             456        Camp Napowan                                    Camp               CBRE                            1,215,961   -                                     -               U
     455         Erie Shores                      460        Camp Miakonda                                   Camp               JLL                             3,820,000   -                                     -               U
     456         Erie Shores                      460        Pioneer Scout Reservation                       Camp               CBRE                            3,045,845   -                                     -               U
     457         Muskinghum Valley                467        Muskingum Valley Scout Reservtion               Camp               CBRE                            1,915,950   -                                     -               L
     458         Arbuckle Area Council            468        Arbuckle Office                                 Office/Store       JLL                               215,000   -                                     -               U
     459         Arbuckle Area Council            468        Camp Simpson                                    Camp               JLL                             2,450,000   -                                     -               U
     460         Cherokee                         469        Camp McClintock                                 Camp               CBRE                              412,500   -                                     -               L
     461         Last Frontier                    480        Dripping Springs                                Camp               JLL                               102,000   -                                     -               U
     462         Last Frontier                    480        Diamond H                                       Camp               CBRE                            7,900,000   -                                     -               R
     463         Last Frontier                    480        John Nichols                                    Camp               CBRE                            4,848,000   -                                     -              TBD
     464         Last Frontier                    480        Kerr Scout Ranch                                Camp               CBRE                            3,400,000   -                                     -               U
     465         Last Frontier                    480        Camp George Thomas                              Camp               CBRE                              480,000   -                                     -               R
     466         Indian Nations                   488        Cherokee Nation Scout Ranch                     Camp               JLL                               424,000   -                                     -               U
     467         Indian Nations                   488        Graves Scout Reservation                        Camp               JLL                               471,000   -                                     -               U
     468         Indian Nations                   488        Hale Scout Reservation                          Camp               JLL                             1,480,000   -                                     -               L
     469         Indian Nations                   488        Donald W. Reynolds Scout Resource Center        Office/Store       JLL                             1,480,000   -                                     -               U
     470         Indian Nations                   488        Mabee Scout Reservation                         Camp               CBRE                            1,175,000   -                                     -               U
     471         Crater Lake                      491        Camp McCaleb                                    Camp               CBRE                              540,498   -                                     -               L
     472         Crater Lake                      491        Central Point Office                            Office/Store       JLL                               170,000   -                                     -               U
     473         Crater Lake                      491        Eureka Office                                   Office/Store       JLL                               265,000   -                                     -               U
     474         Cascade Pacific                  492        Lewis                                           Camp               CBRE                              558,650   -                                     -               R
     475         Cascade Pacific                  492        Butte Creek                                     Camp               CBRE                            3,354,010   -                                     -               L
     476         Cascade Pacific                  492        Cooper                                          Camp               CBRE                            1,195,644   -                                     -               R
     477         Cascade Pacific                  492        Meriwether                                      Camp               CBRE                            6,477,425   -                                     -               L
     478         Cascade Pacific                  492        Baldwin                                         Camp               CBRE                              896,000   -                                     -               L
     479         Cascade Pacific                  492        Ireland                                         Camp               CBRE                              525,000   -                                     -               R
     480         Cascade Pacific                  492        Portland Office                                 Office/Store       CBRE                            4,900,000   -                                     -               L
     481         Juniata Valley                   497        Seven Mountains Scout Camp                      Camp               CBRE                              723,750   -                                     -               R
     482         Moraine Trails                   500        Camp Agawam                                     Camp               CBRE                              987,804   -                                     -               R
     483         Moraine Trails                   500        Camp Bucoco                                     Camp               CBRE                            1,145,503   -                                     -               U
     484         Northeastern Pennsylvania        501        NEPA Scout Service and Training Center          Office/Store       JLL                               362,000   -                                     -               U
     485         Northeastern Pennsylvania        501        vacant land across road from SSTC               Other              JLL                               262,000   -                                     -               R
     486         Northeastern Pennsylvania        501        Camp Acahela                                    Camp               CBRE                              699,884   -                                     -               L
     487         Northeastern Pennsylvania        501        Goose Pond Scout Reservation                    Camp               CBRE                            1,652,343   -                                     -               L
     488         Minsi Trails                     502        Camp Minsi, Deed Book 170, Page 524             Camp               JLL                             2,100,000   CBRE                            4,200,900             U
     488         Minsi Trails                     502        Camp Minsi 19/4/1/2                             Camp               JLL                                   -     -                                     -               U
     488         Minsi Trails                     502        Camp Minsi 19/4/1/2-1C                          Camp               JLL                                   -     -                                     -               U




                                                                                                                Page 10 of 17
                                                    Case 20-10343-LSS                                 Doc 5485               Filed 07/02/21                     Page 417 of 474


Boy Scouts of America                                                                                                                                                                                                                      EXHIBIT D-2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                               [2]                                                [3]
                                                      Property Information                                                                                        Property Value Information                                 Restriction Review


                          Local Council   Local Council                         Property Name:                        Property        Fair Market Value:   Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                     Name          Number                  Camp, Service Center, or Common Name                Type               Source 1              Value 1               Source 2              Value 2             BSA Review
     488         Minsi Trails                  502        Camp Minsi 19/4/1/2-2C                                  Camp               JLL                                   -     -                                     -               U
     488         Minsi Trails                  502        Camp Minsi 03/14/1/3                                    Camp               JLL                                   -     -                                     -               U
     489         Minsi Trails                  502        Trexler Scout Reservation 13/9/1/5                      Camp               JLL                             1,970,000   CBRE                            2,582,247             U
     489         Minsi Trails                  502        Trexler Scout Reservation, Deed Book 119, Page 184      Camp               JLL                                   -     -                                     -               U
     489         Minsi Trails                  502        Trexler Scout Reservation, Deed Book 121, Page 346      Camp               JLL                                   -     -                                     -               U
     489         Minsi Trails                  502        Trexler Scout Reservation, Deed Book 217, Page 600      Camp               JLL                                   -     -                                     -               U
     489         Minsi Trails                  502        Trexler Scout Reservation, Deed Book 226, Page 120      Camp               JLL                                   -     -                                     -               U
     489         Minsi Trails                  502        Trexler Scout Reservation, Deed Book 315, Page 1107     Camp               JLL                                   -     -                                     -               U
     489         Minsi Trails                  502        Trexler Scout Reservation PA 534, 13/10/1/6-2           Camp               JLL                                   -     -                                     -               U
     489         Minsi Trails                  502        Trexler Scout Reservation, Deed Book 113, Page 627      Camp               JLL                                   -     -                                     -               U
     490         Columbia-Montour              504        Ranger House and Pole Barn                              Camp               JLL                               625,000   -                                     -               U
     490         Columbia-Montour              504        Camp Lavigne                                            Camp               JLL                                   -     -                                     -               U
     491         Columbia-Montour              504        Council Office                                          Office/Store       JLL                               252,000   -                                     -               U
     492         Bucktail                      509        Camp Mountain Run                                       Camp               CBRE                              704,900   -                                     -               R
     493         Westmoreland-Fayette          512        Scout Service Center                                    Office/Store       JLL                               390,000   -                                     -               U
     494         Westmoreland-Fayette          512        Camp Tenacharison                                       Camp               CBRE                              574,275   -                                     -               U
     495         Pennsylvania Dutch            524        Bashore Scout Reservation                               Camp               JLL                               350,000   CBRE                            1,233,288             U
     495         Pennsylvania Dutch            524        Bashore Scout Reservation                               Camp               JLL                                   -     -                                     -               R
     495         Pennsylvania Dutch            524        Bashore Scout Reservation                               Camp               JLL                                   -     -                                     -               R
     495         Pennsylvania Dutch            524        Bashore Scout Reservation                               Camp               JLL                                   -     -                                     -               R
     496         Pennsylvania Dutch            524        J. Edward Mack                                          Camp               CBRE                            3,592,900   -                                     -               L
     497         Cradle of Liberty             525        Seltzer Property                                        Other              JLL                               750,000   -                                     -               U
     498         Cradle of Liberty             525        Firestone Scout Service Center                          Office/Store       JLL                             1,560,000   -                                     -               L
     499         Cradle of Liberty             525        Camp Hart                                               Camp               CBRE                            1,890,769   -                                     -               L
     500         Cradle of Liberty             525        Camp Garrison                                           Camp               CBRE                              624,952   -                                     -               L
     501         Cradle of Liberty             525        Camp Delmont                                            Camp               CBRE                            3,978,500   -                                     -               L
     502         Cradle of Liberty             525        East Camp                                               Camp               CBRE                              139,800   -                                     -               L
     503         Cradle of Liberty             525        Resica Falls Scout Reservation                          Camp               CBRE                            3,965,794   -                                     -               L
     503         Cradle of Liberty             525        Resica Falls Scout Reservation                          Camp               CBRE                                  -     -                                     -               L
     504         Laurel Highlands              527        Camp Potomac                                            Camp               JLL                               920,000   -                                     -               U
     505         Laurel Highlands              527        Camp Anawanna                                           Camp               JLL                             1,180,000   -                                     -               U
     506         Laurel Highlands              527        Camp Guyasuta                                           Camp               JLL                             9,200,000   CBRE                            1,882,274             L
     507         Laurel Highlands              527        Camp Baker                                              Camp               CBRE                              311,600   Council                           640,000             R
     508         Laurel Highlands              527        Heritage Reservation                                    Camp               CBRE                            6,938,508   -                                     -               U
     509         Laurel Highlands              527        Flag Plaza                                              Office/Store       CBRE                            2,097,810   -                                     -               U
     510         Hawk Mountain                 528        Hawk Mountain Scout Reservation                         Camp               CBRE                            2,162,160   -                                     -               U
     511         Hawk Mountain                 528        Hawk Mountain Council, BSA                              Office/Store       CBRE                              524,905   -                                     -               U
     512         French Creek                  532        Custaloga Town Scout Reservation                        Camp               CBRE                              906,604   -                                     -               U
     512         French Creek                  532        Custaloga Town Scout Reservation                        Camp               CBRE                                  -     -                                     -               U
     512         French Creek                  532        Custaloga Town Scout Reservation                        Camp               CBRE                                  -     -                                     -               U
     512         French Creek                  532        Custaloga Town Scout Reservation                        Camp               CBRE                                  -     -                                     -               U
     512         French Creek                  532        Custaloga Town Scout Reservation                        Camp               CBRE                                  -     -                                     -               U
     512         French Creek                  532        Custaloga Town Scout Reservation                        Camp               CBRE                                  -     -                                     -               U
     512         French Creek                  532        Custaloga Town Scout Reservation                        Camp               CBRE                                  -     -                                     -               U
     512         French Creek                  532        Custaloga Town Scout Reservation                        Camp               CBRE                                  -     -                                     -               U
     513         French Creek                  532        Moss Woods - part of Custaloga Town Scout Reservation   Camp               CBRE                              160,000   -                                     -               R
     514         Susquehanna                   533        Camp Karoondinha                                        Camp               JLL                               735,000   CBRE                            1,360,800             U
     515         Chief Cornplanter             538        Camp Olmstead                                           Camp               CBRE                              784,000   -                                     -               U
     516         Chester County                539        Program, Activities, and Resource Campus (PARC)         Camp               JLL                             4,940,000   -                                     -               U
     517         Chester County                539        Horseshoe Scout Reservation (Camp John H. Ware, 3rd )   Camp               CBRE                              540,120   -                                     -               U
     518         Chester County                539        Horseshoe Scout Reservation (Camp Horseshoe)            Camp               CBRE                            4,075,000   -                                     -               L
     519         New Birth of Freedom          544        Mechanicsburg Service Center (KAC Service Center)       Office/Store       JLL                               487,000   -                                     -               U
     520         New Birth of Freedom          544        Camp Tuckahoe                                           Camp               CBRE                            1,573,090   -                                     -               U
     521         New Birth of Freedom          544        Hidden Valley Scout Reservation                         Camp               CBRE                            1,857,862   -                                     -               U
     522         New Birth of Freedom          544        York Service Center (YAC Service Center)                Office/Store       CBRE                              610,184   Council                           830,000             U




                                                                                                                     Page 11 of 17
                                                         Case 20-10343-LSS                               Doc 5485          Filed 07/02/21                     Page 418 of 474


Boy Scouts of America                                                                                                                                                                                                                    EXHIBIT D-2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                             [2]                                                [3]
                                                          Property Information                                                                                  Property Value Information                                 Restriction Review


                         Local Council          Local Council                        Property Name:                 Property        Fair Market Value:   Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                    Name                 Number                Camp, Service Center, or Common Name          Type               Source 1              Value 1               Source 2              Value 2             BSA Review
     523         Narragansett                        546      Camp Cachalot                                     Camp               JLL                               910,000   -                                     -               L
     523         Narragansett                        546      Camp Cachalot                                     Camp               JLL                                   -     -                                     -               L
     523         Narragansett                        546      Camp Cachalot                                     Camp               JLL                                   -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                            3,996,701   -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     525         Palmetto                            549      Camp Bob Hardin                                   Camp               CBRE                              877,100   -                                     -               U
     526         Palmetto                            549      Glendale Outdoor Leadership School                Other              CBRE                              340,416   Council                           305,000             U
     527         Blue Ridge                          551      Blue Ridge Council                                Office/Store       JLL                             2,520,000   -                                     -               U
     528         Blue Ridge                          551      Camp Reservation Property                         Camp               CBRE                            3,400,763   -                                     -               R
     529         Blue Ridge                          551      Land Donation                                     Other              JLL                                15,000   -                                     -               U
     530         Blue Ridge                          551      Land Donation                                     Other              JLL                                 5,000   -                                     -               U
     531         Pee Dee                             552      14 Lots of Wetlands                               Other              JLL                               625,000   -                                     -               L
     532         Indian Waters                       553      Camp Barstow                                      Camp               JLL                               720,000   CBRE                            1,577,688             U
     532         Indian Waters                       553      Camp Barstow                                      Camp               JLL                                   -     -                                     -               U
     532         Indian Waters                       553      Camp Barstow                                      Camp               JLL                                   -     -                                     -               U
     532         Indian Waters                       553      Camp Barstow                                      Camp               JLL                                   -     -                                     -               U
     532         Indian Waters                       553      Camp Barstow                                      Camp               JLL                                   -     -                                     -               U
     532         Indian Waters                       553      Camp Barstow                                      Camp               JLL                                   -     -                                     -               U
     532         Indian Waters                       553      Camp Barstow                                      Camp               JLL                                   -     -                                     -               U
     532         Indian Waters                       553      Camp Barstow                                      Camp               JLL                                   -     -                                     -               U
     533         Indian Waters                       553      Scout Camp and Office                             Office/Store       Council                           820,000   -                                     -               U
     534         Cherokee                            556      I75 Donated Property                              Other              JLL                             1,180,000   -                                     -               U
     535         Cherokee                            556      Skymont Camp                                      Camp               CBRE                            1,428,000   -                                     -               U
     536         Great Smoky Mountain                557      Camp Pellissipi                                   Camp               JLL                               565,000   -                                     -               L
     537         Great Smoky Mountain                557      Camp Buck Toms                                    Camp               CBRE                            2,437,500   -                                     -               L
     538         Great Smoky Mountain                557      Buzzard's Roost                                   Camp               JLL                               105,000   -                                     -               L
     539         Chichasaw                           558      Kia Kima Scout Reservation                        Camp               JLL                             1,610,000   -                                     -              TBD
     540         West Tennessee Area Council         559      Service Center                                    Office/Store       JLL                               201,000   -                                     -               U
     541         West Tennessee Area Council         559      Camp Mack Morris                                  Camp               JLL                             1,110,000   CBRE                            1,211,100             U
     542         Middle Tennessee Council, Inc., Boy Scouts
                                                     560 of America
                                                              Boxwell Scout Reservation                         Camp               CBRE                            5,351,500   -                                     -               R
     543         Middle Tennessee Council, Inc., Boy Scouts
                                                     560 of America
                                                              Jet Potter Scout Service Center                   Office/Store       CBRE                            5,469,285   -                                     -               L
     544         Middle Tennessee Council, Inc., Boy Scouts
                                                     560 of America
                                                              Latimer High Adventure Scout Reservation          Camp               CBRE                            3,540,250   -                                     -               L
     545         Texas Trails Council                561      Camp Billy Gibbons                                Camp               CBRE                              500,000   -                                     -               R
     546         Texas Trails Council                561      Camp Tonkawa                                      Camp               CBRE                              683,213   -                                     -               R
     547         Golden Spread                       562      Scout Service Center                              Office/Store       JLL                               770,000   CBRE                            1,731,600             U
     548         Golden Spread                       562      Camp Don Harrington                               Camp               CBRE                            1,628,585   -                                     -               R
     549         Golden Spread                       562      Camp M.K.Brown                                    Camp               CBRE                              744,000   -                                     -               U
     550         Capitol Area Council                564      Frank Fickett Scout Training and Service Center   Office/Store       CBRE                            8,755,000   -                                     -               L
     551         Capitol Area Council                564      Lost Pines Scout Reservation                      Camp               CBRE                            6,772,625   -                                     -               R
     552         Capitol Area Council                564      Griffith League Ranch                             Camp               CBRE                          24,237,500    -                                     -               L
     553         Capitol Area Council                564      Camp Alma McHenry                                 Camp               CBRE                            1,379,290   -                                     -              TBD




                                                                                                                   Page 12 of 17
                                                          Case 20-10343-LSS                                   Doc 5485                   Filed 07/02/21                     Page 419 of 474


Boy Scouts of America                                                                                                                                                                                                                                  EXHIBIT D-2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                                           [2]                                                [3]
                                                            Property Information                                                                                              Property Value Information                                 Restriction Review


                         Local Council          Local Council                         Property Name:                              Property        Fair Market Value:   Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                    Name                 Number                  Camp, Service Center, or Common Name                      Type               Source 1              Value 1               Source 2              Value 2             BSA Review
     554         Capitol Area Council                564        Green Dickson                                                 Camp               CBRE                            1,691,750   -                                     -               R
     555         Capitol Area Council                564        Smilin V                                                      Camp               CBRE                            1,956,500   -                                     -               L
     556         Capitol Area Council                564        Roy D Rivers                                                  Camp               CBRE                            2,770,320   -                                     -               R
     557         Buffalo Trail                       567        Midland Scout Service Center                                  Office/Store       JLL                               595,000   -                                     -               U
     558         Buffalo Trail                       567        Buffalo Trail Scout Ranch                                     Camp               CBRE                            4,182,300   -                                     -               U
     559         Buffalo Trail                       567        Pecos Property                                                Other              CBRE                              425,000   -                                     -               L
     560         Circle Ten Council                  571        Clements Scout Ranch                                          Camp               CBRE                          10,290,000    -                                     -               R
     561         Circle Ten Council                  571        Camp Wisdom                                                   Camp               CBRE                            4,498,690   -                                     -               R
     562         Circle Ten Council                  571        Murchison Scouting Center                                     Office/Store       CBRE                            9,082,500   -                                     -               U
     562         Circle Ten Council                  571        STEM van                                                      Other              CBRE                                  -     -                                     -               R
     563         Circle Ten Council                  571        Bobby Lyle/Billy Gamble Scouting Center                       Office/Store       CBRE                            2,483,460   -                                     -               R
     564         Circle Ten Council                  571        Camp Constatin                                                Camp               CBRE                            8,865,350   -                                     -              TBD
     565         Bay Area                            574        Camp Karankawa                                                Camp               CBRE                            2,715,850   -                                     -              TBD
     566         Sam Houston Area                    576        Camp Strake                                                   Camp               CBRE                          16,846,542    -                                     -               R
     567         Sam Houston Area                    576        Cockrell Scout Center                                         Office/Store       CBRE                          13,650,000    -                                     -               L
     568         Sam Houston Area                    576        Bovay Scout Ranch                                             Camp               CBRE                            5,951,004   -                                     -               R
     569         Sam Houston Area                    576        Camp Brosig                                                   Camp               CBRE                              974,505   -                                     -               R
     570         Three Rivers                        578        Dishman Service Center                                        Office/Store       JLL                               484,000   -                                     -               U
     571         Three Rivers                        578        Scott Scout Ranch                                             Camp               CBRE                            1,574,694   -                                     -               U
     572         Alamo Area                          583        Lake Property                                                 Camp               JLL                             1,950,000   -                                     -               U
     572         Alamo Area                          583        Scoutreach Leadership Development Center                      Office/Store       JLL                                   -     -                                     -               U
     573         Alamo Area                          583        Bear Creek Scout Reservation                                  Camp               CBRE                          10,951,270    -                                     -               L
     574         Alamo Area                          583        McGimsey Scout Park                                           Camp               CBRE                          24,652,250    -                                     -               R
     575         Alamo Area                          583        Mays Family Scout Ranch                                       Camp               CBRE                              809,297   -                                     -               R
     576         Caddo Area                          584        Camp Preston Hunt                                             Camp               CBRE                              663,948   -                                     -               U
     577         East Texas Area Council             585        Land-Camp                                                     Camp               JLL                             1,300,000   CBRE                            2,029,423             U
     577         East Texas Area Council             585        2005 Chevrolet Silverado                                      Camp               JLL                                   -     -                                     -               U
     577         East Texas Area Council             585        2016 Dump Trailer                                             Camp               JLL                                   -     -                                     -               U
     577         East Texas Area Council             585        2007 Legend Craft flat boat w/ trailer                        Camp               JLL                                   -     -                                     -               U
     577         East Texas Area Council             585        2006 Glastron ski boat w/ trailer                             Camp               JLL                                   -     -                                     -               U
     577         East Texas Area Council             585        Aquatic Equipment                                             Camp               JLL                                   -     -                                     -               U
     577         East Texas Area Council             585        Land Improvements-Camp                                        Camp               JLL                                   -     -                                     -               U
     577         East Texas Area Council             585        Camp Buildings                                                Camp               JLL                                   -     -                                     -               U
     577         East Texas Area Council             585        Camp Furniture/Fixtures                                       Camp               JLL                                   -     -                                     -               U
     578         Northwest Texas                     587        Service Center                                                Office/Store       CBRE                              772,950   -                                     -               U
     579         Northwest Texas                     587        Camp Perkins                                                  Camp               CBRE                            1,049,724   -                                     -               R
     579         Northwest Texas                     587        Camp Perkins - Ikeler                                         Camp               CBRE                                  -     -                                     -               U
     580         Crossroads of the West Council      590        Fife                                                          Camp               JLL                               985,000   -                                     -               U
     581         Crossroads of the West Council      590        Kiesel/Browning                                               Camp               JLL                             2,230,000   -                                     -               U
     582         Crossroads of the West Council      590        Maple Dell                                                    Camp               JLL                             2,280,000   -                                     -               U
     583         Crossroads of the West Council      590        Thunder Ridge                                                 Camp               JLL                             4,430,000   -                                     -               R
     584         Crossroads of the West Council      590        Ogden Canyon                                                  Other              JLL                               286,000   -                                     -               U
     585         Crossroads of the West Council      590        Logan Service Center                                          Office/Store       JLL                               585,000   -                                     -               U
     586         Crossroads of the West Council      590        Meyerhoffer                                                   Other              JLL                               260,000   -                                     -               U
     587         Crossroads of the West Council      590        Tifie                                                         Camp               JLL                             2,880,000   CBRE                            5,410,990             U
     588         Crossroads of the West Council      590        Ogden Service Center                                          Office/Store       JLL                             1,130,000   -                                     -               U
     589         Crossroads of the West Council      590        Hobble Creek                                                  Other              JLL                               670,000   -                                     -               U
     590         Crossroads of the West Council      590        Bear Lake Aquatics                                            Camp               CBRE                            2,097,936   -                                     -               R
     591         Crossroads of the West Council      590        Hinckley Scout Ranch & East Fork of the Bear Scout ReservationCamp               CBRE                            8,687,540   -                                     -               U
     592         Crossroads of the West Council      590        Teton High Adventure Base                                     Camp               CBRE                              675,150   -                                     -               U
     593         Crossroads Of The West              590        Camp Tracy                                                    Other              CBRE                            1,299,780   -                                     -               U
     594         Crossroads of the West Council      590        Lake Park                                                     Other              CBRE                            2,010,750   -                                     -               U
     595         Crossroads of the West Council      590        Hunt                                                          Camp               CBRE                              233,800   -                                     -               R
     596         Crossroads of the West Council      590        Schofield                                                     Camp               Council                         1,000,000   -                                     -               U
     597         Green Mountain                      592        Barre Town Property                                           Other              CBRE                               10,925   -                                     -               U




                                                                                                                                 Page 13 of 17
                                                      Case 20-10343-LSS                                Doc 5485         Filed 07/02/21                     Page 420 of 474


Boy Scouts of America                                                                                                                                                                                                                 EXHIBIT D-2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                          [2]                                                [3]
                                                        Property Information                                                                                 Property Value Information                                 Restriction Review


                          Local Council     Local Council                          Property Name:                Property        Fair Market Value:   Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                    Name             Number                  Camp, Service Center, or Common Name         Type               Source 1              Value 1               Source 2              Value 2             BSA Review
     598         Green Mountain                  592        Camp Sunrise                                     Camp               CBRE                            1,102,350   -                                     -               U
     599         Green Mountain                  592        Mt Norris Scout Reservation                      Camp               CBRE                            1,989,788   -                                     -               L
     600         Green Mountain                  592        Georgia Property                                 Other              CBRE                               22,421   -                                     -               U
     601         Green Mountain                  592        Middlesex Propety                                Other              CBRE                                3,900   -                                     -               U
     602         Green Mountain                  592        Townshend Property                               Other              CBRE                               11,250   -                                     -               U
     603         Green Mountain                  592        Council Service Center                           Office/Store       JLL                               499,000   CBRE                              410,000             U
     604         Green Mountain                  592        Bradford Property                                Other              JLL                               306,000   CBRE                               21,150             U
     605         Tidewater                       596        Pipsico Scout Reservation                        Camp               CBRE                            5,725,000   -                                     -               L
     606         Shenandoah                      598        Armstrong Scout Service Center                   Office/Store       JLL                               735,000   -                                     -               U
     607         Shenandoah Area                 598        Camp Rock Enon                                   Camp               CBRE                            2,850,250   -                                     -               U
     608         Blue Ridge Mountains            599        New Mexico prop                                  Other              Council                            18,516   -                                     -               U
     609         Blue Ridge Mountains            599        Reservation                                      Camp               CBRE                          16,415,000    -                                     -               L
     610         Blue Ridge Mountains            599        Claytor Lake                                     Camp               CBRE                            4,256,063   -                                     -               L
     611         Heart of Virginia               602        Finley Albright Scout Reservation                Camp               CBRE                            5,194,600   Council                         2,730,000             R
     612         Heart of Virginia               602        Cub & Webelos Adventure Camp                     Camp               CBRE                              468,708   -                                     -               L
     613         Heart of Virginia               602        Camp T. Brady Saunders                           Camp               CBRE                            3,877,431   -                                     -               L
     614         Heart of Virginia               602        Highwoods Site                                   Other              Council                           390,000   -                                     -               L
     615         Blue Mountain                   604        Franklin County Property                         Other              JLL                               575,000   -                                     -               U
     616         Blue Mountain                   604        Camp Wallowa                                     Camp               CBRE                              450,000   -                                     -               R
     617         Blue Mountain                   604        Randall and Marie Martin Scout Ranch             Camp               CBRE                            2,384,382   -                                     -               R
     618         Mount Baker                     606        Everett Service Center                           Office/Store       JLL                             2,150,000   -                                     -               U
     619         Mount Baker                     606        Fire Mountain                                    Camp               CBRE                            1,752,930   -                                     -               L
     620         Chief Seattle                   609        Service Center                                   Office/Store       JLL                             8,230,000   CBRE                            8,359,560             U
     621         Chief Seattle                   609        Snoqualmie Pass                                  Other              JLL                             1,360,000   -                                     -               U
     622         Chief Seattle                   609        Camp Parsons                                     Camp               CBRE                            1,966,302   -                                     -               U
     623         Chief Seattle                   609        Cascade Scout Reservation                        Camp               CBRE                            2,689,103   -                                     -               L
     624         Great Alaska                    610        Eagle River Scout Camp                           Camp               JLL                               324,000   CBRE                              804,195             U
     625         Great Alaska                    610        Camp Carlquist #2                                Camp               Council                         1,050,000   -                                     -               U
     626         Great Alaska                    610        Camp Gorsuch                                     Camp               CBRE                              862,500   -                                     -               R
     627         Great Alaska                    610        Denali High Adventure Scout Base                 Camp               CBRE                              701,600   -                                     -               L
     628         Inland Northwest Council        611        Service Center                                   Office/Store       JLL                               890,000   -                                     -               L
     629         Inland Northwest Council        611        Camp Easton                                      Camp               CBRE                            3,244,025   -                                     -               R
     630         Inland Northwest Council        611        Camp Grizzly                                     Camp               CBRE                            1,540,000   -                                     -               R
     631         Inland Northwest Council        611        Cowles Scout Reservation                         Camp               CBRE                            2,699,646   -                                     -               L
     632         Pacific Harbors                 612        Camp Thunderbird                                 Camp               JLL                             2,380,000   CBRE                            1,385,230             U
     633         Pacific Harbors                 612        Camp Delazenne                                   Camp               CBRE                              124,383   -                                     -               R
     634         Pacific Harbors                 612        Camp Hahobas                                     Camp               JLL                               575,000   CBRE                              333,108             L
     635         Grand Columbia                  614        Camp Fife                                        Camp               CBRE                            1,617,788   -                                     -               R
     636         Grand Columbia                  614        Summit Lake                                      Camp               CBRE                              125,000   -                                     -               U
     636         Grand Columbia                  614        Camp Bonaparte                                   Camp               CBRE                               97,500   -                                     -               U
     637         Grand Columbia                  614        Scout-Avista                                     Camp               CBRE                              335,855   -                                     -               U
     638         Mountaineer Area                615        Service Center                                   Office/Store       JLL                               111,000   -                                     -               U
     639         Buckskin                        617        Camp Kootaga                                     Camp               CBRE                              511,250   -                                     -               R
     640         Ohio River Valley               619        Sandscrest Scout Reservation                     Camp               JLL                                60,000   -                                     -               U
     641         Ohio River Valley               619        Fort Steuben Scout Reservation                   Camp               CBRE                            1,673,848   -                                     -               U
     642         Glacier's Edge                  620        Camp Indian Trails                               Camp               JLL                               795,000   -                                     -               U
     643         Gateway Area                    624        Gamp Decorah                                     Camp               CBRE                            1,340,403   -                                     -               U
     644         Samoset                         627        Camp Phillips                                    Camp               JLL                               344,000   -                                     -               U
     645         Samoset                         627        Camp DuBay                                       Camp               JLL                                 2,630   -                                     -               U
     646         Samoset                         627        Crystal Lake Scout Reservation                   Camp               JLL                             2,640,000   -                                     -               U
     647         Bay-Lakes                       635        Scout Center/Office                              Office/Store       JLL                               515,000   CBRE                              630,753             L
     648         Bay-Lakes                       635        Bear Paw Scout Camp                              Camp               JLL                             1,020,000   CBRE                            1,280,000             U
     649         Bay-Lakes                       635        Gardner Dam Scout Camp                           Camp               CBRE                              762,411   -                                     -               R
     650         Bay-Lakes                       635        Camp Rokilio                                     Camp               CBRE                            1,128,900   -                                     -               L
     651         Bay-Lakes                       635        Strebel Property                                 Other              CBRE                              129,600   -                                     -               U




                                                                                                                Page 14 of 17
                                                          Case 20-10343-LSS                                 Doc 5485          Filed 07/02/21                     Page 421 of 474


Boy Scouts of America                                                                                                                                                                                                                        EXHIBIT D-2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                                [2]                                                 [3]
                                                            Property Information                                                                                   Property Value Information                                  Restriction Review


                         Local Council          Local Council                           Property Name:                 Property        Fair Market Value:   Fair Market Value:      Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                     Name                Number                    Camp, Service Center, or Common Name         Type               Source 1              Value 1                Source 2              Value 2             BSA Review
     652         Three Harbors                       636        Milwaukee Scout Service Center                     Office/Store       JLL                             1,400,000   CBRE                             2,541,000             R
     653         Three Harbors                       636        Oh-Da-Ko-Ta                                        Camp               CBRE                            1,178,520   -                                      -               R
     654         Three Harbors                       636        Indian Mound Scout Reservation                     Camp               CBRE                            2,019,430   -                                      -               R
     655         Chippewa Valley                     637        Camp Brunswick                                     Camp               JLL                               390,000   -                                      -               U
     656         Chippewa Valley                     637        Council Office Building                            Office/Store       JLL                               545,000   -                                      -               U
     657         Chippewa Valley                     637        I. E. Phillips Scout Reservation                   Camp               CBRE                            3,490,536   -                                      -               U
     658         Greater New York                    640        Ten Mile River Scout Camps                         Camp               Council                       14,050,000    Keen                           26,250,000              U
     659         Greater New York                    640        Alpine Scout Camp                                  Camp               Keen                         175,000,000    -                                      -               R
     660         Greater New York                    640        William H. Pouch Scout Camp                        Camp               Council                         3,750,000   Keen                           27,125,000              L
     661         Potawatomi Area                     651        Camp Long Lake                                     Camp               JLL                               880,000   CBRE                             1,146,600             U
     662         Potawatomi Area                     651        Council Service Center                             Office/Store       JLL                             1,200,000   -                                      -               U
     663         Great Rivers                        653        Great Rivers Council Service Center                Office/Store       JLL                               420,000   -                                      -               U
     664         Blackhawk Area                      660        Camp Lowden                                        Camp               CBRE                            1,010,000   -                                      -               L
     665         Blackhawk Area                      660        Canyon Camp                                        Camp               CBRE                            1,668,940   -                                      -               L
     666         Blackhawk Area                      660        Crystal Lake Sevice Center                         Office/Store       JLL                               510,000   -                                      -               U
     667         Blackhawk Area                      660        Tumilowicz Center                                  Office/Store       JLL                               755,000   -                                      -               L
     668         Blackhawk Area                      660        Program Center                                     Other              JLL                               317,000   -                                      -               L
     669         Puerto Rico                         661        Camp Guajataka                                     Camp               CBRE                              913,685   -                                      -               R
     669         Puerto Rico                         661        Camp Guajataka - Buildings                         Camp               CBRE                                  -     -                                      -               R
     669         Puerto Rico                         661        Camp Guajataka - Basketball Court                  Other              CBRE                                  -     -                                      -               R
     669         Puerto Rico                         661        Camp Guajataka - Buildings                         Other              CBRE                                  -     -                                      -               R
     670         Heart of Texas d.b.a. Longhorn      662        Camp Tahuaya                                       Camp               JLL                               650,000   -                                      -               U
     670         Heart of Texas d.b.a. Longhorn      662        Camp Tahuaya                                       Camp               JLL                                   -     -                                      -               U
     670         Heart of Texas d.b.a. Longhorn      662        Camp Tahuaya                                       Camp               JLL                                   -     -                                      -               U
     671         Heart of Texas d.b.a. Longhorn      662        Camp Klondike                                      Camp               CBRE                               69,795   -                                      -               R
     672         Suwannee River Area                 664        Wallwood Boy Scout Reservation                     Camp               CBRE                            1,725,000   -                                      -               L
     673         Garden State                        690        Rental House - Elmer                               Other              JLL                                16,800   -                                      -               U
     674         Garden State                        690        Pill Hill Scout Reservation                        Camp               JLL                             1,600,000   CBRE                               820,849             U
     675         Garden State                        690        Camp Grice                                         Camp               CBRE                              205,931   -                                      -               L
     676         Garden State                        690        Rowan Training Center                              Office/Store       CBRE                              769,005   -                                      -               R
     677         Garden State                        690        Halgas Scout Reservation                           Camp               CBRE                              561,764   -                                      -               L
     678         Garden State                        690        Camp Roosevelt                                     Camp               CBRE                              731,400   -                                      -               L
     679         Garden State                        690        land                                               Other              CBRE                               13,878   -                                      -               U
     680         Garden State                        690        Riggins Service Center                             Office/Store       CBRE                              438,190   -                                      -               L
     681         Garden State                        690        Pine Tree Education and Environmental Center       Camp               CBRE                              560,282   -                                      -               L
     682         Garden State                        690        Rental House - Vineland                            Other              CBRE                              112,500   -                                      -               U
     683         Garden State                        690        Rowan Resource Center                              Office/Store       CBRE                              592,250   -                                      -               R
     684         Pushmataha Area                     691        Camp Seminole                                      Camp               JLL                               383,000   -                                      -               U
     685         South Plains                        694        Lott Scout Service Center                          Office/Store       JLL                               338,000   -                                      -               U
     686         South Plains                        694        CW Post Scout Camp                                 Camp               CBRE                            1,022,558   -                                      -               R
     687         South Plains                        694        Camp Haynes                                        Camp               CBRE                              160,000   -                                      -               R
     688         Black Hills Area                    695        Medicine Mountain Scout Ranch - Family Camp        Camp               JLL                               330,000   -                                      -               U
     689         Black Hills Area                    695        Medicine Mountain Scout Ranch                      Camp               JLL                               480,000   -                                      -               U
     690         Midnight Sun                        696        Earl & Pat Cook Service Center                     Office/Store       JLL                               340,000   -                                      -               U
     691         Oregon Trail                        697        Camp Mooney                                        Camp               CBRE                              735,138   -                                      -               U
     692         Oregon Trail                        697        Herb Nill Family & Guaranty Scout Center           Office/Store       CBRE                            1,800,000   -                                      -               U
     693         Oregon Trail                        697        Camp Murnane                                       Camp               CBRE                              412,895   -                                      -               R
     694         Oregon Trail                        697        Camp Baker                                         Camp               CBRE                            1,450,175   -                                      -               U
     695         Oregon Trail                        697        Camp Salholm                                       Camp               CBRE                              184,664   -                                      -               U
     696         Oregon Trail                        697        Camp Kitson                                        Camp               CBRE                              346,426   -                                      -               U
     697         Rainbow                             702        Camp Theakiki                                      Camp               JLL                               193,000   -                                      -               U
     698         Rainbow                             702        Rainbow Council Scout Reservation                  Camp               CBRE                            3,197,403   -                                      -               U
     698         Rainbow Council                     702        Rainbow Council Scout Reservation                  Other              CBRE                                  -     -                                      -               U
     698         Rainbow Council                     702        Rainbow Council Scout Reservation                  Other              CBRE                                  -     -                                      -               U
     698         Rainbow Council                     702        Rainbow Council Scout Reservation                  Other              CBRE                                  -     -                                      -               U




                                                                                                                      Page 15 of 17
                                                        Case 20-10343-LSS                                Doc 5485         Filed 07/02/21                     Page 422 of 474


Boy Scouts of America                                                                                                                                                                                                                   EXHIBIT D-2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                            [2]                                                [3]
                                                          Property Information                                                                                 Property Value Information                                 Restriction Review


                          Local Council         Local Council                        Property Name:                Property        Fair Market Value:   Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                    Name                 Number                Camp, Service Center, or Common Name         Type               Source 1              Value 1               Source 2              Value 2             BSA Review
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     699         Sequoyah                            713       Service Center                                  Office/Store       JLL                               685,000   CBRE                              876,760             U
     700         Sequoyah                            713       Camp Davy Crockett                              Camp               CBRE                            3,672,000   -                                     -               U
     701         Sioux                               733       Camp Iyataka                                    Camp               JLL                               214,000   -                                     -               U
     702         Sioux                               733       Center for Scouting Service Center              Office/Store       JLL                             1,620,000   -                                     -               U
     703         Sioux                               733       Lewis and Clark Scout Camp                      Camp               CBRE                              777,392   -                                     -               U
     704         Sioux                               733       Newton Hills Scout Camp                         Camp               Council                           980,000   -                                     -               U
     705         Sioux                               733       Camp Shetek                                     Camp               CBRE                            1,270,000   -                                     -               U
     706         Texas Southwest                     741       Camp Fawcett                                    Camp               CBRE                              355,573   -                                     -               R
     707         Texas Southwest                     741       Camp Sol Mayer and Sol Mayer Ranch              Camp               CBRE                          12,883,579    -                                     -               R
     708         Yocona Area                         748       Camp Yocona                                     Camp               JLL                               730,000   -                                     -               U
     709         Virginia Headwaters (formerly Stonewall
                                                     763 Jackson)
                                                               Camp Shenandoah (Preserve)                      Camp               JLL                             3,300,000   CBRE                            1,732,800             U
     709         Virginia Headwaters (formerly Stonewall
                                                     763 Jackson)
                                                               Camp Shenandoah (Reservation)                   Camp               JLL                                   -     -                                     -               U
     710         Gulf Coast                          773       Spanish Trail Scout Reservation                 Camp               JLL                               193,000   -                                     -               U
     711         Gulf Coast                          773       Scout Service Center                            Office/Store       Council                           580,000   -                                     -               U
     712         Rio Grande                          775       Office Property                                 Other              CBRE                               98,194   -                                     -               R
     712         Rio Grande                          775       Scout Office                                    Office/Store       CBRE                                  -     -                                     -               R
     713         Rio Grande                          775       Camp Charles F. Perry                           Camp               CBRE                              477,225   -                                     -               R




                                                                                                                  Page 16 of 17
                                                               Case 20-10343-LSS                                    Doc 5485                    Filed 07/02/21                         Page 423 of 474


Boy Scouts of America                                                                                                                                                                                                                                                        EXHIBIT D-2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                                                     [2]                                                           [3]
                                                                 Property Information                                                                                                   Property Value Information                                            Restriction Review


                          Local Council            Local Council                         Property Name:                                Property           Fair Market Value:     Fair Market Value:       Fair Market Value:     Fair Market Value:             Restriction Status:
        Line                  Name                   Number                 Camp, Service Center, or Common Name                         Type                  Source 1                Value 1                 Source 2                Value 2                     BSA Review
        714        Washington Crossing                  777        Ockanickon Scout Reservation                                    Camp                  CBRE                              1,207,656      -                                      -                       L
        715        Washington Crossing                  777        Council Service Center                                          Office/Store          Council                             900,000      -                                      -                       R
        716        Michigan Crossroads                  780        DeVos Center for Scouting                                       Office/Store          JLL                               4,290,000      -                                      -                       U
        717        Michigan Crossroads                  780        Dauch Service Center                                            Office/Store          JLL                               1,960,000      CBRE                             4,900,000                     U
        718        Michigan Crossroads                  780        Traverse City Service Center                                    Office/Store          JLL                                 635,000      -                                      -                       U
        719        Michigan Crossroads                  780        Ann Arbor Service Center                                        Office/Store          JLL                               1,230,000      -                                      -                       U
        720        Michigan Crossroads                  780        Auburn Service Center                                           Office/Store          JLL                                 320,000      CBRE                             1,299,500                     U
        721        Michigan Crossroads                  780        Cole Canoe Base                                                 Camp                  CBRE                              1,929,200      -                                      -                       U
        722        Michigan Crossroads                  780        D-Bar-A Scout Ranch                                             Camp                  CBRE                              5,695,000      -                                      -                       U
        723        Michigan Crossroads                  780        Paul Bunyan Scout Res                                           Camp                  CBRE                              1,376,000      Council                          1,300,000                     U
        724        Michigan Crossroads                  780        Gerber Scout Reservation                                        Camp                  CBRE                              1,824,933      -                                      -                       R
        725        Michigan Crossroads                  780        Lost Lake Scout Res                                             Camp                  Council                           1,100,000      -                                      -                       U
        726        Michigan Crossroads                  780        Camp Munhacke                                                   Camp                  CBRE                                608,160      Council                          1,275,000                     L
        727        Michigan Crossroads                  780        Camp Teetonkah                                                  Camp                  CBRE                                952,560      -                                      -                       U
        728        Michigan Crossroads                  780        Rota-Kiwan Scout Reservation                                    Camp                  Council                           2,000,000      -                                      -                       U

 Footnotes
[1]
      The exhibit includes those properties owned by the Local Councils which were valued by JLL , CBRE, Keen Summit, or in limited cases other appraisers retained directly by the individual local councils.
  By order and approval of the United States Bankruptcy Court for the District of Delaware, JLL was retained by Boy Scouts of America and CBRE / Keen Summit retained by The Official Committee of Tort Claimants, respectively, to provide opinions of value for certain real property assets
owned by certain Local Councils.
  To minimize costs, the valuations were completed on a desktop basis and no site inspections were conducted.
  These opinions of value are concise and were developed using the best information available at the time of completion. The valuations do not reflect legal restrictions on the sale of the property. In some cases the valuations may reflect certain limitations on the use of the property.
  The Debtors' and local councils' work and review of local council properties remains ongoing and subject material change. The Debtors and local councils reserve all rights to update or amend as necessary.

[2]
      Certain properties are pending sale or may have been sold after the valuation was completed. Nothing herein is an admission that the property is still owned by the Council.
      CBRE reported high and low values for properties it valued, the average of which is included herein

[3]
    Certain properties owned by the local councils are subject to legal or other restrictions which may impact the value of the property and/or the ability to sell the property or use the proceeds of the property to satisfy claims against the local council. Restrictions based on
BSA Review reflects the Debtors' good faith effort to review documents provided by the applicable local council and assess the validity and nature of the asserted restriction. The Debtor's review may not be complete and may also not reflect other parties' views of the
enforceability of such restrictions. The restriction designations is based on the Debtors' review of the properties and may not reflect the view of the local councils and the local councils reserve their rights to assert additional properties are subject to restriction.
[2]
    U: Unrestricted - No restriction on the property was asserted or confirmed
[2]
    L: Limitations - Documents support existence of use limitations or sale limitations such as conservation easements which may impact the value of the property
[2]
    R: Restricted - Assertion of or documents supporting legal restrictions including donor restrictions to the sale of property and/or requiring the reversion of property or proceeds to an unrelated party.
[2]
    TBD: Assertion of restriction remains subject to review and/or additional documentation




                                                                                                                                       Page 17 of 17
Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 424 of 474




                        EXHIBIT E

           FINANCIAL PROJECTIONS ANALYSIS
             Case 20-10343-LSS             Doc 5485           Filed 07/02/21      Page 425 of 474




                                            Boy Scouts of America
                                                    Exhibit E
                                            Financial Projections1
Overview / Basis of Projections

         The Debtors believe that the Plan meets the feasibility requirement set forth in section
1129(a)(11) of the Bankruptcy Code (see Article IX of the Disclosure Statement), as Confirmation
is not likely to be followed by liquidation or the need for further financial reorganization of the
Debtors or any successors under the Plan. In connection with the development of the Plan and to
determine whether the Plan satisfies the feasibility standard, the Debtors analyzed their ability to
satisfy their financial obligations while maintaining sufficient liquidity and capital resources.

        The Debtors prepared consolidated condensed financial projections herein (the “Financial
Projections”) based on, among other things, the projected results of operations, financial position,
free cash flow and balance sheet of the Debtors and the Related Non-Debtor Entities. With the
assistance of the Debtors’ advisors, the Debtors’ management team developed and refined the
business plan and prepared consolidated financial projections for the fiscal years ending December
31, 2021 through December 31, 2025.

        Although the Financial Projections represent the Debtors’ commercially reasonable
estimates and good faith judgment (for which the Debtors’ management team believes it has a
reasonable basis) of the results of future operations, financial position, and cash flows of the
Debtors, the Financial Projections are only estimates and actual results may vary considerably
from the Financial Projections. Consequently, the Financial Projections should not be regarded as
a representation by the Debtors, the Debtors’ advisors or any other person that the projected results
of operations, financial position, or free cash flow of the Debtors will be achieved. The Financial
Projections are based on forecasts that may be significantly impacted by, among other factors, the
prolonged impact of COVID-19, changes in demand for the Debtors’ programming, member and
youth preferences, and changes in terms with material suppliers and vendors. Consequently, the
estimates and assumptions underlying the Financial Projections are inherently uncertain and are
subject to material operational, economic, and other uncertainties.

        The Financial Projections have been prepared by management, with the assistance of their
advisors, using accounting policies that are generally consistent with those applied in the Debtors’
historical financial statements. The Financial Projections were not, however, prepared with a view
toward compliance with guidelines established by the American Institute of Certified Public
Accountants, or the Financial Accounting Standards Board. The Financial Projections have not
been examined or compiled by independent accountants.




1
 All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan or Disclosure
Statement, as applicable.
                                                          1
           Case 20-10343-LSS         Doc 5485        Filed 07/02/21   Page 426 of 474




        The Financial Projections should be read in conjunction with the significant assumptions,
qualifications and notes set forth below, as well as the assumptions, qualifications and explanations
set forth in the Disclosure Statement. See Article X of the Disclosure Statement – Risk Factors.

      THE FINANCIAL PROJECTIONS CONTAIN CERTAIN STATEMENTS THAT ARE
“FORWARD-LOOKING” WITHIN THE MEANING OF THE PRIVATE SECURITIES
LITIGATION REFORM ACT OF 1995. THESE STATEMENTS ARE SUBJECT TO A
NUMBER OF ASSUMPTIONS, RISKS AND UNCERTAINTIES, MANY OF WHICH ARE
BEYOND THE CONTROL OF THE DEBTORS, INCLUDING THE IMPLEMENTATION OF
THE PLAN, THE CONTINUING AVAILABILITY OF SUFFICIENT BORROWING
CAPACITY OR OTHER FINANCING TO FUND OPERATIONS, MAINTAINING GOOD
EMPLOYEE, MEMBER, AND DONOR RELATIONS, EXISTING AND FUTURE
GOVERNMENTAL REGULATIONS AND ACTIONS OF GOVERNMENT BODIES,
NATURAL DISASTERS AND UNUSUAL WEATHER CONDITIONS, ACTS OF
TERRORISM OR WAR, ORGANIZATIONAL-SPECIFIC RISK FACTORS (AS DETAILED
IN ARTICLE X OF THE DISCLOSURE STATEMENT ENTITLED “RISK FACTORS”), AND
OTHER MARKET AND COMPETITIVE CONDITIONS. HOLDERS OF CLAIMS AND
INTERESTS ARE CAUTIONED THAT THE FORWARD-LOOKING STATEMENTS SPEAK
AS OF THE DATE MADE AND ARE NOT GUARANTEES OF FUTURE PERFORMANCE.
ACTUAL RESULTS OR DEVELOPMENTS MAY DIFFER MATERIALLY FROM THE
EXPECTATIONS EXPRESSED OR IMPLIED IN THE FORWARD-LOOKING
STATEMENTS, AND THE DEBTORS UNDERTAKE NO OBLIGATION TO UPDATE ANY
SUCH STATEMENTS.

      THE FINANCIAL PROJECTIONS, WHILE PRESENTED WITH NUMERICAL
SPECIFICITY, ARE NECESSARILY BASED ON A VARIETY OF ESTIMATES AND
ASSUMPTIONS WHICH, THOUGH CONSIDERED REASONABLE BY THE DEBTORS,
MAY NOT BE REALIZED AND ARE INHERENTLY SUBJECT TO SIGNIFICANT
OPERATIONAL, ECONOMIC, REGULATORY AND FINANCIAL UNCERTAINTIES AND
CONTINGENCIES, MANY OF WHICH ARE BEYOND THE DEBTORS’ CONTROL AND
WILL BE BEYOND REORGANIZED BSA’S CONTROL. THE DEBTORS CAUTION THAT
NO REPRESENTATIONS CAN BE MADE OR ARE MADE AS TO THE ACCURACY OF
THE FINANCIAL PROJECTIONS OR THE REORGANIZED BSA’S ABILITY TO ACHIEVE
THE PROJECTED RESULTS.      SOME ASSUMPTIONS INEVITABLY WILL BE
INACCURATE.     MOREOVER, EVENTS AND CIRCUMSTANCES OCCURRING
SUBSEQUENT TO THE DATE ON WHICH THE DEBTORS PREPARED THESE
FINANCIAL PROJECTIONS MAY BE DIFFERENT FROM THOSE ASSUMED, OR,
ALTERNATIVELY MAY HAVE BEEN UNANTICIPATED, AND THUS THE
OCCURRENCE OF THESE EVENTS MAY AFFECT FINANCIAL RESULTS IN A
MATERIALLY ADVERSE OR MATERIALLY BENEFICIAL MANNER. EXCEPT AS
OTHERWISE PROVIDED IN THE PLAN OR DISCLOSURE STATEMENT, THE DEBTORS
AND REORGANIZED BSA, AS APPLICABLE, DO NOT INTEND AND UNDERTAKE NO
OBLIGATION TO UPDATE OR OTHERWISE REVISE THE FINANCIAL PROJECTIONS
TO REFLECT EVENTS OR CIRCUMSTANCES EXISTING OR ARISING AFTER THE DATE
THE DISCLOSURE STATEMENT IS INITIALLY FILED OR TO REFLECT THE
OCCURRENCE OF UNANTICIPATED EVENTS.       THEREFORE, THE FINANCIAL
                                                 2
           Case 20-10343-LSS          Doc 5485        Filed 07/02/21    Page 427 of 474




PROJECTIONS MAY NOT BE RELIED UPON AS A GUARANTY OR OTHER ASSURANCE
OF THE ACTUAL RESULTS THAT WILL OCCUR. IN DECIDING WHETHER TO VOTE
TO ACCEPT OR REJECT THE PLAN, HOLDERS OF CLAIMS MUST MAKE THEIR OWN
DETERMINATIONS AS TO THE REASONABLENESS OF SUCH ASSUMPTIONS AND
THE RELIABILITY OF THE FINANCIAL PROJECTIONS AND SHOULD CONSULT WITH
THEIR OWN ADVISORS.




  THE DEBTORS BELIEVE THAT THE CONFIRMATION AND CONSUMMATION OF THE
  PLAN ARE NOT LIKELY TO BE FOLLOWED BY THE LIQUIDATION OR FURTHER
  REORGANIZATION OF REORGANIZED BSA OR ITS SUCCESSORS. ACCORDINGLY,
  THE DEBTORS BELIEVE THAT THE PLAN SATISFIES THE FEASIBILITY
  REQUIREMENT OF SECTION 1129(A)(11) OF THE BANKRUPTCY CODE.




Accounting Policies

       The Financial Projections have been prepared using accounting policies that are consistent
with those applied in the Debtors’ historical financial statements.

        Upon emergence from chapter 11, Reorganized BSA will implement “fresh start” reporting
pursuant to Statement of Position 90-7, “Financial Reporting by Entities in Reorganization Under
the Bankruptcy Code,” as codified in Accounting Standards Codification (“ASC”) Topic 852,
“Reorganization.” The main principles of fresh start reporting require that the value of the
emerging entity be allocated to all of the entity’s assets in conformity with the procedures specified
by Statement of Financial Accounting Standards (“SFAS”) No. 141R, “Business Combinations,”
as codified in ASC Topic 805, “Business Combinations,” and any portion of the value that cannot
be attributed to specific tangible or identifiable intangible assets of the emerging entity is required
to be reported as goodwill.

Assumptions and Methodologies to the Financial Projections

       General Assumptions

        The Financial Projections were developed on a consolidated basis for the Debtors and the
Related Non-Debtor Entities and take into account the assumptions noted below, as well as the
current environment in which the Debtors operate, including many economic and financial forces
that are beyond the control of the Debtors. The Debtors are a not-for-profit entity providing
outdoor-focused youth programming in the United States, its territories and certain locations
outside of the United States, both directly at four high adventure facilities owned or operated by
the BSA and indirectly through approximately 251 Local Councils which collectively charter more
than 50,000 Cub Scout, Scouts BSA and affiliated programs units. Economic growth or
slowdowns on a national or regional basis, including continuing impacts from COVID-19, may

                                                  3
          Case 20-10343-LSS         Doc 5485      Filed 07/02/21     Page 428 of 474




impact the Debtors’ and Reorganized BSA’s revenues and expenses. In addition, general trends
and changes within the market for youth programming and the ability of the BSA and the Local
Councils to raise donations to support their programming may impact performance.

      Plan and Effective Date: The Financial Projections assume that the Plan will be
       consummated in accordance with its terms and that all transactions contemplated by the
       Plan will be consummated on or about December 31, 2021, and that Reorganized BSA will
       continue to conduct operations substantially similar to their businesses currently.

      Forecast Period: The Debtors prepared the Financial Projections based on, among other
       things, the anticipated future financial condition and results of operations of Reorganized
       BSA and the terms of the Plan. The Debtors prepared consolidated Financial Projections
       of the Boy Scouts of America for the years ending December 31, 2021, through December
       31, 2025.

      Foundation Loan: The Financial Projections assume the Debtors receive proceeds from a
       second-lien term loan made on the Effective Date by the Foundation in the amount of $42.8
       million (the “Foundation Loan”). The Foundation Loan will provide for equal quarterly
       amortization over the 10-year period following the Effective Date with an annual interest
       rate of 6.5%.

      BSA Settlement Trust Contribution: The Financial Projections assume the Debtors
       contribute to the Settlement Trust on the Effective Date all of the Unrestricted Cash and
       Investments as of the Effective Date, after Reorganized BSA has received the proceeds of
       the Foundation Loan, less (i) $40,000,000, which shall be funded first from the proceeds
       of the Foundation Loan, (ii) an amount of Cash equal to the JPM Exit Fee, (iii) an amount
       of Cash sufficient to fund all unpaid Allowed Administrative Expense Claims, (iv) without
       duplication, an amount of Cash sufficient to fund the Professional Fee Reserve, (v) an
       amount of Cash equal to the Creditor Representative Fee Cap, (vi) an amount of Cash
       sufficient to fund the Coalition Restructuring Expenses and (vii) the amount of Cash
       estimated to be required to satisfy Allowed Priority Tax Claims, Allowed Other Priority
       Claims, Allowed Secured Claims, and Allowed Convenience Claims, and (viii) an amount
       of Cash sufficient to fund all accrued but unpaid interest and reasonable fees and expenses
       of JPM as of the Effective Date to the extent not paid pursuant to the Cash Collateral Order.
       Additionally, the Financial Projections assume the Debtors contribute to the Settlement
       Trust on the Effective Date all of the BSA’s right, title and interest in and to (a) Scouting
       University, (b) the Artwork, (c) the Oil and Gas Interests, and (d) the Warehouse and
       Distribution Center, subject to the Leaseback Requirement, or the proceeds of a third-party
       sale-leaseback of the Warehouse and Distribution Center for fair market value.

      Proposed Resolution of Restricted and Core Asset Disputes: The Plan includes a
       proposed resolution of all disputes regarding the Debtors’ designation of assets as
       “restricted” or “core,” including the claims asserted in the complaint filed by the Tort
       Claimants’ Committee in the adversary proceeding entitled Official Tort Claimants’
       Committee of Boy Scouts of America and Delaware BSA, LLC v. Boy Scouts of America
       and Delaware BSA, LLC, Adv. Pro. No. 21-50032 (LSS) by the BSA reallocating $50
                                                4
           Case 20-10343-LSS         Doc 5485        Filed 07/02/21   Page 429 of 474




       million of restricted investments to fund operations, thereby allowing the BSA to make the
       corresponding increased contribution to the Settlement Trust, reflected in the BSA
       Settlement Trust Contribution above. The Financial Projections assume these investments
       are released in equal monthly amounts from January 1, 2022 to April 30, 2023, but timing
       of release and use of funds is subject to their applicable restrictions.

      BSA Settlement Trust Note: An unsecured promissory note is assumed to be issued by
       the Reorganized BSA to the Settlement Trust on the Effective Date with a principal amount
       of $80,000,000. The note will bear interest at a rate of 5.5% per annum, payable semi-
       annually, subject to a payment-in-kind election for the eighteen (18) months immediately
       following the Effective Date. Principal under the BSA Settlement Trust Note shall be
       payable in annual installments due on February 15 of each year during the term of the BSA
       Settlement Trust Note, commencing on February 15 of the second year following the
       Effective Date. Such annual principal payments shall be equal to the sum of the following
       calculation: (a) $4,500,000; plus (b) $3.50 multiplied by the aggregate number of Youth
       Members as of December 31 of the preceding year up to the forecasted number of Youth
       Members for such year as set forth in the Debtors’ Financial Projections; plus (c) $50
       multiplied by the aggregate number High Adventure Base Participants during the preceding
       calendar year; plus (d) $50 multiplied by the aggregate number of Youth Members in
       excess of the forecasted number of Youth Members for such year, excluding the portion of
       the excess that is comprised of members under the ScoutReach program, as set forth in the
       Debtors’ Financial Projections; plus (e) $150 multiplied by the aggregate High Adventure
       Base Participants, excluding those attending events with a registration fee of less than $300
       (e.g., for non-typical High Adventure Base activities), in excess of the forecasted number
       of High Adventure Base Participants for such year as set forth in the Debtors’ Financial
       Projections, if applicable. Refer to the table in the Projected Consolidated Unrestricted
       Income Statement section for forecasted Youth Members and High Adventure Base
       Participants.

      Core Value Cash Pool: The Financial Projections assume that holders of Allowed General
       Unsecured Claims will be paid a total of $25 million in four equal semi-annual installments
       over the 24-month period following the Effective Date; a liability has therefore been
       established on Reorganized BSA’s balance sheet for such obligation. The Financial
       Projections also assume amortization under the Restated Debt Documents will not be
       payable until 24 months after the Effective Date.



Projected Income Statement

        Operating Surplus / (Deficit) After Restriction Release is not a measure of financial
performance under GAAP, and is not intended to represent cash flow from operations under
GAAP. However, Operating Surplus is utilized as a measure of operations and the Debtors’ ability
to meet indebtedness service requirements. The Projected Consolidated Statements of Operations
do not reflect potential impacts from fresh start accounting. Certain restructuring expenses related


                                                 5
          Case 20-10343-LSS         Doc 5485        Filed 07/02/21   Page 430 of 474




to financing may be capitalized and amortized over time; however, are reflected herein as expensed
when incurred.

       Revenue Assumptions

   a. Membership Levels – Membership levels are assumed to decrease in 2021 by 13%,
      primarily due to the impact of COVID-19 on programing, but are forecasted to stabilize
      between 2023 to 2024 and achieve modest growth in 2024 and 2025 driven by the
      following factors:
           Adjustments to programming and operations to account for reduced membership,
             including the departure of Scouts affiliated with the Church of Jesus Christ of
             Latter-day Saints.
           Channeling all Abuse Claims to the Settlement Trust, which will remove a
             significant impediment to the Debtors’ continued operational success.
           Broadening program access for girls and young women, thus potentially doubling
             total potential participants in Cubs Scouts and Scouts BSA age groups.
           Reimaging public relations campaign to bolster positive visibility and move the
             organization past bankruptcy, which can generate new interest in Scouting and
             generate increased donations.
           Improving the organization’s online registration system.
           Improving the rechartering system for Local Councils and Chartered Organizations.
           Expanding delivery methods that make it easier for individuals who might not have
             access to a local Scouting unit to participate through lone Cub Scouting and
             increasing these Scouts’ virtual experience.
           Gradual restoration of Local Council resources / refocus on membership growth.

   b. Registration Fees – Consist of membership fees and joining fees for youth members and
      adult volunteers. Assumes marginal annual fee increases for traditional youth members
      from 2021-2025, roughly corresponding to an inflationary rate.

   c. Supply Operations – Consist of retail and wholesale sales of apparel, badges, equipment,
      and other merchandise sold at Scout Shops, online, and to Local Councils and third parties.
      Assumes COVID-19 impacts are largely diminished by the summer of 2021 and the
      traditionally high sales season in the fall is not anticipated to be significantly impacted.
      Assumes annual price increases from 2021-2025 to offset inflation and sales volume
      fluctuates with membership.

   d. High Adventure Facilities (“HAF”) – Consist of registration fees to attend the facilities,
      trading post sales, and other revenues. Assumes the BSA retains all four HAFs and all
      HAFs return to normal operations for the summer of 2021. Assumes modest annual price
      increases for 2021-2025. Attendance is assumed to be slightly reduced in 2023 due to the
      assumption that the National Jamboree (as described below) is held, but is anticipated to
      stabilize in 2024 and beyond.



                                                6
       Case 20-10343-LSS         Doc 5485        Filed 07/02/21   Page 431 of 474




e. National Jamboree – Consist of fees from Scouts and volunteers for a large-scale Scout
   event typically held every four years. Assumes events to be held in 2023 and 2026, with
   revenue largely recorded in such years.

f. Other Revenues – Consist of service fees paid from Local Councils, other event fees,
   unrestricted contributions, unit charter fees, and other miscellaneous revenues. Other
   revenues are largely consistent with preliminary 2020 results. Oil and gas royalties cease
   as the Effective Date as the underlying rights are contributed to the Settlement Trust on the
   Effective Date.

   Expense Assumptions

a. Payroll & Benefits – Expenses forecasted to decline in 2021 driven by annualizing the
   impact of headcount reductions implemented in 2020, slightly offset by an increase in the
   retirement policy for defined benefit pension and 403(b) funding from 7.75% to 12% of
   eligible wages. Assumes 2.5% annual wage increases and 3.5% annual benefits inflation
   from 2021-2025.

   Note that the BSA provides certain benefits to Local Council employees at cost and also
   collects contributions to the defined benefit pension plan on the same percentage of wages.
   These amounts are not reflected in the projections as they are as passed through. The
   contributions to the defined benefit pension plan from the retirement policy by both the
   BSA and the Local Councils are expected to be sufficient to avoid any other contributions
   to the plan during the forecast period. Pursuant to the Plan, the Restoration Plan, a non-
   qualified retirement plan, is terminated and therefore there is no ongoing expense. The
   Financial Projections include approximately $5 million contributed into the pension plan
   on behalf of the BSA each year. Depending on performance of the pension plan, the BSA
   may not be required to make this entire contribution to the pension. If lower pension
   contributions are made, cash would increase from what is currently projected.

b. Supply Operating Expenses – Assumes 2.5% annual wage increases for full-time
   employees from 2021-2025. Assumes cost of goods sold, part-time wages and other
   operating costs are largely variable based on sales volume. Assumes the National
   Distribution Center is contributed to the Settlement Trust on the Effective Date, and space
   is leased-back to the BSA.

c. High Adventure Facilities Expenses – Assumes 2.5% annual wage increases for full-time
   employees from 2021-2025. Assumes seasonal employees and some operating costs are
   variable based on revenue and scout attendance.

d. GLIP Expenses – Predominately consist of insurance premiums and 2021 estimates reflect
   the current assessment of the insurance renewal process, which are slightly reduced from
   2020 amounts. Insurance premiums are assumed to increase 4% annually from 2022-2025.
   Assumes no changes in the current insurance programs. Expenses also include some legal
   and administrative fees, which are assumed to remain stable throughout the projection


                                             7
          Case 20-10343-LSS         Doc 5485        Filed 07/02/21   Page 432 of 474




      period. Expenses are elevated in 2021 due to a $10 million letter of credit draw and
      conversion to funded debt, for which the expense was recorded to the GLIP program.

   e. Other Expenses – Consist of external services, operating, information technology, travel,
      marketing, facilities, non-GLIP insurance, National Jamboree-related, and other expenses.
      2021 is assumed to be relatively stable to 2020 with additional cost cuts offsetting areas of
      higher post-COVID activity. National Jamboree expenses are expected to drive 2023
      expense increases.

Free Cash Flow Assumptions

   a. Debt Service – Assumes the Prepetition Obligations, owed to JPM, are amended and
      restated on the Effective Date on terms that are substantially the same as the terms of the
      Prepetition Debt Documents, except that (i) the obligations under the Restated Debt
      Documents will be secured by a blanket lien on all of the BSA’s assets; (ii) the maturity
      dates under the Restated Debt Documents are extended ten years after the Effective Date;
      (iii) there is a 24-month amortization holiday under the Restated Debt Documents, with
      deferred amortization amounts to be paid at maturity; (iv) the revolving credit facility
      provided under the 2019 RCF Documents will be frozen and converted to a term loan; and
      the Restated Debt Documents will provide for the Excess Cash Sweep (as discussed
      below). As the financial statements are presented on a consolidated basis, the Foundation
      Loan is an intercompany payable from the BSA to the Foundation and thus eliminated on
      the balance sheet, such amortization and interest is shown as debt service for illustrative
      purposes.

   b. BSA Settlement Trust Note Debt Service – Assumes a note with a principal amount of $80
      million is issued to the Settlement Trust on the Effective Date with an annual interest rate
      of 5.5%, payable semi-annually, which is assumed to be paid-in-kind through June 30,
      2023, Annual principal amounts, including a fixed $4.5 million and variable amounts as
      described above, commence for the fiscal year 2022 and are payable on February 15th of
      each year, with the first such payment being due and payable on February 15 of the second
      year following the Effective Date. For simplicity, the Financial Projections reflect these
      amounts as if they were paid on December 31 of the applicable year.

   c. Capital Expenditures – Reflect estimate for capital projects for the High Adventure
      Facilities, IT systems, and Supply operations. Assumes roughly stable spending over the
      forecast period.

   d. Other Working Capital Changes – Changes in working capital reflect usage of inventory
      in relation to Supply sales, changes to unearned income related to estimated HAF
      attendance, increases in insurance premium prepaid amounts, and timing of payments for
      the National Jamboree.

   e. Excess Cash Sweep – The Financial Projections assume that 25% of the Excess Cash and
      Investments in excess of $75 million after accounting for principal due under the BSA
      Settlement Trust Note on the following February 15th, if any, will be applied pro rata by
                                                8
                    Case 20-10343-LSS                                    Doc 5485                                Filed 07/02/21                             Page 433 of 474




              facility to outstanding JPM debt principal balances under the Restated Debt Documents on
              December 31, 2023, December 31, 2024, and December 31, 2025. Such principal
              payments are additional to the regularly scheduled amortization payments and will reduce
              the balloon principal amounts due at maturity. There are no Excess Cash Sweep payments
              forecasted through 2025.



Projected Consolidated Unrestricted Income Statement

($ in millions)                                                        Actual           Preliminary                                           Financial Projections                                            Total
                                                                              (1)                  (1)
Year                                                                   2019                 2020                      2021             2022              2023             2024              2025             2021 - 2025
Year-end Estimated Youth Members                                       2,118,449            1,199,425                1,050,200         994,403          9,777,323         983,773          1,010,898
 Scoutreach Members in Above                                                                                            95,000          93,100             93,100          94,031             94,971
Year-end Estimated HAF Attendees                                         50,816               13,211                   58,696           52,500            49,800           54,350            55,150
 High Adventure Base Participants in Above                                                                             54,696           47,000            43,800           47,850            47,650
 Other HAF Participants in Above (2)                                                                                    4,000            5,500             6,000            6,500             7,500

Revenues
   Registration Fees                                               $           65       $            88          $           74    $          74    $           75    $          79    $           83    $             385
   Supply Operations (Gross)                                                  119                    51                      83               80                80               82                87                  412
   High Adventure Facilities (Gross)                                           58                    15                      63               60                61               71                73                  328
   National Jamboree Fees                                                       -                     -                       -                4                16                -                 4                   24
    Other Revenues
                     (3)                                                      181                    33                      32               39                39               40                41                  191
    Total Revenues                                                            423                  187                    252             257                271             272                288                 1,340
Operating Expenses
    Payroll and Benefits (Excluding Supply & HAF)
                                                     (4)                        68                   56                      42               44                45               46                47                  225
    Supply Operating Expenses
                                         (4)                                    99                   57                      69               68                68               70                72                  347
    High Adventure Facilities Operating Expenses
                                                   (4)                          47                   30                      50               48                48               51                51                  247
    GLIP Expenses (Gross)                                                     112                    49                      51               42                43               45                46                  227
    Other Expenses
                    (3)                                                       185                    36                      29               33                49               31                35                  178
    Total Expenses                                                            511                  228                    241             235                254             243                252                 1,224
Operating Surplus / (Deficit)                                $                (89) $               (41)          $           11    $          22    $           18    $          29    $           36    $             116
(before Debt Service, Capex, Depreciation and Restructuring)
Net Assets Released from Restrictions                                          12                    8                        8               41                16                4                 4                   73
Operating Surplus / (Deficit) After Restriction Release            $          (77) $               (33)          $           19    $          63    $           34    $          33    $           40    $             189
Cash Flow Items
    Debt Service - Interest
                                 (5)                                            (7)                  (7)                     (7)           (10)              (10)             (10)                 (9)                  (46)
    Debt Service - Principal
                                   (5)                                        (11)                   (2)                      -               (4)               (4)           (18)               (19)                   (46)
    Debt Service - BSA Settlement Trust Note - Interest
                                                           (6)                      -                    -                    -                -                (2)              (4)               (3)                   (9)
    Debt Service - BSA Settlement Trust Note - Principal
                                                             (6)                    -                    -                    -            (11)              (10)             (11)               (11)                   (42)
    Excess Cash Sweep
                           (7)                                                      -                    -                    -                -                 -                -                 -                      -
    Capital Expenditures (Non-Summit)                                         (16)                   (5)                     (4)            (4)               (4)              (4)                (4)                   (21)
    Other Working Capital Changes                                              52                    67                      25             (2)                0                1                  3                     27
    Cash Flow Items                                                            18                    53                      14            (32)              (31)             (46)               (43)                  (137)
Estimated Unrestricted Free Cash Flow                              $          (59) $                 20          $           33    $          31    $           3     $       (13) $               (3)   $              52
(before Depreciation, Restructuring, Creditor Settlements / Contributions)

                                           (8)
Core Value Cash Pool Payments                                                                                                 -            (13)              (13)                 -                 -                   (25)
Estimated Unrestricted Cash Flow                                                                                 $           33    $          19    $           (9) $         (13) $               (3)   $              27
(before Depreciation, Restructuring, Effective Date Creditor Contributions)


Footnotes:
(1) 2019 results are unaudited and 2020 results are preliminary and unaudited
(2) Primarily consists of non-traditional HAF activities that include adult attendees, such as attendees at the Philmont Training Center and family camp programs. Figures do not
    include attendees for third party events or National Jamborees
(3) 2019 Other Revenue and Other Expenses are increased due to the World Scout Jamboree, which was a one-time large event
(4) Payroll and benefits represent G&A/corporate expenses. Payroll related to High Adventure Facilities ("HAF") and Supply is captured in HAF and Supply operating expenses
(5) Includes quarterly principal and interest for the JPM funded debt and Foundation Loan
(6) Assumes paid-in-kind election made for first 18 months
(7) Reflects 25% of estimated unrestricted cash and investments above $75 million as of December 31, if any, to be applied to JPM's principal balances beginning in 2023
(8) Reflects semi-annual payments to holders of Allowed General Unsecured Claims beginning six months after the Effective Date




                                                                                                             9
                  Case 20-10343-LSS                Doc 5485           Filed 07/02/21      Page 434 of 474




Projected Pro Forma Consolidated Balance Sheet – December 31, 2021

($ in millions)                                                           Pre-Emergence   Reorganization           Post-Emergence
                                                                            12/31/2021     Adjustments               12/31/2021
Assets
  Cash and Cash Equivalents
  Cash and cash equivalents - Unrestricted                                $         101   $          (78)   (a.)   $          23
  GAAP Restricted Cash - LC Cash Collateral                                          63              (63)   (b.)               -
  Donor Restricted Cash                                                              22                -                      22
  Total cash and cash equivalents                                                   186             (141)                     46
  Investments, at fair value
  Investments - Unrestricted                                                         17                -                      17
  Investments - Donor Restricted                                                    179              (43)   (c.)             136
  Total Investments, at fair value                                                  196              (43)                    153
  Accounts receivable                                                                12                -                      12
  Pledges receivable                                                                 17                -                      17
  Other receivables                                                                   1                -                       1
  Gift annuities                                                                      6                -                       6
  Prepaid expenses                                                                   15                -                      15
  Inventories                                                                        46                -                      46
  Land, buildings, and equipment, net                                               465               (3)   (d.)             462
  Other                                                                              12                -                      12
  Total Assets, excluding Non-Controlling Interests                       $         955   $         (186)          $         769

Liabilities
  Accounts payable and accrued liabilities                                $          91   $          (61)   (e.)   $          30
  Core Value Claims Payable                                                           -               25    (f.)              25
  Gift annuities                                                                      6                -                       6
  Unearned fees and subscriptions                                                    51                -                      51
  Notes payable including line of credit
   Secured funded debt                                                              242               19    (g.)             261
   BSA Settlement Trust Note                                                          -               80    (h.)              80
   Total Notes payable including line of credit                                     242               99                     341
  Insurance reserves                                                                239             (232)   (i.)               7
  Total liabilities                                                       $         628   $         (170)   (j.)   $         458

Net Assets
  Unrestricted Net Assets - controlling interest                          $         116   $           26           $         142
  Restricted Net Assets - controlling interest                                      212              (43)                    169

  Total Net Assets, excluding Non-Controlling Interests                   $         327   $          (16)   (k.)   $         311

  Total Net Assets and Liabilities, excluding Non-Controlling Interests   $         955   $         (186)          $         769

  Estimated Unrestricted Liquidity                                        $         118   $          (78)          $          40




Notes to Projected Pro Forma Balance Sheet

       The pro forma balance sheet adjustments contained herein account for (i) the
reorganization and related adjustments pursuant to the Plan and (ii) the estimated impact from the
implementation of fresh start accounting pursuant to ASC Topic 852, “Reorganization.”

        The Debtors have not yet completed their fresh start reporting analysis. The Financial
Projections have limited fresh start accounting adjustments and the values ultimately used by the
Debtors in implementing fresh start reporting may differ from this estimate. Likewise, the
                                                                   10
           Case 20-10343-LSS         Doc 5485       Filed 07/02/21     Page 435 of 474




Debtors’ allocation of values to individual assets and liabilities is based upon preliminary estimates
that are subject to change upon the formal implementation of fresh start reporting and could result
in material differences to the allocated values included in these Financial Projections. For purposes
of estimating the impact of fresh start accounting, the Debtors’ have assumed that the book value
of all of their assets are adjusted to fair market value. Also contained herein is Exhibit 1: Retained
Property List.

   a. Exit Costs / Cash Contributions – The net change in unrestricted cash of $(78) million is
      comprised of the following components:
          Professional Fee Reserve – Restructuring professional fees outstanding as of the
             Effective Date, which are estimated to be approximately $43 million are reserved
             and not part of Reorganized BSA’s assets.
          Coalition Restructuring Expenses – Outstanding fees and expenses to Coalition
             professionals subject to the Coalition Effective Date Fee Cap and Coalition
             Monthly Fee Cap assumed to be approximately $12.5 million.
          Proceeds of the Foundation Loan – The Foundation is assumed to issue a $42.8
             million loan to Reorganized BSA on the Effective Date, which is to be transferred
             from the Foundation’s restricted investments.
          Administrative Expense Claims Reserve – Administrative claims, estimated as
             approximately $450,000, are assumed to be paid on the Effective Date.
          Creditor Representative Fee Cap – Reorganized BSA will reserve on the Effective
             Date $100,000, which is the maximum amount of reasonable fees and actual and
             necessary costs and expenses payable by Reorganized BSA to the Creditor
             Representative.
          Allowed Priority Tax Claims – Priority tax claims, estimated as less than $100,000
             are assumed to be paid on the Effective Date.
          Allowed Other Priority Claims – Other priority claims, estimated as less than
             $100,000 are assumed to be paid on the Effective Date.
          Allowed Convenience Claims – Convenience claims, estimated as approximately
             $2.6 million, are assumed to be paid on the Effective Date.
          JPM Exit Fee – The facility exit fee is assumed to be approximately $1.3 million
             and to be paid on the Effective Date.
          Accrued and Unpaid JPM Interest – Estimated unpaid interest of approximately
             $700,000 is assumed to be paid on the Effective Date.
          Trust Contributions – The Financial Projections assume that the Net Unrestricted
             Cash and Investments which are estimated at approximately $60 million, will be
             contributed to the Settlement Trust.

   b. Cash Collateral – Assumes substantially all letters of credit are drawn on the Effective Date
      and are converted to funded debt. Approximately $63 million cash collateral is assumed
      to be used to partially reimburse JPM for such draws.

   c. Restricted Investments – Reflects, from a consolidated BSA perspective, the transfer of
      cash from the Foundation’s restricted investments as loaned to Reorganized BSA.


                                                 11
       Case 20-10343-LSS         Doc 5485       Filed 07/02/21     Page 436 of 474




d. Land, Buildings and Equipment – The Scouting University building and the Warehouse
   and Distribution Center are assumed to be contributed to the Settlement Trust as of the
   Effective Date. No changes assumed in remaining values or depreciation expense pending
   fresh start accounting.

e. Accounts Payable – Assumes outstanding restructuring professional fees, inclusive of
   Coalition professional fees, (estimated to be approximately $56 million) are reserved on
   the Effective Date. Additionally, accrued and unpaid JPM interest and fees of
   approximately $700,000 are assumed to be paid on the Effective Date. All prepetition trade
   liabilities, which are estimated to be approximately $5 million, will be settled in accordance
   with the terms of the Plan. Note that the other General Unsecured Claims comprised of
   Restoration Plan Claims and Deferred Compensation claims were not recorded on the
   Debtor’s pre-emergence balance sheet and thus no reduction for the resolution of those
   claims is reflected.

f. Core Value Claims Payable – Reflects the establishment of a new $25 million liability for
   the Core Value Cash Pool to be paid to Allowed General Unsecured Claims over 2 years.

g. First Lien Debt – The Plan contemplates a restructured capital structure for the Debtors
   consisting of (a) $40 million of 2010 Notes, (b) $146 million of 2012 Notes, (c) a $64
   Revolving Credit Facility, (d) an $11 million Term Loan, and (e) $5 million of undrawn
   letters of credit, which are off balance sheet. Assumes approximately $81 million of letters
   of credit are drawn on the Effective Date and converted to secured funded debt, which are
   partially reimbursed by the $63 million of cash collateral outstanding. Note that while the
   Foundation Loan is to be issued on the Effective Date, it is treated as an intercompany loan
   and not funded debt.

h. BSA Settlement Trust Note– Assumes a new $80 million promissory note is issued to the
   Settlement Trust on the Effective Date.

i. Insurance Reserves – Prepetition liability amounts are assumed to be eliminated on the
   Effective Date as Abuse Claims will be channeled to the Settlement Trust and Non-Abuse
   Litigation Claims will recover from available Insurance Coverage. Post-emergence
   amounts relates to non-general liability insurance.

j. The defined benefit Pension Plan assets and liabilities are not reflected on the balance sheet.

k. Represents the net accounting loss from completion of the reorganization, primarily due to
   Settlement Trust contributions and the issuance of the BSA Settlement Trust Note.




                                             12
                    Case 20-10343-LSS                               Doc 5485                     Filed 07/02/21                         Page 437 of 474




Projected Consolidated Balance Sheet (1)


($ in millions)                                                                         (1)(2)                 (1)(2)                                                 (1)(3)
                                                                                 Actual          Preliminary                                  Financial Projections
Year Ending                                                                        2019                2020                 2021            2022          2023                 2024            2025
Assets
  Cash and Cash Equivalents
   Cash and cash equivalents - Unrestricted                                     $         94      $         55          $          23   $        37   $        28     $               15   $      12
   GAAP Restricted Cash - LC Cash Collateral                                              63                63                      -             -             -                      -           -
   Donor Restricted Cash                                                                  42                33                     22            22            22                     22          22
   Total cash and cash equivalents                                                       199               151                     46            60            50                     37          35
  Investments, at fair value
    Investments - Unrestricted                                                           130               132                  17               17            17                  17             17
    Investments - Donor Restricted                                                       148               167                 136              110           109                 119            130
    Total Investments, at fair value                                                     277               299                 153              127           126                 136            147
  Accounts receivable                                                                     22                10                  12               12            12                  12             12
  Pledges receivable                                                                      36                17                  17               17            17                  17             17
  Other receivables                                                                        1                 1                   1                1             1                   1              1
  Gift annuities                                                                           7                 6                   6                6             6                   6              6
  Prepaid expenses                                                                        28                15                  15               16            16                  16             16
  Inventories                                                                             67                59                  46               46            46                  46             46
  Land, buildings, and equipment, net                                                    497               480                 462              448           434                 420            405
  Other                                                                                   12                12                  12               12            12                  12             12
  Total Assets, excluding Non-Controlling Interests                             $      1,147      $      1,050          $      769      $       744   $       719     $           702      $     696

Liabilities
  Accounts payable and accrued liabilities                                      $        106      $            63       $          30   $        31   $        28     $               28   $      31
  Core Value Claims Payable
                               (4)                                                         -                    -                  25            13             -                      -           -
  Gift annuities                                                                            7                   6                   6             6             6                      6           6
  Unearned fees and subscriptions                                                          43                  53                  51            48            51                     52          52
  Notes payable including line of credit
   Secured funded debt                                                                   225               232                 261              261           261                 247            232
   BSA Settlement Trust Note                                                               -                 -                  80               74            65                  55             44
   Total notes payable including line of credit                                          225               232                 341              335           326                 301            276
  Insurance reserves                                                                     235               239                   7                7             7                   7              7
  Total liabilities                                                             $        615      $        593          $      458      $       438   $       417     $           393      $     372
Net Assets
  Unrestricted Net Assets - controlling interest                                $        309      $        257          $      142      $       163   $       160     $           157      $     162
  Restricted Net Assets - controlling interest                                           223               200                 169              143           142                 152            163
  Total Net Assets, excluding Non-Controlling Interests                         $        533      $        457          $      311      $       306   $       301     $           309      $     324

  Total Net Assets and Liabilities, excluding Non-Controlling Interests         $      1,147      $      1,050          $      769      $       744   $       719     $           702      $     696

  Estimated Unrestricted Liquidity
                                     (5)                                        $        224      $        188          $          40   $        54   $        45     $               32   $      29

Footnotes:
(1) Presented excluding non-controlling interests
(2) 2019 is unaudited. 2020 reflects preliminary, unaudited results. Amounts are subject to change
(3) Financial Projections reflect limited fresh start accounting assumptions and do not include any significant revaluation of assets
(4) Reflects the establishment of a new $25 million liability for the Core Value Cash Pool on the Effective Date, which is to be paid to Allowed General Unsecured Claims
    in semi-annual installments over a 24-month period
(5) Consists of unrestricted cash & equivalents and unrestricted investments




                                                                                          13
                  Case 20-10343-LSS                            Doc 5485               Filed 07/02/21                      Page 438 of 474




Projected Consolidated Statement of Cash Flows


($ in millions)                                                                              (1)                               Financial Projections
                                                                               Preliminary
Year Ending                                                                         2020               2021             2022           2023          2024              2025
Operating Surplus / (Deficit) After Restriction Release                        $          (33)     $          19    $          63     $     34    $         33     $          40

 Interest Expense - JPM & Foundation Loan                                                  (7)              (7)                (10)        (10)             (10)               (9)
 Interest Expense - BSA Settlement Trust Note                                               -                -                   -          (2)              (4)               (3)
 Cash Restructuring / Reorganization Expenses
                                                (2)                                       (56)            (220)                 (5)          -                -                 -
 Core Value Cash Pool Payments                                                                -                 -              (13)        (13)               -                 -

 Changes in Assets & Liabilities
 Unearned Income and Prepaid Expenses                                                      23                 (2)               (3)          3                1                 0
 Accounts receivable                                                                       12                 (1)               (0)          -                -                 -
 Pledges receivable                                                                        19                  -                 -           -                -                 -
 Other receivables                                                                          0                  -                 -           -                -                 -
 Gift annuities                                                                             1                  -                 -           -                -                 -
 Inventories                                                                                9                 13                 -           -                -                 -
 Other                                                                                      1                  -                 -           -                -                 -
 Accounts payable and accrued liabilities (excluding restructuring)                       (16)                (2)                1          (3)               -                 3
 Gift annuities                                                                            (1)                 -                 -           -                -                 -
 Other / Adjustments
                     (3)                                                                   14                 16                 -           -                -                 -
Cash Flow from Operating Activities                                                       (35)            (186)                33            9              20                31

 Capital Expenditures                                                                     (11)             (8)                  (8)         (8)              (8)               (8)
 Investment Transfers / Disbursements
                                       (4)                                                  -             158                    -           -                -                 -
 Donor Restricted Cash Usage (Summit Capital Expenditures)                                    9             4                    4           4                4                 4
Cashflow from Investing Activities                                                           (2)          154                   (4)         (4)              (4)               (4)

 Amortization - JPM & Foundation Loan                                                        (2)                -               (4)         (4)             (18)              (19)
 Amortization - BSA Settlement Trust Note                                                     -                 -              (11)        (10)             (11)              (11)
 Excess Cash Sweep                                                                            -                 -                -           -                -                 -
Cashflow from Financing Activities                                                           (2)                -              (15)        (15)             (29)              (29)

Total Change in Unrestricted Cash (excluding unrestricted investments)         $          (39)     $          (32) $           14     $    (10) $           (13) $             (3)

Beginning Unrestricted Cash Balance (excluding investments)                                94                 55               23           37              28                15
Ending Unrestricted Cash Balance (excluding investments)                                   55                 23               37           28              15                12

Footnotes:
(1) 2020 reflects preliminary, unaudited results. Amounts are subject to change
(2) Includes estimated cash restructuring fees paid and contributions to trust on the Effective Date
(3) Includes non-cash working capital adjustments, such as reserves for inventory and pledge receivables in 2020
(4) Reflects transfers from unrestricted investment account to cash for restructuring and operating expenses, as well as proceeds from the Foundation Loan via
    Foundation's restricted investments




                                                                                   14
                            Case 20-10343-LSS                  Doc 5485           Filed 07/02/21             Page 439 of 474
Boy Scouts of America                                                                                                                   EXHIBIT E-1
Retained Property List


($ in millions)                                   Estimated BSA Only Assets Immediate Post Effective Date (1)
                                                                                Restricted
                                                                               and/or Core            Unrestricted
                                                       Total Balance             Property              Property
ASSETS
  Cash & Equivalents
    Cash & Equivalents                             $               46      $              22      $              23
    LC Collateral (JPM) (2)                                         -                      -                      -
      Total Cash                                                   46                     22                     23

  Investments
    General Investments (3)                                      121                     111                     10
    Order of the Arrow                                             -                       -                      -
        Total Investments                                        121                     111                     10

  Land & Buildings
    National Headquarters (4)                                      11                        -                   11
     Scouting University (5)                                           -                     -                       -
     Warehouse and Distribution Center (5)                          -                        -                    -
       Subtotal Land & Buildings                                   11                        -                   11
     High Adventure Facilities: (6)
     Philmont Scout Ranch (4)                                    153                     153                         -
     Florida Sea Base (4)                                          29                     29                         -
     Northern Tier (4)                                             8                       8                         -
       Subtotal Adventure Bases                                  190                     190                         -

        Total Land & Buildings                                   201                     190                     11

  Furniture & Equipment                                            28                        -                   28

  Accounts Receivable                                              12                        -                   12

  Pledges Receivable (NPV, net of allowances)
    Donor Restricted Pledges Receivable, net                       15                     15                         -
    Unrestricted Receivable, net                                    -                      -                         -
      Total Pledge Receivable                                      15                     15                         -

  Inventory                                                        46                        -                   46

  Prepaids & Deferred Charges                                      15                        -                   15

  Other Assets
    Misc. Summit Assets                                             5                      5                         -
    Gift Annuity & Pooled Income Investments                        7                      7                         -
      Total Other Assets                                           11                     11                         -

  Other Receivables
    Note Receivable from Arrow WV (6)                              43                     43                      -
    Other Interfund Rec/(Pay)                                     (11)                     -                    (11)
      Total Interfund Receivable                                   32                     43                    (11)

TOTAL ASSETS (7)                                   $             528       $             393      $             135



(1) Represents property that was Identified Property and 541 Property respectively during the chapter 11 process that is retained by Reorganized
(2) Assumes substantially all letters of credit are drawn by the Effective Date and ~$63 million cash collateral is utilized to reimburse JPM for such
(3) Includes approximately $6.5 million of Order of the Arrow funds, which are treated as Unrestricted property in the Plan and included in
    unrestricted operating cash retained by BSA on the Effective Date. Additionally, approximately $6.5 million of non-Debtor unrestricted
    investments are included in unrestricted operating cash retained on the Effective Date
(4) Reflects amounts based on appraisals for high adventure bases as of August 2020 and broker opinion of value for National HQ. Value is
    assumed consistent throughout the period as no appraisal is expected on the Effective Date
(5) Assumed to be contributed to the Trust, along with the Artwork and Oil & Gas Leases (not shown), on the Effective Date
(6) The Summit high adventure facility is in a separate legal entity, Arrow WV. BSA has a note receivable due from Arrow, which was $359
    million as of 3/31/21. Amount based on appraisals / projected sale proceeds per third party appraisal for Summit
(7) Total assets do not tie to the estimated pro forma consolidated balance sheet because (a) this schedule represents BSA-only assets, (b) pro
    forma balance sheet reflects limited fresh start accounting, and (c) property values and Arrow intercompany balance reflect appraisal values
    vs. book values
Case 20-10343-LSS   Doc 5485   Filed 07/02/21   Page 440 of 474




                        EXHIBIT F

            ABUSE CLAIMS LIST COMPOSITE
               Case 20-10343-LSS        Doc 5485     Filed 07/02/21        Page 441 of 474



    Unique and Timely Abuse Claim Count by Allegation

                                                     Unique &
                                                                      Percent
               Most Severe Allegation              Timely Abuse
                                                                      of Total
                                                   Claim Count
    1. Penetration                                        23,973          29%
    2. Oral Sex                                           18,861          23%
    3. Masturbation                                       12,854          16%
    4. Groping                                            17,220          21%
    5. Touching-Unclothed                                  1,887           2%
    6. Touching-Clothed                                    1,294           2%
    7. Unknown/Unconfirmed                                 4,057           5%
    8. Missing                                             2,312           3%
    Total                                                 82,458         100%




Analysis based on POC data incorporating amendments as of 3/31/2021                          1
                                              Case 20-10343-LSS         Doc 5485      Filed 07/02/21    Page 442 of 474




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    UNKNOWN                                                                                                                                22,895           6,368
    MISSING                                                                                                                                11,772           2,739
    MICHIGAN CROSSROADS                                                                                                                     1,550              58
    GREATER NEW YORK                                                                                                                        1,454           1,420
    PATHWAY TO ADVENTURE                                                                                                                    1,386             148
    GREATER LOS ANGELES                                                                                                                     1,215           1,187
    GREATER ST. LOUIS AREA                                                                                                                    836              51
    SAM HOUSTON AREA                                                                                                                          786              51
    GOLDEN GATE AREA                                                                                                                          721             699
    SPIRIT OF ADVENTURE                                                                                                                       662              15
    CROSSROADS OF THE WEST                                                                                                                    637              20
    HEART OF AMERICA                                                                                                                          603              18
    NATIONAL CAPITAL AREA                                                                                                                     564             131
    CRADLE OF LIBERTY                                                                                                                         541              77
    CIRCLE TEN                                                                                                                                539              22
    CASCADE PACIFIC                                                                                                                           522              92
    SOUTH FLORIDA COUNCIL                                                                                                                     500              11
    GRAND CANYON                                                                                                                              497             475
    NORTHERN NEW JERSEY                                                                                                                       493             463
    GREATER TAMPA BAY AREA                                                                                                                    459              16
    CALIFORNIA INLAND EMPIRE                                                                                                                  456             443
    LAKE ERIE                                                                                                                                 456              22
    BALTIMORE AREA                                                                                                                            446              21
    ATLANTA AREA                                                                                                                              429              19
    GOLDEN EMPIRE                                                                                                                             420             409
    LONGHORN                                                                                                                                  407              12
    SAN DIEGO - IMPERIAL COUNCIL                                                                                                              405             389
    GREATER ALABAMA                                                                                                                           401              12
    ORANGE COUNTY                                                                                                                             396             385
    CROSSROADS OF AMERICA                                                                                                                     395              10
    LINCOLN HERITAGE                                                                                                                          389               5
    NARRAGANSETT                                                                                                                              363              10
    NORTHERN STAR                                                                                                                             363             329
    SIMON KENTON                                                                                                                              361              28
    QUAPAW AREA                                                                                                                               353              17
    DAN BEARD                                                                                                                                 350              17
    LAUREL HIGHLANDS                                                                                                                          346              18
    SOUTHEAST LOUISIANA                                                                                                                       342               7
    CHICKASAW                                                                                                                                 335              12
    DENVER AREA                                                                                                                               333               7
    LAST FRONTIER                                                                                                                             299               3
    CENTRAL FLORIDA                                                                                                                           298              13
    CHIEF SEATTLE                                                                                                                             298              10
    SILICON VALLEY MONTEREY BAY                                                                                                               296             287
    CONNECTICUT RIVERS                                                                                                                        286              39
    ALAMO AREA                                                                                                                                281               7
    NORTH FLORIDA                                                                                                                             278              14
    BUCKSKIN                                                                                                                                  261              28
    THREE HARBORS                                                                                                                             256               4
    WESTERN LOS ANGELES COUNTY                                                                                                                255             248
    MID-AMERICA                                                                                                                               254              13
    QUIVIRA                                                                                                                                   252               1
    MIDDLE TENNESSEE                                                                                                                          249               1
    GREAT SOUTHWEST                                                                                                                           245              16
    GREAT TRAIL                                                                                                                               239              14
    GARDEN STATE                                                                                                                              235             221
    SEQUOIA                                                                                                                                   228             220
    GREATER NIAGARA FRONTIER                                                                                                                  227             216
    PACIFIC HARBORS                                                                                                                           226               3
    SENECA WATERWAYS                                                                                                                          223             214
    CONNECTICUT YANKEE                                                                                                                        219              33
    MAYFLOWER                                                                                                                                 218               6
    CATALINA                                                                                                                                  216             213
    TIDEWATER                                                                                                                                 216              21
    TWIN RIVERS                                                                                                                               213             198
    PATRIOTS' PATH                                                                                                                            208             199
    OCCONEECHEE                                                                                                                               203             188
    WESTCHESTER-PUTNAM                                                                                                                        201             196
    GREATER YOSEMITE                                                                                                                          193             188
    BLUE GRASS                                                                                                                                191               5
    INDIAN NATIONS                                                                                                                            189               2



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 1
                                              Case 20-10343-LSS         Doc 5485      Filed 07/02/21    Page 443 of 474




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    ANDREW JACKSON                                                                                                                           188               10
    SUFFOLK COUNTY                                                                                                                           187              176
    LAS VEGAS AREA                                                                                                                           186               56
    GULF COAST                                                                                                                               185                5
    WESTERN MASSACHUSETTS                                                                                                                    185                4
    ALOHA                                                                                                                                    181              173
    PINE TREE                                                                                                                                181               45
    DANIEL WEBSTER                                                                                                                           179               15
    HEART OF NEW ENGLAND                                                                                                                     175                9
    THEODORE ROOSEVELT                                                                                                                       170              166
    GREAT SMOKY MOUNTAIN                                                                                                                     166                5
    OZARK TRAILS                                                                                                                             166                9
    YUCCA                                                                                                                                    166                5
    ERIE SHORES                                                                                                                              165                9
    LONGHOUSE                                                                                                                                165              159
    NEW BIRTH OF FREEDOM                                                                                                                     163                7
    GULF STREAM                                                                                                                              161                2
    PINE BURR AREA                                                                                                                           160                6
    BUCKEYE                                                                                                                                  158                8
    INLAND NORTHWEST                                                                                                                         158                3
    EAST CAROLINA                                                                                                                            156              153
    BAY-LAKES                                                                                                                                155                5
    BLUE RIDGE                                                                                                                               152               19
    BLACKHAWK AREA                                                                                                                           151               15
    HEART OF VIRGINIA                                                                                                                        151                7
    COASTAL CAROLINA                                                                                                                         150               11
    LONG BEACH AREA                                                                                                                          150              141
    OLD NORTH STATE                                                                                                                          150              146
    MID-IOWA                                                                                                                                 149                3
    TRANSATLANTIC                                                                                                                            146                1
    OREGON TRAIL                                                                                                                             145               29
    SOUTHERN SIERRA                                                                                                                          144              141
    THREE FIRES                                                                                                                              144               18
    MOUNT BAKER                                                                                                                              143                5
    MIAMI VALLEY                                                                                                                             142                7
    PIEDMONT 420                                                                                                                             140              136
    ISTROUMA AREA                                                                                                                            139                0
    W.D. BOYCE                                                                                                                               136               15
    MOUNTAIN WEST                                                                                                                            134                6
    THREE RIVERS                                                                                                                             132                1
    INDIAN WATERS                                                                                                                            131               14
    DEL-MAR-VA                                                                                                                               130               25
    MONTANA                                                                                                                                  129              125
    CRATER LAKE COUNCIL                                                                                                                      126               62
    COASTAL GEORGIA                                                                                                                          125                7
    SOUTH TEXAS                                                                                                                              125                6
    CAPITOL AREA                                                                                                                             122               11
    HUDSON VALLEY                                                                                                                            121              115
    ILLOWA                                                                                                                                   119                9
    LASALLE                                                                                                                                  118                3
    LONGS PEAK COUNCIL                                                                                                                       118                4
    CHATTAHOOCHEE                                                                                                                            114                0
    GOLDEN SPREAD                                                                                                                            114                7
    NORTHEAST GEORGIA                                                                                                                        114                9
    TUKABATCHEE AREA                                                                                                                         114                1
    MONMOUTH                                                                                                                                 111              109
    EAST TEXAS AREA                                                                                                                          110                5
    MOBILE AREA                                                                                                                              110                4
    SOUTHWEST FLORIDA                                                                                                                        109                4
    LOUISIANA PURCHASE                                                                                                                       108                1
    BUFFALO TRACE                                                                                                                            107                2
    NORTHEAST ILLINOIS                                                                                                                       107                9
    NEVADA AREA                                                                                                                              106               43
    SAGAMORE                                                                                                                                 105                5
    WESTARK AREA                                                                                                                             105                3
    OLD HICKORY                                                                                                                              103               97
    BLUE RIDGE MOUNTAINS                                                                                                                     102                6
    MINSI TRAILS                                                                                                                             102               14
    PACIFIC SKYLINE                                                                                                                          102              100
    GLACIER'S EDGE                                                                                                                            98                0
    GREEN MOUNTAIN                                                                                                                            98               95



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 2
                                              Case 20-10343-LSS         Doc 5485      Filed 07/02/21    Page 444 of 474




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    NORTHERN LIGHTS                                                                                                                           98               35
    ANTHONY WAYNE AREA                                                                                                                        95                2
    COLONIAL VIRGINIA                                                                                                                         95                5
    JERSEY SHORE                                                                                                                              94               90
    RAINBOW                                                                                                                                   94               20
    GREAT ALASKA                                                                                                                              93               91
    NORWELA                                                                                                                                   93                1
    BADEN POWELL                                                                                                                              92               86
    CHEROKEE AREA 556                                                                                                                         92                2
    PIKES PEAK                                                                                                                                92                1
    FRENCH CREEK                                                                                                                              91                7
    SOUTH PLAINS                                                                                                                              90                2
    VENTURA COUNTY                                                                                                                            90               86
    MECKLENBURG COUNTY                                                                                                                        88               86
    BAY AREA                                                                                                                                  87                4
    LEATHERSTOCKING                                                                                                                           87               85
    CAPE FEAR                                                                                                                                 86               85
    GRAND COLUMBIA                                                                                                                            85                1
    LOS PADRES                                                                                                                                85               81
    BUFFALO TRAIL                                                                                                                             84                4
    CENTRAL NORTH CAROLINA                                                                                                                    82               81
    RIO GRANDE                                                                                                                                82                9
    CENTRAL GEORGIA                                                                                                                           81                3
    GRAND TETON                                                                                                                               81                5
    PEE DEE AREA                                                                                                                              81                9
    SOUTH GEORGIA                                                                                                                             81                4
    CALCASIEU                                                                                                                                 79                3
    PALMETTO                                                                                                                                  79               22
    PRAIRIELANDS                                                                                                                              78                8
    PUERTO RICO                                                                                                                               78                2
    EVANGELINE AREA                                                                                                                           77                3
    ROCKY MOUNTAIN                                                                                                                            76                1
    HAWK MOUNTAIN                                                                                                                             74                5
    NORTHEASTERN PENNSYLVANIA                                                                                                                 74                9
    WASHINGTON CROSSING                                                                                                                       74               19
    VERDUGO HILLS                                                                                                                             73               72
    BLACK SWAMP AREA                                                                                                                          72                8
    GEORGIA-CAROLINA                                                                                                                          72                2
    REDWOOD EMPIRE                                                                                                                            72               68
    NORTHWEST TEXAS                                                                                                                           71                0
    PENNSYLVANIA DUTCH                                                                                                                        71                6
    TECUMSEH                                                                                                                                  70                3
    GREAT RIVERS                                                                                                                              69                5
    SEQUOYAH                                                                                                                                  69                0
    FIVE RIVERS                                                                                                                               68               57
    BLACK WARRIOR                                                                                                                             67                0
    HOOSIER TRAILS                                                                                                                            66                3
    CORONADO AREA                                                                                                                             65                3
    TEXAS TRAILS                                                                                                                              65                1
    FLINT RIVER                                                                                                                               64                5
    WESTMORELAND-FAYETTE                                                                                                                      63                5
    YOCONA AREA                                                                                                                               61                3
    GAMEHAVEN                                                                                                                                 60               59
    ALLEGHENY HIGHLANDS                                                                                                                       59               48
    BLUE MOUNTAIN                                                                                                                             59                3
    HAWKEYE AREA                                                                                                                              58                3
    WINNEBAGO                                                                                                                                 58                1
    ALABAMA-FLORIDA                                                                                                                           57                0
    CIMARRON                                                                                                                                  57                3
    CONQUISTADOR                                                                                                                              57                4
    DANIEL BOONE                                                                                                                              57               56
    WEST TENNESSEE AREA                                                                                                                       57                0
    CADDO AREA                                                                                                                                55                3
    PONY EXPRESS                                                                                                                              55                3
    OHIO RIVER VALLEY                                                                                                                         54                4
    CORNHUSKER                                                                                                                                53                6
    FAR EAST                                                                                                                                  53                1
    KATAHDIN AREA                                                                                                                             53               19
    MORAINE TRAILS                                                                                                                            51                4
    ABRAHAM LINCOLN                                                                                                                           50                6
    OVERLAND TRAILS                                                                                                                           50                1



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 3
                                              Case 20-10343-LSS         Doc 5485      Filed 07/02/21    Page 445 of 474




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    TEXAS SOUTHWEST                                                                                                                           50                1
    CHIPPEWA VALLEY                                                                                                                           49                0
    SUWANNEE RIVER AREA                                                                                                                       49                1
    PUSHMATAHA AREA                                                                                                                           48                2
    CHESTER COUNTY                                                                                                                            47                3
    SUSQUEHANNA                                                                                                                               45                4
    TWIN VALLEY                                                                                                                               45               44
    SIOUX                                                                                                                                     44                5
    MUSKINGUM VALLEY                                                                                                                          41                2
    VOYAGEURS AREA                                                                                                                            41               32
    CHOCTAW AREA                                                                                                                              40                0
    NORTHWEST GEORGIA                                                                                                                         40                1
    IROQUOIS TRAIL                                                                                                                            38               35
    JAYHAWK AREA                                                                                                                              38                1
    MOUNTAINEER AREA                                                                                                                          38                2
    MISSISSIPPI VALLEY                                                                                                                        37                3
    CENTRAL NEW JERSEY                                                                                                                        36               34
    VIRGINIA HEADWATERS                                                                                                                       36                2
    CAPE COD & ISLANDS                                                                                                                        35                2
    TUSCARORA                                                                                                                                 35               30
    MASON-DIXON                                                                                                                               34                1
    MARIN                                                                                                                                     33               32
    POTAWATOMI AREA                                                                                                                           32                1
    BLACK HILLS AREA                                                                                                                          30                0
    DE SOTO AREA                                                                                                                              30                1
    SAMOSET COUNCIL                                                                                                                           30                1
    ARBUCKLE AREA                                                                                                                             29                1
    GATEWAY AREA                                                                                                                              28                3
    GREATER WYOMING                                                                                                                           28                0
    CENTRAL MINNESOTA                                                                                                                         27               25
    NORTHEAST IOWA COUNCIL                                                                                                                    27                3
    CHEROKEE AREA 469                                                                                                                         25                1
    SHENANDOAH AREA                                                                                                                           25                1
    MIDNIGHT SUN                                                                                                                              23               22
    BUCKTAIL                                                                                                                                  22                1
    JUNIATA VALLEY                                                                                                                            22                3
    RIP VAN WINKLE                                                                                                                            17               17
    SANTA FE TRAIL                                                                                                                            16                0
    DIRECT SERVICE                                                                                                                            13                2
    COLUMBIA-MONTOUR                                                                                                                           9                0
    HOUSATONIC                                                                                                                                 9                2
    CHIEF CORNPLANTER                                                                                                                          7                0
    PIEDMONT 042                                                                                                                               7                7
    GREENWICH                                                                                                                                  4                1
    CENTRAL ESCARPMENT                                                                                                                         1                0
    GREATER TORONTO                                                                                                                            1                1
    CENTRAL NEW JERSEY; WASHINGTON CROSSING                                                                                                   45               42
    CALIFORNIA INLAND EMPIRE; GREATER LOS ANGELES                                                                                             42               37
    NORTHERN NEW JERSEY; PATRIOTS' PATH                                                                                                       42               37
    ALOHA; DIRECT SERVICE                                                                                                                     28               25
    CENTRAL NEW JERSEY; PATRIOTS' PATH                                                                                                        26               25
    COLONIAL VIRGINIA; TIDEWATER                                                                                                              25                1
    CHIEF SEATTLE; PACIFIC HARBORS                                                                                                            22                1
    CIRCLE TEN; LONGHORN                                                                                                                      22                2
    GREATER LOS ANGELES; WESTERN LOS ANGELES COUNTY                                                                                           21               21
    GREATER NIAGARA FRONTIER; IROQUOIS TRAIL                                                                                                  21               21
    CROSSROADS OF AMERICA; HOOSIER TRAILS                                                                                                     19                0
    BALTIMORE AREA; NATIONAL CAPITAL AREA                                                                                                     18                3
    BUCKEYE; LAKE ERIE                                                                                                                        17                2
    GREATER NEW YORK; HUDSON VALLEY                                                                                                           17               16
    ATLANTA AREA; NORTHEAST GEORGIA                                                                                                           16                1
    GOLDEN EMPIRE; GOLDEN GATE AREA                                                                                                           16               15
    GREATER ALABAMA; MOBILE AREA                                                                                                              16                0
    NORTHEAST ILLINOIS; PATHWAY TO ADVENTURE                                                                                                  15                1
    CONNECTICUT RIVERS; CONNECTICUT YANKEE                                                                                                    14                3
    CROSSROADS OF AMERICA; DEL-MAR-VA                                                                                                         14                1
    MAYFLOWER; SPIRIT OF ADVENTURE                                                                                                            14                0
    SUFFOLK COUNTY; THEODORE ROOSEVELT                                                                                                        14               14
    GREAT TRAIL; NORTHERN NEW JERSEY                                                                                                          13                0
    GREATER NEW YORK; NORTHERN NEW JERSEY                                                                                                     13               13
    GREATER ALABAMA; TUKABATCHEE AREA                                                                                                         12                0



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 4
                                              Case 20-10343-LSS         Doc 5485      Filed 07/02/21    Page 446 of 474




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    MAYFLOWER; NARRAGANSETT                                                                                                                   12                1
    CHIEF SEATTLE; MOUNT BAKER                                                                                                                11                0
    CONNECTICUT YANKEE; GREENWICH                                                                                                             11                2
    DANIEL WEBSTER; SPIRIT OF ADVENTURE                                                                                                       11                0
    GREATER LOS ANGELES; LONG BEACH AREA                                                                                                      11               11
    GREATER NEW YORK; THEODORE ROOSEVELT                                                                                                      11               11
    LAS VEGAS AREA; NEVADA AREA                                                                                                               11                3
    LASALLE; PATHWAY TO ADVENTURE                                                                                                             11                1
    PACIFIC SKYLINE; SILICON VALLEY MONTEREY BAY                                                                                              11               11
    IROQUOIS TRAIL; LEATHERSTOCKING                                                                                                           10               10
    JUNIATA VALLEY; LAUREL HIGHLANDS                                                                                                          10                0
    OLD HICKORY; OLD NORTH STATE                                                                                                              10               10
    CENTRAL FLORIDA; NORTH FLORIDA                                                                                                             9                0
    CENTRAL MINNESOTA; NORTHERN STAR                                                                                                           9                9
    CROSSROADS OF AMERICA; SAGAMORE                                                                                                            9                0
    GREATER LOS ANGELES; ORANGE COUNTY                                                                                                         9                9
    NORTH FLORIDA; SUWANNEE RIVER AREA                                                                                                         9                0
    BLACK WARRIOR; GREATER ALABAMA                                                                                                             8                0
    GOLDEN EMPIRE; GREATER YOSEMITE                                                                                                            8                8
    GREAT RIVERS; HEART OF AMERICA                                                                                                             8                0
    LAUREL HIGHLANDS; WESTMORELAND-FAYETTE                                                                                                     8                0
    MICHIGAN CROSSROADS; PATHWAY TO ADVENTURE                                                                                                  8                1
    NORTHERN STAR; VOYAGEURS AREA                                                                                                              8                8
    ALAMO AREA; SAM HOUSTON AREA                                                                                                               7                1
    CASCADE PACIFIC; OREGON TRAIL                                                                                                              7                0
    FIVE RIVERS; SENECA WATERWAYS                                                                                                              7                6
    GOLDEN GATE AREA; PACIFIC SKYLINE                                                                                                          7                7
    GREAT TRAIL; LAKE ERIE                                                                                                                     7                2
    LONGHORN; SAM HOUSTON AREA                                                                                                                 7                0
    MECKLENBURG COUNTY; PIEDMONT 420                                                                                                           7                6
    ALLEGHENY HIGHLANDS; SENECA WATERWAYS                                                                                                      6                6
    BALTIMORE AREA; DEL-MAR-VA                                                                                                                 6                0
    BAY-LAKES; PATHWAY TO ADVENTURE                                                                                                            6                0
    CENTRAL NORTH CAROLINA; MECKLENBURG COUNTY                                                                                                 6                6
    CIRCLE TEN; WESTERN LOS ANGELES COUNTY                                                                                                     6                6
    CRATER LAKE COUNCIL; LOS PADRES                                                                                                            6                6
    DAN BEARD; MIAMI VALLEY                                                                                                                    6                0
    GEORGIA-CAROLINA; INDIAN WATERS                                                                                                            6                0
    GOLDEN EMPIRE; NEVADA AREA                                                                                                                 6                6
    HEART OF AMERICA; QUIVIRA                                                                                                                  6                0
    HEART OF VIRGINIA; TIDEWATER                                                                                                               6                2
    KATAHDIN AREA; PINE TREE                                                                                                                   6                2
    MISSISSIPPI VALLEY; SPIRIT OF ADVENTURE                                                                                                    6                1
    BAY-LAKES; MICHIGAN CROSSROADS                                                                                                             5                1
    BUCKEYE; GREAT TRAIL                                                                                                                       5                0
    CRADLE OF LIBERTY; WASHINGTON CROSSING                                                                                                     5                2
    DAN BEARD; SIMON KENTON                                                                                                                    5                1
    DANIEL WEBSTER; HEART OF NEW ENGLAND                                                                                                       5                0
    GARDEN STATE; JERSEY SHORE                                                                                                                 5                5
    GREATER NEW YORK; SUFFOLK COUNTY                                                                                                           5                5
    GULF COAST; SOUTH TEXAS                                                                                                                    5                0
    HEART OF AMERICA; MID-AMERICA                                                                                                              5                0
    LAUREL HIGHLANDS; MORAINE TRAILS                                                                                                           5                0
    LEATHERSTOCKING; LONGHOUSE                                                                                                                 5                5
    MIAMI VALLEY; TECUMSEH                                                                                                                     5                0
    MINSI TRAILS; NORTHERN NEW JERSEY                                                                                                          5                5
    NEW BIRTH OF FREEDOM; PENNSYLVANIA DUTCH                                                                                                   5                0
    PATHWAY TO ADVENTURE; THREE FIRES                                                                                                          5                1
    SOUTHERN SIERRA; WESTERN LOS ANGELES COUNTY                                                                                                5                5
    ALAMO AREA; CAPITOL AREA                                                                                                                   4                0
    ALAMO AREA; TEXAS SOUTHWEST                                                                                                                4                0
    ANDREW JACKSON; PINE BURR AREA                                                                                                             4                0
    ANDREW JACKSON; PUSHMATAHA AREA                                                                                                            4                3
    ATLANTA AREA; CHATTAHOOCHEE                                                                                                                4                0
    BLUE GRASS; LINCOLN HERITAGE                                                                                                               4                0
    BUCKSKIN; MOUNTAINEER AREA                                                                                                                 4                0
    CALIFORNIA INLAND EMPIRE; WESTERN LOS ANGELES COUNTY                                                                                       4                4
    CAPE FEAR; DEL-MAR-VA                                                                                                                      4                3
    CENTRAL MINNESOTA; VOYAGEURS AREA                                                                                                          4                4
    CHESTER COUNTY; WESTCHESTER-PUTNAM                                                                                                         4                4
    CORONADO AREA; JAYHAWK AREA                                                                                                                4                0



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 5
                                              Case 20-10343-LSS         Doc 5485      Filed 07/02/21    Page 447 of 474




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    CRADLE OF LIBERTY; MINSI TRAILS                                                                                                            4                0
    CROSSROADS OF AMERICA; CROSSROADS OF THE WEST                                                                                              4                0
    DAN BEARD; HOOSIER TRAILS                                                                                                                  4                0
    ERIE SHORES; LAKE ERIE                                                                                                                     4                0
    GREAT ALASKA; MIDNIGHT SUN                                                                                                                 4                4
    GREAT RIVERS; OZARK TRAILS                                                                                                                 4                0
    GREATER ST. LOUIS AREA; HEART OF AMERICA                                                                                                   4                0
    GREATER ST. LOUIS AREA; MISSISSIPPI VALLEY                                                                                                 4                1
    GREATER ST. LOUIS AREA; PRAIRIELANDS                                                                                                       4                2
    GREATER TAMPA BAY AREA; SOUTH FLORIDA COUNCIL                                                                                              4                0
    GREATER YOSEMITE; SILICON VALLEY MONTEREY BAY                                                                                              4                4
    ISTROUMA AREA; LOUISIANA PURCHASE                                                                                                          4                0
    LONG BEACH AREA; ORANGE COUNTY                                                                                                             4                4
    LONGHORN; TEXAS TRAILS                                                                                                                     4                0
    NATIONAL CAPITAL AREA; TIDEWATER                                                                                                           4                0
    NEVADA AREA; PACIFIC SKYLINE                                                                                                               4                4
    NORTHEAST ILLINOIS; SAMOSET COUNCIL                                                                                                        4                0
    PATHWAY TO ADVENTURE; THREE HARBORS                                                                                                        4                0
    VERDUGO HILLS; WESTERN LOS ANGELES COUNTY                                                                                                  4                3
    ABRAHAM LINCOLN; W.D. BOYCE                                                                                                                3                0
    ALLEGHENY HIGHLANDS; FRENCH CREEK                                                                                                          3                3
    ATLANTA AREA; COASTAL GEORGIA                                                                                                              3                0
    ATLANTA AREA; FLINT RIVER                                                                                                                  3                0
    ATLANTA AREA; SOUTH GEORGIA                                                                                                                3                0
    BADEN POWELL; CRADLE OF LIBERTY                                                                                                            3                0
    BLUE GRASS; SEQUOYAH                                                                                                                       3                0
    BLUE RIDGE MOUNTAINS; TIDEWATER                                                                                                            3                0
    BLUE RIDGE; PALMETTO                                                                                                                       3                0
    BUCKEYE; SIMON KENTON                                                                                                                      3                0
    BUFFALO TRACE; LINCOLN HERITAGE                                                                                                            3                0
    CADDO AREA; QUAPAW AREA                                                                                                                    3                0
    CAPITOL AREA; NATIONAL CAPITAL AREA                                                                                                        3                1
    CASCADE PACIFIC; CRATER LAKE COUNCIL                                                                                                       3                0
    CASCADE PACIFIC; MOUNT BAKER                                                                                                               3                0
    CASCADE PACIFIC; PINE TREE                                                                                                                 3                0
    CATALINA; GRAND CANYON                                                                                                                     3                2
    CENTRAL NEW JERSEY; MINSI TRAILS                                                                                                           3                3
    CENTRAL NORTH CAROLINA; OLD NORTH STATE                                                                                                    3                3
    CHATTAHOOCHEE; GREATER ALABAMA                                                                                                             3                0
    CHEROKEE AREA 469; QUAPAW AREA                                                                                                             3                0
    CROSSROADS OF AMERICA; SIMON KENTON                                                                                                        3                0
    CROSSROADS OF THE WEST; GRAND TETON                                                                                                        3                0
    CROSSROADS OF THE WEST; MOUNTAIN WEST                                                                                                      3                0
    DANIEL BOONE; MECKLENBURG COUNTY                                                                                                           3                3
    DANIEL WEBSTER; GREATER ST. LOUIS AREA                                                                                                     3                0
    GARDEN STATE; NORTHERN NEW JERSEY                                                                                                          3                2
    GARDEN STATE; THEODORE ROOSEVELT                                                                                                           3                3
    GRAND TETON; MOUNTAIN WEST                                                                                                                 3                0
    GREAT RIVERS; GREATER ST. LOUIS AREA                                                                                                       3                0
    GREAT SMOKY MOUNTAIN; MIDDLE TENNESSEE                                                                                                     3                0
    GREATER LOS ANGELES; GREATER YOSEMITE                                                                                                      3                3
    GREATER LOS ANGELES; VERDUGO HILLS                                                                                                         3                3
    GULF STREAM; SOUTH FLORIDA COUNCIL                                                                                                         3                0
    HEART OF AMERICA; OZARK TRAILS                                                                                                             3                0
    HEART OF NEW ENGLAND; MAYFLOWER                                                                                                            3                0
    INLAND NORTHWEST; PACIFIC HARBORS                                                                                                          3                0
    ISTROUMA AREA; SOUTHEAST LOUISIANA                                                                                                         3                0
    LONGHOUSE; PATRIOTS' PATH                                                                                                                  3                3
    LOS PADRES; WESTERN LOS ANGELES COUNTY                                                                                                     3                3
    MAYFLOWER; WESTCHESTER-PUTNAM                                                                                                              3                3
    MECKLENBURG COUNTY; PALMETTO                                                                                                               3                1
    MID-AMERICA; MID-IOWA                                                                                                                      3                0
    MID-AMERICA; NORTHERN STAR                                                                                                                 3                2
    MINSI TRAILS; NORTHEASTERN PENNSYLVANIA                                                                                                    3                0
    NATIONAL CAPITAL AREA; VIRGINIA HEADWATERS                                                                                                 3                0
    NEW BIRTH OF FREEDOM; SUSQUEHANNA                                                                                                          3                0
    NORTHEAST GEORGIA; NORTHWEST GEORGIA                                                                                                       3                0
    NORTHEAST ILLINOIS; THREE FIRES                                                                                                            3                0
    NORTHERN STAR; TWIN VALLEY                                                                                                                 3                2
    POTAWATOMI AREA; THREE HARBORS                                                                                                             3                0
    QUAPAW AREA; WESTARK AREA                                                                                                                  3                0



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 6
                                              Case 20-10343-LSS         Doc 5485      Filed 07/02/21    Page 448 of 474




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    TIDEWATER; VIRGINIA HEADWATERS                                                                                                             3                0
    ALABAMA-FLORIDA; GREATER ALABAMA                                                                                                           2                0
    ALABAMA-FLORIDA; TUKABATCHEE AREA                                                                                                          2                0
    ALLEGHENY HIGHLANDS; BALTIMORE AREA                                                                                                        2                0
    ALLEGHENY HIGHLANDS; BUCKSKIN                                                                                                              2                0
    ALLEGHENY HIGHLANDS; GREAT TRAIL                                                                                                           2                1
    ALLEGHENY HIGHLANDS; LAUREL HIGHLANDS                                                                                                      2                0
    ALOHA; FAR EAST                                                                                                                            2                2
    ANDREW JACKSON; CHICKASAW                                                                                                                  2                0
    ATLANTA AREA; JERSEY SHORE                                                                                                                 2                0
    ATLANTA AREA; NORTHWEST GEORGIA                                                                                                            2                1
    BADEN POWELL; JUNIATA VALLEY                                                                                                               2                1
    BADEN POWELL; SUSQUEHANNA                                                                                                                  2                1
    BADEN POWELL; TUSCARORA                                                                                                                    2                2
    BAY-LAKES; NORTHEAST ILLINOIS                                                                                                              2                0
    BAY-LAKES; SAMOSET COUNCIL                                                                                                                 2                0
    BLACK HILLS AREA; SIOUX                                                                                                                    2                0
    BLACK SWAMP AREA; BUCKEYE                                                                                                                  2                1
    BLACK SWAMP AREA; ERIE SHORES                                                                                                              2                0
    BLACK SWAMP AREA; SIMON KENTON                                                                                                             2                0
    BLACKHAWK AREA; PATHWAY TO ADVENTURE                                                                                                       2                0
    BLUE GRASS; LAUREL HIGHLANDS                                                                                                               2                0
    BLUE GRASS; SIMON KENTON                                                                                                                   2                0
    BLUE MOUNTAIN; CASCADE PACIFIC                                                                                                             2                1
    BLUE MOUNTAIN; INLAND NORTHWEST                                                                                                            2                0
    BUCKSKIN; SIMON KENTON                                                                                                                     2                0
    BUFFALO TRAIL; TEXAS TRAILS                                                                                                                2                0
    CALCASIEU; LOUISIANA PURCHASE                                                                                                              2                0
    CALIFORNIA INLAND EMPIRE; GOLDEN EMPIRE                                                                                                    2                2
    CALIFORNIA INLAND EMPIRE; SAN DIEGO - IMPERIAL COUNCIL                                                                                     2                2
    CASCADE PACIFIC; PACIFIC HARBORS                                                                                                           2                0
    CENTRAL GEORGIA; COASTAL GEORGIA                                                                                                           2                0
    CENTRAL GEORGIA; SOUTH GEORGIA                                                                                                             2                0
    CENTRAL NORTH CAROLINA; OCCONEECHEE                                                                                                        2                2
    CHATTAHOOCHEE; FLINT RIVER                                                                                                                 2                1
    CHEROKEE AREA 469; INDIAN NATIONS                                                                                                          2                0
    CHEROKEE AREA 556; NORTHWEST GEORGIA                                                                                                       2                0
    CHESTER COUNTY; CRADLE OF LIBERTY                                                                                                          2                0
    CHIEF SEATTLE; INLAND NORTHWEST                                                                                                            2                0
    CHIPPEWA VALLEY; NORTHERN STAR                                                                                                             2                0
    CIRCLE TEN; SAM HOUSTON AREA                                                                                                               2                0
    COASTAL CAROLINA; PEE DEE AREA                                                                                                             2                0
    CONNECTICUT RIVERS; HEART OF NEW ENGLAND                                                                                                   2                0
    CONNECTICUT RIVERS; NARRAGANSETT                                                                                                           2                0
    CONNECTICUT RIVERS; WESTERN MASSACHUSETTS                                                                                                  2                0
    CONNECTICUT YANKEE; HOUSATONIC                                                                                                             2                0
    CONQUISTADOR; GREAT SOUTHWEST                                                                                                              2                0
    CRADLE OF LIBERTY; LAUREL HIGHLANDS                                                                                                        2                0
    CRATER LAKE COUNCIL; OREGON TRAIL                                                                                                          2                1
    CROSSROADS OF AMERICA; DAN BEARD                                                                                                           2                0
    CROSSROADS OF AMERICA; GREATER ST. LOUIS AREA                                                                                              2                0
    CROSSROADS OF AMERICA; MIAMI VALLEY                                                                                                        2                0
    CROSSROADS OF AMERICA; MICHIGAN CROSSROADS                                                                                                 2                0
    CROSSROADS OF AMERICA; MINSI TRAILS                                                                                                        2                1
    DANIEL BOONE; EAST CAROLINA                                                                                                                2                2
    DANIEL WEBSTER; GREEN MOUNTAIN                                                                                                             2                1
    DANIEL WEBSTER; MAYFLOWER                                                                                                                  2                0
    DANIEL WEBSTER; NARRAGANSETT                                                                                                               2                0
    DENVER AREA; GREAT SOUTHWEST                                                                                                               2                0
    DENVER AREA; LONGS PEAK COUNCIL                                                                                                            2                0
    DENVER AREA; PIKES PEAK                                                                                                                    2                0
    EAST CAROLINA; INDIAN WATERS                                                                                                               2                1
    EAST CAROLINA; MECKLENBURG COUNTY                                                                                                          2                2
    EAST CAROLINA; OCCONEECHEE                                                                                                                 2                2
    EAST CAROLINA; OLD NORTH STATE                                                                                                             2                1
    EAST CAROLINA; PIEDMONT 420                                                                                                                2                2
    EVANGELINE AREA; LOUISIANA PURCHASE                                                                                                        2                0
    FIVE RIVERS; GREATER NEW YORK                                                                                                              2                1
    FIVE RIVERS; OHIO RIVER VALLEY                                                                                                             2                0
    FRENCH CREEK; LAUREL HIGHLANDS                                                                                                             2                0
    GARDEN STATE; PATRIOTS' PATH                                                                                                               2                2



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 7
                                              Case 20-10343-LSS         Doc 5485      Filed 07/02/21    Page 449 of 474




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    GOLDEN EMPIRE; GREATER LOS ANGELES                                                                                                         2                2
    GOLDEN EMPIRE; NORTHERN STAR                                                                                                               2                1
    GOLDEN EMPIRE; PACIFIC SKYLINE                                                                                                             2                2
    GOLDEN EMPIRE; SEQUOIA                                                                                                                     2                2
    GOLDEN EMPIRE; SILICON VALLEY MONTEREY BAY                                                                                                 2                2
    GOLDEN GATE AREA; GREATER YOSEMITE                                                                                                         2                1
    GOLDEN GATE AREA; ORANGE COUNTY                                                                                                            2                2
    GOLDEN GATE AREA; PATRIOTS' PATH                                                                                                           2                2
    GOLDEN GATE AREA; PIEDMONT 042                                                                                                             2                2
    GOLDEN GATE AREA; REDWOOD EMPIRE                                                                                                           2                2
    GRAND COLUMBIA; INLAND NORTHWEST                                                                                                           2                0
    GREAT RIVERS; PONY EXPRESS                                                                                                                 2                0
    GREATER LOS ANGELES; PATHWAY TO ADVENTURE                                                                                                  2                1
    GREATER LOS ANGELES; SAM HOUSTON AREA                                                                                                      2                1
    GREATER NEW YORK; GREATER NIAGARA FRONTIER                                                                                                 2                2
    GREATER NEW YORK; IROQUOIS TRAIL                                                                                                           2                2
    GREATER NEW YORK; WESTCHESTER-PUTNAM                                                                                                       2                2
    GREATER ST. LOUIS AREA; NORTHEAST ILLINOIS                                                                                                 2                0
    GREATER YOSEMITE; SEQUOIA                                                                                                                  2                2
    GREEN MOUNTAIN; WESTERN MASSACHUSETTS                                                                                                      2                2
    GULF COAST; LONGHORN                                                                                                                       2                0
    HAWK MOUNTAIN; MINSI TRAILS                                                                                                                2                0
    HAWKEYE AREA; WINNEBAGO                                                                                                                    2                0
    HEART OF AMERICA; JAYHAWK AREA                                                                                                             2                0
    HEART OF NEW ENGLAND; WESTERN MASSACHUSETTS                                                                                                2                0
    HUDSON VALLEY; WESTCHESTER-PUTNAM                                                                                                          2                2
    ILLOWA; MISSISSIPPI VALLEY                                                                                                                 2                0
    INDIAN NATIONS; LAST FRONTIER                                                                                                              2                0
    INDIAN WATERS; PALMETTO                                                                                                                    2                0
    INLAND NORTHWEST; MONTANA                                                                                                                  2                2
    LAKE ERIE; SIMON KENTON                                                                                                                    2                1
    LAKE ERIE; WESTERN MASSACHUSETTS                                                                                                           2                0
    LASALLE; SAGAMORE                                                                                                                          2                0
    LAUREL HIGHLANDS; NATIONAL CAPITAL AREA                                                                                                    2                1
    LAUREL HIGHLANDS; OHIO RIVER VALLEY                                                                                                        2                1
    LAUREL HIGHLANDS; SUSQUEHANNA                                                                                                              2                0
    LEATHERSTOCKING; TWIN RIVERS                                                                                                               2                2
    LONG BEACH AREA; SILICON VALLEY MONTEREY BAY                                                                                               2                2
    LONGHOUSE; SENECA WATERWAYS                                                                                                                2                2
    LONGS PEAK COUNCIL; PIKES PEAK                                                                                                             2                0
    LOS PADRES; SEQUOIA                                                                                                                        2                2
    MARIN; PACIFIC SKYLINE                                                                                                                     2                2
    MARIN; WESTERN LOS ANGELES COUNTY                                                                                                          2                2
    MAYFLOWER; TRANSATLANTIC                                                                                                                   2                0
    MECKLENBURG COUNTY; NATIONAL CAPITAL AREA                                                                                                  2                2
    MECKLENBURG COUNTY; OLD NORTH STATE                                                                                                        2                2
    MIAMI VALLEY; SIMON KENTON                                                                                                                 2                0
    MICHIGAN CROSSROADS; NORTHEAST ILLINOIS                                                                                                    2                0
    MICHIGAN CROSSROADS; NORTHERN LIGHTS                                                                                                       2                1
    MID-AMERICA; NATIONAL CAPITAL AREA                                                                                                         2                0
    MID-AMERICA; OVERLAND TRAILS                                                                                                               2                0
    MID-IOWA; TWIN RIVERS                                                                                                                      2                0
    MIDDLE TENNESSEE; WEST TENNESSEE AREA                                                                                                      2                0
    MINSI TRAILS; PATRIOTS' PATH                                                                                                               2                2
    MONMOUTH; PATRIOTS' PATH                                                                                                                   2                2
    NARRAGANSETT; SUFFOLK COUNTY                                                                                                               2                1
    NORTH FLORIDA; SOUTH FLORIDA COUNCIL                                                                                                       2                0
    NORTHEAST ILLINOIS; POTAWATOMI AREA                                                                                                        2                0
    NORTHEAST IOWA COUNCIL; WINNEBAGO                                                                                                          2                0
    NORTHERN LIGHTS; NORTHERN STAR                                                                                                             2                0
    NORTHERN NEW JERSEY; SPIRIT OF ADVENTURE                                                                                                   2                2
    NORTHERN NEW JERSEY; WASHINGTON CROSSING                                                                                                   2                2
    OCCONEECHEE; OLD HICKORY                                                                                                                   2                2
    OLD HICKORY; PIEDMONT 420                                                                                                                  2                2
    OZARK TRAILS; QUIVIRA                                                                                                                      2                0
    PATHWAY TO ADVENTURE; RAINBOW                                                                                                              2                1
    SAM HOUSTON AREA; THREE RIVERS                                                                                                             2                0
    SEQUOIA; SEQUOYAH                                                                                                                          2                0
    SHENANDOAH AREA; TIDEWATER                                                                                                                 2                0
    SILICON VALLEY MONTEREY BAY; TWIN RIVERS                                                                                                   2                2
    ABRAHAM LINCOLN; DAN BEARD                                                                                                                 1                0



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 8
                                              Case 20-10343-LSS         Doc 5485      Filed 07/02/21    Page 450 of 474




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    ABRAHAM LINCOLN; GREATER ST. LOUIS AREA                                                                           1             0
    ABRAHAM LINCOLN; PATHWAY TO ADVENTURE                                                                             1             0
    ABRAHAM LINCOLN; THREE FIRES                                                                                      1             0
    ALABAMA-FLORIDA; GULF COAST                                                                                       1             0
    ALABAMA-FLORIDA; TRANSATLANTIC                                                                                    1             0
    ALAMO AREA; BAY AREA; CIRCLE TEN                                                                                  1             0
    ALAMO AREA; CAPITOL AREA; PINE BURR AREA                                                                          1             0
    ALAMO AREA; CAPITOL AREA; SAM HOUSTON AREA                                                                        1             0
    ALAMO AREA; GREATER NEW YORK                                                                                      1             1
    ALAMO AREA; LONGHORN                                                                                              1             0
    ALAMO AREA; SOUTH TEXAS                                                                                           1             0
    ALAMO AREA; SPIRIT OF ADVENTURE                                                                                   1             0
    ALAMO AREA; WESTARK AREA                                                                                          1             0
    ALLEGHENY HIGHLANDS; ATLANTA AREA; BUFFALO TRAIL; GREAT TRAIL; GULF STREAM; INDIAN WATERS; LAS VEGAS AREA; LONGHORN;
                                                                                                                      1 MICHIGAN CROSSROADS;
                                                                                                                                    1        PA
    ALLEGHENY HIGHLANDS; BADEN POWELL                                                                                 1             1
    ALLEGHENY HIGHLANDS; BLACK SWAMP AREA                                                                             1             0
    ALLEGHENY HIGHLANDS; BUCKTAIL                                                                                     1             0
    ALLEGHENY HIGHLANDS; CHICKASAW                                                                                    1             0
    ALLEGHENY HIGHLANDS; GREATER NIAGARA FRONTIER                                                                     1             1
    ALLEGHENY HIGHLANDS; GREATER NIAGARA FRONTIER; IROQUOIS TRAIL                                                     1             1
    ALLEGHENY HIGHLANDS; LEATHERSTOCKING                                                                              1             1
    ALLEGHENY HIGHLANDS; LOS PADRES; VENTURA COUNTY                                                                   1             1
    ALOHA; CROSSROADS OF THE WEST                                                                                     1             0
    ALOHA; GOLDEN GATE AREA                                                                                           1             1
    ALOHA; GREAT SOUTHWEST                                                                                            1             1
    ALOHA; MICHIGAN CROSSROADS; NORTHEAST ILLINOIS; THREE HARBORS                                                     1             0
    ALOHA; PACIFIC SKYLINE                                                                                            1             1
    ALOHA; TEXAS SOUTHWEST; TRANSATLANTIC                                                                             1             1
    ALOHA; WESTERN LOS ANGELES COUNTY                                                                                 1             1
    ANDREW JACKSON; ISTROUMA AREA                                                                                     1             0
    ANDREW JACKSON; MICHIGAN CROSSROADS                                                                               1             0
    ANDREW JACKSON; SAM HOUSTON AREA                                                                                  1             0
    ANTHONY WAYNE AREA; CROSSROADS OF AMERICA                                                                         1             0
    ANTHONY WAYNE AREA; ERIE SHORES                                                                                   1             0
    ANTHONY WAYNE AREA; LASALLE                                                                                       1             0
    ANTHONY WAYNE AREA; MICHIGAN CROSSROADS                                                                           1             0
    ANTHONY WAYNE AREA; SAGAMORE                                                                                      1             0
    ARBUCKLE AREA; LAST FRONTIER                                                                                      1             0
    ATLANTA AREA; BLUE GRASS                                                                                          1             0
    ATLANTA AREA; CENTRAL GEORGIA                                                                                     1             0
    ATLANTA AREA; CENTRAL GEORGIA; JERSEY SHORE; TRANSATLANTIC                                                        1             0
    ATLANTA AREA; DANIEL BOONE                                                                                        1             1
    ATLANTA AREA; GEORGIA-CAROLINA                                                                                    1             0
    ATLANTA AREA; GREAT SOUTHWEST                                                                                     1             0
    ATLANTA AREA; GREATER ALABAMA                                                                                     1             0
    ATLANTA AREA; GREATER ST. LOUIS AREA                                                                              1             0
    ATLANTA AREA; NEVADA AREA                                                                                         1             0
    ATLANTA AREA; NORTH FLORIDA                                                                                       1             0
    ATLANTA AREA; OLD NORTH STATE                                                                                     1             0
    ATLANTA AREA; PATHWAY TO ADVENTURE                                                                                1             0
    ATLANTA AREA; SAN DIEGO - IMPERIAL COUNCIL                                                                        1             1
    ATLANTA AREA; SUWANNEE RIVER AREA                                                                                 1             0
    ATLANTA AREA; TUKABATCHEE AREA                                                                                    1             0
    BADEN POWELL; CRADLE OF LIBERTY; CROSSROADS OF AMERICA                                                            1             0
    BADEN POWELL; DEL-MAR-VA                                                                                          1             0
    BADEN POWELL; GARDEN STATE                                                                                        1             1
    BADEN POWELL; LAST FRONTIER                                                                                       1             0
    BADEN POWELL; LAUREL HIGHLANDS                                                                                    1             0
    BADEN POWELL; LONGHOUSE; THREE FIRES                                                                              1             1
    BADEN POWELL; NATIONAL CAPITAL AREA                                                                               1             1
    BADEN POWELL; PATRIOTS' PATH                                                                                      1             1
    BADEN POWELL; SOUTH FLORIDA COUNCIL                                                                               1             0
    BADEN POWELL; SPIRIT OF ADVENTURE                                                                                 1             0
    BADEN POWELL; TWIN RIVERS                                                                                         1             1
    BALTIMORE AREA; CHESTER COUNTY                                                                                    1             0
    BALTIMORE AREA; GRAND CANYON                                                                                      1             1
    BALTIMORE AREA; GREATER ST. LOUIS AREA                                                                            1             0
    BALTIMORE AREA; LAUREL HIGHLANDS                                                                                  1             0
    BALTIMORE AREA; LINCOLN HERITAGE                                                                                  1             0
    BALTIMORE AREA; MASON-DIXON                                                                                       1             0
    BALTIMORE AREA; NATIONAL CAPITAL AREA; PATRIOTS' PATH                                                             1             1



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 9
                                              Case 20-10343-LSS         Doc 5485      Filed 07/02/21    Page 451 of 474




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    BAY AREA; HEART OF AMERICA                                                                                                                 1                0
    BAY-LAKES; CASCADE PACIFIC                                                                                                                 1                0
    BAY-LAKES; GLACIER'S EDGE                                                                                                                  1                0
    BAY-LAKES; LAUREL HIGHLANDS                                                                                                                1                0
    BAY-LAKES; NORTHERN STAR                                                                                                                   1                1
    BAY-LAKES; OREGON TRAIL                                                                                                                    1                0
    BAY-LAKES; PACIFIC HARBORS                                                                                                                 1                0
    BAY-LAKES; POTAWATOMI AREA                                                                                                                 1                0
    BAY-LAKES; RAINBOW                                                                                                                         1                0
    BAY-LAKES; REDWOOD EMPIRE                                                                                                                  1                1
    BAY-LAKES; THREE FIRES                                                                                                                     1                0
    BAY-LAKES; THREE HARBORS                                                                                                                   1                0
    BAY-LAKES; TWIN RIVERS                                                                                                                     1                1
    BLACK HILLS AREA; GREATER ALABAMA                                                                                                          1                0
    BLACK HILLS AREA; MONTANA                                                                                                                  1                0
    BLACK SWAMP AREA; JAYHAWK AREA                                                                                                             1                0
    BLACK SWAMP AREA; WESTERN LOS ANGELES COUNTY                                                                                               1                0
    BLACK WARRIOR; TUKABATCHEE AREA                                                                                                            1                0
    BLACKHAWK AREA; BUCKEYE                                                                                                                    1                0
    BLACKHAWK AREA; CONNECTICUT RIVERS; CONNECTICUT YANKEE                                                                                     1                0
    BLACKHAWK AREA; CROSSROADS OF AMERICA                                                                                                      1                0
    BLACKHAWK AREA; NORTHEAST ILLINOIS                                                                                                         1                0
    BLACKHAWK AREA; RAINBOW                                                                                                                    1                0
    BLACKHAWK AREA; THREE RIVERS                                                                                                               1                0
    BLUE GRASS; DAN BEARD                                                                                                                      1                0
    BLUE MOUNTAIN; PATRIOTS' PATH                                                                                                              1                1
    BLUE MOUNTAIN; SOUTHEAST LOUISIANA                                                                                                         1                0
    BLUE RIDGE MOUNTAINS; CASCADE PACIFIC                                                                                                      1                0
    BLUE RIDGE MOUNTAINS; CROSSROADS OF AMERICA                                                                                                1                0
    BLUE RIDGE MOUNTAINS; HEART OF VIRGINIA                                                                                                    1                0
    BLUE RIDGE MOUNTAINS; NEW BIRTH OF FREEDOM                                                                                                 1                0
    BLUE RIDGE MOUNTAINS; OLD NORTH STATE                                                                                                      1                1
    BLUE RIDGE MOUNTAINS; SHENANDOAH AREA                                                                                                      1                0
    BLUE RIDGE; CHICKASAW                                                                                                                      1                0
    BLUE RIDGE; OCCONEECHEE                                                                                                                    1                0
    BUCKEYE; GREAT TRAIL; LAKE ERIE                                                                                                            1                0
    BUCKEYE; GREEN MOUNTAIN                                                                                                                    1                1
    BUCKEYE; HEART OF AMERICA                                                                                                                  1                0
    BUCKEYE; LAKE ERIE; MAYFLOWER; NARRAGANSETT                                                                                                1                0
    BUCKEYE; MUSKINGUM VALLEY                                                                                                                  1                0
    BUCKEYE; TECUMSEH                                                                                                                          1                0
    BUCKEYE; TUSCARORA                                                                                                                         1                0
    BUCKSKIN; DENVER AREA; PIKES PEAK                                                                                                          1                0
    BUCKSKIN; MECKLENBURG COUNTY                                                                                                               1                0
    BUCKSKIN; SENECA WATERWAYS                                                                                                                 1                1
    BUCKTAIL; EAST TEXAS AREA; NORWELA                                                                                                         1                0
    BUCKTAIL; GEORGIA-CAROLINA                                                                                                                 1                0
    BUCKTAIL; LAUREL HIGHLANDS                                                                                                                 1                0
    BUFFALO TRACE; BUFFALO TRAIL                                                                                                               1                0
    BUFFALO TRACE; CROSSROADS OF AMERICA                                                                                                       1                0
    BUFFALO TRACE; MICHIGAN CROSSROADS                                                                                                         1                0
    BUFFALO TRACE; SAGAMORE                                                                                                                    1                0
    BUFFALO TRAIL; CADDO AREA                                                                                                                  1                0
    BUFFALO TRAIL; DIRECT SERVICE                                                                                                              1                0
    BUFFALO TRAIL; SOUTH PLAINS                                                                                                                1                0
    CADDO AREA; CHICKASAW; DE SOTO AREA; QUAPAW AREA; WESTARK AREA                                                                             1                0
    CADDO AREA; CIRCLE TEN                                                                                                                     1                0
    CADDO AREA; CIRCLE TEN; EAST TEXAS AREA; RIO GRANDE                                                                                        1                0
    CADDO AREA; DE SOTO AREA                                                                                                                   1                1
    CADDO AREA; NORWELA                                                                                                                        1                0
    CALCASIEU; EVANGELINE AREA                                                                                                                 1                0
    CALCASIEU; SOUTHEAST LOUISIANA                                                                                                             1                0
    CALIFORNIA INLAND EMPIRE; CENTRAL FLORIDA                                                                                                  1                0
    CALIFORNIA INLAND EMPIRE; CROSSROADS OF THE WEST                                                                                           1                1
    CALIFORNIA INLAND EMPIRE; LAS VEGAS AREA                                                                                                   1                1
    CALIFORNIA INLAND EMPIRE; LONG BEACH AREA                                                                                                  1                1
    CALIFORNIA INLAND EMPIRE; NATIONAL CAPITAL AREA                                                                                            1                1
    CALIFORNIA INLAND EMPIRE; ORANGE COUNTY                                                                                                    1                1
    CALIFORNIA INLAND EMPIRE; RIO GRANDE                                                                                                       1                0
    CALIFORNIA INLAND EMPIRE; VENTURA COUNTY                                                                                                   1                1
    CALIFORNIA INLAND EMPIRE; YUCCA                                                                                                            1                1



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 10
                                              Case 20-10343-LSS         Doc 5485      Filed 07/02/21    Page 452 of 474




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    CAPE COD & ISLANDS; FAR EAST                                                                                                               1                0
    CAPE COD & ISLANDS; FAR EAST; LAS VEGAS AREA                                                                                               1                0
    CAPE COD & ISLANDS; GREATER NEW YORK                                                                                                       1                1
    CAPE COD & ISLANDS; MAYFLOWER; NARRAGANSETT                                                                                                1                0
    CAPE COD & ISLANDS; NARRAGANSETT                                                                                                           1                0
    CAPE COD & ISLANDS; NATIONAL CAPITAL AREA                                                                                                  1                0
    CAPE COD & ISLANDS; SAGAMORE                                                                                                               1                0
    CAPE COD & ISLANDS; SPIRIT OF ADVENTURE                                                                                                    1                0
    CAPE COD & ISLANDS; TWIN RIVERS                                                                                                            1                1
    CAPE FEAR; CENTRAL NORTH CAROLINA; EAST CAROLINA                                                                                           1                1
    CAPE FEAR; DANIEL BOONE                                                                                                                    1                1
    CAPE FEAR; EAST CAROLINA                                                                                                                   1                1
    CAPE FEAR; MECKLENBURG COUNTY                                                                                                              1                1
    CAPE FEAR; OLD HICKORY                                                                                                                     1                1
    CAPE FEAR; PIEDMONT 420                                                                                                                    1                1
    CAPITOL AREA; DENVER AREA                                                                                                                  1                0
    CAPITOL AREA; GREATER LOS ANGELES; SAM HOUSTON AREA                                                                                        1                0
    CAPITOL AREA; LONGHORN                                                                                                                     1                0
    CAPITOL AREA; TEXAS TRAILS                                                                                                                 1                0
    CASCADE PACIFIC; CROSSROADS OF THE WEST                                                                                                    1                0
    CASCADE PACIFIC; GOLDEN EMPIRE                                                                                                             1                1
    CASCADE PACIFIC; GRAND COLUMBIA                                                                                                            1                0
    CASCADE PACIFIC; INDIAN NATIONS                                                                                                            1                0
    CASCADE PACIFIC; MONTANA                                                                                                                   1                1
    CASCADE PACIFIC; PENNSYLVANIA DUTCH                                                                                                        1                0
    CASCADE PACIFIC; TUSCARORA                                                                                                                 1                1
    CATALINA; LAS VEGAS AREA                                                                                                                   1                1
    CATALINA; LONGS PEAK COUNCIL                                                                                                               1                1
    CATALINA; ORANGE COUNTY                                                                                                                    1                1
    CATALINA; SAN DIEGO - IMPERIAL COUNCIL                                                                                                     1                1
    CENTRAL FLORIDA; GREATER NEW YORK                                                                                                          1                1
    CENTRAL FLORIDA; GREATER TAMPA BAY AREA                                                                                                    1                0
    CENTRAL FLORIDA; GULF COAST                                                                                                                1                1
    CENTRAL FLORIDA; NORTHERN STAR                                                                                                             1                1
    CENTRAL FLORIDA; ORANGE COUNTY                                                                                                             1                0
    CENTRAL FLORIDA; SIMON KENTON                                                                                                              1                0
    CENTRAL FLORIDA; SOUTH FLORIDA COUNCIL                                                                                                     1                0
    CENTRAL FLORIDA; SOUTHWEST FLORIDA                                                                                                         1                0
    CENTRAL GEORGIA; GEORGIA-CAROLINA                                                                                                          1                0
    CENTRAL GEORGIA; NORTHWEST GEORGIA                                                                                                         1                0
    CENTRAL MINNESOTA; GAMEHAVEN; NORTHERN STAR                                                                                                1                1
    CENTRAL MINNESOTA; GREATER NEW YORK; NORTHERN STAR                                                                                         1                1
    CENTRAL MINNESOTA; GREATER TAMPA BAY AREA                                                                                                  1                1
    CENTRAL MINNESOTA; SIOUX                                                                                                                   1                1
    CENTRAL NEW JERSEY; GARDEN STATE; WASHINGTON CROSSING                                                                                      1                1
    CENTRAL NEW JERSEY; MONMOUTH                                                                                                               1                1
    CENTRAL NEW JERSEY; NORTHERN NEW JERSEY; PATRIOTS' PATH                                                                                    1                1
    CENTRAL NEW JERSEY; NORTHERN NEW JERSEY; WASHINGTON CROSSING                                                                               1                1
    CENTRAL NORTH CAROLINA; PATRIOTS' PATH                                                                                                     1                1
    CHATTAHOOCHEE; GEORGIA-CAROLINA                                                                                                            1                0
    CHATTAHOOCHEE; NORTHEAST GEORGIA                                                                                                           1                0
    CHATTAHOOCHEE; SIMON KENTON                                                                                                                1                0
    CHATTAHOOCHEE; SUWANNEE RIVER AREA                                                                                                         1                0
    CHEROKEE AREA 469; CIMARRON                                                                                                                1                0
    CHEROKEE AREA 556; GREAT RIVERS                                                                                                            1                0
    CHEROKEE AREA 556; MIDDLE TENNESSEE; NORTH FLORIDA                                                                                         1                0
    CHEROKEE AREA 556; NATIONAL CAPITAL AREA                                                                                                   1                1
    CHEROKEE AREA 556; NORTH FLORIDA                                                                                                           1                0
    CHEROKEE AREA 556; SAM HOUSTON AREA                                                                                                        1                0
    CHESTER COUNTY; CRADLE OF LIBERTY; WESTCHESTER-PUTNAM                                                                                      1                1
    CHESTER COUNTY; GREATER ST. LOUIS AREA                                                                                                     1                0
    CHESTER COUNTY; HEART OF VIRGINIA                                                                                                          1                0
    CHESTER COUNTY; NORTHEASTERN PENNSYLVANIA                                                                                                  1                0
    CHICKASAW; CHOCTAW AREA                                                                                                                    1                0
    CHICKASAW; GREATER ALABAMA                                                                                                                 1                0
    CHICKASAW; HEART OF AMERICA                                                                                                                1                0
    CHICKASAW; MIDDLE TENNESSEE; QUAPAW AREA                                                                                                   1                0
    CHICKASAW; NATIONAL CAPITAL AREA                                                                                                           1                0
    CHICKASAW; NEW BIRTH OF FREEDOM                                                                                                            1                0
    CHICKASAW; PINE BURR AREA; PUSHMATAHA AREA                                                                                                 1                0
    CHICKASAW; WEST TENNESSEE AREA                                                                                                             1                0



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 11
                                              Case 20-10343-LSS         Doc 5485      Filed 07/02/21    Page 453 of 474




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    CHICKASAW; YOCONA AREA                                                                                                                     1                0
    CHIEF CORNPLANTER; GREAT TRAIL                                                                                                             1                0
    CHIEF SEATTLE; CROSSROADS OF THE WEST                                                                                                      1                0
    CHIEF SEATTLE; INDIAN NATIONS                                                                                                              1                0
    CHIEF SEATTLE; SAM HOUSTON AREA                                                                                                            1                0
    CHIEF SEATTLE; SILICON VALLEY MONTEREY BAY                                                                                                 1                1
    CHIPPEWA VALLEY; GLACIER'S EDGE                                                                                                            1                0
    CHIPPEWA VALLEY; VOYAGEURS AREA                                                                                                            1                0
    CHOCTAW AREA; PINE BURR AREA                                                                                                               1                0
    CIMARRON; INDIAN NATIONS                                                                                                                   1                0
    CIMARRON; QUIVIRA                                                                                                                          1                0
    CIMARRON; SOUTH PLAINS                                                                                                                     1                0
    CIRCLE TEN; CROSSROADS OF THE WEST                                                                                                         1                0
    CIRCLE TEN; EAST TEXAS AREA                                                                                                                1                0
    CIRCLE TEN; GREATER LOS ANGELES                                                                                                            1                1
    CIRCLE TEN; GREATER LOS ANGELES; WESTERN LOS ANGELES COUNTY                                                                                1                1
    CIRCLE TEN; HEART OF VIRGINIA                                                                                                              1                0
    CIRCLE TEN; NARRAGANSETT                                                                                                                   1                0
    CIRCLE TEN; ORANGE COUNTY                                                                                                                  1                1
    CIRCLE TEN; TUKABATCHEE AREA                                                                                                               1                0
    CIRCLE TEN; VENTURA COUNTY; WESTERN LOS ANGELES COUNTY                                                                                     1                1
    COASTAL CAROLINA; COASTAL GEORGIA                                                                                                          1                0
    COASTAL CAROLINA; EAST TEXAS AREA                                                                                                          1                0
    COASTAL CAROLINA; GOLDEN SPREAD                                                                                                            1                0
    COASTAL CAROLINA; PALMETTO                                                                                                                 1                0
    COASTAL GEORGIA; GREATER TAMPA BAY AREA                                                                                                    1                0
    COASTAL GEORGIA; MIDDLE TENNESSEE                                                                                                          1                0
    COASTAL GEORGIA; SOUTH GEORGIA                                                                                                             1                0
    COASTAL GEORGIA; TUSCARORA                                                                                                                 1                1
    COLONIAL VIRGINIA; HEART OF VIRGINIA                                                                                                       1                0
    COLONIAL VIRGINIA; HEART OF VIRGINIA; TIDEWATER                                                                                            1                0
    COLONIAL VIRGINIA; NATIONAL CAPITAL AREA                                                                                                   1                0
    COLONIAL VIRGINIA; PINE BURR AREA                                                                                                          1                0
    COLUMBIA-MONTOUR; SUSQUEHANNA                                                                                                              1                0
    CONNECTICUT RIVERS; DAN BEARD; HEART OF NEW ENGLAND; OREGON TRAIL                                                                          1                1
    CONNECTICUT RIVERS; DANIEL WEBSTER                                                                                                         1                0
    CONNECTICUT RIVERS; GREENWICH                                                                                                              1                0
    CONNECTICUT RIVERS; HOUSATONIC                                                                                                             1                0
    CONNECTICUT RIVERS; HUDSON VALLEY                                                                                                          1                1
    CONNECTICUT RIVERS; MAYFLOWER; WESTCHESTER-PUTNAM                                                                                          1                1
    CONNECTICUT RIVERS; MONMOUTH                                                                                                               1                0
    CONNECTICUT RIVERS; SENECA WATERWAYS                                                                                                       1                0
    CONNECTICUT RIVERS; TRANSATLANTIC                                                                                                          1                0
    CONNECTICUT RIVERS; WASHINGTON CROSSING                                                                                                    1                0
    CONNECTICUT RIVERS; WESTCHESTER-PUTNAM                                                                                                     1                1
    CONNECTICUT YANKEE; MICHIGAN CROSSROADS                                                                                                    1                0
    CONNECTICUT YANKEE; SUWANNEE RIVER AREA                                                                                                    1                0
    CONQUISTADOR; CROSSROADS OF THE WEST                                                                                                       1                0
    CONQUISTADOR; FAR EAST; YUCCA                                                                                                              1                0
    CORNHUSKER; GREATER YOSEMITE                                                                                                               1                1
    CORNHUSKER; PRAIRIELANDS                                                                                                                   1                0
    CORNHUSKER; QUIVIRA                                                                                                                        1                0
    CORONADO AREA; GREAT SOUTHWEST                                                                                                             1                0
    CORONADO AREA; GREATER NEW YORK                                                                                                            1                0
    CORONADO AREA; MICHIGAN CROSSROADS                                                                                                         1                0
    CRADLE OF LIBERTY; CROSSROADS OF AMERICA                                                                                                   1                0
    CRADLE OF LIBERTY; FRENCH CREEK                                                                                                            1                0
    CRADLE OF LIBERTY; GREAT SOUTHWEST                                                                                                         1                0
    CRADLE OF LIBERTY; JERSEY SHORE                                                                                                            1                0
    CRADLE OF LIBERTY; JUNIATA VALLEY                                                                                                          1                0
    CRADLE OF LIBERTY; MINSI TRAILS; NORTHERN NEW JERSEY                                                                                       1                1
    CRADLE OF LIBERTY; NEW BIRTH OF FREEDOM                                                                                                    1                0
    CRADLE OF LIBERTY; NORTHERN NEW JERSEY                                                                                                     1                0
    CRADLE OF LIBERTY; PATRIOTS' PATH                                                                                                          1                1
    CRADLE OF LIBERTY; QUIVIRA                                                                                                                 1                1
    CRADLE OF LIBERTY; SUSQUEHANNA                                                                                                             1                0
    CRATER LAKE COUNCIL; GOLDEN EMPIRE                                                                                                         1                1
    CRATER LAKE COUNCIL; LOS PADRES; VENTURA COUNTY                                                                                            1                1
    CRATER LAKE; WESTERN LOS ANGELES COUNTY                                                                                                    1                1
    CROSSROADS OF AMERICA; DEL-MAR-VA; NATIONAL CAPITAL AREA                                                                                   1                0
    CROSSROADS OF AMERICA; GARDEN STATE                                                                                                        1                1



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 12
                                              Case 20-10343-LSS         Doc 5485      Filed 07/02/21    Page 454 of 474




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    CROSSROADS OF AMERICA; KATAHDIN AREA; NORTHERN NEW JERSEY                                                                                  1                0
    CROSSROADS OF AMERICA; NATIONAL CAPITAL AREA                                                                                               1                0
    CROSSROADS OF AMERICA; PATHWAY TO ADVENTURE                                                                                                1                0
    CROSSROADS OF AMERICA; TUKABATCHEE AREA                                                                                                    1                0
    CROSSROADS OF THE WEST; DENVER AREA                                                                                                        1                0
    CROSSROADS OF THE WEST; GREATER WYOMING                                                                                                    1                0
    CROSSROADS OF THE WEST; GREATER WYOMING; NORTHEAST ILLINOIS                                                                                1                0
    CROSSROADS OF THE WEST; INLAND NORTHWEST                                                                                                   1                0
    CROSSROADS OF THE WEST; LAS VEGAS AREA                                                                                                     1                0
    CROSSROADS OF THE WEST; LINCOLN HERITAGE                                                                                                   1                0
    CROSSROADS OF THE WEST; SAN DIEGO - IMPERIAL COUNCIL                                                                                       1                1
    DAN BEARD; GREAT RIVERS; SOUTH FLORIDA COUNCIL                                                                                             1                0
    DAN BEARD; GREAT SMOKY MOUNTAIN                                                                                                            1                0
    DAN BEARD; GREAT TRAIL                                                                                                                     1                1
    DAN BEARD; LASALLE                                                                                                                         1                0
    DAN BEARD; LAST FRONTIER                                                                                                                   1                0
    DAN BEARD; LINCOLN HERITAGE                                                                                                                1                0
    DAN BEARD; NORTH FLORIDA                                                                                                                   1                0
    DAN BEARD; QUAPAW AREA                                                                                                                     1                1
    DAN BEARD; TECUMSEH                                                                                                                        1                0
    DANIEL BOONE; MOBILE AREA                                                                                                                  1                1
    DANIEL BOONE; OLD HICKORY                                                                                                                  1                1
    DANIEL BOONE; PEE DEE AREA                                                                                                                 1                1
    DANIEL BOONE; TIDEWATER                                                                                                                    1                1
    DANIEL WEBSTER; MICHIGAN CROSSROADS                                                                                                        1                0
    DANIEL WEBSTER; NORTHERN NEW JERSEY                                                                                                        1                1
    DANIEL WEBSTER; TIDEWATER                                                                                                                  1                0
    DANIEL WEBSTER; WESTERN MASSACHUSETTS                                                                                                      1                0
    DE SOTO AREA; WESTARK AREA                                                                                                                 1                0
    DEL-MAR-VA; GREATER LOS ANGELES                                                                                                            1                1
    DEL-MAR-VA; NATIONAL CAPITAL AREA                                                                                                          1                0
    DEL-MAR-VA; WESTERN MASSACHUSETTS                                                                                                          1                0
    DENVER AREA; GREATER ST. LOUIS AREA                                                                                                        1                0
    DENVER AREA; GREATER YOSEMITE                                                                                                              1                1
    DENVER AREA; HEART OF AMERICA                                                                                                              1                0
    DENVER AREA; INLAND NORTHWEST                                                                                                              1                0
    DENVER AREA; MOUNT BAKER                                                                                                                   1                0
    DENVER AREA; SIMON KENTON                                                                                                                  1                0
    DENVER AREA; THREE FIRES                                                                                                                   1                0
    DIRECT SERVICE; GREATER ST. LOUIS AREA                                                                                                     1                0
    DIRECT SERVICE; NATIONAL CAPITAL AREA                                                                                                      1                0
    EAST CAROLINA; GRAND CANYON                                                                                                                1                0
    EAST CAROLINA; PINE TREE                                                                                                                   1                1
    EAST CAROLINA; TIDEWATER                                                                                                                   1                1
    EAST CAROLINA; TUSCARORA                                                                                                                   1                1
    EAST CAROLINA; TWIN RIVERS                                                                                                                 1                1
    EAST TEXAS AREA; LAS VEGAS AREA; NEVADA AREA                                                                                               1                0
    EAST TEXAS AREA; LONGHORN                                                                                                                  1                0
    EAST TEXAS AREA; SAM HOUSTON AREA                                                                                                          1                0
    EAST TEXAS AREA; THREE RIVERS                                                                                                              1                0
    ERIE SHORES; GREAT TRAIL                                                                                                                   1                0
    ERIE SHORES; MICHIGAN CROSSROADS                                                                                                           1                0
    ERIE SHORES; QUAPAW AREA                                                                                                                   1                0
    EVANGELINE AREA; GREATER ST. LOUIS AREA; SOUTHEAST LOUISIANA                                                                               1                0
    EVANGELINE AREA; ISTROUMA AREA                                                                                                             1                0
    EVANGELINE AREA; MICHIGAN CROSSROADS                                                                                                       1                0
    EVANGELINE AREA; SAGAMORE                                                                                                                  1                0
    EVANGELINE AREA; SOUTHEAST LOUISIANA                                                                                                       1                0
    FAR EAST; TRANSATLANTIC                                                                                                                    1                0
    FIVE RIVERS; LAUREL HIGHLANDS                                                                                                              1                0
    FRENCH CREEK; GREATER NIAGARA FRONTIER                                                                                                     1                0
    FRENCH CREEK; LAKE ERIE                                                                                                                    1                1
    GAMEHAVEN; GOLDEN EMPIRE; MARIN; PACIFIC SKYLINE                                                                                           1                1
    GAMEHAVEN; LONGHOUSE                                                                                                                       1                1
    GAMEHAVEN; NORTHERN STAR                                                                                                                   1                1
    GAMEHAVEN; TWIN VALLEY                                                                                                                     1                1
    GARDEN STATE; GREEN MOUNTAIN                                                                                                               1                1
    GARDEN STATE; JERSEY SHORE; WASHINGTON CROSSING                                                                                            1                1
    GARDEN STATE; MORAINE TRAILS                                                                                                               1                0
    GARDEN STATE; WASHINGTON CROSSING                                                                                                          1                1
    GATEWAY AREA; GLACIER'S EDGE                                                                                                               1                1



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 13
                                              Case 20-10343-LSS         Doc 5485      Filed 07/02/21    Page 455 of 474




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    GATEWAY AREA; GREATER NEW YORK                                                                                                             1                1
    GATEWAY AREA; GREATER ST. LOUIS AREA                                                                                                       1                0
    GEORGIA-CAROLINA; MECKLENBURG COUNTY                                                                                                       1                1
    GEORGIA-CAROLINA; NORTHEAST GEORGIA                                                                                                        1                0
    GEORGIA-CAROLINA; PEE DEE AREA                                                                                                             1                0
    GEORGIA-CAROLINA; PINE BURR AREA                                                                                                           1                0
    GEORGIA-CAROLINA; PINE TREE                                                                                                                1                0
    GEORGIA-CAROLINA; TIDEWATER; VIRGINIA HEADWATERS                                                                                           1                1
    GLACIER'S EDGE; NORTHEAST ILLINOIS                                                                                                         1                0
    GLACIER'S EDGE; SAMOSET COUNCIL                                                                                                            1                0
    GLACIER'S EDGE; SIOUX                                                                                                                      1                0
    GLACIER'S EDGE; THREE HARBORS                                                                                                              1                0
    GLACIER'S EDGE; W.D. BOYCE                                                                                                                 1                0
    GOLDEN EMPIRE; LAKE ERIE; SOUTHWEST FLORIDA                                                                                                1                0
    GOLDEN EMPIRE; LAS VEGAS AREA                                                                                                              1                0
    GOLDEN EMPIRE; MARIN                                                                                                                       1                1
    GOLDEN EMPIRE; MORAINE TRAILS                                                                                                              1                0
    GOLDEN EMPIRE; NARRAGANSETT                                                                                                                1                0
    GOLDEN EMPIRE; OREGON TRAIL                                                                                                                1                1
    GOLDEN EMPIRE; REDWOOD EMPIRE                                                                                                              1                1
    GOLDEN EMPIRE; SAN DIEGO - IMPERIAL COUNCIL                                                                                                1                1
    GOLDEN EMPIRE; SOUTHERN SIERRA                                                                                                             1                1
    GOLDEN EMPIRE; SOUTHWEST FLORIDA                                                                                                           1                1
    GOLDEN EMPIRE; WESTERN LOS ANGELES COUNTY                                                                                                  1                1
    GOLDEN GATE AREA; GREAT SOUTHWEST                                                                                                          1                0
    GOLDEN GATE AREA; MARIN; SILICON VALLEY MONTEREY BAY                                                                                       1                1
    GOLDEN GATE AREA; MIAMI VALLEY                                                                                                             1                0
    GOLDEN GATE AREA; MONTANA                                                                                                                  1                1
    GOLDEN GATE AREA; SAN DIEGO - IMPERIAL COUNCIL                                                                                             1                1
    GOLDEN GATE AREA; SENECA WATERWAYS                                                                                                         1                1
    GOLDEN SPREAD; GREAT SOUTHWEST                                                                                                             1                0
    GOLDEN SPREAD; GULF COAST; SOUTH TEXAS                                                                                                     1                0
    GOLDEN SPREAD; LAST FRONTIER                                                                                                               1                0
    GOLDEN SPREAD; SAM HOUSTON AREA                                                                                                            1                0
    GOLDEN SPREAD; SOUTH FLORIDA COUNCIL                                                                                                       1                0
    GRAND CANYON; GREATER LOS ANGELES                                                                                                          1                1
    GRAND CANYON; LAS VEGAS AREA                                                                                                               1                1
    GRAND CANYON; LONGHORN                                                                                                                     1                0
    GRAND CANYON; LOUISIANA PURCHASE                                                                                                           1                1
    GRAND CANYON; MICHIGAN CROSSROADS                                                                                                          1                1
    GRAND CANYON; SAN DIEGO - IMPERIAL COUNCIL                                                                                                 1                1
    GRAND CANYON; TIDEWATER                                                                                                                    1                1
    GRAND COLUMBIA; MOUNT BAKER                                                                                                                1                0
    GRAND COLUMBIA; PACIFIC HARBORS                                                                                                            1                0
    GRAND COLUMBIA; PIKES PEAK                                                                                                                 1                0
    GRAND TETON; MONTANA                                                                                                                       1                0
    GREAT ALASKA; MIDNIGHT SUN; ORANGE COUNTY                                                                                                  1                1
    GREAT RIVERS; INDIAN WATERS                                                                                                                1                0
    GREAT RIVERS; MICHIGAN CROSSROADS                                                                                                          1                0
    GREAT RIVERS; PACIFIC HARBORS                                                                                                              1                0
    GREAT SMOKY MOUNTAIN; INDIAN WATERS                                                                                                        1                0
    GREAT SMOKY MOUNTAIN; LAKE ERIE                                                                                                            1                0
    GREAT SMOKY MOUNTAIN; PALMETTO                                                                                                             1                0
    GREAT SMOKY MOUNTAIN; SAMOSET COUNCIL                                                                                                      1                0
    GREAT SMOKY MOUNTAIN; SEQUOYAH                                                                                                             1                0
    GREAT SOUTHWEST; NORTHERN STAR                                                                                                             1                0
    GREAT SOUTHWEST; OLD HICKORY; SEQUOYAH                                                                                                     1                1
    GREAT SOUTHWEST; SEQUOYAH                                                                                                                  1                0
    GREAT SOUTHWEST; SILICON VALLEY MONTEREY BAY                                                                                               1                1
    GREAT TRAIL; GREAT TRAILS; THREE FIRES                                                                                                     1                0
    GREAT TRAIL; MIAMI VALLEY                                                                                                                  1                0
    GREAT TRAIL; SIMON KENTON                                                                                                                  1                1
    GREAT TRAIL; WESTERN MASSACHUSETTS                                                                                                         1                0
    GREAT TRAILS; LAKE ERIE; THREE FIRES; WESTERN MASSACHUSETTS                                                                                1                0
    GREATER ALABAMA; MOBILE AREA; PUSHMATAHA AREA                                                                                              1                0
    GREATER ALABAMA; SEQUOIA                                                                                                                   1                0
    GREATER ALABAMA; SEQUOYAH                                                                                                                  1                0
    GREATER ALABAMA; WASHINGTON CROSSING                                                                                                       1                0
    GREATER LOS ANGELES; GREATER TAMPA BAY AREA                                                                                                1                0
    GREATER LOS ANGELES; LAKE ERIE                                                                                                             1                1
    GREATER LOS ANGELES; LONG BEACH AREA; ORANGE COUNTY                                                                                        1                1



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 14
                                              Case 20-10343-LSS         Doc 5485      Filed 07/02/21    Page 456 of 474




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    GREATER LOS ANGELES; LONG BEACH AREA; ORANGE COUNTY; SAN DIEGO - IMPERIAL COUNCIL; VERDUGO HILLS                                           1                1
    GREATER LOS ANGELES; LOS PADRES                                                                                                            1                1
    GREATER LOS ANGELES; MOBILE AREA                                                                                                           1                1
    GREATER LOS ANGELES; MONTANA                                                                                                               1                1
    GREATER LOS ANGELES; PATRIOTS' PATH                                                                                                        1                1
    GREATER LOS ANGELES; SAN DIEGO - IMPERIAL COUNCIL                                                                                          1                1
    GREATER LOS ANGELES; SIOUX                                                                                                                 1                1
    GREATER LOS ANGELES; SOUTHERN SIERRA                                                                                                       1                1
    GREATER LOS ANGELES; SPIRIT OF ADVENTURE                                                                                                   1                1
    GREATER NEW YORK; LAKE ERIE                                                                                                                1                0
    GREATER NEW YORK; LEATHERSTOCKING                                                                                                          1                1
    GREATER NEW YORK; MAYFLOWER; TWIN RIVERS; WESTCHESTER-PUTNAM                                                                               1                1
    GREATER NEW YORK; MONTANA                                                                                                                  1                1
    GREATER NEW YORK; NEW BIRTH OF FREEDOM                                                                                                     1                1
    GREATER NEW YORK; NORTHERN STAR                                                                                                            1                1
    GREATER NEW YORK; RIP VAN WINKLE                                                                                                           1                1
    GREATER NEW YORK; SENECA WATERWAYS                                                                                                         1                1
    GREATER NEW YORK; SOUTH FLORIDA COUNCIL                                                                                                    1                1
    GREATER NEW YORK; WESTARK AREA                                                                                                             1                0
    GREATER NIAGARA FRONTIER; LONGHOUSE                                                                                                        1                1
    GREATER NIAGARA FRONTIER; NORTHERN LIGHTS                                                                                                  1                1
    GREATER NIAGARA FRONTIER; SENECA WATERWAYS                                                                                                 1                1
    GREATER NIAGARA FRONTIER; THREE FIRES                                                                                                      1                1
    GREATER NIAGARA FRONTIER; THREE RIVERS                                                                                                     1                1
    GREATER ST. LOUIS AREA; ILLOWA                                                                                                             1                0
    GREATER ST. LOUIS AREA; LINCOLN HERITAGE                                                                                                   1                0
    GREATER ST. LOUIS AREA; MICHIGAN CROSSROADS                                                                                                1                0
    GREATER ST. LOUIS AREA; NATIONAL CAPITAL AREA                                                                                              1                1
    GREATER ST. LOUIS AREA; OREGON TRAIL; PALMETTO                                                                                             1                0
    GREATER ST. LOUIS AREA; OZARK TRAILS                                                                                                       1                0
    GREATER ST. LOUIS AREA; SAM HOUSTON AREA                                                                                                   1                0
    GREATER ST. LOUIS AREA; SOUTH FLORIDA COUNCIL                                                                                              1                0
    GREATER ST. LOUIS AREA; THREE FIRES                                                                                                        1                1
    GREATER ST. LOUIS AREA; VOYAGEURS AREA                                                                                                     1                1
    GREATER ST. LOUIS AREA; W.D. BOYCE                                                                                                         1                0
    GREATER TAMPA BAY AREA; GREEN MOUNTAIN                                                                                                     1                1
    GREATER TAMPA BAY AREA; GULF COAST                                                                                                         1                0
    GREATER TAMPA BAY AREA; GULF STREAM                                                                                                        1                0
    GREATER TAMPA BAY AREA; LEATHERSTOCKING                                                                                                    1                1
    GREATER TAMPA BAY AREA; NORTH FLORIDA                                                                                                      1                0
    GREATER TAMPA BAY AREA; SOUTHWEST FLORIDA                                                                                                  1                0
    GREATER TAMPA BAY AREA; SUWANNEE RIVER AREA                                                                                                1                0
    GREATER WYOMING; LONGS PEAK COUNCIL                                                                                                        1                0
    GREATER YOSEMITE; PACIFIC SKYLINE                                                                                                          1                1
    GREATER YOSEMITE; WESTERN MASSACHUSETTS                                                                                                    1                0
    GREEN MOUNTAIN; HEART OF NEW ENGLAND                                                                                                       1                0
    GREEN MOUNTAIN; NARRAGANSETT                                                                                                               1                0
    GREEN MOUNTAIN; NORTHERN NEW JERSEY                                                                                                        1                1
    GULF COAST; LAST FRONTIER                                                                                                                  1                0
    GULF COAST; NORTH FLORIDA                                                                                                                  1                0
    GULF COAST; SOUTH TEXAS; YUCCA                                                                                                             1                0
    GULF STREAM; MECKLENBURG COUNTY                                                                                                            1                1
    GULF STREAM; MOUNTAINEER AREA                                                                                                              1                0
    GULF STREAM; SAN DIEGO - IMPERIAL COUNCIL                                                                                                  1                1
    HAWK MOUNTAIN; NEW BIRTH OF FREEDOM                                                                                                        1                0
    HAWK MOUNTAIN; NORTHEASTERN PENNSYLVANIA                                                                                                   1                0
    HAWK MOUNTAIN; PENNSYLVANIA DUTCH                                                                                                          1                0
    HAWK MOUNTAIN; SHENANDOAH AREA                                                                                                             1                0
    HAWKEYE AREA; MID-AMERICA                                                                                                                  1                0
    HEART OF AMERICA; LAUREL HIGHLANDS                                                                                                         1                0
    HEART OF AMERICA; ORANGE COUNTY                                                                                                            1                0
    HEART OF AMERICA; OREGON TRAIL                                                                                                             1                0
    HEART OF AMERICA; PATHWAY TO ADVENTURE                                                                                                     1                1
    HEART OF AMERICA; PATRIOTS' PATH; WINNEBAGO                                                                                                1                0
    HEART OF AMERICA; PONY EXPRESS                                                                                                             1                0
    HEART OF AMERICA; SOUTH TEXAS                                                                                                              1                0
    HEART OF AMERICA; TWIN RIVERS                                                                                                              1                0
    HEART OF AMERICA; TWIN VALLEY                                                                                                              1                0
    HEART OF NEW ENGLAND; MAYFLOWER; SPIRIT OF ADVENTURE                                                                                       1                0
    HEART OF NEW ENGLAND; NARRAGANSETT                                                                                                         1                0
    HEART OF NEW ENGLAND; TWIN RIVERS                                                                                                          1                0



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 15
                                              Case 20-10343-LSS         Doc 5485      Filed 07/02/21    Page 457 of 474




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    HEART OF VIRGINIA; NATIONAL CAPITAL AREA                                                                                                   1                1
    HEART OF VIRGINIA; PIKES PEAK                                                                                                              1                0
    HOOSIER TRAILS; LASALLE                                                                                                                    1                0
    HOOSIER TRAILS; MUSKINGUM VALLEY                                                                                                           1                0
    HOOSIER TRAILS; QUAPAW AREA                                                                                                                1                0
    HUDSON VALLEY; LEATHERSTOCKING                                                                                                             1                1
    HUDSON VALLEY; MAYFLOWER                                                                                                                   1                0
    HUDSON VALLEY; NORTHERN NEW JERSEY                                                                                                         1                1
    HUDSON VALLEY; SUSQUEHANNA                                                                                                                 1                1
    HUDSON VALLEY; THEODORE ROOSEVELT                                                                                                          1                1
    HUDSON VALLEY; TWIN RIVERS                                                                                                                 1                1
    ILLOWA; MID-AMERICA                                                                                                                        1                0
    ILLOWA; NORTHEAST ILLINOIS                                                                                                                 1                0
    ILLOWA; NORTHEAST IOWA COUNCIL                                                                                                             1                0
    ILLOWA; PRAIRIELANDS                                                                                                                       1                0
    ILLOWA; WINNEBAGO                                                                                                                          1                0
    INDIAN WATERS; PEE DEE AREA                                                                                                                1                0
    INDIAN WATERS; TIDEWATER                                                                                                                   1                0
    INLAND NORTHWEST; MOUNT BAKER                                                                                                              1                0
    INLAND NORTHWEST; MOUNTAIN WEST                                                                                                            1                0
    INLAND NORTHWEST; NORTHERN STAR                                                                                                            1                1
    INLAND NORTHWEST; OREGON TRAIL                                                                                                             1                0
    INLAND NORTHWEST; POTAWATOMI AREA                                                                                                          1                0
    IROQUOIS TRAIL; MICHIGAN CROSSROADS                                                                                                        1                0
    IROQUOIS TRAIL; PATHWAY TO ADVENTURE                                                                                                       1                0
    ISTROUMA AREA; NORWELA                                                                                                                     1                0
    JAYHAWK AREA; MID-IOWA                                                                                                                     1                0
    JAYHAWK AREA; NORTHERN LIGHTS                                                                                                              1                1
    JAYHAWK AREA; OVERLAND TRAILS                                                                                                              1                0
    JAYHAWK AREA; QUIVIRA                                                                                                                      1                0
    JERSEY SHORE; MINSI TRAILS                                                                                                                 1                1
    JERSEY SHORE; PATRIOTS' PATH                                                                                                               1                1
    JERSEY SHORE; SOUTH FLORIDA COUNCIL                                                                                                        1                1
    JERSEY SHORE; WASHINGTON CROSSING                                                                                                          1                1
    LAKE ERIE; LAUREL HIGHLANDS                                                                                                                1                0
    LAKE ERIE; MIAMI VALLEY                                                                                                                    1                0
    LAKE ERIE; NORTHEAST ILLINOIS                                                                                                              1                0
    LAS VEGAS AREA; MOUNTAIN WEST; NEVADA AREA                                                                                                 1                0
    LAS VEGAS AREA; PIKES PEAK                                                                                                                 1                0
    LASALLE; MIAMI VALLEY                                                                                                                      1                0
    LASALLE; MICHIGAN CROSSROADS                                                                                                               1                0
    LASALLE; NARRAGANSETT                                                                                                                      1                0
    LASALLE; OREGON TRAIL                                                                                                                      1                0
    LASALLE; THREE HARBORS                                                                                                                     1                0
    LAST FRONTIER; LONG BEACH AREA                                                                                                             1                1
    LAST FRONTIER; SAGAMORE                                                                                                                    1                0
    LAST FRONTIER; TEXAS TRAILS                                                                                                                1                0
    LAUREL HIGHLANDS; LINCOLN HERITAGE                                                                                                         1                0
    LAUREL HIGHLANDS; MOUNTAINEER AREA                                                                                                         1                0
    LAUREL HIGHLANDS; WESTERN MASSACHUSETTS                                                                                                    1                0
    LEATHERSTOCKING; LINCOLN HERITAGE                                                                                                          1                0
    LEATHERSTOCKING; NARRAGANSETT                                                                                                              1                0
    LEATHERSTOCKING; RIP VAN WINKLE                                                                                                            1                1
    LEATHERSTOCKING; SENECA WATERWAYS                                                                                                          1                1
    LEATHERSTOCKING; THEODORE ROOSEVELT                                                                                                        1                1
    LEATHERSTOCKING; WESTCHESTER-PUTNAM                                                                                                        1                1
    LINCOLN HERITAGE; SAGAMORE                                                                                                                 1                1
    LINCOLN HERITAGE; SAN DIEGO - IMPERIAL COUNCIL                                                                                             1                1
    LONG BEACH AREA; OVERLAND TRAILS                                                                                                           1                0
    LONG BEACH AREA; PACIFIC SKYLINE                                                                                                           1                1
    LONG BEACH AREA; TRANSATLANTIC                                                                                                             1                0
    LONG BEACH AREA; WESTERN LOS ANGELES COUNTY                                                                                                1                1
    LONGHORN; NATIONAL CAPITAL AREA                                                                                                            1                0
    LONGHORN; NORTHWEST TEXAS                                                                                                                  1                0
    LONGHORN; PACIFIC HARBORS                                                                                                                  1                0
    LONGHORN; PACIFIC SKYLINE                                                                                                                  1                1
    LONGHORN; TRANSATLANTIC                                                                                                                    1                0
    LONGHORN; WINNEBAGO                                                                                                                        1                0
    LONGHOUSE; THEODORE ROOSEVELT                                                                                                              1                1
    LONGHOUSE; TWIN RIVERS                                                                                                                     1                1
    LOS PADRES; SILICON VALLEY MONTEREY BAY                                                                                                    1                1



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 16
                                              Case 20-10343-LSS         Doc 5485      Filed 07/02/21    Page 458 of 474




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                    All Unique &  All Not-Barred,
                                                           Local Council                                                            Timely Abuse Unique & Timely
                                                                                                                                       Claims*    Abuse Claims*
    LOS PADRES; SOUTHERN SIERRA                                                                                                                1                1
    MASON-DIXON; PEE DEE AREA                                                                                                                  1                0
    MAYFLOWER; NARRAGANSETT; SPIRIT OF ADVENTURE                                                                                               1                0
    MAYFLOWER; QUAPAW AREA                                                                                                                     1                0
    MECKLENBURG COUNTY; OCCONEECHEE                                                                                                            1                1
    MECKLENBURG COUNTY; OLD HICKORY                                                                                                            1                1
    MECKLENBURG COUNTY; TUSCARORA                                                                                                              1                1
    MIAMI VALLEY; MICHIGAN CROSSROADS; TECUMSEH                                                                                                1                0
    MIAMI VALLEY; SOUTH FLORIDA COUNCIL                                                                                                        1                0
    MICHIGAN CROSSROADS; MID-AMERICA                                                                                                           1                0
    MICHIGAN CROSSROADS; NARRAGANSETT                                                                                                          1                0
    MICHIGAN CROSSROADS; NORTH FLORIDA                                                                                                         1                0
    MICHIGAN CROSSROADS; ORANGE COUNTY                                                                                                         1                0
    MICHIGAN CROSSROADS; PINE BURR AREA                                                                                                        1                0
    MICHIGAN CROSSROADS; QUAPAW AREA                                                                                                           1                0
    MICHIGAN CROSSROADS; RIO GRANDE                                                                                                            1                0
    MICHIGAN CROSSROADS; SENECA WATERWAYS                                                                                                      1                0
    MICHIGAN CROSSROADS; THREE FIRES; THREE HARBORS; THREE RIVERS                                                                              1                0
    MICHIGAN CROSSROADS; VERDUGO HILLS                                                                                                         1                1
    MID-AMERICA; OREGON TRAIL                                                                                                                  1                0
    MID-AMERICA; SIOUX                                                                                                                         1                0
    MID-IOWA; MISSISSIPPI VALLEY                                                                                                               1                0
    MID-IOWA; W.D. BOYCE                                                                                                                       1                0
    MID-IOWA; WINNEBAGO                                                                                                                        1                0
    MIDNIGHT SUN; OREGON TRAIL                                                                                                                 1                0
    MINSI TRAILS; MONMOUTH                                                                                                                     1                1
    MINSI TRAILS; MORAINE TRAILS                                                                                                               1                0
    MINSI TRAILS; NEW BIRTH OF FREEDOM                                                                                                         1                0
    MINSI TRAILS; NORTHEAST GEORGIA                                                                                                            1                1
    MINSI TRAILS; RIP VAN WINKLE                                                                                                               1                1
    MINSI TRAILS; WASHINGTON CROSSING                                                                                                          1                0
    MISSISSIPPI VALLEY; NORTHERN STAR                                                                                                          1                0
    MISSISSIPPI VALLEY; PATHWAY TO ADVENTURE                                                                                                   1                0
    MISSISSIPPI VALLEY; PINE BURR AREA                                                                                                         1                0
    MOBILE AREA; PINE BURR AREA                                                                                                                1                0
    MONMOUTH; NORTHERN NEW JERSEY                                                                                                              1                1
    MONTANA; NORTH FLORIDA                                                                                                                     1                1
    MOUNTAIN WEST; NEVADA AREA                                                                                                                 1                0
    MOUNTAINEER AREA; SIMON KENTON                                                                                                             1                0
    MUSKINGUM VALLEY; SIMON KENTON                                                                                                             1                0
    MUSKINGUM VALLEY; SPIRIT OF ADVENTURE                                                                                                      1                0
    NARRAGANSETT; NATIONAL CAPITAL AREA                                                                                                        1                0
    NARRAGANSETT; SPIRIT OF ADVENTURE                                                                                                          1                0
    NARRAGANSETT; THEODORE ROOSEVELT                                                                                                           1                0
    NARRAGANSETT; WESTERN MASSACHUSETTS                                                                                                        1                0
    NATIONAL CAPITAL AREA; ORANGE COUNTY                                                                                                       1                1
    NATIONAL CAPITAL AREA; PACIFIC HARBORS                                                                                                     1                0
    NATIONAL CAPITAL AREA; SOUTH FLORIDA COUNCIL                                                                                               1                0
    NATIONAL CAPITAL AREA; SOUTH PLAINS                                                                                                        1                0
    NATIONAL CAPITAL AREA; TEXAS TRAILS                                                                                                        1                0
    NATIONAL CAPITAL AREA; WESTERN LOS ANGELES COUNTY                                                                                          1                0
    NEVADA AREA; OVERLAND TRAILS                                                                                                               1                0
    NEVADA AREA; OZARK TRAILS                                                                                                                  1                0
    NEVADA AREA; SILICON VALLEY MONTEREY BAY                                                                                                   1                1
    NEVADA AREA; SPIRIT OF ADVENTURE                                                                                                           1                1
    NEVADA AREA; WESTERN LOS ANGELES COUNTY                                                                                                    1                1
    NEW BIRTH OF FREEDOM; NORTHEASTERN PENNSYLVANIA                                                                                            1                0
    NEW BIRTH OF FREEDOM; TECUMSEH                                                                                                             1                0
    NEW BIRTH OF FREEDOM; TRANSATLANTIC                                                                                                        1                0
    NORTHEAST ILLINOIS; RAINBOW                                                                                                                1                0
    NORTHEAST ILLINOIS; W.D. BOYCE                                                                                                             1                0
    NORTHEASTERN PENNSYLVANIA; NORTHERN NEW JERSEY                                                                                             1                1
    NORTHEASTERN PENNSYLVANIA; SUSQUEHANNA                                                                                                     1                0
    NORTHERN NEW JERSEY; PATHWAY TO ADVENTURE                                                                                                  1                0
    NORTHERN NEW JERSEY; PINE BURR AREA                                                                                                        1                0
    NORTHERN NEW JERSEY; QUIVIRA                                                                                                               1                1
    NORTHERN NEW JERSEY; SAM HOUSTON AREA                                                                                                      1                0
    NORTHERN NEW JERSEY; SOUTHWEST FLORIDA                                                                                                     1                1
    NORTHERN NEW JERSEY; TWIN RIVERS                                                                                                           1                1
    NORTHERN STAR; PIKES PEAK                                                                                                                  1                0
    NORTHERN STAR; PRAIRIELANDS                                                                                                                1                1



Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                 17
                                                 Case 20-10343-LSS          Doc 5485       Filed 07/02/21      Page 459 of 474




    Unique and Timely Abuse Claim Count by Local Council
    Rows 1-265 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against
    more than one Local Council

                                                                                                                                           All Unique &  All Not-Barred,
                                                               Local Council                                                               Timely Abuse Unique & Timely
                                                                                                                                              Claims*    Abuse Claims*
    NORTHWEST TEXAS; QUIVIRA                                                                                                                            1                   0
    NORTHWEST TEXAS; SAM HOUSTON AREA                                                                                                                   1                   0
    OCCONEECHEE; OLD NORTH STATE                                                                                                                        1                   1
    OCCONEECHEE; TRANSATLANTIC                                                                                                                          1                   1
    OHIO RIVER VALLEY; PATHWAY TO ADVENTURE                                                                                                             1                   0
    OLD HICKORY; SEQUOYAH                                                                                                                               1                   1
    OLD HICKORY; TIDEWATER                                                                                                                              1                   1
    OLD NORTH STATE; WESTERN MASSACHUSETTS                                                                                                              1                   1
    OREGON TRAIL; PIKES PEAK                                                                                                                            1                   0
    OREGON TRAIL; QUIVIRA                                                                                                                               1                   0
    OREGON TRAIL; SHENANDOAH AREA                                                                                                                       1                   0
    OZARK TRAILS; THREE FIRES                                                                                                                           1                   0
    PACIFIC HARBORS; SAN DIEGO - IMPERIAL COUNCIL                                                                                                       1                   1
    PACIFIC HARBORS; TRANSATLANTIC                                                                                                                      1                   0
    PACIFIC HARBORS; WESTERN MASSACHUSETTS                                                                                                              1                   0
    PALMETTO; PIEDMONT 420                                                                                                                              1                   1
    PATHWAY TO ADVENTURE; PRAIRIELANDS                                                                                                                  1                   1
    PATHWAY TO ADVENTURE; SAGAMORE                                                                                                                      1                   0
    PATHWAY TO ADVENTURE; SAMOSET COUNCIL                                                                                                               1                   0
    PATHWAY TO ADVENTURE; THREE FIRES; THREE HARBORS                                                                                                    1                   0
    PATRIOTS' PATH; SENECA WATERWAYS                                                                                                                    1                   1
    PATRIOTS' PATH; WINNEBAGO                                                                                                                           1                   1
    PENNSYLVANIA DUTCH; SAM HOUSTON AREA                                                                                                                1                   0
    PIEDMONT 420; SENECA WATERWAYS                                                                                                                      1                   1
    PONY EXPRESS; QUIVIRA                                                                                                                               1                   0
    PRAIRIELANDS; THREE FIRES                                                                                                                           1                   0
    QUAPAW AREA; SEQUOYAH                                                                                                                               1                   0
    QUIVIRA; SANTA FE TRAIL                                                                                                                             1                   0
    QUIVIRA; TEXAS TRAILS                                                                                                                               1                   0
    RIO GRANDE; SOUTH TEXAS                                                                                                                             1                   0
    RIO GRANDE; TEXAS SOUTHWEST                                                                                                                         1                   0
    SAGAMORE; SPIRIT OF ADVENTURE                                                                                                                       1                   0
    SAGAMORE; THREE FIRES                                                                                                                               1                   0
    SAM HOUSTON AREA; SOUTH TEXAS                                                                                                                       1                   0
    SAM HOUSTON AREA; TIDEWATER                                                                                                                         1                   0
    SAN DIEGO - IMPERIAL COUNCIL; SEQUOIA                                                                                                               1                   1
    SENECA WATERWAYS; THEODORE ROOSEVELT                                                                                                                1                   1
    SENECA WATERWAYS; TWIN RIVERS                                                                                                                       1                   1
    SENECA WATERWAYS; WESTCHESTER-PUTNAM                                                                                                                1                   1
    SEQUOIA; WESTERN LOS ANGELES COUNTY                                                                                                                 1                   1
    SILICON VALLEY MONTEREY BAY; SOUTHERN SIERRA                                                                                                        1                   1
    SILICON VALLEY MONTEREY BAY; WESTERN LOS ANGELES COUNTY                                                                                             1                   1
    SIMON KENTON; TECUMSEH                                                                                                                              1                   0
    SOUTH FLORIDA COUNCIL; SOUTHWEST FLORIDA                                                                                                            1                   0
    SOUTH GEORGIA; SUWANNEE RIVER AREA                                                                                                                  1                   0
    SOUTH PLAINS; TEXAS SOUTHWEST                                                                                                                       1                   0
    SOUTH TEXAS; TEXAS SOUTHWEST                                                                                                                        1                   0
    SOUTHERN SIERRA; VENTURA COUNTY                                                                                                                     1                   1
    SOUTHERN SIERRA; VERDUGO HILLS                                                                                                                      1                   1
    SPIRIT OF ADVENTURE; TRANSATLANTIC                                                                                                                  1                   0
    SUFFOLK COUNTY; TWIN RIVERS                                                                                                                         1                   1
    TEXAS TRAILS; THREE RIVERS                                                                                                                          1                   0
    THEODORE ROOSEVELT; WASHINGTON CROSSING                                                                                                             1                   0
    VENTURA COUNTY; WESTERN LOS ANGELES COUNTY                                                                                                          1                   1
    WEST TENNESSEE AREA; YOCONA AREA                                                                                                                    1                   0
    Total                                                                                                                                          82,458              24,308


    * The abuse claim count listed in this column is based on the claimants’ responses to Part 4.I. on the Sexual Abuse Proof of Claim Form and does not account for
    references to the Local Council that may be located elsewhere in the proof of claim. The abuse claim count listed above also does not reflect any other analysis
    conducted by the Debtors to approximate the total number of abuse claims that implicate the Local Council.




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                             18
                                                           Case 20-10343-LSS          Doc 5485    Filed 07/02/21    Page 460 of 474




    Unique and Timely Abuse Claim Count by Local Council & Allegation
    Rows 1-264 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against more than one Local Council


                                                                                                                           Touching-    Touching-  Unknown/
                              Local Council                            Penetration     Oral Sex   Masturbation   Groping                                            Missing   Total*
                                                                                                                           Unclothed     Clothed  Unconfirmed

    UNKNOWN                                                                   6,796      5,444           3,406     4,875          608          463          1,197       106   22,895
    MISSING                                                                   2,078      1,966           1,104     2,202          351          174          1,788     2,109   11,772
    MICHIGAN CROSSROADS                                                         477        375             249       358           36           23             29         3    1,550
    GREATER NEW YORK                                                            457        326             253       334           34           20             30         0    1,454
    PATHWAY TO ADVENTURE                                                        384        356             232       344           27           15             25         3    1,386
    GREATER LOS ANGELES                                                         426        281             193       259           19           17             19         1    1,215
    GREATER ST. LOUIS AREA                                                      247        215             149       172           18           18             15         2      836
    SAM HOUSTON AREA                                                            218        177             141       194           19           15             20         2      786
    GOLDEN GATE AREA                                                            211        169             113       177           21            9             19         2      721
    SPIRIT OF ADVENTURE                                                         174        180             120       144           16            8             20         0      662
    CROSSROADS OF THE WEST                                                      229        124             128       125            7           12             10         2      637
    HEART OF AMERICA                                                            222        134              95       124            7           11             10         0      603
    NATIONAL CAPITAL AREA                                                       158        140              93       150            7            5              9         2      564
    CRADLE OF LIBERTY                                                           144        158              87       115           11           12             13         1      541
    CIRCLE TEN                                                                  187        149              72        98            6            8             19         0      539
    CASCADE PACIFIC                                                             163        116              97       119            7            5             13         2      522
    SOUTH FLORIDA COUNCIL                                                       139        137              94       109            4            8              8         1      500
    GRAND CANYON                                                                166        120              80       104            6            8             11         2      497
    NORTHERN NEW JERSEY                                                         133        117             100       111           12           10             10         0      493
    GREATER TAMPA BAY AREA                                                      144        111              94        85           14            5              6         0      459
    CALIFORNIA INLAND EMPIRE                                                    173         90              67       106            6            6              8         0      456
    LAKE ERIE                                                                   134        113              92        90            7            4             14         2      456
    BALTIMORE AREA                                                              148        115              54        99            7            7             15         1      446
    ATLANTA AREA                                                                148         95              77        86           11            4              8         0      429
    GOLDEN EMPIRE                                                               130         97              76        85           14            7              9         2      420
    LONGHORN                                                                    140         88              77        78            6            8             10         0      407
    SAN DIEGO - IMPERIAL COUNCIL                                                129         95              83        73            9            6              6         4      405
    GREATER ALABAMA                                                             121         98              67        92           10            3              8         2      401
    ORANGE COUNTY                                                               131         82              81        75            9            6             12         0      396
    CROSSROADS OF AMERICA                                                       123         99              58        90            7           10              8         0      395
    LINCOLN HERITAGE                                                            123         94              66        90            5            3              8         0      389
    NARRAGANSETT                                                                104         90              69        81            9            4              6         0      363
    NORTHERN STAR                                                               106         77              70        78           10            6             14         2      363
    SIMON KENTON                                                                127         82              64        74            5            3              5         1      361
    QUAPAW AREA                                                                 115         85              54        72            7           10              9         1      353
    DAN BEARD                                                                   112         82              68        63           12            6              4         3      350
    LAUREL HIGHLANDS                                                             94         98              61        74            8            3              7         1      346
    SOUTHEAST LOUISIANA                                                         100        102              46        71           12            4              7         0      342
    CHICKASAW                                                                   109         69              58        81            6            6              5         1      335
    DENVER AREA                                                                 109         69              73        61            8            4              6         3      333
    LAST FRONTIER                                                               100         66              54        63            3            3             10         0      299
    CENTRAL FLORIDA                                                              73         71              53        73            8           10             10         0      298
    CHIEF SEATTLE                                                                92         75              60        55            5            2              8         1      298
    SILICON VALLEY MONTEREY BAY                                                 104         60              63        55            5            2              6         1      296
    CONNECTICUT RIVERS                                                           78         70              57        63            4            3             11         0      286
    ALAMO AREA                                                                   93         63              54        59            2            4              6         0      281
    NORTH FLORIDA                                                               101         59              39        65            7            3              4         0      278
    BUCKSKIN                                                                     94         58              33        59            6            6              3         2      261
    THREE HARBORS                                                                77         61              43        67            2            3              3         0      256
    WESTERN LOS ANGELES COUNTY                                                   94         47              48        56            1            1              7         1      255
    MID-AMERICA                                                                  80         51              47        54            5            2             14         1      254
    QUIVIRA                                                                      75         58              50        48            6            4             11         0      252
    MIDDLE TENNESSEE                                                             71         73              41        60            2            1              1         0      249
    GREAT SOUTHWEST                                                              95         38              47        47            2            7              8         1      245
    GREAT TRAIL                                                                  76         58              35        56            5            4              5         0      239
    GARDEN STATE                                                                 77         61              45        45            2            2              3         0      235
    SEQUOIA                                                                      86         48              28        53            6            2              5         0      228
    GREATER NIAGARA FRONTIER                                                     64         58              41        51            7            2              4         0      227
    PACIFIC HARBORS                                                              77         40              50        52            2            1              4         0      226
    SENECA WATERWAYS                                                             68         56              39        49            2            3              6         0      223
    CONNECTICUT YANKEE                                                           64         55              28        54            3            6              9         0      219
    MAYFLOWER                                                                    56         56              43        43            3            2             14         1      218
    CATALINA                                                                     72         55              30        42            4            3             10         0      216
    TIDEWATER                                                                    71         52              42        41            3            2              3         2      216
    TWIN RIVERS                                                                  63         60              37        37            4            2              7         3      213
    PATRIOTS' PATH                                                               63         55              33        51            1            1              4         0      208
    OCCONEECHEE                                                                  62         51              37        43            7            2              1         0      203
    WESTCHESTER-PUTNAM                                                           53         43              42        48            7            5              3         0      201
    GREATER YOSEMITE                                                             74         42              28        40            4            4              1         0      193
    BLUE GRASS                                                                   67         61              23        31            2            4              3         0      191
    INDIAN NATIONS                                                               67         62              26        27            1            1              5         0      189
    ANDREW JACKSON                                                               63         42              23        50            5            0              4         1      188
    SUFFOLK COUNTY                                                               49         46              30        50            6            3              3         0      187
    LAS VEGAS AREA                                                               59         43              27        42            4            5              6         0      186
    GULF COAST                                                                   69         42              30        39            0            0              5         0      185
    WESTERN MASSACHUSETTS                                                        50         48              28        49            3            3              4         0      185
    ALOHA                                                                        65         48              31        30            4            1              2         0      181
    PINE TREE                                                                    53         56              30        31            2            2              6         1      181
    DANIEL WEBSTER                                                               70         44              33        23            1            2              6         0      179
    HEART OF NEW ENGLAND                                                         47         57              31        34            2            0              4         0      175
    THEODORE ROOSEVELT                                                           43         34              37        45            5            1              5         0      170
    GREAT SMOKY MOUNTAIN                                                         58         39              31        34            1            0              3         0      166
    OZARK TRAILS                                                                 61         39              20        34            4            2              6         0      166
    YUCCA                                                                        60         35              29        33            2            1              6         0      166
    ERIE SHORES                                                                  35         51              32        39            2            4              2         0      165
    LONGHOUSE                                                                    48         34              36        39            2            3              3         0      165
    NEW BIRTH OF FREEDOM                                                         34         55              36        29            3            2              3         1      163
    GULF STREAM                                                                  43         59              20        30            2            1              6         0      161
    PINE BURR AREA                                                               56         37              20        39            5            0              2         1      160
    BUCKEYE                                                                      47         39              30        25            7            1              9         0      158
    INLAND NORTHWEST                                                             56         29              29        35            2            2              4         1      158
    EAST CAROLINA                                                                55         46              25        22            3            3              2         0      156
    BAY-LAKES                                                                    39         37              32        39            2            1              4         1      155
    BLUE RIDGE                                                                   48         40              25        29            5            2              2         1      152
    BLACKHAWK AREA                                                               40         44              18        41            5            1              2         0      151




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                                    1
                                                           Case 20-10343-LSS          Doc 5485    Filed 07/02/21    Page 461 of 474




    Unique and Timely Abuse Claim Count by Local Council & Allegation
    Rows 1-264 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against more than one Local Council


                                                                                                                           Touching-     Touching-  Unknown/
                              Local Council                            Penetration     Oral Sex   Masturbation   Groping                                            Missing   Total*
                                                                                                                           Unclothed      Clothed  Unconfirmed

    HEART OF VIRGINIA                                                            49         39              30        27             2            3             1         0      151
    COASTAL CAROLINA                                                             52         25              30        28             3            4             8         0      150
    LONG BEACH AREA                                                              44         37              29        35             1            3             1         0      150
    OLD NORTH STATE                                                              52         27              26        32             4            2             6         1      150
    MID-IOWA                                                                     42         41              25        28             3            4             6         0      149
    TRANSATLANTIC                                                                44         30              38        26             3            2             3         0      146
    OREGON TRAIL                                                                 56         35              22        28             0            1             3         0      145
    SOUTHERN SIERRA                                                              49         30              23        35             3            2             2         0      144
    THREE FIRES                                                                  43         36              24        29             5            4             3         0      144
    MOUNT BAKER                                                                  47         29              30        32             2            1             1         1      143
    MIAMI VALLEY                                                                 44         33              21        40             2            1             0         1      142
    PIEDMONT 420                                                                 53         34              19        31             3            0             0         0      140
    ISTROUMA AREA                                                                36         40              31        24             5            2             1         0      139
    W.D. BOYCE                                                                   53         25              23        27             2            3             3         0      136
    MOUNTAIN WEST                                                                51         32              17        29             2            1             2         0      134
    THREE RIVERS                                                                 58         25              19        23             1            1             5         0      132
    INDIAN WATERS                                                                45         31              20        28             2            1             3         1      131
    DEL-MAR-VA                                                                   35         43              15        27             1            3             6         0      130
    MONTANA                                                                      44         28              26        24             2            1             4         0      129
    CRATER LAKE COUNCIL                                                          44         26              22        23             1            1             9         0      126
    COASTAL GEORGIA                                                              51         25              21        22             2            2             2         0      125
    SOUTH TEXAS                                                                  54         30              20        15             1            3             2         0      125
    CAPITOL AREA                                                                 40         20              25        30             4            2             0         1      122
    HUDSON VALLEY                                                                31         29              25        28             1            2             3         2      121
    ILLOWA                                                                       42         33              20        18             2            1             3         0      119
    LASALLE                                                                      33         31              17        30             3            2             2         0      118
    LONGS PEAK COUNCIL                                                           50         18              26        18             2            3             1         0      118
    CHATTAHOOCHEE                                                                28         33              18        28             3            1             2         1      114
    GOLDEN SPREAD                                                                36         29              19        24             2            1             3         0      114
    NORTHEAST GEORGIA                                                            45         24              17        19             4            2             3         0      114
    TUKABATCHEE AREA                                                             27         22              20        37             4            2             2         0      114
    MONMOUTH                                                                     28         27              24        26             3            2             0         1      111
    EAST TEXAS AREA                                                              40         25              15        22             3            1             3         1      110
    MOBILE AREA                                                                  45         27              15        22             0            0             1         0      110
    SOUTHWEST FLORIDA                                                            35         32              21        18             2            0             1         0      109
    LOUISIANA PURCHASE                                                           42         22              21        22             0            0             1         0      108
    BUFFALO TRACE                                                                33         25              26        18             1            1             3         0      107
    NORTHEAST ILLINOIS                                                           33         20              19        25             0            4             5         1      107
    NEVADA AREA                                                                  37         26              16        22             1            2             2         0      106
    SAGAMORE                                                                     37         32              11        21             2            0             2         0      105
    WESTARK AREA                                                                 32         28              20        18             4            2             1         0      105
    OLD HICKORY                                                                  30         29              18        20             3            1             2         0      103
    BLUE RIDGE MOUNTAINS                                                         39         22              10        24             3            2             2         0      102
    MINSI TRAILS                                                                 28         28              17        22             4            2             1         0      102
    PACIFIC SKYLINE                                                              26         23              20        24             3            3             3         0      102
    GLACIER'S EDGE                                                               18         20              27        24             3            3             3         0       98
    GREEN MOUNTAIN                                                               20         22              28        25             0            0             3         0       98
    NORTHERN LIGHTS                                                              26         24              20        21             5            1             1         0       98
    ANTHONY WAYNE AREA                                                           36         20              15        15             3            1             4         1       95
    COLONIAL VIRGINIA                                                            21         26              18        24             0            4             2         0       95
    JERSEY SHORE                                                                 34         20              12        23             3            1             1         0       94
    RAINBOW                                                                      29         22              18        22             1            0             2         0       94
    GREAT ALASKA                                                                 36         26              11        15             1            1             3         0       93
    NORWELA                                                                      30         24               8        26             3            1             1         0       93
    BADEN POWELL                                                                 24         25              19        21             1            0             2         0       92
    CHEROKEE AREA 556                                                            26         21              20        17             3            4             1         0       92
    PIKES PEAK                                                                   29         22              16        18             3            1             2         1       92
    FRENCH CREEK                                                                 15         29              19        20             3            0             5         0       91
    SOUTH PLAINS                                                                 31         16              17        23             0            1             2         0       90
    VENTURA COUNTY                                                               31         17              16        21             3            0             1         1       90
    MECKLENBURG COUNTY                                                           26         20              17        18             1            3             3         0       88
    BAY AREA                                                                     24         23              13        24             1            1             1         0       87
    LEATHERSTOCKING                                                              29         26              13        14             1            2             2         0       87
    CAPE FEAR                                                                    29         20              11        19             1            2             4         0       86
    GRAND COLUMBIA                                                               34         16              17        15             2            0             1         0       85
    LOS PADRES                                                                   30         19              15        20             0            0             1         0       85
    BUFFALO TRAIL                                                                27         19              21        16             0            0             1         0       84
    CENTRAL NORTH CAROLINA                                                       24         17              15        18             2            2             4         0       82
    RIO GRANDE                                                                   26         13              16        17             3            4             3         0       82
    CENTRAL GEORGIA                                                              22         21              19        12             2            2             3         0       81
    GRAND TETON                                                                  27         11              14        20             5            3             1         0       81
    PEE DEE AREA                                                                 18         21              12        22             4            2             1         1       81
    SOUTH GEORGIA                                                                20         17              14        27             1            0             2         0       81
    CALCASIEU                                                                    29         19               9        14             2            1             5         0       79
    PALMETTO                                                                     23         21               6        25             4            0             0         0       79
    PRAIRIELANDS                                                                 25         16              14        19             0            2             2         0       78
    PUERTO RICO                                                                  33         16              15        11             2            0             1         0       78
    EVANGELINE AREA                                                              31         18               8        16             2            0             2         0       77
    ROCKY MOUNTAIN                                                               18         25              13        15             0            1             3         1       76
    HAWK MOUNTAIN                                                                20         29              12        12             0            1             0         0       74
    NORTHEASTERN PENNSYLVANIA                                                    20         25              13        14             1            0             1         0       74
    WASHINGTON CROSSING                                                          23         12              22        15             0            1             1         0       74
    VERDUGO HILLS                                                                21         21              14        14             0            2             1         0       73
    BLACK SWAMP AREA                                                             15         26               9        16             2            0             4         0       72
    GEORGIA-CAROLINA                                                             23          9              11        24             2            1             2         0       72
    REDWOOD EMPIRE                                                               26         16              14        11             2            2             1         0       72
    NORTHWEST TEXAS                                                              17         14              18        17             0            1             3         1       71
    PENNSYLVANIA DUTCH                                                           20         14              18        14             4            1             0         0       71
    TECUMSEH                                                                     25         18              10        14             1            1             1         0       70
    GREAT RIVERS                                                                 22         18              17         6             3            0             3         0       69
    SEQUOYAH                                                                     25         20               9        11             1            0             2         1       69
    FIVE RIVERS                                                                  23         16               8        17             0            1             1         2       68
    BLACK WARRIOR                                                                14         14              17        19             0            2             0         1       67
    HOOSIER TRAILS                                                               21         16              13        15             1            0             0         0       66
    CORONADO AREA                                                                20         18               8        15             1            0             1         2       65




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                                    2
                                                           Case 20-10343-LSS          Doc 5485    Filed 07/02/21    Page 462 of 474




    Unique and Timely Abuse Claim Count by Local Council & Allegation
    Rows 1-264 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against more than one Local Council


                                                                                                                           Touching-     Touching-  Unknown/
                              Local Council                            Penetration     Oral Sex   Masturbation   Groping                                            Missing   Total*
                                                                                                                           Unclothed      Clothed  Unconfirmed

    TEXAS TRAILS                                                                 23         14              11        13             1            0             3         0       65
    FLINT RIVER                                                                  13         12              16        21             1            0             1         0       64
    WESTMORELAND-FAYETTE                                                         16         14              19         9             2            0             3         0       63
    YOCONA AREA                                                                  23         12               8        13             1            2             1         1       61
    GAMEHAVEN                                                                    15         13              13        15             1            2             1         0       60
    ALLEGHENY HIGHLANDS                                                          20         10              14        13             1            0             0         1       59
    BLUE MOUNTAIN                                                                19         10              12        12             2            0             3         1       59
    HAWKEYE AREA                                                                 15         15              13        11             1            2             1         0       58
    WINNEBAGO                                                                    15         10              15        15             1            1             1         0       58
    ALABAMA-FLORIDA                                                              21          9              11        14             0            1             1         0       57
    CIMARRON                                                                     15         15              10        11             2            2             1         1       57
    CONQUISTADOR                                                                 19         18               7        11             1            0             1         0       57
    DANIEL BOONE                                                                 16         14              12        12             1            1             1         0       57
    WEST TENNESSEE AREA                                                          17         16               5        15             1            2             1         0       57
    CADDO AREA                                                                   12         15              12        12             1            1             2         0       55
    PONY EXPRESS                                                                 13          9               6        23             1            1             2         0       55
    OHIO RIVER VALLEY                                                            18          8              11        16             1            0             0         0       54
    CORNHUSKER                                                                   20          8               6        10             3            1             5         0       53
    FAR EAST                                                                     21         14               9         4             2            0             2         1       53
    KATAHDIN AREA                                                                15         12              13        10             1            0             2         0       53
    MORAINE TRAILS                                                               24         10               8         6             1            1             1         0       51
    ABRAHAM LINCOLN                                                              18         16               4        10             1            1             0         0       50
    OVERLAND TRAILS                                                              18         11              10         7             4            0             0         0       50
    TEXAS SOUTHWEST                                                              14         12              12        10             1            1             0         0       50
    CHIPPEWA VALLEY                                                              12          7              12        13             2            1             2         0       49
    SUWANNEE RIVER AREA                                                          12          8              12        13             1            2             1         0       49
    PUSHMATAHA AREA                                                              18          6               8         9             4            2             1         0       48
    CHESTER COUNTY                                                               21         12               8         6             0            0             0         0       47
    SUSQUEHANNA                                                                  13          9              11        10             1            0             1         0       45
    TWIN VALLEY                                                                  12          9              14         7             1            1             1         0       45
    SIOUX                                                                        11         11               8         8             4            1             1         0       44
    MUSKINGUM VALLEY                                                             15         11               5         8             1            0             1         0       41
    VOYAGEURS AREA                                                               15          6              11         8             0            1             0         0       41
    CHOCTAW AREA                                                                 15         11               9         4             1            0             0         0       40
    NORTHWEST GEORGIA                                                            16          5              10         7             0            0             2         0       40
    IROQUOIS TRAIL                                                               13         10               7         7             0            0             1         0       38
    JAYHAWK AREA                                                                 11          9               6        11             0            0             1         0       38
    MOUNTAINEER AREA                                                             17          8               4         8             0            1             0         0       38
    MISSISSIPPI VALLEY                                                           11         11               8         6             0            0             1         0       37
    CENTRAL NEW JERSEY                                                           10          4               8         9             1            0             4         0       36
    VIRGINIA HEADWATERS                                                          10          9               7         8             0            2             0         0       36
    CAPE COD & ISLANDS                                                           12         11               6         5             1            0             0         0       35
    TUSCARORA                                                                     8         12               7         6             1            0             1         0       35
    MASON-DIXON                                                                  12          8               5         6             1            2             0         0       34
    MARIN                                                                         7         14               9         3             0            0             0         0       33
    POTAWATOMI AREA                                                               6         11               5         6             0            1             3         0       32
    BLACK HILLS AREA                                                              8          7              11         3             0            0             1         0       30
    DE SOTO AREA                                                                 13          7               4         6             0            0             0         0       30
    SAMOSET COUNCIL                                                               7         10               7         5             0            1             0         0       30
    ARBUCKLE AREA                                                                11          7               1        10             0            0             0         0       29
    GATEWAY AREA                                                                  6          7               7         5             1            0             2         0       28
    GREATER WYOMING                                                              10          7               6         3             0            1             1         0       28
    CENTRAL MINNESOTA                                                             5          3               8         7             1            2             1         0       27
    NORTHEAST IOWA COUNCIL                                                        6          9               5         6             1            0             0         0       27
    CHEROKEE AREA 469                                                            10          5               5         3             0            0             2         0       25
    SHENANDOAH AREA                                                               7          8               1         7             0            1             1         0       25
    MIDNIGHT SUN                                                                  7          8               4         2             1            1             0         0       23
    BUCKTAIL                                                                      7          6               2         7             0            0             0         0       22
    JUNIATA VALLEY                                                                5          6               7         2             1            1             0         0       22
    RIP VAN WINKLE                                                                2          7               2         3             2            0             1         0       17
    SANTA FE TRAIL                                                                6          3               1         4             0            1             1         0       16
    DIRECT SERVICE                                                                2          5               2         2             2            0             0         0       13
    COLUMBIA-MONTOUR                                                              5          1               0         1             0            0             2         0        9
    HOUSATONIC                                                                    1          4               0         2             1            0             1         0        9
    CHIEF CORNPLANTER                                                             2          2               1         1             0            1             0         0        7
    PIEDMONT 042                                                                  2          2               1         2             0            0             0         0        7
    GREENWICH                                                                     1          2               0         1             0            0             0         0        4
    CENTRAL ESCARPMENT                                                            0          0               0         0             0            0             1         0        1
    GREATER TORONTO                                                               0          1               0         0             0            0             0         0        1
    CENTRAL NEW JERSEY; WASHINGTON CROSSING                                      16          8               8        12             0            0             1         0       45
    CALIFORNIA INLAND EMPIRE; GREATER LOS ANGELES                                21          8               6         5             0            1             1         0       42
    NORTHERN NEW JERSEY; PATRIOTS' PATH                                           6         29               5         2             0            0             0         0       42
    ALOHA; DIRECT SERVICE                                                        10          7               7         3             1            0             0         0       28
    CENTRAL NEW JERSEY; PATRIOTS' PATH                                            6          4               5         8             1            1             0         1       26
    COLONIAL VIRGINIA; TIDEWATER                                                  8          8               2         5             0            0             2         0       25
    CHIEF SEATTLE; PACIFIC HARBORS                                               11          8               2         1             0            0             0         0       22
    CIRCLE TEN; LONGHORN                                                         12          5               3         1             1            0             0         0       22
    GREATER LOS ANGELES; WESTERN LOS ANGELES COUNTY                               7          1              10         3             0            0             0         0       21
    GREATER NIAGARA FRONTIER; IROQUOIS TRAIL                                     11          4               6         0             0            0             0         0       21
    CROSSROADS OF AMERICA; HOOSIER TRAILS                                         8          5               2         4             0            0             0         0       19
    BALTIMORE AREA; NATIONAL CAPITAL AREA                                         5          3               6         4             0            0             0         0       18
    BUCKEYE; LAKE ERIE                                                            7          3               2         1             0            1             3         0       17
    GREATER NEW YORK; HUDSON VALLEY                                               3          4               4         5             0            0             1         0       17
    ATLANTA AREA; NORTHEAST GEORGIA                                               4          5               3         2             1            0             1         0       16
    GOLDEN EMPIRE; GOLDEN GATE AREA                                               6          3               4         3             0            0             0         0       16
    GREATER ALABAMA; MOBILE AREA                                                  3          6               2         2             0            0             3         0       16
    NORTHEAST ILLINOIS; PATHWAY TO ADVENTURE                                      3          5               4         2             0            1             0         0       15
    CONNECTICUT RIVERS; CONNECTICUT YANKEE                                        6          4               3         1             0            0             0         0       14
    CROSSROADS OF AMERICA; DEL-MAR-VA                                             5          7               1         1             0            0             0         0       14
    MAYFLOWER; SPIRIT OF ADVENTURE                                                5          5               1         3             0            0             0         0       14
    SUFFOLK COUNTY; THEODORE ROOSEVELT                                            4          4               2         2             1            0             1         0       14
    GREAT TRAIL; NORTHERN NEW JERSEY                                              4          2               3         2             0            0             1         1       13
    GREATER NEW YORK; NORTHERN NEW JERSEY                                         6          2               3         2             0            0             0         0       13
    GREATER ALABAMA; TUKABATCHEE AREA                                             6          4               1         1             0            0             0         0       12
    MAYFLOWER; NARRAGANSETT                                                       5          4               1         1             1            0             0         0       12




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                                    3
                                                           Case 20-10343-LSS          Doc 5485    Filed 07/02/21    Page 463 of 474




    Unique and Timely Abuse Claim Count by Local Council & Allegation
    Rows 1-264 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against more than one Local Council


                                                                                                                           Touching-     Touching-  Unknown/
                              Local Council                            Penetration     Oral Sex   Masturbation   Groping                                            Missing   Total*
                                                                                                                           Unclothed      Clothed  Unconfirmed

    CHIEF SEATTLE; MOUNT BAKER                                                    5          1               3         1             0            1             0         0       11
    CONNECTICUT YANKEE; GREENWICH                                                 3          3               2         2             1            0             0         0       11
    DANIEL WEBSTER; SPIRIT OF ADVENTURE                                           3          4               4         0             0            0             0         0       11
    GREATER LOS ANGELES; LONG BEACH AREA                                          2          4               3         1             0            0             1         0       11
    GREATER NEW YORK; THEODORE ROOSEVELT                                          5          3               0         2             0            1             0         0       11
    LAS VEGAS AREA; NEVADA AREA                                                   3          2               3         1             1            0             1         0       11
    LASALLE; PATHWAY TO ADVENTURE                                                 3          1               2         3             2            0             0         0       11
    PACIFIC SKYLINE; SILICON VALLEY MONTEREY BAY                                  1          2               4         4             0            0             0         0       11
    IROQUOIS TRAIL; LEATHERSTOCKING                                               4          1               2         3             0            0             0         0       10
    JUNIATA VALLEY; LAUREL HIGHLANDS                                              7          1               1         1             0            0             0         0       10
    OLD HICKORY; OLD NORTH STATE                                                  5          2               1         2             0            0             0         0       10
    CENTRAL FLORIDA; NORTH FLORIDA                                                1          2               2         3             0            0             1         0        9
    CENTRAL MINNESOTA; NORTHERN STAR                                              3          2               3         1             0            0             0         0        9
    CROSSROADS OF AMERICA; SAGAMORE                                               3          1               4         1             0            0             0         0        9
    GREATER LOS ANGELES; ORANGE COUNTY                                            4          2               2         1             0            0             0         0        9
    NORTH FLORIDA; SUWANNEE RIVER AREA                                            4          0               2         3             0            0             0         0        9
    BLACK WARRIOR; GREATER ALABAMA                                                0          7               0         1             0            0             0         0        8
    GOLDEN EMPIRE; GREATER YOSEMITE                                               1          0               4         2             1            0             0         0        8
    GREAT RIVERS; HEART OF AMERICA                                                2          2               1         2             0            1             0         0        8
    LAUREL HIGHLANDS; WESTMORELAND-FAYETTE                                        2          4               0         2             0            0             0         0        8
    MICHIGAN CROSSROADS; PATHWAY TO ADVENTURE                                     2          4               2         0             0            0             0         0        8
    NORTHERN STAR; VOYAGEURS AREA                                                 2          1               2         3             0            0             0         0        8
    ALAMO AREA; SAM HOUSTON AREA                                                  4          1               0         2             0            0             0         0        7
    CASCADE PACIFIC; OREGON TRAIL                                                 2          1               2         1             0            1             0         0        7
    FIVE RIVERS; SENECA WATERWAYS                                                 0          3               2         1             1            0             0         0        7
    GOLDEN GATE AREA; PACIFIC SKYLINE                                             2          4               0         0             1            0             0         0        7
    GREAT TRAIL; LAKE ERIE                                                        1          2               1         2             0            1             0         0        7
    LONGHORN; SAM HOUSTON AREA                                                    0          3               3         0             0            0             1         0        7
    MECKLENBURG COUNTY; PIEDMONT 420                                              3          1               0         3             0            0             0         0        7
    ALLEGHENY HIGHLANDS; SENECA WATERWAYS                                         2          3               1         0             0            0             0         0        6
    BALTIMORE AREA; DEL-MAR-VA                                                    2          3               1         0             0            0             0         0        6
    BAY-LAKES; PATHWAY TO ADVENTURE                                               3          1               1         1             0            0             0         0        6
    CENTRAL NORTH CAROLINA; MECKLENBURG COUNTY                                    3          2               0         0             0            0             1         0        6
    CIRCLE TEN; WESTERN LOS ANGELES COUNTY                                        3          0               1         0             1            1             0         0        6
    CRATER LAKE COUNCIL; LOS PADRES                                               2          2               1         1             0            0             0         0        6
    DAN BEARD; MIAMI VALLEY                                                       3          2               0         1             0            0             0         0        6
    GEORGIA-CAROLINA; INDIAN WATERS                                               0          1               3         2             0            0             0         0        6
    GOLDEN EMPIRE; NEVADA AREA                                                    3          1               1         0             1            0             0         0        6
    HEART OF AMERICA; QUIVIRA                                                     1          2               2         1             0            0             0         0        6
    HEART OF VIRGINIA; TIDEWATER                                                  3          1               1         0             0            1             0         0        6
    KATAHDIN AREA; PINE TREE                                                      0          5               1         0             0            0             0         0        6
    MISSISSIPPI VALLEY; SPIRIT OF ADVENTURE                                       2          1               1         2             0            0             0         0        6
    BAY-LAKES; MICHIGAN CROSSROADS                                                2          1               0         2             0            0             0         0        5
    BUCKEYE; GREAT TRAIL                                                          0          3               0         2             0            0             0         0        5
    CRADLE OF LIBERTY; WASHINGTON CROSSING                                        2          0               1         2             0            0             0         0        5
    DAN BEARD; SIMON KENTON                                                       2          1               0         1             0            0             1         0        5
    DANIEL WEBSTER; HEART OF NEW ENGLAND                                          1          2               1         1             0            0             0         0        5
    GARDEN STATE; JERSEY SHORE                                                    0          2               1         2             0            0             0         0        5
    GREATER NEW YORK; SUFFOLK COUNTY                                              4          0               1         0             0            0             0         0        5
    GULF COAST; SOUTH TEXAS                                                       2          1               2         0             0            0             0         0        5
    HEART OF AMERICA; MID-AMERICA                                                 2          1               0         0             2            0             0         0        5
    LAUREL HIGHLANDS; MORAINE TRAILS                                              2          1               1         1             0            0             0         0        5
    LEATHERSTOCKING; LONGHOUSE                                                    2          0               2         1             0            0             0         0        5
    MIAMI VALLEY; TECUMSEH                                                        2          1               0         2             0            0             0         0        5
    MINSI TRAILS; NORTHERN NEW JERSEY                                             1          2               2         0             0            0             0         0        5
    NEW BIRTH OF FREEDOM; PENNSYLVANIA DUTCH                                      1          2               0         1             1            0             0         0        5
    PATHWAY TO ADVENTURE; THREE FIRES                                             2          2               1         0             0            0             0         0        5
    SOUTHERN SIERRA; WESTERN LOS ANGELES COUNTY                                   3          0               0         1             0            0             1         0        5
    ALAMO AREA; CAPITOL AREA                                                      2          1               0         1             0            0             0         0        4
    ALAMO AREA; TEXAS SOUTHWEST                                                   1          1               1         1             0            0             0         0        4
    ANDREW JACKSON; PINE BURR AREA                                                1          1               0         1             0            0             1         0        4
    ANDREW JACKSON; PUSHMATAHA AREA                                               2          0               1         0             1            0             0         0        4
    ATLANTA AREA; CHATTAHOOCHEE                                                   2          1               0         1             0            0             0         0        4
    BLUE GRASS; LINCOLN HERITAGE                                                  1          1               1         1             0            0             0         0        4
    BUCKSKIN; MOUNTAINEER AREA                                                    1          2               0         0             0            1             0         0        4
    CALIFORNIA INLAND EMPIRE; WESTERN LOS ANGELES COUNTY                          0          3               0         1             0            0             0         0        4
    CAPE FEAR; DEL-MAR-VA                                                         3          0               0         1             0            0             0         0        4
    CENTRAL MINNESOTA; VOYAGEURS AREA                                             1          2               0         1             0            0             0         0        4
    CHESTER COUNTY; WESTCHESTER-PUTNAM                                            0          1               2         1             0            0             0         0        4
    CORONADO AREA; JAYHAWK AREA                                                   0          2               1         1             0            0             0         0        4
    CRADLE OF LIBERTY; MINSI TRAILS                                               1          1               1         1             0            0             0         0        4
    CROSSROADS OF AMERICA; CROSSROADS OF THE WEST                                 2          0               1         1             0            0             0         0        4
    DAN BEARD; HOOSIER TRAILS                                                     1          2               1         0             0            0             0         0        4
    ERIE SHORES; LAKE ERIE                                                        1          1               1         1             0            0             0         0        4
    GREAT ALASKA; MIDNIGHT SUN                                                    0          2               0         2             0            0             0         0        4
    GREAT RIVERS; OZARK TRAILS                                                    1          1               0         2             0            0             0         0        4
    GREATER ST. LOUIS AREA; HEART OF AMERICA                                      2          1               1         0             0            0             0         0        4
    GREATER ST. LOUIS AREA; MISSISSIPPI VALLEY                                    0          2               0         2             0            0             0         0        4
    GREATER ST. LOUIS AREA; PRAIRIELANDS                                          1          1               0         2             0            0             0         0        4
    GREATER TAMPA BAY AREA; SOUTH FLORIDA COUNCIL                                 1          1               1         1             0            0             0         0        4
    GREATER YOSEMITE; SILICON VALLEY MONTEREY BAY                                 1          0               1         2             0            0             0         0        4
    ISTROUMA AREA; LOUISIANA PURCHASE                                             3          1               0         0             0            0             0         0        4
    LONG BEACH AREA; ORANGE COUNTY                                                3          1               0         0             0            0             0         0        4
    LONGHORN; TEXAS TRAILS                                                        1          1               1         1             0            0             0         0        4
    NATIONAL CAPITAL AREA; TIDEWATER                                              2          2               0         0             0            0             0         0        4
    NEVADA AREA; PACIFIC SKYLINE                                                  2          0               1         1             0            0             0         0        4
    NORTHEAST ILLINOIS; SAMOSET COUNCIL                                           1          1               2         0             0            0             0         0        4
    PATHWAY TO ADVENTURE; THREE HARBORS                                           2          1               1         0             0            0             0         0        4
    VERDUGO HILLS; WESTERN LOS ANGELES COUNTY                                     1          2               0         0             1            0             0         0        4
    ABRAHAM LINCOLN; W.D. BOYCE                                                   1          2               0         0             0            0             0         0        3
    ALLEGHENY HIGHLANDS; FRENCH CREEK                                             0          2               1         0             0            0             0         0        3
    ATLANTA AREA; COASTAL GEORGIA                                                 2          0               0         1             0            0             0         0        3
    ATLANTA AREA; FLINT RIVER                                                     1          0               2         0             0            0             0         0        3
    ATLANTA AREA; SOUTH GEORGIA                                                   0          2               0         1             0            0             0         0        3
    BADEN POWELL; CRADLE OF LIBERTY                                               1          1               0         1             0            0             0         0        3




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                                    4
                                                           Case 20-10343-LSS          Doc 5485    Filed 07/02/21    Page 464 of 474




    Unique and Timely Abuse Claim Count by Local Council & Allegation
    Rows 1-264 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against more than one Local Council


                                                                                                                           Touching-     Touching-  Unknown/
                              Local Council                            Penetration     Oral Sex   Masturbation   Groping                                            Missing   Total*
                                                                                                                           Unclothed      Clothed  Unconfirmed

    BLUE GRASS; SEQUOYAH                                                          2          1               0         0             0            0             0         0            3
    BLUE RIDGE MOUNTAINS; TIDEWATER                                               0          0               2         1             0            0             0         0            3
    BLUE RIDGE; PALMETTO                                                          0          1               1         1             0            0             0         0            3
    BUCKEYE; SIMON KENTON                                                         1          2               0         0             0            0             0         0            3
    BUFFALO TRACE; LINCOLN HERITAGE                                               1          2               0         0             0            0             0         0            3
    CADDO AREA; QUAPAW AREA                                                       1          1               1         0             0            0             0         0            3
    CAPITOL AREA; NATIONAL CAPITAL AREA                                           0          1               1         0             0            0             1         0            3
    CASCADE PACIFIC; CRATER LAKE COUNCIL                                          0          0               1         2             0            0             0         0            3
    CASCADE PACIFIC; MOUNT BAKER                                                  2          1               0         0             0            0             0         0            3
    CASCADE PACIFIC; PINE TREE                                                    0          1               2         0             0            0             0         0            3
    CATALINA; GRAND CANYON                                                        2          0               1         0             0            0             0         0            3
    CENTRAL NEW JERSEY; MINSI TRAILS                                              0          1               2         0             0            0             0         0            3
    CENTRAL NORTH CAROLINA; OLD NORTH STATE                                       1          2               0         0             0            0             0         0            3
    CHATTAHOOCHEE; GREATER ALABAMA                                                1          1               1         0             0            0             0         0            3
    CHEROKEE AREA 469; QUAPAW AREA                                                3          0               0         0             0            0             0         0            3
    CROSSROADS OF AMERICA; SIMON KENTON                                           1          0               1         0             0            0             1         0            3
    CROSSROADS OF THE WEST; GRAND TETON                                           0          0               2         1             0            0             0         0            3
    CROSSROADS OF THE WEST; MOUNTAIN WEST                                         1          1               0         0             0            0             1         0            3
    DANIEL BOONE; MECKLENBURG COUNTY                                              1          0               2         0             0            0             0         0            3
    DANIEL WEBSTER; GREATER ST. LOUIS AREA                                        1          1               0         1             0            0             0         0            3
    GARDEN STATE; NORTHERN NEW JERSEY                                             1          0               1         1             0            0             0         0            3
    GARDEN STATE; THEODORE ROOSEVELT                                              2          0               1         0             0            0             0         0            3
    GRAND TETON; MOUNTAIN WEST                                                    2          1               0         0             0            0             0         0            3
    GREAT RIVERS; GREATER ST. LOUIS AREA                                          1          1               0         1             0            0             0         0            3
    GREAT SMOKY MOUNTAIN; MIDDLE TENNESSEE                                        2          0               0         1             0            0             0         0            3
    GREATER LOS ANGELES; GREATER YOSEMITE                                         1          0               0         2             0            0             0         0            3
    GREATER LOS ANGELES; VERDUGO HILLS                                            1          0               1         1             0            0             0         0            3
    GULF STREAM; SOUTH FLORIDA COUNCIL                                            1          0               1         1             0            0             0         0            3
    HEART OF AMERICA; OZARK TRAILS                                                2          1               0         0             0            0             0         0            3
    HEART OF NEW ENGLAND; MAYFLOWER                                               1          1               0         1             0            0             0         0            3
    INLAND NORTHWEST; PACIFIC HARBORS                                             0          0               1         1             0            0             1         0            3
    ISTROUMA AREA; SOUTHEAST LOUISIANA                                            1          1               0         0             1            0             0         0            3
    LONGHOUSE; PATRIOTS' PATH                                                     2          0               0         1             0            0             0         0            3
    LOS PADRES; WESTERN LOS ANGELES COUNTY                                        1          0               1         1             0            0             0         0            3
    MAYFLOWER; WESTCHESTER-PUTNAM                                                 0          0               2         1             0            0             0         0            3
    MECKLENBURG COUNTY; PALMETTO                                                  3          0               0         0             0            0             0         0            3
    MID-AMERICA; MID-IOWA                                                         0          1               0         2             0            0             0         0            3
    MID-AMERICA; NORTHERN STAR                                                    0          1               1         1             0            0             0         0            3
    MINSI TRAILS; NORTHEASTERN PENNSYLVANIA                                       0          1               1         1             0            0             0         0            3
    NATIONAL CAPITAL AREA; VIRGINIA HEADWATERS                                    0          1               0         1             0            1             0         0            3
    NEW BIRTH OF FREEDOM; SUSQUEHANNA                                             0          0               1         2             0            0             0         0            3
    NORTHEAST GEORGIA; NORTHWEST GEORGIA                                          1          0               0         1             1            0             0         0            3
    NORTHEAST ILLINOIS; THREE FIRES                                               0          1               0         2             0            0             0         0            3
    NORTHERN STAR; TWIN VALLEY                                                    1          1               1         0             0            0             0         0            3
    POTAWATOMI AREA; THREE HARBORS                                                2          0               0         1             0            0             0         0            3
    QUAPAW AREA; WESTARK AREA                                                     1          0               2         0             0            0             0         0            3
    TIDEWATER; VIRGINIA HEADWATERS                                                1          0               1         1             0            0             0         0            3
    ALABAMA-FLORIDA; GREATER ALABAMA                                              1          0               1         0             0            0             0         0            2
    ALABAMA-FLORIDA; TUKABATCHEE AREA                                             2          0               0         0             0            0             0         0            2
    ALLEGHENY HIGHLANDS; BALTIMORE AREA                                           1          0               1         0             0            0             0         0            2
    ALLEGHENY HIGHLANDS; BUCKSKIN                                                 0          2               0         0             0            0             0         0            2
    ALLEGHENY HIGHLANDS; GREAT TRAIL                                              1          0               0         1             0            0             0         0            2
    ALLEGHENY HIGHLANDS; LAUREL HIGHLANDS                                         1          0               1         0             0            0             0         0            2
    ALOHA; FAR EAST                                                               1          0               1         0             0            0             0         0            2
    ANDREW JACKSON; CHICKASAW                                                     1          0               1         0             0            0             0         0            2
    ATLANTA AREA; JERSEY SHORE                                                    1          0               1         0             0            0             0         0            2
    ATLANTA AREA; NORTHWEST GEORGIA                                               2          0               0         0             0            0             0         0            2
    BADEN POWELL; JUNIATA VALLEY                                                  2          0               0         0             0            0             0         0            2
    BADEN POWELL; SUSQUEHANNA                                                     0          1               0         1             0            0             0         0            2
    BADEN POWELL; TUSCARORA                                                       0          0               1         1             0            0             0         0            2
    BAY-LAKES; NORTHEAST ILLINOIS                                                 0          2               0         0             0            0             0         0            2
    BAY-LAKES; SAMOSET COUNCIL                                                    0          1               1         0             0            0             0         0            2
    BLACK HILLS AREA; SIOUX                                                       2          0               0         0             0            0             0         0            2
    BLACK SWAMP AREA; BUCKEYE                                                     1          0               1         0             0            0             0         0            2
    BLACK SWAMP AREA; ERIE SHORES                                                 0          1               1         0             0            0             0         0            2
    BLACK SWAMP AREA; SIMON KENTON                                                0          2               0         0             0            0             0         0            2
    BLACKHAWK AREA; PATHWAY TO ADVENTURE                                          1          0               1         0             0            0             0         0            2
    BLUE GRASS; LAUREL HIGHLANDS                                                  1          1               0         0             0            0             0         0            2
    BLUE GRASS; SIMON KENTON                                                      0          1               0         1             0            0             0         0            2
    BLUE MOUNTAIN; CASCADE PACIFIC                                                1          0               1         0             0            0             0         0            2
    BLUE MOUNTAIN; INLAND NORTHWEST                                               0          0               2         0             0            0             0         0            2
    BUCKSKIN; SIMON KENTON                                                        1          1               0         0             0            0             0         0            2
    BUFFALO TRAIL; TEXAS TRAILS                                                   2          0               0         0             0            0             0         0            2
    CALCASIEU; LOUISIANA PURCHASE                                                 1          0               1         0             0            0             0         0            2
    CALIFORNIA INLAND EMPIRE; GOLDEN EMPIRE                                       1          0               1         0             0            0             0         0            2
    CALIFORNIA INLAND EMPIRE; SAN DIEGO - IMPERIAL COUNCIL                        1          1               0         0             0            0             0         0            2
    CASCADE PACIFIC; PACIFIC HARBORS                                              1          0               0         1             0            0             0         0            2
    CENTRAL GEORGIA; COASTAL GEORGIA                                              2          0               0         0             0            0             0         0            2
    CENTRAL GEORGIA; SOUTH GEORGIA                                                1          0               1         0             0            0             0         0            2
    CENTRAL NORTH CAROLINA; OCCONEECHEE                                           1          1               0         0             0            0             0         0            2
    CHATTAHOOCHEE; FLINT RIVER                                                    0          1               1         0             0            0             0         0            2
    CHEROKEE AREA 469; INDIAN NATIONS                                             1          1               0         0             0            0             0         0            2
    CHEROKEE AREA 556; NORTHWEST GEORGIA                                          2          0               0         0             0            0             0         0            2
    CHESTER COUNTY; CRADLE OF LIBERTY                                             1          1               0         0             0            0             0         0            2
    CHIEF SEATTLE; INLAND NORTHWEST                                               0          0               0         2             0            0             0         0            2
    CHIPPEWA VALLEY; NORTHERN STAR                                                1          1               0         0             0            0             0         0            2
    CIRCLE TEN; SAM HOUSTON AREA                                                  0          0               1         1             0            0             0         0            2
    COASTAL CAROLINA; PEE DEE AREA                                                0          1               0         1             0            0             0         0            2
    CONNECTICUT RIVERS; HEART OF NEW ENGLAND                                      0          1               0         1             0            0             0         0            2
    CONNECTICUT RIVERS; NARRAGANSETT                                              1          1               0         0             0            0             0         0            2
    CONNECTICUT RIVERS; WESTERN MASSACHUSETTS                                     0          2               0         0             0            0             0         0            2
    CONNECTICUT YANKEE; HOUSATONIC                                                1          1               0         0             0            0             0         0            2
    CONQUISTADOR; GREAT SOUTHWEST                                                 0          2               0         0             0            0             0         0            2
    CRADLE OF LIBERTY; LAUREL HIGHLANDS                                           0          0               1         0             1            0             0         0            2
    CRATER LAKE COUNCIL; OREGON TRAIL                                             1          0               1         0             0            0             0         0            2




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                                        5
                                                           Case 20-10343-LSS          Doc 5485    Filed 07/02/21    Page 465 of 474




    Unique and Timely Abuse Claim Count by Local Council & Allegation
    Rows 1-264 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against more than one Local Council


                                                                                                                           Touching-     Touching-  Unknown/
                              Local Council                            Penetration     Oral Sex   Masturbation   Groping                                            Missing   Total*
                                                                                                                           Unclothed      Clothed  Unconfirmed

    CROSSROADS OF AMERICA; DAN BEARD                                              0          1               1         0             0            0             0         0            2
    CROSSROADS OF AMERICA; GREATER ST. LOUIS AREA                                 1          0               0         0             0            0             1         0            2
    CROSSROADS OF AMERICA; MIAMI VALLEY                                           0          0               0         1             1            0             0         0            2
    CROSSROADS OF AMERICA; MICHIGAN CROSSROADS                                    0          1               1         0             0            0             0         0            2
    CROSSROADS OF AMERICA; MINSI TRAILS                                           1          0               1         0             0            0             0         0            2
    DANIEL BOONE; EAST CAROLINA                                                   0          1               0         0             0            0             1         0            2
    DANIEL WEBSTER; GREEN MOUNTAIN                                                1          0               0         1             0            0             0         0            2
    DANIEL WEBSTER; MAYFLOWER                                                     0          0               0         2             0            0             0         0            2
    DANIEL WEBSTER; NARRAGANSETT                                                  2          0               0         0             0            0             0         0            2
    DENVER AREA; GREAT SOUTHWEST                                                  1          0               0         1             0            0             0         0            2
    DENVER AREA; LONGS PEAK COUNCIL                                               1          0               1         0             0            0             0         0            2
    DENVER AREA; PIKES PEAK                                                       0          1               1         0             0            0             0         0            2
    EAST CAROLINA; INDIAN WATERS                                                  0          0               0         2             0            0             0         0            2
    EAST CAROLINA; MECKLENBURG COUNTY                                             1          0               0         1             0            0             0         0            2
    EAST CAROLINA; OCCONEECHEE                                                    1          0               0         1             0            0             0         0            2
    EAST CAROLINA; OLD NORTH STATE                                                0          0               2         0             0            0             0         0            2
    EAST CAROLINA; PIEDMONT 420                                                   0          0               1         1             0            0             0         0            2
    EVANGELINE AREA; LOUISIANA PURCHASE                                           0          1               1         0             0            0             0         0            2
    FIVE RIVERS; GREATER NEW YORK                                                 2          0               0         0             0            0             0         0            2
    FIVE RIVERS; OHIO RIVER VALLEY                                                1          1               0         0             0            0             0         0            2
    FRENCH CREEK; LAUREL HIGHLANDS                                                1          1               0         0             0            0             0         0            2
    GARDEN STATE; PATRIOTS' PATH                                                  0          1               1         0             0            0             0         0            2
    GOLDEN EMPIRE; GREATER LOS ANGELES                                            0          0               2         0             0            0             0         0            2
    GOLDEN EMPIRE; NORTHERN STAR                                                  1          1               0         0             0            0             0         0            2
    GOLDEN EMPIRE; PACIFIC SKYLINE                                                1          0               1         0             0            0             0         0            2
    GOLDEN EMPIRE; SEQUOIA                                                        0          1               0         1             0            0             0         0            2
    GOLDEN EMPIRE; SILICON VALLEY MONTEREY BAY                                    2          0               0         0             0            0             0         0            2
    GOLDEN GATE AREA; GREATER YOSEMITE                                            1          0               0         0             0            0             1         0            2
    GOLDEN GATE AREA; ORANGE COUNTY                                               1          0               0         1             0            0             0         0            2
    GOLDEN GATE AREA; PATRIOTS' PATH                                              1          0               1         0             0            0             0         0            2
    GOLDEN GATE AREA; PIEDMONT 042                                                0          0               1         0             1            0             0         0            2
    GOLDEN GATE AREA; REDWOOD EMPIRE                                              1          1               0         0             0            0             0         0            2
    GRAND COLUMBIA; INLAND NORTHWEST                                              0          2               0         0             0            0             0         0            2
    GREAT RIVERS; PONY EXPRESS                                                    0          1               0         1             0            0             0         0            2
    GREATER LOS ANGELES; PATHWAY TO ADVENTURE                                     1          1               0         0             0            0             0         0            2
    GREATER LOS ANGELES; SAM HOUSTON AREA                                         1          0               0         1             0            0             0         0            2
    GREATER NEW YORK; GREATER NIAGARA FRONTIER                                    0          0               0         2             0            0             0         0            2
    GREATER NEW YORK; IROQUOIS TRAIL                                              1          0               1         0             0            0             0         0            2
    GREATER NEW YORK; WESTCHESTER-PUTNAM                                          1          0               0         1             0            0             0         0            2
    GREATER ST. LOUIS AREA; NORTHEAST ILLINOIS                                    0          1               0         1             0            0             0         0            2
    GREATER YOSEMITE; SEQUOIA                                                     0          1               1         0             0            0             0         0            2
    GREEN MOUNTAIN; WESTERN MASSACHUSETTS                                         0          1               1         0             0            0             0         0            2
    GULF COAST; LONGHORN                                                          2          0               0         0             0            0             0         0            2
    HAWK MOUNTAIN; MINSI TRAILS                                                   0          0               1         1             0            0             0         0            2
    HAWKEYE AREA; WINNEBAGO                                                       0          1               0         1             0            0             0         0            2
    HEART OF AMERICA; JAYHAWK AREA                                                0          1               1         0             0            0             0         0            2
    HEART OF NEW ENGLAND; WESTERN MASSACHUSETTS                                   1          0               0         1             0            0             0         0            2
    HUDSON VALLEY; WESTCHESTER-PUTNAM                                             1          0               1         0             0            0             0         0            2
    ILLOWA; MISSISSIPPI VALLEY                                                    1          1               0         0             0            0             0         0            2
    INDIAN NATIONS; LAST FRONTIER                                                 1          1               0         0             0            0             0         0            2
    INDIAN WATERS; PALMETTO                                                       1          0               0         1             0            0             0         0            2
    INLAND NORTHWEST; MONTANA                                                     1          0               0         1             0            0             0         0            2
    LAKE ERIE; SIMON KENTON                                                       0          1               0         1             0            0             0         0            2
    LAKE ERIE; WESTERN MASSACHUSETTS                                              0          1               0         1             0            0             0         0            2
    LASALLE; SAGAMORE                                                             2          0               0         0             0            0             0         0            2
    LAUREL HIGHLANDS; NATIONAL CAPITAL AREA                                       1          0               0         0             1            0             0         0            2
    LAUREL HIGHLANDS; OHIO RIVER VALLEY                                           2          0               0         0             0            0             0         0            2
    LAUREL HIGHLANDS; SUSQUEHANNA                                                 1          1               0         0             0            0             0         0            2
    LEATHERSTOCKING; TWIN RIVERS                                                  0          0               0         1             0            0             1         0            2
    LONG BEACH AREA; SILICON VALLEY MONTEREY BAY                                  1          0               1         0             0            0             0         0            2
    LONGHOUSE; SENECA WATERWAYS                                                   0          2               0         0             0            0             0         0            2
    LONGS PEAK COUNCIL; PIKES PEAK                                                0          0               1         1             0            0             0         0            2
    LOS PADRES; SEQUOIA                                                           0          0               1         1             0            0             0         0            2
    MARIN; PACIFIC SKYLINE                                                        0          1               1         0             0            0             0         0            2
    MARIN; WESTERN LOS ANGELES COUNTY                                             2          0               0         0             0            0             0         0            2
    MAYFLOWER; TRANSATLANTIC                                                      1          0               1         0             0            0             0         0            2
    MECKLENBURG COUNTY; NATIONAL CAPITAL AREA                                     1          0               0         1             0            0             0         0            2
    MECKLENBURG COUNTY; OLD NORTH STATE                                           0          0               0         1             0            1             0         0            2
    MIAMI VALLEY; SIMON KENTON                                                    0          1               0         1             0            0             0         0            2
    MICHIGAN CROSSROADS; NORTHEAST ILLINOIS                                       0          0               1         1             0            0             0         0            2
    MICHIGAN CROSSROADS; NORTHERN LIGHTS                                          1          1               0         0             0            0             0         0            2
    MID-AMERICA; NATIONAL CAPITAL AREA                                            1          1               0         0             0            0             0         0            2
    MID-AMERICA; OVERLAND TRAILS                                                  2          0               0         0             0            0             0         0            2
    MID-IOWA; TWIN RIVERS                                                         0          1               0         1             0            0             0         0            2
    MIDDLE TENNESSEE; WEST TENNESSEE AREA                                         2          0               0         0             0            0             0         0            2
    MINSI TRAILS; PATRIOTS' PATH                                                  0          0               0         2             0            0             0         0            2
    MONMOUTH; PATRIOTS' PATH                                                      2          0               0         0             0            0             0         0            2
    NARRAGANSETT; SUFFOLK COUNTY                                                  1          0               0         0             0            0             1         0            2
    NORTH FLORIDA; SOUTH FLORIDA COUNCIL                                          0          0               1         1             0            0             0         0            2
    NORTHEAST ILLINOIS; POTAWATOMI AREA                                           1          1               0         0             0            0             0         0            2
    NORTHEAST IOWA COUNCIL; WINNEBAGO                                             0          0               1         1             0            0             0         0            2
    NORTHERN LIGHTS; NORTHERN STAR                                                1          0               0         1             0            0             0         0            2
    NORTHERN NEW JERSEY; SPIRIT OF ADVENTURE                                      0          0               1         0             0            1             0         0            2
    NORTHERN NEW JERSEY; WASHINGTON CROSSING                                      0          1               1         0             0            0             0         0            2
    OCCONEECHEE; OLD HICKORY                                                      1          1               0         0             0            0             0         0            2
    OLD HICKORY; PIEDMONT 420                                                     0          1               0         1             0            0             0         0            2
    OZARK TRAILS; QUIVIRA                                                         1          1               0         0             0            0             0         0            2
    PATHWAY TO ADVENTURE; RAINBOW                                                 0          1               1         0             0            0             0         0            2
    SAM HOUSTON AREA; THREE RIVERS                                                0          0               0         2             0            0             0         0            2
    SEQUOIA; SEQUOYAH                                                             1          0               0         0             1            0             0         0            2
    SHENANDOAH AREA; TIDEWATER                                                    0          1               1         0             0            0             0         0            2
    SILICON VALLEY MONTEREY BAY; TWIN RIVERS                                      1          0               0         1             0            0             0         0            2
    ABRAHAM LINCOLN; DAN BEARD                                                    1          0               0         0             0            0             0         0            1
    ABRAHAM LINCOLN; GREATER ST. LOUIS AREA                                       0          1               0         0             0            0             0         0            1
    ABRAHAM LINCOLN; PATHWAY TO ADVENTURE                                         1          0               0         0             0            0             0         0            1




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                                        6
                                                           Case 20-10343-LSS         Doc 5485    Filed 07/02/21     Page 466 of 474




    Unique and Timely Abuse Claim Count by Local Council & Allegation
    Rows 1-264 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against more than one Local Council


                                                                                                                           Touching-    Touching-  Unknown/
                              Local Council                            Penetration    Oral Sex   Masturbation   Groping                                         Missing   Total*
                                                                                                                           Unclothed     Clothed  Unconfirmed

    ABRAHAM LINCOLN; THREE FIRES                                     0      1           0         0          0         0           0      0      1
    ALABAMA-FLORIDA; GULF COAST                                      1      0           0         0          0         0           0      0      1
    ALABAMA-FLORIDA; TRANSATLANTIC                                   0      0           1         0          0         0           0      0      1
    ALAMO AREA; BAY AREA; CIRCLE TEN                                 0      1           0         0          0         0           0      0      1
    ALAMO AREA; CAPITOL AREA; PINE BURR AREA                         0      1           0         0          0         0           0      0      1
    ALAMO AREA; CAPITOL AREA; SAM HOUSTON AREA                       0      0           0         1          0         0           0      0      1
    ALAMO AREA; GREATER NEW YORK                                     0      1           0         0          0         0           0      0      1
    ALAMO AREA; LONGHORN                                             0      0           1         0          0         0           0      0      1
    ALAMO AREA; SOUTH TEXAS                                          0      0           1         0          0         0           0      0      1
    ALAMO AREA; SPIRIT OF ADVENTURE                                  0      1           0         0          0         0           0      0      1
    ALAMO AREA; WESTARK AREA                                         0      0           0         1          0         0           0      0      1
    ALLEGHENY HIGHLANDS; ATLANTA AREA; BUFFALO TRAIL; GREAT TRAIL; GULF
                                                                     1 STREAM;
                                                                            0 INDIAN WATERS;
                                                                                        0    LAS VEGAS
                                                                                                  0    AREA; 0LONGHORN;0MICHIGAN CROSSROADS;
                                                                                                                                   0      0 PATHWAY
                                                                                                                                                 1 TO ADVENTURE; POTAWAT
    ALLEGHENY HIGHLANDS; BADEN POWELL                                1      0           0         0          0         0           0      0      1
    ALLEGHENY HIGHLANDS; BLACK SWAMP AREA                            0      0           0         0          1         0           0      0      1
    ALLEGHENY HIGHLANDS; BUCKTAIL                                    0      1           0         0          0         0           0      0      1
    ALLEGHENY HIGHLANDS; CHICKASAW                                   1      0           0         0          0         0           0      0      1
    ALLEGHENY HIGHLANDS; GREATER NIAGARA FRONTIER                    0      0           0         0          0         0           1      0      1
    ALLEGHENY HIGHLANDS; GREATER NIAGARA FRONTIER; IROQUOIS TRAIL 0         1           0         0          0         0           0      0      1
    ALLEGHENY HIGHLANDS; LEATHERSTOCKING                             1      0           0         0          0         0           0      0      1
    ALLEGHENY HIGHLANDS; LOS PADRES; VENTURA COUNTY                  1      0           0         0          0         0           0      0      1
    ALOHA; CROSSROADS OF THE WEST                                    1      0           0         0          0         0           0      0      1
    ALOHA; GOLDEN GATE AREA                                          0      0           1         0          0         0           0      0      1
    ALOHA; GREAT SOUTHWEST                                           1      0           0         0          0         0           0      0      1
    ALOHA; MICHIGAN CROSSROADS; NORTHEAST ILLINOIS; THREE HARBORS 1         0           0         0          0         0           0      0      1
    ALOHA; PACIFIC SKYLINE                                           1      0           0         0          0         0           0      0      1
    ALOHA; TEXAS SOUTHWEST; TRANSATLANTIC                            0      1           0         0          0         0           0      0      1
    ALOHA; WESTERN LOS ANGELES COUNTY                                0      0           1         0          0         0           0      0      1
    ANDREW JACKSON; ISTROUMA AREA                                    0      0           0         0          1         0           0      0      1
    ANDREW JACKSON; MICHIGAN CROSSROADS                              1      0           0         0          0         0           0      0      1
    ANDREW JACKSON; SAM HOUSTON AREA                                 0      0           1         0          0         0           0      0      1
    ANTHONY WAYNE AREA; CROSSROADS OF AMERICA                        1      0           0         0          0         0           0      0      1
    ANTHONY WAYNE AREA; ERIE SHORES                                  0      0           0         1          0         0           0      0      1
    ANTHONY WAYNE AREA; LASALLE                                      0      1           0         0          0         0           0      0      1
    ANTHONY WAYNE AREA; MICHIGAN CROSSROADS                          1      0           0         0          0         0           0      0      1
    ANTHONY WAYNE AREA; SAGAMORE                                     0      1           0         0          0         0           0      0      1
    ARBUCKLE AREA; LAST FRONTIER                                     0      1           0         0          0         0           0      0      1
    ATLANTA AREA; BLUE GRASS                                         0      0           0         1          0         0           0      0      1
    ATLANTA AREA; CENTRAL GEORGIA                                    0      0           0         1          0         0           0      0      1
    ATLANTA AREA; CENTRAL GEORGIA; JERSEY SHORE; TRANSATLANTIC       1      0           0         0          0         0           0      0      1
    ATLANTA AREA; DANIEL BOONE                                       1      0           0         0          0         0           0      0      1
    ATLANTA AREA; GEORGIA-CAROLINA                                   0      1           0         0          0         0           0      0      1
    ATLANTA AREA; GREAT SOUTHWEST                                    1      0           0         0          0         0           0      0      1
    ATLANTA AREA; GREATER ALABAMA                                    0      0           0         1          0         0           0      0      1
    ATLANTA AREA; GREATER ST. LOUIS AREA                             0      0           0         0          0         0           1      0      1
    ATLANTA AREA; NEVADA AREA                                        1      0           0         0          0         0           0      0      1
    ATLANTA AREA; NORTH FLORIDA                                      1      0           0         0          0         0           0      0      1
    ATLANTA AREA; OLD NORTH STATE                                    0      0           0         1          0         0           0      0      1
    ATLANTA AREA; PATHWAY TO ADVENTURE                               1      0           0         0          0         0           0      0      1
    ATLANTA AREA; SAN DIEGO - IMPERIAL COUNCIL                       0      1           0         0          0         0           0      0      1
    ATLANTA AREA; SUWANNEE RIVER AREA                                0      1           0         0          0         0           0      0      1
    ATLANTA AREA; TUKABATCHEE AREA                                   1      0           0         0          0         0           0      0      1
    BADEN POWELL; CRADLE OF LIBERTY; CROSSROADS OF AMERICA           0      1           0         0          0         0           0      0      1
    BADEN POWELL; DEL-MAR-VA                                         0      0           0         1          0         0           0      0      1
    BADEN POWELL; GARDEN STATE                                       1      0           0         0          0         0           0      0      1
    BADEN POWELL; LAST FRONTIER                                      0      1           0         0          0         0           0      0      1
    BADEN POWELL; LAUREL HIGHLANDS                                   1      0           0         0          0         0           0      0      1
    BADEN POWELL; LONGHOUSE; THREE FIRES                             0      0           0         1          0         0           0      0      1
    BADEN POWELL; NATIONAL CAPITAL AREA                              0      1           0         0          0         0           0      0      1
    BADEN POWELL; PATRIOTS' PATH                                     1      0           0         0          0         0           0      0      1
    BADEN POWELL; SOUTH FLORIDA COUNCIL                              0      1           0         0          0         0           0      0      1
    BADEN POWELL; SPIRIT OF ADVENTURE                                1      0           0         0          0         0           0      0      1
    BADEN POWELL; TWIN RIVERS                                        1      0           0         0          0         0           0      0      1
    BALTIMORE AREA; CHESTER COUNTY                                   0      1           0         0          0         0           0      0      1
    BALTIMORE AREA; GRAND CANYON                                     1      0           0         0          0         0           0      0      1
    BALTIMORE AREA; GREATER ST. LOUIS AREA                           0      0           0         1          0         0           0      0      1
    BALTIMORE AREA; LAUREL HIGHLANDS                                 0      1           0         0          0         0           0      0      1
    BALTIMORE AREA; LINCOLN HERITAGE                                 0      0           1         0          0         0           0      0      1
    BALTIMORE AREA; MASON-DIXON                                      0      0           0         0          1         0           0      0      1
    BALTIMORE AREA; NATIONAL CAPITAL AREA; PATRIOTS' PATH            0      0           0         1          0         0           0      0      1
    BAY AREA; HEART OF AMERICA                                       0      1           0         0          0         0           0      0      1
    BAY-LAKES; CASCADE PACIFIC                                       0      1           0         0          0         0           0      0      1
    BAY-LAKES; GLACIER'S EDGE                                        1      0           0         0          0         0           0      0      1
    BAY-LAKES; LAUREL HIGHLANDS                                      0      1           0         0          0         0           0      0      1
    BAY-LAKES; NORTHERN STAR                                         0      0           1         0          0         0           0      0      1
    BAY-LAKES; OREGON TRAIL                                          0      0           0         1          0         0           0      0      1
    BAY-LAKES; PACIFIC HARBORS                                       0      0           0         1          0         0           0      0      1
    BAY-LAKES; POTAWATOMI AREA                                       0      1           0         0          0         0           0      0      1
    BAY-LAKES; RAINBOW                                               0      0           0         0          0         0           1      0      1
    BAY-LAKES; REDWOOD EMPIRE                                        0      0           0         1          0         0           0      0      1
    BAY-LAKES; THREE FIRES                                           1      0           0         0          0         0           0      0      1
    BAY-LAKES; THREE HARBORS                                         0      1           0         0          0         0           0      0      1
    BAY-LAKES; TWIN RIVERS                                           0      1           0         0          0         0           0      0      1
    BLACK HILLS AREA; GREATER ALABAMA                                1      0           0         0          0         0           0      0      1
    BLACK HILLS AREA; MONTANA                                        1      0           0         0          0         0           0      0      1
    BLACK SWAMP AREA; JAYHAWK AREA                                   0      0           1         0          0         0           0      0      1
    BLACK SWAMP AREA; WESTERN LOS ANGELES COUNTY                     0      0           1         0          0         0           0      0      1
    BLACK WARRIOR; TUKABATCHEE AREA                                  0      0           1         0          0         0           0      0      1
    BLACKHAWK AREA; BUCKEYE                                          1      0           0         0          0         0           0      0      1
    BLACKHAWK AREA; CONNECTICUT RIVERS; CONNECTICUT YANKEE           1      0           0         0          0         0           0      0      1
    BLACKHAWK AREA; CROSSROADS OF AMERICA                            0      1           0         0          0         0           0      0      1
    BLACKHAWK AREA; NORTHEAST ILLINOIS                               0      0           1         0          0         0           0      0      1
    BLACKHAWK AREA; RAINBOW                                          0      1           0         0          0         0           0      0      1
    BLACKHAWK AREA; THREE RIVERS                                     0      1           0         0          0         0           0      0      1
    BLUE GRASS; DAN BEARD                                            0      0           1         0          0         0           0      0      1
    BLUE MOUNTAIN; PATRIOTS' PATH                                    1      0           0         0          0         0           0      0      1




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                                7
                                                           Case 20-10343-LSS         Doc 5485    Filed 07/02/21     Page 467 of 474




    Unique and Timely Abuse Claim Count by Local Council & Allegation
    Rows 1-264 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against more than one Local Council


                                                                                                                           Touching-     Touching-  Unknown/
                              Local Council                            Penetration    Oral Sex   Masturbation    Groping                                            Missing   Total*
                                                                                                                           Unclothed      Clothed  Unconfirmed

    BLUE MOUNTAIN; SOUTHEAST LOUISIANA                           1                           0               0         0             0            0             0         0            1
    BLUE RIDGE MOUNTAINS; CASCADE PACIFIC                        0                           0               0         1             0            0             0         0            1
    BLUE RIDGE MOUNTAINS; CROSSROADS OF AMERICA                  0                           1               0         0             0            0             0         0            1
    BLUE RIDGE MOUNTAINS; HEART OF VIRGINIA                      0                           0               0         0             0            0             1         0            1
    BLUE RIDGE MOUNTAINS; NEW BIRTH OF FREEDOM                   0                           0               1         0             0            0             0         0            1
    BLUE RIDGE MOUNTAINS; OLD NORTH STATE                        0                           1               0         0             0            0             0         0            1
    BLUE RIDGE MOUNTAINS; SHENANDOAH AREA                        0                           1               0         0             0            0             0         0            1
    BLUE RIDGE; CHICKASAW                                        0                           1               0         0             0            0             0         0            1
    BLUE RIDGE; OCCONEECHEE                                      1                           0               0         0             0            0             0         0            1
    BUCKEYE; GREAT TRAIL; LAKE ERIE                              1                           0               0         0             0            0             0         0            1
    BUCKEYE; GREEN MOUNTAIN                                      0                           0               0         1             0            0             0         0            1
    BUCKEYE; HEART OF AMERICA                                    0                           1               0         0             0            0             0         0            1
    BUCKEYE; LAKE ERIE; MAYFLOWER; NARRAGANSETT                  1                           0               0         0             0            0             0         0            1
    BUCKEYE; MUSKINGUM VALLEY                                    0                           0               1         0             0            0             0         0            1
    BUCKEYE; TECUMSEH                                            1                           0               0         0             0            0             0         0            1
    BUCKEYE; TUSCARORA                                           0                           0               0         0             1            0             0         0            1
    BUCKSKIN; DENVER AREA; PIKES PEAK                            1                           0               0         0             0            0             0         0            1
    BUCKSKIN; MECKLENBURG COUNTY                                 1                           0               0         0             0            0             0         0            1
    BUCKSKIN; SENECA WATERWAYS                                   1                           0               0         0             0            0             0         0            1
    BUCKTAIL; EAST TEXAS AREA; NORWELA                           1                           0               0         0             0            0             0         0            1
    BUCKTAIL; GEORGIA-CAROLINA                                   1                           0               0         0             0            0             0         0            1
    BUCKTAIL; LAUREL HIGHLANDS                                   0                           0               1         0             0            0             0         0            1
    BUFFALO TRACE; BUFFALO TRAIL                                 1                           0               0         0             0            0             0         0            1
    BUFFALO TRACE; CROSSROADS OF AMERICA                         1                           0               0         0             0            0             0         0            1
    BUFFALO TRACE; MICHIGAN CROSSROADS                           1                           0               0         0             0            0             0         0            1
    BUFFALO TRACE; SAGAMORE                                      1                           0               0         0             0            0             0         0            1
    BUFFALO TRAIL; CADDO AREA                                    0                           1               0         0             0            0             0         0            1
    BUFFALO TRAIL; DIRECT SERVICE                                0                           0               1         0             0            0             0         0            1
    BUFFALO TRAIL; SOUTH PLAINS                                  1                           0               0         0             0            0             0         0            1
    CADDO AREA; CHICKASAW; DE SOTO AREA; QUAPAW AREA; WESTARK AREA
                                                                 1                           0               0         0             0            0             0         0            1
    CADDO AREA; CIRCLE TEN                                       1                           0               0         0             0            0             0         0            1
    CADDO AREA; CIRCLE TEN; EAST TEXAS AREA; RIO GRANDE          0                           1               0         0             0            0             0         0            1
    CADDO AREA; DE SOTO AREA                                     0                           1               0         0             0            0             0         0            1
    CADDO AREA; NORWELA                                          1                           0               0         0             0            0             0         0            1
    CALCASIEU; EVANGELINE AREA                                   0                           0               0         1             0            0             0         0            1
    CALCASIEU; SOUTHEAST LOUISIANA                               0                           0               0         1             0            0             0         0            1
    CALIFORNIA INLAND EMPIRE; CENTRAL FLORIDA                    0                           0               0         0             0            1             0         0            1
    CALIFORNIA INLAND EMPIRE; CROSSROADS OF THE WEST             0                           1               0         0             0            0             0         0            1
    CALIFORNIA INLAND EMPIRE; LAS VEGAS AREA                     0                           0               0         1             0            0             0         0            1
    CALIFORNIA INLAND EMPIRE; LONG BEACH AREA                    1                           0               0         0             0            0             0         0            1
    CALIFORNIA INLAND EMPIRE; NATIONAL CAPITAL AREA              0                           1               0         0             0            0             0         0            1
    CALIFORNIA INLAND EMPIRE; ORANGE COUNTY                      0                           0               0         1             0            0             0         0            1
    CALIFORNIA INLAND EMPIRE; RIO GRANDE                         1                           0               0         0             0            0             0         0            1
    CALIFORNIA INLAND EMPIRE; VENTURA COUNTY                     1                           0               0         0             0            0             0         0            1
    CALIFORNIA INLAND EMPIRE; YUCCA                              1                           0               0         0             0            0             0         0            1
    CAPE COD & ISLANDS; FAR EAST                                 0                           0               0         1             0            0             0         0            1
    CAPE COD & ISLANDS; FAR EAST; LAS VEGAS AREA                 0                           0               0         1             0            0             0         0            1
    CAPE COD & ISLANDS; GREATER NEW YORK                         1                           0               0         0             0            0             0         0            1
    CAPE COD & ISLANDS; MAYFLOWER; NARRAGANSETT                  1                           0               0         0             0            0             0         0            1
    CAPE COD & ISLANDS; NARRAGANSETT                             1                           0               0         0             0            0             0         0            1
    CAPE COD & ISLANDS; NATIONAL CAPITAL AREA                    1                           0               0         0             0            0             0         0            1
    CAPE COD & ISLANDS; SAGAMORE                                 0                           0               0         0             0            0             1         0            1
    CAPE COD & ISLANDS; SPIRIT OF ADVENTURE                      0                           1               0         0             0            0             0         0            1
    CAPE COD & ISLANDS; TWIN RIVERS                              0                           0               1         0             0            0             0         0            1
    CAPE FEAR; CENTRAL NORTH CAROLINA; EAST CAROLINA             0                           1               0         0             0            0             0         0            1
    CAPE FEAR; DANIEL BOONE                                      0                           0               0         1             0            0             0         0            1
    CAPE FEAR; EAST CAROLINA                                     1                           0               0         0             0            0             0         0            1
    CAPE FEAR; MECKLENBURG COUNTY                                0                           1               0         0             0            0             0         0            1
    CAPE FEAR; OLD HICKORY                                       0                           0               1         0             0            0             0         0            1
    CAPE FEAR; PIEDMONT 420                                      1                           0               0         0             0            0             0         0            1
    CAPITOL AREA; DENVER AREA                                    1                           0               0         0             0            0             0         0            1
    CAPITOL AREA; GREATER LOS ANGELES; SAM HOUSTON AREA          1                           0               0         0             0            0             0         0            1
    CAPITOL AREA; LONGHORN                                       0                           0               0         1             0            0             0         0            1
    CAPITOL AREA; TEXAS TRAILS                                   0                           0               0         0             0            0             1         0            1
    CASCADE PACIFIC; CROSSROADS OF THE WEST                      1                           0               0         0             0            0             0         0            1
    CASCADE PACIFIC; GOLDEN EMPIRE                               1                           0               0         0             0            0             0         0            1
    CASCADE PACIFIC; GRAND COLUMBIA                              0                           0               1         0             0            0             0         0            1
    CASCADE PACIFIC; INDIAN NATIONS                              1                           0               0         0             0            0             0         0            1
    CASCADE PACIFIC; MONTANA                                     1                           0               0         0             0            0             0         0            1
    CASCADE PACIFIC; PENNSYLVANIA DUTCH                          1                           0               0         0             0            0             0         0            1
    CASCADE PACIFIC; TUSCARORA                                   1                           0               0         0             0            0             0         0            1
    CATALINA; LAS VEGAS AREA                                     0                           0               0         1             0            0             0         0            1
    CATALINA; LONGS PEAK COUNCIL                                 0                           1               0         0             0            0             0         0            1
    CATALINA; ORANGE COUNTY                                      0                           0               0         1             0            0             0         0            1
    CATALINA; SAN DIEGO - IMPERIAL COUNCIL                       1                           0               0         0             0            0             0         0            1
    CENTRAL FLORIDA; GREATER NEW YORK                            0                           0               1         0             0            0             0         0            1
    CENTRAL FLORIDA; GREATER TAMPA BAY AREA                      0                           0               1         0             0            0             0         0            1
    CENTRAL FLORIDA; GULF COAST                                  1                           0               0         0             0            0             0         0            1
    CENTRAL FLORIDA; NORTHERN STAR                               1                           0               0         0             0            0             0         0            1
    CENTRAL FLORIDA; ORANGE COUNTY                               0                           0               1         0             0            0             0         0            1
    CENTRAL FLORIDA; SIMON KENTON                                0                           0               0         1             0            0             0         0            1
    CENTRAL FLORIDA; SOUTH FLORIDA COUNCIL                       0                           0               1         0             0            0             0         0            1
    CENTRAL FLORIDA; SOUTHWEST FLORIDA                           0                           0               1         0             0            0             0         0            1
    CENTRAL GEORGIA; GEORGIA-CAROLINA                            0                           0               0         1             0            0             0         0            1
    CENTRAL GEORGIA; NORTHWEST GEORGIA                           0                           1               0         0             0            0             0         0            1
    CENTRAL MINNESOTA; GAMEHAVEN; NORTHERN STAR                  0                           0               0         0             0            1             0         0            1
    CENTRAL MINNESOTA; GREATER NEW YORK; NORTHERN STAR           1                           0               0         0             0            0             0         0            1
    CENTRAL MINNESOTA; GREATER TAMPA BAY AREA                    1                           0               0         0             0            0             0         0            1
    CENTRAL MINNESOTA; SIOUX                                     0                           1               0         0             0            0             0         0            1
    CENTRAL NEW JERSEY; GARDEN STATE; WASHINGTON CROSSING        1                           0               0         0             0            0             0         0            1
    CENTRAL NEW JERSEY; MONMOUTH                                 0                           0               0         0             1            0             0         0            1
    CENTRAL NEW JERSEY; NORTHERN NEW JERSEY; PATRIOTS' PATH      0                           0               0         1             0            0             0         0            1
    CENTRAL NEW JERSEY; NORTHERN NEW JERSEY; WASHINGTON CROSSING1                            0               0         0             0            0             0         0            1
    CENTRAL NORTH CAROLINA; PATRIOTS' PATH                       0                           0               1         0             0            0             0         0            1
    CHATTAHOOCHEE; GEORGIA-CAROLINA                              0                           1               0         0             0            0             0         0            1




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                                        8
                                                           Case 20-10343-LSS         Doc 5485    Filed 07/02/21     Page 468 of 474




    Unique and Timely Abuse Claim Count by Local Council & Allegation
    Rows 1-264 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against more than one Local Council


                                                                                                                           Touching-     Touching-  Unknown/
                              Local Council                            Penetration    Oral Sex   Masturbation    Groping                                            Missing   Total*
                                                                                                                           Unclothed      Clothed  Unconfirmed

    CHATTAHOOCHEE; NORTHEAST GEORGIA                              1                          0               0         0             0            0             0         0            1
    CHATTAHOOCHEE; SIMON KENTON                                   0                          0               0         0             1            0             0         0            1
    CHATTAHOOCHEE; SUWANNEE RIVER AREA                            0                          1               0         0             0            0             0         0            1
    CHEROKEE AREA 469; CIMARRON                                   1                          0               0         0             0            0             0         0            1
    CHEROKEE AREA 556; GREAT RIVERS                               0                          0               0         1             0            0             0         0            1
    CHEROKEE AREA 556; MIDDLE TENNESSEE; NORTH FLORIDA            1                          0               0         0             0            0             0         0            1
    CHEROKEE AREA 556; NATIONAL CAPITAL AREA                      0                          1               0         0             0            0             0         0            1
    CHEROKEE AREA 556; NORTH FLORIDA                              0                          0               0         0             1            0             0         0            1
    CHEROKEE AREA 556; SAM HOUSTON AREA                           0                          0               1         0             0            0             0         0            1
    CHESTER COUNTY; CRADLE OF LIBERTY; WESTCHESTER-PUTNAM         1                          0               0         0             0            0             0         0            1
    CHESTER COUNTY; GREATER ST. LOUIS AREA                        0                          0               1         0             0            0             0         0            1
    CHESTER COUNTY; HEART OF VIRGINIA                             0                          0               0         1             0            0             0         0            1
    CHESTER COUNTY; NORTHEASTERN PENNSYLVANIA                     0                          0               0         1             0            0             0         0            1
    CHICKASAW; CHOCTAW AREA                                       0                          0               1         0             0            0             0         0            1
    CHICKASAW; GREATER ALABAMA                                    1                          0               0         0             0            0             0         0            1
    CHICKASAW; HEART OF AMERICA                                   1                          0               0         0             0            0             0         0            1
    CHICKASAW; MIDDLE TENNESSEE; QUAPAW AREA                      0                          1               0         0             0            0             0         0            1
    CHICKASAW; NATIONAL CAPITAL AREA                              1                          0               0         0             0            0             0         0            1
    CHICKASAW; NEW BIRTH OF FREEDOM                               1                          0               0         0             0            0             0         0            1
    CHICKASAW; PINE BURR AREA; PUSHMATAHA AREA                    1                          0               0         0             0            0             0         0            1
    CHICKASAW; WEST TENNESSEE AREA                                0                          1               0         0             0            0             0         0            1
    CHICKASAW; YOCONA AREA                                        0                          1               0         0             0            0             0         0            1
    CHIEF CORNPLANTER; GREAT TRAIL                                0                          1               0         0             0            0             0         0            1
    CHIEF SEATTLE; CROSSROADS OF THE WEST                         1                          0               0         0             0            0             0         0            1
    CHIEF SEATTLE; INDIAN NATIONS                                 0                          1               0         0             0            0             0         0            1
    CHIEF SEATTLE; SAM HOUSTON AREA                               1                          0               0         0             0            0             0         0            1
    CHIEF SEATTLE; SILICON VALLEY MONTEREY BAY                    0                          0               1         0             0            0             0         0            1
    CHIPPEWA VALLEY; GLACIER'S EDGE                               0                          0               0         1             0            0             0         0            1
    CHIPPEWA VALLEY; VOYAGEURS AREA                               1                          0               0         0             0            0             0         0            1
    CHOCTAW AREA; PINE BURR AREA                                  1                          0               0         0             0            0             0         0            1
    CIMARRON; INDIAN NATIONS                                      1                          0               0         0             0            0             0         0            1
    CIMARRON; QUIVIRA                                             0                          0               0         1             0            0             0         0            1
    CIMARRON; SOUTH PLAINS                                        1                          0               0         0             0            0             0         0            1
    CIRCLE TEN; CROSSROADS OF THE WEST                            0                          0               1         0             0            0             0         0            1
    CIRCLE TEN; EAST TEXAS AREA                                   1                          0               0         0             0            0             0         0            1
    CIRCLE TEN; GREATER LOS ANGELES                               1                          0               0         0             0            0             0         0            1
    CIRCLE TEN; GREATER LOS ANGELES; WESTERN LOS ANGELES COUNTY 0                            1               0         0             0            0             0         0            1
    CIRCLE TEN; HEART OF VIRGINIA                                 1                          0               0         0             0            0             0         0            1
    CIRCLE TEN; NARRAGANSETT                                      1                          0               0         0             0            0             0         0            1
    CIRCLE TEN; ORANGE COUNTY                                     1                          0               0         0             0            0             0         0            1
    CIRCLE TEN; TUKABATCHEE AREA                                  1                          0               0         0             0            0             0         0            1
    CIRCLE TEN; VENTURA COUNTY; WESTERN LOS ANGELES COUNTY        0                          0               0         1             0            0             0         0            1
    COASTAL CAROLINA; COASTAL GEORGIA                             1                          0               0         0             0            0             0         0            1
    COASTAL CAROLINA; EAST TEXAS AREA                             1                          0               0         0             0            0             0         0            1
    COASTAL CAROLINA; GOLDEN SPREAD                               0                          0               0         1             0            0             0         0            1
    COASTAL CAROLINA; PALMETTO                                    0                          0               1         0             0            0             0         0            1
    COASTAL GEORGIA; GREATER TAMPA BAY AREA                       0                          0               1         0             0            0             0         0            1
    COASTAL GEORGIA; MIDDLE TENNESSEE                             0                          0               1         0             0            0             0         0            1
    COASTAL GEORGIA; SOUTH GEORGIA                                1                          0               0         0             0            0             0         0            1
    COASTAL GEORGIA; TUSCARORA                                    1                          0               0         0             0            0             0         0            1
    COLONIAL VIRGINIA; HEART OF VIRGINIA                          0                          0               1         0             0            0             0         0            1
    COLONIAL VIRGINIA; HEART OF VIRGINIA; TIDEWATER               0                          0               0         1             0            0             0         0            1
    COLONIAL VIRGINIA; NATIONAL CAPITAL AREA                      0                          0               0         1             0            0             0         0            1
    COLONIAL VIRGINIA; PINE BURR AREA                             1                          0               0         0             0            0             0         0            1
    COLUMBIA-MONTOUR; SUSQUEHANNA                                 1                          0               0         0             0            0             0         0            1
    CONNECTICUT RIVERS; DAN BEARD; HEART OF NEW ENGLAND; OREGON TRAIL
                                                                  1                          0               0         0             0            0             0         0            1
    CONNECTICUT RIVERS; DANIEL WEBSTER                            0                          0               1         0             0            0             0         0            1
    CONNECTICUT RIVERS; GREENWICH                                 0                          1               0         0             0            0             0         0            1
    CONNECTICUT RIVERS; HOUSATONIC                                1                          0               0         0             0            0             0         0            1
    CONNECTICUT RIVERS; HUDSON VALLEY                             1                          0               0         0             0            0             0         0            1
    CONNECTICUT RIVERS; MAYFLOWER; WESTCHESTER-PUTNAM             1                          0               0         0             0            0             0         0            1
    CONNECTICUT RIVERS; MONMOUTH                                  0                          0               1         0             0            0             0         0            1
    CONNECTICUT RIVERS; SENECA WATERWAYS                          0                          1               0         0             0            0             0         0            1
    CONNECTICUT RIVERS; TRANSATLANTIC                             1                          0               0         0             0            0             0         0            1
    CONNECTICUT RIVERS; WASHINGTON CROSSING                       0                          0               1         0             0            0             0         0            1
    CONNECTICUT RIVERS; WESTCHESTER-PUTNAM                        1                          0               0         0             0            0             0         0            1
    CONNECTICUT YANKEE; MICHIGAN CROSSROADS                       1                          0               0         0             0            0             0         0            1
    CONNECTICUT YANKEE; SUWANNEE RIVER AREA                       0                          0               1         0             0            0             0         0            1
    CONQUISTADOR; CROSSROADS OF THE WEST                          0                          1               0         0             0            0             0         0            1
    CONQUISTADOR; FAR EAST; YUCCA                                 1                          0               0         0             0            0             0         0            1
    CORNHUSKER; GREATER YOSEMITE                                  0                          0               1         0             0            0             0         0            1
    CORNHUSKER; PRAIRIELANDS                                      0                          0               1         0             0            0             0         0            1
    CORNHUSKER; QUIVIRA                                           1                          0               0         0             0            0             0         0            1
    CORONADO AREA; GREAT SOUTHWEST                                0                          0               1         0             0            0             0         0            1
    CORONADO AREA; GREATER NEW YORK                               0                          1               0         0             0            0             0         0            1
    CORONADO AREA; MICHIGAN CROSSROADS                            1                          0               0         0             0            0             0         0            1
    CRADLE OF LIBERTY; CROSSROADS OF AMERICA                      0                          0               0         0             1            0             0         0            1
    CRADLE OF LIBERTY; FRENCH CREEK                               0                          0               1         0             0            0             0         0            1
    CRADLE OF LIBERTY; GREAT SOUTHWEST                            0                          0               0         1             0            0             0         0            1
    CRADLE OF LIBERTY; JERSEY SHORE                               0                          1               0         0             0            0             0         0            1
    CRADLE OF LIBERTY; JUNIATA VALLEY                             0                          0               0         1             0            0             0         0            1
    CRADLE OF LIBERTY; MINSI TRAILS; NORTHERN NEW JERSEY          0                          1               0         0             0            0             0         0            1
    CRADLE OF LIBERTY; NEW BIRTH OF FREEDOM                       1                          0               0         0             0            0             0         0            1
    CRADLE OF LIBERTY; NORTHERN NEW JERSEY                        0                          0               0         1             0            0             0         0            1
    CRADLE OF LIBERTY; PATRIOTS' PATH                             1                          0               0         0             0            0             0         0            1
    CRADLE OF LIBERTY; QUIVIRA                                    0                          1               0         0             0            0             0         0            1
    CRADLE OF LIBERTY; SUSQUEHANNA                                1                          0               0         0             0            0             0         0            1
    CRATER LAKE COUNCIL; GOLDEN EMPIRE                            0                          1               0         0             0            0             0         0            1
    CRATER LAKE COUNCIL; LOS PADRES; VENTURA COUNTY               1                          0               0         0             0            0             0         0            1
    CRATER LAKE; WESTERN LOS ANGELES COUNTY                       0                          1               0         0             0            0             0         0            1
    CROSSROADS OF AMERICA; DEL-MAR-VA; NATIONAL CAPITAL AREA      1                          0               0         0             0            0             0         0            1
    CROSSROADS OF AMERICA; GARDEN STATE                           0                          0               1         0             0            0             0         0            1
    CROSSROADS OF AMERICA; KATAHDIN AREA; NORTHERN NEW JERSEY     1                          0               0         0             0            0             0         0            1
    CROSSROADS OF AMERICA; NATIONAL CAPITAL AREA                  0                          1               0         0             0            0             0         0            1
    CROSSROADS OF AMERICA; PATHWAY TO ADVENTURE                   0                          0               1         0             0            0             0         0            1




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                                        9
                                                           Case 20-10343-LSS          Doc 5485    Filed 07/02/21    Page 469 of 474




    Unique and Timely Abuse Claim Count by Local Council & Allegation
    Rows 1-264 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against more than one Local Council


                                                                                                                           Touching-     Touching-  Unknown/
                              Local Council                            Penetration     Oral Sex   Masturbation   Groping                                            Missing   Total*
                                                                                                                           Unclothed      Clothed  Unconfirmed

    CROSSROADS OF AMERICA; TUKABATCHEE AREA                                       0          1               0         0             0            0             0         0            1
    CROSSROADS OF THE WEST; DENVER AREA                                           0          1               0         0             0            0             0         0            1
    CROSSROADS OF THE WEST; GREATER WYOMING                                       1          0               0         0             0            0             0         0            1
    CROSSROADS OF THE WEST; GREATER WYOMING; NORTHEAST ILLINOIS                   1          0               0         0             0            0             0         0            1
    CROSSROADS OF THE WEST; INLAND NORTHWEST                                      0          0               0         1             0            0             0         0            1
    CROSSROADS OF THE WEST; LAS VEGAS AREA                                        0          1               0         0             0            0             0         0            1
    CROSSROADS OF THE WEST; LINCOLN HERITAGE                                      1          0               0         0             0            0             0         0            1
    CROSSROADS OF THE WEST; SAN DIEGO - IMPERIAL COUNCIL                          1          0               0         0             0            0             0         0            1
    DAN BEARD; GREAT RIVERS; SOUTH FLORIDA COUNCIL                                0          0               0         1             0            0             0         0            1
    DAN BEARD; GREAT SMOKY MOUNTAIN                                               0          1               0         0             0            0             0         0            1
    DAN BEARD; GREAT TRAIL                                                        1          0               0         0             0            0             0         0            1
    DAN BEARD; LASALLE                                                            1          0               0         0             0            0             0         0            1
    DAN BEARD; LAST FRONTIER                                                      0          0               0         0             0            0             1         0            1
    DAN BEARD; LINCOLN HERITAGE                                                   1          0               0         0             0            0             0         0            1
    DAN BEARD; NORTH FLORIDA                                                      1          0               0         0             0            0             0         0            1
    DAN BEARD; QUAPAW AREA                                                        1          0               0         0             0            0             0         0            1
    DAN BEARD; TECUMSEH                                                           1          0               0         0             0            0             0         0            1
    DANIEL BOONE; MOBILE AREA                                                     1          0               0         0             0            0             0         0            1
    DANIEL BOONE; OLD HICKORY                                                     0          1               0         0             0            0             0         0            1
    DANIEL BOONE; PEE DEE AREA                                                    0          0               0         1             0            0             0         0            1
    DANIEL BOONE; TIDEWATER                                                       1          0               0         0             0            0             0         0            1
    DANIEL WEBSTER; MICHIGAN CROSSROADS                                           0          0               0         0             0            0             1         0            1
    DANIEL WEBSTER; NORTHERN NEW JERSEY                                           0          1               0         0             0            0             0         0            1
    DANIEL WEBSTER; TIDEWATER                                                     0          0               1         0             0            0             0         0            1
    DANIEL WEBSTER; WESTERN MASSACHUSETTS                                         0          0               0         0             0            0             1         0            1
    DE SOTO AREA; WESTARK AREA                                                    1          0               0         0             0            0             0         0            1
    DEL-MAR-VA; GREATER LOS ANGELES                                               0          1               0         0             0            0             0         0            1
    DEL-MAR-VA; NATIONAL CAPITAL AREA                                             0          1               0         0             0            0             0         0            1
    DEL-MAR-VA; WESTERN MASSACHUSETTS                                             0          0               0         1             0            0             0         0            1
    DENVER AREA; GREATER ST. LOUIS AREA                                           0          0               0         1             0            0             0         0            1
    DENVER AREA; GREATER YOSEMITE                                                 1          0               0         0             0            0             0         0            1
    DENVER AREA; HEART OF AMERICA                                                 0          0               1         0             0            0             0         0            1
    DENVER AREA; INLAND NORTHWEST                                                 0          0               0         1             0            0             0         0            1
    DENVER AREA; MOUNT BAKER                                                      0          0               0         1             0            0             0         0            1
    DENVER AREA; SIMON KENTON                                                     0          0               0         1             0            0             0         0            1
    DENVER AREA; THREE FIRES                                                      0          1               0         0             0            0             0         0            1
    DIRECT SERVICE; GREATER ST. LOUIS AREA                                        0          0               0         1             0            0             0         0            1
    DIRECT SERVICE; NATIONAL CAPITAL AREA                                         0          0               1         0             0            0             0         0            1
    EAST CAROLINA; GRAND CANYON                                                   1          0               0         0             0            0             0         0            1
    EAST CAROLINA; PINE TREE                                                      0          0               0         1             0            0             0         0            1
    EAST CAROLINA; TIDEWATER                                                      0          1               0         0             0            0             0         0            1
    EAST CAROLINA; TUSCARORA                                                      1          0               0         0             0            0             0         0            1
    EAST CAROLINA; TWIN RIVERS                                                    0          0               1         0             0            0             0         0            1
    EAST TEXAS AREA; LAS VEGAS AREA; NEVADA AREA                                  1          0               0         0             0            0             0         0            1
    EAST TEXAS AREA; LONGHORN                                                     0          1               0         0             0            0             0         0            1
    EAST TEXAS AREA; SAM HOUSTON AREA                                             0          1               0         0             0            0             0         0            1
    EAST TEXAS AREA; THREE RIVERS                                                 1          0               0         0             0            0             0         0            1
    ERIE SHORES; GREAT TRAIL                                                      0          0               1         0             0            0             0         0            1
    ERIE SHORES; MICHIGAN CROSSROADS                                              1          0               0         0             0            0             0         0            1
    ERIE SHORES; QUAPAW AREA                                                      0          0               1         0             0            0             0         0            1
    EVANGELINE AREA; GREATER ST. LOUIS AREA; SOUTHEAST LOUISIANA                  0          1               0         0             0            0             0         0            1
    EVANGELINE AREA; ISTROUMA AREA                                                1          0               0         0             0            0             0         0            1
    EVANGELINE AREA; MICHIGAN CROSSROADS                                          1          0               0         0             0            0             0         0            1
    EVANGELINE AREA; SAGAMORE                                                     1          0               0         0             0            0             0         0            1
    EVANGELINE AREA; SOUTHEAST LOUISIANA                                          0          1               0         0             0            0             0         0            1
    FAR EAST; TRANSATLANTIC                                                       0          0               0         1             0            0             0         0            1
    FIVE RIVERS; LAUREL HIGHLANDS                                                 0          0               1         0             0            0             0         0            1
    FRENCH CREEK; GREATER NIAGARA FRONTIER                                        0          1               0         0             0            0             0         0            1
    FRENCH CREEK; LAKE ERIE                                                       1          0               0         0             0            0             0         0            1
    GAMEHAVEN; GOLDEN EMPIRE; MARIN; PACIFIC SKYLINE                              1          0               0         0             0            0             0         0            1
    GAMEHAVEN; LONGHOUSE                                                          0          0               0         1             0            0             0         0            1
    GAMEHAVEN; NORTHERN STAR                                                      0          0               1         0             0            0             0         0            1
    GAMEHAVEN; TWIN VALLEY                                                        0          0               1         0             0            0             0         0            1
    GARDEN STATE; GREEN MOUNTAIN                                                  0          1               0         0             0            0             0         0            1
    GARDEN STATE; JERSEY SHORE; WASHINGTON CROSSING                               0          0               0         1             0            0             0         0            1
    GARDEN STATE; MORAINE TRAILS                                                  1          0               0         0             0            0             0         0            1
    GARDEN STATE; WASHINGTON CROSSING                                             0          0               0         1             0            0             0         0            1
    GATEWAY AREA; GLACIER'S EDGE                                                  0          0               1         0             0            0             0         0            1
    GATEWAY AREA; GREATER NEW YORK                                                0          1               0         0             0            0             0         0            1
    GATEWAY AREA; GREATER ST. LOUIS AREA                                          1          0               0         0             0            0             0         0            1
    GEORGIA-CAROLINA; MECKLENBURG COUNTY                                          1          0               0         0             0            0             0         0            1
    GEORGIA-CAROLINA; NORTHEAST GEORGIA                                           1          0               0         0             0            0             0         0            1
    GEORGIA-CAROLINA; PEE DEE AREA                                                1          0               0         0             0            0             0         0            1
    GEORGIA-CAROLINA; PINE BURR AREA                                              0          0               0         1             0            0             0         0            1
    GEORGIA-CAROLINA; PINE TREE                                                   0          0               0         1             0            0             0         0            1
    GEORGIA-CAROLINA; TIDEWATER; VIRGINIA HEADWATERS                              1          0               0         0             0            0             0         0            1
    GLACIER'S EDGE; NORTHEAST ILLINOIS                                            0          0               0         1             0            0             0         0            1
    GLACIER'S EDGE; SAMOSET COUNCIL                                               1          0               0         0             0            0             0         0            1
    GLACIER'S EDGE; SIOUX                                                         0          0               0         1             0            0             0         0            1
    GLACIER'S EDGE; THREE HARBORS                                                 0          1               0         0             0            0             0         0            1
    GLACIER'S EDGE; W.D. BOYCE                                                    0          1               0         0             0            0             0         0            1
    GOLDEN EMPIRE; LAKE ERIE; SOUTHWEST FLORIDA                                   0          1               0         0             0            0             0         0            1
    GOLDEN EMPIRE; LAS VEGAS AREA                                                 1          0               0         0             0            0             0         0            1
    GOLDEN EMPIRE; MARIN                                                          1          0               0         0             0            0             0         0            1
    GOLDEN EMPIRE; MORAINE TRAILS                                                 0          0               1         0             0            0             0         0            1
    GOLDEN EMPIRE; NARRAGANSETT                                                   0          0               0         1             0            0             0         0            1
    GOLDEN EMPIRE; OREGON TRAIL                                                   0          0               1         0             0            0             0         0            1
    GOLDEN EMPIRE; REDWOOD EMPIRE                                                 0          0               0         1             0            0             0         0            1
    GOLDEN EMPIRE; SAN DIEGO - IMPERIAL COUNCIL                                   0          0               0         1             0            0             0         0            1
    GOLDEN EMPIRE; SOUTHERN SIERRA                                                0          0               0         0             0            1             0         0            1
    GOLDEN EMPIRE; SOUTHWEST FLORIDA                                              1          0               0         0             0            0             0         0            1
    GOLDEN EMPIRE; WESTERN LOS ANGELES COUNTY                                     0          0               0         1             0            0             0         0            1
    GOLDEN GATE AREA; GREAT SOUTHWEST                                             0          0               0         1             0            0             0         0            1
    GOLDEN GATE AREA; MARIN; SILICON VALLEY MONTEREY BAY                          1          0               0         0             0            0             0         0            1
    GOLDEN GATE AREA; MIAMI VALLEY                                                1          0               0         0             0            0             0         0            1




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                                        10
                                                           Case 20-10343-LSS         Doc 5485    Filed 07/02/21     Page 470 of 474




    Unique and Timely Abuse Claim Count by Local Council & Allegation
    Rows 1-264 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against more than one Local Council


                                                                                                                           Touching-     Touching-  Unknown/
                              Local Council                            Penetration    Oral Sex   Masturbation   Groping                                             Missing   Total*
                                                                                                                           Unclothed      Clothed  Unconfirmed

    GOLDEN GATE AREA; MONTANA                                     0          0            0       1                                  0            0             0         0            1
    GOLDEN GATE AREA; SAN DIEGO - IMPERIAL COUNCIL                0          0            1       0                                  0            0             0         0            1
    GOLDEN GATE AREA; SENECA WATERWAYS                            1          0            0       0                                  0            0             0         0            1
    GOLDEN SPREAD; GREAT SOUTHWEST                                0          0            1       0                                  0            0             0         0            1
    GOLDEN SPREAD; GULF COAST; SOUTH TEXAS                        0          1            0       0                                  0            0             0         0            1
    GOLDEN SPREAD; LAST FRONTIER                                  0          1            0       0                                  0            0             0         0            1
    GOLDEN SPREAD; SAM HOUSTON AREA                               0          1            0       0                                  0            0             0         0            1
    GOLDEN SPREAD; SOUTH FLORIDA COUNCIL                          0          1            0       0                                  0            0             0         0            1
    GRAND CANYON; GREATER LOS ANGELES                             1          0            0       0                                  0            0             0         0            1
    GRAND CANYON; LAS VEGAS AREA                                  1          0            0       0                                  0            0             0         0            1
    GRAND CANYON; LONGHORN                                        0          1            0       0                                  0            0             0         0            1
    GRAND CANYON; LOUISIANA PURCHASE                              0          1            0       0                                  0            0             0         0            1
    GRAND CANYON; MICHIGAN CROSSROADS                             1          0            0       0                                  0            0             0         0            1
    GRAND CANYON; SAN DIEGO - IMPERIAL COUNCIL                    1          0            0       0                                  0            0             0         0            1
    GRAND CANYON; TIDEWATER                                       0          1            0       0                                  0            0             0         0            1
    GRAND COLUMBIA; MOUNT BAKER                                   0          0            0       1                                  0            0             0         0            1
    GRAND COLUMBIA; PACIFIC HARBORS                               0          0            1       0                                  0            0             0         0            1
    GRAND COLUMBIA; PIKES PEAK                                    1          0            0       0                                  0            0             0         0            1
    GRAND TETON; MONTANA                                          1          0            0       0                                  0            0             0         0            1
    GREAT ALASKA; MIDNIGHT SUN; ORANGE COUNTY                     0          0            1       0                                  0            0             0         0            1
    GREAT RIVERS; INDIAN WATERS                                   1          0            0       0                                  0            0             0         0            1
    GREAT RIVERS; MICHIGAN CROSSROADS                             0          0            0       1                                  0            0             0         0            1
    GREAT RIVERS; PACIFIC HARBORS                                 1          0            0       0                                  0            0             0         0            1
    GREAT SMOKY MOUNTAIN; INDIAN WATERS                           1          0            0       0                                  0            0             0         0            1
    GREAT SMOKY MOUNTAIN; LAKE ERIE                               0          0            0       1                                  0            0             0         0            1
    GREAT SMOKY MOUNTAIN; PALMETTO                                1          0            0       0                                  0            0             0         0            1
    GREAT SMOKY MOUNTAIN; SAMOSET COUNCIL                         0          1            0       0                                  0            0             0         0            1
    GREAT SMOKY MOUNTAIN; SEQUOYAH                                0          0            0       1                                  0            0             0         0            1
    GREAT SOUTHWEST; NORTHERN STAR                                1          0            0       0                                  0            0             0         0            1
    GREAT SOUTHWEST; OLD HICKORY; SEQUOYAH                        0          0            1       0                                  0            0             0         0            1
    GREAT SOUTHWEST; SEQUOYAH                                     0          0            1       0                                  0            0             0         0            1
    GREAT SOUTHWEST; SILICON VALLEY MONTEREY BAY                  1          0            0       0                                  0            0             0         0            1
    GREAT TRAIL; GREAT TRAILS; THREE FIRES                        0          1            0       0                                  0            0             0         0            1
    GREAT TRAIL; MIAMI VALLEY                                     1          0            0       0                                  0            0             0         0            1
    GREAT TRAIL; SIMON KENTON                                     1          0            0       0                                  0            0             0         0            1
    GREAT TRAIL; WESTERN MASSACHUSETTS                            1          0            0       0                                  0            0             0         0            1
    GREAT TRAILS; LAKE ERIE; THREE FIRES; WESTERN MASSACHUSETTS   1          0            0       0                                  0            0             0         0            1
    GREATER ALABAMA; MOBILE AREA; PUSHMATAHA AREA                 1          0            0       0                                  0            0             0         0            1
    GREATER ALABAMA; SEQUOIA                                      1          0            0       0                                  0            0             0         0            1
    GREATER ALABAMA; SEQUOYAH                                     1          0            0       0                                  0            0             0         0            1
    GREATER ALABAMA; WASHINGTON CROSSING                          0          0            1       0                                  0            0             0         0            1
    GREATER LOS ANGELES; GREATER TAMPA BAY AREA                   1          0            0       0                                  0            0             0         0            1
    GREATER LOS ANGELES; LAKE ERIE                                1          0            0       0                                  0            0             0         0            1
    GREATER LOS ANGELES; LONG BEACH AREA; ORANGE COUNTY           1          0            0       0                                  0            0             0         0            1
    GREATER LOS ANGELES; LONG BEACH AREA; ORANGE COUNTY; SAN DIEGO1 - IMPERIAL
                                                                             0 COUNCIL; VERDUGO
                                                                                          0     HILLS
                                                                                                  0                                  0            0             0         0            1
    GREATER LOS ANGELES; LOS PADRES                               0          0            1       0                                  0            0             0         0            1
    GREATER LOS ANGELES; MOBILE AREA                              1          0            0       0                                  0            0             0         0            1
    GREATER LOS ANGELES; MONTANA                                  1          0            0       0                                  0            0             0         0            1
    GREATER LOS ANGELES; PATRIOTS' PATH                           0          0            0       0                                  0            0             1         0            1
    GREATER LOS ANGELES; SAN DIEGO - IMPERIAL COUNCIL             1          0            0       0                                  0            0             0         0            1
    GREATER LOS ANGELES; SIOUX                                    1          0            0       0                                  0            0             0         0            1
    GREATER LOS ANGELES; SOUTHERN SIERRA                          0          0            0       0                                  0            1             0         0            1
    GREATER LOS ANGELES; SPIRIT OF ADVENTURE                      0          0            0       1                                  0            0             0         0            1
    GREATER NEW YORK; LAKE ERIE                                   0          1            0       0                                  0            0             0         0            1
    GREATER NEW YORK; LEATHERSTOCKING                             0          0            1       0                                  0            0             0         0            1
    GREATER NEW YORK; MAYFLOWER; TWIN RIVERS; WESTCHESTER-PUTNAM1            0            0       0                                  0            0             0         0            1
    GREATER NEW YORK; MONTANA                                     0          0            1       0                                  0            0             0         0            1
    GREATER NEW YORK; NEW BIRTH OF FREEDOM                        0          0            0       1                                  0            0             0         0            1
    GREATER NEW YORK; NORTHERN STAR                               0          1            0       0                                  0            0             0         0            1
    GREATER NEW YORK; RIP VAN WINKLE                              1          0            0       0                                  0            0             0         0            1
    GREATER NEW YORK; SENECA WATERWAYS                            1          0            0       0                                  0            0             0         0            1
    GREATER NEW YORK; SOUTH FLORIDA COUNCIL                       0          0            0       0                                  0            1             0         0            1
    GREATER NEW YORK; WESTARK AREA                                0          0            1       0                                  0            0             0         0            1
    GREATER NIAGARA FRONTIER; LONGHOUSE                           0          1            0       0                                  0            0             0         0            1
    GREATER NIAGARA FRONTIER; NORTHERN LIGHTS                     1          0            0       0                                  0            0             0         0            1
    GREATER NIAGARA FRONTIER; SENECA WATERWAYS                    0          0            0       1                                  0            0             0         0            1
    GREATER NIAGARA FRONTIER; THREE FIRES                         1          0            0       0                                  0            0             0         0            1
    GREATER NIAGARA FRONTIER; THREE RIVERS                        1          0            0       0                                  0            0             0         0            1
    GREATER ST. LOUIS AREA; ILLOWA                                0          0            1       0                                  0            0             0         0            1
    GREATER ST. LOUIS AREA; LINCOLN HERITAGE                      0          0            1       0                                  0            0             0         0            1
    GREATER ST. LOUIS AREA; MICHIGAN CROSSROADS                   1          0            0       0                                  0            0             0         0            1
    GREATER ST. LOUIS AREA; NATIONAL CAPITAL AREA                 0          0            1       0                                  0            0             0         0            1
    GREATER ST. LOUIS AREA; OREGON TRAIL; PALMETTO                0          0            0       0                                  0            0             1         0            1
    GREATER ST. LOUIS AREA; OZARK TRAILS                          1          0            0       0                                  0            0             0         0            1
    GREATER ST. LOUIS AREA; SAM HOUSTON AREA                      0          0            1       0                                  0            0             0         0            1
    GREATER ST. LOUIS AREA; SOUTH FLORIDA COUNCIL                 0          0            0       1                                  0            0             0         0            1
    GREATER ST. LOUIS AREA; THREE FIRES                           1          0            0       0                                  0            0             0         0            1
    GREATER ST. LOUIS AREA; VOYAGEURS AREA                        1          0            0       0                                  0            0             0         0            1
    GREATER ST. LOUIS AREA; W.D. BOYCE                            0          0            0       0                                  0            0             1         0            1
    GREATER TAMPA BAY AREA; GREEN MOUNTAIN                        1          0            0       0                                  0            0             0         0            1
    GREATER TAMPA BAY AREA; GULF COAST                            0          0            1       0                                  0            0             0         0            1
    GREATER TAMPA BAY AREA; GULF STREAM                           0          0            0       0                                  0            0             1         0            1
    GREATER TAMPA BAY AREA; LEATHERSTOCKING                       1          0            0       0                                  0            0             0         0            1
    GREATER TAMPA BAY AREA; NORTH FLORIDA                         0          1            0       0                                  0            0             0         0            1
    GREATER TAMPA BAY AREA; SOUTHWEST FLORIDA                     0          1            0       0                                  0            0             0         0            1
    GREATER TAMPA BAY AREA; SUWANNEE RIVER AREA                   0          1            0       0                                  0            0             0         0            1
    GREATER WYOMING; LONGS PEAK COUNCIL                           0          1            0       0                                  0            0             0         0            1
    GREATER YOSEMITE; PACIFIC SKYLINE                             1          0            0       0                                  0            0             0         0            1
    GREATER YOSEMITE; WESTERN MASSACHUSETTS                       0          0            0       1                                  0            0             0         0            1
    GREEN MOUNTAIN; HEART OF NEW ENGLAND                          0          0            1       0                                  0            0             0         0            1
    GREEN MOUNTAIN; NARRAGANSETT                                  0          0            1       0                                  0            0             0         0            1
    GREEN MOUNTAIN; NORTHERN NEW JERSEY                           0          0            0       1                                  0            0             0         0            1
    GULF COAST; LAST FRONTIER                                     0          0            0       1                                  0            0             0         0            1
    GULF COAST; NORTH FLORIDA                                     0          0            1       0                                  0            0             0         0            1
    GULF COAST; SOUTH TEXAS; YUCCA                                1          0            0       0                                  0            0             0         0            1




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                                        11
                                                           Case 20-10343-LSS          Doc 5485    Filed 07/02/21    Page 471 of 474




    Unique and Timely Abuse Claim Count by Local Council & Allegation
    Rows 1-264 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against more than one Local Council


                                                                                                                           Touching-     Touching-  Unknown/
                              Local Council                            Penetration     Oral Sex   Masturbation   Groping                                            Missing   Total*
                                                                                                                           Unclothed      Clothed  Unconfirmed

    GULF STREAM; MECKLENBURG COUNTY                                               0          1               0         0             0            0             0         0            1
    GULF STREAM; MOUNTAINEER AREA                                                 1          0               0         0             0            0             0         0            1
    GULF STREAM; SAN DIEGO - IMPERIAL COUNCIL                                     1          0               0         0             0            0             0         0            1
    HAWK MOUNTAIN; NEW BIRTH OF FREEDOM                                           0          0               1         0             0            0             0         0            1
    HAWK MOUNTAIN; NORTHEASTERN PENNSYLVANIA                                      0          0               0         1             0            0             0         0            1
    HAWK MOUNTAIN; PENNSYLVANIA DUTCH                                             1          0               0         0             0            0             0         0            1
    HAWK MOUNTAIN; SHENANDOAH AREA                                                0          1               0         0             0            0             0         0            1
    HAWKEYE AREA; MID-AMERICA                                                     1          0               0         0             0            0             0         0            1
    HEART OF AMERICA; LAUREL HIGHLANDS                                            0          0               1         0             0            0             0         0            1
    HEART OF AMERICA; ORANGE COUNTY                                               1          0               0         0             0            0             0         0            1
    HEART OF AMERICA; OREGON TRAIL                                                1          0               0         0             0            0             0         0            1
    HEART OF AMERICA; PATHWAY TO ADVENTURE                                        0          0               1         0             0            0             0         0            1
    HEART OF AMERICA; PATRIOTS' PATH; WINNEBAGO                                   0          0               1         0             0            0             0         0            1
    HEART OF AMERICA; PONY EXPRESS                                                0          0               1         0             0            0             0         0            1
    HEART OF AMERICA; SOUTH TEXAS                                                 1          0               0         0             0            0             0         0            1
    HEART OF AMERICA; TWIN RIVERS                                                 1          0               0         0             0            0             0         0            1
    HEART OF AMERICA; TWIN VALLEY                                                 1          0               0         0             0            0             0         0            1
    HEART OF NEW ENGLAND; MAYFLOWER; SPIRIT OF ADVENTURE                          1          0               0         0             0            0             0         0            1
    HEART OF NEW ENGLAND; NARRAGANSETT                                            0          0               1         0             0            0             0         0            1
    HEART OF NEW ENGLAND; TWIN RIVERS                                             1          0               0         0             0            0             0         0            1
    HEART OF VIRGINIA; NATIONAL CAPITAL AREA                                      0          0               1         0             0            0             0         0            1
    HEART OF VIRGINIA; PIKES PEAK                                                 1          0               0         0             0            0             0         0            1
    HOOSIER TRAILS; LASALLE                                                       0          0               0         1             0            0             0         0            1
    HOOSIER TRAILS; MUSKINGUM VALLEY                                              0          1               0         0             0            0             0         0            1
    HOOSIER TRAILS; QUAPAW AREA                                                   0          0               0         0             1            0             0         0            1
    HUDSON VALLEY; LEATHERSTOCKING                                                0          0               0         1             0            0             0         0            1
    HUDSON VALLEY; MAYFLOWER                                                      0          0               1         0             0            0             0         0            1
    HUDSON VALLEY; NORTHERN NEW JERSEY                                            0          0               1         0             0            0             0         0            1
    HUDSON VALLEY; SUSQUEHANNA                                                    0          0               0         1             0            0             0         0            1
    HUDSON VALLEY; THEODORE ROOSEVELT                                             0          0               1         0             0            0             0         0            1
    HUDSON VALLEY; TWIN RIVERS                                                    0          1               0         0             0            0             0         0            1
    ILLOWA; MID-AMERICA                                                           1          0               0         0             0            0             0         0            1
    ILLOWA; NORTHEAST ILLINOIS                                                    1          0               0         0             0            0             0         0            1
    ILLOWA; NORTHEAST IOWA COUNCIL                                                1          0               0         0             0            0             0         0            1
    ILLOWA; PRAIRIELANDS                                                          0          0               1         0             0            0             0         0            1
    ILLOWA; WINNEBAGO                                                             0          1               0         0             0            0             0         0            1
    INDIAN WATERS; PEE DEE AREA                                                   1          0               0         0             0            0             0         0            1
    INDIAN WATERS; TIDEWATER                                                      0          0               0         1             0            0             0         0            1
    INLAND NORTHWEST; MOUNT BAKER                                                 0          0               0         1             0            0             0         0            1
    INLAND NORTHWEST; MOUNTAIN WEST                                               1          0               0         0             0            0             0         0            1
    INLAND NORTHWEST; NORTHERN STAR                                               0          1               0         0             0            0             0         0            1
    INLAND NORTHWEST; OREGON TRAIL                                                1          0               0         0             0            0             0         0            1
    INLAND NORTHWEST; POTAWATOMI AREA                                             1          0               0         0             0            0             0         0            1
    IROQUOIS TRAIL; MICHIGAN CROSSROADS                                           0          1               0         0             0            0             0         0            1
    IROQUOIS TRAIL; PATHWAY TO ADVENTURE                                          1          0               0         0             0            0             0         0            1
    ISTROUMA AREA; NORWELA                                                        1          0               0         0             0            0             0         0            1
    JAYHAWK AREA; MID-IOWA                                                        0          0               0         1             0            0             0         0            1
    JAYHAWK AREA; NORTHERN LIGHTS                                                 0          0               1         0             0            0             0         0            1
    JAYHAWK AREA; OVERLAND TRAILS                                                 1          0               0         0             0            0             0         0            1
    JAYHAWK AREA; QUIVIRA                                                         1          0               0         0             0            0             0         0            1
    JERSEY SHORE; MINSI TRAILS                                                    1          0               0         0             0            0             0         0            1
    JERSEY SHORE; PATRIOTS' PATH                                                  0          1               0         0             0            0             0         0            1
    JERSEY SHORE; SOUTH FLORIDA COUNCIL                                           0          0               0         0             1            0             0         0            1
    JERSEY SHORE; WASHINGTON CROSSING                                             1          0               0         0             0            0             0         0            1
    LAKE ERIE; LAUREL HIGHLANDS                                                   0          1               0         0             0            0             0         0            1
    LAKE ERIE; MIAMI VALLEY                                                       0          0               1         0             0            0             0         0            1
    LAKE ERIE; NORTHEAST ILLINOIS                                                 0          0               1         0             0            0             0         0            1
    LAS VEGAS AREA; MOUNTAIN WEST; NEVADA AREA                                    1          0               0         0             0            0             0         0            1
    LAS VEGAS AREA; PIKES PEAK                                                    1          0               0         0             0            0             0         0            1
    LASALLE; MIAMI VALLEY                                                         1          0               0         0             0            0             0         0            1
    LASALLE; MICHIGAN CROSSROADS                                                  0          1               0         0             0            0             0         0            1
    LASALLE; NARRAGANSETT                                                         0          1               0         0             0            0             0         0            1
    LASALLE; OREGON TRAIL                                                         0          0               0         1             0            0             0         0            1
    LASALLE; THREE HARBORS                                                        0          0               0         0             0            0             1         0            1
    LAST FRONTIER; LONG BEACH AREA                                                0          1               0         0             0            0             0         0            1
    LAST FRONTIER; SAGAMORE                                                       0          1               0         0             0            0             0         0            1
    LAST FRONTIER; TEXAS TRAILS                                                   0          1               0         0             0            0             0         0            1
    LAUREL HIGHLANDS; LINCOLN HERITAGE                                            0          0               0         1             0            0             0         0            1
    LAUREL HIGHLANDS; MOUNTAINEER AREA                                            0          1               0         0             0            0             0         0            1
    LAUREL HIGHLANDS; WESTERN MASSACHUSETTS                                       0          1               0         0             0            0             0         0            1
    LEATHERSTOCKING; LINCOLN HERITAGE                                             0          0               1         0             0            0             0         0            1
    LEATHERSTOCKING; NARRAGANSETT                                                 0          1               0         0             0            0             0         0            1
    LEATHERSTOCKING; RIP VAN WINKLE                                               0          0               0         1             0            0             0         0            1
    LEATHERSTOCKING; SENECA WATERWAYS                                             0          0               1         0             0            0             0         0            1
    LEATHERSTOCKING; THEODORE ROOSEVELT                                           0          0               0         0             1            0             0         0            1
    LEATHERSTOCKING; WESTCHESTER-PUTNAM                                           1          0               0         0             0            0             0         0            1
    LINCOLN HERITAGE; SAGAMORE                                                    0          1               0         0             0            0             0         0            1
    LINCOLN HERITAGE; SAN DIEGO - IMPERIAL COUNCIL                                1          0               0         0             0            0             0         0            1
    LONG BEACH AREA; OVERLAND TRAILS                                              1          0               0         0             0            0             0         0            1
    LONG BEACH AREA; PACIFIC SKYLINE                                              0          0               0         1             0            0             0         0            1
    LONG BEACH AREA; TRANSATLANTIC                                                0          1               0         0             0            0             0         0            1
    LONG BEACH AREA; WESTERN LOS ANGELES COUNTY                                   0          0               0         0             0            0             1         0            1
    LONGHORN; NATIONAL CAPITAL AREA                                               1          0               0         0             0            0             0         0            1
    LONGHORN; NORTHWEST TEXAS                                                     0          1               0         0             0            0             0         0            1
    LONGHORN; PACIFIC HARBORS                                                     1          0               0         0             0            0             0         0            1
    LONGHORN; PACIFIC SKYLINE                                                     0          1               0         0             0            0             0         0            1
    LONGHORN; TRANSATLANTIC                                                       1          0               0         0             0            0             0         0            1
    LONGHORN; WINNEBAGO                                                           0          0               0         1             0            0             0         0            1
    LONGHOUSE; THEODORE ROOSEVELT                                                 1          0               0         0             0            0             0         0            1
    LONGHOUSE; TWIN RIVERS                                                        0          0               0         0             1            0             0         0            1
    LOS PADRES; SILICON VALLEY MONTEREY BAY                                       1          0               0         0             0            0             0         0            1
    LOS PADRES; SOUTHERN SIERRA                                                   1          0               0         0             0            0             0         0            1
    MASON-DIXON; PEE DEE AREA                                                     1          0               0         0             0            0             0         0            1
    MAYFLOWER; NARRAGANSETT; SPIRIT OF ADVENTURE                                  1          0               0         0             0            0             0         0            1
    MAYFLOWER; QUAPAW AREA                                                        0          1               0         0             0            0             0         0            1




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                                        12
                                                           Case 20-10343-LSS          Doc 5485    Filed 07/02/21    Page 472 of 474




    Unique and Timely Abuse Claim Count by Local Council & Allegation
    Rows 1-264 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against more than one Local Council


                                                                                                                           Touching-     Touching-  Unknown/
                              Local Council                            Penetration     Oral Sex   Masturbation   Groping                                            Missing   Total*
                                                                                                                           Unclothed      Clothed  Unconfirmed

    MECKLENBURG COUNTY; OCCONEECHEE                                               0          0               1         0             0            0             0         0            1
    MECKLENBURG COUNTY; OLD HICKORY                                               0          0               0         1             0            0             0         0            1
    MECKLENBURG COUNTY; TUSCARORA                                                 0          0               0         1             0            0             0         0            1
    MIAMI VALLEY; MICHIGAN CROSSROADS; TECUMSEH                                   1          0               0         0             0            0             0         0            1
    MIAMI VALLEY; SOUTH FLORIDA COUNCIL                                           0          1               0         0             0            0             0         0            1
    MICHIGAN CROSSROADS; MID-AMERICA                                              1          0               0         0             0            0             0         0            1
    MICHIGAN CROSSROADS; NARRAGANSETT                                             0          0               1         0             0            0             0         0            1
    MICHIGAN CROSSROADS; NORTH FLORIDA                                            0          0               0         0             0            0             1         0            1
    MICHIGAN CROSSROADS; ORANGE COUNTY                                            1          0               0         0             0            0             0         0            1
    MICHIGAN CROSSROADS; PINE BURR AREA                                           1          0               0         0             0            0             0         0            1
    MICHIGAN CROSSROADS; QUAPAW AREA                                              0          0               0         1             0            0             0         0            1
    MICHIGAN CROSSROADS; RIO GRANDE                                               0          1               0         0             0            0             0         0            1
    MICHIGAN CROSSROADS; SENECA WATERWAYS                                         1          0               0         0             0            0             0         0            1
    MICHIGAN CROSSROADS; THREE FIRES; THREE HARBORS; THREE RIVERS                 1          0               0         0             0            0             0         0            1
    MICHIGAN CROSSROADS; VERDUGO HILLS                                            0          1               0         0             0            0             0         0            1
    MID-AMERICA; OREGON TRAIL                                                     0          0               0         1             0            0             0         0            1
    MID-AMERICA; SIOUX                                                            1          0               0         0             0            0             0         0            1
    MID-IOWA; MISSISSIPPI VALLEY                                                  1          0               0         0             0            0             0         0            1
    MID-IOWA; W.D. BOYCE                                                          0          1               0         0             0            0             0         0            1
    MID-IOWA; WINNEBAGO                                                           0          1               0         0             0            0             0         0            1
    MIDNIGHT SUN; OREGON TRAIL                                                    0          0               1         0             0            0             0         0            1
    MINSI TRAILS; MONMOUTH                                                        1          0               0         0             0            0             0         0            1
    MINSI TRAILS; MORAINE TRAILS                                                  1          0               0         0             0            0             0         0            1
    MINSI TRAILS; NEW BIRTH OF FREEDOM                                            1          0               0         0             0            0             0         0            1
    MINSI TRAILS; NORTHEAST GEORGIA                                               1          0               0         0             0            0             0         0            1
    MINSI TRAILS; RIP VAN WINKLE                                                  0          0               0         0             0            0             0         1            1
    MINSI TRAILS; WASHINGTON CROSSING                                             0          1               0         0             0            0             0         0            1
    MISSISSIPPI VALLEY; NORTHERN STAR                                             0          0               0         0             1            0             0         0            1
    MISSISSIPPI VALLEY; PATHWAY TO ADVENTURE                                      0          0               0         0             1            0             0         0            1
    MISSISSIPPI VALLEY; PINE BURR AREA                                            0          0               1         0             0            0             0         0            1
    MOBILE AREA; PINE BURR AREA                                                   0          0               0         1             0            0             0         0            1
    MONMOUTH; NORTHERN NEW JERSEY                                                 0          1               0         0             0            0             0         0            1
    MONTANA; NORTH FLORIDA                                                        0          1               0         0             0            0             0         0            1
    MOUNTAIN WEST; NEVADA AREA                                                    1          0               0         0             0            0             0         0            1
    MOUNTAINEER AREA; SIMON KENTON                                                0          0               0         1             0            0             0         0            1
    MUSKINGUM VALLEY; SIMON KENTON                                                0          1               0         0             0            0             0         0            1
    MUSKINGUM VALLEY; SPIRIT OF ADVENTURE                                         1          0               0         0             0            0             0         0            1
    NARRAGANSETT; NATIONAL CAPITAL AREA                                           1          0               0         0             0            0             0         0            1
    NARRAGANSETT; SPIRIT OF ADVENTURE                                             1          0               0         0             0            0             0         0            1
    NARRAGANSETT; THEODORE ROOSEVELT                                              1          0               0         0             0            0             0         0            1
    NARRAGANSETT; WESTERN MASSACHUSETTS                                           1          0               0         0             0            0             0         0            1
    NATIONAL CAPITAL AREA; ORANGE COUNTY                                          1          0               0         0             0            0             0         0            1
    NATIONAL CAPITAL AREA; PACIFIC HARBORS                                        0          1               0         0             0            0             0         0            1
    NATIONAL CAPITAL AREA; SOUTH FLORIDA COUNCIL                                  0          1               0         0             0            0             0         0            1
    NATIONAL CAPITAL AREA; SOUTH PLAINS                                           1          0               0         0             0            0             0         0            1
    NATIONAL CAPITAL AREA; TEXAS TRAILS                                           1          0               0         0             0            0             0         0            1
    NATIONAL CAPITAL AREA; WESTERN LOS ANGELES COUNTY                             0          0               0         1             0            0             0         0            1
    NEVADA AREA; OVERLAND TRAILS                                                  1          0               0         0             0            0             0         0            1
    NEVADA AREA; OZARK TRAILS                                                     1          0               0         0             0            0             0         0            1
    NEVADA AREA; SILICON VALLEY MONTEREY BAY                                      0          0               1         0             0            0             0         0            1
    NEVADA AREA; SPIRIT OF ADVENTURE                                              0          0               0         1             0            0             0         0            1
    NEVADA AREA; WESTERN LOS ANGELES COUNTY                                       1          0               0         0             0            0             0         0            1
    NEW BIRTH OF FREEDOM; NORTHEASTERN PENNSYLVANIA                               0          1               0         0             0            0             0         0            1
    NEW BIRTH OF FREEDOM; TECUMSEH                                                0          0               1         0             0            0             0         0            1
    NEW BIRTH OF FREEDOM; TRANSATLANTIC                                           0          0               0         1             0            0             0         0            1
    NORTHEAST ILLINOIS; RAINBOW                                                   0          0               0         1             0            0             0         0            1
    NORTHEAST ILLINOIS; W.D. BOYCE                                                0          0               1         0             0            0             0         0            1
    NORTHEASTERN PENNSYLVANIA; NORTHERN NEW JERSEY                                1          0               0         0             0            0             0         0            1
    NORTHEASTERN PENNSYLVANIA; SUSQUEHANNA                                        0          0               0         1             0            0             0         0            1
    NORTHERN NEW JERSEY; PATHWAY TO ADVENTURE                                     0          0               0         0             0            1             0         0            1
    NORTHERN NEW JERSEY; PINE BURR AREA                                           0          0               0         1             0            0             0         0            1
    NORTHERN NEW JERSEY; QUIVIRA                                                  1          0               0         0             0            0             0         0            1
    NORTHERN NEW JERSEY; SAM HOUSTON AREA                                         1          0               0         0             0            0             0         0            1
    NORTHERN NEW JERSEY; SOUTHWEST FLORIDA                                        0          1               0         0             0            0             0         0            1
    NORTHERN NEW JERSEY; TWIN RIVERS                                              0          0               0         1             0            0             0         0            1
    NORTHERN STAR; PIKES PEAK                                                     0          0               1         0             0            0             0         0            1
    NORTHERN STAR; PRAIRIELANDS                                                   0          1               0         0             0            0             0         0            1
    NORTHWEST TEXAS; QUIVIRA                                                      1          0               0         0             0            0             0         0            1
    NORTHWEST TEXAS; SAM HOUSTON AREA                                             1          0               0         0             0            0             0         0            1
    OCCONEECHEE; OLD NORTH STATE                                                  1          0               0         0             0            0             0         0            1
    OCCONEECHEE; TRANSATLANTIC                                                    1          0               0         0             0            0             0         0            1
    OHIO RIVER VALLEY; PATHWAY TO ADVENTURE                                       1          0               0         0             0            0             0         0            1
    OLD HICKORY; SEQUOYAH                                                         0          0               1         0             0            0             0         0            1
    OLD HICKORY; TIDEWATER                                                        0          0               0         0             0            0             1         0            1
    OLD NORTH STATE; WESTERN MASSACHUSETTS                                        1          0               0         0             0            0             0         0            1
    OREGON TRAIL; PIKES PEAK                                                      0          0               1         0             0            0             0         0            1
    OREGON TRAIL; QUIVIRA                                                         0          0               1         0             0            0             0         0            1
    OREGON TRAIL; SHENANDOAH AREA                                                 1          0               0         0             0            0             0         0            1
    OZARK TRAILS; THREE FIRES                                                     0          0               0         1             0            0             0         0            1
    PACIFIC HARBORS; SAN DIEGO - IMPERIAL COUNCIL                                 0          1               0         0             0            0             0         0            1
    PACIFIC HARBORS; TRANSATLANTIC                                                0          0               0         1             0            0             0         0            1
    PACIFIC HARBORS; WESTERN MASSACHUSETTS                                        0          1               0         0             0            0             0         0            1
    PALMETTO; PIEDMONT 420                                                        0          1               0         0             0            0             0         0            1
    PATHWAY TO ADVENTURE; PRAIRIELANDS                                            0          1               0         0             0            0             0         0            1
    PATHWAY TO ADVENTURE; SAGAMORE                                                0          0               0         1             0            0             0         0            1
    PATHWAY TO ADVENTURE; SAMOSET COUNCIL                                         0          1               0         0             0            0             0         0            1
    PATHWAY TO ADVENTURE; THREE FIRES; THREE HARBORS                              0          0               0         1             0            0             0         0            1
    PATRIOTS' PATH; SENECA WATERWAYS                                              0          0               0         0             1            0             0         0            1
    PATRIOTS' PATH; WINNEBAGO                                                     0          1               0         0             0            0             0         0            1
    PENNSYLVANIA DUTCH; SAM HOUSTON AREA                                          0          0               0         1             0            0             0         0            1
    PIEDMONT 420; SENECA WATERWAYS                                                0          1               0         0             0            0             0         0            1
    PONY EXPRESS; QUIVIRA                                                         0          0               0         1             0            0             0         0            1
    PRAIRIELANDS; THREE FIRES                                                     0          0               0         0             0            0             1         0            1
    QUAPAW AREA; SEQUOYAH                                                         0          0               0         1             0            0             0         0            1
    QUIVIRA; SANTA FE TRAIL                                                       0          0               0         0             0            1             0         0            1




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                                        13
                                                             Case 20-10343-LSS            Doc 5485     Filed 07/02/21      Page 473 of 474




    Unique and Timely Abuse Claim Count by Local Council & Allegation
    Rows 1-264 (in white) list Abuse Claims against individual Local Councils. Rows 265-1,267 (in blue) list Abuse Claims against more than one Local Council


                                                                                                                                   Touching-     Touching-  Unknown/
                               Local Council                               Penetration     Oral Sex   Masturbation     Groping                                                Missing     Total*
                                                                                                                                   Unclothed      Clothed  Unconfirmed

    QUIVIRA; TEXAS TRAILS                                                             0           0                0          0             1             0              0          0          1
    RIO GRANDE; SOUTH TEXAS                                                           0           1                0          0             0             0              0          0          1
    RIO GRANDE; TEXAS SOUTHWEST                                                       1           0                0          0             0             0              0          0          1
    SAGAMORE; SPIRIT OF ADVENTURE                                                     0           0                1          0             0             0              0          0          1
    SAGAMORE; THREE FIRES                                                             0           0                0          0             0             0              1          0          1
    SAM HOUSTON AREA; SOUTH TEXAS                                                     0           0                0          1             0             0              0          0          1
    SAM HOUSTON AREA; TIDEWATER                                                       1           0                0          0             0             0              0          0          1
    SAN DIEGO - IMPERIAL COUNCIL; SEQUOIA                                             1           0                0          0             0             0              0          0          1
    SENECA WATERWAYS; THEODORE ROOSEVELT                                              0           0                1          0             0             0              0          0          1
    SENECA WATERWAYS; TWIN RIVERS                                                     1           0                0          0             0             0              0          0          1
    SENECA WATERWAYS; WESTCHESTER-PUTNAM                                              1           0                0          0             0             0              0          0          1
    SEQUOIA; WESTERN LOS ANGELES COUNTY                                               1           0                0          0             0             0              0          0          1
    SILICON VALLEY MONTEREY BAY; SOUTHERN SIERRA                                      0           1                0          0             0             0              0          0          1
    SILICON VALLEY MONTEREY BAY; WESTERN LOS ANGELES COUNTY                           1           0                0          0             0             0              0          0          1
    SIMON KENTON; TECUMSEH                                                            0           0                1          0             0             0              0          0          1
    SOUTH FLORIDA COUNCIL; SOUTHWEST FLORIDA                                          0           0                0          1             0             0              0          0          1
    SOUTH GEORGIA; SUWANNEE RIVER AREA                                                0           1                0          0             0             0              0          0          1
    SOUTH PLAINS; TEXAS SOUTHWEST                                                     1           0                0          0             0             0              0          0          1
    SOUTH TEXAS; TEXAS SOUTHWEST                                                      1           0                0          0             0             0              0          0          1
    SOUTHERN SIERRA; VENTURA COUNTY                                                   0           1                0          0             0             0              0          0          1
    SOUTHERN SIERRA; VERDUGO HILLS                                                    0           1                0          0             0             0              0          0          1
    SPIRIT OF ADVENTURE; TRANSATLANTIC                                                0           0                0          1             0             0              0          0          1
    SUFFOLK COUNTY; TWIN RIVERS                                                       1           0                0          0             0             0              0          0          1
    TEXAS TRAILS; THREE RIVERS                                                        0           0                1          0             0             0              0          0          1
    THEODORE ROOSEVELT; WASHINGTON CROSSING                                           0           0                0          1             0             0              0          0          1
    VENTURA COUNTY; WESTERN LOS ANGELES COUNTY                                        1           0                0          0             0             0              0          0          1
    WEST TENNESSEE AREA; YOCONA AREA                                                  0           0                1          0             0             0              0          0          1
    Total                                                                        23,973      18,861           12,854     17,220         1,887         1,294          4,057      2,312     82,458

    * The abuse claim count listed in this column is based on the claimants’ responses to Part 4.I. on the Sexual Abuse Proof of Claim Form and does not account for references to the Local
    Council that may be located elsewhere in the proof of claim. The abuse claim count listed above also does not reflect any other analysis conducted by the Debtors to approximate the total
    number of abuse claims that implicate the Local Council.




Analysis based on POC data incorporating amendments as of 3/31/2021                                                                                                                                14
                Case 20-10343-LSS            Doc 5485        Filed 07/02/21         Page 474 of 474



    Unique and Timely Abuse Claim Count* by Top-20
    Most Common Chartered Organizations
                                                                       Unique &
                  Chartered Organization Group                       Timely Abuse
                                                                     Claim Count**
    METHODIST CHURCH                                                         3,760
    BAPTIST CHURCH                                                           3,157
    CATHOLIC CHURCH                                                          3,131
    CHURCH OF JESUS CHRIST OF LATTER-DAY SAINTS                              2,430
    PRESBYTERIAN CHURCH                                                      1,611
    LUTHERAN CHURCH                                                          1,416
    ARMED FORCES***                                                            607
    EPISCOPAL CHURCH                                                           557
    AMERICAN LEGION                                                            477
    YMCA                                                                       435
    VFW                                                                        369
    SALVATION ARMY                                                             242
    ELKS LODGE                                                                 222
    LIONS CLUB                                                                 199
    BOYS AND GIRLS CLUBS                                                       195
    KNIGHTS OF COLUMBUS                                                        157
    BOYS CLUB                                                                  129
    KIWANIS CLUB                                                               108
    ROTARY CLUB                                                                 88
    MOOSE LODGE                                                                 75
    OTHER                                                                   20,985
    UNKNOWN                                                                 36,496
    MISSING                                                                  5,740
    Total                                                                   82,586

    * The total Abuse Claim count in this table is slightly higher than the total
    count of unique and timely Abuse Claims to account for claimants that
    named multiple organizations.

    ** The abuse claim count listed in this column is based on the claimants’
    responses to Part 4.H. on the Sexual Abuse Proof of Claim Form and does
    not account for references to the Chartered Organization that may be
    located elsewhere in the proof of claim. The abuse claim count listed above
    also does not reflect any other analysis conducted by the Debtors to
    approximate the total number of abuse claims that implicate the Chartered
    Organization.
    *** Abuse Claims flagged as "Armed Forces" named one of the following
    groups: Army, Navy, Marines, Air Force, Coast Guard, National Guard, or
    the generic US Military or US Armed Forces.




Analysis based on POC data incorporating amendments as of 3/31/2021                                   1
